Exhibit 10.8

Execution Version

 

INTERIM INVESTORS AGREEMENT

This INTERIM INVESTORS AGREEMENT (this “Agreement”), dated as of January 12,
2017 is by and between Sanchez Energy Corporation, a Delaware corporation
(“Sanchez Energy”), SN EF Maverick, LLC, a Delaware limited liability company
(“SN”), SN EF UnSub, LP, a Delaware limited partnership (“UnSub,” and
collectively with Sanchez Energy and SN, “Sanchez,” and each such entity, a
“Sanchez Party”), Aguila Production, LLC, a Delaware limited liability company
(“Aguila”), Aguila Production HoldCo, LLC, a Delaware limited liability company
(“HoldCo”), and the Blackstone Funds (as defined below) (collectively with
Aguila and HoldCo, “Blackstone,” and each such entity a “Blackstone Party”).
Sanchez and Blackstone are referred to herein as the “Investors,” and the
Investors are referred to individually as a “Party” and collectively as the
“Parties.” Capitalized terms used herein but not defined shall have the meanings
given to them in the Purchase Agreement (as defined below). The Parties agree
that in this Agreement the term “Investor” is used to refer to Sanchez Energy,
UnSub, SN, Aguila, HoldCo and the Blackstone Funds collectively, unless
expressly specified otherwise or to the extent that only certain of such parties
are or will be, as the case may be, actual signatories to a particular agreement
referred to herein, such as the Purchase Agreement, in which case the term shall
refer to those entities among Sanchez Energy, UnSub, SN, Aguila, HoldCo and the
Blackstone Funds that are or will be, as the case may be, signatories to any
such agreement (including the Purchase Agreement).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, SN, UnSub and Aguila
(and Sanchez Energy for the limited purposes set forth therein) entered into
that certain Purchase and Sale Agreement with Anadarko E&P Onshore LLC and
Kerr-McGee Oil & Gas Onshore LP (collectively, “Anadarko”) (together with any
purchase agreement entered into with Eagle Ford TX LP (“KNOC”) pursuant to
certain tag-along rights, the “Purchase Agreement”), pursuant to which Aguila,
SN and SN UnSub collectively will purchase the fifty percent (50%) of 8/8ths
Working Interests of Anadarko and, subject to the exercise by KNOC of its
tag-along rights and the execution of a purchase agreement with KNOC on the same
terms and conditions as the Purchase Agreement, the twenty-five percent (25%) of
8/8ths Working Interests of KNOC in certain developed and undeveloped oil and
gas assets (the “Assets”) in Maverick, Dimmit, Webb and LaSalle Counties, Texas
(the “Acquisition”), which Purchase Agreement for the acquisition of Assets from
Anadarko is attached hereto as Annex A;

 

WHEREAS, on or prior to the date hereof, in order to provide certain funds to
effect the Acquisition, Blackstone Capital Partners VII L.P. (“BCP VII”) and
Blackstone Energy Partners II L.P. (“BEP II” and together with BCP VII, the
“Blackstone Funds”) have executed and delivered an Equity Commitment Letter,
dated the date hereof (the “Blackstone Commitment Letter”), pursuant to which
the Blackstone Funds have committed, subject to the terms and conditions set
forth therein, to contribute capital to Aguila in an amount equal to
$672,500,000;

 

WHEREAS, on or prior to the date hereof, in order to provide certain funds to
effect the Acquisition, Sanchez Energy executed and delivered (i) an Equity
Commitment Letter, dated the



--------------------------------------------------------------------------------

 



date hereof (the “SN Commitment Letter”), pursuant to which Sanchez has
committed, subject to the terms and conditions set forth therein, to contribute
capital in an amount equal to $293,548,387 to SN, and (ii) an Equity Commitment
Letter, dated the date hereof (the “UnSub Commitment Letter” and together with
the SN Commitment Letter, the “Sanchez Commitment Letters” and together with the
Blackstone Commitment Letter, the “Commitment Letters”), pursuant to which
Sanchez has committed, subject to the terms and conditions set forth therein, to
contribute capital in an amount equal to $66,666,667 to UnSub;

 

WHEREAS, on the Closing Date, in order to consummate the Acquisition and provide
for the administration, development and operation of the Assets, the Parties or
an Affiliate of the Parties (as indicated by the applicable agreement) shall
enter into a Joint Development Agreement, a Management Services Agreement, and
an Amended and Restated Limited Liability Company Agreement of HoldCo, including
the issuance of certain profits interests as contemplated therein, the forms of
which are attached hereto and further described below; and

WHEREAS, the Parties desire to enter into this Agreement to govern the
relationship of the Parties pending the Closing and in connection with the
transactions and conveyances contemplated by the Purchase Agreement.

NOW,  THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties agree as follows:

Article I

CLOSING ARRANGEMENTS

Section 1.1      Joint Development Agreement. Each of SN, UnSub and Aguila,
concurrently with the Closing (unless any Party is a Failing Investor, a Closing
Investor elects to pursue its rights under clause (b) of Section 6.3(a) and all
Requisite Documents have been received and are in full force and effect at or
prior to the Closing), shall enter into the Joint Development Agreement in the
form attached hereto as Annex B (the “Joint Development Agreement”), in order to
provide for the exploration, development and operation of the Assets.

Section 1.2      Management Services Agreement. Concurrently with the Closing
(unless any Party is a Failing Investor, a Closing Investor elects to pursue its
rights under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), HoldCo
shall enter into, and Sanchez Energy shall cause an entity controlled by Sanchez
Energy (“Manager”) to enter into, the Management Services Agreement in the form
attached hereto as Annex C (the “Management Services Agreement”), in order for
Manager to provide certain services to HoldCo for the operation and management
of the Assets.

Section 1.3      LLC Agreement. Concurrently with the Closing (unless any Party
is a Failing Investor, a Closing Investor elects to pursue its rights under
clause (b) of Section 6.3(a) and all Requisite Documents have been received and
are in full force and effect at or prior to the Closing), the Limited Liability
Company Agreement of HoldCo shall be Amended and Restated

-2-

--------------------------------------------------------------------------------

 



in its entirety in the form as attached hereto as Annex D (the “LLC Agreement”),
and Sanchez Energy shall cause the Manager to, and the Blackstone Funds shall
cause Aguila Production Aggregator, LLC to, execute and deliver the LLC
Agreement, in order to admit Manager as a member of HoldCo, provide for the
governance, rights and obligations of HoldCo with regard to the ownership of the
Assets and to provide for certain profits interests to be granted to Manager as
set forth in the LLC Agreement.

Section 1.4      Shareholders Agreement. Concurrently with the Closing (unless
any Party is a Failing Investor, a Closing Investor elects to pursue its rights
under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), HoldCo
and Sanchez Energy shall enter the Shareholders Agreement in the form attached
hereto as Annex H (the “Shareholders Agreement”), in order to govern the rights
of Sanchez Energy and HoldCo with respect to HoldCo’s right to appoint an
observer to the board of directors of Sanchez Energy.

Section 1.5      Production and Marketing Agreement. Concurrently with the
termination of the Marketing Transition Services Agreement, Aguila and SN shall
enter into (i) the Crude Oil Production Marketing Agreement in the form attached
hereto as Annex I, (ii) the NGL Production Marketing Agreement in the form
attached hereto as Annex J, and (iii) the Residue Gas Production Marketing
Agreement in the form attached hereto as Annex K in order to provide for the
marketing of Aguila’s Hydrocarbons produced from the Assets.

Article II

EQUITY AND OTHER ARRANGEMENTS

Section 2.1      Initial Commitment Obligations. Each of the Blackstone Funds
and Sanchez Energy provided the Commitment Letters in accordance with this
Agreement which describe the several commitments of the parties thereto to
provide or cause to be provided capital contributions to fund the Adjusted
Purchase Price under the Agreement at Closing. The rights and obligations of the
Investors and the other parties thereto under their respective Commitment
Letters may not be transferred, assigned, amended, supplemented, modified or
terminated except in accordance with this Agreement and the Purchase Agreement.
Notwithstanding anything herein to the contrary, (i) no transfer or assignment
of a Commitment Letter will relieve the transferring or assigning Investor of
its obligations hereunder or under its respective Commitment Letter and (ii) no
restricted subsidiary of Sanchez Energy under its credit facility or indentures
governing its outstanding notes will be required provide any equity commitment
or funding to any unrestricted subsidiary of Sanchez Energy under its credit
facility or indentures governing its outstanding notes.

Section 2.2      Blackstone Preferential Purchase Right. In the event Sanchez
Energy offers new shares of common stock of Sanchez Energy, par value $0.01 per
share (“Sanchez Common Stock”), for cash on or after the date the Purchase
Agreement is publicly announced in a transaction that does not constitute an
Excluded Transaction (as defined below) (“Sanchez Equity Issuance”), HoldCo
shall have the right to acquire up to fifteen percent (15%) of any shares of
Sanchez Common Stock offered pursuant to the first such Sanchez Equity Issuance;
provided, that such Sanchez Equity Issuance must result in net proceeds to
Sanchez Energy of at least

-3-

--------------------------------------------------------------------------------

 



$100,000,000, unless waived by HoldCo.  HoldCo’s rights under this Section 2.2
shall be subject to the following and exercised in accordance with the
procedures below:

(a)      Subject to Section 2.2(f), in connection with the first Sanchez Equity
Issuance after the Purchase Agreement is publicly announced, to the extent
meeting the criteria specified above, Sanchez Energy hereby grants HoldCo a
preemptive right to acquire from Sanchez Energy, for the same price offered to
investors in such Sanchez Equity Issuance and otherwise on the same terms as
such shares of Sanchez Common Stock are proposed to be offered to such
investors, up to a number of shares of Sanchez Common Stock equal to fifteen
percent (15%) of the number of shares of Sanchez Common Stock Sanchez Energy
proposes to offer in such Sanchez Equity Issuance, rounded down to the nearest
whole number of shares of Sanchez Common Stock.

(b)      Subject to Section 2.2(f), in the event Sanchez Energy proposes to
conduct a Sanchez Equity Issuance after the Purchase Agreement is publicly
announced, solely with respect to the first such Sanchez Equity Issuance, it
shall give HoldCo prior written notice of its intention, describing the price
(or range of prices), anticipated amount of shares of Sanchez Common Stock to be
offered, timing and other material terms upon which Sanchez Energy proposes to
offer the same to investors in such Sanchez Equity Issuance, no later than five
(5) days prior to the commencement of such offer or sale, as the case may be.
HoldCo shall have five (5) days from the date of receipt of such a notice to
notify Sanchez Energy in writing the extent, if any, to which it intends to
exercise such purchase rights and as to the number of shares of Sanchez Energy
Common Stock HoldCo desires to purchase. Subject to Section 2.2(f), the failure
of HoldCo to respond within such five (5) day period shall be deemed to be a
waiver of HoldCo’s rights under this Section 2.2. If HoldCo exercises its
preemptive rights provided in this Section 2.2, the closing of the purchase of
the shares of Sanchez Common Stock with respect to which such right has been
exercised shall take place simultaneously with the closing of such Sanchez
Equity Issuance to other investors pursuant to a securities purchase agreement
in form and substance reasonably acceptable to Sanchez Energy and HoldCo, except
as provided below. Each of Sanchez Energy and HoldCo agrees to use its
reasonable best efforts to secure any regulatory or other consents or
stockholder approval, and to comply with any Law or regulation (including any
waiting period) necessary in connection with the offer, sale and purchase of
such shares of Sanchez Common Stock (such consents, approvals and compliance,
collectively, “Approvals”); provided, however, that in the event that either
Sanchez Energy or HoldCo has been advised by their respective outside counsel
that the issuance of Sanchez Common Stock in full to HoldCo pursuant to this
Section 2.2 would require any Approvals that could delay in any material respect
the proposed closing of the Sanchez Equity Issuance with respect to which
HoldCo’s preemptive rights are being exercised, (i) Sanchez Energy may
nevertheless consummate the proposed Sanchez Equity Issuance without
consummating the issuance of Sanchez Common Stock to HoldCo that gives rise to
any such Approvals and each of Sanchez Energy and HoldCo shall use its
reasonable best efforts to promptly obtain any such Approvals, (ii) HoldCo and
Sanchez Energy shall consummate the issuance to HoldCo of the portion of the
issuance of Sanchez Common Stock pursuant to this Section 2.2 that does not
require any Approvals (or for which any Approvals have been obtained) and (iii)
the closing of the portion of the issuance of shares of Sanchez Common Stock to
HoldCo that gives rise to any such Approvals shall not occur until such
Approvals have been obtained; provided further, however, that if Sanchez Energy
and HoldCo have used their reasonable best efforts to obtain any required
Approvals and such required Approvals have not been obtained within 365

-4-

--------------------------------------------------------------------------------

 



days after notice of the first Sanchez Equity Issuance is given to HoldCo under
Section 2.2(a), the excess amount of such shares of Sanchez Common Stock, to the
extent otherwise triggering such Approvals, will be excluded from the total
number of shares of Sanchez Common Stock that HoldCo would otherwise have a
right to purchase pursuant to this Section 2.2 (which exclusion may result in
HoldCo not having the right to purchase any shares of Sanchez Common Stock
pursuant to this Section 2.2); provided, further, in the event that a Sanchez
Equity Issuance is consummated prior to the Closing Date, when determining
whether the approval of Sanchez Energy’s stockholders is required under the
rules and regulations of any national securities exchange (including The New
York Stock Exchange) and the number of shares of Sanchez Energy Common Stock
that may be issued to HoldCo without obtaining such Approvals, all warrants and
other securities issued or to be issued in connection with the Acquisition shall
be deemed outstanding and given priority and reduce the number of shares of
Sanchez Common Stock that may be issued to HoldCo without obtaining such
Approvals; and for purposes of such determination, the number of shares
underlying such warrants shall be the maximum possible number of shares that
could be issued pursuant to the warrant.

(c)      In the event HoldCo fails to exercise its preemptive rights provided in
this Section 2.2 within the prescribed five (5) day period, Sanchez Energy shall
thereafter be entitled to sell the Sanchez Common Stock not elected to be
purchased pursuant to this Section 2.2.  

(d)      Sanchez Energy and HoldCo shall cooperate in good faith to facilitate
the exercise of HoldCo’s rights hereunder, including securing any required
approvals or consents.

(e)      The preemptive rights set forth in this Section 2.2 shall terminate and
be of no further effect upon the date on which HoldCo has failed to (i) exercise
its preemptive rights provided in this Section 2.2 within the five (5) day
prescribed period or (ii) consummate a purchase for which it has exercised its
preemptive rights pursuant to Section 2.2(b) above within the time period
specified in Section 2.2(c) above.  Furthermore, HoldCo’s rights hereunder as to
any Sanchez Equity Issuance shall terminate upon the earlier of (i) termination
of the Purchase Agreement or this Agreement, in each case in its entirety or
only as to a Sanchez Party, and (ii) the consummation of the first Sanchez
Equity Issuance to which HoldCo’s preemptive rights hereunder apply.

(f)      “Excluded Transactions” means issuances of securities of Sanchez Energy
(i) pursuant to a dividend payable in securities of Sanchez Energy, or upon any
subdivision or split-up of outstanding securities of Sanchez Energy, (ii) to
directors, advisors, employees or consultants of Sanchez Energy (including upon
exercise of options) pursuant to a stock option plan, employee stock purchase
plan, restricted stock plan, other employee benefit plan or other similar
compensatory agreement or arrangement, (iii) pursuant to the overallotment
option granted to the underwriters in connection with a Sanchez Equity Issuance
and (iv) as consideration in connection with a merger, acquisition or similar
transaction.

(g)      Notwithstanding anything in this Agreement to the contrary, HoldCo may,
in compliance with applicable securities laws, assign its rights under this
Section 2.2 to any Affiliate of HoldCo that, prior to the acquisition of any
Sanchez Energy Common Stock, will be a party to or otherwise bound by (or the
Blackstone Funds shall be liable for causing such Affiliate to comply

-5-

--------------------------------------------------------------------------------

 



with) the Standstill and Voting Agreement referred to in Section 2.4,  provided,
that no such assignment shall relieve HoldCo from any liabilities or obligations
under this Section 2.2.  

Section 2.3      Sanchez Warrants. Concurrently with the Closing (unless any
Party is a Failing Investor, except if a Closing Investor elects to pursue its
rights under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), Sanchez
Energy and HoldCo shall enter into that certain Warrant Agreement in the form
attached hereto as Annex E in order to issue a warrant on the Closing Date,
exercisable for a total of 6,500,000 shares of Sanchez Common Stock, to HoldCo
with a strike price of $10 per share (the “Warrants”).

Section 2.4      Equity Issuance Documents. In connection with the issuance of
the Warrants on the Closing Date (unless any Party is a Failing Investor, except
if a Closing Investor elects to pursue its rights under clause (b) of Section
6.3(a) and all Requisite Documents have been received and are in full force and
effect at or prior to the Closing) and, if applicable, a Sanchez Equity
Issuance, the Investors shall (a) enter into the Standstill and Voting Agreement
in the form attached hereto as Annex F, and (b) the Registration Rights
Agreement in the form attached hereto as Annex G;  provided, however, that, for
the avoidance of doubt, if (i) HoldCo acquires Sanchez Energy Common Stock prior
to the Closing pursuant to Section 2.2, the Standstill and Voting Agreement and
Registration Rights Agreement shall be structured to include the Warrants and/or
the underlying Sanchez Energy Common Stock (which would be effective if such
securities are acquired at the Closing), (ii) if HoldCo acquires the Warrants
prior to the acquisition of Sanchez Energy Common Stock under Section 2.2, the
Standstill and Voting Agreement and Registration Rights Agreement shall be
structured to include such Sanchez Energy Common Stock (which would be effective
if such securities are acquired pursuant to Section 2.2) and (iii) the two-year
lockup period in the Standstill and Voting Agreement shall run from the time
HoldCo first acquires any Sanchez Energy securities until the two-year
anniversary of the Closing, unless the Acquisition is not consummated and the
Closing does not occur, in which event the two-year lockup period for the
Sanchez Energy Common Stock issued pursuant to Section 2.2 shall expire on the
two year anniversary of the date of issuance. 

Section 2.5      Allocation to Side-by-Side and Similar Funds. Blackstone may,
at or prior to the Closing, allocate a portion of its equity commitments set
forth in the Blackstone Commitment Letter to one or more side-by-side,
supplemental or other related investment funds or vehicles (a) which are under
common control with BCP VII or BEP II, (b) as to which funds were, prior to the
date of this Agreement, already committed in an amount sufficient to cover such
allocation, and (c) which in the ordinary course invest and exit together with
BCP VII and/or BEP II in transactions of this type.

Section 2.6      Allocation to Separately Managed Accounts, Etc. Blackstone may,
at or prior to the Closing, allocate a portion of its equity commitments set
forth in the Blackstone Commitment Letters to one or more potential equity
financing sources who are passive investors in investments, funds, vehicles or
accounts that are managed, sponsored or advised by Blackstone (or special
purpose vehicles in which any such passive investors are the sole investors),
the equity investments of which are managed or controlled by an Affiliate of
Blackstone.



-6-

--------------------------------------------------------------------------------

 



Section 2.7      Transaction Covenants. Blackstone hereby covenants that (i) at
the Closing Aguila shall be a wholly-owned subsidiary of HoldCo and (ii) from
the date hereof to the earlier of (A) the Closing Date and (B) the termination
of the Purchase Agreement pursuant to Section 7.1 therein, the Blackstone Funds
shall (and shall cause Blackstone (as defined in the LLC Agreement), HoldCo and
its and their Affiliates to) comply with Section 3.3(c) of the LLC Agreement as
set forth therein and as if the Blackstone Funds are the “Company” and
“Blackstone” thereunder.

Article III

INTERIM GOVERNANCE

Section 3.1      Actions Pending the Closing. The Investors will promptly share
with each other all material information they receive from or on behalf of
Seller in connection with the Acquisition. Sanchez and Blackstone agree and
acknowledge that SN has been appointed as “Buyer Party Representative” pursuant
to, and solely to the extent contemplated by, Section 15.21 of the Purchase
Agreement for the purposes of: (a) any matters related to the Hedging
Transactions, including the entry, assignment, or novation thereof; and (b) any
title and/or environmental matters set forth in Articles XIII and XIV of the
Purchase Agreement (collectively, “Buyer Party Representative Matters”).
Notwithstanding anything to the contrary herein or in the Purchase Agreement, SN
may only take action with respect to any Buyer Party Representative Matter with
the prior consent of Aguila (which consent must be in writing with respect to
any Hedging Transaction related to Aguila), and Sanchez Energy shall cause SN to
act accordingly. Without limiting the foregoing, the mutual agreement and
cooperation of Sanchez and Aguila will be required for all decisions made, and
actions taken, by any Buyer Party under the Purchase Agreement, including with
respect to Buyer Party Representative Matters, in the period between execution
of the Purchase Agreement and Closing (the “Interim Period”). Decisions
referenced in the preceding sentence that require the mutual agreement of all
Buyer Parties under the Purchase Agreement include, but are not limited to, (a)
consents required from Sanchez and Aguila during the Interim Period that relate
to ongoing operations, (b) determining that the conditions to Closing specified
in the Purchase Agreement have been satisfied, (c) waiving compliance with any
agreements and Closing conditions contained in the Purchase Agreement, (d)
amending, supplementing or modifying the Purchase Agreement, (e) exercising any
remedies available under the Purchase Agreement in connection with a breach by
Seller, including all matters with respect to Title Defects and Environmental
Defects and (f) contacting, cooperating, complying with and/or negotiating with
any third party whose consent or approval may be required in connection with
consummation of the transactions contemplated by the Purchase Agreement. For the
avoidance of doubt, from and after the time that any Investor becomes a Failing
Investor (as defined below), the approval or consent of such Failing Investor
(or its Affiliates) shall no longer be required for any purposes under this
Article III and such other Investors (and their Affiliates) may take all actions
of “Buyer” or “Buyer Party Representative” under the Purchase Agreement on a
unilateral basis (with the consent of each other non-failing Investor that is
not an Affiliate of the Failing Investor) and the Failing Investor  (and its
Affiliates party hereto) shall take all action required within its reasonable
control to allow the other Investors (and their Affiliates) to take such actions
on a unilateral basis (with the consent of each other non-failing Investor that
is not an Affiliate of the Failing Investor); provided that any Failing Investor
that ultimately participates in the transaction as a result of the Closing
Investor exercising its right to seek specific performance hereunder or

-7-

--------------------------------------------------------------------------------

 



the Seller exercising its specific performance right under the Purchase
Agreement shall, for all purposes hereunder, no longer be deemed a “Failing
Investor,” and its approval or consent rights shall be restored as of the date
such previously Failing Investor cures its performance failure). Notwithstanding
anything else to the contrary in this Agreement, but subject to SN’s appointment
as the Buyer Party Representative with respect to the Buyer Party Representative
Matters, the Investors expressly agree that each Investor may act on a
unilateral basis without requiring the consent of the other Investors to the
extent such Investor is exercising its rights with respect to any Hedging
Transactions pursuant to Section 11.9 of the Purchase Agreement. 

Section 3.2      Expenses. Each of Sanchez, on the one hand, and Blackstone, on
the other hand, shall be responsible for its and its Affiliates’ own fees and
expenses and those of their respective accountants, bankers, counsel, and other
advisors that are incurred on connection with this Agreement and the
transactions contemplated by the Purchase Agreement.

Section 3.3      Regulatory Matters. Each Investor will use reasonable best
efforts to promptly supply and provide information that is accurate in all
material respects to any Governmental Authority requesting or requiring such
information in connection with filings or notifications under, or relating to
any applicable Laws and to otherwise cooperate in connection with any such
submission or application as is necessary and customary under the circumstances.

Section 3.4      Debt Financing. Each Investor (a) shall negotiate and use its
reasonable best efforts to enter into definitive agreements relating to its
portion of the Debt Financing, pursuant to the terms set forth in their
respective Debt Commitment Letters, or if such Debt Financing is not available,
pursue such Alternate Financing as may be required by the Purchase Agreement and
(b) may arrange for, market and negotiate and enter into definitive agreements
relating to any Alternate Financing to the extent not required by the Purchase
Agreement, including agreeing to the financial terms of such debt, to be issued
at the Closing to such Investor or any direct or indirect subsidiary of the
applicable Investor. No Investor may terminate its respective Debt Commitment
Letter without the prior written consent of the other Investors.

Section 3.5      Cooperation. The Investors agree to cooperate with one another
in connection with the arrangement of the Debt Financing (or any permitted
replacement, amendment, modification or any Alternate Financing) as may be
reasonably requested by an Investor. Any reasonable, out-of-pocket expenses
incurred by an Investor in providing reasonable cooperation to the other
Investor in accordance with this Section 3.5 shall be reimbursed by the Investor
seeking such cooperation.

Article IV

REPRESENTATIONS AND WARRANTIES OF SANCHEZ

Each Sanchez Party hereby represents, warrants and covenants to Blackstone that,
as of the date hereof and as of the Closing:

 

Section 4.1      Organization and Qualification. Each Sanchez Party is a
corporation, limited liability company, limited partnership or other entity, as
the case may be, has been duly formed or organized, and is validly existing and
in good standing, under the Laws of the

-8-

--------------------------------------------------------------------------------

 



jurisdiction of its formation or organization.  There is no pending or, to the
actual knowledge of the senior management of a Sanchez Party, threatened,
action, appeal, petition, plea, charge, complaint, claim, suit, demand,
proceeding, litigation, hearing, inquiry, arbitration, mediation, investigation,
audit, or similar event, occurrence, or proceeding by or before any Governmental
Authority, whether civil, criminal, administrative, arbitrative or investigative
(collectively, an “Action”) (or basis therefor) for the dissolution,
liquidation, or insolvency of such Sanchez Party.

Section 4.2      Authority; Enforceability. Each Sanchez Party has all requisite
power and authority to execute and deliver this Agreement, the Sanchez
Commitment Letters (in the case of Sanchez Energy), and the Contracts attached
hereto as Annexes A-K to which it is a party (the “Sanchez Transaction
Documents”), to consummate the transactions contemplated by the Sanchez
Transaction Documents to which it is a party and to perform all of the terms and
conditions of the Sanchez Transaction Documents to be performed by it.  This
Agreement and the other Sanchez Transaction Documents have been or will be at
the Closing, as applicable, duly executed and delivered by each Sanchez Party
that is a party thereto.  This Agreement and the Sanchez Commitment Letters
constitute, and the other Sanchez Transaction Documents will constitute, the
valid and binding obligation of each Sanchez Party that is a party thereto,
enforceable against such Sanchez Party in accordance with the terms hereof or
thereof, except as such enforceability may be subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, or other Laws relating to or
affecting the rights of creditors, and general principles of equity.

Section 4.3      No Conflicts; Consents, Etc. Except as contemplated or required
by or specified in the Purchase Agreement (or the transactions contemplated
thereby), this Agreement or the agreements attached hereto as Annexes B – G, the
execution by each Sanchez Party of the Sanchez Transaction Documents to which it
is a party and the performance by such Sanchez Party of the transactions
contemplated by the Sanchez Transaction Documents to which it is a party do not
and will not (a) violate, conflict with, result in a default under or require
consent under the certificate of incorporation, by-laws, certificate of
formation, limited liability company operating agreement, limited liability
partnership agreement, partnership or limited partnership agreement, or other
similar formation or governing documents (“Organizational Documents”) of such
Sanchez Party, (b) violate, conflict with, or result in a violation of (whether
after the giving of notice, lapse of time or both) any Law, (c) require any
consent, authorization, approval or order from, or registration, qualification
or filing with, any Governmental Authority, other than those which have been
obtained or made, as the case may be, or as may be required under the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, state
and foreign securities or “blue sky” laws, The New York Stock Exchange or any
other applicable self-regulatory organization, (d) require any consent from any
other third Person, which consent has not been obtained, or (e) violate or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, any contract, agreement, arrangement,
commitment, letter of intent, memorandum of understanding, heads of agreement,
promise, obligation, instrument, document, or other similar understanding
(“Contract”), order, ruling, decision, verdict, decree, writ, subpoena, mandate,
precept, command, directive, consent, approval, award, judgment, injunction, or
other similar determination by, before, or under the supervision of any
Governmental Authority, arbitrator, or mediator (“Order”), or permit to which a
Sanchez Party is a party or by which such Sanchez Party is bound or to which any
of such Sanchez Party’s assets is subject, which violations or defaults have not
been waived.  Each Sanchez Party has obtained (or will obtain at or prior to the
Closing or, if later, when so required under this Agreement or other agreement
contemplated

-9-

--------------------------------------------------------------------------------

 



hereby) all necessary consents, authorizations, approvals and Orders, and has
made (or will make at or prior to the Closing or, if later, when so required
under this Agreement or other agreement contemplated hereby) all registrations,
qualifications, designations, declarations or filings with all federal, state,
or other relevant Governmental Authorities, required by such authorities to be
obtained or made, as applicable, by it in connection with the consummation of
the transactions contemplated hereby, other than such consents, authorizations,
approvals, Orders, registrations, qualifications, designations, declarations and
filings contemplated or required by the Purchase Agreement or the agreements
attached hereto as Annexes B – G.

Section 4.4      No Other Arrangements. No Sanchez Party has entered into any
Contract with Seller or its Affiliates that relates to this Agreement or the
Purchase Agreement, other than (i) this Agreement and the agreements expressly
contemplated by this Agreement and all the exhibits, schedules, and annexes to
any of the foregoing, (ii) as may be related to the equity financing of UnSub,
and (iii) any debt or equity financing arrangements to consummate the
transactions contemplated by the Purchase Agreement.

Section 4.5      Access to Capital. Sanchez Energy has, or has access to, and at
Closing will have, unfunded capital commitments or otherwise have sufficient
funds in an amount not less than amount necessary to fund its obligations under
the Sanchez Equity Commitment Letter and no internal or other approval is
required for Sanchez Energy to fulfill each of its obligations under the Sanchez
Commitment Letters.

Article V

REPRESENTATIONS AND WARRANTIES OF BLACKSTONE

Each Blackstone Party hereby represents, warrants and covenants to Sanchez that,
as of the date hereof and as of the Closing:

 

Section 5.1      Organization and Qualification. Each Blackstone Party is a
corporation, limited liability company, limited partnership or other entity, as
the case may be, has been duly formed or organized, and is validly existing and
in good standing, under the Laws of the jurisdiction of its formation or
organization.  There is no pending or, to the actual knowledge of the senior
management of such Blackstone Party, threatened, Action (or basis therefor) for
the dissolution, liquidation, or insolvency of such Blackstone Party.

Section 5.2      Authority; Enforceability. Each Blackstone Party has all
requisite power and authority to execute and deliver this Agreement, the
Blackstone Commitment Letter (in the case of the Blackstone Funds), and the
Contracts attached hereto as Annexes A-K to which it is a party (the “Blackstone
Transaction Documents”), to consummate the transactions contemplated by the
Blackstone Transaction Documents to which it is a party and to perform all of
the terms and conditions of the Blackstone Transaction Documents to be performed
by it.  This Agreement and the other Blackstone Transaction Documents have been
or will be at the Closing, as applicable, duly executed and delivered by each
Blackstone Party that is a party thereto.  This Agreement and the Blackstone
Commitment Letter constitutes, and the other Blackstone Transaction Documents
will constitute, the valid and binding obligation of each Blackstone Party that
is a party thereto, enforceable against such Blackstone Party in accordance with
the terms hereof or thereof, except

-10-

--------------------------------------------------------------------------------

 



as such enforceability may be subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, or other Laws relating to or affecting the rights of
creditors, and general principles of equity.

Section 5.3      No Conflicts; Consents, Etc. Except as contemplated or required
by or specified in the Purchase Agreement (or the transactions contemplated
thereby), this Agreement or the agreements attached hereto as Annexes B – G, the
execution by each Blackstone Party of the Blackstone Transaction Documents and
the performance by such Blackstone Party of the transactions contemplated the
Blackstone Transaction Documents to which it is a party do not and will not (a)
violate, conflict with, result in a default under or require consent under the
Organizational Documents of such Blackstone Party, (b) violate, conflict with,
or result in a violation of (whether after the giving of notice, lapse of time
or both) any Law, (c) require any consent, authorization, approval or order
from, or registration, qualification or filing with, any Governmental Authority,
other than those which have been obtained or made, as the case may be, (d)
require any consent from any other third Person, which consent has not been
obtained, or (e) violate or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any Contract,
Order, or permit to which a Blackstone Party is a party or by which such
Blackstone Party is bound or to which any of such Blackstone Party’s assets is
subject, which violations or defaults have not been waived.  Each Blackstone
Party has obtained (or will obtain at or prior to the Closing or, if later, when
so required under this Agreement or other agreement contemplated hereby) all
necessary consents, authorizations, approvals and Orders, and has made (or will
make at or prior to the Closing or, if later, when so required under this
Agreement or other agreement contemplated hereby) all registrations,
qualifications, designations, declarations or filings with all federal, state,
or other relevant Governmental Authorities, required by such authorities to be
obtained or made, as applicable, by it in connection with the consummation of
the transactions contemplated hereby, other than such consents, authorizations,
approvals, Orders, registrations, qualifications, designations, declarations and
filings contemplated or required by the Purchase Agreement or the agreements
attached hereto as Annexes B - G.

Section 5.4      No Other Arrangements. No Blackstone Party has entered into any
Contract with the Seller or its Affiliates that relates to this Agreement or the
Purchase Agreement, other than this Agreement and the agreements expressly
contemplated by this Agreement and all the exhibits, schedules, and annexes to
any of the foregoing.

Section 5.5      Access to Capital. The Blackstone Funds have, or have access
to, and at Closing will have, unfunded capital commitments or otherwise have
sufficient funds in an amount not less than amount necessary to fund its
obligations under the Blackstone Equity Commitment Letter and no internal or
other approvals that have not been obtained as of the date of this Agreement
will be required for each of the Blackstone Funds to fulfill each of its
obligations under the Blackstone Commitment Letter.

Section 5.6      Sanchez Energy Ownership.  As of the Execution Date, HoldCo and
its Affiliates (excluding any portfolio companies in which the Blackstone Funds
have a direct or indirect investment) do not own, beneficially or of record,
directly or indirectly, (i) any class or series of capital stock of Sanchez
Energy, (ii) any option, warrant, convertible security, stock appreciation
right, swap or similar right with an exercise or conversion privilege or a
settlement payment or mechanism at a price related to any class or series of
shares of Sanchez Energy or with

-11-

--------------------------------------------------------------------------------

 



a value derived in whole or in part from the value of any class or series of
shares of Sanchez Energy, whether or not such instrument or right is subject to
settlement in the underlying class or series of shares of Sanchez Energy or
otherwise or any other direct or indirect opportunity to profit or share in any
profit derived from any increase or decrease in the value of shares of Sanchez
Energy, (iii) any proxy, contract, arrangement, understanding or relationship
pursuant to which such Person has a right to vote any shares of Sanchez Energy,
(iv) any short interest in any security of Sanchez Energy,  or (v) any rights to
dividends on the shares of Sanchez Energy that are separated or separable from
the underlying shares of Sanchez Energy, representing, in the aggregate,
beneficial ownership of Sanchez Energy Common Stock sufficient to require a
filing by any such Person with the SEC of a statement on Schedule 13D reporting
such beneficial ownership.

Article VI

MISCELLANEOUS

Section 6.1      Amendment. This Agreement may be amended or modified and the
provisions hereof may be waived, only by an agreement in writing signed by each
of the Investors; provided, that any provision herein requiring the approval of
any Investor who is distinguished from the other Investors or requiring the
unanimous approval of the Investors may only be amended, modified or waived by
an agreement in writing signed by the specified Investors, or all of the
Investors, as applicable.

Section 6.2      Severability. In the event that any provision hereof would,
under applicable Law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable Law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 6.3      Remedies.  

(a)      In the event that the Closing is required to occur pursuant to the
terms of the Purchase Agreement and (x) either Investor (it being understood
that for purposes of this Section 6.3, the use of Investor as it relates to the
Purchase Agreement is intended to refer to SN and UnSub collectively, on the one
hand, and Aguila, on the other hand) is prepared to fund its portion of the
Adjusted Purchase Price pursuant to Article VI of the Purchase Agreement and
otherwise consummate the Acquisition as required by the Purchase Agreement, as
evidenced in writing to the other Investor, or (y) an award of specific
performance to fund and/or cause the funding of the Investors’ respective Equity
Financing and Debt Financing is granted under and in accordance with the
Purchase Agreement (the Investor who is so prepared to fund in either case, the
“Closing Investor”), but one Investor fails to perform its material obligations
under the Purchase Agreement (that are not, other than funding failures, cured
within three (3) Business Days’ written notice from the other Investor),
including its obligation to fund its portion of the Adjusted Purchase Price as
required by the Purchase Agreement, or provides written notice that it will not
perform any of such obligations, including its obligation to fund its portion of
the Adjusted Purchase Price as required by the Purchase Agreement (such
Investor, a “Failing Investor”), the Closing Investor shall be

-12-

--------------------------------------------------------------------------------

 



entitled (in addition to the right set forth in Section 6.3(b) hereof), in its
discretion, to (a) specific performance of the terms of Sections 2.1,  3.4 and
3.5 hereof to cause the Failing Investor to cause the funding of its Equity
Financing and take all actions required of such Investor under the Purchase
Agreement to cause the funding of its portion of the Debt Financing and use such
funds to fund its portion of the Adjusted Purchase Price as contemplated by the
Purchase Agreement, whether before or after the Closing, together with obtaining
reimbursement by the Failing Investor of any costs of enforcement incurred by
the Closing Investor in seeking to enforce such remedy, or (b) subject to
obtaining any necessary amendments and/or assignments to the Purchase Agreement
to remove the Failing Investor as a Buyer Party thereunder and releases of
Failing Investor from Anadarko from liabilities arising under the Purchase
Agreement from and after the date of such amendments and/or assignment (the
“Requisite Documents”), terminate the participation in the transaction (and all
rights under Articles I and III (other than Section 3.2) and, if Aguila is the
Failing Investor, Sections 2,2,  2.3 and 2.4 and Article IV (with respect to
breaches or violations after such termination) of, and if SN or UnSub is the
Failing Investor, Section 2.7 and Article V (with respect to breaches or
violations after such termination) of, this Agreement and/or the Purchase
Agreement) of any Failing Investor (in which case the Failing Investor shall
cooperate to effect the amendment of the Purchase Agreement and/or assignment of
any of its rights under the Purchase Agreement to the Closing Investor to the
extent reasonably requested by the Closing Investor), and such Closing Investor
may fund the Failing Investor’s portion of the Adjusted Purchase Price as may be
required to consummate the Closing at the time of such termination of such
Failing Investor; provided, that such termination shall not affect the Closing
Investor’s rights against such Failing Investor with respect to such failure to
fund or such Failing Investor’s continuing obligations hereunder as set forth in
this Agreement and the Purchase Agreement. 

(b)      In the event (i) a Failing Investor fails to perform its obligations
under the Purchase Agreement and a Closing Investor takes either of the actions
contemplated by Section 6.3(a) or (ii) the Purchase Agreement is terminated and
(A) Seller is entitled to retain the Deposit under the Purchase Agreement and/or
(B) any other losses or damages are payable to Seller thereunder, including
Hedging Losses, and (iii) a Failing Investor’s (A) breach (including
anticipatory breach) of its obligations under the Purchase Agreement or this
Agreement, (B) failure to obtain its portion of the Debt Financing or Equity
Financing as contemplated by the Purchase Agreement or (C) failure to otherwise
fund its portion of the Adjusted Purchase Price and consummate the Closing when
required under the Purchase Agreement has been the principal or proximate cause
of the termination giving rise to such obligation to forfeit the Deposit or pay
any other losses or damages to Seller (such Investor, the “Indemnifying
Investor”), the Indemnifying Investor shall indemnify and hold harmless the
Closing Investor (the “non-Indemnifying Investor”) from and against all
out-of-pocket costs and expenses incurred by the non-Indemnifying Investor and
its Affiliates in connection with the transactions contemplated by the Purchase
Agreement and this Agreement (including all legal, financial and other advisory
costs and expenses) incurred or reasonably anticipated to be incurred, including
any forfeiture of its portion of the Deposit (or requirement to pay the portion
of the Indemnifying Investor’s Deposit) and any Hedging Losses incurred by such
a Closing Investor or any costs and expenses relating to any other hedging
transactions put into place by the Closing Investor or any of its Affiliates in
connection with the Transaction (including deal-contingent hedges), but shall
not include any amounts payable to any equity or debt financing sources,
including in the case of UnSub, any

-13-

--------------------------------------------------------------------------------

 



amounts payable to GSO Capital Partners L.P. or any of the controlled Affiliates
of GSO Capital Partners L.P., other than the reimbursement of out-of-pocket
expenses, in connection with the transactions related to the Purchase Agreement
(collectively, the “Indemnifiable Losses”). The indemnification rights and
obligations set forth in the immediately preceding sentence shall terminate, and
be of no further force or effect, on the first (1st) anniversary of the
termination date of the Purchase Agreement, unless an indemnity claim had been
previously made in respect thereof on the Indemnifying Investor (in which case,
such indemnification rights and obligations shall survive until the conclusion
of such indemnity claim). For the avoidance of doubt and notwithstanding
anything in this Agreement or any other agreement to the contrary, Sanchez
Energy shall be responsible for causing SN and UnSub to comply with all
obligations of SN and UnSub, respectively, under this Agreement, including
payment of all amounts that may be payable by SN and/or UnSub pursuant to this
Section 6.3, and shall, as a result, be directly liable for such payment
obligations in the event that SN and/or UnSub do not satisfy any such payment
obligations in full. For the avoidance of doubt and notwithstanding anything in
this Agreement or any other agreement to the contrary, the Blackstone Funds
shall be responsible for, and have joint liability for, all obligations of
Aguila under this Agreement, including payment of all amounts that may be
payable by Aguila pursuant to this Section 6.3;  provided, that BEP II shall
responsible for 60% of any amounts payable by Aguila under this Agreement and
BCP VII shall be responsible for 40% of any amounts payable by Aguila under this
Agreement. For the avoidance of doubt, “Indemnifiable Losses” shall not include
any lost profits, punitive, consequential, exemplary, benefit-of-the-bargain,
indirect and similar damages, except to the extent recovered by Seller or any
non-Affiliate of the non-Indemnifying Investor and which otherwise constitutes
Indemnifiable Losses.

(c)      In the event that the Purchase Agreement is terminated by Seller
pursuant to Section 7.1(c) or Section 7.1(i) therein, then no later than three
(3) Business Days following delivery of written notice of termination to the
Parties by Seller, each of Sanchez Energy and the Blackstone Funds shall deliver
to the other Investor an irrevocable, standby letter of credit in an amount
equal to the Cash Deposit Amount or the Deposit LC Amount, as applicable, issued
by a U.S. commercial bank or the U.S. branch of a foreign bank with ratings of
at least “A-” by S&P and at least “A3” by Moody’s, and having total assets of at
least $10,000,000,000, in a form reasonably acceptable to the other Party with
draw-down by either Sanchez Energy or the Blackstone Funds conditioned only upon
the satisfaction of any of the Draw-Down Conditions set forth below (each such
letter of credit, an “LC”). Each LC shall only be drawn upon or payable upon (i)
the mutual agreement of the Parties, or (ii) the issuance of a final
non-appealable judgment of (A) a court of competent jurisdiction in accordance
with Section 6.5 or (B) an arbitration panel pursuant to the terms of Section
6.3(f) (collectively, the “Draw-Down Conditions”), that Indemnifiable Losses are
payable by one Party to the other, as applicable, and in such event the
non-Indemnifying Investor may only collect from the other Party’s LC, as
applicable, the amount of Indemnifiable Losses awarded to the non-Indemnifying
Investor by such court of competent jurisdiction (or arbitration panel) or as
otherwise mutually agreed upon by the Parties, including, for the avoidance of
doubt, any interest payable pursuant to Section 6.3(h). In the event that
Blackstone, on the one hand, or Sanchez, on the other hand, does not make a
claim against the other Party pursuant to this Section 6.3 for Indemnifiable
Losses within three (3) months following any termination of the Purchase
Agreement, then, if Blackstone has not made a claim, Sanchez Energy shall have
the right to withdraw its LC and Blackstone shall return such LC to Sanchez

-14-

--------------------------------------------------------------------------------

 



Energy, or if Sanchez has not made a claim, the Blackstone Funds shall have the
right to withdraw its LC and Sanchez shall return such LC to the Blackstone
Funds; provided, that notwithstanding anything to this contrary in this
Agreement, if a claim under this Section 6.3 has been made against Blackstone or
Sanchez, as the case may be, then the form of security provided by the
applicable Party against whom the claim has been made shall be required to
remain effective until such claim has been satisfied or upon the date that a
court of competent jurisdiction or an arbitration panel pursuant to the terms of
Section 6.3(f) has ruled against the validity of such claim and determined that
no Indemnifiable Losses are payable pursuant thereto.

(d)      In the event that (i) the Purchase Agreement is terminated for any
reason other than a termination pursuant to Section 7.2(b) therein and (ii)
Seller obtains reimbursement for Hedging Losses pursuant to Section 7.2(c) of
the Purchase Agreement from the Cash Deposit Amount and any such Hedging Losses
are attributable to Hedging Transactions of Aguila (the “Blackstone Hedging
Losses”), then Aguila shall reimburse Sanchez for the Blackstone Hedging Losses
and such amounts shall be treated as Indemnifiable Losses hereunder; provided,
that in the event that Sanchez is an Indemnifying Investor, Sanchez shall not be
entitled to reimbursement for the Blackstone Hedging Losses pursuant to this
Section 6.3(d).

(e)      In the event that (i) the Purchase Agreement is terminated for any
reason other than a termination pursuant to Section 7.2(b) therein and (ii)
Seller obtains reimbursement for Hedging Losses pursuant to Section 7.2(c) of
the Purchase Agreement from the Deposit LC Amount and any such Hedging Losses
are attributable to Hedging Transactions of UnSub or SN (the “Sanchez Hedging
Losses”), then UnSub or SN, as applicable, shall reimburse Aguila for the
Sanchez Hedging Losses and such amounts shall be treated as Indemnifiable Losses
hereunder; provided, that in the event that Aguila is an Indemnifying Investor,
Aguila shall not be entitled to reimbursement for the Sanchez Hedging Losses
pursuant to this Section 6.3(e).  

(f)      In the event a Party wishes to contest whether it owes Indemnifiable
Losses as an Indemnifying Investor (the “Contesting Party”), such Party shall
provide the non-Indemnifying Investor (the “non-Contesting Party”), with its
written objection within ten (10) days after receipt of notice of the
non-Contesting Party’s written claim for Indemnifiable Losses (the “Objection
Notice”). In such event, a representative of the Contesting Party and the
non-Contesting Party shall meet and use commercially reasonable efforts to
mutually agree on a resolution. If such representatives are unable to resolve
the disagreement within fifteen (15) days after receipt of the Objection Notice,
then the non-Contesting Party, in its sole discretion, may elect to litigate
such matter in accordance with Section 6.5 or have such disagreement resolved in
accordance with by accelerated arbitration, which arbitration proceedings shall
be held in New York, New York and conducted pursuant to the Rules for Commercial
Arbitration promulgated by the American Arbitration Association, to the extent
such rules do not conflict with the terms of this Section 6.3. The dispute shall
be adjudicated by a panel of three (3) arbitrators. The Contesting Party and the
non-Contesting Party shall each be able to choose one (1) arbitrator, and such
chosen arbitrators shall choose the third arbitrator.  If the any of the Parties
fail to choose an arbitrator, then any arbitrator chosen by a Party shall be
empowered to choose the two (2) additional arbitrators required by this Section
6.3(f). The third arbitrator shall be appointed within thirty (30) days after
receipt of the Objection Notice. Each arbitrator shall be a practicing attorney
or retired judge with at least fifteen (15) years total working experience as
such and shall not have worked as an employee, consultant, independent
contractor or outside counsel for any of the Parties to such

-15-

--------------------------------------------------------------------------------

 



dispute or any of their respective Affiliates during the ten (10) year period
preceding the arbitration or have any financial interest in the dispute or any
assets or businesses of the parties to such dispute. The arbitrators shall
require exchange by the Parties of documents relevant to the issues raised by
any claim or defense or on which the producing Party may rely in support of or
in opposition to any claim or defense, with due regard for eliminating undue
burden and expense and the accelerated nature of the arbitration. These
exchanges shall occur no later than a specified date within thirty (30) days
following the appointment of the third arbitrator. At the request of a Party,
the arbitrators may at their discretion order the depositions of witnesses.
Depositions shall be limited to a maximum of two depositions per Party, each for
a maximum of four hours duration, unless the arbitrators otherwise determine.
All discovery shall be completed within forty-five (45) days following the
appointment of the third arbitrator. The final arbitration hearing shall
commence within sixty (60) days following the appointment of the third
arbitrator. The arbitrators shall issue a reasoned decision in writing within
fifteen (15) Business Days after conclusion of the final arbitration hearing
and, absent manifest error, shall be final and binding upon the Parties to such
dispute, without right of appeal, and may be entered in any court having
jurisdiction thereof. In making its determination, the arbitrators shall be and
remain at all times wholly impartial, and, once appointed, the arbitrators shall
have no ex parte communications with any of the Parties to the dispute
concerning the arbitration or the underlying dispute. The costs and expenses of
the arbitrators shall be equally split between the Parties. The arbitration
proceeding and arbitration award shall be maintained by the Parties as strictly
confidential, except as is otherwise required by court order or as is necessary
to confirm, vacate or enforce the award and for disclosure in confidence to the
Parties’ respective attorneys, tax advisors and senior management, or as
disclosure may be permitted under Section 6.9.  Compliance with this 6.3(f)
shall not be required if the effect thereof would prevent a claim from being
brought within a statute of limitations or other time period hereunder within
which a claim must be brought.  The initiation of arbitration pursuant to this
Section 6.3(f) will toll the applicable statute of limitations for the duration
of any such proceedings. Notwithstanding anything herein to the contrary, the
Parties may take any such action required to effectuate such tolling.

(g)      Notwithstanding anything to the contrary herein or in the Purchase
Agreement, if Seller terminates the Purchase Agreement because an Investor
claims that a closing condition set forth in Article IV of the Purchase
Agreement (a “Buyer Closing Condition”) has not been satisfied (the “Claiming
Investor”), the Claiming Investor shall have the right to direct any defense in
litigation brought by Seller or any of its Affiliates to dispute the failure of
such Buyer Closing Condition (“Closing Condition Litigation”). The Investor that
is not the Claiming Investor (the “non-Claiming Investor”) agrees to reasonably
cooperate with the Claiming Investor and  agrees not to take any action that
would be reasonably likely to undermine the defense of the Claiming Investor in
any material respect, other than to the extent required by Law. In the event
that Seller prevails in any Closing Condition Litigation, the Claiming Investor
shall be the Indemnifying Investor and liable to the non-Claiming Investor for
all Indemnifiable Losses incurred in connection with such Closing Condition
Litigation in accordance with this Section 6.3.

(h)      Any Indemnifiable Losses payable or otherwise granted to a Party in
accordance with this Section 6.3 shall, to the fullest extent permitted by Law,
include interest accruing daily at a rate of 15% annually (or if a lower rate is
required by applicable Law, such maximum rate permitted by applicable Law), from
the date upon which it is determined the events

-16-

--------------------------------------------------------------------------------

 



giving rise to a Party becoming a Failing Investor or Indemnifying Investor, as
applicable, began until the date such Party has satisfied in full its payment
obligations under this Section 6.3.  

(i)      The Parties agree that, except as provided herein, this Agreement will
be enforceable by all available remedies at Law or in equity (including, without
limitation, specific performance); provided, that notwithstanding anything in
this Agreement to the contrary, this Section 6.3 shall be the exclusive remedy
of the Parties following the termination of the Purchase Agreement.

Section 6.4      No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Investors may be partnerships or limited liability companies, each Investor
covenants, agrees and acknowledges that this Agreement may only be enforced
against, and any claims or causes of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto and not against any of the former, current or
future general or limited partners, equityholders, managers, members, directors,
officers, employees, subsidiaries, Affiliates (other than any assignee permitted
by Section 6.7 or any entity that is a Party to this Agreement), agents or
representatives of the Investors (each, an “Investor Related Party”) and no
Investor Related Party that is not a party hereto shall have any liability
hereunder for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any oral
representations made or alleged to be made in connection herewith.

Section 6.5      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF ANY
OTHER LAW. EACH OF THE PARTIES CONSENTS TO THE EXERCISE OF JURISDICTION IN
PERSONAM BY THE COURTS OF THE STATE OF NEW YORK FOR ANY ACTION ARISING OUT OF
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR
INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING
SITES IN NEW YORK CITY, NEW YORK. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 6.6      Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any Party as a result of any
breach or default by any other Party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.



-17-

--------------------------------------------------------------------------------

 



Section 6.7      Other Agreements; Assignment. This Agreement, together with the
agreements and Exhibits referenced herein, constitutes the entire agreement, and
supersedes all prior agreements, understandings, negotiations and statements,
both written and oral, among the Parties or any of their Affiliates with respect
to the subject matter contained herein except for such other agreements as are
referenced herein which shall continue in full force and effect in accordance
with their terms. Other than as provided herein, this Agreement shall not be
assigned without the prior consent of the Parties hereto.

Section 6.8      Press Release; Communications. Any general notices, releases,
statements or communications to the general public or the press relating to this
Agreement or the transactions contemplated hereby and the Purchase Agreement
shall be made only at such times and in such manner as may be mutually agreed
upon by the Investors; provided, that the Parties hereto shall be entitled to
issue such press releases and to make such public statements as are required by
applicable Law, the applicable rules of any national securities exchange or if
required in connection with any required filing or notice with any Governmental
Authority relating to the transactions contemplated by the Purchase Agreement
without the mutual agreement of the Investors, in which case the Investors shall
be advised thereof and the Parties shall use their reasonable best efforts to
cause a mutually agreeable release or announcement to be issued (provided, that
nothing herein shall prevent a Party from making a required disclosure within
the timeframe required by such applicable Laws, rules or requirements of
Governmental Authorities). Once information has been made available to the
general public in accordance with this Agreement, this Section 6.8 shall no
longer apply to such information.

Section 6.9      Confidentiality. Each party hereto shall, and shall cause its
Affiliates, directors, officers, employees, agents, advisors and representatives
(“Representatives”) to, keep any information supplied by or on behalf of any of
the other Parties pursuant to this Agreement (“Confidential Information”),
confidential and to use, and cause its Representatives to use, the Confidential
Information only in connection with the Acquisition and the transactions
contemplated hereby; provided, that the term “Confidential Information” does not
include information that (a) is already in such Party’s possession; provided,
that such information is not subject to another confidentiality agreement with
or other obligation of secrecy to any Person, (b) is or becomes generally
available to the public other than as a result of a disclosure, directly or
indirectly, by such Party or such Party’s Representatives, or (c) is or becomes
available to such Party on a non-confidential basis from a source other than any
of the Parties hereto or any of their respective Representatives; provided, that
such source is not known by such Party to be bound by a confidentiality
agreement with or other obligation of secrecy to any Person; provided further,
 however, that nothing herein shall prevent any Party hereto from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority
having jurisdiction over such party, (iii) to the extent required by Law or
regulation, (iv) to the extent necessary in connection with the exercise of any
remedy, hereunder, and (v) to such Party’s Representatives that need to know
such information (it being understood and agreed that, in the case of clause
(i), (ii) or (iii), such Party shall notify the other Investors of the proposed
disclosure as far in advance of such disclosure as practicable and use
reasonable best efforts to ensure that any information so disclosed is accorded
confidential treatment, when and if available, unless Section 6.8 applies to
such disclosure); provided, that notwithstanding the foregoing, notice to any
Investor shall not be required where disclosure is made (i) in response to a
request by a regulatory or self-regulatory authority or (ii) in connection

-18-

--------------------------------------------------------------------------------

 



with a routine audit or examination by a bank examiner or auditor and such audit
or examination does not reference such Investor or this Agreement. This Section
6.9 shall survive for one year following termination or expiration of this
Agreement. In the event of a conflict between Section 6.8 and Section 6.9,
 Section 6.8 shall control to the extent of such conflict.

Section 6.10      Specific Performance. The Parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
contemplated to be performed herein was not performed by any such Party in
accordance with the terms hereof and that monetary damages, even if available,
would not be an adequate remedy therefor. As a result, each Party shall be
entitled to specific performance to prevent breaches of this Agreement and
enforce the terms hereof, without proof of actual damages (and each Party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy) in addition to any other remedy at Law or equity. In
connection with the exercise of any Party’s rights under this Section 6.10, the
Parties agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

Section 6.11      Effectiveness.  This Agreement shall become effective on the
date hereof and shall terminate upon the earlier of (a) the Closing and (b) the
termination of the Purchase Agreement in accordance with its terms; provided,
however, that notwithstanding the foregoing:

(i) the provisions set forth in Article I (Closing Arrangements) (but only to
the extent that the Sanchez Transaction Documents or Blackstone Transaction
Documents have not been entered into by the applicable parties thereto as of the
Closing), Section 2.2 (Blackstone Preferential Purchase Right) (but only to the
extent not earlier terminated or expired as provided therein), Section 2.3
(Sanchez Warrants) and Section 2.4 (Equity Issuance Documents) (but, in the case
of Section 2.3 or Section 2.4, only to the extent that such Sanchez Transaction
Documents or Blackstone Transaction Documents have not been entered into by the
applicable parties thereto as of the Closing),  Section 3.2 (Expenses) and
Article VI (Miscellaneous), other than Section 6.3 (Remedies, other than those
sub-sections of Section 6.3 (including Section 6.3(i)) that are intended by
their terms to survive the Closing), shall remain in full force and effect and
survive any termination of this Agreement pursuant to the foregoing clause (a)
in accordance with its terms;

(ii) the provisions set forth in Section 3.2 (Expenses), Article IV
(Representations and Warranties of Sanchez, other than Section 4.4 (No Other
Arrangements) and Section 4.5 (Access to Capital)), Article V (Representations
and Warranties of Blackstone Parties, other than Section 5.4 (No Other
Arrangements), Section 5.5 (Access to Capital), and Article VI (Miscellaneous),
including Section 6.3 (Remedies), shall remain in full force and effect and
survive any termination of this Agreement pursuant to the foregoing clause (b)
in accordance with its terms; and

(iii) any liability for failure to comply with this Agreement or breach of this
Agreement prior to termination shall survive termination of this Agreement.

Section 6.12      No Third Party Beneficiaries.  Except for Section 6.3, this
Agreement shall be binding on each Party solely for the benefit of each other
Party hereto and nothing set forth in this Agreement, express or implied, shall
be construed to confer, directly or indirectly,

-19-

--------------------------------------------------------------------------------

 



upon or give to any Person other than the Parties any benefits, rights or
remedies under or by reason of, or any rights to enforce or cause the parties
hereto to enforce, any provisions of this Agreement.

Section 6.13      No Representations or Duty. Each Investor specifically
understands and agrees that no Investor has made or will make any representation
or warranty with respect to the terms, value or any other aspect of the
transactions contemplated hereby, and each Investor explicitly disclaims any
warranty, express or implied, with respect to such matters. In addition, each
Investor specifically acknowledges, represents and warrants that it is not
relying on any other Investor (a) for its due diligence concerning, or
evaluation of, the Seller or its assets or businesses, (b) for its decision with
respect to making any investment contemplated hereby or (c) with respect to tax
and other economic considerations involved in such investment. In making any
determination contemplated by this Agreement, each Investor may make such
determination in its sole and absolute discretion, taking into account only such
Investor’s own views, self-interest, objectives and concerns. No Investor shall
have any fiduciary or other duty to any other Investor except as expressly set
forth in this Agreement.

Section 6.14      Adjustments.  Sanchez Common Stock share numbers underlying
the Warrant Agreement and the exercise price per share of Sanchez Common Stock
shall be appropriately adjusted for combinations, share splits,
recapitalizations, pro rata distributions of shares and the like occurring after
the date of this Agreement, in accordance with the adjustment mechanisms set
forth in the Warrant Agreement.

[Signature pages follow]

 

 

 



-20-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.



[Signature Page to Interim Investors Agreement]

--------------------------------------------------------------------------------

 



am

 

 

 

SANCHEZ ENERGY CORPORATION:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SN EF Maverick, LLC:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

SN EF UnSub, LP:

 

 

 

 

By:  SN EF UNSUB GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC:

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

 

 

 

 

AGUILA PRODUCTION HOLDCO, LLC:

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 



[Signature Page to Interim Investors Agreement]

--------------------------------------------------------------------------------

 



      

 

 

 

BLACKSTONE CAPITAL PARTNERS VII L.P.

 

 

 

 

 

 

 

By:

Blackstone Management Associates VII L.L.C.,

 

Its:

General Partner

 

 

 

 

By:

BMA VII L.L.C.,

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

BLACKSTONE ENERGY PARTNERS II L.P.

 

 

 

 

 

 

 

By:

Blackstone Energy Management Associates II L.L.C.,

 

Its:

General Partner

 

 

 

 

By:

BMA EMA II L.L.C.,

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

Senior Managing Director

 

 

 



[Signature Page to Interim Investors Agreement]

--------------------------------------------------------------------------------

 



 

ANNEX A

 

PURCHASE AND SALE AGREEMENT

 

 

 



 

--------------------------------------------------------------------------------

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

among

ANADARKO E&P ONSHORE LLC

and

KERR-MCGEE OIL & GAS ONSHORE LP

collectively, as Seller

and

SN EF Maverick, LLC,

SN EF UnSub, LP

and

Aguila Production, LLC

collectively, as Buyer

dated

January 12, 2017

 

 

 



US-DOCS\71509145.27

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

Article I DEFINITIONS AND INTERPRETATION


1

1.1      Defined Terms


1

1.2      References and Rules of Construction


24

 

 

Article II PURCHASE AND SALE


25

2.1      Purchase and Sale


25

2.2      Excluded Assets


25

2.3      Revenues and Expenses


25

 

 

Article III PURCHASE PRICE


26

3.1      Purchase Price


26

3.2      Deposit


26

3.3      Adjustments to Purchase Price


26

3.4      Adjustment Methodology


28

3.5      Preliminary Settlement Statement


28

3.6      Final Settlement Statement


28

3.7      Disputes


29

3.8      Allocation of Purchase Price / Allocated Values


29

3.9      Tax Allocation


29

 

 

Article IV BUYER’S CONDITIONS TO CLOSING


30

4.1      Representations


30

4.2      Performance


30

4.3      No Legal Proceedings


30

4.4      Title Defects, Environmental Defects, and Casualty Losses


30

4.5      HSR Act


31

4.6      Closing Certificate


31

4.7      Closing Deliverables


31

 

 

Article V SELLER’S CONDITIONS TO CLOSING


31

5.1      Representations


31

5.2      Performance


31

5.3      No Legal Proceedings


31

5.4      Title Defects, Environmental Defects, and Casualty Losses


31

5.5      HSR Act


32

5.6      Replacement Bonds


32

5.7      Closing Certificate


32

5.8      Closing Deliverables


32

 

 

Article VI CLOSING


32

6.1      Date of Closing


32

-  i  -

--------------------------------------------------------------------------------

 

 

6.2      Place of Closing


32

6.3      Closing Obligations


32

6.4      Records


34

 

 

Article VII TERMINATION; DEFAULT AND REMEDIES


34

7.1      Right of Termination


34

7.2      Effect of Termination


35

7.3      Return of Documentation and Confidentiality


37

 

 

Article VIII ASSUMPTION; INDEMNIFICATION; SURVIVAL


37

8.1      Assumption by Buyer


37

8.2      Indemnities of Seller


38

8.3      Indemnities of the SN Parties


39

8.4      Indemnities of AcqCo


39

8.5      Indemnity for Certain Marketing Contracts


39

8.6      Limitation on Liability


40

8.7      Express Negligence


40

8.8      Exclusive Remedy


40

8.9      Indemnification Procedures


41

8.10    Survival


43

8.11    Waiver of Right to Rescission


44

8.12    Insurance


44

8.13    Amount of Losses


44

8.14    Non-Compensatory Damages


44

8.15    Assignments by any Buyer Party


44

 

 

Article IX REPRESENTATIONS AND WARRANTIES OF SELLER


45

9.1      Organization, Existence and Qualification


45

9.2      Authority, Approval and Enforceability


45

9.3      No Conflicts


46

9.4      Consents


46

9.5      Bankruptcy


46

9.6      Foreign Person


47

9.7      Litigation


47

9.8      Material Contracts


47

9.9      No Violation of Laws


48

9.10    Preferential Purchase Rights/Tag Rights


48

9.11    Royalties


48

9.12    Imbalances


48

9.13    Current Commitments


48

9.14    Environmental


49

9.15    Taxes


49

9.16    Labor Matters


49

-  ii  -

--------------------------------------------------------------------------------

 

 

9.17    Employee Benefit Plans


50

9.18    Brokers’ Fees


50

9.19    Suspense Funds


50

9.20    Advance Payments


50

9.21    Plugging and Abandonment


50

9.22    Leases and Rights-of-Way


51

9.23    Permits


51

 

 

Article X REPRESENTATIONS AND WARRANTIES OF BUYER


51

10.1    Organization, Existence and Qualification


51

10.2    Authority, Approval and Enforceability


51

10.3    No Conflicts


51

10.4    Consents


52

10.5    Bankruptcy


52

10.6    Litigation


52

10.7    Financing


52

10.8    Regulatory


53

10.9    Independent Evaluation


53

10.10  Brokers’ Fees


53

10.11  Accredited Investor


53

 

 

Article XI CERTAIN AGREEMENTS


54

11.1    Conduct of Business


54

11.2    HSR Act


56

11.3    Governmental Bonds


56

11.4    Record Retention


56

11.5    [Intentionally Omitted


56

11.6    Non-Solicitation; No-Hire


56

11.7    Employee Matters


57

11.8    Compliance With Tag Right


58

11.9    Hedging


59

11.10  Financing


60

11.11  Financial Assurances


64

11.12  Successor Operator


66

11.13  NAESB Contracts


66

11.14  Tax Treatment


66

11.15  Assignment of Marketing Contracts


67

 

 

Article XII ACCESS; DISCLAIMERS


68

12.1    Access


68

12.2    Confidentiality


69

12.3    Disclaimers


70

 

 

-  iii  -

--------------------------------------------------------------------------------

 

 

Article XIII TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS


71

13.1    Seller’s Title


71

13.2    Notice of Title Defects; Defect Adjustments


72

13.3    Casualty or Condemnation Loss


78

13.4    Consents to Assign


78

 

 

Article XIV ENVIRONMENTAL MATTERS


80

14.1    Notice of Environmental Defects


80

14.2    NORM, Wastes and Other Substances


83

 

 

Article XV MISCELLANEOUS


83

15.1    Exhibits and Schedules


83

15.2    Expenses and Taxes


84

15.3    Assignment


85

15.4    Preparation of Agreement


85

15.5    Publicity


85

15.6    Notices


86

15.7    Further Cooperation


87

15.8    Filings, Notices and Certain Governmental Approvals


88

15.9    Entire Agreement; Conflicts; No Third-Party Beneficiaries


88

15.10  Parties in Interest


89

15.11  Amendment


89

15.12  Waiver; Rights Cumulative


89

15.13  Conflict of Law Jurisdiction, Venue; Jury Waiver


89

15.14  Severability


90

15.15  Removal of Name


90

15.16  Like-Kind Exchange


90

15.17  Counterparts


91

15.18  No Recourse


91

15.19  Remedies


92

15.20  Waiver of Claims Against Debt Financing Sources


92

15.21  Buyer Party Representative


93

15.22  SN Parent Guaranty


93

15.23  Liability of SN Parties


94

 

LIST OF EXHIBITS AND SCHEDULES

APPENDICES:

 

 

Appendix A

―

Imbalance Procedures

 

 

 

EXHIBITS:

 

 

Exhibit A

―

Leases

Exhibit A-1

―

Wells (WI/NRI) and Allocated Values

-  iv  -

--------------------------------------------------------------------------------

 

 

Exhibit A-2

―

Future Wells (WI/NRI), Future Locations and Allocated Values

Exhibit A-3

―

Rights-of-Way

Exhibit A-4

―

Clear Springs System

Exhibit A-5

―

Certain Communication Equipment and other Assets

Exhibit B

―

Excluded Assets

Exhibit C-1

―

Form of SN Assignment

Exhibit C-2

―

Form of UnSub Assignment

Exhibit C-3

―

Form of AcqCo Assignment

Exhibit D

―

Form of Non-Foreign Affidavit

Exhibit E

―

Form of Seller’s Certificate

Exhibit F

―

Form of Buyer’s Certificate

Exhibit G

―

Form of Escrow Agreement

Exhibit H-1

―

Form of Springfield Gathering Assumption Agreement

Exhibit H-2

―

Form of Specified Midstream Assumption Agreement

Exhibit H-3

―

Form of Downstream Marketing Agreements Assumption Agreement

Exhibit H-4

―

Form of Specified Gathering Assumption Agreement

Exhibit I

―

Form of Core Sharing Agreement

Exhibit J

―

Form of Transition Services Agreement

Exhibit K

―

Form of Marketing Transition Services Agreement

Exhibit L

―

Target Formations

Exhibit M

―

Form of License

Exhibit N

―

Form of Development Agreement

Exhibit O

―

Form of JOA

Exhibit P

―

Debt Commitment Letters

Exhibit Q

―

Equity Commitment Letters

Exhibit R

―

Form of Blackstone Guaranty

Exhibit S-1

―

Form of Marketing Agency Agreement

Exhibit S-2

―

Form of Midstream Agency Agreement

 

 

 

SCHEDULES:

 

 

 

Schedule 1.1(a)

 

―

 

Seller Knowledge Persons

Schedule 1.1(b)

―

Marketing Contracts

Schedule 1.1(c)

―

Proportionate Share

Schedule 8.2

––

Certain Litigation

Schedule 9.4

―

Consents

Schedule 9.7

―

Litigation

Schedule 9.8(a)

―

Material Contracts

Schedule 9.8(b)

―

Material Contract Matters

Schedule 9.9

―

Violation of Laws

Schedule 9.11

―

Royalties, Etc.

Schedule 9.12

Schedule 9.13

―

―

Imbalances

Current Commitments

Schedule 9.14

―

Environmental

-  v  -

--------------------------------------------------------------------------------

 

 

Schedule 9.15

―

Asset Taxes

Schedule 9.16(b)

―

Labor Matters

Schedule 9.17(b)

―

Employee Benefit Matters

Schedule 9.19

―

Suspense Funds

Schedule 9.21

―

Plugging and Abandoning

Schedule 9.23

―

Permits

Schedule 11.1

―

Conduct of Business

Schedule 11.3

―

Governmental Bonds

Schedule 11.7(a)

―

Available Employees

Schedule 11.9(a), Part I

―

SN Hedging Transactions

Schedule 11.9(a), Part II

―

AcqCo Hedging Transactions

Schedule 11.10(c)

―

Required Information Deadlines

Schedule 11.13

―

NAESB Contract Confirmations

Schedule 11.15(a)

―

Springfield Gathering Agreements

Schedule 11.15(b)

―

Specified Midstream Agreements

Schedule 11.15(d)

––

Specified Gathering Agreements

Schedule 13.4

―

Marketing Contracts Consents

Schedule 13.4(a)

―

Certain Consent Requirements

Schedule 13.4(d)

―

Obtained Consents

 

 



-  vi  -

--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of January
12, 2017 (the “Execution Date”), by and among ANADARKO E&P ONSHORE LLC, a
Delaware limited liability company (“AEP”) and KERR-MCGEE OIL & GAS ONSHORE LP,
a Delaware limited partnership (“KMOG” and collectively with AEP, “Seller”), and
SN EF Maverick, LLC, a Delaware limited liability company (“SN”), SN EF UnSub,
LP, a Delaware limited partnership (“UnSub”, and collectively with SN, the “SN
Parties”), and Aguila Production, LLC, a Delaware limited liability company
(“AcqCo”, and collectively with the SN Parties, “Buyer”, and each of SN, Unsub
and AcqCo individually, a “Buyer Party”), and, solely for the purposes of
Section 15.22 and Schedule 13.4(a), Sanchez Energy Corporation, a Delaware
corporation (“SN Parent”).  Each of Seller, on the one hand, and Buyer, on the
other hand, are each a “Party”, and collectively the “Parties”.  

RECITALS

Seller desires to sell and assign, and Buyer desires to purchase and pay for,
the Assets (as hereinafter defined) for the consideration and on the terms set
forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

Article I
DEFINITIONS AND INTERPRETATION

1.1      Defined Terms.  Capitalized terms used herein shall have the meanings
set forth in this Section 1.1, unless the context otherwise requires.

“AAA” shall mean the American Arbitration Association.

“Accounting Arbitrator” shall have the meaning set forth in Section 3.7.

“AcqCo” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“AcqCo Assignment” shall mean an Assignment and Bill of Sale, substantially in
the form of Exhibit C-3,  assigning from Seller to AcqCo the interest in the
Assets as set forth therein, excluding the Marketing Contracts.

“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.

“AEP” has the meaning set forth in the introductory paragraph of this Agreement.

“AESC” shall mean Anadarko Energy Services Company, a Delaware corporation.

“AFE” shall have the meaning set forth in Section 9.13.



 

--------------------------------------------------------------------------------

 

 

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person; provided,  however, that the Western Gas Entities shall not be
deemed to be Affiliates of Seller.  The term “control” and its derivatives with
respect to any Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or partnership or
other ownership interests, by contract or otherwise.

“Agreement” shall have the meaning set forth in the introductory paragraph
herein.

“Allocated Value” shall have the meaning set forth in Section 3.8.

“Alternate Financing” shall have the meaning set forth in Section 11.10(e).

“Applicable Contracts” shall mean, excluding any Excluded Asset, all Contracts
(a) to which any Seller is a party (or is a successor or assign of a party), (b)
that pertain to any of the Assets, and (c) that will be binding on Buyer after
the Closing, including Seller’s interest under the Production Marketing
Agreements, but exclusive of any master service agreements, blanket agreements
or similar Contracts that do not relate exclusively to the ownership or
operation of the Assets.

“Assets” shall mean, collectively, all of Seller’s right, title and interest in
and to the following, less and except the Excluded Assets: 

(a)      the oil and gas leases described in Exhibit A (such interest in such
leases, excluding the Excluded Assets, the “Leases”), together with any and all
other rights, titles and interests of Seller in and to the lands covered or
burdened thereby;

(b)      all wells (including all oil, gas, water, CO2, disposal or injection
wells) located on any of the Leases or on any other lease or lands with which
any Lease has been unitized, whether such wells are producing, shut-in or
abandoned (such interest in such wells, including the wells set forth in Exhibit
A-1, but excluding the Excluded Assets, the “Wells”);

(c)      all rights and interests in, under or derived from all unitization or
pooling agreements in effect with respect to any of the Leases or Wells and the
units created thereby (such interest in, under and derived from such agreements,
the “Units”);

(d)      all Applicable Contracts;

(e)      all Rights-of-Way that are used primarily in connection with the
ownership or operation of any of the Leases, Wells, Units or other Assets,
including the Rights-of-Way set forth in Exhibit A-3;

(f)      all equipment, machinery, fixtures and other personal and mixed
property, operational and nonoperational, known or unknown, located on any of
the Leases, Wells, Units or other Assets, that are primarily used or held for
use in connection with the ownership, operation or development of the Leases,
Wells, Units or other Assets, including pipelines, gathering systems (including
the Clear Springs System described in Exhibit A-4), well equipment, casing,
tubing,

2

--------------------------------------------------------------------------------

 

 

pumps, motors, fixtures, machinery, compression equipment, flow lines,
processing and separation facilities, water lines and related facilities,
structures, materials and other items primarily used in the ownership, operation
or development of the Leases, Wells, Units or other Assets and including the
communication equipment and other assets described in Exhibit A-5 (such interest
in such equipment and other property, excluding the Excluded Assets, the
“Personal Property”);

(g)      all Hydrocarbons attributable to the Leases, Wells or Units to the
extent such Hydrocarbons (i) were produced from and after the Effective Time, or
(ii) were in pipelines or in tanks above the pipeline sales connection, in each
case, as of the Effective Time, and any unsold inventory of Gas products as of
the Effective Time, and all Imbalances relating to the Assets regardless of the
time of occurrence;

(h)      to the extent that they may be assigned, all Permits that are used or
required in connection with the ownership or operation of the other Assets;

(i) except for any of the following data or information (including
interpretations thereof) that may not be transferred without the consent of, or
payment to, a Third Party, or the disclosure of which would violate a
confidentiality agreement or similar arrangement with a Third Party (unless
Buyer has obtained such consent, paid the applicable transfer fee and/or
obtained a waiver of such violation), all non-proprietary geological and
geophysical data relating to the Assets, including all confidential Well logs,
gravitational data and reprocessed data and any interpretations thereof (such
data, the “Third Party Data”); and

(j)      all files, records, maps, information and data that (i) relate to the
ownership, operation or development of the Assets described above, and (ii) that
are in Seller’s or its Affiliates’ possession, including:  (A) land and title
records (including abstracts of title, title opinions and title curative
documents); (B) Applicable Contract files; (C) correspondence; (D) operations,
environmental, health and safety, pipeline safety, production, accounting and
Asset Tax records (other than to the extent relating to Seller’s business
generally); and (E) production, facility and well records and data (including
non-confidential logs); provided, however, that (1) those items referenced above
in this sub-section (j) that are subject to a valid legal privilege (other than
title opinions, Third Party environmental reports that have been prepared within
three years of the Closing Date (but excluding any analyses by Seller, its
Affiliates or any of its employees or agents of any such Third Party
environmental reports), and any documents and instruments that primarily relate
to or cover any Assumed Obligations assumed by Buyer at Closing) or to
disclosure restrictions, provided that Seller has used commercially reasonable
efforts to obtain waivers of such restrictions, (2) those items referenced above
in this sub-section (j) that are not transferable without payment of additional
consideration (and Buyer has not agreed in writing to pay such additional
consideration), and (3) all e-mails and other electronic files (except to the
extent the underlying files, records or data are only available in electronic
format) on Seller’s servers and networks relating to the foregoing items
referenced in this sub-section (j), shall be excluded (the foregoing items,
taking into account the exclusions listed above and any other Excluded Asset,
collectively, the “Records”).

“Asset Taxes” shall mean ad valorem, property, excise, severance, production or
similar Taxes (including any interest, fine, penalty or additions to Tax imposed
by a Governmental Authority in connection with such Taxes) based upon operation
or ownership of the Assets or the

3

--------------------------------------------------------------------------------

 

 

production of Hydrocarbons therefrom but excluding, for the avoidance of doubt,
(a) income, capital gains, franchise Taxes and similar Taxes, and (b) Transfer
Taxes.

“Assigned Rights” shall have the meaning set forth in Section 15.16.

“Assignment” shall mean the SN Assignment, UnSub Assignment, or AcqCo
Assignment, as applicable.

“Assumed Obligations” shall have the meaning set forth in Section 8.1(a).

“Assumption Agreements” shall have the meaning set forth in Section 11.15(c).

“Available Employee” shall have the meaning set forth in Section 11.7(a).

“Available Liquidity” shall mean cash plus borrowing base available under a
committed revolving credit facility plus any letter of credit for the benefit of
Seller provided by the SN Parties or AcqCo, as applicable.

“BCP VII” shall mean Blackstone Capital Partners VII L.P.

“BEP II” shall mean Blackstone Energy Partners II L.P.

“Blackstone Guaranty” shall have the meaning set forth in Section 11.9(a).

“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.

“Buyer” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Buyer Employee Liabilities” shall have the meaning set forth in Section
11.7(b).

“Buyer Hedging Party” shall mean SN or AcqCo, as applicable.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 8.2.

“Buyer LOCs” shall have the meaning set forth in Section 15.18.

“Buyer Party” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Buyer Party Representative” shall have the meaning set forth in Section 15.21.

“Buyer’s Representatives” shall have the meaning set forth in Section 12.1(a).

“Buyer Security Documents” shall have the meaning set forth in Section 15.18.

“Carrier” shall mean all Persons providing gathering, pipeline, local
distribution, purchase, marketing, storage, processing, treatment, sales,
railroad, railcar, tank car and truck services relating to the transportation of
Hydrocarbons, and any Person transporting Hydrocarbons of any

4

--------------------------------------------------------------------------------

 

 

nature, either upstream or downstream of the delivery points or locations made
the subject of any Marketing Contracts.

“Cash Deposit Amount” shall mean an amount equal to 2.5% of the Purchase Price.

“Casualty Loss” shall have the meaning set forth in Section 13.3(b).

“Claim” shall have the meaning set forth in Section 8.9(b).

“Claim Notice” shall have the meaning set forth in Section 8.9(b).

“Clear Springs System” shall mean the gathering system depicted on Exhibit A-4
which has approximately 27 miles of pipeline and associated equipment and
Rights-of-Way.

“Closing” shall have the meaning set forth in Section 6.1.

“Closing Date” shall have the meaning set forth in Section 6.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitment Letters” shall mean the Equity Commitment Letters and Debt
Commitment Letters.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of September 26, 2016, among Anadarko Petroleum Corporation and SN
Parent.

“Contract” shall mean any written or oral: contract; agreement; agreement
regarding indebtedness; indenture; debenture; note, bond or loan; collective
bargaining agreement; mortgage; license agreement; farmin or farmout agreement;
participation, exploration or development agreement; crude oil, condensate or
Gas purchase and sale, gathering, processing, transportation or marketing
agreement; operating agreement; balancing agreement; unitization agreement;
facilities or equipment lease; production handling agreement; or other similar
contract, but in each case specifically excluding, however, any Lease,
Right-of-Way, Permit or other instrument creating, evidencing or assigning any
interest in any Asset or any real property related to or used or held for use in
connection with the operation of any Asset.

“Core Sharing Agreement” shall mean the Non-Exclusive Data Use License and
Access Agreement between Seller and Buyer pertaining to the Assets and
substantially in the form of Exhibit I.

“Counterparties” shall have the meaning set forth in Section 11.9(a). 

“Cure Period” shall have the meaning set forth in Section 13.2(c)(ii).

“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after such assignment of properties similar to the Assets.



5

--------------------------------------------------------------------------------

 

 

“Cut-Off Date” shall have the meaning set forth in Section 2.3(b).

“Debt Commitment Letters” shall mean the executed commitment letters (together
with all of its respective exhibits, schedules, annexes, supplements and
amendments thereto) from the applicable Debt Financing Sources attached hereto
as Exhibit P, as amended, supplemented or replaced in compliance with this
Agreement, pursuant to which such Debt Financing Sources have committed, subject
only to the Financing Conditions set forth therein, to provide the applicable
Buyer Party the portion of the Debt Financing set forth therein.

“Debt Financing” shall mean the debt financing set forth in the Debt Commitment
Letters, pursuant to the terms of the Debt Commitment Letters, including the
offering or private placement of debt securities contemplated by the Debt
Commitment Letter and any related engagement letter.

“Debt Financing Sources” shall mean the lending parties to the Debt Commitment
Letters.

“Defect Cure Escrow Amount” shall have the meaning set forth in
Section 13.2(c)(i).

“Defect Deductible” shall mean 3% of the unadjusted Purchase Price.

“Defensible Title” shall mean such title of Seller to the Subject Wells that, as
of the Effective Time and immediately prior to the Closing and subject to
Permitted Encumbrances: 

(a)      with respect to the Target Formation for each Subject Well, entitles
Seller to receive during the entirety of the productive life of such Subject
Well not less than the Net Revenue Interest for such Subject Well as set forth
in Exhibit A-1 or Exhibit A-2, as applicable, without decrease throughout the
productive life of such Subject Well except for (i) decreases in connection with
those operations in which Seller or its successors or assigns may from and after
the Execution Date be a non-consenting co-owner, (ii) decreases resulting from
the establishment or amendment from and after the Execution Date of pools or
units, (iii) decreases required to allow other Working Interest owners to make
up past underproduction or pipelines to make up past under deliveries, and (iv)
as otherwise expressly set forth in Exhibit A-1 or Exhibit A-2, as applicable;

(b)      with respect to the Target Formation for each Subject Well, obligates
Seller to bear during the entirety of the productive life of such Subject Well
not more than the Working Interest for such Subject Well as set forth in
Exhibit A-1 or Exhibit A-2, as applicable, without increase throughout the
productive life of such Subject Well, except (i) increases resulting from
contribution requirements with respect to defaulting co-owners under applicable
operating agreements, (ii) increases to the extent that they are accompanied by
a proportionate increase in Seller’s Net Revenue Interest in such Subject Well,
(iii) increases resulting from the establishment or amendment from and after the
Execution Date of pools or units to the extent such establishment or amendment
is permitted under Section 11.1, and (iv) as otherwise expressly set forth in
Exhibit A-1 or Exhibit A-2, as applicable; and

(c)      is free and clear of all Encumbrances.

“Deposit” shall have the meaning set forth in Section 3.2.

“Deposit LC Amount” shall mean an amount equal to 2.5% of the Purchase Price.



6

--------------------------------------------------------------------------------

 

 

“Deposit LOC” shall have the meaning set forth in Section 3.2.

“Development Agreement” shall mean the Development and Well Commitment Agreement
between each Buyer Party and Seller pertaining to the Assets and substantially
in the form of Exhibit N.

“Dispute Notice” shall have the meaning set forth in Section 3.6.

“DOJ” shall mean the Department of Justice.

“Downstream Marketing Agreements” shall means those agreements set forth on
Schedule 1.1(b) that are not Midstream Contracts.

“Downstream Marketing Agreements Assumption Agreement” shall have the meaning
set forth in Section 11.15(c).

“Effective Time” shall mean 12:01 a.m. (Prevailing Central Time) on July 1,
2016.

“Employee Benefit Plan” shall mean each (a) “employee benefit plan” (within the
meaning of Section 3(3) of ERISA), (b) employment, termination, severance,
retention or change in control agreement or arrangement, and (c) deferred
compensation, incentive compensation, equity or equity-linked, retirement,
savings, pension, health, dental, vision or life insurance, death benefit,
retiree, welfare or other fringe benefit plan, program, agreement or
arrangement, in each case, which is sponsored or maintained by Seller or any of
its Affiliates for the benefit of any Available Employee.

“Encumbrance” shall mean any lien, security interest, pledge, charge, defect or
other encumbrance.

“Environmental Arbitrator” shall have the meaning set forth in Section 14.1(f).

“Environmental Claim Date” shall have the meaning set forth in Section 14.1(a).

“Environmental Condition” shall mean (a) a condition, fact or circumstance with
respect to the air, soil, subsurface, surface waters, ground waters or sediments
that causes Seller with respect to any Asset not to be in compliance with any
Environmental Law, or (b) the existence, with respect to the Assets or the
operation thereof, of any environmental pollution, contamination, degradation,
damage or injury (in each case) where Remediation by Seller is presently
required (or if known or confirmed, would be presently required) under
Environmental Laws.  For the avoidance of doubt, (i) the fact that a Well is no
longer capable of producing sufficient quantities of oil or Gas to continue to
be classified as a “producing well” or that such a Well should be temporarily
abandoned or permanently plugged and abandoned shall not, in each case, form the
basis of an Environmental Condition, (ii) the fact that a pipe is temporarily
not in use shall not form the basis of an Environmental Condition, and (iii)
except with respect to equipment (A) that causes or has caused any environmental
pollution, contamination or degradation where Remediation is presently required
(or if known or confirmed, would be presently required) under Environmental Laws
or (B) the use or condition of which is a violation of Environmental Law, the

7

--------------------------------------------------------------------------------

 

 

physical condition of any surface or subsurface production equipment, including
water or oil tanks, separators or other ancillary equipment, shall not form the
basis of an Environmental Condition.

“Environmental Defect” shall mean, subject to Section 14.1(f), any Environmental
Condition with respect to an Asset that is not set forth in Schedule 9.14.

“Environmental Defect Notice” shall have the meaning set forth in Section
14.1(a).

“Environmental Defect Property” shall have the meaning set forth in Section
14.1(a).

“Environmental Indemnity Agreement” shall have the meaning set forth in
Section 14.1(c)(iv).

“Environmental Laws” shall mean all applicable Laws in effect as of the
Execution Date relating to pollution or the protection of human health, safety
and welfare and the environment, including those Laws relating to the
generation, storage, handling, use, treatment, transportation, disposal or other
management of chemicals and other Hazardous Substances.  The term “Environmental
Laws” does not include good or desirable operating practices or standards that
may be voluntarily employed or adopted by other oil and Gas well operators or
recommended, but not required, by a Governmental Authority.

“Equity Commitment Letters” shall mean the executed commitment letters dated as
of the Execution Date attached hereto as Exhibit Q (together with all of its
respective exhibits, schedules, annexes, supplements and amendments thereto),
from the applicable Equity Financing Sources and naming Seller as an express
third party beneficiary, pursuant to which such Equity Financing Sources have
committed subject only to the Financing Conditions set forth therein, to invest
the portion of the Equity Financing set forth therein.

“Equity Financing” shall mean the investment of the cash amounts into the
applicable Buyer Party(ies) set forth in the Equity Commitment Letters, pursuant
to the terms of the Equity Commitment Letters.

“Equity Financing Sources” shall mean the investor parties to the Equity
Commitment Letters.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“Escrow Agent” shall mean JPMorgan Chase Bank, N. A.

“Escrow Agreement” shall mean the Escrow Agreement among Seller, Buyer and the
Escrow Agent and substantially in the form of Exhibit G.

“Exchanging Party” shall have the meaning set forth in Section 15.16.

“Excluded Assets” shall mean (a) all of Seller’s corporate minute books,
financial and tax records and other business records that relate to any Seller’s
business generally (which may include information relating to the Assets); (b)
all trade credits, all accounts, receivables and all other

8

--------------------------------------------------------------------------------

 

 

proceeds, income or revenues attributable to the Assets with respect to any
period of time prior to the Effective Time; (c) except to the extent relating to
an Assumed Obligation for which Buyer is indemnifying Seller, all claims and
causes of action of any Seller arising under or with respect to any Applicable
Contracts that are attributable to periods of time prior to the Effective Time
(including claims for adjustments or refunds but excluding Imbalances); (d)
subject to Section 13.3, all rights and interests relating to the Assets (i)
under any existing policy or agreement of insurance, (ii) under any bond or
(iii) to any insurance or condemnation proceeds or awards arising, in each case,
from acts, omissions or events, or damage to or destruction of property; (e)
except to the extent of the adjustments set forth in Section 3.3(a)(i), all
Hydrocarbons produced and sold from the Assets with respect to all periods prior
to the Effective Time; (f) all claims of any Seller or its Affiliates for
refunds of or loss carry forwards with respect to (i) production or any other
Taxes paid by any Seller or its Affiliates attributable to any Tax period (or
portion thereof) prior to the Effective Time, (ii) income Taxes paid by any
Seller or its Affiliates or (iii) any Taxes attributable to the Excluded Assets;
(g) all personal computers, network equipment and associated peripherals and
telephone equipment (including cellular telephones); (h) all of Seller’s
proprietary computer software, patents, trade secrets, copyrights, names,
trademarks, logos and other intellectual property; (i) all documents and
instruments of any Seller that may be protected by an attorney-client privilege,
other than title opinions, Third Party environmental reports that have been
prepared within three years of the Closing Date (but excluding any analyses by
Seller, its Affiliates or any of its employees or agents of any such Third Party
environmental reports), and any documents and instruments that primarily relate
to or cover any Assumed Obligations assumed by Buyer at Closing; (j) all data
that cannot be disclosed to Buyer as a result of confidentiality arrangements
under agreements with Third Parties (provided that Seller has used its
commercially reasonable efforts to have such confidentiality restrictions
waived); (k) all audit rights arising under any of the (i) Applicable Contracts
or otherwise with respect to any period prior to the Effective Time or (ii)
Excluded Assets, except for any Imbalances; (l) documents prepared or received
by any Seller, its Affiliates or any of its representatives with respect to (i)
lists of prospective purchasers for the Assets, (ii) bids submitted by other
prospective purchasers of the Assets, (iii) analyses by any Seller, its
Affiliates or any of its representatives of any bids submitted by any
prospective purchaser, (iv) correspondence between or among any Seller, its
Affiliates or its representatives, on the one hand, and any prospective
purchaser other than Buyer, on the other hand, and (v) correspondence between
any Seller and any of its representatives with respect to any of the bids, the
prospective purchasers or the transactions contemplated by this Agreement; (m)
all offices, office leases and all office furniture, equipment and office
supplies (in each case) located in or around such excluded offices or office
leases; (n) except for the equipment and assets described in Exhibit A-5, all
yards and all inventory and equipment located on or around such yards; (o) all
vehicles and other rolling stock; (p) any assets that are excluded pursuant to
the provisions of Section 13.2(d)(iii) or Section 14.1(c)(iii);  (q) except to
the extent relating exclusively to the ownership or operation of the Lease,
Wells, Units or Right-of-Way, any master service agreements, blanket agreements,
NAESB Contracts (other than the NAESB Contract Confirmations) or similar
Contracts; (r) all assets held by Seller that are located downstream of the
central production facilities, other than the Clear Springs System, including
pipelines, facilities and easements; (s) the assets set forth on Exhibit B;  (t)
all assets of or related to any Employee Benefit Plan (whether or not held in
trust); (u) except for the equipment and assets described in Exhibit A-5, all
communication infrastructure, SCADA systems, wireless networks, communication
generators and towers; (v) except to the extent transferrable to Buyer pursuant
to

9

--------------------------------------------------------------------------------

 

 

subsection (i) of the definition of Assets, all Third Party Data and, subject to
the License, all proprietary geological and geophysical data relating to the
Assets, including all confidential Well logs, gravitational data and reprocessed
data and any interpretations thereof; (w) subject to the Core Sharing Agreement,
all Well cores; and (x) all fee minerals and overriding royalty interests.

“Execution Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

“Event” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Fee Letters” shall mean the fee letters that relate to the Debt Financing.

“Final Payment Date” shall have the meaning set forth in Section 3.6.

“Final Price” shall have the meaning set forth in Section 3.6.

“Final Settlement Statement” shall have the meaning set forth in Section 3.6.

“Financing” shall mean the Equity Financing and the Debt Financing.

“Financing Claim” shall mean any Claim, whether in law or in equity, whether in
contract or tort or otherwise, any claim, action, proceeding or counterclaim by
Seller or any of its Affiliates involving the Financing Sources arising out of,
or relating to, the transactions contemplated hereby, any commitment to provide
the Financing, the Debt Commitment Letter (or any New Debt Commitment Letter) or
the Financing.

“Financing Conditions” shall mean (a) with respect to the Debt Financing, the
conditions precedent set forth in Section 6 of the Debt Commitment Letters, and
(b) with respect to the Equity Financing, the conditions precedent set forth in
Section 2 of the Equity Commitment Letters.

“Financing Sources” shall mean the Equity Financing Sources and the Debt
Financing Sources.

“FTC” shall mean the Federal Trade Commission.

“Fundamental Representations” shall mean the representations and warranties of
Seller set forth in Section 9.1,  Section 9.2,  Section 9.3,  Section 9.5 and
Section 9.18.

“Future Location” shall mean, for each Future Well identified on Exhibit A-2,
the location for such Future Well set forth on the map contained on Exhibit A-2.

“Future Well” shall mean a well identified on Exhibit A-2 to be drilled in the
future on a Future Location identified for such well on the map set forth on
Exhibit A-2, to the extent such well is drilled to and within the Target
Formation.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.



10

--------------------------------------------------------------------------------

 

 

“Gas” shall mean any mixture of hydrocarbons and non-combustible gases (in each
case) in a gaseous state consisting primarily of methane.

“Gas Daily Average” shall mean the simple arithmetic average of the prices in
US$ per MMBtu published for each applicable day of the applicable month by (a)
the McGraw-Hill Companies, or its successor-in-interest, in Platts’ Gas Daily
under the table “Daily Price Survey ($/MMBtu)” under the column labeled
“Midpoint” (the “GDD”), or (b) another daily publication that is referenced in
the Carrier’s tariff or in governing documents with respect to assessing
Imbalance Charges, in either the case of (a) or (b) for the point(s)/zone(s) for
which the Imbalances are attributable.  To the extent more than one point/zone
is applicable, the simple arithmetic average of the prices published (e.g., GDD)
for each applicable point/zone shall be utilized for the applicable day.

“GDD” shall have the meaning set forth in the definition of “Gas Daily Average”.

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or arbitral or other governmental tribunal, including
any tribal authority having or asserting jurisdiction.

“Hard Consent” shall have the meaning set forth in Section 13.4(b).

“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws, including NORM and other substances referenced in
Section 14.2.

“Hedge Contract” shall mean any swap, forward, future or derivatives transaction
or option or other similar  Contract.

“Hedging Indemnities” shall have the meaning set forth in Section 11.9(e).

“Hedging Losses” shall mean (i) all costs and expenses payable to Third Parties
of entering into (or unwinding, as set forth in Section 11.9) the Hedging
Transactions, (ii) all costs and expenses payable to Third Parties related to
transferring to, or novating in favor of, any Buyer Hedging Party, and (iii) all
other losses, costs, expenses payable to Third Parties and other liabilities
payable to Third Parties to the extent arising from or attributable to the
Hedging Transactions.

“Hedging Transactions” shall have the meaning set forth in Section 11.9(a).  

“HSR Act” shall mean the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.

“Hydrocarbons” shall mean oil and Gas and other hydrocarbons (including NGLs)
produced or processed in association therewith, or any combination thereof.



11

--------------------------------------------------------------------------------

 

 

“Imbalances” shall mean to the extent relating to the Assets or any Hydrocarbons
produced therefrom, any and all (a)  Well Imbalance, (b)  imbalance between the
Hydrocarbons nominated by or scheduled for delivery and the Hydrocarbons
actually delivered, (c)  imbalance assessed by a Carrier against a Person as a
result of a Person’s failure to satisfy the Carrier’s requirements including any
balancing, nomination or scheduling requirements or a violation of any
volumetric conditions or orders imposed by a Carrier, (d)  imbalance attributed
to or assessed on a Party under the terms of a Marketing Contract or (e) NGL
Imbalances.

“Imbalance Charges” shall mean any fees, penalties, costs, charges, damages or
expenses (whether cash or in-kind and regardless of whether based on volume
delivery obligations, contractual damage formulas or otherwise) assessed as a
result of any Imbalances.

“Indemnified Party” shall have the meaning set forth in Section 8.9(a).

“Indemnifying Party” shall have the meaning set forth in Section 8.9(a).

“Indemnity Deductible” shall mean 3% of the unadjusted Purchase Price.

“Indemnity Obligations” shall mean a Party’s obligations to defend, indemnify,
hold harmless and/or release a specified Person pursuant to the terms of this
Agreement (including any limitations applicable thereto).

“Individual Environmental Defect Threshold” shall have the meaning set forth in
Section 14.1(e).

“Individual Title Defect Threshold” shall have the meaning set forth in Section
13.2(i).

“Infrastructure Side Letter” shall mean the letter agreement entered into by
Buyer and Seller on even date herewith pertaining to separating certain
communication infrastructure that relates to the Assets.

“JOA” has the meaning set forth in Section 13.4(b)(i).

“KMOG” has the meaning set forth in the introductory paragraph of this
Agreement.

“Knowledge” shall mean with respect to Seller, the actual knowledge (without
investigation) of the Persons set forth on Schedule 1.1(a).

“Law” shall mean any applicable statute, law (including common law), rule,
regulation, ordinance, order, code, ruling, judgment, writ, injunction, decree
or other official act of or by any Governmental Authority.

“Leases” shall have the meaning set forth in the definition of “Assets”.

“Liabilities” shall mean any and all (a) claims, including those for property
damage, pollution (including response costs, remediation costs, environmental
damage and damages to natural resources), bodily injury, personal injury,
illness, disease, maintenance, cure, loss of parental or spousal consortium,
wrongful death, loss of support, death, and wrongful termination

12

--------------------------------------------------------------------------------

 

 

of employment, and (b) damages, liabilities, losses, demands, liens,
encumbrances, fines, penalties, causes of action of any kind (including actions
in rem or in personam), obligations, costs, judgments, interest and awards
(including payment of attorneys’ fees and costs of litigation and investigation
costs) and amounts, of any kind or character, (in each case) whether arising in
connection with judicial proceedings, administrative proceedings or otherwise,
and including claims and liabilities (i) relating to conditions in the premises
of any Person or (ii) which arise by reason of indemnification or assumption of
liability contained in contracts or agreements (other than this Agreement or any
Transaction Document) entered into by an Indemnified Party.

“License” shall mean the Non-Exclusive Seismic Date Use License by Seller or its
Affiliate to Buyer of certain proprietary geological and geophysical information
held by Seller or its Affiliate pertaining to the Assets, which license is
substantially in the form of Exhibit M.

“Like-Kind Exchange” shall mean a simultaneous or deferred (forward or reverse)
exchange allowed pursuant to Section 1031 of the Code and the Treasury
Regulations promulgated thereunder or any applicable state or local tax Laws.

“Marketing Agency Agreement” shall mean that Retained Marketing Contracts
Services Agreement in substantially the form of Exhibit S-1 to be entered into
pursuant to the provisions of Section 1.2 of Schedule 13.4, if applicable.

“Marketing Contracts” shall mean each of AEP’s and AESC’s purchase, marketing
(including production marketing agreements between AEP, AESC and Third Party
working interest owners (the “Production Marketing Agreements”)),
transportation, storage, processing, treatment and/or sales agreements (in each
case) relating to the Assets or Hydrocarbons produced therefrom, all as is set
forth on Schedule 1.1(b), excluding, however, the NAESB Contracts (other than
the NAESB Contract Confirmations).  For the avoidance of doubt, “Marketing
Contracts” includes all Downstream Marketing Agreements and Midstream Contracts.

“Marketing Hard Consent” shall have the meaning set forth in Schedule 13.4.

“Marketing Soft Consent” shall have the meaning set forth in Schedule 13.4.

“Marketing Transition Services Agreement” shall mean the Marketing Transition
Services Agreement between AESC, Seller and SN substantially in the form of
Exhibit K.

“Material Adverse Effect” shall mean, with respect to Seller, any change,
inaccuracy, effect, event, result, occurrence, condition, fact or circumstance
(each, an “Event”) that has had or would be reasonably likely to have,
individually or in the aggregate with all other Events (whether foreseeable or
not and whether covered by insurance or not), a material adverse effect on the
(a) ownership or operation of the Assets, taken as a whole and as currently
owned and operated as of the Execution Date, or (b) ability of any Seller to
consummate the transactions contemplated by this Agreement and perform its
obligations hereunder; provided, however, that a Material Adverse Effect shall
not include any material adverse effects resulting from:  (i) entering into this
Agreement or the announcement of the transactions contemplated by this
Agreement; (ii) changes in general market, economic, financial or political
conditions (including changes in commodity prices (including Hydrocarbons), fuel
supply or transportation markets, interest or rates) in the

13

--------------------------------------------------------------------------------

 

 

area in which the Assets are located, the United States or worldwide; (iii)
conditions (or changes in such conditions) generally affecting the oil and gas
exploration and production industry, whether as a whole or specifically in any
area or areas where the Assets are located; (iv) Casualty Losses; (v) orders,
actions or failures to act of Governmental Authorities, except to the extent
arising out of Seller’s action or inaction; (vi) civil unrest or similar
disorder, the outbreak of hostilities, terrorist acts or war; (vii) any actions
taken or omitted to be taken (A) by or at the written request or with the prior
written consent of Buyer or (B) as expressly permitted or prescribed hereunder
pursuant to Section 11.1; (viii) matters that are cured or no longer exist by
the earlier of the Closing and the termination of this Agreement without cost to
Buyer; (ix) a change in Laws or in GAAP interpretation from and after the
Execution Date; (x) reclassification or recalculation of reserves in the
ordinary course of business; and (xi) natural declines in well performance.

“Material Contract” shall have the meaning set forth in Section 9.8(a).

“Midstream Agency Agreement” shall mean that Retained Midstream Contracts
Services Agreement in substantially the form of Exhibit S-2 to be entered into
pursuant to the provisions of Section 1.4 of Schedule 13.4, if applicable.

“Midstream Contracts” shall mean those agreements on Schedule 1.1(b) that are
identified as “Midstream” agreements.

“Midstream Hard Consent” shall have the meaning set forth in Schedule 13.4.

“Midstream Soft Consent” shall have the meaning set forth in Schedule 13.4.

“NAESB Contract” shall mean any of those contracts referenced in a NAESB
Contract Confirmation described in Schedule 11.13.

“NAESB Contract Confirmations” shall mean those confirmations described in
Schedule 11.13. 

“NAESB Contract Counterparties” shall have the meaning set forth in Section
11.13.

“Net Revenue Interest” shall mean, with respect to any Subject Well, the
interest in and to all Hydrocarbons produced, saved and sold from or allocated
to such Subject Well, after giving effect to all royalties, overriding
royalties, production payments, carried interests, net profits interests,
reversionary interests and other burdens upon, measured by or payable out of
production therefrom.

“New Debt Commitment Letter” shall have the meaning set forth in Section
11.10(e).

“NGL Imbalances” shall mean the imbalances relating to the Assets or the
Hydrocarbons produced therefrom attributed to (i) any differences in the total
volumes of NGLs delivered to a Carrier of NGLs for transport attributed to
AESC’s account and the total volume of NGLs delivered by such Carrier attributed
to AESC’s account after transport by such Carrier, including the individual
components within such total volumes, and (ii) the difference in the component
composition of NGLs delivered to the Carriers of NGLs for transport and the
component composition of such NGLs delivered by such Carriers to the delivery
point after transportation.



14

--------------------------------------------------------------------------------

 

 

“NGLs” shall mean the unfractionated mixture of liquid hydrocarbons processed
from Gas.

“NORM” shall mean naturally occurring radioactive material.

“Obligations” shall have the meaning set forth in Section 15.22.

“Outside Date” shall mean March 31, 2017.

“Overhead Costs” shall mean an amount equal to $508,000 per month.

“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph of this Agreement.

“Party Affiliate” shall have the meaning set forth in Section 15.18.

“Permit” shall mean any permits, licenses, authorizations, registrations,
consents or approvals granted or issued by any Governmental Authority.

“Permitted Encumbrances” shall mean:

(a)      the terms and conditions of all Leases (and any other instrument
creating or assigning any interest in any Lease) and all lessor’s royalties,
non-participating royalties, overriding royalties, reversionary interests and
similar burdens upon, measured by or payable out of production if the net
cumulative effect of such Leases, other instrument and burdens does not operate
to reduce the Net Revenue Interest of Seller with respect to the Target
Formation in any Subject Well to an amount less than the Net Revenue Interest
for such Subject Well as set forth in Exhibit A-1 or Exhibit A-2, as applicable,
and does not obligate Seller to bear a Working Interest with respect to the
Target Formation in any Subject Well in any amount greater than the Working
Interest for such Subject Well as set forth in Exhibit A-1 or Exhibit A-2, as
applicable (unless the Net Revenue Interest for the Target Formation in such
Subject Well is greater than the Net Revenue Interest for such Subject Well as
set forth in Exhibit A-1 or Exhibit A-2, as applicable, in the same proportion
as any increase in such Working Interest);

(b)      the terms and conditions of the Rights-of-Way included in the Assets;

(c)      preferential rights to purchase, consents to assignment and other
similar restrictions;

(d)      liens for Taxes or assessments (i) not yet due or delinquent or (ii) if
delinquent, which are being contested in good faith by or on behalf of Seller
and disclosed in Schedule 9.15;

(e)      Customary Post-Closing Consents and any required notices to, or filings
with, Governmental Authorities in connection with the consummation of the
transactions contemplated by this Agreement;

(f)      conventional rights of reassignment upon final intention to abandon or
release any of the Assets;



15

--------------------------------------------------------------------------------

 

 

(g)      such Title Defects as Buyer may have waived (whether in writing or
pursuant to Section 13.2(a) or the proviso in Section 13.2(d));

(h)      all applicable Permits and Laws and all rights reserved to or vested in
any Governmental Authority:  (i) to control or regulate any Asset in any manner;
(ii) by the terms of any right, power, franchise, grant, license or permit, or
by any provision of Law, to terminate such right, power, franchise, grant,
license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Assets; (iii) to use such property in a
manner which would not reasonably be expected to materially impair the use of
such property for the purposes for which it is currently owned and operated; or
(iv) to enforce any obligations or duties affecting the Assets to any
Governmental Authority with respect to any franchise, grant, license or permit;

(i)      rights of a common owner of any interest in Rights-of-Way or Permits
held by Seller and such common owner as tenants in common or through common
ownership;

(j)      easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment, to the extent, individually or in the
aggregate, such rights would not reasonably be expected to materially impair the
operation or use of any of the Assets as currently operated and used;

(k)      vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or delinquent
or, if delinquent, which are being contested in good faith by appropriate
procedures by or on behalf of Seller;

(l)      liens created under Leases or Rights-of-Way included in the Assets or
operating agreements or production sales contracts or by operation of Law in
respect of obligations that are not yet due or delinquent or, if delinquent,
which are being contested in good faith by or on behalf of Seller;

(m)      any Encumbrance affecting the Assets that is discharged by Seller at or
prior to Closing;

(n)      any matters referenced in Exhibit A,  Exhibit A-1,  Exhibit A-2, or
Exhibit A-3, and specifically identified as a Permitted Encumbrance;

(o)      any obligations or duties affecting the Assets to any municipality or
public authority, including any zoning and planning ordinances and municipal
regulations;

(p)      the terms and conditions of the Material Contracts, if the net
cumulative effect of such Material Contracts does not operate to (i) reduce the
Net Revenue Interest of Seller with respect to the Target Formation in any
Subject Well to an amount less than the Net Revenue Interest for such Subject
Well as set forth in Exhibit A-1 or Exhibit A-2, as applicable, or (ii) obligate
Seller to bear a Working Interest with respect to the Target Formation in any
Subject Well in any amount greater than the Working Interest for such Subject
Well as set forth in Exhibit A-1 

16

--------------------------------------------------------------------------------

 

 

or Exhibit A-2, as applicable (unless the Net Revenue Interest for such Subject
Well is greater than the Net Revenue Interest for such Subject Well as set forth
in Exhibit A-1 or Exhibit A-2, as applicable, in the same proportion as any
increase in such Working Interest);

(q)      the terms and conditions of this Agreement;

(r)      the litigation, suits and proceedings set forth in Schedule 9.7;  

(s)      any matter that would not be considered a Title Defect under the
definition of “Title Defect” in this Agreement; and

(t)      all other Encumbrances, Contracts, instruments, obligations, defects
and irregularities affecting any of the Assets that, individually or in the
aggregate, (i) do not reduce the Net Revenue Interest of Seller with respect to
the Target Formation in any Subject Well to an amount less than the Net Revenue
Interest for such Subject Well as set forth in Exhibit A-1 or Exhibit A-2, as
applicable, (ii) do not obligate Seller to bear a Working Interest with respect
to the Target Formation in any Subject Well in any amount greater than the
Working Interest for such Subject Well as set forth in Exhibit A-1 or Exhibit
A-2, as applicable (unless the Net Revenue Interest for such Subject Well is
greater than the Net Revenue Interest for such Subject Well as set forth in
Exhibit A-1 or Exhibit A-2, as applicable, in the same proportion as any
increase in such Working Interest) and (iii) do not materially impair the
operation or use of any of the Assets as currently operated and used.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Personal Property” shall have the meaning set forth in the definition of
“Assets”.

“Post-Closing Tax Return” shall have the meaning set forth in Section 15.2(d).

“Pre-Closing Tax Return” shall have the meaning set forth in Section 15.2(d).

“Preferential Purchase Right” shall mean each preferential purchase right, right
of first refusal or similar right pertaining to an Asset and the transactions
contemplated hereby.

“Preliminary Settlement Statement” shall have the meaning set forth in Section
3.5.

“Production Marketing Agreements” shall have the meaning set forth in the
definition of “Marketing Contracts.”

“Property Costs” shall mean all costs and expenditures (including operating
costs, capital expenditures, and all insurance premiums or any other costs of
insurance attributable to Seller’s or its Affiliates’ insurance and to coverage
periods from and after the Effective Time but excluding in all cases, all costs
and expenses of bonds, letters of credit or other surety instruments and all
Taxes), in each case, incurred in the ownership and operation of the Assets in
the ordinary course of business and, where applicable, in accordance with the
relevant operating or unit agreement, if any, and overhead costs charged by
Third Parties with respect to the operation of any of the Assets

17

--------------------------------------------------------------------------------

 

 

by such Third Parties under the relevant operating agreement or unit agreement,
if any, but excluding Liabilities attributable to (a) personal injury or death,
property damage or violation of any Law, (b) obligations to plug wells and
dismantle or decommission facilities, (c) the curing of any Title Defect (which
Title Defect was timely raised by Buyer pursuant to a Title Defect Notice) or
Remediation of any Environmental Condition under applicable Environmental Laws
(which Environmental Condition was timely raised by Buyer as an Environmental
Defect pursuant to an Environmental Defect Notice), (d) obligations with respect
to Imbalances, (e) any Transferred Employees, (f) any Retained Obligations, (g)
curing any breach of Seller’s representations or warranties prior to Closing or
(h) obligations to pay Working Interests, royalties, overriding royalties or
other interest owners revenues or proceeds attributable to sales of Hydrocarbons
relating to the Assets, including those held in suspense.

“Proportionate Share” shall mean, as to each Buyer Party, the respective
proportionate share set forth for such Buyer Party on Schedule 1.1(c).

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Qualifying Party” shall have the meaning set forth in Section 15.16.

“Records” shall have the meaning set forth in the definition of “Assets”.

“Remediation” shall mean, with respect to an Environmental Condition, the
response required or allowed under Environmental Laws that completely addresses
and resolves (for current and future use in the same manner as being currently
used) the identified Environmental Condition in its entirety at the lowest cost
(considered as a whole) as compared to any other response that is required or
allowed under Environmental Laws.  “Remediation” may consist of or include
taking no action, leaving the condition unaddressed, periodic monitoring, the
use of institutional controls or the recording of notices in lieu of
remediation, in each case, if such response is allowed under Environmental Laws
and completely addresses and resolves (for current and future use in the same
manner as being currently used) the identified Environmental Condition in its
entirety.

“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date of the cost (net to Seller’s interest) of
the Remediation of such Environmental Condition; provided, however, that
“Remediation Amount” shall not include (a) the costs of Buyer’s or its
Affiliates’ employees, or if Seller is conducting the Remediation, Buyer’s
project manager(s) or attorneys, (b) expenses for matters that are ordinary
costs of doing business regardless of the presence of an Environmental Condition
(e.g., those costs that would ordinarily be incurred in the day-to-day
operations of the Assets or in connection with Permit renewal/amendment
activities notwithstanding the existence of an Environmental Condition), (c)
overhead costs of Buyer or its Affiliates, (d) costs and expenses that would not
have been required under Environmental Laws as they exist on the Closing Date
or, if prior to the Closing Date, the date on which the Remediation action is
being undertaken, or (e) any costs or expenses relating to the assessment,
remediation, removal, abatement, transportation and disposal of any asbestos,
asbestos-containing materials or NORM unless required to address a violation of
Environmental Law.



18

--------------------------------------------------------------------------------

 

 

“Required Financial Information” shall mean the information described in
Schedule 11.10(c).

“Required Liquidity Ratio” shall have the meaning given to such term in the
definition of “Target Available Liquidity.”

“Retained Downstream Marketing Agreements” shall have the meaning set forth in
Schedule 13.4.

“Retained Employee Liabilities” shall have the meaning set forth in Section
11.7(b).

“Retained Midstream Contracts” shall have the meaning set forth in Schedule
13.4.

“Retained Obligations” shall have the meaning set forth in Section 8.1(b)(iii).

“Rights-of-Way” shall mean, excluding any Excluded Asset, all permits, licenses,
servitudes, easements, fee surface, surface leases, other surface rights and
rights-of-way used or held for use in connection with the ownership or operation
of the Assets, other than Permits.

“Royalties” shall mean royalties, overriding royalties, production payments,
carried interests, net profits interests, reversionary interests, back-in
interests and other burdens upon, measured by or payable out of production.

“Scheduled Closing Date” shall have the meaning set forth in Section 6.1.

“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Asset Marketing Agreements” shall have the meaning set forth in Section
15.18.

“Seller Indemnified Parties” shall have the meaning set forth in Section 8.3.

“SN” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“SN Assignment” shall mean an Assignment and Bill of Sale, substantially in the
form of Exhibit C-1,  assigning from Seller to SN the interest in the Assets as
set forth therein, excluding the Marketing Contracts.

“SN NAESB Contracts” shall have the meaning set forth in Section 11.13.

“SN Parent” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“SN Parent Guaranty” shall have the meaning set forth in Section 15.22.

“SN Parties” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Specified Gathering Agreements” shall have the meaning set forth in Section
11.15(d).



19

--------------------------------------------------------------------------------

 

 

“Specified Gathering Assumption Agreement” shall have the meaning set forth in
Section 11.15(d).

“Specified Midstream Agreements” shall have the meaning set forth in Section
11.15(b).

“Specified Midstream Assumption Agreement” shall have the meaning set forth in
Section 11.15(b).

“Springfield Gathering Agreements” shall have the meaning set forth in Section
11.15(a).

“Springfield Gathering Assumption Agreement” shall have the meaning set forth in
Section 11.15(a).

“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.

“Subject Title Defect” shall have the meaning set forth in Section 13.2(c)(i).

“Subject Well” shall mean a Well or a Future Well, as the context requires.

“Suspense Funds” shall mean all funds held by any Seller in suspense related to
proceeds of production and attributable to Third Parties’ interests (including
working interests, royalties, overriding royalties, and other burdens on
production) in the Assets or Hydrocarbon production from the Assets, including
funds suspended awaiting minimum disbursement requirements, funds suspended
under division orders, funds suspended for title or other defects, and for any
other reason.

“Tag Right” shall have the meaning set forth in Section 9.10.

“Tag Right Interests” shall have the meaning set forth in Section 9.10.

“Target Available Liquidity” shall mean, (a) until the 5th anniversary of the
Closing Date, $35,000,000 and (b) after the 5th anniversary of the Closing Date,
the product of (i) $35,000,000 multiplied by (ii) the quotient of (1) the number
of Wells producing as of the Closing Date that remain producing or are not
producing but have not been plugged and abandoned as of the applicable date of
determination divided by (2) the number of Wells producing as of the Closing
Date (such quotient, the “Required Liquidity Ratio”).

“Target Formation” shall mean (a) with respect to each Well, the interval from
which such Well is producing and (b) with respect to each Future Well, the
“Eagle Ford” (being the stratigraphic equivalent interval from 7,676 feet TVD to
8,023 feet TVD as seen in the Gamma Ray log for the Briscoe Catarina Ranch #1
well (located in Dimmit County, API# 4212733398), which log is shown in Exhibit
L) or the “Pearsall” (being the stratigraphic equivalent interval from 11,657
feet TVD to 12,296 feet TVD as seen in the Gamma Ray log for the Briscoe
Catarina Ranch # 1 well (located in Dimmit County, API# 4212733398), which log
is shown in Exhibit L).

“Tax” or “Taxes” shall mean all taxes, assessments, duties, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital

20

--------------------------------------------------------------------------------

 

 

gains, capital stock, transfer, gross receipts, sales, use, transfer, service,
occupation, ad valorem, property, excise, severance, windfall profit, premium,
stamp, license, payroll, employment, social security, unemployment, disability,
environmental (including taxes under Code Section 59A), alternative minimum,
add-on, value-added, withholding (including backup withholding) and other taxes,
assessments, duties, levies, imposts or other similar charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Governmental
Authority, penalties and interest.

“Tax Allocation” shall have the meaning set forth in Section 3.9.

“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority that imposes such Tax, and the Governmental Authority (if any) charged
with the collection of such Tax, including any Governmental Authority that
imposes, or is charged with collecting, social security or similar charges or
premiums.

“Tax Partnership” shall mean the tax partnership created under that certain
Maverick Basin Area Participation Agreement dated effective January 1, 2011 by
and among Seller and Eagle Ford TX LP, a Texas limited partnership.

“Tax Returns” shall mean any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Taxing Authority, including
any amendments thereto.

“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Third Party Data” shall have the meaning set forth in the definition of
“Assets”.  

“Title Arbitrator” shall have the meaning set forth in Section 13.2(j).

“Title Benefit” shall mean with respect to the Target Formation for any Subject
Well, any right, circumstance or condition existing as of the Effective Time or
immediately prior to Closing that operates to increase the Net Revenue Interest
of Seller with respect to the Target  Formation in any Subject Well above that
shown for such Subject Well in Exhibit A-1 or Exhibit A-2, as applicable, to the
extent the same does not cause a greater than proportionate increase in Seller’s
Working Interest with respect to the Target Formation in such Subject Well above
that shown in Exhibit A-1 or Exhibit A-2, as applicable.

“Title Benefit Amount” shall have the meaning set forth in Section 13.2(e).

“Title Benefit Notice” shall have the meaning set forth in Section 13.2(b).

“Title Benefit Property” shall have the meaning set forth in Section 13.2(b).

“Title Claim Date” shall have the meaning set forth in Section 13.2(a).

“Title Defect” shall mean any Encumbrance, defect or other matter that causes
Seller not to have Defensible Title; provided that the following shall not be
considered Title Defects:



21

--------------------------------------------------------------------------------

 

 

(a)      defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and could reasonably be expected to result in another
Person’s superior claim of title to the relevant Asset;

(b)      defects in the chain of title consisting of the failure to recite
marital status in a document, unless Buyer provides affirmative evidence that
such failure could reasonably be expected to result in another Person’s superior
claim of title to the relevant Assets;

(c)      defects or irregularities resulting from or related to successors,
heirship, estate, or probate proceedings, or the lack thereof, unless Buyer
provides affirmative evidence that such defect, irregularity or omission could
reasonably be expected to result in another Person’s superior claim of title to
the relevant Asset;

(d)      defects based on a gap in Seller’s chain of title in the applicable
county records, unless such gap is affirmatively shown to exist in such records
by an abstract of title, title opinion or landman’s title chain or run sheet
which documents shall be included in a Title Defect Notice and could reasonably
be expected to result in another Person’s superior claim of title to the
relevant Asset;

(e)      defects based upon the failure to record any state Leases or
Rights-of-Way included in the Assets or any assignments of interests in such
Leases or Rights-of-Way included in the Assets in any applicable county records,
unless such failure could reasonably be expected to result in another Person’s
superior claim of title to the relevant Asset;

(f)      defects arising from any prior oil and gas lease relating to the lands
covered by the Leases or Units not being surrendered of record, unless Buyer
provides affirmative evidence that such prior oil and gas lease is still in
effect and could reasonably be expected to result in another Person’s actual and
superior claim of title to the relevant Lease or Well;

(g)      defects that affects only which Person has the right to receive royalty
payments (rather than the amount of such royalty) and that could not reasonably
be expected to affect the validity or enforceability of the underlying Lease;

(h)      defects based solely on:  (i) lack of information in Seller’s files,
(ii) references to an unrecorded document to which neither Seller nor any
Affiliate of Seller is a party and which document is dated earlier than January
1, 1960; or (iii) any Tax assessment, Tax payment or similar records or the
absence of such activities or records;

(i)      any Encumbrance or loss of title resulting from Seller’s conduct of
business in compliance with this Agreement;

(j)      in the case of a Future Well, any Permits, Rights-of-Way, renewals or
extensions of any of the Leases, unit designations, production and drilling
units, or production sharing arrangements or waivers of any applicable
regulations or rules of Governmental Authorities (and any consent of the
applicable lessor thereto, if required), (in each case) not yet obtained, formed
or created;



22

--------------------------------------------------------------------------------

 

 

(k)      defects as a consequence of cessation of production, insufficient
production or failure to conduct operations during any period after the
completion of a well capable of production in paying quantities on any of the
Leases held by production, or lands pooled or unitized therewith, unless Buyer
provides affirmative evidence that such cessation of production, insufficient
production or failure to conduct operations gives rise to a right to terminate
the Lease in question, which evidence shall be provided with delivery of a Title
Defect Notice with respect to such defects;

(l)      defects or irregularities related to the lack of pooling or unitization
clauses in any lease unless such lease is included in a Unit, and a Well is
located on such lease;

(m)      liens burdening a lessor’s interest in any Lease or a grantor’s
interest in any Right-of-Way unless (i) foreclosure proceedings have commenced
with respect to any such lien and (ii) in such case, (A) such lien has not been
subordinated to the Assets affected thereby and (B) such lien was perfected
prior to the effective date of the applicable leasehold interest or
Right-of-Way;

(n)      defects or irregularities that have been cured or remedied by
applicable statutes of limitation or statutes of prescription;

(o)      defects or irregularities resulting from lack of survey or failure to
have a metes and bounds description, unless such survey or such description is
required by Law;

(p)      defects or irregularities resulting from the failure to record releases
of liens, mortgages or production payments (in each case) that have expired on
their own terms or the enforcement of which are barred by applicable statute of
limitations; and

(q)      any Encumbrance or loss of title affecting ownership interests in
formations other than the Target Formation.

“Title Defect Amount” shall have the meaning set forth in Section 13.2(g).

“Title Defect Notice” shall have the meaning set forth in Section 13.2(a).

“Title Defect Property” shall have the meaning set forth in Section 13.2(a).

“Title Indemnity Agreement” shall have the meaning set forth in Section
13.2(d)(ii).

“Transaction Documents” shall mean those documents executed and delivered
pursuant to or in connection with this Agreement, including the Infrastructure
Side Letter.

“Transition Termination” shall have the meaning set forth in Section 11.15.

“Transfer Taxes” shall have the meaning set forth in Section 15.2(b).

“Transferred Employee” shall have the meaning set forth in Section 11.7(a).



23

--------------------------------------------------------------------------------

 

 

“Transition Services Agreement” shall mean the Transition Services Agreement
between Seller and Buyer substantially in the form of Exhibit J.

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code.  All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.

“Units” shall have the meaning set forth in the definition of “Assets”.

“UnSub” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“UnSub Assignment” shall mean an Assignment and Bill of Sale, substantially in
the form of Exhibit C-2,  assigning from Seller to UnSub the interest in the
Assets as set forth therein, excluding the Marketing Contracts.

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act.

“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of any Seller
therein and the shares of production from the relevant Well to which such Seller
is entitled, together with any appurtenant rights and obligations concerning
future in kind or cash balancing at the wellhead.

“Wells” shall have the meaning set forth in the definition of “Assets”.

“Western Gas Entities” shall mean Western Gas Equity Holdings, LLC, Western Gas
Equity Partners, LP, Western Gas Holdings, LLC, Western Gas Partners, LP, and
the direct and indirect subsidiaries of Western Gas Partners, LP.

“Willful Breach” shall mean, with respect to any Party, such Party knowingly and
intentionally breaches in any material respect (by refusing to perform or taking
an action prohibited) any material covenant applicable to such Party.

“Working Interest” shall mean, with respect to any Subject Well, the interest in
and to such Subject Well that is burdened with the obligation to bear and pay
costs and expenses of maintenance, development and operations on or in
connection with such Subject Well, but without regard to the effect of any
royalties, overriding royalties, production payments, net profits interests and
other similar burdens upon, measured by or payable out of production therefrom.

1.2      References and Rules of Construction.  All references in this Agreement
to Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise.  Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof.  The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited.  The words “this Article,” “this

24

--------------------------------------------------------------------------------

 

 

Section” and “this subsection,” and words of similar import, refer only to the
Article, Section or subsection hereof in which such words occur.  Wherever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limiting the foregoing in
any respect.” All references to “$” or “dollars” shall be deemed references to
United States dollars.  Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the Execution
Date.  Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. The words “shall” and
“will” are used interchangeably throughout this Agreement and shall accordingly
be given the same meaning, regardless of which word is used.

Article II
PURCHASE AND SALE

2.1      Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Seller agrees to sell, and Buyer agrees to purchase and pay for, the
Assets.  The Assets shall be allocated among the Buyer Parties as set forth in
the Assignments, and the Buyer Parties shall pay for the Assets in their
respective Proportionate Shares.

2.2      Excluded Assets.  Seller shall reserve and retain all of the Excluded
Assets.

2.3      Revenues and Expenses.    

(a)      Subject to Section 2.3(b), Seller shall be entitled to all of the
rights of ownership attributable to the Assets (including the right to all
production, proceeds of production and other proceeds) and shall remain
responsible for all Property Costs, in each case, attributable to the period of
time prior to the Effective Time.  Subject to the occurrence of the Closing,
Buyer shall be entitled to all of the rights of ownership attributable to the
Assets (including the right to all production, proceeds of production and other
proceeds), and shall be responsible for all Property Costs, in each case, from
and after the Effective Time.  Subject to Section 2.3(b) and Section 15.2(b),
all Property Costs that are:  (a) incurred with respect to operations conducted
or production prior to the Effective Time shall be paid by or allocated to
Seller and (b) incurred with respect to operations conducted or production from
and after the Effective Time shall be paid by or allocated to Buyer.  After
Closing, each Party shall be entitled to participate in all joint interest
audits and other audits of Property Costs for which such Party is entirely or in
part responsible under the terms of this Section 2.3.

(b)      From and after the agreement (or deemed agreement) by the Parties of
the Final Settlement Statement, each Party shall account to the other Party with
respect to proceeds and Property Costs not taken into account in connection with
the Preliminary Settlement Statement or the Final Settlement Statement (in each
case) in accordance with the principles set forth in Section 2.3(a) until the
first annual anniversary of the Closing Date (the “Cut-Off Date”).  From and
after the Cut-Off Date, there shall be no adjustment for, or obligation to pay
or account for, any proceeds or Property Costs between the Parties and Seller
shall have no further liability for any Property Costs.



25

--------------------------------------------------------------------------------

 

 

Article III
PURCHASE PRICE

3.1      Purchase Price.  The aggregate purchase price for the Assets shall be
$2,275,000,000.00 (the “Purchase Price”), adjusted in accordance with this
Agreement and payable by Buyer to Seller at Closing by wire transfer in same day
funds to a bank account of Seller (the details of which shall be provided by to
Buyer in the Preliminary Settlement Statement).

3.2      Deposit.  Concurrently with the execution of this Agreement, (a) the SN
Parties have deposited by wire transfer in same day funds with AEP to hold for
the benefit of Seller an amount equal to the Cash Deposit Amount and (b) AcqCo
has delivered an irrevocable letter of credit (the “Deposit LOC”) to AEP to hold
for the benefit of Seller guaranteeing an amount equal to the Deposit LC Amount
(such amounts in clauses (a) and (b), collectively, the “Deposit”).  The Deposit
will be held by AEP on behalf of Seller pursuant to the terms of this
Section 3.2 and Section 7.2.  If Closing occurs, the Cash Deposit Amount shall
be applied toward the Purchase Price and AEP shall return the Deposit LOC to
AcqCo.

3.3      Adjustments to Purchase Price.  The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:

(a)      The Purchase Price shall be adjusted upward by the following amounts
(without duplication):

(i)      an amount equal to the value of all (A) Hydrocarbons attributable to
the Assets in pipelines or in tanks above the pipeline sales connection, in each
case, as of the Effective Time, plus (B) the unsold inventory of Gas products
attributable to the Assets as of the Effective Time, in each case such value to
be based upon the contract price in effect as of the Effective Time (or if no
such contract is in effect, the market value in the area as of the Effective
Time), less (1) amounts payable as royalties, overriding royalties and other
burdens upon, measured by or payable out of such production and (2) severance
Taxes deducted by the purchaser of such production.

(ii)      to the extent paid by Seller or its Affiliates and attributable to the
ownership or operation of the Assets from and after the Effective Time up to
Closing (whether paid before or after the Effective Time), an amount equal to
all Property Costs (other than Overhead Costs which are covered in Section
3.3(a)(v) below) and all (A) royalties or other burdens upon, measured by or
payable out of proceeds of production, (B) rentals and other lease maintenance
payments, (C) costs of Lease renewals and extensions of the Leases, (D) costs of
acquiring necessary Rights-of-Way, and (E) Asset Taxes, in each case net of any
sales, excise or similar Taxes in connection therewith reimbursed or
reimbursable to Seller or its Affiliates, as applicable, by any Third Party
purchaser;

(iii)      an amount equal to any upward adjustments to the Purchase Price for
any Imbalances as determined pursuant to the procedures set forth in Appendix A;

(iv)      the amount of all Asset Taxes prorated to Buyer in accordance with
Section 15.2(b) but paid or payable by Seller;



26

--------------------------------------------------------------------------------

 

 

(v)      Overhead Costs attributable to the period from the Effective Time up to
the Closing;

(vi)      if Seller or any of its Affiliates is the operator under an operating
agreement covering any of the Assets, an amount equal to the costs and expenses
paid by Seller (or its Affiliates) on behalf of other joint interest owners of
such Asset that are attributable to operations or actions to be conducted
pursuant to such operating agreement with respect to the periods from and after
the Effective Time, whether paid before or after the Effective Time;

(vii)      all amounts paid by Seller under any Hedging Transactions between the
Execution Date and Closing; and

(viii)      any other amount provided for elsewhere in this Agreement or
otherwise agreed upon by Seller and Buyer.

(b)      The Purchase Price shall be adjusted downward by the following amounts
(without duplication):

(i)      an amount equal to all proceeds received by Seller or its Affiliates as
the owner of the Assets and that are attributable to the ownership or operation
of the Assets from and after the Effective Time up to Closing, including the
sale of Hydrocarbons produced from the Assets or allocable thereto, net of any
sales, excise or similar Taxes in connection therewith not reimbursed or
reimbursable to Seller or its Affiliates, as applicable, by a Third Party
purchaser;

(ii)      subject to Section 13.2(i), if Seller makes the election under Section
13.2(d)(i) with respect to any uncured Title Defect, the Title Defect Amount
with respect to such Title Defect;

(iii)      subject to Section 14.1(e), if Seller makes the election under
Section 14.1(c)(i) with respect to any uncured Environmental Defect, the
Remediation Amount with respect to such Environmental Defect;

(iv)      the Allocated Value of any Assets excluded from the transactions
contemplated hereby pursuant to Section 13.2(d)(iii) or Section 14.1(c)(iii);

(v)      the amount of all Asset Taxes prorated to Seller in accordance with
Section 15.2(b) but paid or payable by Buyer;

(vi)      an amount equal to any downward adjustments to the Purchase Price for
any Imbalances as determined pursuant to the procedures set forth in Appendix A;
 

(vii)      all proceeds received by Seller under any Hedging Transactions
between the Execution Date and Closing; and

(viii)      any other amount provided for elsewhere in this Agreement or
otherwise agreed upon by Seller and Buyer.



27

--------------------------------------------------------------------------------

 

 

3.4      Adjustment Methodology.  When available, actual figures will be used
for the determination of adjustments to the Purchase Price at the Closing.  To
the extent actual figures are not available, estimates will be used subject to
final adjustments in accordance with Section 3.6.

3.5      Preliminary Settlement Statement.  Not less than 5 Business Days prior
to the Closing, Seller shall prepare and submit to Buyer for review a draft
settlement statement (the “Preliminary Settlement Statement”) that shall set
forth the Adjusted Purchase Price, reflecting each adjustment made in accordance
with this Agreement as of the date of preparation of such Preliminary Settlement
Statement and the itemized calculation and reasonable supporting documentation
of the adjustments used to determine such amount, together with any Defect Cure
Escrow Amounts and the designation of Seller’s accounts for the wire transfers
of funds as set forth in Section 6.3(d).  Within 2 Business Days of receipt of
the Preliminary Settlement Statement, (a) Buyer will deliver to Seller a written
report containing all changes with the explanation therefor that Buyer proposes
to be made to the Preliminary Settlement Statement and (b) SN will deliver to
Seller written notice of the amount of the Adjusted Purchase Price payable by
each Buyer Party at Closing (which shall be based on each Buyer Party’s
Proportionate Share and the portion of the Assets acquired by such Buyer
Party).  The Preliminary Settlement Statement, as agreed upon by the Parties,
will be used to adjust the Purchase Price at Closing; provided that if the
Parties do not agree upon an adjustment set forth in the Preliminary Settlement
Statement, then the amount of such adjustment used to adjust the Purchase Price
at Closing shall be that amount set forth in the draft Preliminary Settlement
Statement delivered by Seller to Buyer pursuant to this Section 3.5.

3.6      Final Settlement Statement.  On or before 120 days after the Closing, a
final settlement statement (the “Final Settlement Statement”) will be prepared
by Seller based on actual income and expenses attributable to the Assets during
the period from and after the Effective Time until Closing and that takes into
account all final adjustments made to the Purchase Price and shows the resulting
final Adjusted Purchase Price, less the Defect Cure Escrow Amounts.  The Final
Settlement Statement shall set forth the actual proration of the amounts
required by this Agreement.  As soon as practicable, and in any event within 30
days after receipt of the Final Settlement Statement, Buyer shall return to
Seller a written report containing any proposed changes to the Final Settlement
Statement and an explanation of any such changes and the reasons therefor (the
“Dispute Notice”).  Buyer’s failure to deliver to Seller a Dispute Notice
detailing proposed changes to any of the adjustments in the Final Settlement
Statement by such date shall be deemed to be an acceptance by Buyer of the
adjustments set forth in the Final Settlement Statement delivered by Seller and
any further changes to any of the adjustments set forth in the Final Settlement
Statement shall be deemed waived by Buyer, and Seller’s determinations with
respect to all such adjustments in the Final Settlement Statement shall
prevail.  If Buyer does deliver a Dispute Notice then, except for the adjustment
changes raised by Buyer in such Dispute Notice, all other changes to any of the
adjustments set forth in the Final Settlement Statement shall be deemed waived
by Buyer, and Seller’s determinations with respect to all such adjustments in
the Final Settlement Statement shall prevail.  If the final Purchase Price less
the Defect Cure Escrow Amounts set forth in the Final Settlement Statement is
mutually agreed upon by Seller and Buyer or deemed agreed pursuant to the
foregoing (or determined by the Accounting Arbitrator pursuant to Section 3.7),
the Final Settlement Statement and such final Adjusted Purchase Price, less the
Defect Cure Escrow Amounts (the “Final Price”), shall be final and binding on
the Parties.  Any difference in the Adjusted Purchase Price (less the Defect
Cure Escrow Amounts) as paid at Closing pursuant to the Preliminary Settlement
Statement and the Final Price shall be paid by the

28

--------------------------------------------------------------------------------

 

 

owing Party (which, if due by Buyer, SN shall notify Seller in writing of the
amount of such difference owed by each Buyer Party based on such Buyer Party’s
Proportionate Share and the portion of the Assets acquired by such Buyer Party),
and on or before the date that is 10 days following agreement or deemed
agreement (or determination by the Accounting Arbitrator, as applicable) (such
date, the “Final Payment Date”) to the owed Party (which, if owed to Buyer, SN
shall notify Seller in writing of the amount of such difference to be paid to
each Buyer Party based on such Buyer Party’s Proportionate Share and the portion
of the Assets acquired by such Buyer Party).  In addition, on or before the
Final Payment Date, Seller shall transfer to Buyer all Suspense Funds.  All
amounts paid or transferred pursuant to this Section 3.6 shall be delivered in
United States currency by wire transfer of immediately available funds to the
account specified in writing by the relevant Party.

3.7      Disputes.  If Seller and Buyer are unable to resolve the matters
addressed in the Dispute Notice, each of Buyer and Seller shall within 14
Business Days after the delivery of such Dispute Notice, summarize its position
with regard to such dispute in a written document of twenty pages or less and
submit such summaries to the Houston, Texas office of Grant Thornton LLP or such
other Person as the Parties may mutually select (provided that if Grant Thornton
LLP refuses to serve as Accounting Arbitrator and the Parties are unable to
mutually agree upon an alternative Accounting Arbitrator, then the Houston
office of the AAA shall choose such Accounting Arbitrator (Grant Thornton LLP or
such other Person agreed to by the Parties or chosen by the AAA, the “Accounting
Arbitrator”), together with the Dispute Notice, the Final Settlement Statement
and any other documentation such Party may desire to submit.  Within 20 Business
Days after receiving the Parties’ respective submissions, the Accounting
Arbitrator shall render a decision choosing either Seller’s position or Buyer’s
position with respect to each matter addressed in any Dispute Notice, based on
the materials described above.  Any decision rendered by the Accounting
Arbitrator pursuant hereto shall be final, conclusive and binding on Seller and
Buyer and will be enforceable against any of the Parties in any court of
competent jurisdiction.  The costs of such Accounting Arbitrators shall be borne
one-half by Buyer and one-half by Seller.

3.8      Allocation of Purchase Price / Allocated Values.  Buyer and Seller
agree that the unadjusted Purchase Price shall be allocated among the Assets as
set forth in Exhibit A-1 and Exhibit A-2, as applicable.  The “Allocated Value”
for any Asset equals the portion of the unadjusted Purchase Price allocated to
such Asset in Exhibit A-1 or Exhibit A-2, as applicable, and such Allocated
Value shall be used in calculating adjustments to the Purchase Price as provided
herein.  Buyer and Seller also agree (a) that the Allocated Values, as adjusted,
shall be used by Seller and Buyer as the basis for reporting asset values and
other items for purposes of this Section 3.8, and (b) that neither they nor
their Affiliates will take positions inconsistent with such Allocated Values in
notices to Governmental Authorities, in notices to Preferential Purchase Right
holders or in other documents or notices relating to the transactions
contemplated by this Agreement.

3.9      Tax Allocation.  Seller and Buyer shall use commercially reasonable
efforts to agree to an allocation of the Purchase Price and any other items
properly treated as consideration for U.S. federal income Tax purposes among the
Assets in accordance with Section 1060 of the Code and, to the extent allowed by
applicable Law, in a manner consistent with the Allocated Values, within thirty
(30) days after the delivery of the Final Settlement Statement pursuant to
Section 3.6.  If the Parties reach an agreement with respect to such allocation
(as agreed, the “Tax Allocation”),

29

--------------------------------------------------------------------------------

 

 

(i) the Parties shall update the Tax Allocation in a manner consistent with
Section 1060 of the Code following any adjustment to the Purchase Price pursuant
to this Agreement, and (ii) Seller and Buyer shall, and shall cause their
Affiliates to, report consistently with the Tax Allocation on all Tax Returns
(including Internal Revenue Service Form 8594 (Asset Acquisition Statement under
Section 1060), which Form will be timely filed, if applicable, separately by
Seller and Buyer with the Internal Revenue Service pursuant to the requirements
of Section 1060(b) of the Code), and neither Seller nor Buyer shall take any
position in any Tax Return that is inconsistent with the Tax Allocation unless
otherwise required by applicable Law; provided, however, that neither Party
shall be unreasonably impeded in its ability and discretion to negotiate,
compromise and/or settle any Tax audit, claim or similar proceedings in
connection with such allocation.

Article IV
BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by Seller or waiver by
Buyer, on or prior to the Closing, of each of the following conditions:

4.1      Representations.  Each of the representations and warranties of Seller
set forth in Article IX shall be true and correct in all respects on and as of
the Closing Date, with the same force and without giving effect to any
qualifiers as to materiality, Material Adverse Effect or material adverse effect
as though such representations and warranties had been made or given on and as
of the Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for those breaches, if any, of such representations and warranties
that in the aggregate would not have a Material Adverse Effect.

4.2      Performance.  Seller shall have materially performed or complied with
all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by Seller is required prior to or at the Closing
Date.

4.3      No Legal Proceedings.  No material suit, action or other proceeding by
any Third Party shall be pending before any Governmental Authority (a) seeking
to restrain, prohibit, enjoin or declare illegal, or (b) seeking substantial
damages in connection with, the transactions contemplated by this Agreement.

4.4      Title Defects, Environmental Defects, and Casualty Losses.  The sum of
(a) all Title Defect Amounts for Title Defects for which Seller has elected the
remedy under Section 13.2(d)(i) (such amount as determined by Seller in good
faith pursuant to Section 13.2(g), unless otherwise agreed to by the Parties),
plus all Remediation Amounts for Environmental Defects for which Seller has
elected the remedy under Section 14.1(c)(i) (such amount as determined by Seller
in good faith pursuant to Section 14.1(a), unless otherwise agreed to by the
Parties), less the sum of all Title Benefit Amounts (such amount as determined
by Buyer in good faith pursuant to Section 13.2(h), unless otherwise agreed to
by the Parties), plus (b) the Allocated Values of the Assets for which Seller
has elected the remedy under Section 13.2(d)(iii) or Section 14.1(c)(iii), as
applicable, plus (c) the value of  all Casualty Losses that occur after the
Execution Date but prior to the Closing Date (net of any sums paid to Seller by
Third Parties in respect of such Casualty

30

--------------------------------------------------------------------------------

 

 

Losses and such value as determined by Seller in good faith, unless otherwise
agreed to by the Parties), shall be less than 15% of the Purchase Price.

4.5      HSR Act.  If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired, (b) notice of early termination shall have been received, or (c) a
consent order shall have been issued (in form and substance satisfactory to
Seller) by or from applicable Governmental Authorities.

4.6      Closing Certificate.  Seller shall have executed and delivered to Buyer
an officer’s certificate, dated as of the Closing Date and substantially in the
form of Exhibit E, certifying that the conditions set forth in Section 4.1 and
Section 4.2 have been fulfilled and, if applicable, any exceptions to such
conditions that have been waived by Buyer.

4.7      Closing Deliverables.  Seller shall be ready, willing and able to
deliver to Buyer at the Closing the documents and items required to be delivered
by Seller under Section 6.3.

Article V
SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment by Buyer or waiver by
Seller on or prior to the Closing of each of the following conditions:

5.1      Representations.  Each of the representations and warranties of Buyer
set forth in Article X (a) that are qualified by materiality or material adverse
effect shall be true and correct in all respects as of the Execution Date and as
of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct as of such specified date) and (b) that are not described in
clause (a) above shall be true and correct in all material respects as of the
Execution Date and as of the Closing Date as though made on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct as of such specified date).

5.2      Performance.  Buyer shall have materially performed or complied with
all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by Buyer is required prior to or at the Closing
Date.

5.3      No Legal Proceedings.  No material suit, action or other proceeding by
any Third Party shall be pending before any Governmental Authority (a) seeking
to restrain, prohibit or declare illegal, or (b) seeking substantial damages in
connection with, the transactions contemplated by this Agreement.

5.4      Title Defects, Environmental Defects, and Casualty Losses.  The sum of
(a) all Title Defect Amounts for Title Defects for which Seller has elected the
remedy under Section 13.2(d)(i) (such amount as determined by Seller in good
faith pursuant to Section 13.2(g), unless otherwise agreed to by the Parties),
plus  all Remediation Amounts for Environmental Defects for which Seller has
elected the remedy under Section 14.1(c)(i) (such amount as determined by Seller
in good faith pursuant to Section 14.1(a), unless otherwise agreed to by the
Parties), less the sum of all Title Benefit Amounts (such amount as determined
by Buyer in good faith pursuant to

31

--------------------------------------------------------------------------------

 

 

Section 13.2(h), unless otherwise agreed to by the Parties), plus (b) the
Allocated Values of the Assets for which Seller has elected the remedy under
Section 13.2(d)(iii) or Section 14.1(c)(iii), as applicable, plus (c) the value
of  all Casualty Losses that occur after the Execution Date but prior to the
Closing Date (net of any sums paid to Seller by Third Parties in respect of such
Casualty Losses and such value as determined by Seller in good faith, unless
otherwise agreed to by the Parties), shall be less than 15% of the Purchase
Price.

5.5      HSR Act.  If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired, (b) notice of early termination shall have been received, or (c) a
consent order shall have been issued (in form and substance satisfactory to
Seller) by or from applicable Governmental Authorities.

5.6      Replacement Bonds.  Buyer shall have obtained replacements for Seller’s
and its Affiliates’ bonds, letters of credit and guarantees, and such other
bonds, letters of credit and guarantees to the extent required to be obtained by
Closing by Section 11.3.

5.7      Closing Certificate.  Each Buyer Party shall have executed and
delivered to Seller an officer’s certificate, dated as of the Closing Date and
substantially in the form of Exhibit F, certifying that the conditions set forth
in Section 5.1 and Section 5.2 have been fulfilled by such Buyer Party and, if
applicable, any exceptions to such conditions that have been waived by Seller.

5.8      Closing Deliverables.  Each Buyer Party shall be ready, willing and
able to deliver to Seller at the Closing the documents and items required to be
delivered by such Buyer Party under Section 6.3.

Article VI
CLOSING

6.1      Date of Closing.  Subject to the conditions set forth in this
Agreement, the sale by Seller and the purchase by Buyer of the Assets pursuant
to this Agreement (the “Closing”) shall occur on or before 11:00 (Prevailing
Central Time) on March 1, 2017 (the “Scheduled Closing Date”), or such other
date as Buyer and Seller may agree upon in writing; provided that if the
conditions to Closing in Article IV and Article V have not yet been satisfied or
waived by the Scheduled Closing Date, then the Closing shall occur five Business
Days after such conditions have been satisfied or waived.  The date Closing
actually occurs shall be the “Closing Date”.

6.2      Place of Closing.  The Closing shall be held at the offices of Latham &
Watkins LLP located at 811 Main Street, Suite 3700, Houston, Texas 77002.

6.3      Closing Obligations.  At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

(a)      Seller and each Buyer Party shall execute, acknowledge and deliver an
applicable Assignment, in sufficient counterparts to facilitate recording in the
applicable counties where the Assets are located.



32

--------------------------------------------------------------------------------

 

 

(b)      Seller and each Buyer Party shall execute and deliver assignments, on
appropriate forms, of state and other Leases of Governmental Authorities
included in the Assets in sufficient counterparts to facilitate filing with the
applicable Governmental Authorities.

(c)      Seller and each Buyer Party shall acknowledge the Preliminary
Settlement Statement.

(d)      Buyer shall deliver to Seller, to the account designated in the
Preliminary Settlement Statement, by direct bank or wire transfer in same day
funds, the Adjusted Purchase Price (after giving effect to the Cash Deposit
Amount), less any Defect Cure Escrow Amounts.

(e)      [Intentionally Omitted].

(f)      Anadarko Consolidated Holdings LLC shall deliver an executed statement
described in Treasury Regulation §1.1445-2(b)(2) substantially in the form of
Exhibit D, certifying that it is not a disregarded entity or foreign person
within the meaning of the Code.

(g)      Seller shall deliver to Buyer duly executed recordable releases and
terminations in forms reasonably acceptable to Buyer with respect to any and all
liens or security interests encumbering the Assets relating to any debt of
Seller or its Affiliates with respect to borrowed monies.

(h)      If Seller has elected to cure any alleged Title Defect post-Closing
pursuant to Section 13.2(c), then (i) Seller and each Buyer Party shall execute
and deliver the Escrow Agreement and such Parties shall cause the Escrow Agent
to execute and deliver the Escrow Agreement and (ii) Buyer shall deliver to
Escrow Agent the Defect Cure Escrow Amounts.

(i)      The applicable Seller and SN shall execute and deliver blanket transfer
of P-4s designating SN as operator of the Wells operated by such Seller with the
Texas Railroad Commission.

(j)      Seller and SN shall execute and deliver counterparts of the Transition
Services Agreement.

(k)      Seller shall execute and deliver, and shall cause AESC to execute and
deliver, and SN shall execute and deliver, counterparts of the Marketing
Transition Services Agreement.

(l)      Seller and each Buyer Party shall execute and deliver counterparts of
the Development Agreement. 

(m)      Seller and each Buyer Party shall execute and deliver counterparts of
the Core Sharing Agreement. 

(n)      Seller and each Buyer Party shall execute and deliver counterparts of
the License. 



33

--------------------------------------------------------------------------------

 

 

(o)      If applicable under Section 13.4(b), Seller and each Buyer Party shall
execute and deliver counterparts of the JOA.

(p)      Each of UnSub and AcqCo will enter into a production marketing
agreement with SN as operator to commit such Buyer Party’s production to SN and
permit SN to market such Buyer Parties’ production, which production marketing
agreement shall be reasonably acceptable to Seller and for a term commensurate
with the term of the Production Marketing Agreement with the longest term;
provided that such production marketing agreements shall permit AEP and its
Affiliates to perform SN’s obligations under the same until the Transition
Termination.

(q)      Seller and each Buyer Party shall execute and deliver any other
agreements, instruments and documents which are required by other terms of this
Agreement to be executed or delivered at the Closing.

6.4      Records.  In addition to the obligations set forth under Section 6.3
above, but notwithstanding anything herein to the contrary, no later than 60
Business Days following the Closing Date, Seller shall make available to Buyer
the Records for pickup from Seller’s offices during normal business hours.

Article VII
TERMINATION; DEFAULT AND REMEDIES

7.1      Right of Termination.  This Agreement and the transactions contemplated
herein may be terminated at any time prior to the Closing:

(a)      by the mutual written agreement of the Parties;

(b)      by delivery of written notice from Buyer to Seller if any of the
conditions set forth in Article IV (other than the conditions set forth in
Section 4.3,  Section 4.4 and Section 4.5) have not been satisfied by Seller (or
waived by Buyer) by the Outside Date;

(c)      by delivery of written notice from Seller to Buyer if any of the
conditions set forth in Article V (other than the conditions set forth in
Section 5.3,  Section 5.4 and Section 5.5) have not been satisfied by Buyer (or
waived by Seller) by the Outside Date;

(d)      by Buyer or Seller delivering written notice to the other if any of the
conditions set forth in Section 4.4 (in the case of Buyer’s notice) or Section
5.4 (in the case of Seller’s notice) are not satisfied or waived by the
applicable Party on or before the Outside Date; 

(e)      by Buyer or Seller delivering written notice to the other if any of the
conditions set forth in Section 4.3 or Section 4.5 (in the case of Buyer’s
notice) or Section 5.3 or Section 5.5 (in the case of Seller’s notice) are not
satisfied or waived by the applicable Party on or before the Outside Date;

(f)      [Intentionally Omitted]

(g)      [Intentionally Omitted]



34

--------------------------------------------------------------------------------

 

 

(h)      [Intentionally Omitted]

(i)      by delivery of a written notice from Seller to Buyer if, as of the 3rd
Business Day after the Scheduled Closing Date or at any time thereafter until
the Closing, (i) all of the conditions set forth in Article IV (excluding
conditions that, by their terms, cannot be satisfied until the Closing, provided
that such conditions are capable of being satisfied as of the date of Seller’s
notice) have been satisfied (or waived by such Buyer Party), (ii) Seller is
ready, willing and able to perform its obligations under Section 6.3, and (iii)
Buyer does not have the funds to pay the Purchase Price (as adjusted pursuant
hereto) whether because all or any part of the Financing has not been funded or
otherwise, then Seller shall be entitled to the remedies set forth in Section
7.2(a); and

(j)      on the 7th Business Day after the Execution Date, by delivery of a
written notice from Buyer to Seller, if Seller has not entered into the Hedging
Transactions for SN (or SN’s designee) set forth on Schedule 11.9(a), Part I
under the two columns (one for “Oil” and one for “Gas”) for “Required Financial
Hedges”, provided that (i) Seller has received SN’s valid request to enter into
such Hedging Transaction under and in accordance with Section 11.9, and such
request is received by Seller within 2 Business Days after the Execution Date,
(ii) Seller has confirmed agreement between SN and the Counterparty or
Counterparties thereto of the terms and pricing of each such Hedging Transaction
between SN and the Counterparty or Counterparties thereto and (iii) SN has
executed or caused the execution of any documents, provided such cooperation,
and taken or caused to be taken any other actions reasonably necessary to enable
Seller to timely effectuate the entry into such Hedging Transactions in
accordance with Section 11.9. 

provided,  however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c) or (e) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement. 

7.2      Effect of Termination.  If this Agreement is terminated pursuant to any
provision of Section 7.1, then, except as provided in this Section 7.2 and
except for the provisions of Section 1.1, Section 7.3,  Section 8.14,  Sections
11.9(c) through (e), Sections 12.1(c) through (f), Section 12.2, Section 12.3
and Article XV (other than Sections 15.2(b) through 15.2(f),  15.7 and 15.8),
this Agreement shall forthwith become void and of no further force or effect and
the Parties shall have no liability or obligation hereunder.

(a)      If Seller has the right to terminate this Agreement pursuant to Section
7.1(c) because of (i) the Willful Breach by any Buyer Party of this Agreement,
or (ii) the failure of any Buyer Party to close the transactions contemplated by
this Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article IV (excluding conditions that, by their terms, cannot be
satisfied until the Closing) have been satisfied (or waived by such Buyer
Party), (B) Seller is ready, willing and able to perform its obligations under
Section 6.3, and (C) such Buyer Party nevertheless elects not to close the
transactions contemplated by this Agreement, or Seller has the right to
terminate this Agreement pursuant to Section 7.1(i), then, (in any of the
foregoing cases) Seller shall be entitled, at its sole option and as its sole
remedy (except as provided in Section 11.9(e)) for such Willful Breach, such
failure of Buyer or upon such right of termination by Seller, to (1) (I)
terminate this Agreement pursuant to Section 7.1(c) 

35

--------------------------------------------------------------------------------

 

 

or Section 7.1(i) and (II) retain the Deposit as liquidated damages, and not as
a penalty, for such termination, free and clear of any claims thereon by Buyer,
or (2) subject to Section 7.2(e), seek the specific performance of such Buyer
Party as permitted hereunder.  The Parties agree that, should Seller elect the
option under subpart (1) above, the foregoing described liquidated damages are
reasonable considering all of the circumstances existing as of the Execution
Date and constitute the Parties’ good faith estimate of the actual damages
reasonably expected to result from such termination of this Agreement by Seller.
   

(b)      If Buyer has the right to terminate this Agreement pursuant to Section
7.1(b) because of (i) the Willful Breach by any Seller of this Agreement, or
(ii) the failure of any Seller to close the transactions contemplated by this
Agreement in the instance where, as of the Outside Date, (A) all of the
conditions in Article V (excluding conditions that, by their terms, cannot be
satisfied until the Closing) have been satisfied (or waived by such Seller), (B)
Buyer is ready, willing and able to perform its obligations under Section 6.3,
and (C) such Seller nevertheless elects not to close the transactions
contemplated by this Agreement, then, in either such event, Buyer (and each
Buyer Party, in accordance with its Proportionate Share, with respect to any
damages recoverable only) shall be entitled, at its sole option and as its sole
remedy (except as provided in Section 11.9(e)) for such Willful Breach or such
failure of Seller, to (1) terminate this Agreement pursuant to Section 7.1(b),
and (I) receive the Deposit from Seller, free and clear of any claims thereon by
Seller and (II) seek to recover damages from Seller up to but not exceeding the
amount of the Deposit, or (2) in lieu of terminating this Agreement, seek the
specific performance of Seller hereunder. If Buyer is entitled to the return of
the Deposit pursuant to this Section 7.2(b), Seller shall return the Cash
Deposit Amount to the SN Parties (to an account designated by the SN Parties in
writing prior to such date) and the Deposit LOC guaranteeing the Deposit LC
Amount to AcqCo, in each case, within 5 Business Days of the date this Agreement
is terminated.

(c)      If this Agreement is terminated for any reason other than as set forth
in Section 7.2(a) or Section 7.2(b), then, except as provided in Section
11.9(e), the Parties shall have no liability or obligation hereunder as a result
of such termination, and Seller shall, within 5 Business Days of the date this
Agreement is terminated, return the Cash Deposit Amount, minus all Hedging
Losses, to the SN Parties (to an account designated by the SN Parties in writing
prior to such date) and letters of credit guaranteeing the Deposit LC Amount to
AcqCo free and clear of any claims thereon by Seller; provided, however, in the
event the amount of Hedging Losses exceeds the Cash Deposit Amount, then Seller
shall have the right to draw down on the Deposit LOC guaranteeing the Deposit LC
Amount by the amount that the Hedging Losses exceeds the Cash Deposit Amount;
provided further, however, in the event the Hedging Losses exceeds the Deposit,
notwithstanding anything in this Section 7.2 to the contrary, the Buyer Hedging
Parties shall remain responsible for the Hedging Indemnities set forth in
Section 11.9 to the extent such Hedging Losses exceeds the Deposit.

(d)      Subject to the foregoing, upon the termination of this Agreement
neither Party shall have any other liability or obligation hereunder.

(e)      Notwithstanding anything to the contrary in this Agreement, it is
explicitly agreed that in the event that Seller is entitled to specific
performance pursuant to Section 7.2(a), then Seller shall be entitled to seek
specific performance of each Buyer Party’s obligation to

36

--------------------------------------------------------------------------------

 

 

cause the Equity Financing to be funded or to cause the Buyer Parties to
consummate the transactions contemplated by this Agreement, including to effect
the Closing in accordance with Article VI, on the terms and subject to the
conditions set forth in this Agreement, if and only in the event that (i) all of
the conditions set forth in Article IV (excluding conditions that, by their
terms, cannot be satisfied until the Closing, provided that such conditions are
capable of being satisfied as of the date of such determination), and (ii) the
Debt Financing (or, if alternative debt financing is being used as contemplated
by Section 11.10, pursuant to the commitments with respect thereto) has been
funded or will be funded at the Closing if the Equity Financing would be funded
at the Closing, with respect to each Buyer Party, including as a result of
Seller’s exercise of its right to enforce specific performance of Buyer’s
obligations under Section 11.10 with respect to the Debt Financing.

(f)      It is understood for the avoidance of doubt that under no circumstances
shall any Financing Source, or any former, current or future director, officer,
agent, attorney, employee, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any Debt Financing Source, have any Liability
in respect of the Deposit (except to the extent relating to the Deposit LOC).

7.3      Return of Documentation and Confidentiality.  Upon termination of this
Agreement, Buyer shall return to Seller all title, engineering, geological and
geophysical data, environmental assessments and reports, maps, documents and
other information furnished by Seller to Buyer or prepared by or on behalf of
Buyer in connection with its due diligence investigation of the Assets and an
officer of Buyer shall certify same to Seller in writing.  Following such
termination, each Buyer Party shall be bound by the terms and conditions of the
Confidentiality Agreement as if each Buyer Party was a party thereto.

Article VIII
ASSUMPTION; INDEMNIFICATION; SURVIVAL

8.1      Assumption by Buyer. 

(a)      Without limiting any Buyer Party’s rights to indemnity under Section
8.2 and subject to each Buyer Party’s rights under any Title Indemnity Agreement
or Environmental Indemnity Agreement, from and after the Closing, the SN
Parties, on the one hand, and AcqCo, on the other hand (subject to Section 8.15)
severally and not jointly as between the SN Parties, on the one hand, and AcqCo,
on the other hand) each assume and hereby agree to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid and discharged) their
respective Buyer Employee Liabilities (if any) and all obligations and
Liabilities, known or unknown, with respect to the undivided interest in the
Assets acquired by such Buyer Party and the Marketing Contracts assigned
hereunder to SN or SN Parent, on the one hand, and AcqCo, on the other hand,
respectively, (in each case) regardless of whether such obligations or
Liabilities arose prior to, on or after the Effective Time, including
obligations and Liabilities relating in any manner to the use, ownership or
operation of the Assets (but, for the avoidance of doubt, excluding Taxes for
which Seller is responsible pursuant to this Agreement), including obligations
to (a) furnish makeup Gas or settle Imbalances (or any Imbalance Charges)
according to the terms of the applicable Marketing Contract, (b) pay owners of
Working Interests, royalties, overriding

37

--------------------------------------------------------------------------------

 

 

royalties and other interests revenues or proceeds attributable to sales of
Hydrocarbons, including those held in suspense (including the Suspense Funds) to
the extent attributable to the Assets, (c) properly plug and abandon any and all
wells and pipelines, including Future Wells, inactive wells or temporarily
abandoned wells, drilled on the Assets, (d) to re-plug any well, wellbore or
previously plugged Well on the Assets to the extent required or necessary under
applicable Laws or under Applicable Contracts, (e) dismantle or decommission and
remove any Personal Property and other property of whatever kind located on the
Assets related to or associated with operations and activities conducted by
whomever on the Assets, (f) clean up and remediate the Assets in accordance with
any Applicable Contracts and applicable Laws, including all Environmental Laws,
(g) perform all obligations applicable to or imposed on the lessee, owner, or
operator under the Leases and the Applicable Contracts, or as required by Laws
and (h) subject to Section 2.3, pay all Property Costs (all of said obligations
and Liabilities of all Buyer Parties, including all Buyer Employee Liabilities,
herein being referred to as the “Assumed Obligations”); provided, however, that
the Assumed Obligations shall not include any Retained Obligations, except as
provided in Section 8.1(b).

(b)      Seller shall retain and hereby agrees to fulfill, perform, pay and
discharge (or cause to be fulfilled, performed, paid and discharged) any and all
obligations or Liabilities that constitute, are attributable to or arise out of:
   

(i)      the disposal prior to Closing by any Seller of any Hazardous Substances
related or attributable to the Assets at disposal facilities not located on any
of the Assets;

(ii)      the gross negligence or willful misconduct of any Seller or any of its
Affiliates in connection with the ownership or operation, prior to the Closing
Date, of any of the Assets if such gross negligence or willful misconduct was
attributable to such Seller or its Affiliate acting in its capacity as the
operator of such Asset; or

(iii)      proceeds of production owed to Working Interest, royalty, overriding
royalty and other interest owners relating to the Assets, and attributable to
the period of time prior to the Effective Time, including any mispayments or
allegations of mispayments of such proceeds (all of said obligations and
Liabilities described in subsections (i) through (iii) above being referred to
as the “Retained Obligations”);

provided that Seller’s obligations under this Section 8.1(b) shall survive the
Closing for a period of 18 months and after such period all such Retained
Obligations shall become Assumed Obligations for all purposes hereunder. 

8.2      Indemnities of Seller.  Effective as of the Closing, subject to the
limitations set forth in Section 8.6 and Section 8.10 or otherwise in this
Agreement, Seller hereby defends, indemnifies and holds harmless Buyer and its
Affiliates, and all of its and their respective partners, members, directors,
officers, managers and employees (collectively, “Buyer Indemnified Parties”)
from and against any and all Liabilities, arising from, based upon, related to
or associated with:



38

--------------------------------------------------------------------------------

 

 

(a)      any breach by Seller of any of its representations or warranties
contained in Article IX or (without regard to the Material Adverse Effect
qualifier contained in such certificate but subject to those materiality
qualifiers contained within the representations and warranties themselves, if
any) in the certificate delivered by Seller to Buyer pursuant to Section 4.6; 

(b)      any breach by Seller of any of its covenants or agreements under this
Agreement;

(c)      (i) all Retained Employee Liabilities and (ii) the litigation
identified on Schedule 8.2;  or

(d)      except to the extent such Retained Obligation has become an Assumed
Obligation as contemplated pursuant to Section 8.1(b), each Retained Obligation.

8.3      Indemnities of the SN Parties.  Effective as of the Closing, the SN
Parties (jointly and severally) and its successors and assigns hereby defends,
indemnifies, holds harmless and forever releases Seller and its Affiliates, and
all of its and their respective partners, members, directors, officers, managers
and employees (collectively, “Seller Indemnified Parties”) from and against any
and all Liabilities arising from, based upon, related to or associated with:

(a)      any breach by any such Buyer Party of any of its representations or
warranties contained in Article X or in the certificate delivered by any such
Buyer Party to Seller pursuant to Section 5.7;

(b)      any breach by any such Buyer Party of any of its covenants or
agreements under this Agreement; or

(c)      any such Buyer Party’s Assumed Obligations, other than with respect to
the Marketing Contracts for which SN is indemnifying the Seller Indemnified
Parties pursuant to Section 8.5.

8.4      Indemnities of AcqCo.  Effective as of the Closing, AcqCo and its
successors and assigns hereby defends, indemnifies, holds harmless and forever
releases the Seller Indemnified Parties from and against any and all Liabilities
arising from, based upon, related to or associated with:

(a)      any breach by AcqCo of any of its representations or warranties
contained in Article X or in the certificate delivered by AcqCo to Seller
pursuant to Section 5.7;

(b)      any breach by AcqCo of any of its covenants or agreements under this
Agreement; or

(c)      AcqCo’s Assumed Obligations.

8.5      Indemnity for Certain Marketing Contracts.  Effective as of the
Closing, SN and its successors and assigns hereby defends, indemnifies, holds
harmless and forever releases

39

--------------------------------------------------------------------------------

 

 

the Seller Indemnified Parties from and against any and all Liabilities arising
from, based upon, related to or associated with all obligations and Liabilities,
known or unknown, with respect to any of the Marketing Contracts, regardless of
whether such obligations or Liabilities arose prior to, on or after the
Effective Time, except to the extent relating to the Springfield Gathering
Agreements and any Specified Gathering Agreement (in each case) assigned to
AcqCo as part of the transactions contemplated by this Agreement.

8.6      Limitation on Liability.

(a)      Seller shall not have any liability for any indemnification under
Section 8.2 (other than liabilities with respect to (i) the breach of any of the
Fundamental Representations, (ii) the breach of the representations and
warranties set forth in Section 9.6 or Section 9.15, (iii) the breach of
Seller’s covenants or (iv) the indemnities contained in Section 8.2(c) or
Section 8.2(d))  (A) for any individual Liability unless the amount of such
Liability exceeds $250,000 and (B) until and unless the aggregate amount of all
Liabilities for which Claim Notices are delivered by Buyer exceeds the Indemnity
Deductible and then only to the extent such Liabilities exceed the Indemnity
Deductible; provided that the adjustments to the Purchase Price under Section
3.6 and any payments in respect thereof shall not be limited by this
Section 8.6(a).    

(b)      Notwithstanding anything to the contrary contained in this Agreement,
Seller shall not be required to indemnify the Buyer Indemnified Parties (i)
under Section 8.2 (other than any obligation to indemnify the Buyer Indemnified
Parties pursuant to (A) Section 8.2(a) for the breach of any of the Fundamental
Representations or the representations and warranties set forth in Section 9.6
or Section 9.15, (B) Section 8.2(b) for the breach of Seller’s covenants or (C)
Section 8.2(c) or Section 8.2(d)) for aggregate Liabilities in excess of 10% of
the unadjusted Purchase Price and (ii) under the terms of this Agreement for
aggregate Liabilities in excess of 100% of the Adjusted Purchase Price.

(c)      The Parties acknowledge that (i) Buyer has received adequate assurance
of Seller’s ability to fund its indemnity obligations under Section 8.2, and
(ii) due to the receipt of such adequate assurance, Buyer waives any requirement
that Seller provide a parent guaranty supporting such indemnity obligations.

8.7      Express Negligence.  THE INDEMNITY OBLIGATIONS, ASSUMPTION OF THE
ASSUMED OBLIGATIONS AND WAIVER OF NON-COMPENSATORY DAMAGES PROVISIONS PROVIDED
FOR IN THIS AGREEMENT (IN EACH CASE) SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED
SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY, WILLFUL MISCONDUCT OR OTHER FAULT OR
VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY.  BUYER AND SELLER ACKNOWLEDGE
THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
CONSPICUOUS.

8.8      Exclusive Remedy.



40

--------------------------------------------------------------------------------

 

 

(a)      Notwithstanding anything to the contrary contained in this Agreement,
from and after the Closing, Section 8.2,  Section 8.3,  Section 8.4,  Section
8.5,  Section 11.7(c),  Section 11.9,  Section 11.11,  Section 12.1(c), and
Section 13.4(c) and the remedies in any Title Indemnity Agreement, Environmental
Indemnity Agreement, the applicable Assignment, the Assumption Agreements, the
Development Agreement and/or any other Transaction Document contain the Parties’
exclusive remedy against each other with respect to the transactions
contemplated hereby and the sale of the Assets, including breaches of the
representations, warranties, covenants and agreements of the Parties contained
in this Agreement or in any document delivered pursuant to this Agreement.

(b)      Except for the remedies specified in Section 8.2 and in any Title
Indemnity Agreement, Environmental Indemnity Agreement, the applicable
Assignment,  the Assumption Agreements, the Development Agreement and any other
Transaction Document, effective as of Closing, Buyer, on its own behalf and on
behalf of its Affiliates, hereby releases, remises and forever discharges Seller
and its Affiliates and all such Persons’ equity holders, partners, members,
directors, officers, employees, agents and representatives from any and all
suits, legal or administrative proceedings, claims, demands, damages, losses,
costs, Liabilities, interest or causes of action whatsoever, in Law or in
equity, known or unknown, which Buyer or its Affiliates might now or
subsequently may have, based on, relating to or arising out of the ownership,
use or operation of any of the Assets prior to the Closing or the condition,
quality, status or nature of any of the Assets prior to the Closing, including
rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages,
common Law rights of contribution and rights under insurance maintained by
Seller or any of its Affiliates.

8.9      Indemnification Procedures.  All claims for indemnification under
Section 8.2,  Section 8.3,  Section 8.4,  Section 8.5,  Section 11.7(c),
 Section 12.1(c) and Section 13.4(c) shall be asserted and resolved as follows:

(a)      For purposes of this Article VIII, Section 11.7(c),  Section 12.1(c)
and Section 13.4(c), the term “Indemnifying Party” when used in connection with
particular Liabilities shall mean the Party or Parties having an obligation to
indemnify another Party or Parties with respect to such Liabilities pursuant to
this Article VIII,  Section 11.7(c),  Section 12.1(c) or Section 13.4(c), and
the term “Indemnified Party” when used in connection with particular Liabilities
shall mean the Party or Parties having the right to be indemnified with respect
to such Liabilities by another Party or Parties pursuant to Article VIII,
 Section 11.7(c),  Section 12.1(c) or Section 13.4(c).

(b)      To make a claim under Section 8.2,  Section 8.3,  Section 8.4,  Section
8.5,  Section 11.7(c),  Section 12.1(c), or Section 13.4(c), an Indemnified
Party shall notify the Indemnifying Party of its claim under this Section 8.9
including the specific details of and specific basis under this Agreement for
its claim (the “Claim Notice”).  In the event that the claim for indemnification
is based upon a claim by a Third Party against the Indemnified Party (a
“Claim”), the Indemnified Party shall provide its Claim Notice promptly after
the Indemnified Party has actual knowledge of the Claim and shall enclose a copy
of all papers (if any) served with respect to the Claim; provided that the
failure of any Indemnified Party to give notice of a

41

--------------------------------------------------------------------------------

 

 

Claim as provided in this Section 8.9 shall not relieve the Indemnifying Party
of its obligations under Section 8.2,  Section 8.3,  Section 8.4,  Section 8.5,
 Section 11.7(c),  Section 12.1(c) and Section 13.4(c) (as applicable) except to
the extent (and then only to the extent) such failure materially prejudices the
Indemnifying Party’s ability to defend against the Claim.  In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.

(c)      In the case of a claim under Section 8.2,  Section 8.3,  Section 8.4,
 Section 8.5,  Section 11.7(c),  Section 12.1(c) or Section 13.4(c) (in each
case) based upon a Claim, the Indemnifying Party shall have 30 days from its
receipt of the Claim Notice to notify the Indemnified Party whether it admits or
denies its Indemnity Obligations, including to defend the Indemnified Party
against such Claim at the sole cost and expense of the Indemnifying Party.  The
Indemnified Party is authorized, prior to and during such 30 day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party.

(d)      If the Indemnifying Party admits its Indemnity Obligations, it shall
have the right and obligation to diligently defend, at its sole cost and
expense, the Claim.  The Indemnifying Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof unless
the compromise or settlement includes the payment of any amount by (because of
the Indemnity Deductible or otherwise), the performance of any obligation by or
the limitation of any right or benefit of, the Indemnified Party, in which event
such settlement or compromise shall not be effective without the consent of the
Indemnified Party, which shall not be unreasonably withheld or delayed.  If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest.  The
Indemnified Party may participate in, but not control, any defense or settlement
of any Claim controlled by the Indemnifying Party pursuant to this Section
8.9(d).  An Indemnifying Party shall not, without the written consent of the
Indemnified Party, (i) settle any Claim or consent to the entry of any judgment
with respect thereto which does not include an unconditional written release of
the Indemnified Party from all liability in respect of such Claim or (ii) settle
any Claim or consent to the entry of any judgment with respect thereto in any
manner that may materially and adversely affect the Indemnified Party (other
than as a result of money damages covered by the indemnity).

(e)      If the Indemnifying Party does not admit its Indemnity Obligations
(which it will be deemed to have so done if it fails to timely respond) or
admits its Indemnity Obligations but fails to diligently prosecute or settle the
Claim, then the Indemnified Party shall have the right to defend against the
Claim at the sole cost and expense of the Indemnifying Party, with counsel of
the Indemnified Party’s choosing, subject to the right of the Indemnifying Party
to admit its Indemnity Obligations and assume the defense of the Claim at any
time prior to settlement or final determination thereof.  If the Indemnifying
Party has not yet admitted its Indemnity Obligations for a Claim, then the
Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement and the Indemnifying Party shall have the option for 10
Business Days following receipt of such notice to (i) admit in writing its
Indemnity Obligations for the Claim and, if its Indemnity Obligations are so
admitted, reject, in its reasonable judgment, the proposed settlement, or (ii)
deny liability for such Claim; provided that

42

--------------------------------------------------------------------------------

 

 

if the Indemnifying Party does not notify the Indemnified Party within such 10
Business Day period, then the Indemnifying Party shall be deemed to be denying
its liability for such Claim and, in the event of a denial of liability for such
Claim, then the Indemnified Party may enter into such proposed settlement on the
terms disclosed to the Indemnifying Party without the Indemnifying Party’s
consent.

(f)      In the case of a claim under Section 8.2,  Section 8.3,  Section 8.4,
 Section 8.5,  Section 11.7(c),  Section 12.1(c) or Section 13.4(c) (in each
case) that is not based upon a Claim, the Indemnifying Party shall have 30 days
from its receipt of the Claim Notice to (i) cure the Liabilities complained of,
(ii) admit its Indemnity Obligations for such Liability or (iii) dispute the
claim for such Liabilities.  If the Indemnifying Party does not notify the
Indemnified Party within such 30 day period that it has cured the Liabilities or
that it disputes the claim for such Liabilities, then the Indemnifying Party
shall be deemed to be disputing the claim for such Liabilities.

8.10      Survival.

(a)      The (i) representations and warranties of Seller in Article IX (other
than the Fundamental Representations and the representations and warranties of
Seller in Sections 9.6 and 9.15) and in the certificate delivered by Seller
pursuant to Section 4.6 (other than with respect to the Fundamental
Representation and the representations and warranties of Seller in Sections 9.6
and 9.15, in each case contained in such certificate) and (ii) the covenants and
agreements of Seller contained herein (other than (A) the covenants contained in
Section 2.3,  Section 3.8,  Section 3.9,  Section 15.2 and Section 15.7 and (B)
the indemnities in Section 8.2(c) and Section 8.2(d)) shall, in each case,
survive the Closing for a period of 12 months after the Closing Date.  The
representations and warranties of Seller in Sections 9.6 and 9.15 and the
covenants contained in Section 3.8,  Section 3.9,  Section 15.2 and Section 15.7
shall survive the Closing until 30 days after the applicable statute of
limitations (taking into account any extensions thereof) has expired.  The
covenants contained in Section 2.3 shall survive for the period of time set
forth in Section 2.3.  The Fundamental Representations shall, in each case,
survive the Closing without time limit.

(b)      Subject to Section 8.10(a) and except as set forth in Section 8.10(c),
the remainder of this Agreement shall survive the Closing without time
limit.  Representations, warranties, covenants and agreements shall be of no
further force and effect after the date of their expiration; provided that there
shall be no termination of any bona fide claim asserted pursuant to this
Agreement with respect to such a representation, warranty, covenant or agreement
prior to its expiration date.

(c)      The indemnities in Section 8.2(a), Section 8.2(b), Section
8.3(a), Section 8.3(b),  Section 8.4(a) and Section 8.4(b) shall terminate as of
the termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification, except, in each case, as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Party on or before such termination date.  The indemnity in
Section 8.2(c) shall survive the Closing until 30 days after the applicable
statute of limitations period and the indemnity in Section 8.2(d) shall survive
the Closing for a period of 18 months, in each case, except as to matters for
which a specific written claim for indemnity has been delivered to the

43

--------------------------------------------------------------------------------

 

 

Indemnifying Party on or before such termination date.  The indemnities
in Section 8.3(c),  Section 8.4(c) and Section 8.5 shall survive the Closing
without time limit.

8.11      Waiver of Right to Rescission.  Seller and Buyer acknowledge that,
following the Closing, the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement.  As the payment of money shall be adequate compensation, following
the Closing, Buyer and Seller waive any right to rescind this Agreement or any
of the transactions contemplated hereby.

8.12      Insurance.  The amount of any Liabilities for which any of the Buyer
Indemnified Parties or Seller Indemnified Parties is entitled to indemnification
under this Agreement or in connection with or with respect to the transactions
contemplated by this Agreement shall be reduced by any corresponding insurance
proceeds actually received by any such indemnified Party under any insurance
arrangements

8.13      Amount of Losses.  For purposes of determining the amount of any
Liabilities that may be subject to indemnification under Section 8.2 with
respect only to those Liabilities subject to the limitations in Section 8.6(a),
the words “Material Adverse Effect,” “material adverse effect,” “material,”
“materially,” and words of similar import in the applicable representations and
warranties shall be disregarded. 

8.14      Non-Compensatory Damages.  NONE OF BUYER OR ITS AFFILIATES NOR SELLER
OR ITS AFFILIATES SHALL BE ENTITLED TO RECOVER FROM SELLER OR BUYER, OR THEIR
RESPECTIVE AFFILIATES, ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES OR DAMAGES FOR LOST PROFITS OF ANY KIND
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED IN
CONNECTION WITH DEFENDING OF SUCH DAMAGES) TO A THIRD PARTY, WHICH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEY’S FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER.  SUBJECT TO THE PRECEDING SENTENCE, BUYER,
ON BEHALF OF ITSELF AND ITS AFFILIATES, AND SELLER, ON BEHALF OF ITSELF AND ITS
AFFILIATES, WAIVE ANY RIGHT TO RECOVER ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY, REMOTE OR SPECULATIVE DAMAGES OR DAMAGES FOR LOST PROFITS
OF ANY KIND, ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

8.15      Assignments by any Buyer Party.  In the event that any Buyer Party
acquires, directly or indirectly (including by acquisition of any equity
interest), any interest in the Assets from any other Buyer Party, then such
acquiring Buyer Party shall be deemed (for all purposes under this Agreement,
including the indemnities in this Article VIII) to have assumed all of the

44

--------------------------------------------------------------------------------

 

 

Assumed Obligations of such transferring Buyer Party with respect to the
interest in the Assets acquired by such acquiring Buyer Party from such
transferring Buyer Party and such Assumed Obligations shall be covered by such
acquiring Buyer Party’s indemnities hereunder notwithstanding anything to the
contrary herein.

Article IX
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer the following:

9.1      Organization, Existence and Qualification.

(a)      AEP is a limited liability company duly formed and validly existing
under the Laws of the State of Delaware.  AEP has all requisite power and
authority to own and operate its property (including its interests in the
Assets) and to carry on its business as now conducted.  AEP is duly licensed or
qualified to do business as a foreign limited liability company in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

(b)      KMOG is a limited partnership duly formed and validly existing under
the Laws of the State of Delaware.  KMOG has all requisite power and authority
to own and operate its property (including its interests in the Assets) and to
carry on its business as now conducted.  KMOG is duly licensed or qualified to
do business as a foreign limited partnership in all jurisdictions in which it
carries on business or owns assets and such qualification is required by Law,
except where the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect.

9.2      Authority, Approval and Enforceability.

(a)      AEP has full power and authority to enter into and perform this
Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein.  The execution, delivery and
performance by AEP of this Agreement has been and at Closing the Transaction
Documents to which it is a party will have been duly and validly authorized and
approved by all necessary limited liability company action on the part of
AEP.  This Agreement is, and the Transaction Documents to which AEP is a party
when executed and delivered by AEP will be, the valid and binding obligation of
AEP and enforceable against AEP in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
similar Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

(b)      KMOG has full power and authority to enter into and perform this
Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein.  The execution, delivery and
performance by KMOG of this Agreement have been and at Closing the Transaction
Documents to which it is a party will have been duly and validly authorized and
approved by all necessary limited partnership action on the part of KMOG.  This
Agreement is, and the Transaction Documents to which KMOG is a party

45

--------------------------------------------------------------------------------

 

 

when executed and delivered by KMOG will be, the valid and binding obligation of
KMOG and enforceable against KMOG in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
similar Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

9.3      No Conflicts.  Assuming the receipt of all applicable consents and
approvals in connection with the transactions contemplated hereby and the waiver
of, or compliance with, all Preferential Purchase Rights and any maintenance of
uniform interest provisions (in each case) applicable to the transactions
contemplated hereby:

(a)      the execution, delivery and performance by AEP of this Agreement and
the Transaction Documents to which it is a party and the consummation of the
transactions contemplated herein and therein does not and will not (a) conflict
with or result in a breach of any provisions of the limited liability company
agreement or other governing documents of AEP, (b) result in a default or the
creation of any Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any Lease, Applicable Contract, note, bond, mortgage, indenture, license or
other material agreement to which AEP is a party or by which AEP or the Assets
may be bound or (c) violate any Law applicable to AEP or any of the Assets,
except in the case of clauses (b) and (c) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not reasonably be
expected to have a Material Adverse Effect; and

(b)      the execution, delivery and performance by KMOG of this Agreement and
the consummation of the transactions contemplated herein will not (a) conflict
with or result in a breach of any provisions of the limited partnership
agreement or other governing documents of KMOG, (b) result in a default or the
creation of any Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any Lease, Applicable Contract, note, bond, mortgage, indenture, license or
other material agreement to which KMOG is a party or by which KMOG or the Assets
may be bound or (c) violate any Law applicable to KMOG or any of the Assets,
except in the case of clauses (b) and (c) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not reasonably be
expected to have a Material Adverse Effect.

9.4      Consents.  To Seller’s Knowledge, except (a) for compliance with the
HSR Act, (b) as set forth in Schedule 9.4,  (c) for Customary Post-Closing
Consents, (d) under Contracts that are terminable upon 60 days or less notice
without payment of any fee, (e) for Preferential Purchase Rights, (f) for
consents required under the Marketing Contracts and (g) for any waiver of any
maintenance of uniform interest provisions that may be applicable to the
transactions contemplated hereby, there are no requirements for consents from
Third Parties to any assignment that Seller is required to obtain in connection
with the transfer of the Assets and Marketing Contracts by Seller and AESC to
Buyer or the consummation of the transactions contemplated by this Agreement by
Seller. 

9.5      Bankruptcy.  There are no bankruptcy or receivership proceedings
pending, being contemplated by or, to Seller’s Knowledge, threatened in writing
against any Seller or any of their respective Affiliates which would affect the
Assets.



46

--------------------------------------------------------------------------------

 

 

9.6      Foreign Person.  Each party comprising Seller is a disregarded entity
as defined in Treasury Regulation 301.7701-3(a) and is disregarded as separate
from Anadarko Consolidated Holdings LLC.  Anadarko Consolidated Holdings LLC is
not a “disregarded entity” as defined in Treasury Regulation 301.7701-3(a) or
“foreign person” within the meaning of Section 1445 of the Code.

9.7      Litigation.  Except as set forth in Schedule 9.7, there is no suit,
action or litigation by any Person by or before any Governmental Authority, (in
each case) pending, or, to Seller’s Knowledge, threatened in writing, against
Seller or its Affiliates (a) with respect to the Assets, or (b) as of the
Execution Date, questioning the validity of or seeking to prevent the
consummation of the transactions contemplated by this Agreement.

9.8      Material Contracts.

(a)      To Seller’s Knowledge, Schedule 9.8(a) sets forth all Applicable
Contracts of the type described below as of the Execution Date (the Contracts
contained on such Schedules, together with the Marketing Contracts,
collectively, the “Material Contracts”):

(i)      except to the extent covered by any subsections (iii) through (x)
below, any Applicable Contract that can reasonably be expected to result in
aggregate payments of more than $500,000 during the current or any subsequent
fiscal year (based solely on the terms thereof and current volumes, without
regard to any expected increase in volumes or revenues);

(ii)      except to the extent covered by any subsections (iii) through (x)
below, any Applicable Contract that can reasonably be expected to result in
aggregate revenues of more than $500,000 during the current or any subsequent
fiscal year (based solely on the terms thereof and current volumes, without
regard to any expected increase in volumes or revenues);

(iii)      any Applicable Contract that is a Hydrocarbon purchase and sale,
transportation, processing or similar Applicable Contract and that is not
terminable without penalty upon 90 days or less notice;

(iv)      any Applicable Contract that is an indenture, mortgage, loan, credit
or sale-leaseback, guaranty of any obligation, bond (other than any area wide or
similar bond that relates to both the Assets and other assets and properties
held by any Seller), letter of credit, or similar Applicable Contract;

(v)      any Applicable Contract that constitutes a lease under which Seller is
the lessor or the lessee of real or Personal Property which lease (A) cannot be
terminated by Seller without penalty upon 90 days or less notice and (B)
involves an annual base rental of more than $500,000;

(vi)      any Applicable Contract that is a farmout agreement, participation
agreement, exploration agreement, development agreement, joint operating
agreement, unit agreement or similar Applicable Contract;

(vii)      any Applicable Contract that is a drilling contract;



47

--------------------------------------------------------------------------------

 

 

(viii)      any Applicable Contract that is a seismic or other geophysical
acquisition agreement or license that is not subject to a non-disclosure
restriction;    

(ix)      any Applicable Contract between any Seller and any Affiliate of any
Seller that will not be terminated prior to Closing; and

(x)      any Applicable Contract that (A) contains or constitutes an existing
area of mutual interest agreement or (B) includes non-competition restrictions
or other similar restrictions on doing business.

(b)      The Material Contracts are in full force and effect as to the
applicable Seller bound thereby and, to Seller’s Knowledge, as to each
counterparty (in each case, excluding any Material Contract that terminates as a
result of expiration of its existing term). Except as set forth in
Schedule 9.8(b), there exists no default under any Material Contract by Seller
or, to Seller’s Knowledge, by any other Person that is a party to such Material
Contract.  Except as set forth in Schedule 9.8(b), and except for such matters
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, no event has occurred that with notice or lapse of
time or both would constitute any default under any such Material Contract by
Seller or, to Seller’s Knowledge, by any other Person that is a party to such
Material Contract.  As of the Execution Date, Seller has made available to Buyer
true, correct and complete (except for any immaterial amendments) copies of all
Material Contracts.

(c)      Other than the Hedging Transactions, there are no Hedge Contracts
pursuant to which any production of Hydrocarbons from any of the Assets is
dedicated or committed from and after the Effective Time.

9.9      No Violation of Laws.  To Seller’s Knowledge, except as set forth in
Schedule 9.9, and except as would not reasonably be expected to have a Material
Adverse Effect, Seller is not in violation of any applicable Laws with respect
to its ownership and operation of the Assets.  This Section 9.9 does not include
any matters with respect to Environmental Laws or any other environmental
matter, such matters being addressed exclusively in Section 9.14.  

9.10      Preferential Purchase Rights/Tag Rights.  There are no Preferential
Purchase Rights that are applicable to the transfer of the Assets by Seller to
Buyer.  Except for the tag rights held by Eagle Ford TX, LP (the “Tag Right”) to
join or participate with Seller in the sale of such holder’s interests along
with Seller’s interests in the Assets (such interests, the “Tag Right
Interests”), no Person holds any tag rights with respect to a sale by Seller of
any of the Assets.

9.11      Royalties.  To Seller’s Knowledge, except (a) for the Suspense Funds
and (b) as set forth on Schedule 9.11, Seller has paid, or caused to be paid,
all Royalties due by Seller with respect to the Assets in all material respects.

9.12      Imbalances.  To Seller’s Knowledge, except as set forth in Schedule
9.12,  there are no material Imbalances associated with the Assets or under the
Marketing Contracts as of the Effective Time.

9.13      Current Commitments.  Schedule 9.13 sets forth, as of the Execution
Date, all authorities for expenditures received by any Seller or which any
Seller has generated (“AFEs”)

48

--------------------------------------------------------------------------------

 

 

that (a) relate to the Assets and to drilling, reworking or conducting another
material operation with respect to, in each case, a Subject Well or any other
well, (b) are in excess of $500,000 net to Seller’s interests in the Assets, and
(c) for which all of the activities anticipated in such AFEs have not been
completed by the Effective Time.

9.14      Environmental.  To Seller’s Knowledge, except as set forth in
Schedule 9.14:

(a)      with respect to the Assets, Seller has not entered into any agreements,
consents, orders, decrees or judgments of any Governmental Authority, that are
in existence as of the Execution Date, that are based on any Environmental Laws
and that relate to the current or future use of any of the Assets; and

(b)      as of the Execution Date, Seller has not received written notice from
any Person of any release or disposal of any Hazardous Substance concerning any
land, facility, asset or property included in the Assets that would reasonably
be expected to:  (i) materially interfere with or materially prevent compliance
by Seller with any Environmental Law or the terms of any license or permit
issued pursuant thereto; or (ii) give rise to or result in any material common
Law or other material liability of Seller to any Person. 

9.15      Taxes.  To Seller’s Knowledge, except as disclosed in Schedule 9.15:

(a)      all material Asset Taxes that have become due and payable have been
properly paid;

(b)      all material Tax Returns with respect to Asset Taxes that are required
to be filed have been duly and timely filed, and all such Tax Returns are
correct and complete in all material respects;

(c)      there are no Encumbrances for Taxes (including any interest, fine,
penalty or additions to Tax imposed by a Taxing Authority in connection with
such Taxes) on the Assets, other than Permitted Encumbrances;

(d)      Seller has not received any written notice of any pending claim (which
remains outstanding) from any applicable Taxing Authority for assessment of
Asset Taxes and, to Seller’s Knowledge, no such claim has been made or
threatened except as it relates to pending severance tax refund claims made by
Seller described in Schedule 9.15;

(e)      no audit, administrative, judicial or other proceeding with respect to
Asset Taxes has been commenced or is presently pending except as it relates to
pending severance tax refund claims made by Seller described in Schedule 9.15;  

(f)      none of the Assets are subject to any arrangement requiring a
partnership income Tax Return to be filed under Subchapter K or Chapter 1 of
Subtitle A of the Code; and

(g)      the Tax Partnership will file an election under Section 754 of the Code
effective for its tax year ending December 31, 2016. 

9.16      Labor Matters.  To Seller’s Knowledge, except



49

--------------------------------------------------------------------------------

 

 

(a)      as would not reasonably be expected to have a Material Adverse Effect,
Seller is in compliance with all applicable Laws relating to the employment of
Available Employees, including provisions related to terms and conditions of
employment, wages and hours and occupational safety and health; and

(b)      as set forth on Schedule 9.16(b), (i) there is no pending or, to
Seller’s Knowledge, threatened strike, slowdown, work stoppage or lockout
involving any Available Employees; (ii) to Seller’s Knowledge, no organizational
effort is presently being made or threatened by or on behalf of any labor union
with respect to any Available Employees; and (iii) Seller is not a party to, or
bound by, any collective bargaining agreement relating to any Available
Employee.    

9.17      Employee Benefit Plans.  To Seller’s Knowledge, except

(a)      as would not reasonably be expected to have a Material Adverse Effect,
(i) each Employee Benefit Plan has been established, maintained and administered
in accordance with its terms and complies in form and operation with the
applicable requirements of ERISA, the Code and other applicable Laws, and (ii)
other than routine claims for benefits, there is no claim or lawsuit pending or
threatened against or arising out of or related to an Employee Benefit Plan; and

(b)      with the exception of the plans identified on Schedule 9.17(b), Seller
does not contribute to, or has not, within the past six years contributed to or
had any obligation to contribute to any Employee Benefit Plan that is (i) a
pension plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code, or (ii) a “multiemployer plan” within the meaning of Section 3(37)
of ERISA.

9.18      Brokers’ Fees.  Neither Seller nor any Affiliate of Seller has
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which Buyer or
any Affiliate of Buyer shall have any responsibility.

9.19      Suspense Funds.  To Seller’s Knowledge, Schedule 9.19 lists all
material Suspense Funds held in suspense by any Seller as of the Effective Time.

9.20      Advance Payments.  To Seller’s Knowledge, except for any throughput
deficiencies attributable to or arising out of any Applicable Contract or any
Marketing Contract and any Imbalances, neither Seller nor any of its Affiliates
is obligated by virtue of any take or pay payment, advance payment or other
similar payment (other than Royalties), to deliver Hydrocarbons, or proceeds
from the sale thereof, attributable to the Assets at some future time without
receiving full payment therefor at or after the time of delivery.

9.21      Plugging and Abandonment.  Except as set forth on Schedule 9.21, there
are no wells located on the Leases or Units and included in the Assets (i) in
respect of which any Seller has received an order from any Governmental
Authority requiring that such wells be plugged and abandoned; or (ii) that are
neither in use for purposes of production or injection, nor suspended or
temporarily abandoned in accordance with applicable Law, that have not been
plugged and abandoned in accordance with applicable Law.



50

--------------------------------------------------------------------------------

 

 

9.22      Leases and Rights-of-Way.  To Seller’s Knowledge, as of the Execution
Date, no written demands or written notices of default or non-compliance or
dispute have been received by Seller relating to the Leases or Rights-of-Way
that remain uncured or outstanding. 

9.23      Permits.  Except as set forth in Schedule 9.23, (a) Seller has all
Permits and each is in full force and effect, except where the absence of which,
individually or in the aggregate, would not be material, and (b) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby will not result in any revocation, cancellation, suspension
or modification of any such Permit, except (i) with respect to those Permits
that are not transferable under applicable Law or the terms and conditions of
such Permits or (ii) where any such revocation, cancellation, suspension or
modification, singly or in the aggregate, would not be material.  Seller has not
received any written notice of material violations of any Permit.

Article X
REPRESENTATIONS AND WARRANTIES OF BUYER

Each Buyer Party represents and warrants to Seller, as to itself only, the
following:

10.1      Organization, Existence and Qualification.  Such Buyer Party is a
Delaware limited liability company or a Delaware limited partnership (as
applicable) duly formed and validly existing under the Laws of the jurisdiction
of its formation and such Buyer Party has all requisite power and authority to
own and operate its property and to carry on its business as now
conducted.  Such Buyer Party is duly licensed or qualified to do business as a
foreign limited liability company or limited partnership (as applicable) in all
jurisdictions in which it carries on business or owns assets and such
qualification is required by Law except where the failure to be so qualified
would not have a material adverse effect upon the ability of such Buyer Party to
consummate the transactions contemplated by this Agreement.  Such Buyer Party is
duly licensed or qualified to do business in Texas.

10.2      Authority, Approval and Enforceability.  Such Buyer Party has full
power and authority to enter into and perform this Agreement and the Transaction
Documents to which it is a party and the transactions contemplated herein and
therein.  The execution, delivery and performance by such Buyer Party of this
Agreement has been and at Closing the Transaction Documents to which it is a
party will have been duly and validly authorized and approved by all necessary
action on the part of such Buyer Party.  This Agreement is, and the Transaction
Documents to which such Buyer Party is a party when executed and delivered by
such Buyer Party will be, the valid and binding obligation of such Buyer Party
and enforceable against such Buyer Party in accordance with their respective
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar Laws, as well as to principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

10.3      No Conflicts.  Assuming receipt of all consents and approvals from
Third Parties in connection with the transactions contemplated by this
Agreement, the execution, delivery and performance by such Buyer Party of this
Agreement and the Transaction Documents to which it is a party and the
consummation of the transactions contemplated herein does not and will not (a)
conflict with or result in a breach of any provisions of the organizational or
other governing documents of such Buyer Party, (b) result in a default or the
creation of any Encumbrance or give

51

--------------------------------------------------------------------------------

 

 

rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license
or other agreement to which such Buyer Party is a party or by which such Buyer
Party or any of its property may be bound or (c) violate any Law applicable to
such Buyer Party or any of its property, except in the case of clauses (b) and
(c) where such default, Encumbrance, termination, cancellation, acceleration or
violation would not have a material adverse effect upon the ability of such
Buyer Party to consummate the transactions contemplated by this Agreement or
perform its obligations hereunder.

10.4      Consents.  Except for compliance with the HSR Act, there are no
consents or other restrictions on assignment, including requirements for
consents from Third Parties to any assignment (in each case) that such Buyer
Party is required to obtain in connection with the transfer of the Assets from
Seller to such Buyer Party or the consummation of the transactions contemplated
by this Agreement by such Buyer Party.

10.5      Bankruptcy.  There are no bankruptcy or receivership proceedings
pending, being contemplated by or, to such Buyer Party’s knowledge, threatened
in writing against such Buyer Party or any of its Affiliates.

10.6      Litigation.  There is no suit, action or litigation by any Person by
or before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or to such Buyer Party’s knowledge, threatened in writing,
against such Buyer Party, that would have a material adverse effect upon the
ability of such Buyer Party to consummate the transactions contemplated by this
Agreement or perform its obligations hereunder.  As of the Execution Date, there
is no suit, action or litigation by any Person by or before any Governmental
Authority. (in each case) pending, or, to such Buyer Party’s knowledge,
threatened in writing, against such Buyer Party questioning the validity of or
seeking to prevent the consummation of the transactions contemplated by this
Agreement.

10.7      Financing.  Such Buyer Party has furnished to Seller true and complete
copies of (i) such Buyer Party’s Equity Commitment Letters, if applicable, and
(ii) such Buyer Party’s Debt Commitment Letters, if applicable.  Such Buyer
Party will have, upon receipt of, the funds in accordance with such Buyer
Party’s Commitment Letters, sufficient available funds on hand for it to
consummate the transactions contemplated by this Agreement and perform its
obligations under this Agreement and the Transaction Documents, including to (A)
pay its Proportionate Share of the Purchase Price in accordance with Article
III, and (B) pay any fees and expenses allocated to such Buyer Party pursuant to
this Agreement to be paid on the Closing Date.  Such Buyer Party also has
delivered to Seller a complete and correct copy of the executed Fee Letter that
relates to such Buyer Party’s Debt Financing as redacted in a customary
manner.  Each of such Buyer Party’s Commitment Letters, in the form so furnished
to Seller and as of the Execution Date, is valid, binding and in full force and
effect as of the Execution Date and no event has occurred that, with or without
notice, lapse of time or both, would constitute a default or breach on the part
of such Buyer Party (or any Affiliate of such Buyer Party party thereto) or, to
the knowledge of such Buyer Party, any of the other parties under any term or
condition thereof.  Such Buyer Party’s Commitment Letters have not been amended
or modified in any respect prior to the date of this Agreement (other than as
attached thereto) and as of the date of this Agreement, the commitments
contained in such Commitment Letters have not been withdrawn, rescinded or
terminated.  Except for the Fee Letters relating to such Buyer Party’s Debt
Financing, as of the Execution Date, there

52

--------------------------------------------------------------------------------

 

 

are no side letters or other written agreements (including fee or side letters)
to which such Buyer Party or any of its Affiliates is a party related to the
funding or investing, as applicable, of such Buyer Party’s portion of the
Financing that would reasonably be expected to adversely affect the timing of
Closing.  There are no conditions precedent or other contingencies relating to
the funding of such Buyer Party’s portion of the Financing, other than the
Financing Conditions.  As of the Execution Date and assuming the satisfaction or
waiver of the conditions in Article IV and the compliance by Seller with the
covenants set forth herein, such Buyer Party does not have any reason to believe
that any of the conditions of such Buyer Party’s portion of the Financing will
not be satisfied on a timely basis.  Such Buyer Party has paid, or caused to be
paid, any and all commitment fees and other fees required by such Buyer Party’s
Debt Commitment Letters to be paid on or before the Execution Date.

10.8      Regulatory.  No later than 5 days prior to the Closing and continually
thereafter such Buyer Party shall be qualified to own and assume operatorship of
oil and gas leases in all jurisdictions where the Assets are located, and the
consummation of the transactions contemplated by this Agreement will not cause
such Buyer Party to be disqualified as such an owner or operator.  To the extent
required by any applicable Laws, such Buyer Party shall, as of the Closing Date,
(a) hold all lease bonds and any other surety or similar bonds as may be
required by, and in accordance with, all applicable Laws governing the ownership
and operation of the Assets and (b) have filed any and all required reports
necessary for such ownership and operation with all Governmental Authorities
having jurisdiction over such ownership and operation. 

10.9      Independent Evaluation.  Such Buyer Party is sophisticated in the
evaluation, purchase, ownership and operation of oil and gas properties and
related facilities.  In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, such Buyer Party has (a) relied
on the representations and warranties of Seller set forth in Article IX and in
the other Transaction Documents and (b) relied on its own independent
investigation and evaluation of the Assets and the advice of its own legal, Tax,
economic, environmental, engineering, geological and geophysical advisors and
not on any comments, statements, projections or other material made or given by
any representative, consultant or advisor of Seller.  Such Buyer Party
acknowledges and affirms that on or prior to Closing, such Buyer Party will have
completed its independent investigation, verification, analysis, and evaluation
of the Assets and made all such reviews and inspections of the Assets as it has
deemed necessary or appropriate to consummate the transaction contemplated
hereunder; provided,  however, no such investigation, verification, analysis or
evaluation (or absence thereof) shall reduce, modify, release or waive any of
Seller’s obligations or Liabilities hereunder or under any of the other
Transaction Documents.

10.10      Brokers’ Fees.  Neither such Buyer Party nor any of Affiliate of such
Buyer Party has incurred any liability, contingent or otherwise, for brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement for
which Seller or any Affiliate of Seller shall have any responsibility.

10.11      Accredited Investor.  Such Buyer Party is an “accredited investor,”
as such term is defined in Regulation D of the Securities Act of 1933, as
amended, and will acquire the Assets for its own account and not with a view to
a sale or distribution thereof in violation of the Securities Act of 1933, as
amended, and the rules and regulations thereunder, any applicable state blue sky
Laws or any other applicable securities Laws.



53

--------------------------------------------------------------------------------

 

 

Article XI
CERTAIN AGREEMENTS

11.1      Conduct of Business.

(a)      Except (w) as set forth in Schedule 11.1,  (x) for the operations
covered by the AFEs described in Schedule 9.13 (other than payments or
operations described in Schedule 9.13 that are required to be made or conducted
prior to Closing in order to maintain any Leases, which payments and operations
shall be made or conducted (as applicable) by Seller pursuant to Section
11.1(a)(i)), (y) as required in the event of an emergency to protect life,
property or the environment, and (z) as expressly contemplated by this Agreement
or as expressly consented to in writing by Buyer (which consent shall not be
unreasonably delayed, withheld or conditioned), Seller shall, from and after the
Execution Date until the Closing:

(i)      subject to (A) Seller’s and its Affiliates’ right to comply with the
terms of the Leases, Applicable Contracts, Marketing Contracts, applicable Laws
and requirements of Governmental Authorities and (B) interruptions resulting
from force majeure, mechanical breakdown and planned maintenance, in each case,
operate or, in the case of those Assets not operated by Seller or its
Affiliates, use its commercially reasonable efforts to cause to be operated, the
Assets, as a reasonable and prudent operator consistent with past practice,
including timely making all payments or conducting all operations described in
Schedule 9.13 that are required to be made or conducted prior to Closing in
order to maintain any Leases;    

(ii)      maintain, or cause to be maintained, the books of account and Records
relating to the Assets in the usual, regular and ordinary manner and in
accordance with the usual accounting practices of Seller;

(iii)      [Intentionally Omitted];

(iv)      notify Buyer of any operation proposed by a Third Party that is
reasonably estimated to cost Seller in excess of $500,000; and 

(v)      give prompt written notice to Buyer of any (A) emergency requiring
immediate action, or any emergency action taken, in the fact of serious risk to
life, property or the environment, (including prevention of environmental
contamination) or (B) to the extent not covered by preceding clause (A), (1)
material damage or destruction of any of the Assets, (2) written notice received
or given by any Seller of any material violation of Law with respect to the
Assets,  or (3) any written notice received or given by any Seller alleging any
tort or breach of an Applicable Contract with respect to the Assets.    

(b)      Except (w) as set forth in Schedule 11.1,  (x) for the operations
covered by the AFEs described in Schedule 9.13,  (y) as required in the event of
an emergency to protect life, property or the environment, and (z) as expressly
contemplated by this Agreement or as expressly consented to in writing by Buyer
(which consent shall not be unreasonably delayed, withheld or conditioned),
Seller shall not (and shall cause its Affiliates not to), from and after the
Execution Date until the Closing:



54

--------------------------------------------------------------------------------

 

 

(i)      (A) enter into an Applicable Contract that, if entered into on or prior
to the Execution Date, would have been required to be listed on Schedule 9.8(a),
or (B) terminate (unless the term thereof expires pursuant to the provisions
existing therein) or materially amend the terms of any Material Contract, except
contracts terminable by Seller with notice of 90 days or less without penalty or
detriment;

(ii)      terminate (unless the term thereof expires pursuant to the provisions
existing therein), materially amend or surrender any rights under any Lease or
Right-of-Way; provided that Seller shall be permitted to amend any Lease to
increase its pooling authority; 

(iii)      subject to Section 11.1(e), propose or approve any individual AFE or
similar request under any Applicable Contract (other than those required under
the terms of any Applicable Contract) which would reasonably be estimated to
require expenditures by Seller in excess of $500,000;    

(iv)      transfer, sell, mortgage, pledge or dispose of any portion of the
Assets other than the (A) sale or disposal of Hydrocarbons in the ordinary
course of business and (B) sales of material equipment that is no longer
necessary in the operation of the Assets or for which replacement equipment has
been obtained; 

(v)      incur costs to secure or acquire Lease renewals or extensions or
necessary Rights-of-Way that would exceed $1,000,000 in the aggregate;

(vi)      voluntarily relinquish any Seller’s position as operator with respect
to the Assets (to the extent that such Seller operates such Assets as of the
Execution Date); or

(vii)      commit to do any of the foregoing.

(c)      Without expanding any obligations which Seller may have to Buyer, it is
expressly agreed that Seller shall never have any liability to Buyer with
respect to any breach or failure of Section 11.1(a)(i) greater than that which
it might have as the operator to a non-operator under the applicable operating
agreement (or, in the absence of such an agreement, under the AAPL 610 (1989
Revision) Form Operating Agreement), IT BEING RECOGNIZED THAT, UNDER SUCH
AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT RESPONSIBLE FOR ITS OWN
NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)      Buyer acknowledges Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Seller or any Affiliates of Seller shall
not constitute a breach of the provisions of this Section 11.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 11.1.

(e)      With respect to any AFE or similar request received by Seller that is
estimated to cost in excess of $500,000 Seller shall forward such AFE to Buyer
as soon as is reasonably practicable and thereafter the Parties shall consult
with each other regarding whether or not Seller should elect to participate in
such operation.  Buyer agrees that it will (i) timely

55

--------------------------------------------------------------------------------

 

 

respond to any written request for consent pursuant to this Section 11.1(e) and
Section 11.1(b)(iii), and (ii) consent to any written request for approval of
any AFE or similar request that Buyer reasonably considers to be economically
viable.  In the event the Parties are unable to agree within ten days (unless a
shorter time, not to be less than 48 hours, is reasonably required by the
circumstances and the applicable joint operating agreement and such shorter time
is specified in Seller’s request for consent) of Buyer’s receipt of any consent
request as to whether or not Seller should elect to participate in such
operation, Seller’s decision shall control and such operation shall be deemed to
have been consented to by Buyer.

11.2      HSR Act.  If applicable, within 10 Business Days following the
execution by Buyer and Seller of this Agreement, Buyer and Seller will each
prepare and simultaneously file with the DOJ and the FTC the notification and
report form required for the transactions contemplated by this Agreement by the
HSR Act and request early termination of the waiting period thereunder.  Buyer
and Seller agree to respond promptly to any inquiries from the DOJ or the FTC
concerning such filings and to comply in all material respects with the filing
requirements of the HSR Act.  Buyer and Seller shall cooperate with each other
and, subject to the terms of the Confidentiality Agreement, shall promptly
furnish all information to the other Party that is necessary in connection with
Buyer’s and Seller’s compliance with the HSR Act.  Buyer and Seller shall keep
each other fully advised with respect to any requests from or communications
with the DOJ or FTC concerning such filings and shall consult with each other
with respect to all responses thereto.  Each of Seller and Buyer shall use its
reasonable efforts to take all actions reasonably necessary and appropriate in
connection with any HSR Act filing to consummate the transactions consummated
hereby.

11.3      Governmental Bonds.  Buyer acknowledges that none of the bonds,
letters of credit and guarantees, if any, posted by Seller or its Affiliates
with Governmental Authorities and relating to the Assets are transferable to
Buyer.  On or before the Closing Date, Buyer shall obtain replacements for those
bonds, letters of credit and guarantees described on Schedule 11.3, to the
extent such replacements are necessary for Buyer’s ownership of the Assets and
Buyer shall use its reasonable efforts to cause the cancellation of such bonds,
letters of credit and guarantees effective as of the Closing Date.  In addition,
at or prior to Closing, Buyer shall deliver to Seller evidence of the posting of
bonds or other security with all applicable Governmental Authorities meeting the
requirements of such authorities to own and, where appropriate, operate, the
Assets.

11.4      Record Retention.  Buyer, for a period of 7 years following the
Closing, will (a) retain the Records, (b) provide Seller, its Affiliates and its
and their officers, employees and representatives with access to the Records (to
the extent that Seller has not retained the original or a copy) during normal
business hours for review and copying at Seller’s expense, and (c) provide
Seller, its Affiliates and its and their officers, employees and representatives
with access, during normal business hours, to materials received or produced
after the Closing relating to any indemnity claim made under Section 8.2 for
review and copying at Seller’s expense.

11.5      [Intentionally Omitted.]

11.6      Non-Solicitation; No-Hire.  Prior to the first anniversary of the
Closing Date, neither Buyer nor any of its Affiliates shall hire, retain or
attempt to hire or retain any employee of Seller or in any way interfere with
the relationship between Seller and any of its employees,

56

--------------------------------------------------------------------------------

 

 

other than the Available Employees; provided, that the non-solicitation
restriction in this Section 11.6 shall not apply in the event an employee of
Seller, other than an Available Employee, contacts Buyer (or any of its
Affiliates) regarding employment in response to an advertisement identifying
employment opportunities published by Buyer (or any of its Affiliates) in a
newspaper of general circulation or on its web site or if an employee of Seller
contacts Buyer (or any of its Affiliates) without having been directly solicited
by Buyer, an Affiliate of Buyer, or representative of either.  Buyer shall be
permitted to contact any of Seller’s independent contractors whose services
relate to the Assets to discuss post-Closing services.  With regard to
post-Closing hiring of Available Employees, Section 11.7(a) shall govern.

11.7      Employee Matters. 

(a)      Offers of Employment.  Schedule 11.7(a) contains a list of the name,
location and job title of employees of Seller or its Affiliates whose jobs
relate to the Assets at the area superintendent level or below and who are
available for hire by Buyer (the “Available Employees”). Seller shall provide a
benefits booklet to Buyer of benefits commonly provided to the Available
Employees.  From and after the Execution Date, and notwithstanding the
Confidentiality Agreement, Buyer shall be permitted to meet with and interview
the Available Employees in connection with prospective employment with Buyer or
its Affiliates and offer employment to any such Available Employee on terms
determined by Buyer in its sole discretion.  Buyer is responsible for scheduling
any meetings or interviews and Seller shall reasonably assist Buyer with respect
to such scheduling.  Any meetings or interviews between Buyer and the Available
Employees shall be scheduled at times and places that are not unreasonably
inconvenient or disruptive to Seller or its Affiliates, with reasonable advance
notice being provided to Seller.  It is understood that Buyer shall have no
obligation to interview or make an offer of employment to any of the Available
Employees pursuant to this Agreement or for any other reason.  Any offers of
employment by a Buyer Party to any of the Available Employees shall be in
writing (or an electronic document) with an identification of the employee’s
salary or hourly rate, bonus opportunity, incentive compensation, and
benefits.  Buyer shall send to Seller, within five days after the last offer of
employment is made, a schedule identifying each offer of employment that was
made, whether such offer was for compensation greater than, less than or equal
to the compensation currently being paid to such employee and whether such
employee accepted such offer, and effective upon the expiration or termination
of the Transition Services Agreement, Seller shall terminate the employment of
each Available Employee (or cause the employment of each Available Employee to
be terminated) if (i) Buyer has made an offer of employment to such Available
Employee and (ii) such Available Employee has accepted such offer of employment
(and confirmation thereof has been provided to Seller), (each such Available
Employee who then becomes employed by Buyer as of the expiration or termination
of the Transition Services Agreement shall be referred to herein as a
“Transferred Employee”).  Buyer shall make all offers of employment to Available
Employees pursuant to this Section 11.7 at least ten days prior to the Closing,
and such Available Employees must accept or decline such offers at least five
days prior to the Closing, or else such employment offers shall be void.  With
regard to any Available Employee that is not offered employment by Buyer or
declines any employment offered by Buyer as referenced in the preceding
sentence, Buyer, Buyer’s Affiliates, and any vendor supplying workers to Buyer
to provide services or labor relating to the Assets may not retain such
Available Employee in an employment or other capacity for a period of one year
after Closing, except as permitted under Section 11.6.  For the

57

--------------------------------------------------------------------------------

 

 

avoidance of doubt, nothing in this Section 11.7 shall prohibit (A) Seller and
its Affiliates from retaining any Available Employees who do not receive offers
from Buyer or reject their offers from Buyer and (B) Seller and its Affiliates
from attempting to induce any Available Employees to continue their employment
with Seller or its Affiliates, as applicable.  Buyer hereby agrees that it will
comply with all applicable Laws in making any employment decisions and taking
any actions pursuant to this Section 11.7. 

(b)      Responsibility of the Parties.  Except for Liabilities for which Buyer
is expressly responsible under the terms of the Transition Services Agreement
and/or the Marketing Transition Services Agreement, Seller and its Affiliates
shall retain all Liabilities relating to or arising from the employment of any
Available Employee by Seller or its Affiliates on or before the termination of
their employment relationships by Seller or its Affiliates (the “Retained
Employee Liabilities”).  Each Buyer Party shall be responsible for all
Liabilities relating to or arising during the period of such Buyer Party’s
employment of any Transferred Employees (the “Buyer Employee Liabilities”).

(c)      Buyer’s Obligations.  Each Buyer Party shall be responsible for all
Liabilities relating to or arising during the period of such Buyer Party’s
employment of any current or former employees of Seller.  Seller and its
Affiliates shall not assume any such Liabilities pursuant to this Agreement or
otherwise. The applicable Buyer Party shall be solely responsible for all such
Liabilities and shall indemnify and hold Seller and its Affiliates harmless for
and all Liabilities arising or relating to the employment by such Buyer Party of
any current or former employees of Seller or its Affiliates after the Closing.

(d)      WARN Act.  Buyer shall be solely responsible for complying with the
WARN Act and any and all obligations under other applicable Laws requiring
notice of plant closings, relocations, mass layoffs, reductions in force or
similar actions (and for any failures to so comply), in any case, applicable to
the Transferred Employees as a result of any action by Buyer and its Affiliates
on or after to the Closing Date.  Buyer shall indemnify and hold harmless Seller
and its Affiliates against any and all Liabilities arising in connection with
any failure to comply with the requirements of this Section 11.7(d).

(e)      No Third Party Beneficiaries.  The provisions of this Section 11.7 are
solely for the benefit of the respective Parties to this Agreement and nothing
in this Section 11.7, express or implied, shall confer upon any employee (or any
dependent or beneficiary thereof), any rights or remedies, including any right
to continuance of employment or any other service relationship with Buyer,
Seller or any of their Affiliates, or any right to compensation or benefits of
any nature or kind whatsoever under this Agreement.  Further, the provisions of
this Section 11.7 do not constitute the creation, amendment, or modification of
any employee benefit plan (with the meaning of Section 3(3) of ERISA) of Seller
or Buyer or any of their respective Affiliates.

11.8      Compliance With Tag Right.  Seller, no later than two Business Days
after the Execution Date, shall send to the holder of the Tag Right a notice
seeking to obtain from such holder a written election as to whether such holder
wishes to exercise the Tag Right with respect to its Tag Right Interests.  If
the holder of the Tag Right properly and timely exercises its right to sell its
Tag Right Interests, Buyer shall purchase such Tag Right Interests (a) for the
same

58

--------------------------------------------------------------------------------

 

 

proportionate Allocated Value as is allocated to Seller’s interest in such
Assets, and (b) on the same proportionate terms as are set forth in this
Agreement. 

11.9      Hedging.

(a)      From time to time between the Execution Date and Closing, a Buyer
Hedging Party may deliver a written notice to Seller specifying any amounts such
Buyer Hedging Party would like to be hedged pursuant to the hedging transactions
generally described on Schedule 11.9(a), Part I and Schedule 11.9(a), Part II
and not exceeding the aggregate volumes set forth on Schedule 11.9(a), Part I or
the aggregate volumes set forth on Schedule 11.9(a), Part II for the applicable
Buyer Hedging Party (collectively, the “Hedging Transactions”) for such Buyer
Hedging Party identified on such schedule with the counterparties identified in
such schedule (collectively, the “Counterparties”), and upon receipt of any such
notice on a Business Day during normal business hours, Seller shall promptly
(and in any event, within three Business Days), enter into the requested Hedging
Transactions, provided that Seller does not have to any enter into any such
Hedging Transaction unless (i) the applicable Counterparty or Counterparties
identified in such request agree to the Hedging Transaction requested by such
Buyer Hedging Party, (ii) each of the Counterparties in the documents evidencing
any such Hedging Transaction will (A) permit the assignment by Seller to the
applicable Buyer Hedging Party (and/or such Buyer Hedging Party’s designee
identified on Schedule 11.9(a), provided that such notice designates that such
Buyer Party’s designee will be the ultimate assignee of such Hedging
Transaction) at the Closing of all of the trades that are the subject of any
such Hedging Transaction and (B) release Seller from any and all obligations and
liabilities related or attributable to any such Hedging Transactions upon such
assignment; provided that, for the avoidance of doubt, if such Counterparties
fail to release Seller as contemplated in this Section 11.9(a), in no event
shall any Buyer Hedging Party be relieved of any of its obligations under this
Section 11.9, and (iii) such Buyer Hedging Party has executed or caused the
execution of any documents, provided such cooperation, and taken or caused to be
taken any other actions reasonably necessary to enable Seller to timely
effectuate the entry into such Hedging Transactions.  Contemporaneously with the
execution of this Agreement, Buyer has caused BEP II and BCP VII to deliver to
Seller an executed guaranty substantially in the form attached as Exhibit R (the
“Blackstone Guaranty”), with respect to AcqCo’s payment obligations pursuant to
Section 11.9(e). 

(b)      At the Closing, subject to Section 11.9(a), Seller shall assign to the
applicable Buyer Hedging Party (or such Buyer Hedging Party’s designee
identified on Schedule 11.9(a)) all of the trades that are the subject of the
Hedging Transactions entered into by Seller for such Buyer Hedging Party (or
such Buyer Hedging Party’s designee identified on Schedule 11.9(a)) pursuant to
this Section 11.9 and such Buyer Hedging Party (or such Buyer Hedging Party’s
designee identified on Schedule 11.9(a)) shall accept such assignment from
Seller and assume all obligations and liabilities attributable thereto pursuant
to all documentation required by the applicable Counterparties.

(c)      In the event that any Counterparty terminates any of its Hedging
Transactions, the Buyer Hedging Party for whom such Hedging Transaction was
entered into by Seller shall be obligated for, and shall promptly pay to Seller,
all Hedging Losses resulting from or attributable to such Hedging Transactions
and the termination thereof. 



59

--------------------------------------------------------------------------------

 

 

(d)      Except upon the termination of this Agreement as contemplated by
Section 7.2(b), within five Business Days following the termination of this
Agreement in accordance with Article VII by Buyer or Seller, as the case may be,
Seller shall unwind all Hedging Transactions with each Counterparty and the
Buyer Hedging Party shall be obligated for, and shall promptly pay to Seller,
all Hedging Losses resulting from or attributable to the Hedging Transactions
for which Seller entered into for such Buyer Hedging Party and the unwind
thereof.  

(e)      Whether or not the Closing occurs, except upon the termination of this
Agreement as contemplated by Section 7.2(b), the applicable Buyer Hedging Party
shall pay, be responsible for, release, defend, indemnify and hold Seller and
its Affiliates harmless from and against any and all Hedging Losses for which
such Buyer Hedging Party is responsible pursuant to this Section 11.9 (the
“Hedging Indemnities”). 

(f)      Notwithstanding anything to the contrary in this Agreement, the Hedging
Transactions and the underlying contracts and the actions to be taken by the
Parties in accordance with this Section 11.9 are an exception to, and will under
no circumstance constitute a breach of any of (1) the representations and
warranties made by Seller in this Agreement or in any certificate to be
delivered by Seller at Closing, and (2) Seller’s covenants contained in Section
11.1 or in any certificate to be delivered by Seller at Closing. 

11.10      Financing.

(a)      Each Buyer Party shall take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to arrange
and consummate such Buyer Party’s portion of the Debt Financing (or any
permitted replacement, amended, modified or any applicable Alternate Financing)
on the terms (or on terms not materially less favorable to such Buyer Party,
except as agreed to by Seller) and conditions described in such Buyer Party’s
Debt Commitment Letters (including the flex provisions set forth in the
applicable Fee Letters), including (i) maintaining in effect such Buyer Party’s
Debt Commitment Letters, (ii) satisfying on a timely basis all terms, covenants
and conditions set forth in such Buyer Party’s Debt Commitment Letters
(including, to the extent the same are exercised, the flex provisions set forth
in the applicable Fee Letters), (iii) entering into definitive agreements with
respect thereto on the terms and conditions contemplated by such Buyer Party’s
Debt Commitment Letters (or on terms not materially less favorable to such Buyer
Party, taken as a whole, except as agreed to by Seller) (including, to the
extent the same are exercised, the flex provisions set forth in the applicable
Fee Letters) (iv) consummating such Buyer Party’s portion of the Debt Financing
at or prior to Closing, (v) satisfying on a timely basis all Financing
Conditions within the reasonable control of Buyer, (vi) drawing the full amount
of the Financing required to consummate the Closing in the event that the
Financing Conditions have been satisfied or, upon funding, would be satisfied
and (vii) enforcing their rights under the Debt Commitment Letters, including
through litigation pursued in good faith.

(b)      Except with the prior written consent of Seller, each Buyer Party shall
not permit any amendment, modification or waiver of its respective Debt
Commitment Letters that (i) reduces the amount of aggregate cash proceeds
available from the Debt Financing below the amount necessary to finance the
transactions to be consummated on the Closing Date unless such Buyer Party
obtains financing from alternative sources (including by increasing its portion
of the

60

--------------------------------------------------------------------------------

 

 

Equity Financing) by a corresponding amount or (ii) imposes new or additional
conditions to the receipt of the Debt Financing, in each of the cases of clauses
(i) and (ii), in a manner that would reasonably be expected to delay or prevent
the Closing (it being understood and agreed that each Buyer Party may, without
the consent of the Seller, (A) amend or otherwise modify its respective Debt
Commitment Letters to add lenders, lead arrangers, bookrunners, syndication
agents or similar entities that have not executed such Debt Commitment Letters
as of the date of this Agreement or (B) amend or modify its respective Debt
Commitment Letters to implement the flex provisions set forth in their
respective Fee Letters).

(c)      From the date of the Agreement until the Closing, Seller shall provide,
and shall use its commercially reasonable efforts to cause its Subsidiaries and
its and their respective representatives to provide, reasonable cooperation in
connection with the arrangement of the Debt Financing (or any permitted
replacement, amendment or modification thereof or any Alternate Financing) as
may be reasonably requested by a Buyer Party or its representatives (provided,
that such requested cooperation does not unreasonably interfere with the ongoing
business of Seller or any of the Affiliates), including:

(i)      delivering to Buyer and each applicable Debt Financing Source that are
parties to the Debt Commitment Letters the Required Financial Information on or
before the applicable deadlines set forth in Schedule 11.10(c) (for the
avoidance of doubt, the delivery of such Required Financial Information on or
before the applicable deadlines shall not be subject to any commercial
reasonableness qualifier applicable to this Section 11.10(c));

(ii)      cooperating, or causing its accountants to cooperate, with each
applicable Buyer Party in its preparation of the pro forma financial statements
required pursuant to such Buyer Party’s Debt Commitment Letters and any
customary comfort letters related thereto (provided that, for the avoidance of
doubt, Seller shall not be required to deliver or cause the delivery of any such
comfort letter);

(iii)      requesting any consents of accountants for use of their reports in
any materials relating to the Debt Financing; and

(iv)      solely with respect to the Assets, assisting each Buyer Party in
connection with the preparation by such Buyer Party of pledge and security
agreements and otherwise reasonably cooperating with each Buyer Party in
facilitating the granting of security interest (and perfection thereof) in
collateral, mortgages, other definitive financing documents or other
certificates, in each case, as may reasonably be requested by Buyer in
connection with the Debt Financing (provided that (A) none of the agreements,
documents, instruments or certificates described in this clause (iv) shall be
executed except in connection with the Closing,  (B) the effectiveness thereof
shall be conditioned upon, or become operative after, the occurrence of the
Closing, and (C) the foregoing shall not require Seller or any of its Affiliates
to take any action that would conflict with or violate any Law or subject Seller
or its Affiliates to any Liability or any director, manager, officer or other
employee of Seller or any of its Affiliates to any personal Liability);

it being understood and agreed that all materials and information obtained by
each Buyer Party pursuant hereto may be shared with the Financing Sources;
provided that this Section

61

--------------------------------------------------------------------------------

 

 

11.10(c) shall not require travel or the obligation to incur any out-of-pocket
Third Party costs by any of the subject Persons in order to comply with the
terms hereof and that each applicable Buyer Party will make reasonable efforts
to minimize any disruption associated with the cooperation contemplated by such
Persons hereby.  In each case, Seller’s cooperation pursuant to this Section
11.10(c) shall be at the Buyer’s written request with reasonable prior notice to
Seller, and no such cooperation by Seller shall be required to the extent it
could cause any representation or warranty in this Agreement to be breached,
cause any condition to the Closing set forth in Article IV to fail to be
satisfied or otherwise cause any breach of this Agreement.

Notwithstanding anything to the contrary herein, it is understood and agreed
that (1) the condition precedent set forth in Section 4.2, as applied to
Seller’s obligations under this Section 11.10(c), shall be deemed to be
satisfied unless the Financing contemplated by the Debt Commitment Letters has
not been obtained as a direct result of Seller’s Willful Breach of its
obligations under this Section (other than Section 11.10(c)(i)); (2) such
assistance shall not require Seller or any of its Affiliates to agree to any
contractual obligation relating to the Financing that is not conditioned upon
the Closing, that does not terminate without Liability to Seller or any of its
Affiliates upon the termination of this Agreement or that would subject Seller
or its Affiliates to any Liability; (3) in each case, Seller’s cooperation shall
be at the Buyer Parties’ sole cost and expense, and on the Closing Date or
following the termination of this Agreement, the Buyer Parties shall promptly
reimburse Seller for all documented out-of-pocket Third Party costs incurred by
Seller or its Affiliates in connection with such cooperation; (4) the Buyer
Parties shall indemnify and hold harmless Seller and its Affiliates and their
respective directors, officers, employees and agents from and against any and
all Liabilities by any such Persons suffered or incurred in connection with the
Financing or any assistance or activities provided in connection therewith;
(5) Seller shall have the right to review any presentations or other material
written information prepared by any Buyer Party or its Affiliates prior to the
dissemination of such materials to potential investors, lenders or other
counterparties (other than to any of the GSO Investors, as defined in UnSub’s
Debt Commitment Letter) to any proposed financing transaction (or filing with
any Governmental Authority); (6) except to the extent disclosed to potential
investors and lenders in connection with the Financing (who shall hold such
confidential information confidential), all non-public or otherwise confidential
information regarding Seller or the Assets obtained by any Buyer Party or their
respective representatives shall be kept confidential in accordance with the
Confidentiality Agreement; (7) Seller shall not be required to deliver or cause
the delivery of any legal opinions or accountants’ comfort letters or reliance
letters or make any representations in connection with the Financing; (8) the
assistance described in this Section shall not require Seller to take any action
that Seller reasonably believes could result in a violation of any material
agreement or any confidentiality arrangement or the loss of any legal or other
applicable privilege; and (9) Seller shall not be required to provide any
information to Buyer or any Financing Source that is not then in the Seller’s or
its Affiliates possession.

(d)      Each Buyer Party shall use reasonable efforts to keep Seller reasonably
informed with respect to material activity concerning the status of the Debt
Financing contemplated by the Debt Commitment Letters.  Without limiting the
foregoing, each Buyer Party agrees to notify Seller promptly after obtaining
knowledge thereof, if at any time (i) its Debt Commitment Letter shall expire or
be terminated for any reason or (ii) any Debt Financing Source that is a party
to its Debt Commitment Letter breaches, repudiates or threatens in writing

62

--------------------------------------------------------------------------------

 

 

to breach or repudiation of its Debt Commitment Letter or notifies such Buyer
Party in writing that such Debt Financing Source no longer intends to provide
financing to such Buyer Party on the terms set forth therein (or on terms not
materially less favorable to such Buyer Party, taken as a whole, except as
agreed to by Seller) (including, to the extent the same are exercised, the flex
provisions set forth in the applicable Fee Letter), or (iii) for any reason such
Buyer Party no longer believes in good faith that it will be able to obtain all
or any portion of the Debt Financing contemplated by its Debt Commitment Letter
on the terms described therein (or on terms not materially less favorable to
such Buyer Party, taken as a whole, except as agreed to by Seller) (including,
to the extent the same are exercised, the flex provisions set forth in the
applicable Fee Letter), in each case to the extent such event would reasonably
be expected to delay or prevent (or result in the delay or prevention of) the
Closing.  Each Buyer Party shall not, without the prior written consent of
Seller, take or fail to take any action or enter into any transaction that would
reasonably be expected to result in a failure of any conditions to obtaining the
Debt Financing contemplated by the Debt Commitment Letters or any Alternate
Financing contemplated by any New Debt Commitment Letters.  Each Buyer Party
shall not amend or alter, or agree to amend or alter, any Debt Commitment Letter
in any manner that would prevent or materially impair or delay the consummation
of the transactions contemplated hereby without the prior written consent of
Seller. 

(e)      If any portion of the Debt Financing becomes unavailable on the terms
and conditions (including the flex provisions set forth in the Fee Letters)
contemplated in the Debt Commitment Letters (other than due to the breach by
Seller of any representation, warranty or covenant contained herein or as a
result of the failure of a condition contained herein to be satisfied by
Seller), the applicable Buyer Party shall use its reasonable best efforts to
arrange to obtain alternative financing from alternative sources in an amount
sufficient to consummate the transactions contemplated hereunder (“Alternate
Financing”) and, if obtained, will provide Seller with a correct and complete
copy of, new financing commitment or commitments that provide for an amount
sufficient to consummate the transactions contemplated hereunder and subject to
the same (or no less favorable to Seller) Financing Conditions as the prior Debt
Commitment Letter (the “New Debt Commitment Letter”).  In the event an Alternate
Financing is obtained (i) in full and a New Debt Commitment Letter is entered
into, references in this Agreement to the applicable Debt Commitment Letter
shall be deemed to refer to the applicable New Debt Commitment Letter or (ii) in
part and a New Debt Commitment Letter is entered into, references in this
Agreement to the applicable Debt Commitment Letter shall be deemed to include
the applicable New Debt Commitment Letter and the applicable Debt Commitment
Letter.

(f)      The Buyer Parties shall not consent to any assignment of rights or
obligations under the Debt Financing Commitment Letter without the prior written
approval of Seller, such approval not to be unreasonably withheld.  The Buyer
Parties shall consult with and keep Seller informed in reasonable detail of the
status of its efforts to arrange the Financing.  None of the Buyer Parties nor
any of their Affiliates shall take any action that would reasonably be expected
to materially delay or prevent the consummation (subject to the terms and
conditions hereof) of the transactions contemplated hereby, including the
Financing. 

(g)      Subject to the terms and conditions of this Agreement and the
applicable terms and conditions of the Equity Commitment Letters, each Buyer
Party shall take (or cause

63

--------------------------------------------------------------------------------

 

 

to be taken) all actions and do (or cause to be done) all things necessary,
proper or advisable to (i) obtain the portion of the Equity Financing
contemplated by such Buyer Party’s Equity Commitment Letters simultaneously with
the receipt of such Buyer Party’s portion of the Debt Financing, (ii) maintain
in effect such Buyer Party’s Equity Commitment Letters, (iii) satisfy on a
timely basis all conditions applicable to such Buyer Party as set forth in such
Buyer Party’s Equity Commitment Letters that are within its control and
(iv) consummate the portion of the Equity Financing contemplated by such Buyer
Party’s Equity Commitment Letters at or prior to the Closing.

(h)      Each Buyer Party shall not amend, alter or waive, or agree to amend,
alter or waive (in any case whether by action or inaction), any term of its
respective Equity Commitment Letters without the prior written consent of Seller
that (i) reduces the amount of aggregate cash proceeds available from the Equity
Financing below the amount necessary to finance the transactions to be
consummated on the Closing Date unless such Buyer Party obtains financing from
alternative sources by a corresponding amount or (ii) imposes new or additional
conditions to the receipt of the Equity Financing, in each of the cases of
clauses (i) and (ii), in a manner that would reasonably be expected to delay or
prevent the Closing.  Each Buyer Party shall promptly (and in any event within 2
Business Days) notify Seller of (A) the expiration or termination of its Equity
Commitment Letter or (B) any refusal in writing by the investors named in its
Equity Commitment Letter to provide the full financing contemplated by such
Equity Commitment Letter.

11.11      Financial Assurances.

(a)      Buyer shall furnish to Seller the information described below:

(i)      On or before the Closing Date, the SN Parties (collectively), on one
hand, and AcqCo, on the other hand, each will provide evidence reasonably
acceptable to Seller that they have or it has, as applicable, Available
Liquidity of at least the Target Available Liquidity.  If the SN Parties
(collectively) or AcqCo cannot demonstrate Available Liquidity of at least the
Target Available Liquidity, then at Closing SN or AcqCo, as applicable, shall
provide Seller with a letter of credit or a surety bond for the benefit of
Seller and in a form reasonably acceptable to Seller in an amount equal to the
difference between the Target Available Liquidity and the SN Parties’
(collectively) or AcqCo’s actual Available Liquidity, as applicable.

(ii)      The SN Parties shall provide to Seller written notice within five
Business Days after any SN Party discovers at any time that the SN Parties
(collectively) do not have the Target Available Liquidity, and with the delivery
of such notice, the SN Parties shall provide to Seller a letter of credit or
surety bond for the benefit of Seller and in a form reasonably acceptable to
Seller in an amount equal to the difference between the Target Available
Liquidity and the SN Parties’ actual Available Liquidity.  AcqCo shall provide
to Seller written notice within five Business Days after AcqCo discovers at any
time that AcqCo does not have the Target Available Liquidity, and with the
delivery of such notice, AcqCo shall provide to Seller a letter of credit or
surety bond for the benefit of Seller and in a form reasonably acceptable to
Seller in an amount equal to the difference between the Target Available
Liquidity and AcqCo’s actual Available Liquidity.



64

--------------------------------------------------------------------------------

 

 

(iii)      Each Buyer Party will provide an unaudited balance sheet prepared in
the ordinary course of business and in accordance with GAAP on or before October
31, 2017 for the nine month period ended as of September 30, 2016.  Thereafter,
on or before April 30 of each calendar year after the Closing (beginning with
the year 2018), each Buyer Party will provide audited financial statements
prepared in the ordinary course of business and in accordance with GAAP,
including a balance sheet, as of the end of and for the prior year.  With such
audited financial statements and additionally on or before October 31 of each
calendar year after the Closing (beginning with the year 2017), each of the SN
Parties (acting collectively), on the one hand, and AcqCo, on the other hand,
shall provide to Seller (A) a written certification executed by an officer of
such Buyer Parties or Buyer Party (as applicable) that such financial statements
accurately present the financial condition of such Buyer Parties or Buyer Party
(as applicable), (B) a report that contains evidence of the Available Liquidity
of such Buyer Parties or Buyer Party (as applicable), (C) an accounting of the
Wells that were producing as of the Closing Date that were plugged and abandoned
after the Closing Date and (D) any changes to ownership status to any Assets due
to a conveyance or assignment that alter the Party responsible for the Buyer
Parties’ obligations under this Section 11.11.  Each such report must be
certified by an authorized officer of the applicable Buyer Parties or Buyer
Party, as applicable, to be complete and correct in all material respects to the
knowledge of such officer after reasonable inquiry.

(iv)      If the SN Parties (acting collectively) cannot demonstrate that their
Available Liquidity is at least equal to or greater than the Target Available
Liquidity in connection with the bi-annual report delivered by such Parties
pursuant to Section 11.11(a)(iii) above or if such Parties do not timely deliver
all of the information required to be delivered to Seller by such Parties
pursuant to such Section, then, on or before June 5 of the year in which such
Available Liquidity was not demonstrated or such information was not timely
provided, the SN Parties shall provide Seller with a letter of credit or a
surety bond for the benefit of Seller and in a form reasonably acceptable to
Seller in an amount equal to the difference between the Target Available
Liquidity and the SN Parties’ collective actual Available Liquidity.  If AcqCo
cannot demonstrate that its Available Liquidity is at least equal to or greater
than the Target Available Liquidity in connection with the bi-annual report
delivered by AcqCo pursuant to Section 11.11(a)(iii) above or if AcqCo does not
timely deliver all of the information required to be delivered to Seller by
AcqCo pursuant to such Section, then, on or before June 5 of the year in which
such Available Liquidity was not demonstrated or such information was not timely
provided, AcqCo shall provide Seller with a letter of credit or a surety bond
for the benefit of Seller and in a form reasonably acceptable to Seller in an
amount equal to the difference between the Target Available Liquidity and
AcqCo’s actual Available Liquidity.

(b)      Each Buyer Party affirms that it will continue to follow an ongoing
abandonment schedule and will act in good faith to maintain the operational and
environmental stewardship achieved by Seller.

(c)      If any Buyer Party sells, transfers or assigns all or any portion of
the Assets acquired by such Buyer Party at Closing, such Buyer Party shall not
be released from any portion of its obligations under this Section 11.11 without
Seller’s prior written consent to such sale, transfer or assignment (which
consent shall not be unreasonably withheld, conditioned or delayed); provided
that Seller shall be deemed to have consented to such sale, transfer or
assignment if (i) such acquiring Person has a credit rating equal to or higher
than at least 2 of the

65

--------------------------------------------------------------------------------

 

 

following: Baa3 (or the equivalent) by Moody’s, BBB- (or the equivalent) by
Standard & Poor’s or BBB- (or the equivalent) by Fitch or (ii) in the case of a
sale, transfer or assignment by either of the SN Parties, on the one hand, or
AcqCo, on the other hand, the acquiring Person provides to Seller a letter of
credit or surety bond for the benefit of Seller and in a form reasonably
acceptable to Seller in an amount equal to $50,000,000 multiplied by the
Required Liquidity Ratio; and provided further any such transferee to whom
Seller has consented, or is deemed to have consented, to in connection with such
sale, transfer or assignment shall expressly assume such transferring Buyer
Party’s obligations under this Section 11.11.  The Parties acknowledge that any
determination of whether a consent pursuant to this Section 11.11(c) is
unreasonably withheld shall be without regard to the provisions of clause (ii)
of the preceding sentence, it being understood that the ability of an acquiring
Person to provide the letter of credit described in such clause (ii) does not
constitute a requirement for Seller’s consent.  Notwithstanding anything else in
this Agreement to the contrary, the obligations set forth in this Section 11.11,
including any related obligations that may be imposed upon a third party
transferee of any of the Assets pursuant to this Section 11.11(c), shall
terminate on the date that is twenty years after the Closing Date. 

11.12      Successor Operator.  While SN acknowledges that it desires to succeed
each Seller as operator of those Assets or portions thereof that such Seller may
presently operate, SN acknowledges and agrees that Seller cannot and does not
covenant or warrant that SN shall become successor operator of same since the
Assets or portions thereof may be subject to operating or other agreements that
control the appointment of a successor operator.  Each Seller agrees, however,
that as to the Assets it operates, it shall use its commercially reasonable
efforts to support SN’s efforts to become successor operator (to the extent
permitted under any applicable joint operating agreement) effective as of the
Closing (at SN’s sole cost and expense and subject to the terms of Section 11.15
with respect to the Marketing Contracts) and to designate and/or appoint, to the
extent legally possible, SN as successor operator effective as of the Closing
(subject to the terms of Section 11.15 with respect to the Marketing Contracts).

11.13      NAESB Contracts.  SN shall use its reasonable efforts to, on or
before at least three days prior to the Transition Termination, enter into new
NAESB Contracts or amend its existing NAESB Contracts, as applicable, with the
counterparties to the NAESB Contracts (such counterparties, the “NAESB Contract
Counterparties”, and such new or amended NAESB Contracts, the “SN NAESB
Contracts”).  Such SN NAESB Contracts shall (a) allow Seller to assign to SN the
NAESB Contract Confirmations applicable to the corresponding NAESB Contracts,
and (b) provide that Seller shall have no liability relating to matters arising
after the Effective Time under such NAESB Contract Confirmations.  Upon SN
entering into any SN NAESB Contract Seller or its Affiliate (as applicable)
shall, upon the Transition Termination but subject to the provisions of Schedule
13.4, assign to SN those NAESB Contract Confirmations related to such SN NAESB
Contract.

11.14      Tax Treatment.  Seller shall use commercially reasonable efforts, on
or prior to the Closing Date, to (a) determine whether the Tax Partnership meets
the eligibility requirements to make an election under Treasury Regulation §
1.761-2 to be excluded from the provisions of subchapter K of chapter 1 of the
Code and (b), if the Tax Partnership meets such requirements, to cause the Tax
Partnership to make such election effective prior to the Closing Date.



66

--------------------------------------------------------------------------------

 

 

11.15      Assignment of Marketing Contracts.  Upon termination of the Marketing
Transition Services Agreement (the “Transition Termination”) but subject to the
provisions of Schedule 13.4, the following documents will be delivered:

(a)      Seller shall execute and deliver, and each of SN Parent  and AcqCo
shall execute and deliver, an assignment and assumption agreement of the
gathering agreements set forth on Schedule 11.15(a) (the “Springfield Gathering
Agreements”), substantially in the form of Exhibit H-1 (the “Springfield
Gathering Assumption Agreement”), pursuant to which (i) Seller will assign all
of its right, title and interest in and to the Springfield Gathering Agreements
to SN Parent and AcqCo, and (ii) SN Parent and AcqCo will assume Seller’s
obligations and liabilities under, and agree to be bound by, the Springfield
Gathering Agreements.

(b)      Seller shall execute and deliver, and SN shall execute and deliver, an
assignment and assumption agreement of the midstream agreements set forth on
Schedule 11.15(b) (the “Specified Midstream Agreements”), substantially in the
form of Exhibit H-2 (the “Specified Midstream Assumption Agreement”), pursuant
to which (i) Seller will assign all of its right, title and interest in and to
the Specified Midstream Agreements to SN, and (ii) SN will assume Seller’s
obligations and liabilities under, and agree to be bound by, the Specified
Midstream Agreements.

(c)      Seller shall cause AESC to execute and deliver, and SN shall execute
and deliver, an assignment and assumption agreement of the Downstream Marketing
Agreements, substantially in the form of Exhibit H-3 (the “Downstream Marketing
Agreements Assumption Agreement”), pursuant to which (i) AESC and, if applicable
Seller, will assign all of its right, title and interest in and to such
Downstream Marketing Agreements to SN, and (ii) SN will assume AESC’s and, if
applicable, Seller’s obligations and liabilities under, and agree to be bound
by, such Downstream Marketing Agreements.

(d)      Seller shall execute and deliver and each Buyer Party shall execute and
deliver an assignment and assumption agreement of the gathering agreements set
forth on Schedule 11.15(d) (the “Specified Gathering Agreements”), substantially
in the form of Exhibit H-4 (the “Specified Gathering Assumption Agreement”, and
collectively with the Springfield Gathering Assumption Agreement, the Specified
Midstream Assumption Agreement and the Downstream Marketing Agreements
Assumption Agreement, the “Assumption Agreements”), pursuant to which (i) Seller
will assign all of its right, title and interest in and to the Specified
Gathering Agreements to the Buyer Parties and (ii) the Buyer Parties will assume
Seller’s obligations and liabilities under, and agree to be bound by, the
Specified Gathering Agreements; provided that if the counterparties to the
Specified Gathering Assumption Agreements so agree prior to the Transition
Termination, then (x) Seller will assign all of its right, title and interest in
and to the Specified Gathering Agreements to SN (or SN Parent, as agreed to by
such counterparties) and AcqCo, and (y) to SN (or SN Parent, as agreed to by
such counterparties) and AcqCo will assume Seller’s obligations and liabilities
under, and agree to be bound by, the Specified Gathering Agreements.

(e)      Seller shall deliver letters in lieu of transfer orders, prepared by
Seller and in form reasonably satisfactory to SN, directing all purchasers of
production to make the applicable payment to SN (for itself and on behalf of the
other Buyer Parties) of proceeds

67

--------------------------------------------------------------------------------

 

 

attributable to production from the Assets from and after the Effective Time,
for delivery by SN to the purchasers of production.

(f)      From and after the Closing until the Transition Termination or, if
either or both of the Marketing Agency Agreement and/or Midstream Agency
Agreement are entered into by SN, Seller and, if applicable, AESC pursuant to
Schedule 13.4, the date when such agreement(s) have terminated, each of SN,
UnSub and AcqCo agrees that all of its production and Hydrocarbons attributable
to the Assets will be transported and/or sold as provided in the Marketing
Transition Services Agreement and, if applicable, the Marketing Agency Agreement
and/or the Midstream Agency Agreement and it will not elect to takes its
production in kind.

Article XII
ACCESS; DISCLAIMERS

12.1      Access.

(a)      From and after the Execution Date and up to and including the Closing
Date (or earlier termination of this Agreement), but subject to the other
provisions of this Section 12.1 and obtaining any required consents of Third
Parties, including Third Party operators of the Assets (which consents Seller
shall use commercially reasonable efforts to obtain), Seller shall afford to
Buyer and its officers, employees, agents, accountants, attorneys, investment
bankers and other authorized representatives (“Buyer’s Representatives”)
reasonable access, during normal business hours, to (i) Seller’s and its
Affiliates’ employees (following at least 72 hours prior notice to David
Richardson at Seller), (ii) the Assets and (iii) all Records in Seller’s or any
of its Affiliates’ possession.  All investigations and due diligence conducted
by Buyer or any Buyer’s Representative shall be conducted at Buyer’s sole cost,
risk and expense and any conclusions made from any examination done by Buyer or
any Buyer’s Representative shall result from Buyer’s own independent review and
judgment.

(b)      Buyer shall be entitled to conduct a Phase I environmental property
assessments with respect to the Assets.  Seller or its designee shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets and also to collect split test samples if any are
collected.  Notwithstanding anything herein to the contrary, Buyer shall not
have access to, and shall not be permitted to conduct, any environmental due
diligence (including any Phase I environmental property assessments) with
respect to any Assets where Seller does not have the authority to grant access
for such due diligence (provided, however, Seller shall use its commercially
reasonable efforts to obtain permission from any Third Party to allow Buyer and
Buyer’s Representatives such access). Buyer shall not be entitled to conduct any
sampling, boring, drilling or other invasive investigation activities on or with
respect to any of the Assets without Seller’s prior written consent (which
consent may be withheld by Seller in its sole discretion).  To the extent that
Seller gives it prior written consent (which it is under no obligation to give),
any such sampling, boring, drilling or other invasive investigation
activities  to be conducted by Buyer shall be subject to the terms set forth in
such prior written consent given by Seller.

(c)      Buyer shall coordinate its environmental property assessments and
physical inspections of the Assets with Seller and all Third Party operators to
minimize any

68

--------------------------------------------------------------------------------

 

 

inconvenience to or interruption of the conduct of business by Seller or such
Third Party operators.  Buyer shall abide by Seller’s, and any Third Party
operator’s, safety rules, regulations and operating policies while conducting
its due diligence evaluation of the Assets, including any environmental or other
inspection or assessment of the Assets.  Buyer hereby defends, indemnifies and
holds harmless each of the operators of the Assets and the Seller Indemnified
Parties from and against any and all Liabilities arising out of, resulting from
or relating to any field visit, environmental property assessment, or other due
diligence activity conducted by Buyer or any Buyer’s Representative with respect
to the Assets, even if such Liabilities arise out of or result from, SOLELY OR
IN PART, the sole, active, passive, concurrent or comparative negligence, strict
liability or other fault or violation of Law of or by a member of THE Seller
Indemnified Parties, excepting only IN THE CASE OF THIS SECTION 12.1(c)
Liabilities actually resulting on the account of the gross negligence or willful
misconduct of a member of THE Seller Indemnified Parties.

(d)      Buyer agrees to promptly provide Seller, but in no less than 5 days
after Buyer’s or any of Buyer’s Representative’s receipt or creation, copies of
all environmental reports and environmental test results prepared by Buyer or
any of Buyer’s Representatives which contain environmental data collected or
generated from Buyer’s environmental due diligence with respect to the
Assets.  None of Buyer, any of Buyer’s Representatives or Seller shall be deemed
by Seller’s receipt of said documents, or otherwise, to have made any
representation or warranty, expressed, implied or statutory, as to the condition
of the Assets or to the accuracy of said documents or the information contained
therein.

(e)      Upon completion of Buyer’s due diligence, Buyer shall at its sole cost
and expense and without any cost or expense to Seller or its Affiliates,
(i) repair all damage done to the Assets in connection with Buyer’s due
diligence, (ii) restore the Assets to at least the approximate same or better
condition than they were prior to commencement of Buyer’s due diligence and
(iii) remove all equipment, tools or other property brought onto the Assets in
connection with Buyer’s due diligence.  Any disturbance to the Assets (including
the leasehold associated therewith) resulting from Buyer’s due diligence will be
promptly corrected by Buyer.

(f)      During all periods that Buyer or any of Buyer’s Representatives are on
the Assets, Buyer shall maintain, at its sole expense, policies of insurance of
the types and in the amounts sufficient to cover the obligations and Liabilities
of Buyer under Section 12.1(c) and Section 12.1(e).  In connection with such
insurance, Buyer shall cause its insurers to waive subrogation against the
Seller Indemnified Parties.  Upon request by Seller, Buyer shall provide to
Seller evidence of such insurance and waiver of subrogation prior to entering
the Assets.    

12.2      Confidentiality.  Buyer acknowledges that, pursuant to its right of
access to the Records, the Assets, Buyer will become privy to confidential and
other information of Seller and that such confidential information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement as if each Buyer Party was a party thereto.  If
the Closing should occur, the foregoing confidentiality restriction on Buyer,
including the Confidentiality Agreement, shall terminate (except as to (a) such
portion of the Assets that are

69

--------------------------------------------------------------------------------

 

 

not conveyed to Buyer pursuant to the provisions of this Agreement, (b) the
Excluded Assets and (c) information related to assets other than the Assets).

12.3      Disclaimers.

(a)      EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IX
OR IN THE CERTIFICATES DELIVERED BY SELLER AT CLOSING HEREUNDER AND EXCEPT FOR
THE SPECIAL WARRANTY OF DEFENSIBLE TITLE CONTAINED IN THE ASSIGNMENTS, (I)
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED,
AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS
OR REPRESENTATIVES (INCLUDING, ANY OPINION, INFORMATION, PROJECTION OR ADVICE
THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b)      EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IX OR IN THE CERTIFICATES DELIVERED BY SELLER AT CLOSING HEREUNDER AND
EXCEPT FOR THE SPECIAL WARRANTY OF DEFENSIBLE TITLE CONTAINED IN THE
ASSIGNMENTS, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT OR ANY ENGINEERING,
GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE
QUANTITY, QUALITY OR  RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV)
ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE
ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD
PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.  EXCEPT AS AND TO THE LIMITED
EXTENT EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE IX OR IN THE CERTIFICATES
DELIVERED BY SELLER AT CLOSING HEREUNDER AND EXCEPT FOR THE SPECIAL WARRANTY OF
DEFENSIBLE TITLE CONTAINED IN THE ASSIGNMENTS, SELLER FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS,

70

--------------------------------------------------------------------------------

 

 

STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY OF THE ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING
THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
OF THE ASSETS AS BUYER DEEMS APPROPRIATE.

(c)      OTHER THAN AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE
IN SECTION 9.14, SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE
OF HAZARDOUS SUBSTANCES INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S LIMITED
RIGHTS AS EXPRESSLY SPECIFIED IN THIS AGREEMENT FOR A BREACH OF SELLER’S
REPRESENTATIONS SET FORTH IN SECTION 9.14, BUYER SHALL BE DEEMED TO BE OBTAINING
THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS OF THE ASSETS AS BUYER DEEMS APPROPRIATE.

(d)      Seller and Buyer agree that, to the extent required by applicable law
to be effective, the disclaimers of certain representations and warranties
contained in this Section 12.3 are “conspicuous” disclaimers for the purpose of
any applicable law.

Article XIII
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS

13.1      Seller’s Title.

(a)      General Disclaimer of Title Warranties and Representations.  Without
limiting Buyer’s remedies for Title Defects set forth in this Article XIII,
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to title to any of the Assets and, Buyer acknowledges
and agrees that Buyer’s sole remedy for any defect of title, including any Title
Defect, with respect to any of the Assets (i) before Closing, shall be as set
forth in Section 13.2 and (ii) after Closing, shall be pursuant to the special
warranty of Defensible Title to the Wells and Leases contained in the
Assignments. 



71

--------------------------------------------------------------------------------

 

 

(b)      Special Warranty of Defensible Title.  The Assignments delivered at
Closing will contain a special warranty of Defensible Title to the Wells and
Leases by Seller whereby Seller warrants Defensible Title to the Wells and
Leases unto Buyer against every Person whomsoever lawfully claiming or to claim
the same or any part thereof by, through or under Seller or any of its
Affiliates, but not otherwise, subject, however, to the Permitted Encumbrances.
For purposes of the special warranty of title to the Wells and Leases contained
in the Assignment, the value of the Assets set forth in Exhibit A-1 and Exhibit
A-2, as applicable, shall be deemed to be the Allocated Value thereof, as
adjusted pursuant to this Agreement. Recovery on the special warranty of title
to the Wells and Leases contained in the Assignment shall be limited to an
amount (without any interest accruing thereon) equal to the reduction in the
Purchase Price to which Buyer would have been entitled had Buyer asserted the
Title Defect giving rise to such breach of the special warranty of title to the
Wells and Leases contained in the Assignment, as applicable, as a Title Defect
prior to Closing pursuant to Section 13.2, in each case without taking into
account the Individual Title Defect Threshold and the Defect Deductible.

13.2      Notice of Title Defects; Defect Adjustments.

(a)      Title Defect Notices.  The Buyer Party Representative must deliver, on
or before 5:00 p.m. (Prevailing Central Time) on February 22, 2017 (the “Title
Claim Date”), claim notices to Seller meeting the requirements of this Section
13.2(a) (collectively the “Title Defect Notices” and individually a “Title
Defect Notice”) setting forth any matters which, in Buyer’s reasonable opinion,
constitute Title Defects and which Buyer intends to assert as a Title Defect
pursuant to this Section 13.2.  For all purposes of this Agreement and
notwithstanding anything herein to the contrary (except for the special warranty
of Defensible Title to the Wells and Leases contained in the Assignments), Buyer
shall be deemed to have waived, and Seller shall have no liability for, any
Title Defect that Buyer fails to assert as a Title Defect by a Title Defect
Notice received by Seller on or before the Title Claim Date.  To be effective,
each Title Defect Notice shall be in writing and shall include (i) a description
of the alleged Title Defect and the Asset, or portion thereof, affected by such
Title Defect (each a “Title Defect Property”), (ii) the Allocated Value of each
Title Defect Property, (iii) supporting documents reasonably necessary for
Seller to verify the existence of such Title Defect, and (iv) the amount by
which Buyer reasonably believes the Allocated Value of each Title Defect
Property is reduced by such Title Defect and the computations upon which Buyer’s
belief is based. To give Seller an opportunity to commence reviewing and curing
Title Defects, Buyer agrees to use reasonable efforts to give Seller, on or
before the end of each calendar week prior to the Title Claim Date, written
notice of all Title Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to the
Title Claim Date. Buyer shall also promptly furnish Seller with written notice
of any Title Benefit which is discovered by any of Buyer’s or any of its
Affiliate’s employees, title attorneys, landmen or other title examiners while
conducting Buyer’s due diligence with respect to the Assets prior to the Title
Claim Date.

(b)      Title Benefit Notices.  Seller shall have the right, but not the
obligation, to deliver to the Buyer Party Representative on or before the Title
Claim Date with respect to each Title Benefit a notice (a “Title Benefit
Notice”) including (i) a description of the Title Benefit and the Assets
affected by the Title Benefit (each, a “Title Benefit Property”), (ii)
supporting documents reasonably necessary for Buyer to verify the existence of
such Title Benefit and (iii)

72

--------------------------------------------------------------------------------

 

 

the amount by which Seller reasonably believes the Allocated Value of such
Assets is increased by the Title Benefit and the computations upon which
Seller’s belief is based. Seller shall be deemed to have waived any Title
Benefits that Seller fails to provide a Title Benefit Notice therefore on or
before the Title Claim Date.

(c)      Seller’s Right to Cure.  Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure any Title Defects of which it
has been advised by Buyer.  The following shall apply with respect to each Title
Defect that Seller attempts to cure pursuant to this Section 13.2(c):

(i)      At any time prior to Closing, Seller may provide the Buyer Party
Representative written notice that it will attempt to cure a Title Defect (each,
a “Subject Title Defect”).  If the Subject Title Defect is cured by Seller prior
to Closing, the Asset subject to such Subject Title Defect shall be conveyed to
Buyer at Closing, and there shall be no adjustment to the Purchase Price in
respect of such Subject Title Defect.  If the Subject Title Defect is not cured
by Seller prior to Closing, (A) the Assets affected by such Subject Title Defect
shall be conveyed to Buyer at Closing, (B) an amount equal to the Title Defect
Amount of such Subject Title Defect (as determined by the mutual agreement of
the Parties or if the Parties cannot agree, by Seller acting reasonably and in
good faith) (such amount for each such Subject Title Defect, the “Defect Cure
Escrow Amount”) shall be deducted from amounts otherwise payable at the Closing,
and (C) at the Closing, Buyer shall deposit such Defect Cure Escrow Amount into
an escrow account established with the Escrow Agent pursuant to the terms of the
Escrow Agreement pending the curing or resolution of the applicable Subject
Title Defect.

(ii)      Seller shall have a 90 day period after the Closing within which to
attempt to cure each applicable Subject Title Defect not cured by Closing for
which it has given the Buyer Party Representative notice of Seller’s intent to
attempt to cure in accordance with Section 13.2(c)(i) above (the applicable cure
period being hereinafter referred to in this Agreement as the “Cure
Period”).  Buyer agrees to reasonably cooperate with Seller in connection with
Seller’s curative efforts, including in connection with any proceedings before a
Governmental Authority; provided, however, Buyer shall not be obligated to pay
any money to any Third Party (other than its or its Affiliates’ employees).

(iii)      In the event that Seller believes that it has cured a Subject Title
Defect after Closing within the Cure Period, Seller shall submit the applicable
curative efforts in a notice to the Buyer Party Representative expressly
identified as a “cure resolution notice”, together with all documentation and
information reasonably necessary for Buyer to determine if such Subject Title
Defect has been adequately cured.  Buyer shall be deemed to have approved such
curative efforts in the event the Buyer Party Representative does not notify
Seller of an objection to the same (and the reasons therefor) within ten Days
after the Buyer Party Representative’s receipt thereof.  In the event Buyer so
objects, the final resolution of such Subject Title Defect shall be determined
by either (A) the mutual agreement of the Parties, or (B) the arbitration
procedures under Section 13.2(j) below.  Except with respect to curative efforts
that Buyer has been deemed to have approved, each Party retains the right to
dispute whether or not a Subject Title Defect has been cured and whether or not
an alleged Title Defect constitutes a Title Defect and/or the Title Defect
Amount with respect to such Title Defect, and any such dispute shall be resolved
in accordance with the dispute resolution procedures set forth in Section
13.2(j),  

73

--------------------------------------------------------------------------------

 

 

which dispute resolution procedures may be initiated by either Party on or after
the date that is ten days after the end of the applicable Cure Period with
respect to any Subject Title Defect.

(iv)      Except for each Subject Title Defect that is submitted to arbitration
pursuant to Section 13.2(c)(iii) and Section 13.2(j) (in which event the Defect
Cure Escrow Amount deposited in escrow with respect thereto, if any, shall
remain in escrow pending resolution of the applicable Subject Title Defect),
with respect to each Subject Title Defect that has neither been cured prior to
the expiration of the applicable Cure Period or waived by Buyer, Seller and
Buyer shall jointly instruct the Escrow Agent to pay the Defect Cure Escrow
Amount deposited into escrow on account thereof to Buyer.  For all other Subject
Title Defects subject to this Section 13.2(c), within ten days after the end of
the Cure Period (or, if applicable, within ten days following the Title
Arbitrator’s written decision under Section 13.2(j)), Seller and Buyer shall
jointly instruct the Escrow Agent to pay the Defect Cure Escrow Amount deposited
in escrow (or portion thereof) in respect of any Subject Title Defect (or
portion thereof) that was cured to Seller, and pay the Defect Cure Escrow Amount
deposited in escrow (or portion thereof) in respect of any Subject Title Defect
(or portion thereof) that was not cured to Buyer;

(v)      With respect to each Subject Title Defect that has been fully cured in
accordance with the provisions hereof after the Closing but prior to the
expiration of the Cure Period, Seller and Buyer shall (within 15 days following
Seller’s notice of cure under Section 13.2(c)(iii)) jointly instruct the Escrow
Agent to pay the Defect Cure Escrow Amount deposited into escrow on account
thereof to Seller.

(d)      Remedies for Title Defects.  Subject to Seller’s right to cure
following Closing pursuant to Section 13.2(c) and Seller’s continuing right to
dispute the existence of a Title Defect and/or the Title Defect Amount asserted
with respect thereto and subject to the rights of the Parties pursuant to
Section 7.1(d), in the event that any Title Defect timely asserted by Buyer in
accordance with Section 13.2(a) is not waived in writing by Buyer or cured on or
before Closing, then, subject to the Individual Title Defect Threshold and the
Defect Deductible, Seller shall, at its sole option, elect to:

(i)      reduce the Purchase Price by the Title Defect Amount determined
pursuant to Section 13.2(g) or Section 13.2(j);

(ii)      indemnify Buyer against all Liability resulting from such Title Defect
with respect to the Assets pursuant to an indemnity agreement in form and
substance reasonably satisfactory to the Parties (each, a “Title Indemnity
Agreement”); or

(iii)      retain the entirety of the Title Defect Property that is subject to
such Title Defect, together with all associated Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of
such Title Defect Property and such associated Assets, and such Title Defect
Property and such associated Assets shall be deemed to be Excluded Assets;

provided, however, (1) Seller may elect the option set forth in clause (ii)
above only to the extent Buyer consents in writing after the Execution Date to
be bound by and subject to such option (such consent to be exercised, withheld,
conditioned or delayed at the sole discretion of Buyer)

74

--------------------------------------------------------------------------------

 

 

and (2) prior to Closing, Buyer may rescind its Title Defect Notice in respect
of such Title Defect by delivering notice thereof from the Buyer Party
Representative to Seller, in which case Buyer shall be deemed to have waived
such Title Defect for all purposes, including for purposes of the special
warranty of Defensible Title contained in the Assignments.

(e)      Remedies for Title Benefits.  With respect to each Subject Well
affected by Title Benefits reported under Section 13.2(b), as Seller’s sole and
exclusive remedies for any Title Benefits, the amount (the “Title Benefit
Amount”) equal to the increase in the Allocated Value for such Asset caused by
such Title Benefits, as determined pursuant to Section 13.2(h), shall be applied
as to offset the aggregate Title Defect Amounts attributable to Title Defects
and the aggregate Remediation Amounts attributable to Environmental Defects.

(f)      Exclusive Remedy.  Except for Buyer’s (i) rights under the special
warranty of Defensible Title to the Wells and Leases contained in the
Assignments, and (ii) rights to terminate this Agreement pursuant to Section
7.1(d), the provisions set forth in Section 13.2(d) shall be the sole and
exclusive right and remedy of Buyer with respect to Seller’s failure to have
Defensible Title or any other title matter with respect to any Asset.

(g)      Title Defect Amount.  The amount by which the Allocated Value of the
affected Title Defect Property is reduced as a result of the existence of a
Title Defect shall be the  “Title Defect Amount” and shall be determined in
accordance with the following terms and conditions:

(i)      if Buyer and Seller agree on the Title Defect Amount, then that amount
shall be the Title Defect Amount;

(ii)      if the Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be the amount necessary
to be paid to remove the Title Defect from the Title Defect Property;

(iii)      if (A) the Title Defect represents a discrepancy between (1) Seller’s
Net Revenue Interest for any Subject Well and (2) Seller’s Net Revenue Interest
for such Subject Well as set forth in Exhibit A-1 or Exhibit A-2, as applicable,
and (B) Seller’s Working Interest in such Subject Well is less than Seller’s
Working Interest for such Subject Well as set forth in Exhibit A-1 or Exhibit
A-2, as applicable, in the same proportion to such Net Revenue Interest
decrease, then the Title Defect Amount shall be the product of (x) the Allocated
Value of such Title Defect Property multiplied by (y) a fraction, the numerator
of which is the Net Revenue Interest decrease in such Subject Well, and the
denominator of which is the Net Revenue Interest for such Subject Well as set
forth in Exhibit A-1 or Exhibit A-2, as applicable;

(iv)      if the Title Defect represents an obligation, Encumbrance upon or
other defect in title to the Title Defect Property of a type not described
above, then the Title Defect Amount shall be determined by taking into account
the Allocated Value of the Title Defect Property, the portion of the Title
Defect Property affected by the Title Defect, the legal effect of the Title
Defect, the potential economic effect of the Title Defect over the life of the
Title Defect Property, the values placed upon the Title Defect by Buyer and
Seller and such other reasonable factors as are necessary to make a proper
evaluation; provided, however, that if a Title Defect

75

--------------------------------------------------------------------------------

 

 

described in this Section 13.2(g)(iv) is reasonably capable of being cured, the
Title Defect Amount shall not be greater than the reasonable cost and expense of
curing such Title Defect; 

(v)      the Title Defect Amount with respect to a Title Defect Property shall
be determined without duplication of any costs or losses included in another
Title Defect Amount pertaining to such Title Defect Property hereunder;

(vi)      if a Title Defect does not affect a Title Defect Property throughout
the entire remaining productive life of such Title Defect Property, such fact
shall be taken into account in determining the Title Defect Amount; and

(vii)      notwithstanding anything to the contrary in this Article XIII, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any single Title Defect Property shall not exceed the Allocated Value of
such Title Defect Property.

(h)      Title Benefit Amount.  The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:

(i)      if Buyer and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount;

(ii)      if (A) the Title Benefit represents a discrepancy between (1) Seller’s
Net Revenue Interest for any Subject Well, and (2) Seller’s Net Revenue Interest
for such Subject Well as set forth in Exhibit A-1 or Exhibit A-2, as applicable,
and (B) Seller’s Working Interest in such Subject Well is greater than Seller’s
Working Interest for such Subject Well as set forth in Exhibit A-1 or Exhibit
A-2, as applicable, in the same proportion to such Net Revenue Interest
increase, then the Title Benefit Amount shall be the product of (x) the
Allocated Value of the affected Subject Well multiplied by (y) a fraction, the
numerator of which is the Net Revenue Interest increase in such Subject Well,
and the denominator of which is the Net Revenue Interest for such Subject Well
as set forth in Exhibit A-1 or Exhibit A-2, as applicable;

(iii)      if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of the Asset affected by such Title Benefit, the portion of such Asset affected
by such Title Benefit, the legal effect of the Title Benefit, the potential
economic effect of the Title Benefit over the life of such Asset, the values
placed upon the Title Benefit by Buyer and Seller and such other reasonable
factors as are necessary to make a proper evaluation.

(i)      Title Deductibles.  Notwithstanding anything to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for any individual Title Defect for which the Title Defect
Amount does not exceed $250,000 (“Individual Title Defect Threshold”); and (ii)
in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any Title Defect that exceeds the Individual
Title Defect Threshold unless (A) the sum of (1) the Title Defect Amounts of all
such Title Defects that exceed the Individual Title Defect Threshold (excluding
any Title Defects cured by Seller), plus (2) all Remediation Amounts of all
Environmental Defects that exceed the

76

--------------------------------------------------------------------------------

 

 

Individual Environmental Defect Threshold (excluding any Environmental Defects
Remediated by Seller), minus (3) all Title Benefit Amounts, exceeds (B) the
Defect Deductible, after which point Buyer shall be entitled to adjustments to
the Purchase Price or other remedies only with respect to such Title Defects in
excess of such Defect Deductible.  For the avoidance of doubt, if Seller elects
to exclude a Title Defect Property affected by a Title Defect from the
transactions contemplated hereby pursuant to the remedy set forth in Section
13.2(d)(iii), then, after such election, the Title Defect Amount and related
Purchase Price adjustment relating to such excluded Assets will not be counted
towards the Defect Deductible or for purposes of Section 7.1(d).

(j)      Title Dispute Resolution.  Seller and Buyer shall attempt to agree on
all Title Defects (that Seller has not elected to cure after Closing), Title
Benefits, Title Defect Amounts (that do not relate to Title Defects that Seller
has elected to cure after Closing) and Title Benefit Amounts prior to
Closing.  Seller and Buyer shall attempt to agree on all Title Defects that
Seller has elected to cure and Title Defect Amounts relating thereto by the end
of the Cure Period. Buyer and Seller shall attempt to agree on all claims
asserted by Buyer under the special warranty of Defensible Title in the
Assignments within 60 days following Seller’s receipt of a written special
warranty claim by Buyer.  If Seller and Buyer are unable to agree by the time
period specified above (as applicable) with respect to all such Title Defects,
Title Benefits, Title Defect Amounts and Title Benefit Amounts in dispute, then
such disputes and any dispute submitted by a Party pursuant to Section
13.2(c)(iii) shall be exclusively and finally resolved pursuant to this Section
13.2(j).  There shall be a single arbitrator, who shall be a title attorney with
at least 10 years’ experience in oil and gas titles involving properties in the
regional area in which the Title Defect Properties are located, as selected by
mutual agreement of Buyer and Seller within 15 days after the end of the Cure
Period (the “Title Arbitrator”).  In the event the Parties are unable to
mutually agree upon the Title Arbitrator within such time period, then each
Party will nominate a candidate to be the Title Arbitrator, and such candidates
so nominated by the Parties shall together determine the Title Arbitrator.  The
arbitration proceeding shall be held in Houston, Texas. The Title Arbitrator’s
determination shall be made within 20 days after submission of the matters in
dispute and shall be final and binding upon both Parties, without right of
appeal. In making his determination, the Title Arbitrator shall be bound by the
rules set forth in Section 13.2(g) and Section 13.2(h) and with respect to
disputes regarding special warranty claims Section 13.1.  The Title Arbitrator,
however, may not award (1) Buyer a greater Title Defect Amount than the Title
Defect Amount claimed by Buyer in its applicable Title Defect Notice or (2)
Seller a greater Title Benefit Amount than the Title Benefit Amount claimed by
Seller in its applicable Title Benefit Notice.  Additionally, the Title
Arbitrator may not award Buyer an amount for any special warranty claim greater
than the amount claimed by Buyer in its applicable Title Defect Notice.  The
Title Arbitrator shall act as an expert for the limited purpose of determining
the specific disputed Title Defect, Title Benefit, Title Defect Amounts and/or
Title Benefit Amounts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any matter. Seller and
Buyer shall each bear its own legal fees and other costs of presenting its
case.  Each of Seller and Buyer shall bear one-half of the costs and expenses of
the Title Arbitrator and each of Seller and Buyer shall bear their own legal
costs and other expenses incurred by such Party in connection with the
arbitration unless the Title Arbitrator determines in writing with its award and
decision a different allocation of costs and expenses between the
Parties.  Subject to the remaining provisions of this Section 13.2(j), to

77

--------------------------------------------------------------------------------

 

 

the extent that the award of the Title Arbitrator with respect to any Title
Defect Amount or Title Benefit Amount is not taken into account as an adjustment
to the Purchase Price pursuant to Section 3.5 or Section 3.6, then within ten
days after the Title Arbitrator delivers written notice to Buyer and Seller of
his award with respect to a Title Defect Amount or a Title Benefit Amount or
special warranty claim and subject to Section 13.2(i) and Section 13.2(c)(ii),
as applicable, (A) Buyer shall pay to Seller the amount, if any, so awarded by
the Title Arbitrator to Seller and (B) Seller shall pay to Buyer the amount, if
any, so awarded by the Title Arbitrator to Buyer.  Subject to the remaining
provisions of this Section 13.2(j), with respect to disputes submitted by a
Party pursuant to Section 13.2(c), within ten days after the Title Arbitrator
delivers written notice to Buyer and Seller of his award with respect to a Title
Defect Amount and subject to Section 13.2(c)(iv) and Section 13.2(i),  (x) Buyer
and Seller shall jointly instruct the Escrow Agent to pay to Seller the amount,
if any, so awarded by the Title Arbitrator to Seller and (y) Buyer and Seller
shall jointly instruct the Escrow Agent to pay to Buyer the amount, if any, so
awarded by the Title Arbitrator to Buyer.  Nothing herein shall operate to cause
the Closing to be delayed on account of any arbitration hereunder and to the
extent any adjustments are not agreed upon by the Parties as of the Closing and
Seller has not elected to cure any applicable Title Defect post-closing pursuant
to Section 13.2(c), the Purchase Price shall not be adjusted therefor as of the
Closing and subsequent adjustments thereto, if any, will be made pursuant to
Section 3.7 or this Section 13.2, as applicable.

13.3      Casualty or Condemnation Loss.

(a)      Notwithstanding anything herein to the contrary from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to production of Hydrocarbons through normal depletion (including
watering out of any Well, collapsed casing or sand infiltration of any Well) and
the depreciation of Personal Property due to ordinary wear and tear, in each
case, with respect to the Assets.

(b)      If, after the Execution Date but prior to the Closing Date, any portion
of the Assets is destroyed by fire or other casualty or is taken in condemnation
or under right of eminent domain (each, a “Casualty Loss”), Buyer shall
nevertheless be required to close and Seller, at the Closing, shall pay to Buyer
all sums paid to Seller by Third Parties by reason of such Casualty Loss insofar
as with respect to the affected Assets and shall assign, transfer and set over
to Buyer or subrogate Buyer to all of Seller’s right, title and interest (if
any) in insurance claims, unpaid awards and other rights against Third Parties
(excluding any Liabilities, other than insurance claims, of or against any
Seller Indemnified Parties) arising out of such Casualty Loss insofar as with
respect to the affected Assets; provided, however, that Seller shall reserve and
retain (and Buyer shall assign to Seller) all rights, title, interests and
claims against Third Parties for the recovery of Seller’s costs and expenses
incurred prior to the Closing in pursuing or asserting any such insurance claims
or other rights against Third Parties with respect to any such Casualty Loss.

13.4      Consents to Assign.

(a)      Other than with respect to the Marketing Contracts (which are addressed
in Schedule 13.4) and except for consents to assignment that have been obtained
in writing prior to the Execution Date, Seller, no later than 10 Business Days
after the Execution Date, shall send

78

--------------------------------------------------------------------------------

 

 

to each holder of a right to consent to assignment pertaining to the Assets and
the transactions contemplated hereby set forth in Schedule 9.4 (and with respect
to any applicable consent to assignment not set forth in such schedule that is
not related to a Marketing Contract, as soon as reasonably practicable following
the discovery thereof, Seller shall send to the holder of such consent to
assignment), a notice seeking such holder’s consent to the transactions
contemplated hereby.  Prior to Closing, Seller shall use its commercially
reasonable efforts to obtain such consents to assignment (provided that Seller
shall not be required to make payments or undertake obligations to or for the
benefit of the holders of such rights in order to obtain any such consent).
 Prior to and after the Closing, Buyer shall use its reasonable efforts to
evidence its financial ability (including by providing the materials set forth
in Schedule 13.4(a)) to own the Assets as such evidence may be reasonably
requested by (i) the lessors under the Leases, (ii) the co-owners of the Leases
and (iii) the counterparties of the Applicable Contracts. 

(b)      Other than with respect to the Marketing Contracts (which are addressed
in Schedule 13.4), if Seller fails to obtain a consent to the assignment of any
Asset(s) prior to the Closing and (1) the failure to obtain such consent would
cause the assignment of the Asset(s) affected thereby to Buyer to be void or the
termination of a Lease or Right-of-Way under the express terms thereof or (2)
such consent in expressly denied in writing by the holder of such consent right
(each, a “Hard Consent”), then

(i)      other than with respect to the Marketing Contracts (which are addressed
in Schedule 13.4), the Asset(s) subject to such Hard Consent and all Assets
relating directly thereto, shall be excluded from the Assets to be acquired by
Buyer at Closing hereunder, the Purchase Price shall not be adjusted on account
thereof and, (A) if such affected Asset is a Lease or Well, then the Parties
shall enter into a joint operating agreement covering such excluded Assets in
substantially the form attached hereto as Exhibit O (the “JOA”) to govern future
operations on such excluded Assets pending the receipt of such Hard Consent
(provided that if a joint operating agreement with Third Parties relating to
such Lease or Well is applicable, the JOA shall control as between the Parties)
and (B) if such affected Asset is not a Lease or Well, then to the extent
permitted under applicable Law and any applicable contracts, Seller shall hold
the affected Asset for the benefit of Buyer after Closing and provide Buyer with
all rights thereto and, effective as of Closing, Buyer hereby agrees to be
responsible for, and defend, indemnify and hold harmless the Seller Indemnified
Parties from, any and all obligations and Liabilities related to or arising out
of such Affected Asset, including the operation thereof.  In the event that such
Hard Consent is obtained following Closing, then, Seller shall assign to Buyer,
within 10 days after such Hard Consent is obtained, such Asset(s) so excluded
under the terms of this Agreement pursuant to assignments in forms substantially
similar to the Assignments; and

(ii)      notwithstanding anything to the contrary in Section 13.4(b)(i), Buyer
may elect by written notice to Seller following Closing to acquire any Asset
(other than with respect to the Marketing Contracts which are addressed in
Schedule 13.4) relating to any such Hard Consent which has not been obtained,
and if Buyer so elects, then, within 10 days after delivery of such notice to
Seller, Seller shall assign to Buyer such Asset(s) pursuant to an assignment in
form substantially similar to the Assignment.



79

--------------------------------------------------------------------------------

 

 

(c)      If Seller fails to obtain a consent set forth in Schedule 9.4 (other
than with respect to the Marketing Contracts which are addressed in Schedule
13.4) and such consent is not a Hard Consent or such consent is a Hard Consent
and the provisions of Section 13.4(b)(ii) are applicable thereto, then (x) the
Asset(s) subject to such un-obtained consent shall be acquired by Buyer at
Closing (or pursuant to Section 13.4(b)(ii), as applicable) as part of the
Assets, (y) Buyer shall have no claim against, and hereby releases and
indemnifies the Seller Indemnified Parties from any Liability for, the failure
to obtain such consent, and (z) Buyer shall be solely responsible from and after
the Closing (or the date of Buyer’s acquisition of the affected Assets pursuant
to Section 13.4(b)(ii), as applicable) for any and all Liabilities arising from
the failure to obtain such consent, provided that, with respect to such consents
that are not Hard Consents, for 90 days following the Closing Date, Seller shall
cooperate with Buyer to obtain the consent of the holders of such consents but
Seller shall not be required to spend any amount or incur any Liability in
connection with such cooperation.

(d)      As of the Execution Date, the Parties acknowledge that the consent
attached hereto as Schedule 13.4(d) has been obtained.

Article XIV
ENVIRONMENTAL MATTERS

14.1      Notice of Environmental Defects.

(a)      Environmental Defect Notices.  If Buyer discovers any Environmental
Condition which, in its reasonable opinion, Buyer determines constitutes an
Environmental Defect, the Buyer Party Representative shall notify Seller on or
before 5:00 p.m. (Prevailing Central Time) on February 22, 2017 (the
“Environmental Claim Date”).  To be effective, each notice of an Environmental
Defect (an “Environmental Defect Notice”) shall be in writing and shall include
(i) a reasonable description of the Environmental Condition constituting the
asserted Environmental Defect(s), including the GPS coordinates of such
Environmental Condition (when reasonably available), (ii) the Asset(s) (or
portions thereof) affected by the asserted Environmental Defect (each, an
“Environmental Defect Property”), (iii) documentation reasonably sufficient for
Seller to verify the existence of the asserted Environmental Defect(s), (iv) the
Allocated Value of each Environmental Defect Property (if applicable), (v) the
Remediation Amount that Buyer asserts is attributable to such Environmental
Defect and the computations and information upon which Buyer’s belief is based
(including the proposed Remediation of such Environmental Defect) and (vi) the
specific Environmental Law that is applicable to the Environmental Defect and
the violation of such Environmental Law (to the extent applicable).  To give
Seller an opportunity to commence reviewing and curing Environmental Defects,
Buyer agrees to use reasonable efforts to give Seller, on or before the end of
each calendar week prior to the Environmental Claim Date, written notice of all
Environmental Defects discovered by Buyer during the preceding calendar week,
which notice may be preliminary in nature and supplemented prior to the
Environmental Claim Date.  For all purposes of this Agreement but subject to
Buyer’s remedy for a breach of Seller’s representation contained in Section
9.14, Buyer shall be deemed to have waived, and Seller shall have no liability
for, any Environmental Defect which Buyer fails to assert as an Environmental
Defect by an Environmental Defect Notice received by Seller on or before the
Environmental Claim Date.



80

--------------------------------------------------------------------------------

 

 

(b)      Seller’s Right to Cure.  Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure at any time prior to the
Closing any Environmental Defects of which it has been advised by Buyer.

(c)      Remedies for Environmental Defects.  Subject to Seller’s continuing
right to dispute the existence of an Environmental Defect and/or the Remediation
Amount asserted with respect thereto, and subject to the rights of the Parties
pursuant to Section 7.1(e), in the event that any Environmental Defect timely
asserted by Buyer in accordance with Section 14.1(a) is not waived in writing by
the Buyer Party Representative or cured on or before Closing, then, subject to
the Individual Environmental Defect Threshold and the Defect Deductible, Seller
shall, at its sole option, elect to:

(i)      reduce the Purchase Price by the Remediation Amount;

(ii)      assume responsibility for the Remediation of such Environmental
Defect;

(iii)      retain the entirety of the Environmental Defect Property that is
subject to such Environmental Defect, together with all associated Assets, in
which event the Environmental Defect Property and such associated Assets shall
be deemed to be Excluded Assets and the Purchase Price shall be reduced by an
amount equal to the Allocated Value of such Environmental Defect Property and/or
such associated Assets; or

(iv)      indemnify Buyer against all Liability resulting from such
Environmental Defect with respect to the Environmental Defect Property pursuant
to an indemnity agreement in form and substance reasonably satisfactory to the
Parties (each, an “Environmental Indemnity Agreement”);

provided, however, in each instance Seller may elect the option set forth in
clauses (ii), (iii) and (iv) above only to the extent the Buyer Party
Representative consents in writing after the Execution Date to be bound by and
subject to any such option (such consent to be exercised, withheld, conditioned
or delayed at the sole discretion of the Buyer Party Representative).  If Seller
elects the option set forth in clause (i) above, Buyer shall be deemed to have
assumed responsibility for all of the costs and expenses attributable to the
Remediation of the Environmental Condition attributable to such Environmental
Defect and such responsibility of Buyer shall be deemed to constitute part of
the Assumed Obligations hereunder.  If Seller elects, and Buyer consents to, the
option set forth in clause (ii) above, Seller shall use reasonable efforts to
implement such Remediation in a manner which is consistent with the requirements
of Environmental Laws in a timely fashion for the type of Remediation that
Seller elects to undertake; provided that (A) if Seller is unable to complete
such Remediation prior to Closing, Seller shall retain the entirety of the
Environmental Defect Property that is subject to the Environmental Defect,
together with all associated Assets, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of such Environmental Defect
Property and/or such associated Assets, (B) if Seller completes such Remediation
to the satisfaction of the applicable Governmental Authority having jurisdiction
over such Remediation (or if a Governmental Authority has not been notified by
Seller of the existence of the applicable Environmental Defect, then to Buyer’s
reasonable satisfaction) before the end of the Cure

81

--------------------------------------------------------------------------------

 

 

Period, Seller shall promptly convey the Environmental Defect Property and all
associated Assets to Buyer under forms of assignment substantially similar to
the Assignments, and Buyer shall promptly pay the Allocated Value of such Assets
to Seller, and (C) if Seller does not complete such Remediation to the
satisfaction of the applicable Governmental Authority having jurisdiction over
such Remediation (or if a Governmental Authority has not been notified by Seller
of the existence of the applicable Environmental Defect, then to Buyer’s
reasonable satisfaction) before the end of the Cure Period, such Assets shall be
deemed to be Excluded Assets.

(d)      Exclusive Remedy.  Except as provided in Section 8.2(a) for a breach of
Seller’s representations and warranties set forth in Section 9.14 and Buyer’s
rights to terminate this Agreement pursuant to Section 7.1(d), the provisions
set forth in Section 14.1(c) shall be the exclusive right and remedy of Buyer
with respect to any Environmental Defect with respect to any Asset.

(e)      Environmental Deductibles.  Notwithstanding anything to the contrary,
(i) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect (or with
respect to any specific Asset, Environmental Defects in the aggregate) for which
the Remediation Amount does not exceed $250,000  (“Individual Environmental
Defect Threshold”); and (ii) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for any Environmental Defect
(or with respect to any specific Asset, Environmental Defects in the aggregate)
for which the Remediation Amount exceeds the Individual Environmental Defect
Threshold unless (A) the sum of (1) the Remediation Amounts of all such
Environmental Defects that exceed the Individual Environmental Defect Threshold
(excluding any Environmental Defects cured by Seller), plus (2) the Title Defect
Amounts of all such Title Defects that exceed the Individual Title Defect
Threshold (excluding any Title Defects cured by Seller), minus (3) all Title
Benefit Amounts, exceeds (B) the Defect Deductible, after which point Buyer
shall be entitled to adjustments to the Purchase Price or other remedies only
with respect to such Environmental Defects in excess of the Defect
Deductible.  For the avoidance of doubt, if Seller elects to exclude an
Environmental Defect Property affected by an Environmental Defect from the
transactions contemplated hereby pursuant to the remedy set forth in Section
14.1(c)(ii), then, after such election, the Remediation Amount and related
Purchase Price adjustment relating to such excluded Assets will not be counted
towards the Defect Deductible or for purposes of Section 7.1(d).

(f)      Environmental Dispute Resolution.  Seller and Buyer shall attempt to
agree on all Environmental Defects and Remediation Amounts prior to Closing.  If
Seller and Buyer are unable to agree by Closing, the Environmental Defects
and/or Remediation Amounts in dispute shall be exclusively and finally resolved
by arbitration pursuant to this Section 14.1(f).  There shall be a single
arbitrator, who shall be an environmental attorney with at least 10 years’
experience in environmental matters involving oil and gas producing properties
in the regional area in which the affected Assets are located, as selected by
mutual agreement of Buyer and Seller within 15 days after the Closing Date (the
“Environmental Arbitrator”).  In the event the Parties are unable to mutually
agree upon the Environmental Arbitrator within such time period, then each Party
will nominate a candidate to be the Environmental Arbitrator, and such
candidates so nominated by the Parties shall together determine the
Environmental Arbitrator. 

82

--------------------------------------------------------------------------------

 

 

The arbitration proceeding shall be held in Houston, Texas.  The Environmental
Arbitrator’s determination shall be made within 20 days after submission of the
matters in dispute and shall be final and binding upon both Parties, without
right of appeal.  In making his determination, the Environmental Arbitrator
shall be bound by the rules set forth in this Section 14.1.  The Environmental
Arbitrator, however, may not award Buyer its share of any greater Remediation
Amount than the Remediation Amount claimed by Buyer in its applicable
Environmental Defect Notice.  The Environmental Arbitrator shall act as an
expert for the limited purpose of determining the specific disputed
Environmental Defects and/or Remediation Amounts submitted by either Party and
may not award damages, interest or penalties to either Party with respect to any
matter. Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case.  Each of Seller and Buyer shall bear one-half of the costs
and expenses of the Environmental Arbitrator.  To the extent that the award of
the Environmental Arbitrator with respect to any Remediation Amount is not taken
into account as an adjustment to the Purchase Price pursuant to Section 3.5 or
Section 3.6, then within 10 days after the Environmental Arbitrator delivers
written notice to Buyer and Seller of his award with respect to a Remediation
Amount, and subject to Section 14.1(e),  (i) Buyer shall pay to Seller the
amount, if any, so awarded by the Environmental Arbitrator to Seller and (ii)
Seller shall pay to Buyer the amount, if any, so awarded by the Environmental
Arbitrator to Buyer.  Nothing herein shall operate to cause the Closing to be
delayed on account of any arbitration hereunder and to the extent any
adjustments are not agreed upon by the Parties as of the Closing, the Purchase
Price shall not be adjusted therefor as of the Closing and subsequent
adjustments thereto, if any, will be made pursuant to Section 3.7 or this
Section 14.1.

14.2      NORM, Wastes and Other Substances.  Buyer acknowledges that the Assets
have been used for exploration, development, production, gathering and
transportation of oil and Gas and there may be petroleum, produced water, wastes
or other substances or materials located in, on or under the Assets or
associated with the Assets.  Equipment and sites included in the Assets may
contain asbestos, NORM or other Hazardous Substances.  NORM may affix or attach
itself to the inside of wells, pipelines, materials and equipment as scale, or
in other forms.  The wells, materials and equipment located on the Assets or
included in the Assets may contain NORM and other wastes or Hazardous
Substances.  NORM containing material or other wastes or Hazardous Substances
may have come in contact with various environmental media, including, water,
soils or sediment.  Special procedures may be required for the assessment,
remediation, removal, transportation or disposal of environmental media, wastes,
asbestos, NORM and other Hazardous Substances from the Assets. For the avoidance
of doubt (a) NORM shall not constitute the basis of a breach of Seller’s
representations and warranties set forth in Section 9.14, and (b) no
Environmental Condition involving NORM shall constitute the basis of an
Environmental Defect unless such NORM is in violation of Environmental Law.

Article XV
MISCELLANEOUS

15.1      Exhibits and Schedules.  All of the Exhibits and Schedules referred to
in this Agreement constitute a part of this Agreement.  Seller or Buyer and
their respective counsel have received a complete set of Exhibits and Schedules
prior to and as of the execution of this Agreement.



83

--------------------------------------------------------------------------------

 

 

15.2      Expenses and Taxes.

(a)      Except as otherwise specifically provided, all fees, costs and expenses
incurred by Seller or Buyer in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Person
incurring the same, including, legal and accounting fees, costs and expenses.

(b)      All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignments), conveyances or other instruments required to convey title to the
Assets to Buyer shall be borne by Buyer.  Buyer shall assume responsibility for,
and shall bear and pay, all state sales and use Taxes and transfer and similar
Taxes (including any applicable interest or penalties) incurred or imposed with
respect to the transactions described in this Agreement (the “Transfer
Taxes”).  Seller shall assume responsibility for, and shall bear and pay, all
Asset Taxes assessed with respect to the ownership and operation of the Assets
for (i) any period ending prior to the Effective Time, and (ii) the portion of
any Straddle Period ending immediately prior to the Effective Time.  All Asset
Taxes with respect to the ownership or operation of the Assets arising on or
after the Effective Time (including all Straddle Period Asset Taxes not
apportioned to Seller) shall be allocated to and borne by Buyer.  Upon
determination of the actual amount of Asset Taxes, to the extent not taken into
account under Section 3.3, payments will be made to cause the appropriate Party
to bear the Asset Taxes allocable to such Person under this Section
15.2(b).  For purposes of allocation between the Parties of Asset Taxes that are
payable with respect to Straddle Periods, the portion of any such Taxes that are
attributable to the portion of the Straddle Period that ends immediately prior
to the Effective Time shall (A) in the case of Taxes that are based upon or
related to income or receipts or imposed on a transactional basis, be deemed
equal to the amount that would be payable if the Tax year or period ended
immediately prior to the Effective Time; and (B) in the case of other Taxes, be
allocated pro rata per day between the period immediately prior to the Effective
Time and the period beginning on the Effective Time.  For purposes of clause (A)
of the preceding sentence, any exemption, deduction, credit or other item that
is calculated on an annual basis shall be allocated pro rata per day between the
period ending immediately prior to the Effective Time and the period beginning
on the Effective Time.

(c)      To the extent the actual amount of an Asset Tax is not known at the
time an adjustment is to be made with respect to such Asset Tax pursuant to
Section 3.3, Section 3.4 or Section 3.5, as applicable, the Parties shall
utilize the most recent information available in estimating the amount of such
Asset Tax for purposes of such adjustment. To the extent the actual amount of an
Asset Tax (or the amount thereof paid or economically borne by a Party) is
ultimately determined to be different than the amount (if any) that was taken
into account in the Final Settlement Statement as finally determined pursuant to
Section 3.6, timely payments will be made from one Party to the other to the
extent necessary to cause each Party to bear the amount of such Asset Tax that
is allocable to such Party under Section 15.2(b).

(d)      Seller shall timely file any Tax Return with respect to Asset Taxes due
on or before the Closing Date or that otherwise relates solely to periods before
the Closing Date (a “Pre-Closing Tax Return”) and shall pay any Asset Taxes
shown due and owing on such Pre-Closing Asset Tax Return, subject to Seller’s
right of reimbursement for any Asset Taxes for

84

--------------------------------------------------------------------------------

 

 

which Buyer is responsible under Section 15.2(b).  From and after the Closing
Date, Buyer shall timely file any Tax Returns with respect to Asset Taxes
required to be filed after the Closing Date, including such Tax Returns for any
Straddle Period that are due after the Closing Date (a “Post-Closing Tax
Return”), and shall pay any Asset Taxes shown due and owing on such Post-Closing
Tax Return, subject to Buyer’s right of reimbursement for any Asset Taxes for
which Seller is responsible under Section 15.2(b).  Buyer shall file any
Post-Closing Tax Return relating to a Straddle Period in a manner consistent
with past practice. Within 15 days prior to filing, Buyer shall deliver to
Seller a draft of any such Post-Closing Tax Return for Seller’s review and
approval (which approval will not be unreasonably withheld or delayed).

(e)      Any payments made to any Party pursuant to Article VIII shall
constitute an adjustment of the Purchase Price for Tax purposes and shall be
treated as such by Buyer and Seller on their Tax Returns to the extent permitted
by applicable Law.

(f)      The Parties shall cooperate fully, as and to the extent reasonably in
connection with the filing of any Tax Returns, State and Federal regulatory
reports, royalty payments including related deduction and any audit, litigation
or other proceeding with respect to these matters for the Assets.  Such
cooperation shall include the retention of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  Buyer agrees to
allow access (upon request) to the Assets by Seller, Seller representatives,
auditors and State or Federal representatives relevant to any such audit,
litigation or other proceeding.

15.3      Assignment.  This Agreement may not be assigned by Buyer or Seller
without the prior written consent of each Party.  In the event the Parties
consent to any such assignment, such assignment shall not relieve (a) the
assigning Party of any obligations and responsibilities hereunder or (b) SN
Parent of its obligations and responsibilities pursuant to Section 15.22.  Any
assignment or other transfer by Buyer or its successors and assigns of any of
the Assets shall not relieve Buyer or its successors or assigns of any of their
obligations (including indemnity obligations) hereunder, as to the Assets so
assigned or transferred. 

15.4      Preparation of Agreement.  Seller, Buyer and their respective counsel
participated in the preparation of this Agreement.  In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

15.5      Publicity.

(a)      Neither Party shall make or issue any press release or other
announcements to the general public concerning the transactions contemplated by
this Agreement without the prior consent of the other Party, which consent shall
not be unreasonably withheld.  If either Party desires to make an announcement
to the general public, it shall first give the other Party 48 hours written
notification of its desire to make such a public announcement.  The written
notification shall include (i) a request for consent to make the announcement,
and (ii) a written draft of the text of such public announcement.    



85

--------------------------------------------------------------------------------

 

 

(b)      Nothing in this Section 15.5 shall prohibit any Party from issuing or
making a public announcement or statement if such Party deems it necessary to do
so in order to comply with any applicable Law or the rules of any stock exchange
upon which the Party’s or a Party’s Affiliate’s capital stock is traded;
provided, however, that to the extent possible, prior written notification shall
be given to the other Parties prior to any such announcement or statement.

15.6      Notices.  All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
electronic mail transmission (provided that the acknowledgment of the receipt of
such electronic mail is requested and received by email, excluding automatic
receipts, and such notice and communications are sent promptly thereafter to the
reviewing person via overnight courier, U.S. Express Mail or certified or
registered United States Mail) addressed to Seller or Buyer, as appropriate, at
the address for such Person shown below or at such other address as Seller or
Buyer shall have theretofore designated by written notice delivered to the other
Parties:

If to Seller:

Anadarko E&P Onshore LLC

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attn:  Corporate Development

Tel: 832.636.2738

Email: david.richardson@anadarko.com

With a copy to:

Anadarko E&P Onshore LLC

1201 Lake Robbins Drive

The Woodlands, Texas 77380

Attn: Legal Department

Tel: 832.636.7517

Email: randle.jones@anadarko.com

If to Buyer or SN Parent:

SN EF Maverick, LLC

SN EF UnSub, LP

c/o Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attn:      General Counsel

Tel:      713.756.2782

Email: gkopel@sanchezog.com

 



86

--------------------------------------------------------------------------------

 

 

and

Aguila Production, LLC

345 Park Avenue

New York, New York 10154

Attn:      Angelo Acconcia

Email: acconcia@blackstone.com

 

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

600 Travis Street, 33rd Floor

Houston, TX 77002

Attn:      Anthony Speier, P.C.
      Rahul Vashi

Email: anthony.speier@kirkland.com
      rahul.vashi@kirkland.com

 

Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, during normal business
hours on a Business Day (or if delivered or transmitted after normal business
hours on a Business Day or on a day other than a Business Day, then on the next
Business Day), or upon actual receipt by the addressee during normal business
hours on a Business Day after such notice has either been delivered to an
overnight courier or deposited in the United States Mail, as the case may be (or
if delivered after normal business hours on a Business Day or on a day other
than a Business Day, then on the next Business Day).  Seller or Buyer may change
the address to which such communications are to be addressed by giving written
notice to the other Parties in the manner provided in this Section 15.6.  If a
date specified herein for giving any notice or taking any action is not a
Business Day (or if the period during which any notice is required to be given
or any action taken expires on a date which is not a Business Day), then the
date for giving such notice or taking such action (and the expiration date of
such period during which notice is required to be given or action taken) shall
be the next day which is a Business Day.

15.7      Further Cooperation.  After the Closing, Seller and Buyer shall
execute and deliver, or shall cause to be executed and delivered, from time to
time such further instruments of conveyance and transfer, and shall take such
other actions as Seller or Buyer may reasonably request, to convey and deliver
the Assets to Buyer, to perfect Buyer’s title thereto and to accomplish the
orderly transfer of the Assets to Buyer in the manner contemplated by this
Agreement.  Subject to Section 2.3, if any Party receives monies belonging to
the other Party or for which such other Party is entitled hereunder or under any
Transaction Document, such amount shall immediately be paid over to the proper
Party.  Subject to Section 2.3, if an invoice or other evidence of an obligation
is received by a Party and such obligation is partially an obligation of both
Seller and Buyer, then the Parties shall consult with each other and each Party
shall promptly pay its portion of such obligation or Liability to the obligee.



87

--------------------------------------------------------------------------------

 

 

15.8      Filings, Notices and Certain Governmental Approvals.  Promptly after
the Closing, Buyer shall (a) record all assignments of state Leases executed at
the Closing in the records of the applicable Governmental Authority, (b) if
applicable, send notices to vendors supplying goods and services for the Assets
and to the operator of such Assets of the assignment of such Assets to Buyer,
(c) actively pursue the unconditional approval of all applicable Governmental
Authorities of the assignment of the Assets to Buyer and (d) actively pursue all
other consents and approvals that may be required in connection with the
assignment of the Assets to Buyer and the assumption of the Liabilities assumed
by Buyer hereunder, that, in each case, shall not have been obtained prior to
the Closing; provided that Seller shall cooperate with Buyer in satisfying
clauses (a) through (d) of this Section 15.8 as may be reasonably necessary;
provided further that Seller shall not be required to incur any Liability or pay
any money in connection with such cooperation. Buyer obligates itself to take
any and all action required by any Governmental Authority in order to obtain
such unconditional approval, including the posting of any and all bonds or other
security that may be required in excess of its existing lease, pipeline or
area-wide bond.

15.9      Entire Agreement; Conflicts; No Third-Party Beneficiaries.

(a)      THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE TRANSACTION
DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY CONSTITUTE THE ENTIRE
AGREEMENT AMONG SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER
HEREOF.

(b)      The Parties expressly acknowledge and agree that, in the event that the
Closing occurs, the Confidentiality Agreement shall be terminated in its
entirety effective as of the Closing Date.

(c)      THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS AMONG
SELLER AND BUYER RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT, AND NEITHER SELLER NOR BUYER SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF
INTENTION NOT SO SET FORTH.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO,
THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED,
HOWEVER, THAT THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 15.9.

(d)      The terms and provisions of this Agreement are intended solely for the
benefit of the Parties, their respective successors or permitted assigns, and it
is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person; provided, however,  

88

--------------------------------------------------------------------------------

 

 

that notwithstanding the foregoing, the Financing Sources, their Affiliates and
their respective Representatives shall be express third party beneficiaries of,
and shall be entitled to enforce (and entitled to rely on), Section 7.2(f), this
Section 15.9(d),  Section 15.11,  Section 15.13,  Section 15.18 and Section
15.20.

15.10      Parties in Interest.  The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.  Notwithstanding anything contained
in this Agreement to the contrary, nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than Seller and Buyer and
their respective successors and permitted assigns, or the Parties’ respective
related Indemnified Parties hereunder, any rights, remedies, obligations or
liabilities under or by reason of this Agreement; provided that only a Party and
its respective successors and permitted assigns will have the right to enforce
the provisions of this Agreement on its own behalf or on behalf of any of its
related Indemnified Parties (but shall not be obligated to do so).

15.11      Amendment.  This Agreement may be amended only by an instrument in
writing executed by the Party against whom enforcement is
sought.  Notwithstanding anything to the contrary in this Section 15.11 or in
Article VII, (i) this Agreement may not be amended, supplemented or modified
with respect to Section 7.2(f), Section 15.9(d), this Section 15.11,  Section
15.13,  Section 15.20, or the definitions of “Debt Financing Sources” or “Equity
Financing Sources”, and (ii) no term or condition of this Agreement with respect
to Section 15.9(d), this Section 15.11,  Section 15.13,  Section 15.18, Section
15.20, or the definitions of “Debt Financing Sources” or “Equity Financing
Sources” may be waived by any Party to the extent such amendment, supplement,
modification or waiver would modify the substance of such sections, in the cases
of clauses (i) and (ii), in a manner that is adverse to the interests of the
Financing Sources without the written consent of the Financing Sources.

15.12      Waiver; Rights Cumulative.  Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance.  No course
of dealing on the part of Seller or Buyer, or their respective officers,
employees, agents or representatives or any failure by Seller or Buyer to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Person at a later time to enforce
the performance of such provision.  No waiver by Seller or Buyer of any
condition or any breach of any term, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term, covenant,
representation or warranty.  The rights of Seller and Buyer under this Agreement
shall be cumulative, and the exercise or partial exercise of any such right
shall not preclude the exercise of any other right.

15.13      Conflict of Law Jurisdiction, Venue; Jury Waiver.  THIS AGREEMENT
(INCLUDING ANY FINANCING CLAIM) AND THE LEGAL RELATIONS AMONG SELLER AND BUYER
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.  EACH OF SELLER AND BUYER CONSENT TO THE EXERCISE
OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY ACTION
ARISING

89

--------------------------------------------------------------------------------

 

 

OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING ANY FINANCING CLAIM).  ALL ACTIONS OR PROCEEDINGS
WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF,
RELATED TO OR FROM THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS (INCLUDING
ANY FINANCING CLAIM) SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING SITES IN
HOUSTON, HARRIS COUNTY, TEXAS.  Each OF SELLER AND BUYER waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any action, suit or proceeding arising out of or relating to this
Agreement (INCLUDING ANY FINANCING CLAIM).  NOTWITHSTANDING THE FOREGOING,
Seller agrees that it will not bring, and will not PERMIT OR support any of its
Affiliates to bring, any Financing Claim in any forum other than the Supreme
Court of the State of New York, County of New York, or if under applicable Law
exclusive jurisdiction is vested in Federal courts, the United States District
Court for the Southern District of New York (and the appellate courts thereof)
and FURTHER AGREES THAT (x) THE WAIVER OF JURY TRIAL SET FORTH IN THIS SECTION
15.13 ShALL BE APPLICABLE TO ANY SUCH PROCEEDING and (y) ANY SUCH PROCEEDING
DESCRIBED IN THE PRECEDING SENTENCE SO BROUGHT IN SUCH FORUM AGAINST ANY OF THE
FINANCING SOURCES SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.

15.14      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any of Seller or Buyer.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

15.15      Removal of Name.  As promptly as practicable, but in any case within
30 days after the Closing Date, Buyer shall eliminate the names Anadarko and
Kerr-McGee and any variants thereof from the Assets acquired pursuant to this
Agreement and, except with respect to such grace period for eliminating existing
usage, shall have no right to use any logos, trademarks or trade names belonging
to Seller or any of its Affiliates.

15.16      Like-Kind Exchange.  Notwithstanding anything else in this Agreement,
each Party shall have the right to structure the transactions contemplated under
the terms of this Agreement as a Like-Kind Exchange.  Notwithstanding any other
provisions of this Agreement, in connection with effectuating a Like-Kind
Exchange, each Party shall have the right, at or prior to the Closing Date or
any subsequent closing, to assign all or a portion of its rights under this
Agreement (the “Assigned Rights”) to a “qualified intermediary” (as that term is
defined in Section 1.1031(k)-1(g)(4) of the Treasury Regulations) or to a
“qualified exchange accommodation titleholder” (as that term is defined in U.S.
Revenue Procedure 2000-37) (in either case, a

90

--------------------------------------------------------------------------------

 

 

“Qualifying Party”).  In the event a Party (in its capacity as an exchanging
party, referred to in this Section 15.16 as an “Exchanging Party”) assigns the
Assigned Rights to a Qualifying Party pursuant to this Section 15.16, then such
Exchanging Party agrees to notify the other Party in writing of such assignment
reasonably in advance of the Closing Date.  In addition, should a Party choose
to effectuate a Like-Kind Exchange, the Parties agree to use reasonable best
efforts to cooperate with one another in the completion of such an exchange,
including the execution of all documents reasonably necessary to effectuate such
a Like-Kind Exchange; provided, however, that (a) the Closing Date shall not be
delayed or affected by reason of the Like-Kind Exchange, (b) the Exchanging
Party shall effect its Like-Kind Exchange through an assignment of the Assigned
Rights to a Qualifying Party but such assignment shall not release such
Exchanging Party from any of its liabilities or obligations under this Agreement
and (c) the non-Exchanging Party shall incur no additional unreimbursed costs,
expenses, fees or liabilities as a result of or in connection with the exchange
requested by the Exchanging Party.  Each of Seller and Buyer hereby acknowledge
and agree that any assignment of this Agreement pursuant to this Section 15.16
shall not release a Party from, or modify, any of its respective liabilities and
obligations (including indemnity obligations to each other) under this
Agreement.  Neither Seller nor Buyer, by its consent to a Like-Kind Exchange,
shall be responsible in any way for the Exchanging Party’s compliance with such
Like-Kind Exchange.

15.17      Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement.  Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

15.18      No Recourse.    Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Party may be a
partnership or limited liability company, and (x) other than to the extent
expressly provided in the Equity Commitment Letters, the SN Parent Guaranty or
the Blackstone Guaranty (collectively, the “Buyer Security Documents”) and
except with respect to any issuer of any letter-of credit provided by an Buyer
Party pursuant to this Agreement, including the Deposit LOC (“Buyer LOCs”), and
then (in each case) only to the extent of the specific obligations undertaken
thereunder by such named party therein, and (y) other than under the Escrow
Agreement or with respect to any Contract that Seller or its Affiliates have
with any Debt Financing Sources related to the marketing of the Assets
(collectively, each, a “Seller Asset Marketing Agreements”), each Party hereto
and SN Parent, by its acceptance of the benefits of this Agreement, covenants,
agrees and acknowledges that no Persons other than the Parties and SN Parent
shall have any obligation hereunder and that it has no rights of recovery
hereunder against, and no recourse hereunder or under any documents, agreements,
or instruments delivered contemporaneously herewith or in respect of any oral
representations made or alleged to be made in connection herewith or therewith
shall be had (a) against any former, current, or future general or limited
partner, manager, stockholder or member of any Party (or any of their successors
or permitted assignees) or any Affiliate thereof or any Debt Financing Source or
(b) against any former, current or future director, officer, agent, attorney,
financing source (including the Debt Financing Sources), employee, Affiliate,
manager, assignee, incorporator, controlling Person, fiduciary, representative,
general or limited partner, stockholder, manager or member of any of the
foregoing, but in each case not including the Parties or SN Parent (each of the
parties in clauses (a) and (b), but excluding for the avoidance of doubt, the
Parties and SN Parent, a “Party

91

--------------------------------------------------------------------------------

 

 

Affiliate”), whether by or through attempted piercing of the corporate veil, by
or through a claim (whether in tort, contract or otherwise) by or on behalf of
such Party against the Party Affiliates, by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable Law, or otherwise; it being expressly agreed and acknowledged
that (other than to the extent expressly provided in any Buyer Security
Documents or Buyer LOC and then only to the extent of the specific obligations
undertaken by such named party therein, and other than with respect to any
Seller Asset Marketing Agreement) no personal liability whatsoever shall attach
to, be imposed on, or otherwise be incurred by any Party Affiliate, as such, for
any obligations of the applicable Party under this Agreement or the transactions
contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.    Each Party Affiliate is expressly
intended as a third-party beneficiary of this Section 15.18. 

15.19      Remedies.  The Parties hereto agree that irreparable damage would
occur in the event that any provision of this Agreement contemplated to be
performed prior to, or contemporaneous with, Closing was not performed by Buyer
or Seller in accordance with the terms hereof and that monetary damages, even if
available, would not be an adequate remedy therefor.  Subject to Section 7.2(e),
as a result, prior to the termination of this Agreement, each party shall be
entitled to specific performance to prevent breaches of this Agreement and of
the terms hereof (including the obligation to consummate transactions
contemplated hereby, subject to the terms and conditions hereof), without proof
of actual damages (and each Party hereby waives any requirement for the securing
or posting of any bond in connection with such remedy) in addition to any other
remedy at Law or equity.  In connection with the exercise of any Party’s rights
under this Section 15.19, the Parties agree not to assert that a remedy of
specific performance is unenforceable, invalid, contrary to Law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach. 

15.20      Waiver of Claims Against Debt Financing Sources.    Notwithstanding
anything in this Agreement to the contrary, Seller agrees, on behalf of itself
and its Affiliates, that (a) none of the Debt Financing Sources (solely in their
respective capacities as Debt Financing Sources) or any former, current or
future director, officer, agent, attorney, employee, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative, general
or limited partner, stockholder, manager or member of any Debt Financing Source
shall have any Liability to Seller or its Affiliates relating to or arising out
of this Agreement or the transactions contemplated by this Agreement, including
the financing of the transactions contemplated by this Agreement, whether at law
or equity, in contract, in tort or otherwise, and (b) neither Seller nor any of
its Affiliates (i) will have any rights or claims against any Debt Financing
Source (solely in their respective capacities as Debt Financing Sources) or any
former, current or future director, officer, agent, attorney, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any Debt Financing Source under this Agreement or any other agreement
contemplated by, or entered into in connection with, the transactions
contemplated by this Agreement, including any commitments by the Debt Financing
Sources in respect of financing the transactions contemplated by this Agreement,
(ii) seek to enforce this Agreement against any Debt Financing Source (solely in
their respective capacities as Debt Financing Sources) or any former, current or
future director, officer,

92

--------------------------------------------------------------------------------

 

 

agent, attorney, employee, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any Debt Financing Source or (iii) bring any
claim or cause of action against any Debt Financing Source (solely in their
respective capacities as Debt Financing Sources) or any former, current or
future director, officer, agent, attorney, employee, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative, general
or limited partner, stockholder, manager or member of any Debt Financing Source
under this Agreement or any other agreement contemplated by, or entered into in
connection with, the transactions contemplated by this Agreement, including any
commitments by the Debt Financing Sources in respect of financing the
transactions contemplated by this Agreement.  For the avoidance of doubt,
however, this Section 15.20 shall not apply to any rights Seller may have under
any Buyer Security Document, any Buyer LOC or any Seller Asset Marketing
Agreement.

15.21      Buyer Party Representative.  Each Buyer Party hereby irrevocably
appoints SN as the sole representative of the Buyer Parties (in such capacity,
“Buyer Party Representative”) to act as the agent and on behalf of each such
Buyer Party for the purposes of: (a) any matters related to the Hedging
Transactions, including the entry, assignment, or novation thereof; and (b) any
title and/or environmental matters set forth in Articles XIII and XIV.  As the
representative of the Buyer Parties, the Buyer Party Representative shall act as
the agent for each Buyer Party and shall have authority to bind each such Buyer
Party.  Seller may conclusively and absolutely rely, without inquiry, upon the
action of the Buyer Party Representative as the action of each Seller in all
matters referred to in this Section 15.21.    

15.22      SN Parent Guaranty.    For good and valuable consideration, and to
induce Seller to enter into this Agreement, SN Parent hereby absolutely,
unconditionally and irrevocably guarantees to Seller the punctual and complete
performance of all obligations of SN under this Agreement other than payment of
the SN Parties’ Proportionate Shares of the Purchase Price (the
“Obligations”).  The guaranty set out in this Section 15.22 (the “SN Parent
Guaranty”) shall remain in full force and effect until SN has fully discharged
all of the Obligations. Upon default by SN of any of the Obligations, Seller may
proceed directly against SN Parent without proceeding against SN or any other
Person or pursuing any other remedy.  Seller may, without notice to, or consent
of, SN Parent, (i) extend or alter, together with SN, the time, manner, place or
terms of payment or performance of the Obligations, (ii) waive, or, together
with SN, amend the terms of this Agreement, (iii) release SN from any or all of
the Obligations, or (iv) release any other guaranty or security for the
Obligations, without in any way releasing or discharging SN Parent from
liability hereunder.  SN Parent waives any defenses (but not rights of set-off
or counterclaims) which it may have with respect to the performance of the
Obligations, other than defenses that SN would have under the terms of this
Agreement.  SN Parent further waives notice of the acceptance of this SN Parent
Guaranty, presentment, demand, protest, and notices of protest, nonpayment,
default or dishonor of the Obligations.  SN Parent represents and warrants that
(A) it has the full power and authority to enter into and perform the SN Parent
Guaranty, (B) there are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to SN Parent’s knowledge,
threatened against SN Parent, and SN Parent is not insolvent or generally not
paying its debts as they become due, and (C) the execution, delivery and
performance by SN Parent of this SN Parent Guaranty has been duly and validly
authorized and approved by all necessary corporate action on the part of SN
Parent, and this SN Parent Guaranty constitutes the legal, valid and binding
obligation of SN Parent, enforceable against SN Parent in accordance with its
terms.



93

--------------------------------------------------------------------------------

 

 

15.23      Liability of SN Parties.  Notwithstanding anything to the contrary in
this Agreement, SN and UnSub shall be jointly and severally liable for all
obligations and Liabilities of UnSub under this Agreement. 

 

[Signature page follows.]

 



94

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.

 

SELLER:

 

 

 

 

ANADARKO E&P ONSHORE LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

KERR-MCGEE OIL & GAS ONSHORE LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

SN EF MAVERICK, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN EF UNSUB, LP

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

 

Solely for purposes of  Section 15.22:

 

 

 

 

 

 

SN PARENT

 

 

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

APPENDIX A

IMBALANCE PROCEDURES

1.         To the extent that, as of the Effective Time, any Imbalance of any
Gas exists such that Seller or its Affiliates is owed by a Carrier any Gas
in-kind or any payment for Gas, the Purchase Price shall be adjusted upward by
an amount equal to the actual amount received from such Carrier if such Carrier
has cashed out the Imbalance, or to the extent not resolved by such cashout
above and Seller or its Affiliates did not receive cashout from such Carrier,
(i) the amount, measured in MMBtus, of such Imbalance multiplied by (ii) the Gas
Daily Average for the month immediately preceding the Effective Time.

2.         To the extent that, as of the Effective Time, any Imbalance of any
Gas exists such that Seller or its Affiliates owes a Carrier any Gas in-kind or
any payment for Gas, the Purchase Price shall be adjusted downward by an amount
equal to the actual amount paid to such Carrier if such Carrier has cashed out
the Imbalance, or to the extent not resolved by such cashout above, (i) the
amount, measured in MMBtus, of such Imbalance multiplied by (ii) the Gas Daily
Average for the month immediately preceding the Effective Time.

3.         To the extent that, as of the Effective Time, any Well Imbalance
exists such that Seller is owed by any Person any Gas in-kind or any payment for
Gas, the Purchase Price shall be adjusted upward by an amount equal to
$3.46/Mcf.

4.         To the extent that, as of the Effective Time, any Well Imbalance
exists such that Seller owes to any Person any Gas in-kind or any payment for
Gas, the Purchase Price shall be adjusted downward by an amount equal to
$3.46/Mcf.

5.         To the extent that, as of the Effective Time, any NGL Imbalance
exists such that Seller or its Affiliates is owed by a Carrier of NGLs any NGLs
in-kind or any payment for NGLs, the Purchase Price shall be adjusted upward by
an amount equal to the actual amount received from such Carrier, if such Carrier
has cashed out the NGL Imbalance or, to the extent such NGL Imbalance has not
been cashed out and Seller or its Affiliates did not receive cashout from such
Carrier, the amount that would have been received, calculated in accordance with
the terms and conditions set forth in such Carrier’s tariff or in governing
documents, with such Carrier if such Carrier cashed out such Imbalance.

6.         To the extent that, as of the Effective Time, any NGL Imbalance
exists such that Seller or its Affiliates owes to a Carrier of NGLs any NGLs
in-kind or any payment for NGLs, the Purchase Price shall be adjusted downward
by an amount equal to the actual amount paid to such Carrier, if such Carrier
has cashed out such NGL Imbalance or, to the extent such NGL Imbalance has not
been cashed out, the amount that would have been paid, calculated in accordance
with the terms and conditions set forth in such Carrier’s tariff or in governing
documents, with such Carrier if such Carrier cashed out such Imbalance.

With respect to NGL Imbalances, the Parties acknowledge that it is possible for
component balancing to be both positive and negative within the calculation of
the NGL Imbalance, and such component balances will be netted to ascertain the
NGL Imbalance.



A-1

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary, for the avoidance of doubt, no Party
shall be entitled to double recovery through an adjustment to the Purchase Price
for any Imbalance amounts that are recovered by such Party from a Third Party.

 

 

 



A-2

--------------------------------------------------------------------------------

 

 

ANNEX B

 

FORM OF

JOINT DEVELOPMENT AGREEMENT



 

--------------------------------------------------------------------------------

 

 

 

FORM OF

JOINT DEVELOPMENT AGREEMENT

By and Among

Aguila Production, LLC,

SN EF MAVERICK, LLC,

SN EF UNSUB, LP,

and

SANCHEZ ENERGY CORPORATION, but solely with respect to Section 2.2, Section 4.2,
Section 4.5 and Article VII

Dated as of [●]

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

 

Article I DEFINITIONS


1

1.1      Specific Definitions


1

1.2      Construction


1

 

 

 

Article II WORKING INTERESTS; REPRESENTATIONS AND WARRANTIES


2

2.1      Working Interest


2

2.2      Representations and Warranties


2

 

 

 

Article III OPERATING COMMITTEE; BUDGETS AND WORK PLAN


2

3.1      Management by Operating Committee


2

3.2      Function of the Operating Committee


2

3.3      Operating Committee


4

3.4      Meetings of the Operating Committee


5

3.5      Quorum and Voting


6

3.6      Deadlock Mechanisms


6

3.7      Budgets and Work Plan; AFEs and Approved Operations


7

3.8      Operatorship Under the Operating Agreement


10

3.9      Default


17

 

 

 

Article IV TRANSFER; EXIT OPPORTUNITIES


18

4.1      Restrictions on the Transfer of Interests


18

4.2      Tag-Along Right


20

4.3      Right of First Offer


22

4.4      Initial Public Offering


25

4.5      Sale Transaction


25

 

 

 

Article V ADDITIONAL COVENANTS


32

5.1      Information Rights


32

5.2      Area of Mutual Interest


33

5.3      Spacing Protections


35

5.4      Cooperation


38

 

 

 

Article VI TERM AND TERMINATION


38

6.1      Term and Termination


38

6.2      Effect of Termination


38

 

 

 

Article VII GENERAL PROVISIONS


39

7.1      Entire Agreement


39

7.2      Waivers


39

7.3      Assignment; Binding Effect


39

7.4      Governing Law; Severability


40

i

--------------------------------------------------------------------------------

 

 

7.5      Further Assurances


40

7.6      Counterparts


40

7.7      Confidential Information


40

7.8      No Third Party Beneficiaries


42

7.9      Non-Solicitation


42

7.10    Notices


43

7.11    Remedies


45

7.12    Disputes


45

7.13    Expenses


47

7.14    No Recourse


47

7.15    Conflict


47

7.16    Subchapter K


47

7.17    Relationship of SN and SN UnSub


48

7.18    Operating Committee; Affiliates


48

7.19    Force Majeure


48

 

 

Annex I

Definitions

 

Annex II

Representatives

 

Annex III

Working Interests

 

Annex IV

Approved Financial Advisor Arbiters

 

Annex V

Existing Producing Wells

 

Annex VI

Existing Drilled and Uncompleted Wells

 

Annex  VII

Restricted Areas

 

 

 

 

Exhibit A

Initial Budget and Work Plan

 

Exhibit B

Form of Operating Agreement

 

Exhibit C

Area of Mutual Interest

 

Exhibit D

Form of Assignment

 

Exhibit E

Form of Memorandum of Joint Development Agreement

 

Exhibit F

Form of Notice of Termination of the Joint Development Agreement

 

 

 



ii

--------------------------------------------------------------------------------

 

 

JOINT DEVELOPMENT AGREEMENT

This JOINT DEVELOPMENT AGREEMENT (this “Agreement”), is entered into as of [●]
(the “Effective Date”), by and between SN EF Maverick, LLC, a Delaware limited
liability company (“SN”), SN EF UnSub, LP, a Delaware limited partnership (“SN
UnSub”), and Aguila Production, LLC, a Delaware limited liability company
(“Blackstone”) and, solely for the purposes of Section 2.2,  Section 4.2,
 Section 4.5 and Article VII, Sanchez Energy Corporation, a Delaware corporation
(“Sanchez Energy”).  Each of SN, SN UnSub, Sanchez Energy (with respect to the
provisions of this Agreement to which it is a party) and Blackstone are referred
to herein individually as a “Party” and collectively as the “Parties”. 

RECITALS

WHEREAS, the Parties and, solely for the purposes of Section 15.22 thereof,
Sanchez Energy, entered into that certain Purchase and Sale Agreement, dated as
of [●], by and among Anadarko E&P Onshore LLC and Kerr-McGee Oil & Gas Onshore
LP (together, “Anadarko”) and the Parties ([together with any purchase agreement
entered into with Korea National Oil Corporation (“KNOC”) pursuant to certain
tag-along rights,]1 the “Purchase Agreement”), pursuant to which the Parties
collectively purchased all of the Working Interests of Anadarko [and KNOC,
collectively] comprising an undivided [fifty percent (50%)] [seventy five
percent (75%)] Working Interest in certain developed and undeveloped oil and gas
assets in Maverick, Dimmit, Webb, and LaSalle Counties, Texas, as described in
more detail in Annex III; and

WHEREAS, the Parties desire to enter into this Agreement in connection with the
transactions and conveyances contemplated by the Purchase Agreement to, among
other things, provide for certain capital planning, operatorship, transfer, and
economic rights between the Parties with respect to the development, operation,
and maintenance of the Assets and the Parties’ interests therein.

NOW,  THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties agree as follows:

Article I
DEFINITIONS

1.1      Specific Definitions.  Capitalized terms used in this Agreement shall
be given the meanings ascribed to such terms on Annex I.

1.2      Construction.  Unless the context otherwise requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter, the
singular shall include the plural, and the plural shall include the
singular.  Any references to Articles and Sections refer to articles and
sections of this Agreement, and all references to Exhibits, Annexes and
Schedules are to exhibits, annexes and schedules attached hereto, each of which
is incorporated herein for all purposes.  Article and section titles or headings
are for convenience only, and neither limit nor amplify the provisions of the
Agreement itself, and all references herein to articles, sections, or

--------------------------------------------------------------------------------

1      Note to Draft:  KNOC reference to be removed if KNOC elects not to tag.



 

--------------------------------------------------------------------------------

 

 

subdivisions thereof shall refer to the corresponding article, section, or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument.  Unless
the context of this Agreement clearly requires otherwise, the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” and the words “hereof,” “herein,” “hereunder,” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear.

Article II
WORKING INTERESTS; REPRESENTATIONS AND WARRANTIES

2.1      Working Interest.  As of the Effective Date, the Parties each own the
Working Interests in each of the Leases as set forth on Annex III.

2.2      Representations and Warranties.  Each of the Parties, severally and not
jointly, solely in respect of itself and not another Party, hereby represents
and warrants to the other Parties as follows as of the Effective Date: (a) such
Party is duly formed, validly existing, and in good standing under the laws of
its jurisdiction of formation, (b) such Party has taken all necessary action to
authorize the execution, delivery, and performance of this Agreement and has
adequate power, authority, and legal right to enter into, execute, deliver and
perform this Agreement, (c) such Party has duly executed and delivered this
Agreement and this Agreement is legal, valid, and binding with respect to such
Party and is enforceable against such Party in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency, or
similar laws affecting creditors’ rights generally, (d) except to the extent
contemplated herein, no permit, consent, approval, authorization or order of,
and no notice to or filing with, any Governmental Authority or Third Party
(collectively, “Consents”) is required in connection with the execution,
delivery, or performance by such Party of this Agreement, or to consummate any
transactions contemplated hereby that have not been obtained or waived prior to
the Effective Date, and (e) provided, that the Consents are obtained, the
authorization, execution, delivery, and performance of this Agreement by such
Party does not, and will not, breach or conflict with or constitute a default
under (A) such Party’s organizational documents or (B) any agreement or
arrangement to which such Party is a party or by which it is otherwise bound.

Article III
OPERATING COMMITTEE; BUDGETS AND WORK PLAN

3.1      Management by Operating Committee.  The Parties hereby establish an
operating committee composed of representatives (each, a “Representative”) from
the Parties duly appointed in accordance with this Article III (the “Operating
Committee”).  The Operating Committee shall exercise its rights and carry out
its duties over the Assets in compliance with this Agreement.

3.2      Function of the Operating Committee.  The Parties agree that, among the
Parties, the timing, scope and budgeting of operations on the Assets (other than
with respect to the Initial Budget and Work Plan) and amendments to the Initial
Budget and Work Plan shall be ultimately approved by the Operating
Committee.  To the extent permitted or allowed under the applicable Operating
Agreement, the Operator shall, in its own discretion and in accordance with the
applicable Operating Agreement, propose, approve, and undertake any actions or
decisions

2

--------------------------------------------------------------------------------

 

 

pursuant to such applicable Operating Agreement unless Unanimous Consent of the
Operating Committee is required under this Agreement.  The Operating Committee
shall have no authority over the ownership of any interest in an Asset, which
authority shall remain exclusively with the Party holding such ownership
interest, subject to the other terms of this Agreement, including
Article IV.  The matters set forth below shall require the Unanimous Consent of
the Operating Committee, and each Party agrees that it will not take or
knowingly facilitate, and will cause its Controlled Affiliates and shall use its
reasonable best efforts to cause its other Affiliates not to take or knowingly
facilitate, any action under any applicable Operating Agreement or otherwise
with respect to the Assets contemplated by clauses (a) through (h) of this
Section 3.2 without the Unanimous Consent of the Operating Committee. 

(a)      approving any Subsequent Budget and Work Plan;

(b)      making any amendments or modifications of the previously approved
Initial Budget and Work Plan or any Subsequent Budget and Work Plan; provided,
that, any increase to the aggregate amount of expenditures in the previously
approved Initial Budget and Work Plan or any Subsequent Budget and Work Plan (as
applicable) shall not require Unanimous Consent of the Operating Committee so
long as such increase would not exceed the approved budgeted amount by more than
ten percent (10%) and is otherwise consistent with the applicable Approved
Budget;

(c)      approving any AFE with respect to an Approved Operation to the extent
that all AFEs issued for such Approved Operation exceed 120% of the budgeted
amount for such Approved Operation in an Approved Budget;  provided,  however,
that any AFEs so approved by Unanimous Consent shall not be counted toward the
ten percent (10%) overage referenced above in Section 3.2(b);

(d)      approving any E&D Operations or S&A Operations proposed by a Third
Party unless previously authorized pursuant to an Approved Budget;  provided,
 however, that any such E&D Operations or S&A Operations that are so approved by
Unanimous Consent shall not be counted toward the ten percent (10%) overage
referenced above in Section 3.2(b);

(e)      designating a new Operator (other than as provided in Section 3.8(e) or
Section 3.8(f)); 

(f)      commencing or settling litigation related to the Assets that affect or
would reasonably be expected to affect all Parties with respect to their
ownership of the Working Interests, if the claims or settlements at issue
exceed, or would reasonably be expected to exceed, a total of $2,000,000 in the
aggregate or otherwise involve any equitable relief, or request for equitable
relief, related to the Assets;

(g)      amending this Agreement or any applicable Operating Agreement; and

(h)      approving or amending of any Material Contracts.

(i)      In the event that the Operating Committee approves any matter under
Section 3.2 by Unanimous Consent, each Party shall take, and shall cause its
Affiliates to take, such actions within such Party’s Control under an applicable
Operating Agreement that are reasonably necessary to effectuate such approved
matter (and shall not knowingly take any action that could reasonably be

3

--------------------------------------------------------------------------------

 

 

expected to subvert, or otherwise materially interfere with the effectuation of
such approved matter, including by encouraging Third Party Working Interest
holders under an Operating Agreement to submit alternative or competing
proposals against those proposals approved by the Operating Committee pursuant
to this Section 3.2). Without limiting the generality of the foregoing but
subject to Section 3.7(c), each Party will vote its respective Working Interests
under an applicable Operating Agreement in favor of, and make appropriate
elections with respect to, and the Operator will make proposals for the
activities contemplated by, matters that have been approved by the necessary
consents required by this Section 3.2 as provided hereunder, and are otherwise
in accordance with the terms of this Agreement and any applicable Operating
Agreement.  Once a matter is approved pursuant to the applicable Operating
Agreement, the Joint Exploration Agreement, and the Participation Agreement, the
provisions of such other agreements shall control the implementation of such
matter other than as expressly set forth in this Agreement.

3.3      Operating Committee.

(a)      Composition.

(i)      The Operating Committee shall consist of six (6) natural persons.

(ii)      SN shall have the right to appoint two (2) Representatives and SN
UnSub shall have the right to appoint one (1) Representative (each, a “Sanchez
Representative”), provided,  however, at any time following a Qualified
Foreclosure Transfer, the Qualified Foreclosure Transferee shall have the right
to appoint one (1) Representative (the “Qualified Foreclosure Transferee
Representative”) and SN shall have the right to appoint two (2) Representatives
(which such two (2) Representatives shall then be the only Sanchez
Representatives hereunder), and SN UnSub will no longer have the right to
appoint a Representative.  Notwithstanding anything in this Agreement to the
contrary, (a) SN shall have the right to direct the vote of each Sanchez
Representative appointed by SN, (b) SN UnSub will have the right to direct the
vote of the Sanchez Representative appointed by SN UnSub, and (c) the Qualified
Foreclosure Transferee shall have the right to direct the vote of the Qualified
Foreclosure Transferee Representative.  Notwithstanding anything to the contrary
in this Agreement, at any time that SN is in Default, the Sanchez Representative
appointed by SN UnSub shall be an investment professional affiliated with GSO
for so long as GSO owns any interest in SN UnSub.  

(iii)      Blackstone shall have the right to appoint three (3) Representatives
(each, a “Blackstone Representative”).  Notwithstanding anything in this
Agreement to the contrary, Blackstone shall have the right to direct the vote of
each Blackstone Representative.

(iv)      The initial Representatives are set forth on Annex II.

(v)      Each Representative may vote by delivering his or her written proxy to
another Representative.  A Representative shall serve until such Representative
resigns or is removed as provided in Section 3.3(b).

(b)      Resignation; Removal and Vacancies.  Any Representative may resign at
any time by giving written notice to the Operating Committee.  The resignation
of any

4

--------------------------------------------------------------------------------

 

 

Representative shall take effect upon receipt of notice thereof or at such later
time as shall be specified in such notice; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.  Any Sanchez Representative may be removed at any time, with or
without cause, by (and only by) SN (if such Sanchez Representative was appointed
by SN) or SN UnSub (if such Sanchez Representative was appointed by SN
UnSub).  Any Blackstone Representative may be removed at any time, with or
without cause, by (and only by) Blackstone.  Any Qualified Foreclosure
Transferee Representative may be removed at any time, with or without cause, by
(and only by) the Qualified Foreclosure Transferee.  The removal of a
Representative shall be effective only upon receipt of notice thereof by the
remaining Representatives and by SN, SN UnSub, Blackstone, or the Qualified
Foreclosure Transferee, as applicable.  Any vacancy in the number of
Representatives occurring for any reason shall be filled promptly by the
appointment of a new Representative by (i) SN, with respect to a Sanchez
Representative appointed by SN, (ii) SN UnSub, with respect to a Sanchez
Representative appointed by SN UnSub, (iii) Blackstone, with respect to a
Blackstone Representative, and (iv) the Qualified Foreclosure Transferee, with
respect to the Qualified Foreclosure Transferee Representative.  The appointment
of a new Representative is effective upon receipt of notice thereof by or at
such time as shall be specified in such notice to the remaining Representatives.

3.4      Meetings of the Operating Committee.

(a)      Regular meetings of the Operating Committee shall be held on a regular
basis, but not less than monthly, at such times or places as may be determined
by the Operating Committee.  Special meetings of the Operating Committee may be
called by any of the Representatives, subject to the requirements listed under
Section 3.4(b).  Each Party shall use reasonable best efforts, in good faith, to
cause its designated Representatives to attend each regular or special meeting
of the Operating Committee.  The Operating Committee and the Operator shall hold
bi-monthly conference calls on the 1st and the 15th of each month (or if any
such dates are not a Business Day, the immediately following Business Day) to
discuss the daily drilling operations, the production reports required to be
provided pursuant to Section 5.1(a) and other operational updates during regular
business hours, and the Operator shall otherwise provide the Parties with full
access to, and shall make its personnel available upon reasonable prior notice
to discuss with the Operating Committee such matters; provided, that upon the
reasonable request by any Party, the Operating Committee and Operator will hold
additional conference calls not to exceed one conference call per week.

(b)      Notice of the time and place of any regular meeting of the Operating
Committee shall be in accordance with the meeting schedule approved by the
Operating Committee or as otherwise agreed to by the Parties.  Special meetings
of the Operating Committee may be called by any Party by providing notice to the
Representatives at least three (3) days prior to such meeting.  Special meetings
of the Operating Committee to deal with emergencies may be called by a Party
providing at least twelve (12) hours’ notice prior to the meeting, so long as
each Representative provides written confirmation of receipt of notice or waives
notice (including by attending the emergency meeting).  Written notice of
meetings of the Operating Committee, including the purpose of the meeting for
special (including emergency) meetings, shall be given to each Representative
with the notice of the meeting.  Any Representative may waive notice of any
meeting by the execution of a written waiver prior or subsequent to such
meeting.  The attendance of a Representative at any meeting shall constitute a
waiver of notice of such meeting,

5

--------------------------------------------------------------------------------

 

 

except where a Representative attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction or voting of any
business or matter because the meeting has not been lawfully called or
convened.  Notice may be given by electronic mail to an electronic mail address
provided in writing by a Representative, by facsimile to a facsimile number
provided in writing by a Representative, by personal delivery, or by national
reputable courier service such as Federal Express or United Parcel Service to an
address specified in writing by a Representative.

(c)      The Operating Committee may adopt whatever rules and procedures
relating to its activities as it may deem appropriate; provided, that such rules
and procedures shall not be inconsistent with or violate the provisions of this
Agreement; and provided, further, that such rules and regulations shall permit
Representatives to participate in meetings (and the representatives of the
Parties to observe) by telephone, video conference or the like, or by written
proxy, and such participation shall be deemed attendance for purposes of
determining whether a Quorum is present.

(d)      At each regular meeting of the Operating Committee, the Operator shall
update the Operating Committee on the operational performance of the Assets
being operated by the Operator, including by presenting relevant quality,
health, safety and environmental metrics regarding operations.

3.5      Quorum and Voting.

(a)      At all meetings of the Operating Committee, the presence of a majority
of the Representatives (including at least one (1) Sanchez Representative
appointed by SN, one (1) Blackstone Representative and either the Sanchez
Representative appointed by SN UnSub or the Qualified Foreclosure Transferee
Representative, as applicable) shall be necessary and sufficient to constitute a
quorum of the Operating Committee for the transaction of business (a “Quorum”).

(b)      Each Representative shall be entitled to one (1) vote on each matter to
be voted upon by the Operating Committee.

(c)      All actions and approvals of the Operating Committee listed in Section
3.2(a)-(h) shall be approved and passed at a meeting at which a Quorum is
present by Unanimous Consent.

(d)      Any Representative may participate in a meeting of the Operating
Committee via conference telephone or any communications equipment that allows
all Representatives and other individuals participating in the meeting to
communicate with each other.

(e)      Any action required or permitted to be taken at any meeting of the
Operating Committee may be taken without a meeting or a vote, if consents in
writing, setting forth the action so taken, are signed by Representatives
constituting Unanimous Consent.  Each written consent shall bear the date and
signature of each Representative who signs the consent.

3.6      Deadlock Mechanisms.

(a)      If any matter or proposal requiring Unanimous Consent for approval by
the Operating Committee (i) is brought before the Operating Committee and such
matter or proposal is not approved by Unanimous Consent or (ii) would have been
brought before the Operating

6

--------------------------------------------------------------------------------

 

 

Committee, but for the fact that a Quorum was not present at three (3)
consecutive meetings called for the purpose of approving such matter or
proposal, then any Representative(s), by written notice to the other
Representatives may call a meeting of the Operating Committee to reconsider such
matter or proposal.  Such meeting shall be held when, where and as reasonably
specified in such notice, but not less than three (3) Business Days nor more
than seven (7) Business Days after such notice has been delivered.  If such
meeting is called and held as provided in the immediately preceding sentence and
the matter or proposal is offered at such meeting again and (A) is not approved
by Unanimous Consent or (B) a Quorum is not present at such Operating Committee
meeting, then any Representative(s) may within three (3) Business Days
thereafter, declare a deadlock (a “Deadlock”) by giving written notice to the
other Representatives containing a brief description of the nature of the issue
subject to such Deadlock (a “Deadlock Notice”).  A Deadlock may also be declared
as provided in Section 5.3(e)(ii).  All Deadlocks shall be subject to the
provisions of Section 3.6(b) and, if applicable, mediation, in accordance with
Section 3.6(c).    

(b)      Within ten (10) Business Days after the receipt of a Deadlock Notice, a
designated senior executive from each Party shall meet in good faith effort to
reach an accord that will end the Deadlock.  If a decision is not made by common
accord that ends the Deadlock within ten (10) Business Days after the date of
such meeting, any Representative(s) may declare a final Deadlock (a “Final
Deadlock”) by providing written notice to the other Representative (a “Final
Deadlock Notice”).  Notwithstanding anything in this Agreement to the contrary,
if the designated senior executive of any Party is unwilling or unable to meet
with the designated senior representative of any other Party, then any
Representative(s) may immediately invoke the provisions of Section 3.6(c).

(c)      If within ten (10) Business Days following receipt of a Final Deadlock
Notice, the matter or proposal subject to such Final Deadlock remains in
contention, then any Representative may subject the matter or proposal to
non-binding mediation, which process shall be conducted as promptly as
reasonably practicable, and the Parties will use their good faith efforts to
cause a Representative and/or a designated senior executive to participate in
such non-binding mediation. 

3.7      Budgets and Work Plan; AFEs and Approved Operations.

(a)      Initial Budget and Work Plan.  On the Effective Date and automatically
upon the execution of this Agreement by the Parties, the Parties approved the
Initial Budget and Work Plan attached hereto as Exhibit A (as may be amended
from time to time by Unanimous Consent under Section 3.2(a), the “Initial Budget
and Work Plan”), which sets forth estimates of the amounts to be incurred by the
Operator (subject to authorization required under an applicable Operating
Agreement) to conduct (x) the activities approved in such Initial Budget and
Work Plan and (y) other operations related to the Assets contemplated by such
Initial Budget and Work Plan, in each case, from the Effective Date through the
second (2nd) anniversary of the execution of the Purchase Agreement (such
activities and operations being the “Initial Approved Operations”).  Each AFE
issued by the Operator to implement an Approved Operation shall be deemed an
Approved AFE in accordance with Section 3.2(c) and each Party shall consent to
such Approved AFEs under any applicable Operating Agreement.  Operator shall
promptly issue supplements to any Approved AFE that it reasonably anticipates
will exceed the estimated expenditures

7

--------------------------------------------------------------------------------

 

 

thereunder by one hundred twenty percent (120%) of the budgeted amount subject
to approval by Unanimous Consent of the Operating Committee. 

(b)      Subsequent Budgets and Work Plans.

(i)      The Operator shall prepare and submit to the Operating Committee for
approval no later than October 1, 2018, and every October 1 thereafter, (A) a
proposal for E&D Operations and S&A Operations to be conducted by the Operator
during the subsequent twelve (12) month period and (B) a proposed budget
(together, a “Subsequent Budget and Work Plan”) which sets forth in reasonable
detail the projects and activities (the “Subsequent Proposed Operations”) and
estimated amounts expected to be incurred by the Operator during the subsequent
twelve (12) month period to conduct (x) the Subsequent Proposed Operations and
(y) other estimated operating expenses related to the Assets.  For the avoidance
of doubt the expiration of an Approved Budget shall not affect any Approved
Operation in such Approved Budget which is not yet complete.  In the event that
there is more than one Operator as a result of a Division of Operatorship or any
other reason, then the applicable Post-Division Operators shall cooperate in
good faith to submit such proposals to the Operating Committee as contemplated
above. 

(ii)      The Operating Committee shall work in good faith to approve or
disapprove of the Subsequent Budget and Work Plan no later than forty-five (45)
days prior to the expiration date of the Approved Budget then in effect.  Upon
approval, the Subsequent Budget and Work Plan shall become the Approved Budget
(all Subsequent Proposed Operations, as may be approved or amended by the
Operating Committee, shall become “Subsequent Approved Operations”). 

(iii)      If the Operating Committee approves the Subsequent Budget and Work
Plan, then the Operator shall (A) use its reasonable best efforts to propose to
Working Interest holders under any applicable Operating Agreement and put into
effect such Subsequent Approved Operations in accordance with the Approved
Budgets and (B) incur costs and expenses in accordance with the Approved Budget,
in each case to the extent such actions are approved by the required vote under
the applicable Operating Agreement. 

(iv)      If the Operating Committee fails to approve a Subsequent Budget and
Work Plan by the expiration date of the Approved Budget then in effect, and such
Approved Budget is (A) the Initial Budget and Work Plan, then the Operating
Committee shall continue to negotiate in good faith (as among the
Representatives and between the Operating Committee and the Operator, as
applicable) for a six (6) month period following the expiration of the Initial
Budget and Work Plan, or (B) any Subsequent Budget and Work Plan, then the
Operating Committee shall continue to negotiate in good faith for a three (3)
month period following the expiration of the applicable Approved Budget (as
applicable, the “Budget Negotiation Period”).  During the Budget Negotiation
Period, until a Subsequent Budget and Work Plan is approved by the Operating
Committee and agreed to by the Operator, the most recent Approved Budget shall
remain in effect as between the Parties, subject to a ten percent (10%) increase
for each line item of the then-existing Approved Budget during the Budget
Negotiation Period, after which all activities shall cease if a Subsequent
Budget and Work Plan is not approved; provided, that, during the

8

--------------------------------------------------------------------------------

 

 

Budget Negotiation Period, the Operator shall use its reasonable best efforts to
(A) for the first three months during a Budget Negotiation Period, continue to
engage in E&D Operations and S&A Operations which were approved pursuant to
Approved Budgets (but for the avoidance of doubt, except as specifically
approved by the Operating Committee pursuant to Section 3.2, the Operator shall
not be authorized to engage in any E&D Operations or S&A Operations not included
in an Approved Budget) (provided, that after such Budget Negotiation Period, no
new E&D Operations and S&A Operations may be initiated regardless of whether
they were previously included in an Approved Budget), (B) take such actions as
may be necessary to comply with the APC Well Commitment and satisfy continuous
drilling obligations and otherwise maintain the Leases in accordance with their
terms, and (C) incur costs and expenses in the ordinary course of business in
amounts consistent with the most recent Approved Budget, including with respect
to producing wells pursuant to any applicable Operating Agreement, in each case
to the extent such actions are approved by the required vote or are otherwise
permissible under the applicable Operating Agreement. 

(c)      Approval of Additional Activities.  From time to time, SN, SN UnSub,
Blackstone or, if applicable, the Qualified Foreclosure Transferee may present
to the Operating Committee, E&D Operations and S&A Operations proposed to be
undertaken with respect to the Assets that were not included in an Approved
Budget.

(i)      For any new E&D Operations proposed to be undertaken that are not
included in an Approved Budget (an “Additional E&D Proposal”), SN, SN UnSub or
Blackstone or, if applicable, the Qualified Foreclosure Transferee, shall
present to the Operating Committee and the Operator (A) proposed revisions to
the Approved Budget in respect of such activities, (B) the surface location and
objective formation of each vertical and lateral wellbore included in the
Additional E&D Proposal, (C) the proposed spud and completion dates for each
such wellbore, (D) relevant seismic/geophysical and reservoir data, anticipated
oil, gas, and liquids ratios, initial production and estimated ultimate recovery
figures, decline curves, and the drilling and completion design for each
proposed well, (E) the total estimated cost (including Capital Expenditures and
allocable overhead) of such activities, allocated by well, (F) an AFE in respect
of such Additional E&D Proposal, and (G) any other information reasonably
requested by the Operating Committee and the Operator.  The Operating Committee
and the Operator shall evaluate such Additional E&D Proposal and such portion of
the Additional E&D Proposal that receives the Unanimous Consent of the Operating
Committee shall be incorporated into the applicable Approved Budget and
implemented by the Operator.  Once approved, the Operator shall administer AFEs
for such activities, subject to Section 3.2 and Section 3.7(a), which shall be
deemed Subsequent Approved Operations and incorporated into an Approved Budget.

(ii)      For any new S&A Operations proposed to be undertaken that are not
included in an Approved Budget (an “Additional S&A Proposal”), SN, SN UnSub,
Blackstone or, if applicable, the Qualified Foreclosure Transferee shall present
to the Operating Committee and the Operator, (A) proposed revisions to the
Approved Budget in respect of such activities, (B) the proposed date of
commencement of such activities and the proposed development and construction
program for each included project (including

9

--------------------------------------------------------------------------------

 

 

the proposed timing and project scheduling), (C) the anticipated upside/cost
saving for each included project and total estimated cost (including Capital
Expenditures and allocable overhead) of such activities, allocated by project,
(D) an AFE in respect of such Additional S&A Proposal, (E) any relevant data
from any prior or comparable operations undertaken by SN, Blackstone or, if
applicable, the Qualified Foreclosure Transferee or third parties relevant to
the cost/benefit analysis of the proposed project(s), and (F) any other
information reasonably requested by the Operating Committee or the
Operator.  The Operating Committee and the Operator shall evaluate such
Additional S&A Proposal and such portion of the Additional S&A Proposal that
receives the Unanimous Consent of the Operating Committee shall be incorporated
into the Approved Budget and implemented by the Operator.  Once approved, the
Operator shall administer AFEs for such activities, subject to Section 3.7(a),
which shall be deemed Subsequent Approved Operations and incorporated into an
Approved Budget.

(d)      Timely Payment Commitment.  Notwithstanding anything in the applicable
Operating Agreements to the contrary, on or before the 15th day of each month,
Operator shall provide the other Party(ies) an invoice (“Monthly Invoice”) for
(i) such Party(ies) proportionate share of all projected cash outlays for the
following month (“Estimated Cash Outlays”) and (ii) any adjustments to the
previously sent invoices so that the amount ultimately paid by a Party for a
given month is equal to the actual amounts expended by Operator for such month
(“True-Up Amount”) (e.g., Operator will send a Monthly Invoice on or before June
15 and such Monthly Invoice will consist of the Estimated Cash Outlays for July
plus or minus a True-Up Amount (if any) to reconcile the Estimated Cash Outlays
for May). Each Party shall pay the Monthly Invoice on or before the last day of
the month in which the Monthly Invoice was delivered to such Party.

(e)      APC Well Commitment; Other Required Actions.  Unless otherwise approved
by the Operating Committee by Unanimous Consent, Operator will propose wells
necessary to the meet the APC Well Commitment and avoid any financial penalty
thereunder and shall be authorized to take any other action to the extent
necessary to meet any continuous drilling obligations under any Lease.  To the
extent Operator does not propose such wells when required pursuant to the
foregoing sentence, any Party is permitted to propose wells under any applicable
Operating Agreements in order to ensure such APC Well Commitment is satisfied to
the extent that failure to propose wells at such point in time would reasonably
be likely to result in financial penalty under the APC Well Commitment. Further,
any Party shall be permitted to propose the taking of any other action
reasonably required to meet any continuous drilling obligations under any Lease.

3.8      Operatorship Under the Operating Agreement.

(a)      As of the Effective Date, the Parties acknowledge and agree that SN is
designated as the operator of the Assets pursuant to, and in accordance with,
the Operating Agreements (in such capacity, “Sanchez Operator”).  As
contemplated by this Agreement, Blackstone or its designee, including a buyer or
its designee in connection with a Sale Transaction may succeed to SN’s status as
operator of some or all of the Assets (in such capacity, “Blackstone Operator”)
and, in that event, Sanchez Operator may thereafter succeed to Blackstone
Operator’s status as operator of some or all of the Assets.  Sanchez Operator
and Blackstone Operator shall be referred to interchangeably as the “Operator,”
and each reference to the “Operator” herein

10

--------------------------------------------------------------------------------

 

 

means either Sanchez Operator or Blackstone Operator, depending on which of such
parties holds the operatorship of the Assets in question following the receipt
of all Required Operatorship Consents.  For the avoidance of doubt, the term
“Operator” does not include any successor Third Party operator of the Assets
other than Blackstone Operator once such successor Third Party operator has
obtained all Required Operatorship Consents with respect to any applicable
Lease, Wellpad or other Asset.  None of the Operating Committee or the Parties,
by virtue of their ownership of an interest in the Assets, shall have any power,
authority, or any Control over the day-to-day operation or management of the
Assets, which authority and obligations reside with the Operator pursuant to the
Operating Agreements.  The Operator shall use its reasonable best efforts to
execute an Approved Budget as agreed upon by the Parties pursuant to this
Agreement and act under each Operating Agreement consistently with this
Agreement, including with respect to carrying out the development plan and
budget as set forth in an Approved Budget; provided,  however, notwithstanding
anything to the contrary herein, if this Agreement and the express requirements
of the Operator under an Operating Agreement directly conflict, the Operator
shall comply with such Operating Agreement to the extent necessary to avoid
violating the terms of such Operating Agreement; provided, further, that
Operator shall use reasonable best efforts to follow the estimated detailed
drilling and completion specifications set forth in each Approved Budget but
immaterial deviations shall not require an amendment of the applicable Approved
Budget or an approval by Unanimous Consent of the Operating Committee nor shall
such immaterial deviations be considered a default or breach of the Operator’s
obligations under this Agreement.

(b)      Notwithstanding anything to the contrary in this Agreement, including
the Operating Committee’s actions pursuant to Section 3.2, if any Party
reasonably believes there is any emergency involving actual or imminent loss of
life, material damage to any of the Assets or the environment, or substantial
and immediate financial loss, such Party may, in the sole exercise of its
discretion, act for and on behalf of the Parties (including by causing the
Operator to take such actions) in any manner reasonably necessary or useful
under the circumstances without the necessity of giving prior notice to the
other Parties or receiving any approval or consent from the Operating Committee
or any Party.  In the event that any Party takes any action pursuant to this
Section 3.8(b) without the prior approval of the Operating Committee, such Party
shall promptly (but in all events within twenty-four (24) hours) notify the
Operating Committee of the taking of such actions.

(c)      Without the prior written consent of Blackstone, SN UnSub, and if
applicable, the Qualified Foreclosure Transferee, except as required to
implement a transfer of operatorship required by this Agreement, SN (in its
capacity as Sanchez Operator) shall not resign or attempt to resign as the
operator under any Operating Agreement or take or omit to take any action that
would effectively or constructively result in the termination of its status as
operator under any Operating Agreement.

(d)      In the event of a transfer of operatorship under any Operating
Agreement in accordance with Section 3.8(f), the Alternate Operator or its
designee as successor operator shall, as a condition to such transfer, be deemed
to become a party to this Agreement as Operator under such Operating Agreement
and bound by the terms hereof in the same capacity as Operator, mutatis
mutandis, and if not a Party to this Agreement, such operator shall be required
to execute a joinder of this Agreement to such effect, and the Defaulting
Operator shall be automatically discharged

11

--------------------------------------------------------------------------------

 

 

from all further obligations as the Operator under this Agreement with respect
to any such Operating Agreement and the Assets subject to such Operating
Agreement.

(e)      Division of Operatorship.  The following rights and procedures shall
apply if (i) the Operating Committee is unable to approve a Subsequent Budget
and Work Plan within the Budget Negotiation Period or (ii) either Blackstone or
SN otherwise elects to cause a Division of Operatorship pursuant to this Section
3.8(e) for any reason during a Budget Negotiation Period or, as applicable, in
the event that an Equitable Partition is to be consummated pursuant to Section
4.5, then, upon the expiration of such Budget Negotiation Period or at any time
during such Budget Negotiation Period:

(i)      Either Blackstone or SN shall have the right to cause a division of
operatorship (a “Division of Operatorship”) pursuant to which, subject to the
terms of the applicable Operating Agreements and the other provisions of this
Section 3.8(e), the rights to operatorship pursuant to applicable Operating
Agreements for the Wellpads shall be divided between Blackstone Operator and
Sanchez Operator on a geographic Wellpad-by-Wellpad basis approximating an
alternating, checkerboard pattern (or such other pattern as may be mutually
agreed by SN and Blackstone), such that once the Division of Operatorship is
completed, such Division of Operatorship shall (A) result in Blackstone Operator
and Sanchez Operator each having rights to operatorship pursuant to applicable
Operating Agreements over a number of Wellpads that constitute approximately
fifty percent (50%) of the aggregate Fair Market Value of (x) the Working
Interests underlying all the Wellpads and (y) the Existing Producing Wells and
related offset locations and sections, and (B) evenly (or as evenly as
commercially practicable) distribute to Blackstone Operator and Sanchez
Operator: (1) the remaining drilling obligations under the APC Well Commitment
and continuous drilling obligations under the oil and gas leases to which the
applicable Working Interests are subject, (2) producing wells and current
production, (3) remaining reserves, (4) potential future well locations, and (5)
operatorship of the Existing Producing Wells and related offset locations and
sections (an “Equitable Division”) and (6) in the case of an Alternative
Equitable Partition, such other criteria set forth in Section 4.5(a).  Upon the
election of any Party to cause a Division of Operatorship, SN and Blackstone
shall negotiate in good faith for a period of forty-five (45) days to designate
by area, and based on substantially equal geographic divisions, all Wellpads
under the Leases based on customary industry practices and their respective
reserve reports covering the previous 12-month period and agree upon an
Equitable Division.  If, following such forty-five (45) day period, SN and
Blackstone are unable to agree upon an Equitable Division, each of them shall
retain an independent, Third Party financial advisor or investment bank with
expertise in valuing oil and gas assets in the Eagle Ford Shale (a “Financial
Advisor”) to determine an Equitable Division which will largely be based on such
Party’s engineering and geological reserve reports for the last twelve (12)
month period and taking into account the then current strip pricing
forecast.  Sanchez and Blackstone shall each present the results of its
Financial Advisor and provide its associated reserve reporting, including
reasonable supporting information, after a period of thirty (30) days to the
other Party and each such Party shall have ten (10) days to review the proposal
of such other Party.  If SN and Blackstone are unable to agree upon an Equitable
Division after the period described in the preceding sentence, then SN and
Blackstone shall choose within ten (10) Business Days a third Financial Advisor
and an engineering and geological advisor to audit the

12

--------------------------------------------------------------------------------

 

 

reserve reports of SN and Blackstone (the “Reserve Auditor”) from among the
entities listed on Annex IV (or if SN and Blackstone are unable to agree on a
Reserve Auditor and/or the third Financial Advisor within a reasonable
timeframe, they shall cause the other Financial Advisors to choose a third
Financial Advisor and Reserve Auditor from among the entities listed on Annex IV
within the subsequent five (5) Business Day period) to determine an Equitable
Division which shall (A) be based on the provisions set forth in this Section
3.8(e), (B) reflect the Equitable Division proposals by the two (or three, in
the case of an Equitable Partition) Financial Advisors (unless such proposal is
not consistent with the terms herein in which case such proposal will be
rejected and not considered), (C) be rendered as promptly as practicable (but in
any event no later than thirty (30) days after the appointment of such Financial
Advisor and Reserve Auditor), and (D) be binding on the Parties.  The Parties
shall cooperate to provide all relevant information reasonably requested by such
third Financial Advisor in connection with the determination of a final
Equitable Division, including the audit of the Reserve Auditor of the reserve
reports provided by SN and Blackstone.  With respect to each applicable
Operating Agreement, the Party (or its designee) who had operatorship prior to
the Division of Operatorship shall be referred to as the “Pre-Division
Operator,” the Party who is awarded operatorship pursuant to such Division of
Operatorship (or where applicable pursuant to an Equitable Partition) shall be
referred to as the “Post-Division Operator,” and the other Party to such
Division of Operatorship shall be referred to as the “Post-Division
Non-Operator.” For the avoidance of doubt, in the case of an Equitable Division,
the provisions of this Section 3.8(e)(i) shall be deemed and interpreted to
include SN UnSub as well as SN and Blackstone as part of the evaluation process,
as contemplated in Section 4.5(a).

(ii)      Following the final resolution of an Equitable Division pursuant to
Section 3.8(e)(i) or an Equitable Partition pursuant to Section 4.5, each Party
shall use its reasonable best efforts to take or cause to be taken all actions
required to obtain as promptly as practicable any necessary consents or
amendments required for a change in operatorship (“the “Required Operatorship
Consents”) under the Leases, Operating Agreements and any other Material
Contracts, including all purchase, marketing, transportation, storage,
processing and/or sales contracts, related to the Wellpads or Leases reasonably
identified by a Party and any other actions reasonably necessary or desirable to
effect a Division of Operatorship or an Equitable Partition, including any
required notices or filings with applicable Governmental Authorities.  If any
such required consent or amendment for a Wellpad or Lease is not obtained by the
time an Equitable Division or an Equitable Partition, respectively, has been
finalized pursuant to Section 3.8(e)(i), then the Parties shall continue to use
their respective reasonable best efforts to obtain each required consent or
amendment and until such consent or amendment is obtained (or until such other
time as the Post-Division Operator reasonably determines that it has the right
and capability to assume operatorship), the Pre-Division Operator shall maintain
formal rights of operatorship for such Wellpad or Lease and the Post-Division
Operator shall have the right to (A) be designated as the contract operator
pursuant to the applicable Operating Agreement with respect to such Wellpad or
Lease based on customary terms and conditions, whereby the Post-Division
Operator shall have the right to physically conduct all operations, and/or (B)
direct the Pre-Division Operator in its exercise of all rights of a reasonable
operator with respect to such Wellpad or Lease as though the Post-Division
Operator had been appointed as successor operator for such Wellpad or Lease, to
the extent

13

--------------------------------------------------------------------------------

 

 

(in either case (A) or (B)) reasonably consistent with the Pre-Division
Operator’s duties as operator under the applicable Operating Agreement, in which
case the Pre-Division Operator shall remain the operator with respect to the
applicable Asset and carry out all directions of the Post-Division Operator and
not take any action under an Operating Agreement unless approved by the
Post-Division Operator or required under the applicable Operating Agreement.

(iii)      Upon the consummation of an Equitable Division, the Parties shall use
their reasonable best efforts to (A) (1) cause all existing Operating Agreements
to be terminated to the extent any such Operating Agreements apply to multiple
Wellpads allocated to both SN and Blackstone in connection with an Equitable
Division and (2) execute and cause Third Party Working Interest holders in such
Wellpads to execute, in place of each terminated Operating Agreement, the Form
Operating Agreement (and agree to any reasonable modifications that may be
requested by any such Third Party Working Interest holder to such Form Operating
Agreement that are reasonably necessary to obtain any required approval),
attached hereto as Exhibit B, for each individual Wellpad allocated to a Party
pursuant to a Division of Operatorship or (B) with respect to any Wellpad that
is subject to an Operating Agreement relating only to such Wellpad, take such
action as may be necessary to obtain the required approval to transfer
operatorship rights to the applicable Post-Division Operator as successor
operator under such Operating Agreement.  Additionally, each Post-Division
Operator shall provide the other Parties on an annual basis with an approved one
(1) year budget and work plan and a three (3) year budgeted forecast regarding
the development of each Party’s respective Assets for which such Post-Division
Operator has been allocated rights of operatorship pursuant to a Division of
Operatorship or an Equitable Partition.

(iv)      Notwithstanding anything else to the contrary in this Agreement, at
any time that a Non-Defaulting Party or its designee has rights to operatorship
over one-hundred percent (100%) of the Leases or Wellpads, or following the date
upon which any Operator Default Event (as defined below) has occurred and is not
cured as provided in Section 3.9, the Defaulting Party or its Affiliates shall
no longer have the right to elect to cause a Division of Operatorship pursuant
to this Section 3.8(e). 

(v)      Following a Division of Operatorship or an Equitable Partition, if a
Post-Division Operator under any Operating Agreement elects to sell or otherwise
transfer all of its interest in the assets covered by such Operating Agreement
to a Third Party, and if such Third Party desires and is duly qualified to be
selected as the successor operator under such Operating Agreement, the
Post-Division Non-Operator and SN UnSub (to the extent they each then continue
to own interests and have voting rights under such Operating Agreement) agree to
vote for such Third Party to be selected as the successor operator, including a
Third Party buyer in connection with a Sale Transaction or following an
Equitable Partition.  In all other circumstances in which a Post-Division
Operator resigns (other than as a result of a transfer of operatorship to an
Affiliate) or is removed as operator under an Operating Agreement, if the
Post-Division Non-Operator desires and is duly qualified to be selected as the
successor operator under such Operating Agreement, the Post-Division Operator
and SN UnSub (to the extent they each then continue to own interests and have
voting rights under such Operating Agreement) agree to vote for the

14

--------------------------------------------------------------------------------

 

 

Post-Division Non-Operator as successor operator.  This Section 3.8(e)(v) shall
survive the termination of this Agreement for a period of ten (10) years.

(vi)      Promptly following the date of this Agreement, upon the request of
Blackstone, the Parties shall use their good faith efforts to engage the Third
Party owners of Working Interests in the Leases and enter into new joint
operating agreements for each Wellpad consistent in all material respects with
the existing Operating Agreements, in addition to any modifications upon which
the Parties may agree, in order to facilitate an orderly Division of
Operatorship if and when pursued pursuant to this Agreement. 

(vii)      Blackstone will indemnify SN and SN UnSub or, if applicable, the
Qualified Foreclosure Transferee, for all damages incurred by such Parties (a)
to the Consenting Parties or any other parties whose consent is required under
any applicable Operating Agreements arising out of any litigation brought by the
Consenting Parties under the Consent Agreement as a result of the consummation
of an Equitable Division or an Equitable Partition and (b) to counterparties
from whom a Required Operatorship Consent is required in connection with
effecting a Division of Operatorship or an Equitable Partition without having
obtained any Required Operatorship Consents, which in either case shall include
all reasonable legal expenses.  In connection with any such litigation pursuant
to which Blackstone is obligated to indemnify SN and SN UnSub under this Section
3.8(e)(vii), Blackstone shall have the right to control the defense on behalf of
Blackstone, SN, SN UnSub and their respective Affiliates and SN, SN UnSub or, if
applicable, the Qualified Foreclosure Transferee, and their respective
Affiliates shall reasonably cooperate in connection with such defense; provided,
that the appointment of counsel by Blackstone shall be subject to the consent of
SN, not to be unreasonably withheld, conditioned or delayed, and SN and SN UnSub
or, if applicable, the Qualified Foreclosure Transferee shall have the right to
participate in connection with the defense of any such litigation.  In
connection with the consummation and implementation of an Equitable Division or
an Equitable Partition, the Parties will use their respective commercially
reasonable efforts to cooperate with the Consenting Parties to provide for an
orderly transition of operatorship and consult with the consenting parties in
connection with the implementation of such transition, in each case, in order to
maintain an amicable working relationship with the Consenting Parties.

(f)      Transfer of Operatorship Generally.  Effective immediately upon the
occurrence of any of the following: (i) Operator is removed as operator pursuant
to the terms of any applicable Operating Agreement, (ii) Operator suffers a
Specified Event of Default under a Specified Credit Agreement, (iii) Operator
resigns as operator under any applicable Operating Agreement with or without the
consent of the other parties thereto, (iv) Operator commits an act of gross
negligence or willful misconduct with respect to its duties under an applicable
Operating Agreement (“Negligent Operator Action”); provided, that notice of any
Negligent Operator Action must be given to Operator detailing the alleged acts
by Operator and Operator shall have a thirty (30) day period from receipt of
such notice to cure any such Negligent Operator Action, unless the Negligent
Operator Action concerns an ongoing operation being conducted, in which case,
Operator must cure such Negligent Operator Action within forty-eight (48) hours
of its receipt of the notice; (v) SN or any of its Affiliates breaches in any
material respect its obligations under Section 4.5 or (vi) either Party while
acting as Operator has committed a Default under this

15

--------------------------------------------------------------------------------

 

 

Agreement (any such event described in the preceding clauses (i) through (vi),
collectively, an “Operator Default Event”), the operatorship of the applicable
Assets (which, in cases (i), (iii), and (iv) above, for avoidance of doubt,
shall mean only those Assets covered by the applicable Operating Agreement) and
the right to serve as, or to designate, the operator of such Assets under the
applicable Operating Agreement(s) shall, subject to the terms of such Operating
Agreement(s), be transferred to Blackstone (if SN is then the Operator) or SN
(if Blackstone is then the Operator), as applicable (the “Alternate Operator”)
or its designated Affiliate or a qualified Third Party operator capable of
operating the Assets and selected by the Alternate Operator (a “Third Party
Operator”).  The Operator who is replaced as a result of such Event of Default
(the “Defaulting Operator”) shall (and shall cause its Controlled Affiliates,
and shall use its reasonable best efforts to cause its other Affiliates, to) use
their reasonable best efforts to (i) take all actions required (at the
reasonable direction of the Alternate Operator to effectuate such transfer,
including voting its and its Affiliates’ interests for an election of the
Alternate Operator, its designee or a Third Party Operator, including through
one or a series of related transactions, in each case to the extent permitted
under the applicable Operating Agreement, (ii) obtain any necessary consents or
amendments otherwise required for a change in operatorship under the Leases and
applicable Operating Agreements and any other applicable Material Contracts
including all Required Operatorship Consents, and (iii) carry out any other
actions reasonably necessary to effect such transfer of operatorship.  In the
event the operatorship of an Asset is transferred to the Alternate Operator, its
designee or a Third Party Operator pursuant to this Section 3.8(f), the
Alternate Operator shall (and shall cause the successor operator, if other than
the Alternate Operator, to), defend, indemnify and hold harmless the Defaulting
Operator from all claims, Losses and damages raised by any Third Party related
to the applicable Operating Agreements with respect to which operatorship has
been transferred to the extent resulting from, pertaining to or arising from the
operation of the applicable Assets by the Alternate Operator, its designee or
the Third Party Operator from and after the date of such transfer of
operatorship of the applicable Assets.  The Alternate Operator shall (and shall
cause the successor operator, if other than such Alternate Operator to) also use
its reasonable best efforts to comply with all requirements of an operator under
the applicable Operating Agreement or applicable law.  In connection with any
transfer of operatorship pursuant to this Section 3.8, the Parties shall use
their reasonable best efforts to ensure that the new Operator shall have access
to all assets relating to the Assets in which the Parties all hold an ownership
interest in the same manner as the Defaulting Operator had prior to any such
operatorship transfer, to the extent that a Division of Operatorship has not
occurred or this Agreement has not been terminated.  If any required consent or
amendment required to effect the transfer of operatorship under any applicable
Operating Agreement or any required consent or amendment for any other Material
Contract related to a Lease or Wellpad for which operatorship is to be
transferred, in each case as contemplated by this Section 3.8(f), is not
obtained, including all Required Operatorship Consents, then until such consent
or amendment is obtained (or until such other time as the Alternate Operator
reasonably determines that it has the right and capability to assume
operatorship), (i) the Parties shall continue to use their respective reasonable
best efforts to obtain each required consent or amendment, (ii) the Defaulting
Operator shall maintain formal rights of operatorship for such applicable Lease
or Wellpad, and (iii) the Alternate Operator shall have the right to (A) be
designated as the contract operator pursuant to the applicable Operating
Agreement with respect to such Wellpad based on customary terms and conditions,
whereby the Alternate Operator shall have the right to physically conduct all
operations, and/or (B) direct the Defaulting Operator in its exercise of all
rights of an operator with respect to such Wellpad as

16

--------------------------------------------------------------------------------

 

 

though such Alternate Operator had been appointed as successor operator for such
Wellpad to the extent reasonably consistent with the Defaulting Operator’s
express duties as operator under the applicable Operating Agreement, in which
case the Defaulting Operator shall remain the operator with respect to the
applicable Asset and carry out all directions of the Alternate Operator and not
take any action under an Operating Agreement unless approved by the Alternate
Operator or expressly required under the applicable Operating Agreement.  For
the avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, the transfer of operatorship and the rights related thereto described
in this Section 3.8(f) shall be triggered automatically upon the occurrence of
an Operator Default Event and shall not be affected in any respect by any change
in, or cure of, an Operator Default Event.

3.9      Default.

(a)      Remedy Upon Default.  For so long as SN, SN UnSub, Blackstone or, if
applicable, the Qualified Foreclosure Transferee is in Default (a “Defaulting
Party”), (i) its rights under Section 3.2 (Function of the Operating Committee),
Section 3.7(b) (Subsequent Budgets and Work Plans), Section 3.8(e)
(Operatorship) (such that a Defaulting Party shall not have the right to elect
to cause a Division of Operatorship), Section 4.1(a) (Permitted Transfers) (such
that a Defaulting Party shall not have a right to Transfer its Asset Interest to
a Third Party even after the expiration of the three year limitation in Section
4.1(a), without the prior written consent of the Parties not in Default (the
“Non-Defaulting Parties”) and provided,  however, that such Default shall not
affect rights regarding Permitted Liens), Section 4.2 (Tag-Along Rights),
Section 4.3 (Right of First Offer), Section 4.5 (Sale Transaction) (such that if
Blackstone is the Defaulting Party, it shall not have a right to compel the
other Parties to participate in a Sale Transaction,), and Section 5.2 (Area of
Mutual Interest) shall be suspended and any control rights associated with such
provisions shall revert to the benefit of the Non-Defaulting Parties in
percentages equal to their proportionate share of an AMI acquisition pending
such cure or resolution of such Default and in connection therewith, the
Representative(s) appointed by the Defaulting Party shall lose all voting rights
with respect to the Operating Committee, and the affirmative vote of the
Representatives who have not lost voting rights shall be the only votes required
for any action to be taken by the Operating Committee (and shall be deemed to
constitute Unanimous Consent); provided, that, (i) such rights shall not be
suspended in the event the Party alleged to be in Default is contesting such
allegation in good faith, pursuant to a binding arbitration process in
accordance with Section 7.12(c), which shall be conducted as promptly as
reasonably practicable (and the Parties will use their good faith efforts to
cause a Representative and/or a designated senior executive to participate in
such process), and (ii) the Operating Committee shall not have the authority to
bind the Defaulting Party and its Affiliates to Subsequent Budgets and Work
Plans or to any increases to the then-existing Approved Budget except to the
extent that all such increases in the aggregate do not exceed such Approved
Budget by more than ten percent (10%).  A Default shall not be deemed to be
continuing after the Defaulting Party has (i) cured such Default, (ii) entered
into and satisfied its obligations under a binding written settlement with the
Non-Defaulting Parties related to such Default, or (iii) satisfied its
obligations, if any, arising from any arbitration or judicial proceeding related
to such Default.

(i)      Any reasonable, documented legal fees and other out-of-pocket costs of
each Party to a dispute governed under this Section 3.9 shall be borne solely by
the non-prevailing Party, as determined in connection with the relevant
proceedings and, the

17

--------------------------------------------------------------------------------

 

 

prevailing Party in such proceedings shall be entitled, in addition to such
other relief as may be granted, to reimbursement of such reasonable legal fees
and costs from the non-prevailing Party.

(ii)      Any monetary award granted to a Party in connection with a dispute
governed under this Section 3.9 shall include interest accruing daily at a rate
of 1.1% per month, compounding monthly, from the date upon which it is
determined the applicable state of Default began, until the Party in Default has
satisfied in full its obligations arising from the arbitration proceedings
(including the payment of such interest amount).

(b)      Remedy Not Exclusive.  The rights of the Non-Defaulting Party set forth
in this Section 3.9 or elsewhere in this Agreement shall be in addition to such
other rights and remedies that may exist at Law, in equity or under contract on
account of such Default.

Article IV
TRANSFER; EXIT OPPORTUNITIES

4.1      Restrictions on the Transfer of Interests.

(a)      Permitted Transfers.  Each Party may Transfer all or part of such
Party’s rights, title and interest to any Asset or related assets in the Core
Area acquired after the Effective Date and held directly or indirectly by any of
the Parties (an “Asset Interest”), including such Party’s Working Interests,
only in accordance with applicable Law and the provisions of this Agreement,
including this Article IV.  Prior to the third (3rd) anniversary of the
Effective Date, except for transfers to Permitted Transferees and Foreclosure
Transfers, none of the Parties shall be permitted to Transfer all or any portion
of such Party’s Asset Interests without the prior written consent of the
non-transferring Parties (each, a “Non-Transferring Party”), which consent may
be given or withheld in the sole discretion of such Party.  Any purported
Transfer in breach of the terms of this Agreement shall be null and void ab
initio, and the Non-Transferring Party shall not recognize any such prohibited
Transfer.  Any Party who Transfers or attempts to Transfer any Asset Interests
(the “Transferring Party”) except in compliance herewith shall be liable to, and
shall indemnify and hold harmless, the Non-Transferring Parties for all costs,
expenses, damages, and other Liabilities resulting therefrom.  No Party shall
place or allow to be placed any Lien on any of its Asset Interests other than
Permitted Liens.  “Permitted Liens” means (i) Liens required of the Parties
and/or subsidiary guarantors under any Applicable Credit Agreement (so long as
such Applicable Credit Agreement is not, after the Effective Date, amended,
restated, modified, renewed, refunded, replaced or refinanced in a manner that
places Liens on the Asset Interests that restrict the exercise of another
Party’s rights under this Agreement in a manner that is materially more
restrictive (including in a manner that would adversely impact the exercise of
any Party’s rights under this Article IV) than the restrictions imposed by such
Liens on the Effective Date), (ii) Liens under or required by an applicable
Operating Agreement, (iii) statutory Liens securing amounts not yet due and
payable or which are being contested in good faith, (iv) judgment Liens that are
bonded for appeal or will be paid by insurance, (iv) all overriding royalty and
net profits interests affecting the Assets on the Effective Date, (v) Liens
securing hedging related to the Assets, (vi) Liens related to debt financing
arrangements that do not restrict the exercise of another Party’s rights under
this Agreement in a manner that is materially more restrictive than the
restrictions imposed by Liens that were in place on the Effective Date under
other debt

18

--------------------------------------------------------------------------------

 

 

arrangements of such Party or its Affiliates, (vii) Liens related to marketing
or midstream arrangements, (viii) any volumetric production payment transaction
affecting a Party’s Asset Interest, provided such volumetric production payment
transaction shall be released in connection with a Sale Transaction, (ix) all
cashiers’, landlords’, workmens’, repairmens’, mechanics’, materialmens’,
warehousemens’ and carriers’ Liens and other similar Liens imposed by Law, in
each case, incurred in the ordinary course of business, (x) pledges, deposits or
other Liens securing the performance of bids, trade contracts, leases or
statutory obligations in each case, incurred in the ordinary course of business,
(xi) purchase money Liens incurred in the ordinary course of business, (xii)
zoning, entitlement, conservation restriction and other land use and
environmental regulations by Governmental Authorities which do not materially
interfere with the present use of any of the Asset Interests, (xiii)
encumbrances in favor of a bank or other financial institution encumbering
deposits or other funds maintained with a bank or other financial institution
(which in no event shall burden any Working Interests), or (xiv) encumbrances
arising out of, under or in connection with applicable securities Laws (which in
no event shall burden any Working Interests and which shall be removed prior to
the consummation of any Sale Transaction) or custodial arrangements with
custodians of securities (which in no event shall burden any Working
Interests). 

(b)      Effect of Permitted Transfer.  Any Permitted Transferee must satisfy
and comply with all requirements of a transferee of a Working Interest under any
applicable Operating Agreement.  Any Permitted Transferee to which any Asset
Interests are Transferred hereunder shall be bound by, and sign on to and join,
this Agreement, and shall become a Party for all purposes hereof and be bound by
all provisions to which the Party that Transferred Asset Interests to it was or
remains bound, provided that if a Permitted Transferee does not acquire all or
substantially all Asset Interests of a Transferring Party hereunder, then it
should obtain no rights under Article III.  No Transfer of an Asset Interest
shall relieve the Transferring Party of any obligations accruing prior to such
Transfer under this Agreement or the applicable Operating Agreement. In a
Foreclosure Transfer with respect to the Asset Interests of UnSub (a “Qualified
Foreclosure Transfer”), the UnSub Agent or any designated special purpose
vehicle established by the UnSub Agent, and in each case, any Permitted
Transferee thereof (the “Qualified Foreclosure Transferee”) (a) shall be bound
by, and  sign on to and join, this Agreement, (b) shall become a Party (and
replace SN UnSub as a Party) for all purposes hereof and (c) each other Party
shall be deemed to consent to the Qualified Foreclosure Transferee becoming a
Party; provided,  however, that if such Foreclosure Transfer covers less than
all or substantially all of SN UnSub’s Asset Interests, then unless otherwise
agreed by SN UnSub and the Permitted Transferee, such Qualified Foreclosure
Transferee shall not succeed to SN UnSub’s rights under Article III.  Except as
provided in Section 6.2 or in a Foreclosure Transfer, if a Transfer is made to a
Third Party in manner permitted by this Agreement or otherwise with the consent
of the Non-Transferring Parties, then this Agreement shall terminate upon the
consummation of such Transfer but only with respect to the Asset Interest
transferred (and this Agreement will remain in effect with respect to the
remainder of the Asset Interests).

(c)      Expenses.  The Transferring Party shall bear all costs and expenses
incurred in connection with any Transfer of all or any portion of its Asset
Interests.  Any transfer or similar taxes arising as a result of such Transfer
shall be paid by the Transferring Party.

(d)      Certain Indirect Transfers.  Except for Transfers to Permitted
Transferees,

19

--------------------------------------------------------------------------------

 

 

no Party shall indirectly Transfer any Asset Interests to the extent such Party
is not permitted to Transfer Asset Interests directly pursuant to the terms
hereof and any indirect Transfer shall be structured and consummated in such a
manner that the Non-Transferring Party shall be provided the same rights and
protections as it would have had if such Transfer were structured as a direct
Transfer of such Asset Interests pursuant to the terms hereof;  provided,
 however, that the sale of any equity interest in a Qualified Foreclosure
Transferee to the extent necessary or desirable to comply with Law (including
any bank regulatory requirements) shall not be subject to the restrictions set
forth in Section 4.1(a).  Notwithstanding anything in this Agreement to the
contrary, a Transfer resulting from any change in control or transfer of
ownership interests in Sanchez Energy shall not be treated as a Transfer under
this Article 4 unless such Transfer constitutes a Change of Control in which
case  Section 4.2 shall apply.

4.2      Tag-Along Right.

(a)      Other than in connection with an IPO as contemplated by Section 4.4 and
in connection with a Foreclosure Transfer, if at any time after the third (3rd)
anniversary of the Effective Date and prior to an IPO of such Party (as defined
herein), a Party proposes to Transfer all or any portion of its Asset Interests,
whether in a single or series of related transactions, that constitute greater
than thirty-five percent (35%) of such Party’s total Asset Interests held as of
the Effective Date to a Third Party purchaser or purchasers (a “Proposed Sale”),
after complying with Section 4.3, the Transferring Party shall furnish to the
other Parties (the “Non-Initiating Parties”) a written notice of such Proposed
Sale (the “Tag-Along Notice”) and provide the Non-Initiating Parties the
opportunity to participate in such Proposed Sale on the terms described in this
Section 4.2 to the extent of their respective ownership interests in the assets
to be transferred in such Proposed Sale.  The Tag-Along Notice will include:

(i)      the material terms and conditions of the Proposed Sale, including (A)
the Asset Interests to be Transferred, (B) the name of the proposed transferee
(the “Proposed Transferee”), (C) the proposed amount and form of consideration
(including the proposed price on a per Working Interest percentage basis based
on an allocation of value by applicable Leases, Wellpads, and other applicable
Assets, which will include an allocation to individual producing wells and
undeveloped acreage based on the bona fide third party offer), and (D) the
proposed Transfer date, if known, which date shall not be less than forty-five
(45) Business Days after delivery of such Tag-Along Notice;  and

(ii)      an invitation to the Non-Initiating Party to participate in such
Proposed Sale at the same per Working Interest percentage price per applicable
Asset, for the same form of consideration and on the same terms and conditions
as those offered to the Transferring Party in the Proposed Sale.  The
Transferring Party will deliver or cause to be delivered to the Non-Initiating
Party copies of all transaction documents relating to the Proposed Sale as
promptly as practicable after they become available.

(b)      A Non-Initiating Party must exercise the tag-along rights provided by
this Section 4.2 within twenty (20) Business Days following delivery of the
Tag-Along Notice by delivering a notice (the “Tag-Along Offer”) to the
Transferring Party indicating its desire to exercise its tag-along rights
hereunder.  If the Non-Initiating Party does not make a Tag-Along Offer within
twenty (20) Business Days following delivery of the Tag-Along Notice, the Non-

20

--------------------------------------------------------------------------------

 

 

Initiating Party shall be deemed to have waived its rights under this
Section 4.2 with respect to such Proposed Sale, and the Transferring Party shall
thereafter be free to Transfer the applicable Asset Interests (as defined in
Section 4.5(a)) to the Proposed Transferee without the participation of such
Non-Initiating Party, for the same form of consideration set forth in the
Tag-Along Notice, at a per Working Interest percentage price no greater than the
per Working Interest percentage price per applicable Asset set forth in the
Tag-Along Notice, and on other terms and conditions which are not more favorable
to the Transferring Party than those set forth in the Tag-Along Notice.  If one
or more Non-Initiating Parties elects to participate in the Proposed Sale
pursuant to this Section 4.2, (i)  the consideration to be received by the
Parties in such sale (a “Tag-Along Transaction”) will be calculated by taking
the aggregate proceeds from such Tag-Along Transaction  and allocating such
proceeds among the Parties based upon the relative Fair Market Value of the
Leases, Wellpads, and other applicable Assets and other interests included by
the Parties (collectively, the “Tag Interests”), as agreed by the Parties or as
otherwise determined pursuant to the valuation process set forth in Section
4.5(c), taking into account (in either case) the Parties’ proportionate
ownership of the Working Interests in the properties transferred pursuant to the
Tag-Along Transaction, the allocation of value among the Working Interests
included in the sale as determined with the Third Party buyer (but only to the
extent that all Parties approved in writing such allocation prior to execution
of the applicable agreement), and any other relevant information, provided, that
the total Fair Market Value of the aggregate interests to be sold for purposes
hereunder will be equal to the sale price determined by the purchaser of the
interests included by the Parties in the Proposed Sale; and (ii) the
Non-Initiating Parties shall agree to make to the Proposed Transferee the same
representations and warranties, covenants and indemnities as the Transferring
Party agrees to make in connection with the Proposed Sale (which may be modified
as necessary as to form to the extent one Party is Transferring Working
Interests and the other Party is Transferring equity interests holding Working
Interests, and such other distinctions as may be applicable to the Parties or
their interests in the Leases, Wellpads, and other applicable Assets); provided,
that (A) no Party shall be liable for the breach of any covenant by any other
Party, (B) in no event shall any Party be required to make representations and
warranties or provide indemnities as to any other Party, and (C) in no event
shall a Non-Initiating Party be responsible for any Liabilities or indemnities
in connection with such Proposed Sale in excess of the proceeds received by such
Non-Initiating Party in the Proposed Sale. 

(c)      In the event that the consideration received in connection with a
Proposed Sale consists of securities that are not registered under the
Securities Act, and any Non-Initiating Party exercises its tag-along rights
hereunder in connection with such Proposed Sale, if the Transferring Party is
entitled to registration rights in respect of such securities, the Transferring
Party shall ensure that each Non-Initiating Party, as applicable, will receive
pro rata piggy back registration rights on any registration in which the
Transferring Party is entitled to register such securities (together with a pro
rata number of the total demand registrations granted to the Transferring
Party).

(d)      The offer of a Non-Initiating Party contained in any Tag-Along Offer
shall be irrevocable, and, to the extent such Tag-Along Offer is accepted, such
Non-Initiating Party shall be bound and obligated to Transfer in the Proposed
Sale on the same terms and conditions, with respect to each Asset Interest
Transferred, as the Transferring Party; provided, however, that if the terms of
the Proposed Sale change with the result that the per Working Interest
percentage price shall be less than the per Working Interest percentage price
set forth in the Tag-Along Notice, the

21

--------------------------------------------------------------------------------

 

 

form of consideration shall be different or the other terms and conditions
(other than, for the avoidance of doubt, inside tax basis associated with such
interests, if applicable) shall be materially less favorable to such
Non-Initiating Party than those set forth in the Tag-Along Notice, such
Non-Initiating Party shall be permitted to withdraw the offer contained in the
applicable Tag-Along Offer by written notice to the Transferring Party and upon
such withdrawal shall be released from such Party’s obligations.

(e)      If a Party exercises its rights under this Section 4.2, the closing of
the sale of each Party’s Asset Interest in the Tag-Along Transaction will take
place concurrently, other than in connection with a Change of Control.  If the
closing with the Proposed Transferee (whether or not the Non-Initiating Party
has exercised its rights under this Section 4.2) shall not have occurred by 5:00
p.m.  Eastern Time on the date that is one-hundred and twenty (120) days after
the date of the Tag-Along Notice, as such period may be extended to obtain any
required regulatory approvals, and on terms and conditions not more favorable to
the Transferring Party than those set forth in the Tag-Along Notice, all the
restrictions on Transfer contained herein shall again be in effect with respect
to such Asset Interest and proposed Transfer.

(f)      The costs of any transactions contemplated by this Section 4.2 shall be
deducted pro rata from the proceeds to be paid to each Party in connection with
such transaction, other than in connection with a Change of Control, in which
case each Party participating in a Tag Transaction shall bear its own costs and
expenses.

(g)      Notwithstanding anything in this Agreement to the contrary, the Parties
agree that a Change of Control with respect to Sanchez Energy shall be treated
as a Transfer pursuant to this Section 4.2, provided that (i) a Tag Notice in
such circumstances shall be given no later than two (2) Business Days following
the public announcement of definitive documentation providing for a Change of
Control, (ii) such Change of Control may be consummated prior to the
consummation of the acquisition of the Non-Initiating Party’s Tag Interests
(which at the election of the Non-Initiating Party may be effected as an asset
sale or as the sale of equity interests of an entity directly or indirectly
owning the Assets of the Non-Initiating Party (provided that the Proposed
Transferee shall not be required to assume any indebtedness for borrowed money
and such entity shall have had no material business operations since its
formation other than as related to the Assets)), (iii) the Proposed Transferee
and the Non-Initiating Party shall enter into a purchase agreement providing for
the acquisition of the Non-Initiating Party’s Tag Interests no later than twenty
five (25) Business Days after the Non-Initiating Party’s acceptance of a Tag
Offer, which purchase agreement shall be substantially similar in all material
respects to the terms and conditions of the Purchase Agreement, and (iv) the
purchase price to be paid for the Non-Initiating Party’s Tag Interests shall be
determined based on the Fair Market Value of such Tag Interests in accordance
with Section 4.5(f), subject to any applicable purchase price adjustments set
forth in the purchase agreement referenced in the foregoing clause
(iii).  Sanchez Energy shall use its reasonable best efforts to cause a proposed
transferee to comply with the terms of this Section 4.2(g); provided that in any
consensual transaction between Sanchez Energy and a proposed transferee that
results in a Change of Control, including a transaction where the board of
directors of Sanchez Energy approve such transaction, Sanchez  Energy shall
cause such transferee to comply with this Section 4.2(g).

4.3      Right of First Offer.



22

--------------------------------------------------------------------------------

 

 

(a)      Other than in connection with an IPO as contemplated by Section 4.4, or
in connection with a Foreclosure Transfer, and subject to the terms of any
applicable Operating Agreement, if any Party proposes to Transfer any of the
Asset Interests held by such Party, including Blackstone pursuant to Section 4.5
(a “ROFO Transferor”) to a Third Party purchaser, the ROFO Transferor agrees
that, before entering into negotiations with a Third Party, the Transferring
Party will first provide notice (a “ROFO Notice”) to the other Parties (the
“ROFO Recipients”) that the ROFO Transferor proposes to pursue such a
transaction.  Each such ROFO Notice will invite the ROFO Recipient to submit to
the ROFO Transferor an offer in writing (a “ROFO Offer”), which offer shall (i)
be irrevocable and in good faith, (ii) be for all cash (except SN may choose to
fund a ROFO Offer with cash or SN Common Stock or a combination thereof) (any
such ROFO Offer including SN Common Stock as consideration an “SN Equity
Financed Offer”)), (iii) specify in reasonable detail the material terms and
conditions of such offer (including as set forth in Section 4.3(b) with respect
to a SN Equity Financed Offer), (iv) shall provide for a closing date of no
longer than ninety (90) days from the execution of a definitive purchase
agreement and provide for no holdback or escrow of purchase price, and (v) shall
remain open for acceptance by the ROFO Transferor for thirty (30) days after the
ROFO Transferor’s receipt of such ROFO Offer, to purchase from the ROFO
Transferor one hundred percent (100%) of the Asset Interests that are the
subject of the ROFO Notice, which at the sole election of the ROFO Transferor
may be structured as a purchase of Working Interests or equity interests of an
entity holding Asset Interests (the “ROFO Interests”).  The ROFO Offer shall be
submitted to the ROFO Transferor within thirty (30) days after the ROFO
Recipient’s receipt of the ROFO Notice and shall include a proposed definitive
purchase agreement that such ROFO Recipient is prepared to execute upon the
acceptance by the ROFO Transferor of the ROFO Offer.  Upon the receipt by the
ROFO Transferor of any ROFO Offer, the ROFO Transferor and the applicable ROFO
Recipient shall negotiate in good faith for a period of thirty (30) days
regarding the ROFO Offer.  In the event the Parties are unable to reach
agreement during such period, the ROFO Transferor may elect by notice to such
ROFO Recipient submitted at any time during the 30-day period following such
negotiation period to accept or reject the ROFO Offer (it being understood that
a failure of the ROFO Transferor to submit an unqualified acceptance notice
within such 30-day period shall constitute a rejection of the ROFO Offer).  If
the ROFO Transferor timely submits an acceptance notice, the ROFO Transferor and
the applicable ROFO Recipient shall in good faith negotiate a definitive
purchase and sale agreement (which shall include the terms and conditions set
forth in the ROFO Offer) and use their reasonable best efforts to consummate the
purchase and sale of the ROFO Interests as promptly as practicable and in any
event within ninety (90) days from the execution of a definitive purchase
agreement.  If only one ROFO Recipient timely submits a ROFO Offer, the ROFO
Transferor may effectuate the sale of all the ROFO Interests to such ROFO
Recipient alone.  If neither ROFO Recipient timely submits a ROFO Offer or any
ROFO Offer is rejected (or deemed rejected as described above) by the ROFO
Transferor, the ROFO Transferor may effectuate a sale of all the ROFO Interests
to a Third Party so long as (i) if a ROFO Offer was made, the Transfer price is
at least one hundred percent (100%) of the offer price set forth in such ROFO
Offer (taking into account Section 4.3(b) below) and the other terms and
conditions offered to the Third Party are not materially more favorable to the
Third Party than those of such ROFO Offer; and (ii) the execution of definitive
documentation for the sale of such ROFO Interests to such Third Party shall
occur no later than two hundred and seventy (270) days after a rejection (or
deemed rejection) of such ROFO Offer.

(b)      In connection with any SN Equity Financed Offer:



23

--------------------------------------------------------------------------------

 

 

(i)      the determination of the value of SN Common Stock included in a SN
Equity Financed Offer shall (i) apply an appropriate illiquidity discount, which
may take into account, as applicable, the discounts applied to comparable
private placements or block trades of comparable size as compared to the
applicable market price of such securities and/or discounts applied to publicly
traded common equity used as acquisition currency by relevant valuation
methodologies customarily used by leading financial valuation firms in similar
circumstances and (ii) be discounted for any adverse liquidity effects that are
attributable to the payment of any applicable taxes associated with the receipt
of such SN Common Stock, in each case (i) and (ii), as reasonably determined by
the ROFO Transferor, provided, that no discount with respect to clause (ii)
shall apply if the SN Equity Financed Offer includes a portion of cash
consideration equal to or greater than the expected aggregate amount of tax
payable by the ROFO Transferor, including Blackstone and any of its direct and
indirect equity owners as a result of the consummation of such SN Equity
Financed Offer and assuming that the aggregate amount of such tax shall by
computed using an assumed tax rate equal to the highest maximum combined
marginal federal, state and local income tax rates applicable to an individual
or corporate taxpayer resident in New York, NY;

(ii)      the ROFO Offer shall provide for a fixed value, including a fixed
value for the portion of consideration represented by SN Common Stock, payable
upon closing, unless otherwise agreed to by the ROFO Transferor;

(iii)      if the ROFO Transferor would beneficially own on a pro forma basis
(calculated in accordance with clause (vi) below) more than 20% of the
outstanding SN Common Stock, Sanchez Energy shall provide representation rights
for the Sanchez Energy Board of Directors to the ROFO Transferor approximately
equal to its pro forma beneficial ownership percentage of SN Common Stock
following the consummation of any ROFO Offer pursuant to documentation
reasonably acceptable to Blackstone;

(iv)      no Event of Default (as such term may be then defined under the SN
Credit Agreement) shall have occurred under the SN Credit Agreement;

(v)      Sanchez Energy shall have a rating equal to or higher than “B3” (or the
equivalent) by Moody’s or its successors, or an equivalent rating by S&P or
Fitch, Inc. (or either of its successors);

(vi)      the resulting share issuance will not cause the ROFO Transferor to
beneficially own more than 35% of outstanding SN Common Stock on a pro forma
basis excluding any SN Common Stock owned prior to the Effective Date or issued
to Blackstone or GSO pursuant to this Agreement after the Effective Date;

(vii)      the SN Common Stock shall be listed on the New York Stock Exchange or
the NASDAQ Stock Market (or their respective successors); and

(viii)      the SN Common Stock to be issued to the ROFO Transferor shall be
entitled to the benefits of a registration rights agreement substantially
similar in form and substance to the Registration Rights Agreement.



24

--------------------------------------------------------------------------------

 

 

4.4      Initial Public Offering.  Notwithstanding anything to the contrary
herein, at any time following the third (3rd) anniversary of the Effective Date,
any Party shall have the right to consummate an initial public offering of a
vehicle that includes its respective Working Interests in the Assets at the time
such IPO is initiated (“IPO”).  The Party planning to carry out the IPO (the
“IPO Party”) may elect to exercise such right by delivering written notice of
such election (an “IPO Notice”) to the other Parties (each a  “Non-IPO
Party”).  Each Non-IPO Party shall (and shall cause its Controlled Affiliates,
and shall use its reasonable best efforts to cause its other Affiliates, to),
following receipt of an IPO Notice, cooperate and take such actions as are
reasonably requested by the IPO Party or its Affiliates to help facilitate any
such IPO, and the IPO Party shall reimburse each Non-IPO Party and its
Affiliates for their reasonable out-of-pocket costs and expenses incurred in
connection therewith.    

4.5      Sale Transaction.  

Subject to the limitations and conditions set forth in this Section 4.5 and the
Right of First Offer set forth in Section 4.3:

(a)      If at any time after the third (3rd) anniversary of the Effective Date
(or within nine (9) months following the termination of this Agreement),
Blackstone elects, pursuant to a Bona Fide Offer, to pursue a Transfer to a
Third Party (other than GSO or any of its Affiliates) pursuant to the terms of
such Bona Fide Offer (the “Sale Transaction Transferee”) of all or substantially
all of the Working Interests and other Assets acquired by Blackstone pursuant to
the Purchase Agreement and all related assets in the Core Area acquired after
the Effective Date and then held directly or indirectly by Blackstone and its
Affiliates (including all rights to operatorship of Blackstone and its
Affiliates related to the Leases and/or Wellpads) (other than with respect to
Excluded AMI Transactions (as defined in Section 5.2)), or all of the equity
interests of any entity directly or indirectly owning all of such Working
Interests and other Assets and related assets (a “Sale Transaction,” which shall
include a Sale Transaction Equitable Partition and the consummation of the sale
contemplated thereby, but not an Alternative Equity Partition), and provided,
that (i) Blackstone is not the Operator of all of the Assets, (ii) SN or any of
its Affiliates is the Operator of any of the Assets and (iii) SN, SN UnSub and
any of their respective Affiliates that then own any interests in the Asset
Interests have not unconditionally agreed in writing to vote their applicable
interests to support the designation of the Third Party who has made such Bona
Fide Offer as operator under the applicable Operating Agreements, Blackstone
shall, subject to Section 4.5, including Sections 4.5(h) and 4.5(i), have the
right to compel Sanchez Energy, SN, SN UnSub, and their respective Affiliates to
sell or otherwise convey to the Sale Transaction Transferee all of their Working
Interests and other Assets (and other related assets acquired following the
Effective Date) (including all rights to operatorship of SN and its Affiliates
related to the Leases and/or Wellpads (“SN Operatorship Rights”)) within an area
of land comprising 75% of the Fair Market Value of the Core Area (the “Included
Percentage”) (provided that if the transfer of such land would result in Sanchez
Energy transferring all or substantially all of its assets pursuant to
applicable Law, then such applicable percentage of Fair Market Value shall be
such lesser percentage that would not constitute all or substantially all of the
assets of Sanchez Energy pursuant to applicable Law, but in no event shall such
percentage be lower than 66%) (it being agreed that for purposes of this Section
4.5, the Core Area shall not include any acreage for which a Party or any of its
Affiliates does not then own Working Interests) (such area, the “Included Sale
Transaction Area,” and the remainder of the Core Area, the “Excluded Sale
Transaction Area” and

25

--------------------------------------------------------------------------------

 

 

such remaining percentage, the “Excluded Percentage”) to be determined as
provided below in this Section 4.5(a), and in connection and contemporaneously
with such Sale Transaction, Blackstone shall convey (and if applicable, cause
its Affiliates to convey) all of their Working Interests and other Assets (and
other related assets acquired following the Effective Date) (including all
rights to operatorship of Blackstone and its Affiliates related to the Leases
and/or Wellpads (“Blackstone Operatorship Rights”)) within the Excluded Sale
Transaction Area to SN and SN UnSub.  Upon the election by Blackstone to pursue
a Sale Transaction, SN, SN UnSub, and Blackstone shall negotiate in good faith
for a period of forty-five (45) days to agree upon and designate the Included
Sale Transaction Area and the Excluded Sale Transaction Area, based on
substantially proportionate geographic divisions and customary industry
practices and their respective reserve reports covering the previous 12-month
period, such that the Included Sale Transaction Area comprises the Included
Percentage and the Excluded Sale Transaction Area comprises the Excluded
Percentage, respectively, of the aggregate Fair Market Value of the Core Area (a
“Sale Transaction Equitable Partition”) in addition to an alternative partition
such that the Included Sale Transaction Area comprises Assets in the Core Area
equal to 50% of the aggregate Fair Market Value of the Core Area (or if at such
time the relative ownership percentages of SN and its Affiliates and Blackstone
and its Affiliates in the Core Area are not 50%/50%, then the percentage of the
Fair Market Value owned in the Core Area by Blackstone and its Affiliates as
compared to SN and its Affiliates) (such percentage, the “Blackstone
Percentage”) and the Excluded Sale Transaction Area comprises that percentage of
Assets in the Core Area equal to 100% less the Blackstone Percentage (an
“Alternative Equitable Partition” and together with a Sale Transaction Equitable
Partition, each an “Equitable Partition”).  An Equitable Partition shall (i)
proportionately distribute to SN and SN UnSub, on the one hand, and the Sale
Transaction Transferee or Blackstone, as applicable, on the other hand, in the
same proportion and with substantially similar characteristics as each Party
held in the Core Area, prior to the Equitable Partition, the following: (1) the
remaining drilling obligations under the APC Well Commitment and continuous
drilling obligations under the oil and gas leases to which the applicable
Working Interests are subject, (2) producing wells and current production
(including substantially similar decline profiles and cash flow profiles),
proved developed non-producing acreage and undeveloped acreage, (3) remaining
reserves, (4) potential future well locations, and (5) allocation of exposure to
demand charges, minimum volume commitments and commodity charges (and other
similar costs and obligations) under the midstream and marketing agreements in
place in the Core Area; (ii) seek to allocate the entirety of a Lease and the
acreage governed by an applicable joint operating agreement into either the
Included Sale Transaction Area or the Excluded Sale Transaction Area; (iii) take
into account any other relevant factors, including, if applicable, a prior
Division of Operatorship, and any restrictions on assignment of the applicable
Working Interests and other Assets and, subject to the other express provisions
of this Section 4.5, seek to mitigate any such restrictions if they are
reasonably likely to impede or delay an Equitable Partition and (iv) in the case
of an Alternative Equitable Partition, in no event shall SN UnSub have lower
values of PDP PV-10 or projected cash flow from PDP reserves after such
Alternative Equitable Partition and provided further that any assignments and
conveyances among the Parties under an Alternative Equitable Partition shall be
on terms substantially similar to the assignment and conveyance terms under the
Purchase Agreement).  If, following such forty-five (45) day period, SN, SN
UnSub, and Blackstone are unable to agree upon an Equitable Partition, then the
Equitable Partitions shall be decided by Financial Advisors and Reserve
Auditor(s) using the same process as provided for an Equitable Division pursuant
to Section 3.8(e)(i),  mutatis mutandis (but with such modifications as

26

--------------------------------------------------------------------------------

 

 

may be necessary to determine a Sale Transaction Equitable Partition and an
Alternative Equitable Partition in accordance with this Section 4.5, including
in order to include SN UnSub as a party to such process), and after the final
determination of the Equitable Divisions by the Financial Advisors and upon the
execution of definitive documentation as required to carry out the Sale
Transaction or the Alternative Equitable Partition, as applicable, pursuant to
this Section 4.5, the Parties hereto and their Affiliates shall use their
respective reasonable best efforts to effectuate the applicable Equitable
Division as promptly as practicable (for no additional consideration other than
as may be necessary to ensure that the relative percentages of Fair Market Value
in an Alternative Equitable Partition are satisfied).  In order to facilitate an
efficient and orderly Sale Transaction process, Blackstone may elect to initiate
(and cause Sanchez Energy to participate in) the determination of the Equitable
Partitions upon the delivery by Blackstone of a ROFO Notice, and from such time
as a ROFO Notice is provided until the time that a Sale Transaction or Equitable
Division is consummated as provided for in this Section 4.5, neither SN nor its
Affiliates shall initiate a Division of Operatorship.  In the event that
Blackstone is unable to cause Sanchez Energy, SN, SN UnSub and/or their
respective Affiliates to participate in a Sale Transaction as a result of any of
the limitations set forth in this Section 4.5, then Blackstone shall have the
right to effectuate an Alternative Equitable Partition, whereby Blackstone shall
be entitled to all Assets of the Parties in the Included Sale Transaction Area
and SN and SN UnSub shall be entitled to all Assets of the Parties in the
Excluded Sale Transaction Area (in each case as such areas are determined
pursuant to this Section 4.5(a) with respect to an Alternative Equitable
Partition, for no consideration payable other than as may be necessary to ensure
that the relative percentages of Fair Market Value in an Alternative Equitable
Partition are satisfied), and the Parties shall use their respective reasonable
best efforts to effect such Alternative Equitable Partition as promptly as
practicable. In connection with the effectuation of an Alternative Equitable
Partition and to the extent a Sale Transaction has not been consummated, the
Parties shall use their respective reasonable best efforts to cause Blackstone
or its designee (or if applicable a Sale Transaction Transferee) to become
operator under each joint operating agreement applicable to the Assets included
in the Included Sale Transaction Area and cause SN or its designee to become
operator under each joint operating agreement applicable to the Assets included
in the Excluded Sale Transaction Area, and in the event that such operatorship
is not vested in the applicable party prior to the time that a Sale Transaction
Equitable Partition (which shall be consummated as of the closing of a Sale
Transaction or as promptly as practicable thereafter) or Alternative Equitable
Partition is otherwise ready to be completed, then the principles of Section
3.8(e) shall apply, mutatis mutandis, as though the party to whom operatorship
should be transferred were the Post-Division Operator and the Party or its
Affiliate that is the operator under an applicable joint operatorship were the
Pre-Division Operator (including, without limitation, Section 3.8(e)(ii)), and,
if necessary, the Pre-Division Operator shall maintain a sufficient minimal
interest so as to not effect an automatic resignation of operatorship under the
applicable operating agreements.

(b)      Each of Blackstone, Sanchez Energy, SN and SN UnSub and each of their
applicable Affiliates shall consent to such Sale Transaction or to carry out an
Alternative Equitable Partition and will cooperate in good faith and use
reasonable best efforts to obtain all necessary approvals and authorizations
from its and its subsidiaries’ shareholders (including holders of any preferred
equity interests), Board of Directors or other governing bodies, joint venture
partners and lenders (including, for the avoidance of doubt, consent from
lenders to an Alternative Equitable Partition as required hereunder,
notwithstanding any applicable minimum cash consideration requirement that would
otherwise be applicable thereto, and regardless of whether

27

--------------------------------------------------------------------------------

 

 

any restriction or limitation in any financing arrangement that is otherwise
permitted by this Section 4.5), as applicable, and will cooperate in good faith
and use reasonable best efforts to remove all Permitted Liens (other than the
Permitted Liens described in clauses (iv) and (xii) of the definition thereof)
from the applicable Assets and other interests to be conveyed in a Sale
Transaction or Alternative Equitable Partition and to take or cause to be taken
all other reasonable actions, including seeking any necessary consents required
for assignment of interests in the Assets and related interests to be conveyed
in a Sale Transaction or Alternative Equitable Partition or a change in
operatorship to the applicable purchaser in a Sale Transaction or in an
Alternative Equitable Partition or any other actions reasonably necessary or
desirable to cause the consummation of such Sale Transaction on the terms of the
Bona Fide Offer and in order to maximize the value to be realized by the Parties
in connection with a Sale Transaction or otherwise to effect an Alternative
Equitable Partition.  For the avoidance of doubt, the preceding sentence shall
not be construed to require Sanchez Energy, SN or SN UnSub to restructure its
ownership of the Assets, provided that, subject to the terms of this Agreement,
none of Blackstone, Sanchez Energy, SN and SN UnSub nor any of their Affiliates
shall take any action for the purpose of preventing or materially impeding the
consummation of a Sale Transaction or an Alternative Equitable
Partition.  Notwithstanding anything in Section 4.5 or this Agreement to the
contrary, (i) Blackstone’s rights to compel a Sale Transaction or an Alternative
Equitable Partition and (ii) the obligations of Sanchez Energy, SN, SN UnSub,
and their respective Affiliates to consent to such transaction, are subject to
(a) compliance by SN, SN UnSub and their respective Affiliates with the
requirements under each of their debt financing arrangements as of the Effective
Date (as the same may be amended and together with any new debt financing
arrangement, in each case that shall have been established in good faith and for
valid business purposes and on market terms); provided that Sanchez Energy, SN,
SN UnSub, and their respective Affiliates shall use their respective reasonable
best efforts to ensure that any new debt financing arrangement or amendment of
an existing financing arrangement entered into after the Effective Date shall
not expressly restrict an Alternative Equitable Partition as required hereunder,
notwithstanding any applicable minimum cash consideration requirement that would
otherwise be applicable thereto, (b) compliance with all of the provisions of
this Section 4.5, or (c) required landowner consents, midstream consents or
other third party consents.    

(c)      [Intentionally Omitted]

(d)      Subject to the limitations and conditions of this Section 4.5, the
Parties will execute the agreement negotiated by Blackstone in connection with
such a Sale Transaction (a “Sale Transaction Agreement”) and will take such
other actions as may be reasonably requested by Blackstone to effect such Sale
Transaction; provided,  however, that (i) Sanchez Energy, SN, SN UnSub or their
Affiliates bound hereby, as applicable, shall only be required to make the same
(or substantially similar in all material respects) representations, warranties
and covenants and the same indemnities as Blackstone agrees to make in
connection with the Sale Transaction (unless expressly contemplated otherwise in
this Section 4.5), except that in no event shall any Party be required to agree
to any non-competition or non-solicitation covenant in connection with the Sale
Transaction or to make any representation or warranty that would be inaccurate
when made without the ability to provide disclosure against such representation
or warranty; (ii) no Party shall be liable for the breach of any covenants of
any other Party; (iii) in no event shall any Party be required to make
representations and warranties or provide indemnities as to any other Party;
(iv) any liability relating to representations and warranties (and related
indemnities) or other

28

--------------------------------------------------------------------------------

 

 

indemnification obligations in connection with the Sale Transaction and related
to the Assets shall be shared by the Parties pro rata on a several (but not
joint) basis in proportion to the proceeds received by each Party in the Sale
Transaction; (v) no Party shall have aggregate liability relating to the
representations and warranties (and related indemnities) or other
indemnification obligations in excess of the purchase price (nor shall any Party
have aggregate liability with respect to the breach of non-fundamental or
tax-related representations and warranties (and related indemnities) in excess
of twenty five percent (25%) of the purchase price to be received in the Sale
Transaction by such Party without such Party’s consent, which may be withheld by
such Party in its sole discretion); and (vi) any escrow or other holdback of
proceeds shall be allocated on a pro rata basis among the applicable
Parties.    

(e)      In connection with a Sale Transaction, the form of consideration will
consist of either (i) all cash or (ii) cash and not more than twenty-five (25%)
in value of publicly traded securities, subject to the following:  In connection
with such a Sale Transaction (i) if the form of consideration is a combination
of cash and securities, the portion of such consideration that is cash shall be
the greater percentage of (A) seventy-five (75%) percent cash and (B) the
percentage of cash necessary for Sanchez Energy, SN and its Affiliates to meet
any debt financing covenants which are then in existence (up to 100% cash
requirements) (provided that Blackstone or its applicable Affiliate may elect to
take a higher percentage of equity consideration in a Sale Transaction than the
other participating sale parties in order to satisfy the requirements of this
clause (i)), (ii) subject to the preceding clause (i), all Parties shall be
allocated the same form of consideration, or if any Parties are given an option
as to the form and amount of consideration to be received, all Parties will be
given the same option, and (iii) the consideration to be received by the Parties
in a Sale Transaction will be calculated by taking the aggregate proceeds from
such Sale Transaction (excluding all out-of-pocket costs incurred by the Parties
in connection with such Sale Transaction, which shall be borne by the Parties in
proportion to their respective rights to the aggregate sale proceeds; provided,
that any agreements with accountants, attorneys, investment bankers or other
such professional service firms in connection with a Sale Transaction shall be
negotiated at arms-length and be at prevailing market rates and provided,
further, that SN shall have the right to consent to any investment bank hired to
direct the Sale Transaction process, such consent not to be unreasonably
withheld, conditioned or delayed) and allocating such proceeds among the Parties
based upon the relative Fair Market Value of the Assets and other interests
included by Blackstone, SN, and SN UnSub and their respective Affiliates in the
Sale Transaction (collectively, the “Drag Interests”), as agreed by the Parties
or as otherwise determined pursuant to an Equitable Partition.

(f)        For purposes of Section 4.5(e) and Section 4.2(b), in the event the
applicable Parties (for purposes of this paragraph, collectively, the “Dispute
Parties”) disagree as to the relative Fair Market Value of the Drag Interests or
Tag Interests, as applicable, included by each Party and cannot resolve such
dispute (after good faith negotiations lasting no more than ten (10) Business
Days) (it being agreed that an Equitable Partition determined in accordance with
Section 4.5(a) shall be final and binding on the Parties), then any Dispute
Party may elect for the Dispute Parties to engage one mutually-agreeable
reputable national or regional investment bank or valuation firm with experience
in the valuation of oil and gas interests in Eagle Ford Shale (the “Valuation
Firm”) to determine the relative Fair Market Value (on a percentage basis) of
the Drag Interests or Tag Interests, as applicable, included by each Party. In
the event that Blackstone has not effected a Division of Operatorship, any
determination of the Fair Market Value shall assume

29

--------------------------------------------------------------------------------

 

 

that Blackstone holds rights to operatorship of such portion of the Assets as
though an Equitable Division had been consummated.  The Valuation Firm shall be
selected by the Dispute Parties from among the parties included on Annex IV and
if the Dispute Parties are unable to agree then SN in the case of a Sale
Transaction or Blackstone in the case of a Proposed Sale shall choose.  The
Dispute Parties shall each cooperate fully with the Valuation Firm, including by
providing all reasonably requested information, data and work papers of such
Dispute Party and shall make available personnel and accountants to explain any
such information, data or work papers.  The Parties shall cause the Valuation
Firm to render its determination as soon as reasonably practicable but in no
event later than fifteen (15) Business Days after the Valuation Firm was
engaged; provided,  however, if the dispute relates to Tag Interests, the
Parties shall cause the Valuation Firm to render its determination no later than
the second (2nd) Business Day prior to the expiration of the Tag-Along
Offer.  The Valuation Firm’s determination of the relative value of the Drag
Interests (the “Final Valuation”) shall be final and binding on the Dispute
Parties, and any proceeds to be received in such indirect approved sale shall be
split between the Dispute Parties based upon the relative valuation percentages
set forth in the Final Valuation.  The fees and costs of the Valuation Firm
shall be split equally between the Parties based on their respective
proportionate amount of Working Interests to be conveyed in the applicable
transaction, and the Parties shall provide, and shall cause their Controlled
Affiliates, and shall use their reasonable best efforts to cause their other
Affiliates to provide, all information available to them that may be reasonably
requested by the Valuation Firm.

(g)      In connection with a Sale Transaction, if reasonably requested by the
applicable buyer, Sanchez Energy, if the Sanchez Operator remains the Operator
for any Wellpads or Leases, shall use its commercially reasonable efforts to
enter into a customary transition services agreement with the purchaser at the
closing of such Sale Transaction, or Sanchez Energy shall cause any applicable
Affiliate or entity then providing management services to Sanchez Energy and
capable of providing transition services to enter into such agreement, which
transition services agreement shall be substantially similar in all material
respects to the transition services agreement with Affiliates of Anadarko
pursuant to the Purchase Agreement, provided, that the term shall be no more
than two months and Sanchez Energy or its Affiliate shall be entitled to earn a
mark-up of 10% over cost on all services provided thereunder.

(h)      Notwithstanding anything contained in this Section 4.5 to the contrary
but, with respect to SN UnSub, subject to Section 4.5(i), (i) there shall be no
liability or obligation on behalf of Blackstone or its Affiliates if such
entities determine, for any reason, not to consummate a Sale Transaction or an
Equitable Partition, and Blackstone shall be permitted to discontinue at any
time any Sale Transaction or Equitable Partition initiated by Blackstone by
providing written notice to SN and SN UnSub; (ii) Blackstone may not cause
Sanchez Energy, SN, SN UnSub and their respective Affiliates to participate in a
Sale Transaction unless the consideration received by Sanchez Energy, SN, SN
UnSub and their respective Affiliates in such Sale Transaction (including
distributions of cash on hand at SN and SN UnSub that are made to SN and UnSub
in connection with such sale) would be greater than or equal to the sum (the
“Required Return Sum”), without duplication, of (A) (i) the amount of capital
which was invested, borrowed, used or otherwise provided in connection with the
financing, acquisition, ownership or operation of the Assets, and any related
assets (including for the avoidance of doubt, any assets being retained by SN or
Unsub in the Sale Transaction) less all distributions previously made on account
of any equity capital invested by Parties other than GSO (or its Affiliates),
(ii) payments by the relevant Person and its

30

--------------------------------------------------------------------------------

 

 

Affiliates arising under or related to the redemption, repayment or refinancing
of any securities, credit facilities, financial vehicles, debentures, notes,
guarantees or liabilities procured to carry out any and all transactions
contemplated under the Purchase  Agreement or this Agreement, in each case, that
are required as a result of the consummation of a Sale Transaction, and (iii)
disbursements, fees or costs reasonably incurred or to be incurred by the
relevant Person and its Affiliates to suspend, reassign, demobilize, stack,
terminate, sell off and restructure all applicable personnel, equipment and
operations related, directly or indirectly, to the Assets in connection with
such Sale Transaction, (B) the amount of capital GSO (or its Affiliates)
invested in SN UnSub, (C) the Base Preferred Return Amount as required under the
SN UnSub Partnership Agreement and (D) the outstanding indebtedness for borrowed
money of SN and SN UnSub upon such applicable date of determination (net of any
cash and cash equivalents of SN and SN UnSub as of such date) to the extent that
a buyer in connection with a Sale Transaction does not assume or directly repay
such outstanding indebtedness; provided for purposes of the foregoing subparts
(A) through (D), that such equity or debt that is amended, incurred or
established following the Effective Date is done so in good faith and for valid
business purposes and on terms determined in the reasonable judgment and in good
faith by the party amending, incurring or establishing such equity or debt;
provided further that with the written consent of GSO, the Required Return Sum
will be adjusted downward equitably to reflect the percentage of Assets actually
to be transferred in a Sale Transaction by SN and SN UnSub as compared to the
Assets acquired by SN and SN UnSub pursuant to the Purchase Agreement.  In
addition, (i) a fair and reasonable allocation of the proceeds from a proposed
Sale Transaction between SN and SN UnSub shall be made in the reasonable
judgment, in good faith and for valid business purposes, of Sanchez Energy, SN
and SN UnSub (in accordance with their then existing debt arrangements) and (ii)
in no event shall SN or SN UnSub be compelled to enter into a Sale Transaction
unless, after the application of the proceeds from such Sale Transaction, after
satisfying the conditions in the foregoing subpart (i), the proceeds payable to
SN UnSub shall be an amount sufficient to return to its equity holders 100% of
the equity invested in SN UnSub.

(i)      Notwithstanding anything in this Section 4.5 or this Agreement to the
contrary, prior to the Redemption Date, without the prior written consent of
GSO, SN UnSub shall not (and shall not be required to), and no Party shall cause
SN Unsub to participate in any transfer or disposition (or enter into definitive
documentation providing for any transfer or disposition) of any of its Working
Interest or other Assets (or any portion thereof) under this Section 4.5 (other
than an Alternative Equitable Partition), and Blackstone shall not have the
right to compel a Sale Transaction with respect to SN UnSub’s Working Interests
and Assets (or any portion thereof), unless such transfer or disposition
complies with the terms and conditions of SN UnSub’s (i) debt financing
arrangements applicable as of the Effective Date and such other debt financing
arrangements that as amended, or as incurred or established following the
Effective Date in good faith and for valid business purposes and on terms
determined in the reasonable judgment and in good faith by the party amending,
incurring or establishing such debt, and (ii) the requirement that the Preferred
Units receive an amount of cash equal to the Base Preferred Return Amount with
respect to each Preferred Unit in redemption in full of all outstanding
Preferred Units, pursuant to and in compliance with the SN UnSub GP LLC
Agreement and SN UnSub Partnership Agreement, less any debt incurred, Preferred
Units or Common Units issued by SN UnSub in connection with funding of
properties outside of the AMI, and (iii) GSO shall have the right to act on
behalf of, and enforce all rights of, SN UnSub in connection with this Section
4.5. For the avoidance of doubt and for purposes of clarity, an Alternative
Equitable Partition is intended to provide SN UnSub

31

--------------------------------------------------------------------------------

 

 

with substantially similar characteristics and value, after giving effect to
such Alternative Equitable Partition, as SN UnSub held in the Core Area prior to
the Alternative Equitable Partition, in accordance with the procedures in
Section 4.5(a).

Article V
ADDITIONAL COVENANTS

5.1      Information Rights.

(a)      Notwithstanding anything to the contrary in the Operating Agreements
(but, for the avoidance of doubt, in addition to the information and data
required to be provided to the Parties pursuant any Operating Agreement),
Operator shall provide the Parties, in electronic format, with the following
information and reports with respect to the Assets reasonably promptly after
such information becomes available to Operator or could have been prepared
without incurring unreasonable time and cost by Operator or any of its
Affiliates:

(i)      daily volumes for oil, gas, condensate, and water, choke size and
tubing, casing, and flowing pressure;

(ii)      monthly lease operating expense statement; 

(iii)      monthly oil, gas, and condensate sales reports;

(iv)      drilling and workover reports, which shall include the current depth,
the corresponding lithological information, data on drilling fluid
characteristics, information about drilling difficulties or delays (if any), mud
checks, mud logs, and hydrocarbon information, casing and cementation tallies,
and estimated cumulative costs;

(v)      daily drilling (including completion, stimulation, testing, artificial
lifting, daily mud reports, mud logging, directional drilling, etc.) reports;

(vi)      copies of all completion and plugging reports;

(vii)      to the extent permissible, copies of all seismic data and reports,
well tests, core data, microseismic, and associated analysis reports;

(viii)      to the extent Operator prepares or receives such information,
(A) geological and geophysical, reservoir engineering, drilling and well
completion studies, development schedules, and annual progress reports on
development projects and (B) well performance reports;

(ix)      copies of written notices provided by Governmental Authorities or any
Third Party regarding material violations or potential material violations of
applicable Law;

(x)      copies of all material reports provided by Operator to, or filings made
by Operator with, any Governmental Authority relating to material violations or
potential material violations of applicable Law;



32

--------------------------------------------------------------------------------

 

 

(xi)      copies of any material correspondence between Operator and any
Governmental Authority relating to material violations or potential material
violations of applicable law; 

(xii)      to the extent not included in clauses (i)-(xi) above, all material
information, data, projections, interpretative data and analysis, operating
plans, records, and analysis utilized by Operator in preparing (including the
basis for proposing) a Subsequent Budget and Work Plan; and

(xiii)      to the extent not included in clauses (i)-(xii) above, as soon as
reasonably practicable following a request from a Party, all information
reasonably requested by a Party for any purposes, including in connection with
satisfying or complying with information requests and disclosure requirements in
respect of financing or other capital market activities, including requests from
current and prospective lenders and investors, rating agencies, securities
exchanges, and Governmental Authorities.

(b)      The information described in Section 5.1(a) shall be stored on a
commercially available secure, third-party electronic database and document
sharing platform and made available to each Party (“VDR”).  Such VDR shall be
Intralinks, Merrill Datasite, or another VDR platform that is mutually agreeable
to the Parties.  The VDR shall be maintained by Operator and such expenses shall
be shared equally amongst the Parties.

5.2      Area of Mutual Interest.

(a)      The Parties hereby establish an Area of Mutual Interest (“AMI”),
commencing on the Effective Date of this Agreement and covering lands depicted
on Exhibit C attached hereto, plus a 4-mile halo in any direction from the
perimeter of such lands (excluding, however, any properties owned by SN and its
Affiliates as of the Effective Date within the lands depicted on Exhibit C,
which shall not be included within the AMI nor otherwise be subject to this
Agreement).  The AMI shall terminate and have no further force and effect on the
earlier of (i) the date that is five (5) years after the Effective Date, or (ii)
the date on which this Agreement is terminated in its entirety in accordance
with Section 6.1.

(b)      For purposes of this Section 5.2, an “Acquisition” shall mean any
acquisition of, or agreement or option to acquire, rights, title or interests to
any oil and gas properties covering lands within the AMI by a Party or any of
its Affiliates (which in the case of Blackstone, for the avoidance of doubt,
shall include HoldCo), subject to Section 5.2(h), between the Effective Date and
the expiration of the AMI pursuant to Section 5.2(a).  Such Acquisition whether
acquired directly or indirectly, shall include without limitation, oil and gas
leases, options to lease, farm-ins, options to farm-in, acreage contributions,
bottom hole agreements or exploratory agreements.  If an Acquisition includes
lands located within the AMI and lands located outside the boundaries of the
AMI, the Acquisition shall be deemed to include only the lands located inside
the AMI, unless the Parties agree otherwise.

(c)      All Acquisitions must be reported by the acquiring Party to the
non-acquiring Parties thirty (30) days prior to the actual closing date of such
Acquisition.  Such notification shall include, but is not be limited to, a
description of the interest acquired, the area covered, the terms

33

--------------------------------------------------------------------------------

 

 

of the Acquisition and the cost (including brokerage fees), and a copy of the
proposed agreement for the Acquisition.

(d)      For purposes of this Section 5.2, the proportionate shares of
Blackstone, SN, and SN UnSub or the Qualified Foreclosure Transferee, if
applicable, in the right to participate in an Acquisition shall be fifty percent
(50%), thirty percent (30%), and twenty percent (20%), respectively.  Each
non-acquiring Party will have twenty (20) days after receipt of the notice to
furnish the acquiring Party with written notice of its election to acquire, or
cause its subsidiary to acquire, its proportionate share of the Acquisition for
its proportionate share of the purchase price (or cash equal to fair equivalent
value if the Acquisition was made for non-cash consideration); provided,
 however, that if Blackstone or its Affiliates is the acquiring Party, SN UnSub
may assign its right to participate in such Acquisition to SN, or SN may assign
its right to participate in such Acquisition to SN UnSub, in which case SN and
SN UnSub shall provide a joint written notice evidencing SN’s (or SN UnSub’s)
election to acquire both shares and SN UnSub’s (or SN’s) agreement to such
election; provided, further, that if SN, SN Unsub or their respective Affiliates
is the acquiring party, Blackstone shall have the right to assign its right to
participate in such Acquisition to HoldCo, or, subject to the prior written
consent of SN in its sole discretion, any other Affiliate.  Failure of a Party
to provide a written notice of its election within the twenty (20) day period
will be deemed an election not to acquire its proportionate share of the
Acquisition which will thereafter no longer be subject to the AMI provisions
under this Agreement or any applicable Operating Agreement.  Further, if neither
non-acquiring Party elects to acquire its proportionate share of an Acquisition,
the properties acquired in such Acquisition shall not be subject to this
Agreement.  

(e)      If a non-acquiring Party elects to acquire its proportionate share (or,
if applicable, SN elects to acquire both its share and SN UnSub’s share or SN
UnSub elects to acquire both its share and SN’s share) of the Acquisition, such
non-acquiring Party shall promptly (within ten (10) days of giving its notice)
pay for its proportionate share(s) of the Acquisition, and the acquiring Party,
within three (3) Business Days of receipt of that payment from the non-acquiring
Party for its share(s) of the Acquisition cost, shall deliver (or cause its
Affiliates to deliver) to the non-acquiring Party an assignment of the
non-acquiring Party’s proportionate share(s) of the Acquisition.  Assignments
pursuant to the AMI shall not contain any reservations in favor of the acquiring
Party (or its Affiliates), other than the reservations burdening the Acquisition
as of the date of the Acquisition by the acquiring Party (or its
Affiliates).  Such assignments shall be prepared in accordance with Exhibit D
and be properly executed and notarized for recording purposes.

(f)      The acquiring Party shall have the right to serve as operator pursuant
to an applicable Operating Agreement for an Acquisition that such acquiring
Party brings to the other Party pursuant to this Section 5.2 (to the extent
permitted by such Operating Agreement); provided, that, prior to the occurrence
of an Operator Default Event of SN, SN shall be entitled to serve as Operator
for any Acquisitions within the Core Area and any oil and gas leasehold
interests covering lands within the Core Area shall be subject to the terms and
conditions of this Agreement as though it were an Asset (and shall be deemed to
be included in the definition of “Asset” for all purposes hereunder) and added
to Annex III accordingly.    



34

--------------------------------------------------------------------------------

 

 

(g)      If any Party is in Default, any other Party may (provided, that such
other Party is not in Default) elect, by written notice, to have the terms of
this Section 5.2 not restrict the activities of such other Party or any of its
Affiliates during the period that the Default is continuing (provided, that a
Party may thereafter continue to own and develop assets acquired during the
applicable period) and any assets acquired by a Non-Defaulting Party during a
Default shall be offered only to the other Non-Defaulting Party under this
Section 5.2 and the Defaulting Party shall not be deemed to own or in any way
otherwise be entitled to any rights or benefits in respect thereof.

(h)      Notwithstanding the foregoing, the provisions set forth in this Section
5.2 shall not in any way limit or apply to (i) the activities of any Affiliate
of SN or SN UnSub not Controlled by SN or SN UnSub, as applicable (except for in
the case of SN, Sanchez Energy and its subsidiaries (other than SN UnSub and its
subsidiaries), so long as SN remains a Controlled Affiliate of Sanchez Energy),
or (ii) (A) the activities of any Affiliate of Blackstone in its business other
than the private equity investments made by the “Blackstone Capital
Partners VI,” “Blackstone Capital Partners VII,” “Blackstone Energy Partners I,”
and/or “Blackstone Energy Partners II” investment funds (collectively, the
“Blackstone Funds”) affiliated with or managed by Blackstone Management Partners
L.L.C., (B) the activities of GSO Capital Partners L.P. or any investment funds
or vehicles managed by GSO Capital Partners L.P. or any portfolio companies or
other investments of GSO Capital Partners L.P., or (C) the acquisition by any
investment funds or vehicles managed by Blackstone Management Partners L.L.C. or
any of its Affiliates to the extent such transaction represents the acquisition
of any securities of an entity owning an interest in the AMI if such class of
securities being acquired are listed on a national securities exchange and such
acquisition does not provide for voting interests in excess of 25% of such
entity, provided, that in each of clauses (ii)(A), (B) and (C), (y) Blackstone
does not Control or have the right to Control any of the Persons mentioned in
clauses (ii)(A), (B) or (C) above, and (z) any of such Persons does not act at
the direction of or with encouragement from Blackstone with respect to any
matters contemplated by this Section 5.2.  For the avoidance of doubt, if any of
the actions prohibited under clauses (y) or (z) above occurs, the respective
Persons mentioned in clauses (ii)(A), (B) or (C) above shall be subject to, and
their activities shall be limited in accordance with, this Section 5.2;
provided, however, that for the avoidance of doubt, portfolio companies of GSO
Capital Partners L.P. for which neither GSO Capital Partners L.P. nor its
Affiliates have majority board control shall not be subject to the AMI
provisions of this Section 5.2 notwithstanding the foregoing.  The transactions
and other activities excluded by this Section 5.2(h) from the other provisions
of this Section 5.2 shall be referred to herein as “Excluded AMI Transactions.”

(i)      Agreement Memorandum.  The Parties hereby agree to execute and promptly
file a memorandum of this Agreement in the real property records of Maverick,
Dimmit, Webb, and LaSalle Counties substantially in the form attached hereto as
Exhibit E.

5.3      Spacing Protections.

(a)      Limited Restricted Zone.  With respect to each well drilled on lands in
the AMI after the Effective Date but prior to the Redemption Date, each Party
agrees:

 



35

--------------------------------------------------------------------------------

 

 

(i)      not to, and to cause its Affiliates not to, plan or propose, or permit
the Operator to plan or propose, to drill any part or segment of the horizontal
portion of the wellbore of such well within the Limited Restricted Zone of any
Existing Producing Well; 

(ii)      not to include in any Approved Budget or Work Plan any well or wells
that would be drilled into the Limited Restricted Zone of any Existing Producing
Well;

(iii)      not to participate in or consent to any operation proposed or
conducted by a third party under an Operating Agreement to drill a well or wells
that would be drilled into the Limited Restricted Zone of any Existing Producing
Well; and

(iv)      not to complete or produce the horizontal portion of the wellbore of
any well drilled into the Limited Restricted Zone of an Existing Producing Well
(unless, in the case of the Operator, it is required to do so under an
applicable Operating Agreement) (collectively (i) through (iv) above, the
“Limited Spacing Restrictions”).

(b)      Full Restricted Zone.  Except for Exception Wells as provided below,
with respect to each well drilled on lands in the AMI after the Effective Date
but prior to the earlier of (x) the fifth (5th) anniversary of the Effective
Date, (y) the Redemption Date, or (z) mutual agreement of the Parties to modify
these restrictions, each Party agrees:

(i)      not to, and to cause its Affiliates not to, plan or propose, or permit
the Operator to plan or propose, to drill any part or segment of the horizontal
portion of the wellbore of such well within the Full Restricted Zone of any
Existing Producing Well; 

(ii)      not to include in any Approved Budget or Work Plan any well or wells
that would be drilled into the Full Restricted Zone of any Existing Producing
Well;

(iii)      not to participate in or consent to any operation proposed or
conducted by a third party under an Operating Agreement to drill a well or wells
that would be drilled into the Full Restricted Zone of any Existing Producing
Well; and

(iv)      not to complete or produce the horizontal portion of the wellbore of
any well drilled into the Full Restricted Zone of an Existing Producing Well
(unless, in the case of the Operator, it is required to do so under an
applicable Operating Agreement) (collectively (i) through (iv) above, the “Full
Spacing Restrictions”).

(c)      Illustration.  Illustrations of the Limited Restricted Zone and Full
Restricted Zones are shown in Annex VII attached hereto.

(d)      Exceptions to Full Spacing Restrictions.  Notwithstanding the
foregoing, the Operator may drill and complete up to thirty (30) wells (the
“Exception Wells”) in the areas in the AMI shown in Annex VII (the “AMI Test
Areas”) that do not comply with the Full Spacing Restrictions as long as such
Exception Wells comply with the Limited Spacing Restrictions.

(e)      Modifications to Full Restricted Zone.



36

--------------------------------------------------------------------------------

 

 

(i)      Notice.  Any Party may request that the Full Restricted Zone be
modified by giving written notice to the other Parties if (1) twenty (20)
Exception Wells have been drilled and completed, (2) at least six (6) Exception
Wells have been drilled and completed in each AMI Test Area subject to the
proposed modification of the Full Restricted Zone (the “Test Wells”), and (3)
the Test Wells have been producing for at least six (6) months.  Such written
notice shall include a description of the proposed modifications to the Full
Restricted Zone and reasonably detailed technical information and data from such
requesting Party’s consulting reservoir engineers supporting such modifications
to the Full Restricted Zone (the “Proposed Modifications”).  Each Party shall
work in good faith to review the Proposed Modifications and all supporting
information.  The Proposed Modifications may not contain spacing restrictions
that are less restrictive or protective in either the horizontal or vertical
plane than those in the Limited Restricted Zone.  If the other Parties (and
their respective consulting engineers) agree that the Proposed Modifications
will not lead to any material reduction in value to each Party’s respective
Asset base, then the Full Spacing Restrictions shall be modified pursuant to the
Proposed Modifications until such time that the Parties agree to subsequent
Proposed Modification.

(ii)      Failure to Agree.  If the other Parties (and their respective
consulting engineers) fail to agree that the Proposed Modifications will not
lead to any reduction in value to each Party’s respective Asset base within 30
days after the date of the first notice provided in Section 5.3(e)(i), then any
Party may within seven (7) Business Days thereafter, declare a Deadlock by
providing a Deadlock Notice to the other Parties.  Thereafter, such Deadlock
shall be subject to the provisions of Section 3.6(b) and, if applicable,
non-binding mediation, in accordance with Section 3.6(c).  For the avoidance of
doubt, as it relates to this Section 5.3, any decision on behalf of SN UnSub
prior to the Redemption Date shall require the approval of the Class B Member of
SN UnSub.

(iii)      Amendment.  Prior to drilling offset wells pursuant to such Proposed
Modifications, then this Annex VII shall be amended to reflect the Proposed
Modifications to the Full Restricted Zone agreed to by the Parties hereunder.

(f)      Covenants Running with the Land and Assumption.  The obligations of the
Parties in this Section 5.3 are covenants running with the land and shall be
binding upon the Parties and their successors and assigns.  For the avoidance of
doubt, the Parties agree that the obligations in this Section 5.3 will burden
the lands in the AMI and create a privity of estate between the Parties.  It is
the Parties’ express intent that such obligations will not be subject to
rejection in the event of any bankruptcy involving any Party or any successor or
assign to any of the leases, lands, or wells that are subject to this Agreement.
Each Party agrees to cause its successors and assigns to expressly assume the
obligations under this Section 5.3 in connection with any Transfer of all or
part of its Assets.

(g)      Existing Producing Wells and Drilled and Uncompleted Wells.  The
restrictions listed in this Section 5.3 shall apply solely to wells that are
drilled and completed within the Limited Restricted Zone or the Full Restricted
Zone of an Existing Well and shall not apply to the Existing Drilled and
Uncompleted Wells.



37

--------------------------------------------------------------------------------

 

 

(h)      Applicability to Blackstone.  Notwithstanding anything in Section 5.3,
Blackstone shall not be subject to either the Full Spacing Restrictions or the
Limited Spacing Restrictions in Section 5.3 after 5 years following the
Effective Date.

5.4      Cooperation.  The Parties agree to cooperate, and to cause their
Affiliates to cooperate, with one another in connection with the arrangement of
any debt financing related to the Assets as may be reasonably requested by a
Party. Any reasonable, out-of-pocket expenses incurred by a Party and its
Affiliates in providing reasonable cooperation to a Party in accordance with
this Section 5.4 shall be reimbursed by the Party seeking such cooperation.

Article VI
TERM AND TERMINATION

6.1       Term and Termination.  Subject to Section 6.2, the term of this
Agreement shall commence on the Effective Date and continue until the earliest
of:

(a)       termination by mutual written agreement of each Party;

(b)      the eighth anniversary of the Effective Date;

(c)      with respect to any interest in the Assets transferred (other than
pursuant to a Permitted Transfer or a Foreclosure Transfer) to a Third Party
(which for the avoidance of doubt shall not include Sanchez Production Partners
LP, Sanchez Oil & Gas Corporation or its Affiliates, any Permitted Holder or any
other entity Controlled by any Permitted Holder), upon the consummation of such
transfer but only with respect to the interest transferred (and this Agreement
will remain in effect with respect to the remainder of the Assets), subject to
Section 4.1(b) and the provisions that survive pursuant to Section 6.2 and which
are assigned in connection with a Transfer pursuant to Section 7.3;

(d)      termination by any Party in its sole discretion after a Division of
Operatorship or an Alternative Equitable Partition is completed, but only within
thirty (30) days after the consummation of the Alternative Equitable Partition
or final Equitable Division resulting therefrom; and

(e)      termination by a Non-Defaulting Party in its sole discretion following
a Default, but only within thirty (30) days after such Default.

Following the termination of this Agreement in accordance with this Section 6.1,
upon the written request of any Party, the Parties agree to execute and file for
record a notice of termination of this Agreement in the form attached hereto as
Exhibit G.

6.2      Effect of Termination.  The expiration or termination of this
Agreement, for any reason, shall not release any Party from any obligation or
liability to any other Party, including any payment obligation, that (i) has
already accrued hereunder, (ii) comes into effect due to the expiration or
termination of the Agreement, or (iii) otherwise survives the expiration or
termination of this Agreement.  Notwithstanding anything in this Agreement to
the contrary, (i) the right of Blackstone to pursue a Sale Transaction and/or an
Equitable Division pursuant to Section 4.5 (and the provisions set forth in
Article VII as they may relate to Section 4.5) shall survive termination

38

--------------------------------------------------------------------------------

 

 

due to Division of Operatorship for the later of (A) a period of nine (9) months
following the consummation of such Division of Operatorship (it being understood
that in the event an Alternative Equitable Partition is to be completed, then
the parties shall complete such Alternative Equitable Partition regardless of
whether such nine (9) month period has expired) or (B) five (5) months after
determination of a final and binding Equitable Partition in accordance with
Section 4.5; (ii) the information rights set forth in Section 5.1 shall survive
a termination due to a Division of Operatorship indefinitely or until neither
Blackstone, SN, nor any of their Affiliates (or any designee thereof) operates
any of the Assets, (iii) Section 3.8(e)(i) shall survive for a period of six
months following a termination resulting from a sale by SN, or any other
Affiliate thereof serving as Operator, to a Third Party, or following a
termination under Section 6.1(d), (iv) Section 3.8(e)(ii) and Section
3.8(e)(iii) and the penultimate sentence of Section 3.8(e) shall survive
termination indefinitely until all Required Operatorship Consents are obtained
(including to the extent a Division of Operatorship is effected following
termination of the Agreement pursuant to the immediately preceding clause
(iii)), provided that the last sentence of Section 3.8(e)(iii) shall survive the
termination of this Agreement in any event for a period of ten years; (v) the
provisions of Section 3.8(e)(v) shall survive the termination of this Agreement
for a period of ten years; and (vi) the spacing restrictions in Section 5.3
shall survive termination until the dates set forth in Section 5.3  .

Article VII
GENERAL PROVISIONS

7.1      Entire Agreement.  This Agreement, the Operating Agreements and the
Purchase Agreement, constitute the entire agreement with respect to the subject
matter covered hereby and supersede (i) all prior oral or written proposals,
term sheets or agreements, (ii) all contemporaneous oral proposals or
agreements, and (iii) all previous negotiations and all other communications or
understandings between the Parties with respect to the subject matter hereof.

7.2      Waivers.  Neither action taken (including any investigation by or on
behalf of any Party) nor inaction pursuant to this Agreement shall be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the Party not committing such action or
inaction.  A waiver by any Party of a particular right, including breach of any
provision of this Agreement, shall not operate or be construed as a subsequent
waiver of that same right or a waiver of any other right.

7.3      Assignment; Binding Effect.  Subject to the terms and conditions
hereunder, each Party may assign its rights or interests under this Agreement,
or delegate any duties hereunder, without the prior written consent of the other
Party, provided, that such assignment or delegation is made in connection with
the conveyance by a Party or its Affiliate of (i) all its interest in an Asset
to a Third Party, (ii) all or some of its interests in an Asset to an Affiliate,
in each case in accordance with the terms of this Agreement or (iii) otherwise
in connection with a Sale Transaction, including, for the avoidance of doubt,
all rights set forth in Section 3.8(e)(ii) (including with respect to the
survival period of such provision as set forth under Section 6.2).  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, legal representatives, successors and permitted assigns;
provided,  however, that in the case of only a partial assignment by a Party of
their rights or interests under this Agreement to an Affiliate or Permitted
Transferee, such Affiliate or Permitted Transferee shall not succeed to such

39

--------------------------------------------------------------------------------

 

 

transferring Party’s rights under Article III, unless otherwise agreed by the
Parties and such Affiliate or Permitted Transferee.

7.4      Governing Law; Severability.

(a)      This Agreement has been executed and delivered and shall be construed,
interpreted and governed pursuant to and in accordance with the laws of the
State of Texas, without regard to any conflict of Laws principles which, if
applied, might permit or require the application of the Laws of another
jurisdiction.

(b)      In the event of a direct conflict between the provisions of this
Agreement and any mandatory provision of applicable Law, the applicable
provision of Law shall control.  If any provision of this Agreement or the
application thereof to any Person or circumstance, is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other Persons or circumstances shall not be affected
thereby and that provision shall be enforced to the greatest extent permitted by
applicable Law.

7.5      Further Assurances.  Subject to the terms and conditions set forth in
this Agreement, each of the Parties agrees to use its reasonable best efforts to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things necessary, proper or advisable under applicable Laws to consummate
and make effective the transactions contemplated by this Agreement.  In case, at
any time after the execution of this Agreement, any further action is necessary
or desirable to carry out its purposes, the proper officers or directors of the
Parties shall take or cause to be taken all such necessary action.

7.6      Counterparts.  This Agreement may be executed in multiple counterparts
and delivered by facsimile or portable document format, each of which, when
executed, shall be deemed an original, and all of which shall constitute but one
and the same instrument.

7.7      Confidential Information.

(a)      The Parties acknowledge that they and their respective appointed
Representatives (if any) shall receive information from or regarding Assets in
the nature of trade secrets or that otherwise is confidential information or
proprietary information (as further defined below in this Section 7.7(a),
“Confidential Information”), the release of which would be damaging to the
Parties or Persons with which the Parties conduct business.  Each Party shall
hold in strict confidence, and shall require that such Party’s appointed
Representatives (if any) hold in strict confidence, any Confidential Information
that such Party or such Party’s appointed Representative receives, and each
Party shall not, and each Party shall require that such Party’s appointed
Representatives agree not to, disclose such Confidential Information to any
Person other than another Party or Representative, or use such information for
any purpose other than to evaluate, analyze, and keep apprised of the Assets and
such Party’s interest therein, except for disclosures (i) to comply with any
Laws (including applicable stock exchange or quotation system requirements),
provided, that, if permitted by applicable Law, a Party or Representative must
notify all the Parties promptly of any disclosure of Confidential Information
which is required by Law, and any such disclosure of Confidential Information
shall be to the minimum extent required

40

--------------------------------------------------------------------------------

 

 

by Law, (ii) to Affiliates, partners, members, stockholders, investors,
directors, officers, employees, agents, attorneys, consultants, lenders,
professional advisers or representatives of the Party or Representative or their
Affiliates; provided, that such Party or Representative shall be responsible for
assuring such Affiliates,’ partners,’ members,’ stockholders,’ investors,’
directors,’ officers,’ employees,’ agents,’ attorneys,’ consultants,’ lenders,’
professional advisers’ and representatives’ compliance with the terms hereof
(and such Party or Representative, as applicable, shall be liable for any
non-compliance by such Persons as if such Persons were bound as a Party hereto),
except to the extent any such Person who is not an Affiliate, partner, member,
stockholder, director, officer or employee has agreed in writing addressed to
all the Parties to be bound by customary undertakings with respect to
confidential and proprietary information similar to this Section 7.7(a), (iii)
to Persons to which that Party’s Asset Interests may be Transferred as permitted
by this Agreement, but only if the recipients of such information have agreed to
be bound by customary confidentiality and non-use undertakings similar to this
Section 7.7(a), (iv) of information that a Party or Representative also has
received from a source independent of another Party or Representative and that
such Party or Representative reasonably believes such source obtained such
information without breach of any obligation of confidentiality to another
Party, Representative or any of their Affiliates, (v) that have been or become
independently developed by a Party, a Representative or their Affiliates, or on
their behalf without using any of the Confidential Information, (vi) that are or
become generally available to the public (other than as a result of a prohibited
disclosure by such Party or Representative or Persons for which such Party or
Representative is responsible for under clause (ii) above), (vii) in connection
with any proposed Transfer of all or part the Working Interests of a Party, the
proposed sale of all or substantially all of a Party or its direct or indirect
parent or the proposed debt or equity financing of a Party or its direct or
indirect parent, to Persons to which such interest may be directly or indirectly
transferred or which may provide such debt or equity financing (and their
respective advisors or representatives), but only if the recipients of such
information have agreed to be bound by customary undertakings with respect to
confidential and proprietary information similar to this Section 7.7(a) (unless,
in the case of advisors or representatives, such Persons are otherwise bound by
a duty of non-disclosure and non-use with respect to confidential and
proprietary information), (viii) to Third Parties to the extent necessary for a
Person to provide services in connection with its capacity as Operator, as
applicable, or (ix) to the extent the non-disclosing Parties shall have
consented to such disclosure in writing.  The Parties agree that breach of the
provisions of this Section 7.7(a) by such Party or such Party’s appointed
Representative (if any) would cause irreparable injury to the non-disclosing
Parties for which monetary damages (or other remedy at Law) would be inadequate
in view of (i) the complexities and uncertainties in measuring the actual
damages that would be sustained by reason of the failure of a Party or
Representative to comply with such provisions and (ii) the uniqueness of the
Assets and the confidential nature of the Confidential
Information.  Accordingly, the Parties agree that the provisions of this
Section 7.7(a) may be enforced by any Party by temporary or permanent injunction
(without the need to post bond or other security, therefor), specific
performance or other equitable remedy and by any other rights or remedies that
may be available at law or in equity.  The term “Confidential Information” shall
include any information pertaining to the identity of the Parties and the
Assets, which is not available to the public, whether written, oral, electronic,
visual form or in any other media, including, such information that is
proprietary, confidential or concerning the Parties ownership and operation of
the Assets or related matter, including any actual or proposed operations or
development project or strategies, other operations and business plans, actual
or projected revenues

41

--------------------------------------------------------------------------------

 

 

and expenses, finances, contracts and books and records.  Notwithstanding the
foregoing, Blackstone and its Affiliates may make disclosures to its direct and
indirect limited partners and members such information (including Confidential
Information) as is customarily provided to current or prospective limited
partners in private equity funds sponsored or managed by Affiliates of
Blackstone, provided, that if such Persons are receiving Confidential
Information such Persons are bound by customary undertakings with respect to
confidential and proprietary information similar to this Section 7.7(a).  In the
event that a Party wishes to issue a press release relating in any respect to
the Assets that in the opinion of such Party does not contain Confidential
Information, each Party shall be consulted and have a reasonable amount of time
to review and comment upon such proposed press release prior to its
issuance.  Notwithstanding anything herein to the contrary, in the event a Party
has approved or been consulted with respect to any disclosures as required
hereunder, the other Party, its Representatives or its Affiliates shall be
entitled to make disclosures substantially similar (as to form and content) to
those prior disclosures that the non-disclosing Party has approved or been
consulted with respect to, as applicable.

(b)      The Parties acknowledge and agree that none of the Parties shall
furnish or otherwise provide a copy of this Agreement (or any part hereof) to
any Person (other than the Parties, their Representatives, and Affiliates, and
their respective representative(s) and adviser(s)), unless (i) otherwise agreed
in writing by each of the Parties, (ii) required by applicable Laws (and if
required by applicable Laws, a copy of the applicable portions of this Agreement
shall be furnished only to the extent necessary to comply with such applicable
Laws), (iii) by any Party, as required to implement any of the hedging
arrangements and financings, and (iv) in compliance with clauses (i)-(ix) of
Section 7.7(a), as if this Agreement were Confidential Information.

7.8      No Third Party Beneficiaries.  Except as set forth in Section 7.14,
except for the UnSub Agent in respect of the Cure Right and rights of a
Qualified Foreclosure Transferee, and except for the rights of GSO under Section
4.5 (which may be enforced by GSO) the provisions of this Agreement are for the
exclusive benefit of the Parties and their respective successors and permitted
assigns.  Except for the foregoing, this Agreement is not intended to benefit or
create rights in any other Person, including (a) any Person to whom any debts,
Liabilities, or obligations are owed by a Party, or (b) any liquidator, trustee,
or creditor acting on behalf of any Party, and no such creditor or any other
Person shall have any rights under this Agreement.

7.9      Non-Solicitation.  For a period from and after the date hereof until
the date that is sixty (60) months after the termination of this Agreement
Blackstone shall not, and Blackstone shall cause entities that are Controlled
Affiliates of the Blackstone Funds not to, directly or indirectly, (i) solicit,
induce or encourage any such employee or officer of the SN, SN UnSub or any of
their respective Affiliates to leave their respective positions of employment
with SN, SN UnSub and/or or any of their respective Affiliates, (ii) hire or
employ any of such employees or officers, whether as a consultant or otherwise,
or (iii) hire or employ any such former employee or officer, whether as a
consultant or otherwise, within six (6) months of such person’s final employment
date with SN, SN UnSub or or any of their respective Affiliates; provided, that
this Section 7.9 shall not preclude Blackstone or any of its Affiliates from
soliciting for employment or hiring any such employee, agent or contractor who
has been terminated (and not rehired) by SN, SN UnSub or any of their respective
Affiliates.  Notwithstanding anything in this Agreement to the contrary, a
breach of this Section 7.9 shall not be considered for purposes of determining a
Default hereunder unless the breach was effected with the knowledge of a private
equity

42

--------------------------------------------------------------------------------

 

 

professional of the Blackstone Funds and the action underlying such breach would
violate the terms of this Section 7.9, or alternatively if Sanchez Energy is
able to establish a sustained pattern of breaches of this Section 7.9, and in
each case provided that Blackstone take such steps necessary to immediately
terminate such employee unless otherwise waived in writing by Sanchez Energy.

7.10      Notices.  Except as otherwise provided in this Agreement to the
contrary, any notice or communication required or permitted to be given under
this Agreement shall be in writing and sent to the address of the Party (or
Person) set forth below, or to such other more recent address of which the
sending Party actually has received written notice:

(a)      if to SN, to:

Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Attention: Greg Kopel
Electronic Mail: gkopel@sanchezog.com

and with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 43rd Floor

Houston, TX 77002

Fax: 713-236-0822

Attn:       David Elder

Michael J.  Byrd

Electronic Mail: delder@akingump.com

mbyrd@akingump.com

 

(b)      if to SN UnSub, to:

SN EF UnSub, LP
c/o Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Tel:      713.756.2782


with a copy to:

 

GSO ST Holdings LP
1111 Bagby Street, Suite 2050

Houston, TX 77002
Attention: Robert Horn
Electronic Mail: Robert.horn@gsocap.com

 

With a copy to:



43

--------------------------------------------------------------------------------

 

 

 

Christopher Richardson

Andrews Kurth Kenyon LLP

600 Travis

Suite 4200

Houston, TX  77002

Electronic Mail: crichardson@andrewskurth.com

 

(c)      if to Blackstone, to:

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

and with copies to:

Blackstone Management Partners L.L.C.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

and

Kirkland & Ellis LLP

600 Travis St., Suite 3300

Houston, Texas 77002

Attention:      Andrew Calder, P.C.

Rhett Van Syoc

Electronic Mail:      andrew.calder@kirkland.com

                                 rhett.vansyoc@kirkland.com

 

and

(d)      if to the UnSub Agent, to:

JPMorgan Chase Bank, N.A.

712 Main Street, 12th Floor South
Houston, TX 77002
Attention:Darren Vanek
Electronic Mail: darren.m.vanek@jpmorgan.com

and with a copy to (which shall not constitute notice):



44

--------------------------------------------------------------------------------

 

 

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
electronic mail.

7.11      Remedies.  Except as provided herein, the rights, obligations, and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations, or remedies otherwise available at Law or in equity.  In
addition, any successful Party is entitled to costs related to enforcing this
Agreement, including, reasonable and documented attorneys’ fees and court
costs.  Notwithstanding anything herein to the contrary, the Parties hereto
agree that irreparable damage would occur in the event that any provision of
this Agreement was not performed by either Party in accordance with the terms
hereof and that monetary damages, even if available, would not be an adequate
remedy therefor.  As a result of the preceding sentence, each Party shall be
entitled to specific performance to prevent breaches of this Agreement and the
terms hereof (including the obligation consummate transactions contemplated
herein), without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy) in addition to any other remedy at Law or equity.  The Parties further
agree not to assert that a remedy of specific performance is unenforceable,
invalid, contrary to Law or inequitable for any reason, nor to assert that a
remedy of monetary damages would provide an adequate remedy for any such breach.

7.12      Disputes.

(a)      Consent to Jurisdiction and Service of Process; Appointment of Agent
for Service of Process.  EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN HOUSTON,
TEXAS OR TEXAS STATE COURT LOCATED IN HOUSTON, TEXAS AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED
IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH
COURTS.  EACH PARTY (i) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION
OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (ii) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT, AND (iii) AGREES THAT IT WILL NOT BRING ANY SUCH
ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS.  EACH PARTY ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY,
THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS
OR PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL
BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS
OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT
AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY
REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE
PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT

45

--------------------------------------------------------------------------------

 

 

SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

(b)      Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.  EACH PARTY ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION
CONTEMPLATED HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c)      Notwithstanding anything contained in Section 7.12(a), in the event a
Party wishes to contest whether it is in Default (the “Contesting Party”), such
Party shall provide the Non-Defaulting Parties with its written objection within
fifteen (15) days after receipt of a notice of Default (the “Objection
Notice”).  In such event, a representative of the Contesting Party and each of
the Non-Defaulting Parties shall meet and use good faith efforts to mutually
agree on a resolution.  If such representatives are unable to resolve the
disagreement within fifteen (15) days after receipt of the Objection Notice,
then the disagreement shall be resolved by arbitration, which arbitration
proceedings shall be held in Houston, Texas and conducted pursuant to the Rules
for Commercial Arbitration promulgated by the American Arbitration Association,
to the extent such rules do not conflict with the terms of this Section
7.12(c).  In connection therewith, the arbitrator shall be selected by mutual
agreement of the parties to such dispute, or absent such agreement, within ten
(10) Business Days of becoming aware that such agreement cannot be made as to
the selection of the arbitrator, by the American Arbitration Association.  The
arbitrator shall not have worked as an employee, consultant, independent
contractor or outside counsel for any of the Parties to such dispute or any of
their respective Affiliates during the ten (10) year period preceding the
arbitration or have any financial interest in the dispute or any assets or
businesses of the parties to such dispute.  The arbitrator’s determination shall
be made within fifteen (15) Business Days

46

--------------------------------------------------------------------------------

 

 

after submission of the matters in dispute and, absent manifest error, shall be
final and binding upon the Parties to such dispute, without right of appeal.  In
making its determination, the arbitrator shall be and remain at all times wholly
impartial, and, once appointed, the arbitrator shall have no ex parte
communications with any of the Parties to the dispute concerning the arbitration
or the underlying dispute. 

7.13      Expenses.  Except as otherwise provided in this Agreement, each of the
Parties shall bear its own costs and expenses (including any legal, accounting
and other professional fees and expenses) incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

7.14      No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Party may be a
partnership or limited liability company, each Party, by its acceptance of the
benefits of this Agreement, covenants, agrees, and acknowledges that no Persons
other than the Parties shall have any obligation hereunder and that it has no
rights of recovery hereunder against, and no recourse hereunder or under any
documents, agreements, or instruments delivered contemporaneously herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith shall be had against, any former, current or future
director, officer, agent, Affiliate, manager, assignee, incorporator,
Controlling Person, fiduciary, representative, or employee of any Party (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder, or member of any Party
(or any of their successors or permitted assignees), or any Affiliate thereof,
or against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, Controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager, or member of
any of the foregoing, but in each case not including the Parties (each, but
excluding for the avoidance of doubt, the Parties, a “Party Affiliate”), whether
by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract, or otherwise) by or on behalf of such Party against
the Party Affiliates, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation, or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Party Affiliate, as such, for any obligations of the applicable
Party under this Agreement or the transactions contemplated hereby, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

7.15      Conflict.  In the event of a conflict between the terms of this
Agreement and the terms of any Operating Agreement applicable to the Assets, the
terms of this Agreement shall control as among the Parties.

7.16      Subchapter K.  The Parties hereby agree that any arrangement
established pursuant to this Agreement be excluded from the application of
Subchapter K of Chapter 1 of the Code



47

--------------------------------------------------------------------------------

 

 

7.17      Relationship of SN and SN UnSub.  Notwithstanding anything herein to
the contrary, (a) the obligations under this Agreement of SN, on the one hand,
and SN UnSub, on the other hand, are several and such obligations shall not be
deemed “joint and several,” (b) SN shall not have any liability, penalties, or
limitation of rights for any breach of this Agreement or any provision hereof by
SN UnSub, and (c) SN UnSub shall not have any liability, penalties, or
limitation of rights for any breach of this Agreement or any provision hereof by
SN.  Furthermore, and for the avoidance of doubt, no Party shall be responsible
in any way for the performance of the obligations of any other Party under this
Agreement.  Nothing contained herein, and no action taken by any Party pursuant
thereto, shall be deemed to constitute or form a partnership, association, joint
venture or any other kind of group or entity, or create a presumption that a
Party is in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement.  Each Party
shall be entitled to independently protect and enforce its rights, in equity,
contract or law, including, the rights arising out of this Agreement, and it
shall not be necessary for any other Party to be joined as an additional party
in any proceeding for such purpose. 

7.18      Operating Committee; Affiliates.  To the extent that this Agreement
expressly purports to require any Representative of a Party or the Operating
Committee to take any action or refrain from taking any action, each such Party
agrees to use its reasonable best efforts to cause its Representative(s) and the
Operating Committee, as applicable, to take such action or refrain from taking
such action, as applicable.  To the extent this Agreement purports to require a
Party to require any of its Affiliates to take any action or refrain from taking
any action, each such Party shall only be required to use its reasonable best
efforts to cause an Affiliate not Controlled by it (except for in the case of
SN, Sanchez Energy and its subsidiaries (other than SN UnSub and its
subsidiaries), so long as SN remains a Controlled Affiliate of Sanchez Energy)
to take such action or refrain from taking such action, as applicable.

7.19      Force Majeure.  If any Party is rendered unable, wholly or in part, by
force majeure to carry out its obligations under this Agreement, other than the
obligation to indemnify or make money payments or furnish security, that Party
shall give to all other Parties prompt written notice of the force majeure with
reasonably full particulars concerning it; thereupon, the obligations of the
Party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than, the continuance of the force majeure.
The term "force majeure," as used in this Section, shall mean an act of God,
strike, lockout, or other industrial disturbance, act of the public enemy, war,
blockade, public riot, lightning, fire, storm, flood or other act of nature,
explosion, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, and any other event, circumstance or cause, whether
of the kind specifically enumerated above or otherwise, which is not reasonably
within the control of the Party claiming suspension. The affected Party shall
use all reasonable diligence to remove the force majeure situation as quickly as
practicable. The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the party involved, contrary to its wishes; how all
such difficulties shall be handled shall be entirely within the discretion of
the Party concerned.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





48

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Joint Development Agreement
as of the date first set forth above.

 

 

SANCHEZ ENERGY CORPORATION:


 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SN EF MAVERICK, LLC:



 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SN EF UNSUB, LP:

 

 

SN EF UNSUB, LP:




 

 

By:

 

 

Name:

 

 

Title:

 

 

 

AGUILA PRODUCTION, LLC:


 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

 



49

--------------------------------------------------------------------------------

 

 

Annex I

Defined Terms

As used in this Agreement, the following terms have the following meanings:

“Acquisition” has the meaning set forth in Section 5.2(b).

“Additional E&D Proposal” has the meaning set forth in Section 3.7(c)(i).

“Additional S&A Proposal” has the meaning set forth in Section 3.7(c)(ii).

“AFE” means a written description and cost estimate of a proposed activity or
operation accompanying a proposal for such activity or operation made pursuant
to an Operating Agreement and forwarded to the Operating Committee by Operator
pursuant to an Operating Agreement.  Any AFE that proposes more than one
operation shall be considered a separate AFE as to each operation only for those
operations for which the Parties are permitted to make separate elections under
the terms of the relevant Operating Agreement.

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question;
provided, that, notwithstanding the foregoing, (a) SN and its respective
Affiliates, (b) SN UnSub and its respective Affiliates, and (c) Blackstone and
its Affiliates, shall not be considered Affiliates of one another solely by
virtue of (x) their ownership or Control of the Assets or (y) being a Party to
this Agreement, an Operating Agreement or any management services
agreement.  For purposes of this Agreement, (i) subject to the preceding
sentence, Sanchez Oil & Gas Corporation and its Affiliates including all
Permitted Holders, shall be deemed to be Affiliates of SN; provided,  however,
(i) The Blackstone Group, L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group, L.P. or its Affiliates
that are not part of the credit-related businesses of The Blackstone Group L.P.
shall not be considered or otherwise deemed to be an Affiliate of GSO or any of
its Affiliates that are part of the credit-related businesses of The Blackstone
Group L.P., and (ii) none of GSO or its Affiliates or any fund or account
managed, advised or subadvised by GSO or its Affiliates shall constitute an
Affiliate of SN, SN UnSub, or any of their Affiliates, nor shall ownership by
GSO or its Affiliates or any fund or account managed, advised or subadvised by
GSO or its Affiliates of any ownership interest in the Partnership or the
General Partner result in GSO or its Affiliates or any fund or account managed,
advised or subadvised by GSO or its Affiliates constituting an Affiliate of SN,
SN UnSub, or any of their Affiliates.

“Agreement” has the meaning set forth in the preamble.

“Alternate Operator” has the meaning set forth in Section 3.8(f).

“Alternative Equitable Partition” has the meaning set forth in Section 4.5(a).

“AMI” has the meaning set forth in Section 5.2.



A-1

--------------------------------------------------------------------------------

 

 

“Anadarko” has the meaning set forth in the recitals.

“APC Well Commitment” means wells required to be drilled pursuant to that
certain Development Agreement, dated as of the date hereof, by and among
Anadarko, SN, SN UnSub and Blackstone

“Applicable Credit Agreement” means, in the case of (i) SN, the Second Amended
and Restated Credit Agreement, dated as of June 30, 2014, among Sanchez Energy,
Royal Bank of Canada, as administrative agent and the other financial
institutions party thereto from time to time, as amended, restated, modified,
renewed, refunded, replaced in any manner or refinanced in whole or in part from
time to time (the “SN Credit Agreement”), (ii) SN UnSub, [describe new credit
facility], as amended, restated, modified, renewed, refunded, replaced in any
manner or refinanced in whole or in part from time to time (the “UnSub Credit
Agreement”)], (iii) Blackstone Operator, [describe new Blackstone credit
agreement], as amended, restated, modified, renewed, refunded, replaced in any
manner or refinanced in whole or in part from time to time (the “BX Credit
Agreement”), and (iv) a Third Party Operator, any of such Third Party Operator’s
debt facilities, indentures, commercial paper facilities, secured or unsecured
capital market financings or other debt issuances, in each case with banks or
other institutional lenders or institutional investors or other lenders or
credit providers providing for revolving credit loans, term loans, receivables
financing, letters of credit or other borrowings, capital markets financings or
other debt issuances, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner or refinanced in whole or in part from time to
time (the “Third Party Credit Agreement”), and (v) a Qualified Foreclosure
Transferee, any of such Qualified Foreclosure Transferee’s debt facilities,
indentures, commercial paper facilities, secured or unsecured capital market
financings or other debt issuances, in each case with banks or other
institutional lenders or institutional investors or other lenders or credit
providers providing for revolving credit loans, term loans, receivables
financing, letters of credit or other borrowings, capital markets financings or
other debt issuances, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner or refinanced in whole or in part from time to
time.

“Approved AFE” means an AFE approved by the Operating Committee pursuant to
Section 3.2(g) or deemed approved under Section 3.7(c).

“Approved Budget” means the Initial Budget and Work Plan, any Subsequent Budget
and Work Plan approved under Section 3.7(b)(ii), and any amendment to the
Initial Budget and Work Plan or approved Subsequent Budget and Work Plan
approved as provided under Section 3.2.

“Approved Operation” means an Initial Approved Operation and any Subsequent
Approved Operation.

“Area of Mutual Interest” has the meaning set forth in Section 5.2(a).

“Asset Interest” has the meaning set forth in Section 4.1(a).

“Assets” means collectively, the right, title and interest in and to the assets
included in the term “Asset” as used in the Purchase Agreement.



A-2

--------------------------------------------------------------------------------

 

 

“Base Preferred Return Amount”  has the meaning give to such term in the SN
UnSub Partnership Agreement as in effect as of the Effective Date.

“Blackstone” has the meaning set forth in the preamble.

“Blackstone Percentage” has the meaning set forth in Section 4.5(a).

“Blackstone Operator” has the meaning set forth in Section 3.8(a).

“Blackstone Operatorship Rights” has the meaning set forth in Section 4.5(a).

“Blackstone Representative” has the meaning set forth in Section 3.3(a)(iii).

“Board of Directors” means the board of directors of SN.

“Bona Fide Offer” means a bona fide offer received by Blackstone from a Third
Party that was obtained or marketed by Blackstone through a bona fide
arms-length process (it being understood that such process need not be a broadly
marketed process, but could be a direct negotiation and offer from a single
party) designed to achieve the fair market value for the Working Interests,
Assets and/or other related assets, or equity interests, as applicable, related
to such offer.  For the avoidance of doubt, a Bona Fide Offer will be deemed not
to include a Foreclosure Transfer.

“Budget Negotiation Period” has the meaning set forth in Section 3.7(b)(iv).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

“BX Credit Agreement” has the meaning set for in the definition of “Applicable
Credit Agreement.”

“Capital Expenditures” means any expenditure by a Party that is required to be
capitalized for purposes of such Party’s financial statements in accordance with
GAAP.

“Change of Control” means, with respect to Sanchez Energy, any of the following
transactions: (a) a merger, consolidation or other reorganization, unless
securities representing more than 35% of the total combined voting power of the
voting securities of the successor entity are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the Persons who beneficially owned Sanchez Energy’s outstanding
voting securities immediately prior to such transaction; or (b) any transaction
or series of transactions pursuant to which any “person” or “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) becomes
directly or indirectly the beneficial owner of any of Sanchez Energy’s
securities possessing more than 65% of the total combined voting power of
Sanchez’s securities (as measured in terms of the power to vote with respect to
the election of its board of directors) outstanding immediately after the
consummation of such transaction or series of transactions, whether such
transaction involves a direct issuance from Sanchez Energy or the acquisition of

A-3

--------------------------------------------------------------------------------

 

 

outstanding securities held by one or more of Sanchez Energy’s existing
stockholders; excluding, in each case of (a) or (b) above, any transaction with
a Permitted Transferee or a Permitted Holder.

“Closing” means the closing of the transactions contemplated by the Purchase
Agreement.

“Confidential Information” has the meaning set forth in Section 7.7(a).

“Consent” has the meaning set forth in Section 2.2.

“Consent Agreement” means that certain Consent to Assignment of Interest dated
December 24, 2016, from Briscoe Ranch, Inc. et al. to Sanchez Energy and
Anadarko E&P Onshore LLC.

“Consenting Parties” means Briscoe Ranch, Inc., Miramar Holdings, L.P., Rancho
la Cochina Minerals, Ltd., Janey Briscoe Marmion GST Trust, and El Pescado
Minerals, Ltd.

“Control”  (including its derivatives and similar terms) means, with respect to
any specified Person, the power to direct or cause the direction of the
management or policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Core Area” means the area marked in [blue] on Exhibit C.

“Cure Right” has the meaning set forth in the definition of “Default”.

“Deadlock” has the meaning set forth in Section 3.6(a).

“Deadlock Notice” has the meaning set forth in Section 3.6(a).

“Default” means, in respect of any Party, the failure by such Party or any of
its Affiliates to remedy, within thirty (30) days of receipt of a Default Notice
from any other Party, the material non-performance or material non-compliance
with a material provision of this Agreement by such Party or any of its
Affiliates (provided, however, that UnSub and SN shall not be considered to be
“Affiliates” for the purposes of this definition of “Default”, such that a
Default by SN (or by SN’s Affiliates other than SN UnSub) shall not be deemed to
be a default by SN UnSub, and a Default by SN UnSub shall not be deemed to be a
Default by SN); provided,  however, in the event of a failure by UnSub, the
UnSub Agent shall also have the right (but not the obligation) to remedy any
such failure within such thirty (30) day time period (the “Cure Right”).

“Default Notice” means a written notice from a Party containing a detailed
description of the basis of a claim that another Party has materially failed to
perform or materially failed to comply with this Agreement, including specific
references to the provisions in this Agreement that such Party has materially
failed to comply with or perform; provided,  however, in the event of an alleged
failure by UnSub, such written notice shall also be delivered to the
administrative agent under the UnSub Credit Agreement (the “UnSub Agent”)
substantially concurrently with delivery to UnSub.

“Defaulting Operator” has the meaning set forth in Section 3.8(f). 



A-4

--------------------------------------------------------------------------------

 

 

“Defaulting Party” has the meaning set forth in Section 3.9(a). 

“Dispute Parties” has the meaning set forth in Section 4.5(f).

“Division of Operatorship” has the meaning set forth in Section 3.8(e)(i).

“Drag Interests” has the meaning set forth in Section 4.5(e).

“E&D Operations” means all activities and operations related to subsurface
exploration and development of the Assets (including all drilling, reworking,
plugging back, shutting-in, completing, re-completing, re-fracturing,
stimulation, acidization, enhanced recovery operations, plugging and abandonment
operations) as well as construction of wellpads and installation and operation
of wellsite facilities.

“Effective Date” has the meaning set forth in the preamble.

“Equitable Division” has the meaning set forth in Section 3.8(f)(i).

“Equitable Partition” has the meaning set forth in Section 4.5(a).

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other partnership/limited liability company
interests, and any commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.

“Estimated Cash Outlays” has the meaning set forth in Section 3.7(d).

“Excluded AMI Transactions” has the meaning set forth in Section 5.2(h).

“Excluded Sale Transaction Area” has the meaning set forth in Section 4.5(a).

“Existing Drilled and Uncompleted Wells” means the oil and gas wells listed in
Annex VI.

“Existing Producing Wells” means the oil and gas wells listed in Annex V.

“Existing Wellpad” means, as of any date of determination, each then-existing
wellpad with average daily production in excess of [300] BOE/D over the prior
twelve-month period under the Leases pursuant to which the Parties (including
their respective Affiliates) retain any Working Interests. 

“Fair Market Value”  means the value of any specified interest or property,
which shall not in any event be less than zero, that would be obtained in an
arm’s length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller, conveyance of operatorship associated with any specified
interest or property or a control premium.

“Final Deadlock” has the meaning set forth in Section 3.6(a).



A-5

--------------------------------------------------------------------------------

 

 

“Final Deadlock Notice” has the meaning set forth in Section 3.6(b).

“Final Valuation” has the meaning set forth in Section 4.5(f)(ii).

“Financial Advisor” has the meaning set forth in Section 3.8(e)(i).

“Foreclosure Transfer” means any assignment, transfer, conveyance, exchange or
any other alienation resulting from any judicial or non-judicial foreclosure by
the holder of a security interest or other encumbrance or any Transfer to the
holder of a security interest or other encumbrance in connection with a workout,
bankruptcy, restructuring or similar arrangement, including in each case to the
extent effectuated pursuant to Sections 363 or 1129 of the U.S. Bankruptcy Code.

“Form Operating Agreement” means the form of AAPL Joint Operating Agreement
attached hereto as Exhibit B.

“Full Restricted Zone” means, for each Existing Producing Well, a three
dimensional area in the shape of a rectangular prism, defined by the
following:  the rectangular subsurface zone extending perpendicularly (i) 600
feet on the horizontal plane in either direction from any part of the perforated
interval of the wellbore of such Existing Producing Well and (ii) 150 feet on
the vertical plane in either direction from any part of the perforated interval
of the wellbore of such Existing Producing Well.

“Full Spacing Restrictions” has the meaning set forth in Section 5.4(a)(iii).

“Future Wellpads” means all prospective wellpads for acreage under the Leases on
which there are no Existing Wellpads based on customary industry practices and
the reserve report for each Party covering the previous 12-month period.

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor).

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

“GSO” means ST Holdings L.P.

“HoldCo” means Aguila Production HoldCo, LLC.

“Included Area Value Percentage” has the meaning set forth in Section 4.5(a).

“Initial Approved Operations” has the meaning set forth in Section 3.7(a).

“Initial Budget and Work Plan” has the meaning set forth in Section 3.7(a).



A-6

--------------------------------------------------------------------------------

 

 

“Included Sale Transaction Area” has the meaning set forth in Section 4.5(a).

“IPO” has the meaning set forth in Section 4.4.

“IPO Notice” has the meaning set forth in Section 4.4.

“IPO Party” has the meaning set forth in Section 4.4.

“Joint Exploration Agreement” means the Joint Exploration Agreement, dated to be
effective as of March 1, 2008, by and between Anadarko E&P Company LP and TXCO
Energy Corp., as amended from time to time. 

“KNOC” has the meaning set forth in the recitals.

“Laws” means all federal, state and local statutes, laws (including common law),
rules, regulations, codes, orders, ordinances, licenses, writs, injunctions,
judgments, subpoenas, awards and decrees and other legally enforceable
requirements enacted, adopted, issued or promulgated by any Governmental
Authority.

“Leases” means, collectively, the oil, gas and mineral leases and subleases,
royalties, overriding royalties, net profits interests, carried and convertible
interests, and other rights included in the term “Leases” as used in the
Purchase Agreement.

“Liabilities” means, as to any Person, all liabilities and obligations of such
Person, whether matured or unmatured, liquidated or unliquidated, primary or
secondary, direct or indirect, absolute, fixed or contingent, and whether or not
required to be considered pursuant to GAAP.

“Lien” shall have the meaning ascribed to “Encumbrance” in the Purchase
Agreement.

“Limited Restricted Zone” means, for each Existing Producing Well, two
overlapping three dimensional areas, each in the shape of a rectangular prism,
defined by the following:  (i) the rectangular subsurface zone extending
perpendicularly (A) 600 feet on the horizontal plane in either direction from
any part of the perforated interval of the wellbore of such Existing Producing
Well and (B) 90 feet on the vertical plane in either direction from any part of
the perforated interval of the wellbore of such Existing Producing Well; and
(ii) the rectangular subsurface zone extending perpendicularly (A) 275 feet on
the horizontal plane in either direction from any part of the perforated
interval of the wellbore of such Existing Producing Well and (B) 150 feet on the
vertical plane in either direction from any part of the perforated interval of
the wellbore of such Existing Producing Well.

“Limited Spacing Restrictions” has the meaning set forth in Section 5.4(a)(iv).

“Losses” mean means any liabilities, losses (including first party losses),
fines, penalties, interest, damages, costs, expenses (including expenses of
actions, amounts paid in connection with any assessments, judgments or
settlements relating thereto, interest and penalties recovered by a Third Party
with respect thereto and out-of-pocket expenses and reasonable attorneys’ fees,
experts’ fees and expenses reasonably incurred in defending against any such
action) arising from or related to an injury, illness, death, property damage,
property loss or environmental pollution or

A-7

--------------------------------------------------------------------------------

 

 

contamination, and any other costs associated with control, removal, restoration
and cleanup of pollution or contamination.

“Material Contracts” means [any contract related to E&D Operations or S&A
Operations or otherwise relating to the Assets, including drilling and
completion agreements, gathering agreements, processing agreements,
transportation agreements, supply agreements, disposal agreements, electric
supply agreements or marketing or sales agreements worth more than $1,000,000.]

“Monthly Invoice” has the meaning set forth in Section 3.7(d).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Core Area” means the area marked in [green] on Exhibit C.

“Non-Defaulting Party” has the meaning set forth in Section 3.9(a).

“Non-Initiating Party” has the meaning set forth in Section 4.2(a).

“Non-IPO Party” has the meaning set forth in Section 4.4.

“Non-Operating Party” has the meaning set forth in Section 3.10.

“Non-Transferring Party” has the meaning set forth in Section 4.1(a).

“Operating Agreement” means any Joint Operating Agreement for any of the Leases
and, to the extent applicable, the Joint Exploration Agreement and Participation
Agreement as it may relate to a Party’s ownership of any interest in a Lease.

“Operating Committee” has the meaning set forth in Section 3.1.

“Operator” has the meaning set forth in Section 3.8(a).

“Operator Default Event” has the meaning set forth in Section 3.8(f).

“Participation Agreement” means that certain Maverick Basin Area Participation
Agreement, dated effective January 1, 2011, by and between Anadarko and Eagle
Ford TX LP.

“Parties” has the meaning set forth in the preamble.

“Party” has the meaning set forth in the preamble.

“Party Affiliate” has the meaning set forth in Section 7.14.

“Permitted Holders” means (a) Antonio R.  Sanchez, III and A.R.  Sanchez, Jr.,
(b) any spouse or descendant of any individual named in (a), or (c) any other
natural person who is related to, or who has been adopted by, any such
individual or such individual’s spouse referenced in (a)-(b) above within the
second degree of kinship, or (d) any Person Controlled, directly or indirectly,

A-8

--------------------------------------------------------------------------------

 

 

by any of the Persons referenced in clauses (a)-(c) above, individually or
collectively by one or more of such Persons.

“Permitted Liens” has the meaning set forth in Section 4.1(a).

“Permitted Transferee” means, when used with respect to any Person, any other
Person that, directly or indirectly, through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such
Person.  For purposes of this Agreement, (i) Sanchez Production Partners LP and
its Controlled Affiliates shall be deemed to be a Permitted Transferee of SN,
except with respect to Section 4.2 for which purposes Sanchez Production
Partners LP and its Controlled Affiliates shall not be deemed to be a Permitted
Transferee of Sanchez, (ii) Permitted Holders shall be a Permitted Transferee of
SN; and (iii) SN and SN UnSub shall each be treated as a Permitted Transferee of
each other.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

“Post-Division Non-Operator” has the meaning set forth in Section 3.8(e)(i).

“Post-Division Operator” has the meaning set forth in Section 3.8(e)(i).

“Pre-Division Operator” has the meaning set forth in Section 3.8(e)(i).

“Preferred Units”  has the meaning give to such term in the SN UnSub Partnership
Agreement.

“Proposed Sale” has the meaning set forth in Section 4.2(a).

“Proposed Transferee” has the meaning set forth in Section 4.2(a)(i).

“Purchase Agreement” has the meaning set forth in the recitals.

“Qualified Foreclosure Transferee” has the meaning set forth in Section 4.1(b).

“Qualified Foreclosure Transferee Representative” has the meaning set forth in
Section 4.1(b).

“Quorum” has the meaning set forth in Section 3.5(a). 

“Redemption Date”  means the date of redemption of all outstanding Preferred
Units in cash under the SN UnSub Partnership Agreement, as such agreement may be
amended from time to time, issued as of the Effective Date pursuant to that
certain Securities Purchase Agreement dated as of January 12, 2017, by and among
Sanchez Energy, SN UR Holdings, LLC, a Delaware limited liability company; SN EF
UnSub Holdings, LLC, a Delaware limited liability company; SN UnSub; SN EF UnSub
GP, LLC, a Delaware limited liability company; GSO ST Holdings Associates LLC, a
Delaware limited liability company; and GSO ST Holdings LP, a Delaware limited
partnership.



A-9

--------------------------------------------------------------------------------

 

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between HoldCo and Sanchez
Energy.

“Representative” has the meaning set forth in Section 3.1.

“Required Return Sum” has the meaning set forth in Section 4.5(i).

“Reserve Auditor” has the meaning set forth in Section 3.8(f)(i).

“ROFO Interests” has the meaning set forth in Section 4.3.

“ROFO Notice” has the meaning set forth in Section 4.3.

“ROFO Offer” has the meaning set forth in Section 4.3.

“ROFO Recipient” has the meaning set forth in Section 4.3.

“ROFO Transferor” has the meaning set forth in Section 4.3.  

“S&A Operations” means any and all activities and operations associated with
development and operation of the Assets other than E&D Operations, including,
without limitation, procurement, construction, and operation of non-wellsite
surface facilities such as water supply, storage, gathering and disposal
facilities; electric power facilities; lease roads, frac ponds, and central tank
batteries; gathering, treating, compression, dehydration, stabilization, and
fractionation facilities; in each case, insofar as such operations are not
otherwise dedicated to third-parties pursuant to existing contractual
commitments burdening the Assets.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Transaction” has the meaning set forth in Section 4.5(a).

“Sale Transaction Agreement” has the meaning set forth in Section 4.5(d).

“Sale Transaction Equitable Partition” has the meaning set forth in Section
4.5(b).

“Sale Transaction Transferee” has the meaning set forth in Section 4.5(a).

“Sanchez Energy” means Sanchez Energy Corporation, a Delaware corporation, or
for purposes of Section 4.3, any issuer of SN Common Stock.

“Sanchez Operator” has the meaning set forth in Section 3.8(a).

“Sanchez Representative” has the meaning set forth in Section 3.3(a)(ii).

“SN Common Stock” means shares of common stock of Sanchez Energy, par value
$0.01 per share, and any class of stock or other securities resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any liquidation,
dissolution or winding up of Sanchez Energy, and any

A-10

--------------------------------------------------------------------------------

 

 

shares or other securities issued in respect of SN Common Stock in connection
with any exchange for or replacement of such shares of SN Common Stock,
recapitalization, merger, consolidation, conversion or similar transaction.

“SN Credit Agreement” has the meaning set for in the definition of “Applicable
Credit Agreement.”

“SN Equity Financed Offer” has the meaning set forth in Section 4.3.

“SN Operatorship Rights” has the meaning set forth in Section 4.5(a).

“SN UnSub Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of SN UnSub, dated as of [●].

“SN UnSub GP LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of SN EF UnSub GP, LLC, dated as of [●].

“Specified Credit Agreement” means if Operator is (i) SN, the SN Credit
Agreement, (ii) BX, the BX Credit Agreement, or (iii) a Third Party, a Third
Party Credit Agreement.

“Specified Event of Default” means an Event of Default as such may be defined
from time to time under a Specified Credit Agreement, and as a result of such
Event of Default, Operator’s obligations thereunder have been accelerated prior
to their stated maturity and the obligations which have been so accelerated
exceed $20,000,000.

“Subsequent Approved Operations” has the meaning set forth in Section 3.7(b) and
Section 3.7(c).

“Subsequent Budget and Work Plan” has the meaning set forth in Section
3.7(b)(i).

“Subsequent Proposed Operations” has the meaning set forth in Section 3.7(b)(i).

“Tag-Along Notice” has the meaning set forth in Section 4.2(a).

“Tag-Along Offer” has the meaning set forth in Section 4.2(b).

“Tag-Along Transaction” has the meaning set forth in Section 4.2(b).

“Tag Interests” has the meaning set forth in Section 4.2(b).

“Third Party” means any Person other than a Party or one of their Affiliates or
a Permitted Holder.

“Third Party Credit Agreement” has the meaning set for in the definition of
“Applicable Credit Agreement.”

“Third Party Operator” has the meaning set forth in Section 3.8(f).



A-11

--------------------------------------------------------------------------------

 

 

“Transfer” (including its derivatives and similar terms) means, with respect to
an Asset Interest, a direct or indirect, voluntary or involuntary, sale,
assignment, transfer, conveyance, exchange, bequest, devise, gift or any other
alienation, including, except to the extent constituting Permitted Liens, any
pledge or grant of a security interest (in each case, with or without
consideration and whether by operation of Law or otherwise, including, by merger
or consolidation) of any rights, interests or obligations with respect to all or
any portion of such Asset Interest. 

“Transferring Party” has the meaning set forth in Section 4.1(a).

“True-Up Amount” has the meaning set forth in Section 3.7(d).

“Unanimous Consent” means (x) the affirmative vote of all of the Representatives
of a Party not then in Default in attendance at a duly called and convened
meeting of the Operating Committee, which for the avoidance of doubt (assuming
no Party is in Default) shall include the affirmative vote of at least one (1)
Sanchez Representative appointed by SN, at least one (1) Blackstone
Representative, and, either (1) Sanchez Representative appointed by SN UnSub or,
if applicable, the Qualified Foreclosure Transferee Representative, or (y) the
affirmative written consent in lieu of a meeting executed by all of the
Representatives of Parties not in Default then constituting the Operating
Committee.

“UnSub Agent” has the meaning set forth in the definition of “Default Notice”.

“UnSub Credit Agreement” has the meaning set for in the definition of
“Applicable Credit Agreement.”

“Valuation Firm” has the meaning set forth in Section 4.5(f)(i).

“VDR” has the meaning set forth in Section 5.1(b).

“Wellpads” means, collectively, the Existing Wellpads and the Future Wellpads. 

“Working Interest” means with respect to any lease or well or wellpad relating
to the Assets, the fractional interest in and to such lease, well or wellpad
that is burdened with the obligation to bear and pay costs and expenses of
maintenance, development and operations on or in connection with such lease or
well.

*      *      *

 

 



A-12

--------------------------------------------------------------------------------

 

 

Annex II

Representatives

Sanchez Representatives:

Tony Sanchez III

Eduardo Sanchez

Chris Heinson

 

Blackstone Representatives:

Angelo Acconcia

Gary Levin

Dave Roberts

 

 

 



1

208397679 v19

--------------------------------------------------------------------------------

 

 

Annex III

Working Interests

 

 

 

 

 

 

Prospect

Working Interest Percentage

Name

Area/Block

SN

Blackstone

Mitsui & Co.

SM Energy Co.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Parties to add prior to execution in their reasonable joint determination]

 

 



208397679 v19

--------------------------------------------------------------------------------

 

 

Annex IV

Approved Financial Advisor Arbiters

 

[Parties to add prior to execution in their reasonable joint determination]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex V

Existing Producing Wells

 

 

[Parties to add prior to execution]

 

 





 

--------------------------------------------------------------------------------

 

 

Annex VI

Existing Drilling and Uncompleted Wells

 

 

[Parties to add prior to execution]

 

 





5

208397679 v19

--------------------------------------------------------------------------------

 

 

Annex VII

Restricted Areas2

Picture 2 [sn20170331ex10854bbda001.jpg]

--------------------------------------------------------------------------------

2      NTD: To be revised consistent with the new framework.

 

 

 



6

208397679 v19

--------------------------------------------------------------------------------

 

 

Exhibit A

Initial Budget and Work Plan

(see attached)

 



208397679 v19

--------------------------------------------------------------------------------

 

 

Exhibit B

Form Operating Agreement

(see attached)



208397679 v19

--------------------------------------------------------------------------------

 

 

Exhibit C

AMI & Core Area

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit D

Form of Assignment

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Memorandum of Joint Development Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit F

 

Form of Notice of Termination of the Joint Development Agreement

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX C

 

FORM OF

MANAGEMENT SERVICES AGREEMENT

 



 

--------------------------------------------------------------------------------

 

Final Form

 

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated [●] (the “Effective
Date”), is by and between Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Company”), and [[●], a [●]] (“Sanchez”) and solely for
the purposes of Section 5.8(d), SN EF Maverick, LLC, a Delaware limited
liability company (“SN”).  Sanchez and the Company are referred to herein
separately as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Company desires to engage Manager (as defined below) to provide the
comprehensive management services described herein to the Company and all of its
subsidiaries (collectively, the “Company Group”), including the facilitation of
the ownership, operation, finance, maintenance, exploration, production and
development of oil and gas opportunities and investments and other related
rights, assets and interests in Maverick, Dimmit, Webb and LaSalle Counties,
Texas.

WHEREAS, the Manager is willing to undertake such engagement, subject to the
terms and conditions of this Agreement.

AGREEMENTS:

NOW,  THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and provisions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

Article I
Definitions

Capitalized terms used in this Agreement but not expressly defined in this
Agreement shall have the respective meanings ascribed to such terms in the LLC
Agreement (as defined below).  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Administrative Fee” means an administrative fee of two percent (2%) of annual
G&A Costs.

“Affiliates” has the meaning set forth in the LLC Agreement.

“Agreed Rate” means two percent (2%) plus the prime rate on corporate loans at
large U.S. money center commercial banks as set forth in The Wall Street Journal
“Money Rates” table under the heading “Prime Rate,” on the first date of
publication for the month in which payment is due, or the maximum rate of
interest permitted by applicable Laws.

“Agreement” has the meaning set forth in the Preamble.

“Approved Budget” has the meaning set forth in the Joint Development Agreement.



 

--------------------------------------------------------------------------------

 

 

“Blackstone” has the meaning set forth in the LLC Agreement.

“Blackstone Group” means Blackstone Capital Partners VII L.P. and Blackstone
Energy Partners II L.P.

“Board” has the meaning set forth in the LLC Agreement.

“Change in Control” means, with respect to the Company, any events, transactions
or other circumstances (or any series of the foregoing) resulting in the
Blackstone Group no longer owning (directly or indirectly, individually or
collectively) Equity Interests (i) representing over 50% of the Voting Stock of
the Company or (ii) entitling the Blackstone Group to elect at least a majority
of directors (or Persons with management authority performing similar functions)
of the Company.

“Company” has the meaning set forth in the Preamble.

“Company Bank Accounts” has the meaning set forth in Section 3.1.

“Company Business” means the ownership, operation (including marketing and
hedging activities), finance, maintenance, exploration, production and
development of Hydrocarbon Interests owned by a member of the Company Group.

“Company Confidential Information” means all nonpublic or confidential
information (i) furnished to Manager or its representatives by or on behalf of
Company or (ii) prepared by Company (and disclosed to Manager) or at the
direction of Company in the performance of Services utilizing the information
referred to in clause (i) (in each case irrespective of the form of
communication and whether such information is furnished on or after the date
hereof).

“Company Group” has the meaning set forth in the recitals.

“Company Revenues” has the meaning set forth in Section 3.1.  

“Effective Date” has the meaning set forth in the Preamble.

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other partnership/limited liability company
interests, and any commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.

“Excluded Services” has the meaning set forth in Section 2.2(b).

“Financial Records” has the meaning set forth in Section 4.1.

“Force Majeure Events” has the meaning set forth in Section 7.10.

“G&A Costs” means the cost of providing the Services allocated in accordance
with Manager’s (or such other Affiliate’s, including SOG’s) regular and
consistent accounting practices, including (a) the cost of supplies and the
operation and maintenance of equipment used

2

--------------------------------------------------------------------------------

 

 

in the provision of the Services, (b) the cost of employee wages, bonuses,
severance payments, employment taxes (including social security taxes and
unemployment taxes) and benefits for employees participating in the provision or
support of the provision of the Services, (c) direct costs, (d) indirect
administrative costs and (e) general and overhead costs and equity compensation
expenses, in each case, excluding any Operating Expenses and disbursements paid
to Third Parties under Section 3.2(a);  provided, that G&A Costs for any month
shall be no greater than $500,000 per month to the Company subject to reasonable
adjustments that are consistent with market terms as a result of an increase in
actual G&A Costs incurred by Manager and/or its Affiliates (including SOG) and
based upon a reasonable allocation of such costs among the Company and other
entities for which Manager and/or its Affiliates provides management services as
reasonably agreed upon by the Company and Manager; provided,  further, that
there shall be no duplication with respect to any costs that are treated as G&A
Costs pursuant to this Agreement and the same costs that are charged to the
Company Group by Manager or any of its Affiliates pursuant to any applicable
operating agreement relating to the Company Business pursuant to which Manager
or any of its Affiliates serves as operator; provided, further, that G&A Costs
shall include the Administrative Fee.

“Governmental Authority” has the meaning set forth in the LLC Agreement.

“Hydrocarbon Interests” means (a) all oil, gas and/or mineral leases, oil, gas
or mineral properties, mineral servitudes and/or mineral rights of any kind
(including fee mineral interests, lease interests, farmout interests, overriding
royalty and royalty interests, net profits interests, oil payment interests,
production payment interests and other types of mineral interests), including
any rights to acquire any of the foregoing, and (b) all oil and gas gathering,
treating, compression, storage, processing and handling assets of any kind,
including all pipelines, wells, wellhead equipment, pumping units, flowlines,
tanks, buildings, injection facilities, saltwater disposal facilities,
compression facilities, gathering systems, processing plants, and other related
equipment of any kind.

“Indemnified Manager Persons” has the meaning set forth in Section 5.8(a).

“Inventions” has the meaning set forth in Section 2.8.

“IPO” has the meaning set forth in the Joint Development Agreement.

“Joint Development Agreement” means that certain Joint Development Agreement by
and among Aguila Production, LLC, a Delaware limited liability company, SN EF
Maverick, LLC, a Delaware limited liability company, SN EF UnSub, LP, a Delaware
limited partnership and solely for the purposes of Section 2.2., Section 4.2,
Section 4.5 and Article VII therein, Sanchez Energy Corporation, a Delaware
corporation, in effect as of the Effective Date.

“Laws” has the meaning set forth in the LLC Agreement.

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Aguila Production HoldCo, LLC, dated as of the Effective
Date.



3

--------------------------------------------------------------------------------

 

 

“Losses” means all costs, expenses (including reasonable attorneys’ fees, court
costs, and other costs of suit), demands, damages, suits, judgments, orders,
penalties, liabilities, and other losses, including in connection with seeking
indemnification, whether joint or several.

“Loss Notice Amount” means $75,000.

“Majority Consent” has the meaning set forth in the LLC Agreement.

“Manager” means Sanchez or an Affiliate thereof designated by Sanchez.

“Manager Confidential Information” means any and all nonpublic or confidential
information provided by or on behalf of Manager in the performance of the
Services, including under Section 5.10(c) (in each case irrespective of the form
of communication and whether such information is furnished on or after the date
hereof).

“Marketing Transition Services Agreement” means that certain Marketing
Transition Services Agreement, dated as of the date hereof, by and among SN EF
Maverick, LLC, Anadarko Energy Services Company, Kerr-McGee Oil & Gas Onshore LP
and Anadarko E&P Onshore LLC.

“Notice” has the meaning set forth in Section 7.2.

“Operating Agreement” has the meaning set forth in the Joint Development
Agreement.

“Operating Expenses” means any reasonable costs and expenses incurred directly
by the Company and paid for out of the Company Bank Accounts.

“Operator” has the meaning set forth in the Joint Development Agreement.

“Out-of-Pocket Expenses” has the meaning set forth in Section 5.6. 

“Party” and “Parties” are defined in the Preamble.

“Payment Reserves” has the meaning set forth in Section 3.3(b).  

“Permitted Actions” means all agreements, contracts and actions permitted to be
taken by Manager under this Agreement or the LLC Agreement or that do not
expressly require approval of the Board, any committee of the Board or any of
Company’s members under Article VI of the LLC Agreement, or which have been so
approved.

“Permitted Encumbrances” means and includes: (a) lessor’s royalties, overriding
royalties, production payments, and carried interests; (b) sales contracts
covering oil, gas, or associated liquid or gaseous hydrocarbons that
individually or in the aggregate are not such as to materially detract from the
value of or materially interfere with the ownership of the assets of the
Company; (c) preferential rights to purchase and required third party consents
to assignments and similar agreements (x) with respect to which waivers or
consents are obtained from the appropriate parties or required notices have been
given to the holders of such rights and the appropriate time period for
asserting such rights has expired without an exercise of such rights or (y)
which are not applicable to, or exercisable in connection with, the execution
and delivery of this Agreement and

4

--------------------------------------------------------------------------------

 

 

the LLC Agreement or the consummation of the transactions contemplated hereunder
or thereunder; (d) all rights to consent by, required notices to, filings with,
or other actions by any Governmental Authority in connection with the sale or
conveyance of oil and gas leases or interests therein or sale of production
therefrom if the same are customarily obtained subsequent to such sale or
conveyance; (e) Liens for taxes or assessments not due or not delinquent on the
Effective Date; (f) defects or irregularities of title arising out of events
that have been barred by limitations; (g) any Liens permitted or contemplated by
the terms and conditions of this Agreement or that are customarily associated
with the performance of the Services hereunder; (h) any Liens resulting or
arising from, directly or indirectly, the failure of any member of the Company
Group to pay any amounts owed by such Person to a Third Party, Manager or any of
Manager’s Affiliates or to deposit funds in the Company Bank Accounts when so
required hereunder; (i) Liens arising under operating agreements, unitization
and pooling agreements and sales contracts in the ordinary course of business;
(j) materialman’s, mechanic’s, repairman’s, contractor’s, operator’s, and other
similar Liens or charges arising in the ordinary course of business and (k) any
matter waived in writing by the Company.

“Person” has the meaning set forth in the LLC Agreement.

“Sanchez” has the meaning set forth in the Preamble.

“Sanchez Credit Agreement” means:

a)   that certain Second Amended and Restated Credit Agreement, dated as of June
30, 2014 among Sanchez Energy Corporation, a Delaware corporation, as borrower,
the lenders party thereto and Royal Bank of Canada as administrative agent, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement, dated as of September 9, 2014, as amended by that certain Second
Amendment to Second Amended and Restated Credit Agreement, dated as of March 31,
2015, as amended by that certain Third Amendment to Second Amended and Restated
Credit Agreement, dated as of July 20, 2015, as amended by that certain Fourth
Amendment to Second Amended and Restated Credit Agreement, dated as of September
29, 2015, as amended by that certain Fifth Amendment to Second Amended and
Restated Credit Agreement, dated as of October 30, 2015, as amended by that
certain Sixth Amendment to Second Amended and Restated Credit Agreement, dated
as of January 22, 2016 and as amended by that certain Seventh Amendment to
Second Amended and Restated Credit Agreement, dated as of March 18, 2016;

b)   that certain 6.125% Senior Secured Notes Due 2023 Indenture dated June 27,
2014 among Sanchez Energy Corporation, a Delaware corporation, the guarantors
party thereto, and U.S. Bank National Association, as trustee; and

c)   that certain 7.75% Senior Notes Due 2021 Indenture dated June 13, 2013
among Sanchez Energy Corporation, a Delaware corporation, the guarantors party
thereto, and U.S. Bank National Association, as trustee, as supplemented by that
certain First Supplemental Indenture, dated as of September 11, 2013 and as
further supplemented by that certain Second Supplemental Indenture, dated as of
June 2,

5

--------------------------------------------------------------------------------

 

 

2014, in each of (a), (b) and (c), as amended, restated, supplemented,
refinanced or replaced from time to time.

“Services” has the meaning set forth in Section 2.2(a).

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

“Successor Manager” has the meaning set forth in Section 6.1(b).

“Third Party” has the meaning set forth in the LLC Agreement.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the date hereof, by and between Anadarko E&P Onshore LLC
and SN EF Maverick, LLC.

“Voting Stock” means, with respect to any Person, Equity Interests in such
Person (and/or, if applicable, such Person’s general partner), the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or Persons with management authority performing similar
functions) of such Person.

“Working Capital Reserves” has the meaning set forth in Section 3.3(a).

Article II
Services Regarding Assets

Section 2.1     Manager.

(a)       Engagement.  Subject to the terms and provisions of this Agreement,
effective as of the Effective Date and continuing for the term set forth in
Article VI, the Company engages and hires Manager, and Manager accepts such
engagement and hiring, to perform the Services.  Subject to Article V, all
services provided, acts performed, and activities conducted (whether by
employees of Manager or by contractors, consultants, accountants, attorneys, or
other Third Parties) under and in accordance with this Agreement shall be for
the account of the Company or other member of the Company Group.

(b)       Role.  Subject to the terms of the LLC Agreement, the Company and
Manager intend that, as of the Effective Date and continuing for the term set
forth in Article VI, Manager shall serve as manager of the Company Business
pursuant to the terms of this Agreement.

Section 2.2     Performance of Services.

(a)       Manager shall provide to the Company Group day-to-day general,
administrative, business and financial services consistent with the purpose of
the Company as specified in Section 2.4 of the LLC Agreement and of a type
customarily provided to a non-operator of Hydrocarbon Interests, which services
shall, to the extent consistent with the foregoing, include (i) the services
listed on Schedule 1 and (ii) the following additional services on behalf of the
Company Group (collectively, the “Services”) but, in all cases, excluding the
Excluded Services or services that do not constitute Permitted Actions:



6

--------------------------------------------------------------------------------

 

 

(i)      Discharge of Obligations.  Manager shall pay and discharge, on behalf
of the Company Group, to the extent the Company has made such funds available to
Manager, all expenses incurred with respect to the Company Business, and, to the
extent the Company has made such funds available to Manager, shall pay and
discharge, on behalf of the Company Group, all other liabilities related to the
Company Business, in each instance, in the manner provided for in Article
III.  Manager shall keep a complete and accurate record (in all material
respects) of the accounts upon which such expenses and liabilities are based,
showing charges and credits made and received, including overriding royalties
and other burdens on the assets of the Company Group in accordance with
applicable agreements and Laws.  Upon reasonable notice to Manager, the Company
shall have access to such records during normal business hours in accordance
with, and subject to the limitations set forth in Section 4.1, as if such
records are Financial Records.

(ii)      Protection from Liens.  Manager, solely in its capacity as Manager
acting under this Agreement, shall not place any Liens on the assets, except for
Permitted Encumbrances, or to the extent the Company directs Manager to do so or
such liens or encumbrances arise as a result of any contract or agreement
entered into or any action or inaction taken by the Manager at the direction or
with the consent of the Company, such consent not to be unreasonably withheld,
conditioned or delayed.

(iii)      Receipt of Notices and Other Communication.  Manager shall review,
categorize, classify, organize, record, file, and maintain all notices,
correspondence, reports, instruments, writings, agreements, documents, claims,
assertions, demands, records, invoices, and other communications received by
Manager addressed to (or intended for) any member of the Company Group and
pertaining to the Company Group, and shall use commercially reasonable efforts
to respond in a timely manner to the foregoing as necessary on behalf of the
Company Group.  Manager shall promptly deliver Notice to the Company with
respect to any claim or demand received by Manager adversely affecting the
Company Group and the Company Business that could reasonably be expected to
exceed the Loss Notice Amount or otherwise adversely impact the Company Group or
their assets in any material respect.

(iv)      Regulatory Compliance.  Manager shall, on behalf of the Company Group,
prepare, apply for, submit, file, receive, hold, use, abandon, or relinquish, as
appropriate, all permits and licenses required by applicable Laws in connection
with the assets and the conduct of the business of the Company Group.  Such
permits and licenses shall be in the name of the applicable member of the
Company Group and such member shall be financially responsible for all matters
involving or relating to such permits and licenses and any circumstances arising
from or relating to such permits and licenses.

(v)      Claims and Actions.  Subject to Section 5.8, Manager shall, in
cooperation with the Company, protect and defend against any non-material
adverse claim or demand made jointly against any member of the Company  Group

7

--------------------------------------------------------------------------------

 

 

and Manager by, and pursue non-material claims of the Company Group and Manager
made jointly against, Third Parties with respect to the Company Business, and
all interests attributable thereto, including the employment or use of counsel
for the prosecution or defense of litigation and the contest, settlement,
release, or discharge of any such claim or demand.  Manager shall notify the
Company of (i) every adverse claim or demand made or threatened to be made by
any Person (including any Governmental Authority) involving the Company or
Manager (with respect to the performance of Services hereunder) to which Manager
becomes aware that could reasonably be expected to exceed the Loss Notice Amount
or otherwise adversely impact the Company Group in any material respect and (ii)
any lawsuits or proceedings instituted with respect to the Company Group or
their assets or production attributable thereto to which Manager becomes aware. 
Manager shall have no authority to retain Third Party counsel on the Company
Group’s behalf with respect to any such claim or demand or settle any such claim
or demand on the Company Group’s behalf without the prior written consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed.

(vi)      Suspense Accounts.  Manager shall maintain, on behalf of the Company,
all suspense accounts related to the Company Business.

(vii)      Performance of Contracts.  Manager shall, on behalf of the Company,
use its commercially reasonable efforts to cause to be performed and observed
the terms and conditions of all agreements to which any member of the Company
Group is a party.

(viii)     Environmental Audit.  At the request of the Company, Manager shall
cooperate with and facilitate the Company’s retention of any qualified
environmental consultant to provide such reports to the Company concerning any
Hydrocarbon Interest of the Company Group as the Company shall reasonably
request; provided,  however, that the Company shall timely provide the Company
funds necessary to pay and discharge all costs and expenses associated with the
retention of such environmental consultant.

(b)      Excluded Services.  Notwithstanding anything in this Agreement to the
contrary, in no event shall Manager be required under this Agreement to perform
any functions, duties or services of the Operator (under the Joint Development
Agreement, any Operating Agreement or otherwise) or other operator of the
Hydrocarbon Interests that are or would otherwise customarily be performed by
such Person (collectively, the “Excluded Services”).  Manager’s obligation to
provide the Services shall be conditioned upon and subject to any legal
obligations, prohibitions or restrictions applicable to it, and this Agreement
shall not obligate Manager to violate, modify or eliminate any such obligation,
prohibition or restriction.  Notwithstanding anything herein to the contrary,
the failure of Manager to provide to any member of the Company Group any Service
for which Manager is not entitled to receive full reimbursement under this
Agreement shall not be deemed a breach or violation of (or failure to perform
under) this Agreement.



8

--------------------------------------------------------------------------------

 

 

Section 2.3      Prohibited Acts.  Manager shall not have the authority or be
permitted to take, in the name or on behalf of the Company, any action, unless
and until the Company has the authority and is permitted to take such action
under the LLC Agreement, including the approval of the Board as contemplated by
Section 6.3 of the LLC Agreement, it being agreed to and understood that,
without limiting any other powers or duties of Manager provided in this
Agreement, Manager is hereby authorized to act as agent of Company and each
other member of the Company Group for the procurement or performance of all
Services to be procured for the Company or any other member of the Company Group
by Manager pursuant to this Agreement, and to, in Company’s name or in the name
of any other member of the Company Group and on its or such other member’s
behalf or in the name of Manager but subject to the terms of this Agreement, to
take all Permitted Actions in connection with the performance of the Services,
including the execution of any agreements or other instruments.

Section 2.4      Insurance Coverage.  Manager shall use commercially reasonable
efforts to either (i) cause the Company Group to obtain and maintain in full
force and effect during the term of this Agreement the coverages set forth on
Schedule 2 (and Company shall be obligated to obtain and maintain such
insurance), which shall name Manager and SOG as an additional insured thereunder
and shall contain waivers by the insurers of any and all rights of subrogation
to pursue any claims or causes of action against Manager and SOG or (ii) name
the Company and Manager as an additional insured under an insurance policy of
SOG and cause such insurance policy to be maintained in full force and effect
during the term of this Agreement with coverages equivalent to or greater than
as set forth on Schedule 2 and contain waivers by the insurers of any and all
rights of subrogation to pursue any claims or causes of action against Manager
and SOG. 

Section 2.5      Seismic Agreements.  Seismic and other reserve related data
Sanchez has access to, solely to the extent such data is relevant to the assets
of the Company Group, shall be made available to the Company Group subject to
and in accordance with the terms of a geophysical seismic data use license
agreement in a form reasonably acceptable to Manager and its Affiliates to be
entered into by Manager (or one or more of its Affiliates) and the appropriate
member(s) of the Company Group (provided such access does not breach, conflict
or violate any Third Party licensing agreement or other contract).

Section 2.6      Employees of the Manager.  Manager shall select, employ, pay
compensation (including the payment of all social security taxes, unemployment
taxes and similar payments related thereto) and any applicable severance (which
severance shall be reimbursable by the Company to Manager) to, supervise and
direct all personnel and employees of the Manager necessary for the performance
of the Services.

Section 2.7      No Commingling of Assets.    To the extent Manager shall have
charge or possession of any of the Company Group’s assets in connection with the
provision of the Services pursuant to this Agreement, Manager shall (a) hold
such assets in the name and for the benefit of the Company Group and (b)
separately maintain and not commingle such assets with any assets of the Manager
or any other Person.

Section 2.8      Inventions and IP Ownership.  The Parties agree that any
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, and trade secrets (whether or not patentable,

9

--------------------------------------------------------------------------------

 

 

copyrightable or protectable as trade secrets or other intellectual property
rights) that, in each case, are conceived, first reduced to practice, or
created, by Manager in connection with providing the Services, either alone or
jointly with others (“Inventions”), will be the sole and exclusive property of
Manager.  Company hereby assigns, and agrees to assign, to Manager any and all
rights that Company may have in any such Inventions and in any intellectual
property rights therein or related thereto.  Company agrees to assist Manager
and any Manager designee in obtaining, enforcing, and perfecting, Manager’s
right in the Inventions in any and all countries, including by executing any
intellectual property assignment agreements.  Company hereby appoints Manager as
Company’s attorney-in-fact to execute documents on Company’s behalf for the
purposes set forth in this paragraph.

Section 2.9      Company Information.  It is contemplated by the Parties that,
during the term of this Agreement, Company will be required to provide certain
notices, information and data necessary for Manager to perform the Services and
its obligations under this Agreement.  Manager shall be permitted to rely on any
information or data provided by Company to Manager in connection with the
performance of its duties and provision of Services under this Agreement.

Article III
Revenues and Disbursements

Section 3.1      Receipt of Revenues.  Manager shall have the authority and duty
to collect on behalf of the Company Group all proceeds and cash attributable to
the Company Group’s assets (the “Company Revenues”) into one or more banks
accounts maintained in the name of the Company or other member of the Company
Group (the “Company Bank Accounts”).  Manager shall use commercially reasonable
efforts to cause all amounts due and owing to the Company Group to be paid on a
timely basis.  Manager shall keep a complete and accurate account (in all
material respects) of all proceeds received on behalf of the Company Group.  All
Company Revenues received by the Manager on behalf of the Company Group (other
than in respect of amounts due and owing to Manager or its Affiliates) shall
promptly be deposited in the Company Bank Accounts and shall only be disbursed
therefrom in accordance with this Agreement.  To the extent Manager or any of
its Affiliates receives any Company Revenues (other than in respect of amounts
due and owing to such Person), Manager shall, or shall cause its Affiliate to,
as applicable, promptly deposit such Company Revenues in the Company Bank
Accounts.

Section 3.2      Disbursements.

(a)       Payments.  Manager shall make disbursements of the Company Revenues
from the Company Bank Accounts from time to time necessary to timely discharge
all costs and expenses and other amounts due and owing by the Company Group,
including those costs and expenses attributable to ownership of the assets of
the Company Group and other related business activities (and not discharged out
of gross revenues before such member of the Company Group receives such
revenues), and payment of applicable sales, use, excise, value added and other
similar taxes assessed or imposed on the assets of the Company Group.    

(b)       No Liability.  The disbursement of funds, or the failure to so
disburse, by Manager under this Agreement shall in no event relieve the Company
Group of any liability, except to the extent Manager applies the Company
Revenues against amounts owing to it or its Affiliates.



10

--------------------------------------------------------------------------------

 

 

Section 3.3      Reserve Accounts.

(a)       Working Capital.  Manager, using its reasonable professional judgment,
shall advise the Board in connection with establishing appropriate working
capital reserves (“Working Capital Reserves”) out of the Company Revenues of
amounts sufficient for the Company Group to timely discharge obligations which
are reasonably anticipated to be incurred in excess of anticipated revenue
receipts.

(b)       Payment Reserves.  Manager, using its reasonable professional
judgment, shall advise the Board in connection with establishing appropriate
reserves out of the Company Revenues of amounts sufficient for the Company Group
to timely pay disputed liabilities of the Company Group or refund disputed
proceeds received by the Company Group, in each instance, as attributable to the
assets of the Company Group (“Payment Reserves”).

(c)       Insufficient Funds.  The inadequacy of any Working Capital Reserves or
Payment Reserves shall in no event relieve the Company Group of any liability
under this Agreement or otherwise.

Section 3.4      Arrangements with Banking Institutions.  Manager and the
Company agree to take all such steps as are reasonably requested by any bank or
banks, solely in respect of the Company Bank Accounts in which the Company
Revenues are deposited, to accord Manager the authority to deposit and disburse
funds therefrom solely as provided herein.

Article IV
Accounting and Reports

Section 4.1      Accounting and Audit.  Manager will maintain the books,
records, and accounts of operations, revenues, and expenditures of the Company
Group in respect of the assets of the Company Group, and shall report all such
information to the Company from time to time as requested by the Company.  All
such records (collectively, the “Financial Records”) shall be maintained at the
principal office of Manager.  All Financial Records shall be available, upon 30
days’ prior notice to Manager, for reasonable audit, inspection, or copying by
the Company or any of its representatives during normal business hours at the
Manager’s principal office no more than twice per calendar year.  If the Company
or any of its members gives Manager Notice of any exception or objection to any
item of accounting for the Company Revenues or disbursements hereunder (in
accordance with the provisions of Article III) within two (2) years after the
end of the calendar year during which such accounting item was entered into the
books maintained by Manager pursuant to this Section 4.1, Manager shall work in
good faith with the Company or such member, as the case may be, to resolve such
exception or objection as soon as reasonably practicable.  Any amount determined
to be owing to the Company Group by Manager (or to Manager by Company Group) in
connection with such exception or objection shall bear interest at the Agreed
Rate from the date such amount should have been distributed to or retained by
the Company Group (or Manager) pursuant to Article III until the date such
amount is paid by Manager to the Company (or to Manager by Company Group).  If
the Company or any member of the Company fails to object or except to any item
of accounting or disbursement within such two-year (2) period, then the books
maintained by Manager for such calendar year shall be deemed to be

11

--------------------------------------------------------------------------------

 

 

final and no further adjustment shall be made to any accounting items or
disbursements for such calendar year.

Section 4.2      LLC Reports.  Manager shall provide to the Company any
statements, reports, and other information provided for in Section 9.3 of the
LLC Agreement by the dates set forth therein and such other information and
reports as may from time to time be reasonably requested by the Company.

Article V
Standard of Performance; Reimbursement of Costs; Indemnification

Section 5.1      Standard of Conduct.  With respect to the conduct and
performance of all duties, services, and obligations of Manager under this
Agreement, Manager, at a particular time, shall conduct itself with a degree of
care, diligence, and skill, as the same may change from time to time, but
applied in light of the facts known at the time, of a reasonably prudent
operator, consistent with general industry-standard practices applied or
utilized in comparable circumstances in the oil and gas industry in the
geographic region(s) where the Company Business is conducted. Notwithstanding
the foregoing, Manager shall not be deemed in breach or violation of (or to have
failed to perform) its obligations under this Section 5.1 unless Manager’s
conduct or performance hereunder constitutes bad faith, gross negligence,
willful misconduct, or actual fraud.

Section 5.2      Compliance with Laws; Conflicts.  In conducting its services
and duties hereunder, Manager shall comply, in all material respects, with all
applicable Laws. 

Section 5.3      Proper Staff.  Manager covenants and agrees that it will use
commercially reasonable efforts to at all times retain and have available to it
a professional staff and outside consultants which together will be reasonably
adequate in size, experience, and competency, as determined by Manager, to
discharge properly the duties and functions of Manager hereunder, including
engineers, geologists, and other technical personnel, accountants, and
secretarial and clerical personnel.  Manager shall devote all such personnel and
time as are necessary to provide the Services hereunder consistent with the
standards set forth in this Article V, as determined by Manager.

Section 5.4      Budget.  With respect to Manager’s activities under this
Agreement, Manager agrees to use commercially reasonable efforts to operate in a
manner that is consistent with the applicable Approved Budget then in effect or
otherwise pursuant to such budget as is established by the Company and approved
by Manager (such consent not to be unreasonably withheld, conditioned or
delayed).  Notwithstanding the foregoing, Manager shall not be liable for a
breach of this Section 5.4, or any other provision of this Agreement for any
actions performed or omissions made (i) in accordance with directions given by
the Company Group, or (ii) as a result of the failure by the Company to timely
provide to Manager the funds necessary to pay all costs and expenses incurred
(or to be incurred) by Manager in providing the Services. Notwithstanding
anything to the contrary contained herein, Manager shall have no obligation to
pay any costs and expenses in connection with the Services hereunder (under
Article III, Section 5.6 or otherwise) out of its own funds (and seek
reimbursement from Company), it being required instead that Company, at
Manager’s request, will ensure that the funds to pay such costs and

12

--------------------------------------------------------------------------------

 

 

expenses are deposited in the Company Bank Accounts and available for withdrawal
or use by Manager or otherwise paid or made available to Manager in advance (and
the Company hereby agrees to the foregoing).

Section 5.5      Contractors; Affiliate Transactions.

(a)       Contractors.  All Services provided hereunder shall be performed by
Manager, by its Affiliates, or by contractors, consultants, accountants,
attorneys, or other Third Parties engaged by Manager.  Manager shall (i) if an
agreement is to be entered into with a Third Party, engage such Third Parties
under such agreements with terms which are customary and reasonable for the type
and character of the Services being provided hereunder and which provide for
such Services to be furnished at rates competitive with those otherwise
generally available in the area in which such Services are performed and (ii)
review and monitor the provision of any such Services by such Third
Parties.  Manager shall not charge the Company any mark-up or other profit over
the actual costs charged Manager by such providers.

(b)       Affiliates.  Other than compensatory, indemnification and similar
arrangements with individuals and arrangements and agreements with SOG and
Sanchez Production Partners LP, Manager will not enter into any agreement or
arrangement with any Affiliate of Manager for the performance of Services
hereunder unless (i) approved by the Company by Majority Consent, such consent
not to be unreasonably withheld, conditioned or delayed (as provided in Section
6.11 of the LLC Agreement) or (ii) the terms of such agreement or arrangement
are on an arm’s-length basis and not materially less favorable, directly or
indirectly, to the Company than would be obtained in a transaction with a Third
Party.

Section 5.6      Third Party Costs.  The Company will pay, or cause to be paid,
directly, or (at Manager’s election) reimburse Manager and its Affiliates for,
their respective Out-of-Pocket Expenses (as defined below) incurred by Manager
or its Affiliates in accordance with Section 5.10; provided, that Manager shall
be entitled to make such payments on the Company’s behalf from the Company Bank
Accounts.  For the purposes of this Agreement, the term “Out-of-Pocket Expenses”
means the out-of-pocket costs and expenses reasonably incurred by Manager and
its Affiliates in connection with providing the Services hereunder, or otherwise
incurred by Manager or its Affiliates from time to time in the future in
connection with their provision of Services hereunder (excluding for the
avoidance of doubt G&A Costs, Operating Expenses or equity compensation expenses
for which Manager and its Affiliates have been paid or reimbursed under Section
5.7 or disbursements which have been paid on behalf of the Company directly
under Section 3.2(a)) including, without limitation, (a) fees and disbursements
of any independent professionals and organizations, including independent
accountants, outside legal counsel or consultants, retained by Manager or any of
its Affiliates, (b) costs of any outside services or independent contractors
such as financial printers, couriers, business publications, on-line financial
services or similar services, retained or used by Manager or any of its
Affiliates, and (c) Third Party transportation, per diem costs, word processing
expenses or any similar expense not associated with Manager or its Affiliates’
ordinary operations.  Notwithstanding the foregoing, Out-of-Pocket Expenses
shall not include expenses incurred by Manager and its Affiliates in connection
with a sale or transfer of Manager’s or any of its Affiliates’ interests in the
Company nor taxes payable by Manager (other than sales and similar taxes payable
to Third Party vendors), subject to Section 5.9.  All payments or reimbursements
for Out-of-Pocket Expenses will be made

13

--------------------------------------------------------------------------------

 

 

by wire transfer in same-day funds promptly upon or as soon as practicable
following request for payment or reimbursement in accordance with this
Agreement, to the bank account indicated to the Company by the relevant payee.

Section 5.7      General and Administrative Costs.  The Company shall reimburse
Manager for the G&A Costs attributable to or allocated to the Services in
accordance with Section 5.10.  

Section 5.8      Indemnification and Exculpation.

(a)      The Company shall indemnify the Manager and its Affiliates (and their
respective directors, officers, employees, managers, members, partners,
controlling Persons and equityholders) (collectively, “Indemnified Manager
Persons”) in respect of, and hold it harmless from and against, any and all
Losses suffered, incurred or sustained by any Indemnified Manager Person or to
which it becomes subject, however so arising whether under tort, contract,
negligence, strict liability or otherwise, to the extent resulting from, arising
out of, or relating to or in connection with (i) any breach of any covenant,
obligation or agreement on the part of any member of the Company Group contained
in this Agreement, (ii) the nonfulfillment of or failure to perform any covenant
or agreement on the part of any member of the Company Group contained in this
Agreement, and (iii) the Services or this Agreement, except to the extent that
any Losses have been caused by the bad faith, gross negligence, willful
misconduct or actual fraud of Manager or any of its Affiliates or
representatives, and for any Losses suffered, incurred, or sustained by an
Indemnified Manager Person as a result of any uncured, intentional, and material
breach by the Manager of any of its covenants or agreements contained in this
Agreement. The Company will reimburse the Indemnified Manager Persons for all
reasonable costs and expenses (including reasonable attorneys’ fees and expenses
of one counsel for all such Indemnified Manager Persons (and any required local
counsel) and any other litigation-related expenses) as they are incurred in
connection with investigating, preparing, pursuing, defending or assisting in
the defense of any action, claim, suit, investigation or proceeding for which
the Indemnified Manager Persons are entitled to indemnification under the terms
of this Section 5.8(a), or any action or proceeding arising therefrom, whether
or not such Indemnified Manager Person is a party thereto.

(b)      In no event shall either Party or its respective directors, officers,
employees, managers, members, partners, controlling Persons and equityholders
have any liability for any Losses under any provision of this Agreement for any
punitive, consequential, special or indirect damages, whether based on statute,
contract, tort or otherwise, and whether or not arising from the other Party’s
sole, joint, or concurrent negligence, strict liability, criminal liability or
other fault other than punitive, consequential, special or indirect damages
suffered by a Person other than an Indemnified Manager Person for which the
Company has responsibility pursuant to this Article V.

(c)      The Parties acknowledge and agree that the indemnification provisions
of this Article V and any other rights and remedies available to a Party under
this Agreement are cumulative and in addition to, not exclusive of or in
substitution for, any implied rights or remedies provided by law or equity for
the breach or nonfulfillment of any covenant or agreement on the part of the
Company and Manager under this Agreement.



14

--------------------------------------------------------------------------------

 

 

(d)      Notwithstanding Manager’s agreement to perform, or cause to be
performed, the Services in accordance with the provisions hereof, the Company
acknowledges, on its own behalf and on behalf of each member of the Company
Group, that performance by Manager or any other Person of Services pursuant to
this Agreement will not subject Manager or any other Indemnified Manager Persons
to any Losses whatsoever, except to the extent resulting from, arising out of or
relating to or in connection with Manager’s bad faith, gross negligence, willful
misconduct, or actual fraud in performing its obligations under this Agreement;
provided, however, that (i) Manager’s and each of its Affiliates (and their
respective directors, officers, employees, managers, members, partners,
controlling Persons and equityholders) aggregate liability, collectively, as a
result of such bad faith, gross negligence, willful misconduct or actual fraud
will be limited to an amount equal to the G&A Costs paid by the Company to
Manager over the 24 month period preceding the date of the action or inaction
that gave rise to such liability and (ii) SN shall be liable for the Losses
incurred by the Company described in the preceding clause (i); provided,
 further, that any damages payable pursuant to this Section 5.8(d) shall be
subject to the terms and conditions of the Sanchez Credit Agreement; provided,
further, however, that if any of such Losses are covered by any insurance policy
of the Company, the aggregate liability of such Indemnified Manager Person with
respect to such Losses shall be reduced by the amount recovered by the Company
under such policy in respect of such Losses.

(e)      Whenever any claim arises for indemnification hereunder, the
indemnified Person shall promptly notify the indemnifying Party of the claim
and, when known, the facts constituting the basis for such claim, except that in
the event of any claim for indemnification hereunder resulting from or in
connection with any claim or legal proceedings by a Third Party, except as
otherwise expressly provided in this Section 5.8, such notice shall specify, if
known, the amount or an estimate of the amount of the Losses asserted by such
Third Party.

(f)      In connection with any claim giving rise to indemnity hereunder
resulting from or arising out of any claim or legal proceeding by a Person who
is not a Party, the indemnifying Party, may, upon notice to the indemnified
Person, assume the defense of any such claim or legal proceeding.  Except with
the written consent of the indemnified Person, the indemnifying Party shall not
consent to the entry of any judgment or settlement arising from any such claim
or legal proceedings which, in each case, provides for any non-monetary relief
or does not include as an unconditional term thereof the giving by the claimant
or the plaintiff to the indemnified Person of a release from all Losses in
respect thereof, unless in the latter case the indemnifying Party has actually
paid to the indemnified Person the full amount of such judgment or
settlement.  Any indemnified Person shall be entitled to participate in (but not
control) the defense of any such claim or litigation resulting therefrom.  If
the indemnifying Party does not elect to control the litigation as provided
above, the indemnified Person may defend against such claim or litigation in
such manner as it may deem appropriate, including, without limitation, settling
such claim or litigation, after giving notice of the same to the indemnifying
Party, on such terms as such indemnified Person may deem appropriate, and the
indemnifying Party shall promptly reimburse the indemnified Person (subject to
Section 5.8(b)) from time to time as such Losses are incurred.  All
indemnification hereunder shall be effected by payment of cash or delivery of a
certified or official bank check in the amount of the indemnification Losses.

(g)      Except as provided above, all claims for Losses brought by Third
Parties against Company or any Subsidiary (x) arising out of or in any way
relating to the provision of

15

--------------------------------------------------------------------------------

 

 

Services hereunder and (y) not discharged by insurance required hereunder, shall
only be settled or, with Manager’s concurrence, defended by Manager, at
Company’s expense.

Section 5.9      Taxes.  In addition to the other sums payable under this
Agreement, the Company shall pay, and hold Manager harmless against, all sales,
use or other taxes, or other fees or assessments imposed by any applicable Laws
in connection with the provision of the Services, other than income, franchise
or margin taxes measured by Manager’s net income or margin and any gross
receipts of other privilege taxes imposed on Manager.  Manager and the Company
shall cooperate with each other and use commercially reasonable efforts to
assist the other in entering into such arrangements as the other may reasonably
request in order to minimize, to the extent lawful and feasible, the payment or
assessment of any taxes relating to the transactions contemplated by this
Agreement; provided, however, that nothing in this Section 5.9 shall obligate
Manager to cooperate with, or assist, the Company in any arrangement proposed by
the Company that would, as determined by Manager in such Party’s sole
discretion, have a detrimental effect on such Party.

Section 5.10      Invoicing and Payment 

(a)      On the Effective Date, the Company will pay to Sanchez an amount equal
to $1,000,000.  Manager will invoice Company on or before the last day of each
month for G&A Costs, Out-of-Pocket Expenses or amounts payable under Article III
incurred during the immediately prior month and, in addition, provide an
estimate of the current month’s G&A Costs (not to exceed the then-current
monthly cap) and Out-of-Pocket Expenses.  The Company shall pay invoiced amounts
within 15 days after the receipt of each such invoice.  Any requests for payment
in subsequent months will include corrections for any variances between
estimated costs and actual costs incurred in prior months and shall reflect
payment for or application of previous months’ variances.  Notwithstanding the
foregoing or anything else in this Agreement to the contrary, Manager may elect
to retain proceeds that it receives on behalf of the Company to the extent it
would otherwise invoice Company for such amounts and in such event it shall show
any such retained amounts as a credit on such invoice. Failure by Manager to
submit an invoice for any amounts due hereunder shall not relieve Company of its
payment obligations under this Agreement when due hereunder.

(b)      For the term of the Transition Services Agreement and the Marketing
Transition Services Agreement, the Company shall fund into the Company Bank
Accounts the Company’s proportionate share of the fees due under the Transition
Services Agreement and the Marketing Services Transition Agreement at least
three (3) business days before payment under such agreements is due.

(c)      THE COMPANY MAY, WITHIN 120 DAYS AFTER THE END OF THE CALENDAR YEAR
DURING WHICH AN INVOICE WAS RECEIVED FROM MANAGER, TAKE WRITTEN EXCEPTION TO ANY
CHARGE, ON THE GROUND THAT THE SAME WAS NOT AN ACTUAL (OR, IF APPLICABLE,
REASONABLE) COST, FEE OR EXPENSE INCURRED BY OR DUE TO MANAGER IN CONNECTION
WITH THE PROVISION OF SERVICES, OR ON ACCOUNT OF ANY ERROR OR INACCURACY ON ANY
INVOICE.  THE COMPANY SHALL NEVERTHELESS PAY MANAGER ANY INVOICED OR OTHER
AMOUNT IN FULL WHEN DUE OR REQUESTED, OR DEPOSIT SUCH AMOUNTS INTO

16

--------------------------------------------------------------------------------

 

 

THE COMPANY BANK ACCOUNTS WHEN SO REQUESTED FOR WITHDRAWAL BY MANAGER.  SUCH
PAYMENT OR DEPOSIT SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF THE COMPANY TO
RECOUP OR RECEIVE CREDIT FOR ANY CONTESTED PORTION OF ANY AMOUNT SO PAID.  IF
THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS
ULTIMATELY DETERMINED NOT TO BE AN ACTUAL (OR, IF APPLICABLE, REASONABLE) COST,
FEE OR EXPENSE INCURRED BY OR DUE TO MANAGER, OR IS OTHERWISE AN ERROR OR
INACCURACY IN CONNECTION WITH THE PROVISION OF SERVICES, SUCH AMOUNT OR PORTION
THEREOF (AS THE CASE MAY BE) SHALL BE CREDITED AGAINST FUTURE AMOUNTS DUE
HEREUNDER OR, UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT AFTER ALL SUCH
CREDITS HAVE BEEN APPLIED, REFUNDED BY MANAGER TO COMPANY.  COMPANY SHALL HAVE
NO RIGHT TO DISPUTE ANY PAYMENT, INVOICE OR WITHDRAWAL AFTER SUCH 120 DAY
PERIOD, AND SHALL BE DEEMED TO HAVE WAIVED ANY CLAIMS OR RIGHTS WITH RESPECT TO
SUCH AMOUNTS TO THE EXTENT NOT DISPUTED WITHIN SUCH PERIOD.

(d)      Company shall have the right, upon 30 days’ prior notice to Manager,
and at reasonable times during usual business hours of Manager or its Affiliates
to, no more than twice per year, audit the records of Manager (excluding the
Financial Records) for the purposes of this Section 5.10;  provided, however,
that such audit does not unreasonably interfere with the operations of Manager
or its Affiliates.  Company shall bear all costs and expenses incurred in
connection with any audit.  Notwithstanding anything herein to the contrary,
Manager shall not be obligated to disclose or make available to the Company any
information prohibited by applicable Laws or restricted by contractual
obligations of confidentiality. This Section 5.10 shall survive termination or
expiration of this Agreement for a period of two years from termination or
expiration with respect to periods prior to such termination or expiration.

(e)      Any amount determined to be owing by one Party to the other Party in
connection with a dispute under Section 5.10(d) shall bear interest at the
Agreed Rate from the date such amount should have been paid to or retained by
the Company until the date such amount is paid by the Party required to make
such payment to the other Party.

Article VI
Term

Section 6.1      Term; Effect of Termination.

(a)      Term.  The term of this Agreement (or with respect to clause (iii)
below, the term of this Agreement solely with respect to any particular Service
so terminated) shall commence on the Effective Date hereof and continue until
the earlier of:

(i)      termination by mutual written agreement of Manager and the Company (by
Majority Consent);

(ii)      by either the Company or the Manager upon the occurrence of an IPO of
the Company or the date on which the Company otherwise ceases to own

17

--------------------------------------------------------------------------------

 

 

any interest in the Company Business or has disposed of, directly or indirectly,
all or substantially all of its assets (provided that the terminating party
shall have provided at least ninety (90) days written notice of the date of
termination under this Section 6.1(a)(ii));

(iii)      termination by the Company (by Majority Consent) of any particular
Services after the first anniversary of the Effective Date upon thirty (30) days
written notice to Manager or earlier as agreed by the Parties (provided that
such written notice has specified in reasonable detail the Services that the
Company has elected to terminate);

(iv)      termination by the Company (by Majority Consent) if (A) Manager fails
to perform in any material respect any of its material obligations under this
Agreement and (B) such failure is not (x) excused by Force Majeure Events or (y)
cured by Manager within thirty (30) days after Notice thereof by the Company
(unless such failure is not reasonably capable of being cured within such
thirty-day (30) period, in which case Manager shall have commenced remedial
action to cure such failure within such thirty-day (30) period and continued to
diligently and timely pursue the completion of such remedial action and shall
have cured within sixty (60) days after Notice);

(v)      termination by Manager if (A) the Company fails to perform in any
material respect any of its material obligations under this Agreement (including
any payment obligation) and (B) such failure is not cured by the Company within
thirty (30) days after Notice thereof by Manager (unless such failure, other
than a payment failure, is not reasonably capable of being cured within such
thirty-day (30) period, in which case Manager shall have commenced remedial
action to cure such failure within such thirty-day (30) period and continued to
diligently and timely pursue the completion of such remedial action and shall
have cured within sixty (60) days after Notice);

(vi)      termination by Manager following the date on which (i) Blackstone,
together with its Affiliates, first ceases to own, collectively, over 50% of
each class or series of Voting Stock of the Company or (ii) a Change in Control
occurs;

(vii)      termination by Manager following the date on which Manager or an
Affiliate of Manager is no longer a member in the Company or is not the Operator
or a Party to the Joint Development Agreement or no longer entitled to appoint
any Representatives to the Operating Committee (as such terms are defined in the
Joint Development Agreement);

(viii)      termination by a Party if the other Party: (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition; (C) becomes the subject of an order for relief or is declared
insolvent in any federal or state bankruptcy or insolvency proceeding; (D) files
a petition or answer in a court of competent jurisdiction seeking a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any

18

--------------------------------------------------------------------------------

 

 

Law; (E) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed in a proceeding of the type described
in subclauses (A) through (D) of this clause (viii); (F) seeks, consents, or
acquiesces to the appointment of a trustee, receiver, or liquidator of all or
any substantial part of such its assets or properties; or (G) such Party is
liquidated and dissolved; or

(ix)      termination by Manager following the date on which Manager has
determined, in good faith, that all Services for which Manager was engaged under
this Agreement have been terminated by the Company under Section 6.1(a)(iii);
 provided, that Manager delivers written notice to the Company and the Company
fails to respond within fifteen (15) days.

(b)      Effect of Termination.  Upon any termination of this Agreement under
Section 6.1(a) (other than Section 6.1(a)(iii)) and following any transition
period under Section 6.4, all rights and obligations under this Agreement shall
cease except for (i) rights or obligations that are expressly stated to survive
a termination of this Agreement, (ii) liabilities and obligations that have
accrued prior to such termination, including the obligation to pay any amounts
that have become due and payable prior to such termination and provide
transition services under Section 6.4, and (iii) Section 7.16 and those
provisions specified therein to survive termination or expiration of this
Agreement.  Manager shall promptly relinquish its role as manager hereunder and
ensure the transition of such role to such Person as may be designated by the
Board by Majority Consent, subject to Section 6.4 (such Person, the “Successor
Manager”).

Section 6.2      No Early Termination.  Except for the events of termination
provided for in Section 6.1(a) or upon the written consent of the Company,
Manager shall not resign as Manager hereunder or otherwise terminate this
Agreement for any reason. Notwithstanding the events of termination provided for
in Section 6.1(a), neither the Company nor Manager may terminate this Agreement
during the first ninety (90) days after the Effective Date.

Section 6.3      Delivery.  Upon termination of this Agreement under Section
6.1(a) and the conclusion of any transition period under Section 6.4 and/or
appointment of a Successor Manager (if applicable), Manager shall promptly
deliver to the Successor Manager, or such other person as the Company may
designate in writing upon Majority Consent of the Board or as otherwise
specified herein, copies of all title files, division order files, well files,
production records, equipment inventories, and production, severance and ad
valorem tax records pertaining to the Company Business and other information
about the Company Business reasonably requested by the Company (which are in the
possession of Manager) and the Financial Records (in the case of Section
6.1(a)(iii) solely to the extent relating to the Services terminated), but in
all cases excluding confidential or proprietary information of Manager or its
Affiliates, including seismic and related data or information.  The Company
shall pay all reasonable out-of-pocket costs incurred by Manager to prepare and
deliver such files and records.

Section 6.4      Transition Services.  Upon termination of this Agreement under
Section 6.1(a), other than Section 6.1(a)(iii) and Section 6.1(a)(v), Manager
shall, at the Company’s request (i) continue to provide the Services to the
Company under this Agreement as if this Agreement had not been terminated for up
to 60 days following termination, until such time that the Successor Manager has
been designated pursuant to Section 6.1(b) and engaged by the

19

--------------------------------------------------------------------------------

 

 

Company, and (ii) assist the Company for up to 60 days following termination in
identifying and engaging a Successor Manager capable of providing substantially
all of the Services as were provided by the Manager at no greater cost than that
charged hereunder.  After the Successor Manager has been engaged by the Company,
Manager, if it is required to provide the transition assistance pursuant to the
first sentence of this Section 6.4, shall use commercially reasonable efforts to
provide the Successor Manager reasonable assistance for a period of up to 2
months following the date on which a termination of this Agreement is effective
under Section 6.1(a) to transition the Manager’s duties under this Agreement to
the Successor Manager.  In providing the transition services hereunder, Manager
shall use the same degree of care used in performing the Services previously on
behalf of the Company in accordance with this Agreement.  The Company will
reimburse Manager for its reasonable and documented out-of-pocket costs and
expenses incurred in providing transition services hereunder, provided that the
Services provided under clause (i) of the first sentence of this Section 6.4
shall be provided in accordance with the terms of this Agreement as if such
termination had not occurred.

Article VII
Other Provisions

Section 7.1      Assignment and Binding Effect.  Manager shall not assign its
rights or, except as contemplated by Section 5.5, delegate its duties under this
Agreement without the prior written consent of the Company (it being understood
that Manager shall have the right to delegate any of its duties under this
Agreement to SOG and other Affiliates of Manager).  Subject to the foregoing,
this Agreement shall be binding upon the Parties and their successors and
assigns.

Section 7.2      Notices.  Except as otherwise provided in this Agreement to the
contrary, any notice or communication required or permitted to be given under
this Agreement shall be in writing and sent to the address of the Party set
forth below, or to such other more recent address of which the sending Party
actually has received written notice (the “Notice”):

If to the Company:

Aguila Production HoldCo, LLC
c/o Blackstone Management Partners L.L.C.
345 Park Avenue, 31st Floor
New York, NY 10154
Attention: Angelo Acconcia
Email: acconcia@blackstone.com

with a copy (which shall not constitute Notice) to:

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas 77002
Attention:       Andrew Calder, P.C.
                       Rhett Van Syoc
Facsimile:      (713) 835-3601


20

--------------------------------------------------------------------------------

 

 

Email:            andrew.calder@kirkland.com
                       rhett.vansyoc@kirkland.com

If to Manager:

[_____]

[_____]

[_____]

[_____]

Attention: [_____]

Facsimile: [_____]

 

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
facsimile or electronic mail.

 

Section 7.3      Entire Agreement.  This Agreement and each other document,
agreement, instrument or certificate delivered in connection herewith constitute
the entire agreement of the Parties with respect to subject matter hereof and
shall not be changed or modified except by written agreement executed by all
Parties.

Section 7.4      Waivers.  The waiver by a Party of a breach of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
subsequent or other breach by the other Party.

Section 7.5      Invalidity.  If any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal, or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the remaining provisions of this Agreement and this Agreement shall be construed
as if such invalid, illegal or unenforceable provision or provisions had never
been contained herein.

Section 7.6      Applicable Law.  This Agreement shall be construed under and
governed by the laws of the State of Delaware, without regards to any conflict
of laws principles which, if applied, might permit or require the application of
the laws of another jurisdiction.

Section 7.7      Consent to Jurisdiction and Service of Process; Appointment of
Agent for Service of Process; Damages.  EACH PARTY HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN HOUSTON,
TEXAS OR TEXAS STATE COURT LOCATED IN HOUSTON, TEXAS AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED
IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE LITIGATED IN SUCH
COURT.  EACH PARTY (A) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF
SUCH COURT FOR SUCH ACTIONS OR PROCEEDINGS, (B) AGREES THAT IT WILL NOT ATTEMPT
TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR
LEAVE FROM ANY SUCH COURT, AND (C) AGREES THAT

21

--------------------------------------------------------------------------------

 

 

IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH
COURT.  EACH PARTY HERETO ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE
JURISDICTION AND VENUE OF THE AFORESAID COURT AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS.  A
COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES HERETO SHALL BE MAILED BY
REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED
BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY
OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY HERETO REFUSES TO
ACCEPT SERVICE, EACH PARTY HERETO AGREES THAT SERVICE UPON THE APPROPRIATE PARTY
BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.  IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS AGREEMENT TO
THE OTHER PARTY FOR ANY CONSEQUENTIAL DAMAGES, INCLUDING ANY DAMAGES FOR
BUSINESS INTERRUPTION, LOSS OF USE, DATA, REVENUE OR PROFIT, WHETHER ARISING OUT
OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, REGARDLESS OF
WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THE OTHER PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,  HOWEVER, THAT A PARTY MAY
RECOVER FROM ANY OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES, INCLUDING LOST
PROFITS, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES PAID OR OWED TO ANY THIRD PERSON
FOR WHICH SUCH PARTY HAS A RIGHT TO RECOVER FROM SUCH OTHER PARTY UNDER THE
TERMS HEREOF.

Section 7.8      Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.  EACH PARTY ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES HERETO.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTY HERETO HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH PARTY HERETO WILL CONTINUE TO RELY ON THE WAIVER IN
THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER

22

--------------------------------------------------------------------------------

 

 

WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAYBE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 7.9      Relationship of Parties.  In the performance of the Services
hereunder, Manager shall act as an independent contractor for the Company.  The
Parties do not intend to create, nor shall this Agreement be construed as
creating, a partnership or association which might render the Parties liable as
partners.  Manager shall be responsible for the payment of federal income tax,
social security tax, workers’ compensation insurance, unemployment tax, and
other similar payments, if any, relating to Manager’s business and employees,
and the Company shall not be responsible for any such amounts.

Section 7.10      Force Majeure.  Manager shall not be responsible for any loss
or damage to the Company (or be in breach or violation of this Agreement) for
nonperformance or delay in performing any of Manager’s obligations under this
Agreement to the extent resulting from any act of God, fire, lightning,
landslide, earthquake, storm, storm warning, flood, or other adverse weather
condition; strike, lockout, or other industrial disturbance in respect of
Manager’s employees; war, act of terrorism, military operation, or national
emergency; the inability of Manager to acquire at reasonable prices, or the
delay on the part of Manager in acquiring at reasonable prices, materials,
equipment or permits, needed to enable Manager to perform; explosions, breakage
or destruction of or accident or damage to machinery, equipment, facilities, or
lines of pipe, and the repair, maintenance, improvement, or replacement of
equipment, facilities, or lines of pipe; and acts of any Governmental Authority
or any other material disruptive events outside the reasonable control of
Manager (“Force Majeure Events”).  Manager shall use its commercially reasonable
efforts to cure any such Force Majeure Events as soon as reasonably practicable
(other than in the case of a strike or lockout of Manager’s employees), and use
its commercially reasonable efforts to complete, as soon as reasonably
practicable, performance of Manager’s obligations under this Agreement.

Section 7.11     Construction of Agreement.  In construing this Agreement:

(a)      no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Agreement and not as an aid in its construction;

(b)      no consideration shall be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement;

(c)      examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;



23

--------------------------------------------------------------------------------

 

 

(d)      the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;

(e)      a defined term has its defined meaning throughout this Agreement and
each exhibit to this Agreement, regardless of whether it appears before or after
the place where it is defined;

(f)      the plural shall be deemed to include the singular, and vice versa;

(g)      each gender shall be deemed to include the other genders; and

(h)      each exhibit to this Agreement is a part of this Agreement, but if
there is any conflict or inconsistency between the main body of this Agreement
and any exhibit, attachment, or schedule, the provisions of the main body of
this Agreement shall prevail.

Section 7.12      Third Party Beneficiaries.  Except as set forth in Section
7.13, nothing in this Agreement, express or implied, is intended or shall confer
upon any Person other than the Parties or their respective successors and
permitted assigns and the indemnified Persons (for purposes of Section 5.8), any
rights, remedies or liabilities under or by reason of this Agreement.

Section 7.13      No Recourse.  This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as Parties
hereto and no Affiliates of any Party (or any other Manager Indemnified Person
or Company Indemnified Person, as applicable, other than the Parties hereto)
shall have any liability for any obligations or liabilities of the Parties or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of the transactions contemplated hereby or in respect of any oral
representations made or alleged to be made in connection herewith.

Section 7.14      Confidential Information.

(a)      Company Confidential Information.  Manager shall maintain the
confidentiality of all Company Confidential Information; provided, however, that
Manager may disclose such Company Confidential Information (i) to its Affiliates
to the extent deemed by Manager to be reasonably necessary or desirable to
enable it to perform the Services (provided, however, that such Affiliate is
informed of the confidentiality and non use provisions of this Agreement and
agrees to comply with such provisions); (ii) to the extent necessary for Manager
or its Affiliates to provide services for Third Parties that have interests in
the Properties; (iii) in any judicial or alternative dispute resolution
proceeding to resolve disputes between Manager or its Affiliates and Company or
its Affiliates arising hereunder; (iv) to the extent disclosure is legally
required under applicable Laws (provided, however, that prior to making any
legally required disclosures in any judicial, regulatory or dispute resolution
proceeding, Manager shall promptly notify the Company and, if requested by the
Company and at the Company’s sole cost and expense, seek a protective order or
other relief to prevent or reduce the scope of such disclosure) or any agreement
existing on the date hereof to which Manager is a party or by which it is bound
and which have been disclosed to the Company; (v) to Manager’s or its
Affiliates’ existing or potential lenders, investors, joint interest owners,
purchasers or other parties with whom Manager or its

24

--------------------------------------------------------------------------------

 

 

Affiliates may enter into contractual relationships, to the extent deemed by
Manager to be reasonably necessary or desirable to enable it to perform the
Services or to obtain the financing or to pursue such other transaction or
contractual arrangement for which such disclosure is necessary or desirable, as
applicable (provided, however, that Manager shall require such Third Parties to
agree to maintain the confidentiality of the Company Confidential Information so
disclosed); (vi) if authorized by the Company; and (vii) to the extent such
Company Confidential Information was already known to Manager or its Affiliates
(through a source other than the Company or its representatives or Affiliates)
or becomes publicly available other than through a breach by Manager of its
obligations arising under this Section 7.14(a) or is independently made known to
Manager or its Affiliates (by a source not known by Manager or such Affiliate,
as the case may be, to be in breach of a confidentiality obligation with respect
to such disclosure). Manager acknowledges and agrees that (x) the Company
Confidential Information is being furnished to it for the sole and exclusive
purpose of enabling it to perform the Services and (y) the Company Confidential
Information may not be used by it for any other purposes, unless disclosure is
permitted by clauses (i), (ii), (iii), (iv), (v) and (vi) above, and in such
event may be used solely to the extent contemplated by such clauses, or by
clause (vii).

(b)      Manager Confidential Information.  The Company shall maintain the
confidentiality of all Manager Confidential Information; provided, however,
that the Company may disclose Manager Confidential Information (i) in order to
permit Manager to perform the Services, as determined in advance by Manager in
writing (provided, however, that if Manager does not consent to such disclosure
and, as a result thereof, Manager is not able to perform the Services, the
Company shall not be in breach of this Agreement as a result thereof); (ii) in
any judicial or alternative dispute resolution proceeding to resolve disputes
between the Company or its Affiliates and Manager or its Affiliates arising
hereunder; (iii) to the extent disclosure is legally required under applicable
Laws (provided, however, that prior to making any legally required disclosures
in any judicial, regulatory or dispute resolution proceeding, the Company shall
promptly notify Manager thereof and, if requested by Manager, at Manager’s sole
cost and expense, seek a protective order or other relief to prevent or reduce
the scope of such disclosure); (iv) if authorized by Manager in writing; and
(v) to the extent such Manager Confidential Information was already known to the
Company (through a source other than Manager or its representatives or
Affiliates) or becomes publicly available other than through a breach by the
Company of its obligations arising under this Section 7.14(b) or is
independently made known to the Company or its Affiliates (by a source not known
by the Company or such Affiliate, as the case may be, to be in breach of a
confidentiality obligation with respect to such disclosure).  The Company
acknowledges and agrees that (x) the Manager Confidential Information is being
furnished to it for the sole and exclusive purpose of enabling it to perform the
Services and (y) the Manager Confidential Information may not be used by it for
any other purposes, unless disclosure is permitted by clauses (i), (ii), (iii),
and (iv) above, and in such event may be used solely to the extent contemplated
by such clause, or by clause (v).

(c)      Business Conduct. Nothing in this Section 7.14 shall prohibit Manager
or any of its Affiliates or other Persons to whom it provides similar services
from conducting business in the areas where the Company Group’s properties are
located or otherwise competing with the Company Group.



25

--------------------------------------------------------------------------------

 

 

(d)      Remedies and Enforcement. Manager and the Company each acknowledge and
agree that a breach by it of its obligations under this Section 7.14 would cause
irreparable harm to the other Party and that monetary damages would not be
adequate to compensate the other Party. Accordingly, Manager and the Company
agree that the other Party shall be entitled to immediate equitable relief,
including a temporary or permanent injunction, to prevent any threatened, likely
or ongoing violation of this Section 7.14, without the necessity of posting bond
or other security.  Manager’s and the Company’s right to equitable relief shall
be in addition to other rights and remedies available to Manager or the Company,
for monetary damages or otherwise.

(e)      This Section 7.14 shall survive termination or expiration of this
Agreement for a period of two years from termination or expiration with respect
to periods prior to such termination or expiration.

Section 7.15      Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if both of the signatory parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

Section 7.16      Survival of Agreements. The Company’s and Manager’s various
representations, warranties, covenants, agreements and duties in and under this
Agreement shall survive the execution and delivery of this Agreement and
terminate upon termination or expiration of this Agreement, except for Sections
2.8  (Inventions and IP Ownership), 5.6  (Third Party Costs), 5.7  (General and
Administrative Costs) and 5.10  (Invoicing and Payment) (in each of Section 5.6,
 5.7 and 5.10, with respect to any accrued by unpaid obligations as of the date
of termination or expiration (and including, without limitation, any severance
costs incurred prior to or after termination or expiration)), 5.8
 (Indemnification and Exculpation), 6.3 (Delivery), 7.2  (Notices), 7.6
 (Applicable Law), 7.7  (Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process), 7.8  (Waiver of Jury Trial), 7.11
 (Construction of Agreement), 7.12  (Third Party Beneficiaries), 7.13  (No
Recourse), 7.14  (Confidential Information), 7.16  (Survival of Agreements),
7.17  (Competition and Corporate Opportunities), 7.18  (Warranty Disclaimers),
7.19  (Authorizations) and 7.21  (Conspicuousness of Provisions), which shall
survive termination or expiration of this Agreement.

Section 7.17      Competition and Corporate Opportunities. Subject to Section
7.14, Manager and its Affiliates are and shall be free to engage in any business
activity whatsoever, including, without limitation, those that may be in direct
competition with the Company and its Affiliates.  The Parties further understand
and agree that Manager and its Affiliates (including SOG) provide or may provide
services similar to the Services provided hereunder to certain of its present
and former Affiliates. To the extent of any conflict of interest between the
Parties or their Affiliates or in the event of any other corporate or business
opportunity (including, without limitation, a corporate or business opportunity
that might otherwise constitute, an asset acquisition opportunity), the Parties
agree that Manager and its Affiliates may resolve any such conflict in a manner
and on terms that it deems appropriate, in its sole discretion and without any
further liability to the Company or any other Person; provided,  however, that
this Section 7.14 is subject, in all respects, to Section 5.2 of the Joint
Development Agreement.  The Company, on its own behalf and on behalf of its
subsidiaries, hereby waives any interest with respect to any such matter to the
same extent as if such matter had been presented to and rejected by each member
of the

26

--------------------------------------------------------------------------------

 

 

Company Group and the Company Group had then consented to Manager or any of
Manager’s Affiliates acting as it determines in its sole discretion and whether
on behalf of itself or any of its present or former Affiliates.

Section 7.18      Warranty Disclaimers.

(a)      OTHER THAN AS EXPRESSLY SET FORTH HEREIN, MANAGER DISCLAIMS ANY AND ALL
WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR WRITTEN)
WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE COMPANY OR ITS
SUBSIDIARIES, OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PURPOSE
(WHETHER MANAGER KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN
FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF
CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

(b)      MANAGER MAKES NO EXPRESS OR IMPLIED WARRANTY, GUARANTY OR
REPRESENTATION, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY
OF FITNESS FOR PARTICULAR PURPOSE, SUITABILITY OR MERCHANTABILITY REGARDING ANY
EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES ACQUIRED FROM VENDORS, SUPPLIERS OR
SUBCONTRACTORS.  THE COMPANY’S AND ITS SUBSIDIARIES’ EXCLUSIVE REMEDIES WITH
RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER FROM
VENDORS, SUPPLIERS AND SUBCONTRACTORS SHALL BE THOSE UNDER THE VENDOR, SUPPLIER
AND SUBCONTRACTOR WARRANTIES, IF ANY, AND MANAGER’S ONLY OBLIGATION, ARISING OUT
OF OR IN CONNECTION WITH ANY SUCH WARRANTY OR BREACH THEREOF, SHALL BE TO USE
DILIGENT EFFORTS TO ENFORCE SUCH WARRANTIES ON BEHALF OF THE COMPANY, AND THE
COMPANY (AND ITS SUBSIDIARIES) SHALL HAVE NO OTHER REMEDIES AGAINST MANAGER WITH
RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER FROM
ITS VENDORS, SUPPLIERS AND SUBCONTRACTORS.

Section 7.19      Authorizations.  The Company represents and warrants to
Manager that the Company has the right, and that the Company has the right on
behalf of its Affiliates, to make the commitments under this Agreement,
including the appointment of Manager to take any actions permitted under this
Agreement and to perform the Services for each member of the Company Group at
any time and from time to time after the Effective Date.

Section 7.21      Laws and Regulations.  Notwithstanding any provision of this
Agreement to the contrary, no Party shall be required to take any act, or fail
to take any act, under this Agreement if the effect thereof would be to cause
such Party to be in violation of any applicable Laws.

Section 7.22      Conspicuousness of Provisions.  The Parties acknowledge and
agree that the provisions contained in this Agreement that are set out in
capital letters or “bold”

27

--------------------------------------------------------------------------------

 

 

satisfy the requirement of the “express negligence rule” and any applicable Laws
or equitable doctrine that provisions in a contract be conspicuously marked or
highlighted.

Section 7.23      Amendment.  No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by all Parties and no
waiver of any provision of this Agreement, and no consent to any departure by
any Party therefrom, shall be effective unless it is in writing and signed by
the other Parties, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

[Remainder of page intentionally left blank]

 



28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

THE COMPANY:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

By:

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

MANAGER:

 

 

 

[________________________]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Solely for the purposes of Section 5.8(d):

 

 

 

SN EF MAVERICK, LLC

 

 

 

By:

 

Name:

 

Title:

 

 

 



Signature Page to Management Services Agreement

--------------------------------------------------------------------------------

 

 

 

Schedule 1

Categories of Services

The Services performed by Manager shall include services of a type customarily
performed for a non-operator of Hydrocarbon Interests which may include, to the
extent that Manager or any of its Affiliates is capable of providing such
Services, the items listed below:

(1)       Financial and Operational Accounting.

(2)       Accounts Payable and Receivables.

(3)       Contract Negotiation and Management.

(4)       Finance.

(5)       Real Property Title and Land Record-Keeping and Similar Services.

(6)       Legal Services.

(7)       Tax Services.

(8)       Treasury Services.

(9)       Financial Reporting and Reserve Reporting, as required under Section
9.3 of the LLC Agreement.

(10)     Personnel, Outside Contractors and Consultants.

(11)     General and Administrative, including Records Retention.

(12)     Government and Public Relations; Permitting and Regulatory Affairs.

(13)     Reservoir Engineering and Geology and Geophysics.





 

--------------------------------------------------------------------------------

 

 

Schedule 2

Insurance

A.  General Liability Insurance:  Commercial General Liability insurance
covering all operations hereunder against claims for bodily injury (including
death) and property damage (including loss of use), including independent
contractors working on the Parties’ behalf, products/completed operations,
contractual liability and sudden and accidental pollution, with a limit of
$[1,000,000] per occurrence and in the annual aggregate.

B.  Excess Insurance:  Excess (or Umbrella) Liability insurance following form
of General Liability Insurance above (including sudden and accidental pollution)
with a limit of $[50,000,000] per occurrence.

C.  Workers’ Compensation and Employer’s Liability Insurance:  Workers’
Compensation insurance or its’ equivalent, including Occupational Disease
coverage, as required by law for all employees, agents, and
subcontractors.  Employer’s Liability insurance (including Occupational Disease
coverage) in the amount of $[1,000,000] per accident.  Such insurance shall
provide coverage in the locations in which the Services are performed.

D.  Automobile Liability Insurance:  Automobile Liability insurance against
claims of bodily injury (including death) and property damage (including loss of
use) covering all owned, non-owned, and hired vehicles used in the performance
of the Services, with a limit of $[1,000,000] per accident.

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX D

 

FORM OF

BLACKSTONE LLC AGREEMENT

 

 



 

--------------------------------------------------------------------------------

 

Final Form

 

FORM OF

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

AGUILA PRODUCTION HOLDCO, LLC
a Delaware limited liability company

Dated as of [_______], 2017


THE MEMBERSHIP INTERESTS REFERENCED IN THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND THEIR OFFER AND SALE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE.  THE MEMBERSHIP INTERESTS WHICH ARE
REFERENCED HEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT IF THE OFFER OR SALE HAS BEEN REGISTERED AND/OR QUALIFIED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM
REGISTRATION AND/OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE.  THERE IS CURRENTLY NO TRADING MARKET FOR THE
MEMBERSHIP INTERESTS, AND IT IS NOT ANTICIPATED THAT ONE WILL DEVELOP.  THERE
ARE SUBSTANTIAL RESTRICTIONS UPON THE TRANSFERABILITY AND VOTING RIGHTS OF THE
MEMBERSHIP INTERESTS SET FORTH HEREIN.  NO SALE, TRANSFER OR OTHER DISPOSITION
BY A MEMBER OF ITS MEMBERSHIP INTERESTS MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE TERMS SET FORTH HEREIN.  THEREFORE, MEMBERS MAY NOT BE ABLE TO READILY
LIQUIDATE THEIR INVESTMENTS.

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

Article I DEFINITIONS


1

1.1      Specific Definitions


1

1.2      Other Terms


12

1.3      Construction


12

Article II ORGANIZATION


13

2.1      Formation


13

2.2      Name


13

2.3      Principal U.S. Office; Registered Office and Registered Agent; Other
Offices


13

2.4      Purpose


13

2.5      Foreign Qualification


13

2.6      Term


13

2.7      Fiduciary Duties


13

Article III MEMBERSHIP INTERESTS AND TRANSFERS


15

3.1      Classes and Series of Membership Interests; Members


15

3.2      Number of Members.


16

3.3      Representations, Warranties and Covenants.


16

3.4      Restrictions on the Transfer of Interests


19

3.5      Bankruptcy-Related Events


20

3.6      Tag-Along Rights


20

3.7      Drag-Along Rights


22

3.8      Vesting of Class A Units


23

Article IV CAPITAL CONTRIBUTIONS


24

4.1      Capital Contributions; Return of Cash


24

4.2      Capital Accounts


25

4.3      Contributions of Contributed Property


27

Article V ALLOCATIONS AND DISTRIBUTIONS


27

5.1      Allocations for Capital Account Purposes


27

5.2      Allocations for Tax Purposes


30

5.3      Requirement of Distributions


32

5.4      Withholding


34

5.5      Deemed Distribution


34

5.6      Distributions upon Merger, Sale or Similar Transaction


34

Article VI MANAGEMENT OF THE COMPANY


34

6.1      Management by Managers


34

6.2      Board


35

6.3      Powers of the Board


36

6.4      Meetings of the Board


37

6.5      Quorum and Voting


38

i

--------------------------------------------------------------------------------

 

 

6.6      Resignation; Removal and Vacancies


38

6.7      Discharge of Duties; Reliance on Reports


39

6.8      Officers


39

6.9      Term of Officers


40

6.10    Compensation and Reimbursement


40

6.11    Management Services


40

6.12    Member Meetings


40

6.13    VCOC Management Rights


41

6.14    Affiliate Transactions.


41

Article VII INDEMNIFICATION


42

7.1      Right to Indemnification


42

7.2      Indemnification of Officers, Employees (if any) and Agents


42

7.3      Advance Payment


43

7.4      Appearance as a Witness


43

7.5      Nonexclusivity of Rights


43

7.6      Insurance


43

7.7      Member Notification


43

7.8      Savings Clause


43

7.9      Scope of Indemnity


43

7.10   Other Indemnities


44

7.11   Certain Limitations


44

Article VIII TAXES


44

8.1      Tax Returns


44

8.2      Tax Elections


44

8.3      Tax Matters Member


45

8.4      PTP Qualifying Income


46

8.5      Code Section 83 Safe Harbor Election


46

Article IX BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS


47

9.1      Maintenance of Books


47

9.2      Rights of Members.


47

9.3      Reports


47

Article X DISSOLUTION, LIQUIDATION, AND TERMINATION


48

10.1     Dissolution


48

10.2     Liquidation and Termination


48

10.3     Provision for Contingent Claims


50

10.4     Deficit Capital Accounts


50

10.5     Deemed Contribution and Distribution


50

Article XI AMENDMENT OF THE AGREEMENT; OTHER TRANSACTIONS


50

11.1     Amendments to be Adopted by the Company


50

11.2     Amendment Procedures


51

11.3     Decisions Requiring Additional Consents


51

ii

--------------------------------------------------------------------------------

 

 

Article XII MEMBERSHIP INTERESTS


52

12.1     Certificates


52

12.2     Registered Holders


52

12.3     Security


52

Article XIII GENERAL PROVISIONS


52

13.1     Offset


52

13.2     Entire Agreement


52

13.3     Waivers


53

13.4     Binding Effect


53

13.5     Governing Law; Severability


53

13.6      Further Assurances


53

13.7      Exercise of Certain Rights


53

13.8      Notice to Members of Provisions of this Agreement


53

13.9      Counterparts


54

13.10   Books and Records


54

13.11   Information


54

13.12   Liability to Third Parties


56

13.13   No Third Party Beneficiaries


56

13.14   Notices


56

13.15   Disputes


57

13.16   Expenses


58

13.17   No Recourse


58

13.18   Adjustments for Unit Splits


59

 

Attachments

Exhibit A

Ownership Information

 

Exhibit B

Initial Capital Contributions

 

Schedule 6.2

Initial Board of Managers

 

Schedule 6.8

Initial Officers

 

Annex A

Form of VCOC Management Rights Letter

 

 

 



iii

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

AGUILA PRODUCTION HOLDCO, LLC
a Delaware limited liability company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Aguila
Production HoldCo, LLC (the “Company”), dated as of [●], 2017 (the “Effective
Date”), is (a) adopted by the Members (as defined below) and (b) executed and
agreed to, for good and valuable consideration, by the Members.

RECITALS:

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act by filing a Certificate of Formation with
the Secretary of State of the State of Delaware on January 9, 2017 (the
“Formation Date”), and was governed by an initial limited liability company
agreement by and between Blackstone and the Company (the “Original Agreement”);

WHEREAS, contemporaneously with the execution of this Agreement and in order to
provide for certain services to the Company, the Company and Sanchez (as defined
herein) have entered into the Management Services Agreement (as defined herein),
pursuant to which Sanchez will agree, among other things, to provide certain
services, or cause such services to be provided, to the Company; and

WHEREAS, for the foregoing purposes the Parties wish to amend and restate the
Original Agreement in its entirety to, among other things, (a) admit Sanchez as
a Member, (b) issue to Sanchez the Class A Units (as defined herein) which will
be entitled to the rights set forth herein, (c) provide for the management of
the Company and (d) set forth their respective rights and obligations.

NOW,  THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties hereby agree as follows:

Article I

DEFINITIONS

1.1      Specific Definitions.  As used in this Agreement, the following terms
have the following meanings:

“Act” means the Delaware Limited Liability Company Act, and any successor
statute, as amended from time to time.



 

--------------------------------------------------------------------------------

 

 

“Adjusted Capital Account” means the Capital Account, with respect to each
Member, maintained for such Member as of the end of each taxable year of the
Company, (a) increased by any amounts that such Member is obligated to restore
pursuant to any provision of this Agreement or is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations sections
1.704-2(g)(1) and (i)(5), and (b) decreased by the items described in Treasury
Regulations sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The foregoing
definition of Adjusted Capital Account is intended to comply with the provisions
of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 4.2(d).

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one (1) or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question.

“Aggregate Capital Contributions Amount” means, with respect to a Member as of a
given time of determination, the aggregate amount of Capital Contributions made
to the Company by such Member from the Effective Date through such time of
determination.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
5.1.

“Agreed Duties” has the meaning set forth in Section 2.7(a)(i).

“Agreed Value” of any Contributed Property means the Fair Market Value of such
property at the time of contribution as determined by Majority Consent.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company (including any schedules, exhibits and annexes hereto), as
amended, supplemented or otherwise modified from time to time.

“AMI Properties” means any rights, title or interests to any oil and gas
properties covering lands within the AMI (as defined in the Joint Development
Agreement). 

“Assignee” means any Person that acquires an interest in any Membership Interest
but has not been admitted as a Member in accordance with the terms of this
Agreement.

“Available Cash” means, as of the end of each quarter ended March 31, June 30,
September 30 and December 31 immediately preceding the date of distribution or
any other date of Distribution as the Board may determine, the following,
without duplication:

(a)      all revenues and other cash or cash equivalent amounts collected or
received by the Company and its Subsidiaries from any and all sources during
such quarter, plus cash and cash equivalents of the Company and its Subsidiaries
on hand (other than Capital Contributions and the proceeds of indebtedness for
borrowed money), less



2

--------------------------------------------------------------------------------

 

 

(b)      the bona fide costs and expenses paid by the Company and its
Subsidiaries to other Persons during such quarter and amounts reserved for
payment of costs, including capital costs and administrative and operating costs
and expenses production taxes and other applicable taxes and similar amounts,
debt service, or other reasonable reserves in each case determined in good faith
by the Board.

“BBA” means Subchapter C of Chapter 63 of the Code (Sections 6221 through 6241
of the Code), as enacted by the Bipartisan Budget Act of 2015, Pub. L. No.
114-74, as amended from time to time, and the Treasury Regulations thereunder
(whether proposed, temporary or final), including any subsequent amendments,
successor provisions or other guidance thereunder, and any equivalent provisions
for state or local tax purposes.

“BBA Effective Period” means any taxable year commencing after 2017, taking into
account any extensions of the effective date set forth in Bipartisan Budget Act
Section 1101(g)(1), as applicable, or in any other BBA guidance.

“Blackstone” means Aguila Production Aggregator, LLC.

“Blackstone Funds” shall have the meaning set forth in the Joint Development
Agreement.

“Board” has the meaning set forth in Section 6.1(a).

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

“Capital Account” means the capital account maintained for each Member pursuant
to Section 4.2.

“Capital Contribution” means any cash, cash equivalents or the Agreed Value of
Contributed Property that a Member contributes to the Company in respect of
Common Units.

“Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero (0)) by all Depreciation and
depletion (including Simulated Depletion), deductions charged to the Members’
Capital Accounts in respect of such Contributed Property, and (b) with respect
to any other Company property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination.  In the case of oil
and gas property (as defined in section 614 of the Code), adjusted basis shall
be determined pursuant to Treasury Regulation section
1.613A-3(e).  Notwithstanding the foregoing, the Carrying Value of any property
shall be adjusted from time to time in accordance with Section 4.2(d) to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Company properties, as deemed appropriate by the Board.



3

--------------------------------------------------------------------------------

 

 

“Certificate” has the meaning set forth in Section 2.1.

“Chairman” has the meaning set forth in Section 6.2(a)(iii).

“Change in Control” means, with respect to the Company, any events, transactions
or other circumstances (or any series of the foregoing) resulting in the
Blackstone Funds no longer owning (directly or indirectly, individually or
collectively) Common Units or other Equity Interests in the Company that entitle
the holders thereof to, in the absence of contingencies, vote for the election
of Managers (or Persons with management authority performing similar functions)
(i) representing over 50% of the voting interests in the Company or (ii)
entitling the Blackstone Funds to elect at least a majority of Managers (or
Persons with management authority performing similar functions).  

“Class A Units” has the meaning set forth in Section 3.1(a).

“Class A Units Member” means Sanchez and any other Members holding a Class A
Unit, including upon any Transfer of Class A Units permitted by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Units” has the meaning set forth in Section 3.1(a).

“Common Units Member” means all Members holding a Common Unit, including upon
any Transfer of any Common Units permitted by this Agreement.  If at any time
any other new Common Units Member is admitted to the Company so that more than
one (1) Member holds a Common Unit, then the term “Common Units Member” is
intended to include and shall be deemed to include all such Members holding
Common Units whether or not references to the term “Common Units Member” herein
are singular or plural, unless otherwise stated otherwise herein.

“Company” has the meaning set forth in the Preamble.

“Company Business” means the business related to (a) the acquisition, ownership,
operation and finance, of oil, gas or mineral fee interests and royalty
interests and other related rights, assets and interests, the sale or other
disposition of such interests, and any other activities related or incidental
thereto or in anticipation thereof, (b) the acquisition, ownership, operation,
finance, maintenance, exploration, production and development of oil, gas or
mineral leases and other related rights, assets and interests, the production
and sale of oil, gas and other hydrocarbons produced from such interests, the
sale or other disposition of such interests, (c) any midstream business or
activities or oil or gas marketing activities or any other energy related
activities (including activities related to the provision or disposal of water),
and any other activities related or incidental thereto or in anticipation
thereof, and (d) any additional activities as mutually agreed by the Members.

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Treasury Regulation section 1.704-2(b)(2) and the amount of which shall be
determined in accordance with the principles of Treasury Regulation section
1.704-2(d).

“Confidential Information” has the meaning set forth in Section 13.11(a).



4

--------------------------------------------------------------------------------

 

 

“Consent” means the affirmative consent of the indicated party (including the
Board or any committee thereof) to the action requested, whether by an
affirmative vote of the required number of Managers at a duly called and
convened meeting of the Board where a quorum is present or the execution of a
written consent by the required number of Managers, in either case in accordance
with the terms hereof and any applicable requirements of the Act.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed to the Company.  Once
the Carrying Value of a Contributed Property is adjusted pursuant to Section
4.2(d), such property shall no longer constitute a Contributed Property, but
shall be deemed an Adjusted Property.

“Control” (including its derivatives and similar terms) means possessing,
directly or indirectly, the power to direct or cause the direction of the
management and policies of any such relevant Person by ownership of voting
interest, by contract or otherwise.

“Core Acquisition” means an acquisition in the Core Area. 

“Core Area” has the meaning set forth in the Joint Development Agreement.

“Curative Allocation” means any allocation of an item of income, gain, deduction
or loss pursuant to the provisions of Section 5.1(c)(xi).

“Depreciation” means, for any Fiscal Year or other period, except as provided in
Treasury Regulation section 1.704-3(d)(2), an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such year or other period, except that, if
the Carrying Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
will be an amount that bears the same ratio to such beginning Carrying Value as
the federal income tax depreciation, amortization, or other cost recovery
deduction for such year or other period bears to such beginning adjusted tax
basis; except that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such year is zero (0), Depreciation will be
determined with reference to such beginning Carrying Value using any reasonable
method selected by the Tax Matters Member.

“Dissolution Event” has the meaning set forth in Section 10.1.

“Drag-Along Transaction” has the meaning set forth in Section 3.7(a).

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation section
1.752-2(a).

“Effective Date” has the meaning set forth in the Preamble.

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other partnership/limited liability company
interests, and any commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.



5

--------------------------------------------------------------------------------

 

 

“Estimated Tax Payment Date” has the meaning set forth in Section 5.3(b)(i).

“Estimated Tax Period” has the meaning set forth in Section 5.3(b)(i).

“Excluded AMI Transactions” has the meaning set forth in the Joint Development
Agreement.

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero (0), that would be obtained in an arm’s
length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

“Fiscal Year” means the fiscal year of the Company, and its taxable year for
federal income tax purposes, each of which shall be the calendar year unless
otherwise established by the Board; provided, that, for purposes of making
allocations under Article V hereof, Fiscal Year shall also include or mean any
other period in which it becomes necessary to allocate items of income, gain,
loss or deduction for tax purposes.

“Formation Date” has the meaning set forth in the Recitals.

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and that, in the case of the Company and its
consolidated Subsidiaries, are applied for all periods after the date hereof in
a consistent manner.  If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or any such successor) in
order for such principle or practice to continue as a generally accepted
accounting principle or practice, all reports and financial statements required
hereunder with respect to the Company or with respect to the Company and its
consolidated Subsidiaries shall be prepared in accordance with such change.

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

“IDCs” has the meaning set forth in Section 5.1(c)(ix).

“Indemnitee” has the meaning set forth in Section 7.1.

“Independent Expert” means a Person appointed by the Board in good faith who is
independent of the Company and its Affiliates who is in the business of
rendering opinions regarding the value of oil and gas properties based upon the
evaluation of all pertinent economic, financial, geologic and engineering
information available to the Company or its Affiliates.



6

--------------------------------------------------------------------------------

 

 

“Interim Investors Agreement” means that certain Interim Investors Agreement,
dated as of January 12, 2017 among Sanchez Energy Corporation, SN EF Maverick,
LLC, SN EF UnSub, LP, the Company, Blackstone Capital Partners VII L.P. and
Blackstone Energy Partners II L.P.       

“Internal Rate of Return” means the interest rate at which the holder’s cash
flow in respect of a Common Unit, both positive and negative (that is, the
Aggregate Capital Contributions Amount made by the holder and his predecessors
in interest in respect of such Common Unit and the aggregate amount of
distributions made with respect to such Common Unit) must be discounted on an
annual basis (to account for the time value of money concept) so that the
aggregate of such discounted amount equals zero (0).

 “JDA Default” has the meaning set forth in the definition of “Default” in the
Joint Development Agreement.

“JDA Default Notice” has the meaning set forth in the definition of “Default
Notice” in the Joint Development Agreement. “Joinder” has the meaning set forth
in Section 3.4(c).

“Joint Development Agreement” means that certain Joint Development Agreement
dated as of [●] by and between SN EF Maverick, LLC, SN EF UnSub, LP, and Aguila
Production, LLC, in effect as of the Effective Date.

“Laws” means all federal, state and local statutes, laws (including common law),
rules, regulations, codes, orders, ordinances, licenses, writs, injunctions,
judgments, subpoenas, awards and decrees and other legally enforceable
requirements enacted, adopted, issued or promulgated by any Governmental
Authority.

“Liabilities” means, as to any Person, all liabilities and obligations of such
Person, whether matured or unmatured, liquidated or unliquidated, primary or
secondary, direct or indirect, absolute, fixed or contingent, and whether or not
required to be considered pursuant to GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien (other than a
lien for taxes that are not yet due and payable), mechanic’s or materialman’s
lien, or any other charge or encumbrance for security purposes, whether arising
by Law or agreement or otherwise, but excluding any right of offset that arises
without agreement in the ordinary course of business.  “Lien” also means any
filed financing statement, any registration of a pledge (such as with a lender
of uncertificated securities), or any other arrangement or action that would
serve to perfect a Lien described in the preceding sentence, regardless of
whether such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

“Liquidator” has the meaning set forth in Section 10.2.



7

--------------------------------------------------------------------------------

 

 

“Majority Consent” means the affirmative vote at any duly called and convened
meeting of the Board of more than fifty percent (50%) of all Managers then
constituting the entire Board.

“Management Services Agreement” means the Management Services Agreement, dated
as of the date hereof, by and between the Company and Sanchez, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the provisions thereof.

“Manager” has the meaning set forth in Section 6.1(a).

“Manager Alternate” has the meaning set forth in Section 6.2(a)(ii).

“Member” means any Person executing this Agreement as of the date of this
Agreement as a Member or any Person hereafter admitted to the Company as a new
Member as provided in this Agreement, but does not include any Assignee or any
Person who has ceased to be a Member in the Company.

“Member Affiliate” has the meaning set forth in Section 13.17.

“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
liability” in Treasury Regulation section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulation section
1.704-2(i)(2).

“Member Nonrecourse Deductions” means any and all items of loss, deduction,
expenditure (including any expenditure described in section 705(a)(2)(B) of the
Code), Simulated Depletion or Simulated Loss that, in accordance with the
principles of Treasury Regulation section 1.704-2(i), are attributable to Member
Nonrecourse Debt.

“Membership Interest” means the limited liability company interest of a Member
in the Company.

“Non-Core Acquisition” means an Acquisition (as defined in the Joint Development
Agreement) in the Non-Core Area.

“Non-Core Area” has the meaning set forth in the Joint Development Agreement.

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction, expenditure
(described in section 705(a)(2)(b) of the Code), Simulated Depletion or
Simulated Loss that, in accordance with the principles of Treasury Regulation
section 1.704-2(b)(1), are attributable to a Nonrecourse Liability.



8

--------------------------------------------------------------------------------

 

 

“Nonrecourse Liability” has the meaning assigned to such term in Treasury
Regulation section 1.704-2(b)(3).

“Non-Core Area” has the meaning set forth in the Joint Development Agreement.

“Notice” has the meaning set forth in Section 8.5(b).

“Observer” has the meaning set forth in Section 6.2(c).

“Officers” has the meaning set forth in Section 6.8(a).

“Original Agreement” has the meaning set forth in the recitals.

“Other Indemnification Agreement” means one (1) or more certificate or articles
of incorporation, by-laws, limited liability company operating agreement,
limited partnership agreement and any other organizational document, and
insurance policies maintained by any Member or Manager or Affiliate thereof
providing for, among other things, indemnification of and advancement of
expenses for any Indemnitee for, among other things, the same matters that are
subject to indemnification and advancement of expenses under this Agreement.

“Parties” means the Members and the Company.

“Percentage Interest” means, as of any date with respect to any Member other
than a Class A Units Member (in its capacity as such), a percentage equal to the
aggregate number of Common Units owned by such Member as of such date divided by
the aggregate number of all Common Units issued and outstanding as of such date.
No Class A Units Member (in its capacity as such) shall be entitled to a
Percentage Interest.

“Permitted Affiliate” means, when used with respect to any Person, any other
Person that, directly or indirectly, through one (1) or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such
Person.  For the Common Units Member, Permitted Affiliate shall include any
entity affiliated with or managed by the Blackstone Funds.

“Permitted Holders” has the meaning set forth in the Joint Development
Agreement.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

“Pro Rata Share” means, with respect to each Membership Interest as of any date
of determination, the proportionate amount such Membership Interest would
receive if an amount equal to the Total Equity Value were distributed to all
Membership Interests in accordance with the provisions of Section 5.3.

“Proceeding” has the meaning set forth in Section 7.1.

“Proposed Sale” has the meaning set forth in Section 3.6(a).



9

--------------------------------------------------------------------------------

 

 

“Proposed Transferee” has the meaning set forth in Section 3.6(a)(i).

“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
January 12, 2017, among Anadarko E&P Onshore LLC, Kerr-McGee Oil & Gas Onshore
LP, Sanchez Energy Corporation, SN EF Maverick, LLC and SN EF UnSub, LP, in
effect as of the Effective Date.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 5.1(c)(i),  Section 5.1(c)(ii),  Section
5.1(c)(iii),  Section 5.1(c)(iv),  Section 5.1(c)(v),  Section 5.1(c)(vi),
 Section 5.1(c)(vii) and Section 5.1(c)(viii).

“Sanchez” means [_________]3.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Interest” means any security interest, lien, mortgage, deed of trust,
encumbrance, hypothecation, pledge, purchase option or other similar adverse
claim or obligation, whether created by operation of Law or otherwise, created
by any Person in any of its property or rights.

“Simulated Basis” means, with respect to each oil and gas property, the Carrying
Value of such property.  For purposes of such computation, the Simulated Basis
of each oil and gas property shall be allocated to each Member in accordance
with such Member’s relative Percentage Interest as of the time such oil and gas
property is acquired by the Company, and shall be reallocated among the Members
in accordance with the Members’ relative Percentage Interest as determined
immediately following the occurrence of an event giving rise to any adjustment
to the Carrying Values of the Company’s oil and gas properties pursuant to the
terms of this Agreement.

“Simulated Depletion” means a depletion allowance computed for each oil and gas
property (as defined in section 614 of the Code) using the cost depletion
method, subject, however, to the requirements set forth in Treasury Regulation
section 1.704-1(b)(2)(iv)(k).  For the purposes of computing Simulated Depletion
with respect to any oil and gas property (as defined in section 614 of the
Code), the Simulated Basis of such property shall be deemed to be the Carrying
Value of such property, and in no event shall such allowance for Simulated
Depletion, in the aggregate, exceed such Simulated Basis.  If the Carrying Value
of an oil and gas property is adjusted pursuant to Section 4.2(d) during a
taxable period, following such adjustment Simulated Depletion shall thereafter
be calculated under the foregoing provisions based upon such adjusted Carrying
Value.

“Simulated Gain” or “Simulated Loss” means the simulated gain or loss, as
applicable, computed with respect to a sale or other disposition of an oil and
gas property pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(k).

--------------------------------------------------------------------------------

3       NTD: The entity designated by Sanchez Energy Corporation to sign the
Management Services Agreement.



10

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any relevant Person as of the date the
determination is being made, any other Person that (a) is Controlled (directly
or indirectly) by such Person and (b) the equity entitled to vote to elect the
board of directors, board of managers or other governing authority of which is
more than fifty percent (50%) owned (directly or indirectly) by the relevant
Person.

“Tag-Along Member” has the meaning set forth in Section 3.6(a).

“Tag-Along Notice” has the meaning set forth in Section 3.6(a).

“Tag-Along Offer” has the meaning set forth in Section 3.6(b).

“Tag-Along Sale” has the meaning set forth in Section 3.6(g).

“Tag-Along Sale Percentage” has the meaning set forth in Section 3.6(a)(i).

“Tax Advances” has the meaning set forth in Section 5.4.

“Tax Matters Member” has the meaning set forth in Section 8.3(a).

“Tax Rate” has the meaning set forth in Section 5.3(b)(i).

“Third Party” means any Person other than the Members’ respective Permitted
Affiliates, and the Company and its Subsidiaries.

“Total Equity Value” means, at any time or with respect to any transaction or
potential transaction, the aggregate proceeds which would be received by the
holders of Membership Interests if: (a) all of the assets of the Company were
sold at their Fair Market Value to an unrelated third-party on arm’s-length
terms (including price), with neither the seller nor the buyer being under
compulsion to buy or sell such assets and (b) the Company satisfied and paid in
full all of its obligations and liabilities (limited in the case of a
nonrecourse liability to the value of any asset securing such liability),
including all taxes, costs and expenses incurred and imposed on the Company (as
opposed to its direct or indirect owners) in connection with such transaction
and any amounts agreed by the Board to be reserved by the Company after the
actions in clause (a) and this clause (b) with respect to any contingent or
other liabilities.

“Transfer” or “Transferred” means, with respect to a Membership Interest, (a) a
direct or indirect voluntary or involuntary, sale, assignment, transfer,
conveyance, exchange, bequest, devise, gift or any other alienation, including
any pledge or grant of a security interest (in each case, with or without
consideration and whether by operation of Law or otherwise, including by merger
or consolidation) of any rights, interests or obligations with respect to all or
any portion of such Membership Interest, or (b) a grant or sufferance of a
Security Interest on all or any portion of such Membership Interest.

“Transferee” means a Person who receives all or part of a Member’s Membership
Interest through a Transfer.

“Transferring Member” has the meaning set forth in Section 3.4(a).



11

--------------------------------------------------------------------------------

 

 

“Treasury Regulation” means the Income Tax Regulations promulgated under the
Code, as may be amended from time to time (including corresponding provisions of
successor regulations).

“Unanimous Consent” means the affirmative vote of all of the Managers
constituting the entire Board at a duly called and convened meeting of the Board
or the affirmative written consent in lieu of a meeting executed by all of the
Managers.

“Units” has the meaning set forth in Section 13.18.

“Unpaid Indemnity Amounts” means any amount that the Company fails to indemnify
or advance to an Indemnitee as required by Article VII of this Agreement.

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date (as determined under Section 4.2(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 4.2(d) as of such date).

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 4.2(d) as of such date) over (b) the Fair Market Value of such property
as of such date (as determined under Section 4.2(d)).

“Vested Class A Units” means any issued Class A Units that have vested as of the
date of determination pursuant to this Agreement.

“Withheld Amounts” has the meaning set forth in Section 5.3(b)(iii).

1.2      Other Terms.  Other capitalized terms may be defined elsewhere in the
text of this Agreement and shall have the meaning so given.

1.3      Construction.  Unless the context otherwise requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter, the
singular shall include the plural, and the plural shall include the
singular.  All references to Articles and Sections refer to articles and
sections of this Agreement, and, unless otherwise indicated, all references to
Exhibits and Schedules are to exhibits and schedules attached hereto, each of
which is incorporated herein for all purposes.  Article and section titles or
headings are for convenience only, and neither limit nor amplify the provisions
of the Agreement itself; and all references herein to articles, sections or
subdivisions thereof shall refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument.  Unless
the context of this Agreement clearly requires otherwise, the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” and the words “hereof,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or Article in which such words appear.



12

--------------------------------------------------------------------------------

 

 

Article II

ORGANIZATION

2.1      Formation.  The Company was organized as a Delaware limited liability
company by the filing of a Certificate of Formation (as such Certificate of
Formation may be amended, supplemented or otherwise modified from time to time,
the “Certificate”) with the Secretary of State of the State of Delaware pursuant
to the Act on the Formation Date.  This Agreement is adopted and agreed to by
the Members to set forth their agreement with respect to the Company’s business
and the rights, duties and obligations of the Members.

2.2      Name.  The name of the Company is “Aguila Production HoldCo, LLC,” and
all Company Business shall be conducted in that name or such other names that
comply with Law as the Board may select from time to time.

2.3      Principal U.S. Office; Registered Office and Registered Agent; Other
Offices.  The principal office of the Company in the United States shall be at
200 Bellevue Parkway, Suite 210, Wilmington, New Castle County, Delaware 19809,
or at such other place as the Board may designate from time to time, which need
not be in the State of Delaware.  The Company may have such other offices as the
Board may designate from time to time.

2.4      Purpose.  The sole purpose of the Company is (a) to engage in the
Company Business and (b) to engage in all lawful activities and to enter into,
exercise the rights and enjoy the benefits under, and discharge the obligations
of the Company pursuant to, all contracts, agreements, and other instruments
which the Board determines to be necessary or suitable for or incidental to the
accomplishment and conduct of the purposes in the foregoing clause (a).  The
Company shall not engage in any activity or conduct inconsistent with the
Company Business.

2.5      Foreign Qualification.  Prior to the Company’s conducting business in
any jurisdiction other than Delaware, the Board shall cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Company, with all requirements necessary to qualify
the Company as a foreign limited liability company, and, if necessary, to make
such filings and take such actions as may be required to keep the Company in
good standing in that jurisdiction, it being understood that the Board shall
cause the Company to be registered as a foreign limited liability company in the
State of Texas.  Each Member agrees to execute, acknowledge and deliver such
certificates and other instruments, if any, that are necessary or appropriate to
qualify, continue and terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

2.6      Term.  Subject to earlier termination pursuant to other provisions of
this Agreement (including those contained in Article X), the term of the Company
shall be perpetual.

2.7      Fiduciary Duties.

(a)      Fiduciary Duties.  Subject in all respects to Section 7.11:

(i)      Each Member and Manager shall, to the fullest extent required by
Delaware law, owe to the Company and its Members the duties of good faith and

13

--------------------------------------------------------------------------------

 

 

fair dealing, and in the case of each Manager, the duty not to exceed in such
capacity the bounds of the authority granted to any Manager by this Agreement
and Delaware law (all such duties collectively, the “Agreed Duties”).

(ii)      To the fullest extent permitted by Law,

(A)      except for the Agreed Duties and as expressly provided in this
Agreement, none of the Managers shall owe any fiduciary or similar duty or
obligation whatsoever to the Company, any Member (other than the Member
designating such Manager), Assignee or the other Managers, except as required by
any provisions of applicable Law that cannot be waived, and

(B)      to the extent that, at law or in equity, a Manager owes any duties
(including fiduciary duties) to the Company, any other Member or any Assignee
pursuant to applicable Law, any such duty other than the Agreed Duties is hereby
eliminated to the fullest extent permitted pursuant to applicable Law.

(iii)      Subject to the foregoing clauses (i) and (ii), the Company and the
Members acknowledge and agree that each Manager may decide or determine any
matter subject to the Board’s approval hereunder in the sole and absolute
discretion of such Manager, it being the intent of all Members that such Manager
have the right to make such decision or determination solely on the basis of the
interests such Manager desires to consider, including such Manager’s own
interests, the interests of the Member(s) that designated such Member and the
interests of such Member’s Affiliates.

(iv)      The Company and the Members agree that any claims against, actions,
rights to sue, other remedies or recourse to or against any Manager (except for
such claims, actions, rights to sue, remedies or recourse that may be initiated
or brought solely by the Member that appointed such Manager) grounded in or
alleging any breach of any fiduciary or similar duty, other than an Agreed Duty,
are expressly released and waived by the Company and each Member (and each
Assignee), to the fullest extent permitted by Law, as a condition to and as part
of the consideration for the execution of this Agreement and the undertaking to
incur the obligations provided for in this Agreement.

(v)      To the extent that, at law or in equity, a Member owes any duties
(including fiduciary duties) to the Company, any other Member or any Assignee
pursuant to applicable Law, any such duty, other than the Agreed Duties, is
hereby eliminated to the fullest extent permitted pursuant to applicable Law, it
being the intent of the Members that to the extent permitted by Law and except
to the extent set forth in this Section 2.7 or expressly specified elsewhere in
this Agreement or the Management Services Agreement, no Member or Manager shall
owe any duties of any nature whatsoever to the Company, the other Members or any
Assignee, other than the Agreed Duties, and each Member may decide or determine
any

14

--------------------------------------------------------------------------------

 

 

matter in its sole and absolute discretion taking into account solely its
interests and those of its Affiliates (excluding the Company and its
Subsidiaries) subject to the Agreed Duties.  Each Member further acknowledges
and agrees that it would not have become a Member in the Company if this
arrangement were not acceptable to it.

(vi)      Nothing herein is intended to create a partnership, joint venture,
agency or other relationship creating fiduciary or quasi-fiduciary duties or
similar duties or obligations, otherwise subject the Members to joint and
several liability or vicarious liability or to impose any duty, obligation or
liability that would arise therefrom with respect to any or all of the Members
or the Company.

Article III

MEMBERSHIP INTERESTS AND TRANSFERS

3.1      Classes and Series of Membership Interests; Members.

(a)      Classes.  The Company is hereby authorized to issue two (2) classes of
Membership Interests of the Company, with such classes referred to herein as the
“Common Units” and the “Class A Units.”  Common Units and Class A Units may be
issued in whole or fractional interests.  A total of 1,000 Common Units are
hereby authorized for issuance, and a total of 100 Class A Units are hereby
authorized for issuance.  The holders of Class A Units and Common Units shall
have the respective rights, preferences, privileges, restrictions and
obligations set forth in this Agreement and, to the extent applicable, the Act.

(b)      Members.  At the Effective Date, and upon the execution and delivery by
the Members of this Agreement, the Company issued:

(i)      100 Common Units to Blackstone, and Blackstone was admitted to the
Company as a Common Units Member; and

(ii)      100 Class A Units to Sanchez, and Sanchez was admitted to the Company
as Class A Units Member.

Additional Persons may be admitted to the Company as new Members only as
provided in this Agreement.

(c)      Amendments to Exhibit A.  The Class A Units and the Common Units and
respective Membership Interests held by each Member and the Percentage Interests
of each Member are set forth on Exhibit A hereto.  Exhibit A shall be amended
from time to time to reflect changes and adjustments resulting from (i) the
admission of any new Member, (ii) any Transfer in accordance with this
Agreement, and/or (iii) any Capital Contributions made, changes to Membership
Interests or additional Membership Interests issued, in each case as permitted
by this Agreement (provided, that a failure to reflect such change or adjustment
on Exhibit A shall not prevent any otherwise valid change or adjustment from
being effective); provided, that the Board shall provide each Member with a copy
of any amendment to Exhibit A within thirty (30) Business Days after adoption
thereof. 



15

--------------------------------------------------------------------------------

 

 

3.2      Number of Members.  The number of Members of the Company shall never be
less than one (1).

3.3      Representations, Warranties and Covenants.

(a)      Member Representations and Warranties.  Each Member hereby represents
and warrants to the Company and each other Member as of the date of such
Member’s admittance to the Company that:

(i)      To the extent it is not a natural person, it is duly formed, validly
existing and in good standing under the Laws of the jurisdiction of its
formation, and if required by Law is duly qualified to conduct business and is
in good standing in the jurisdiction of its principal place of business (if not
formed in such jurisdiction); 

(ii)      To the extent it is not a natural person, it has full corporate,
limited liability company, partnership, trust or other applicable power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and all necessary actions by the board of directors, shareholders,
managers, members, partners, trustees, beneficiaries or other Persons necessary
for the due authorization, execution, delivery and performance of this Agreement
by that Member have been duly taken; 

(iii)      It has duly executed and delivered this Agreement, and this Agreement
is enforceable against such Member in accordance with its terms, subject to
bankruptcy, moratorium, insolvency and other Laws generally affecting creditors’
rights and general principles of equity (whether applied in a proceeding in a
court of law or equity); 

(iv)      Its authorization, execution, delivery, and performance of this
Agreement does not breach or conflict with or constitute a default under
(i) such Member’s charter or other governing documents to the extent it is not a
natural person or (ii) any material obligation under any other material
agreement or arrangement to which that Member is a party or by which it is
bound; and 

(v)      It (i) has been furnished with such information about the Company and
the Membership Interest as that Member has requested, (ii) has made its own
independent inquiry and investigation into, and based thereon has formed an
independent judgment concerning, the Company and such Member’s Membership
Interest herein, (iii) has adequate means of providing for its current needs and
possible contingencies, is able to bear the economic risks of this investment
and has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such loss should occur, (iv) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Company, (v) solely in respect of the
Common Units Member, is an “accredited investor,” as that term is defined in
Rule 501(a) of Regulation D, promulgated under the Securities Act, and (vi)
understands and agrees that its

16

--------------------------------------------------------------------------------

 

 

Membership Interest shall not be sold, pledged, hypothecated or otherwise
Transferred except in accordance with the terms of this Agreement and pursuant
to an effective registration statement under the Securities Act or an applicable
exemption from registration and/or qualification under the Securities Act and
applicable state securities Laws.

(b)      Company Representations, Warranties and Covenants.  The Company hereby
represents, warrants and covenants to each Member as of the date of such
Member’s admittance to the Company that:

(i)      The Class A Units have been duly authorized and, when issued in
accordance with this Agreement, will be duly and validly issued and will be free
and clear of all Encumbrances (as defined in the Purchase Agreement), other than
Encumbrances created by the Class A Units Member and restrictions on transfer
imposed by this Agreement, the Securities Act, and applicable state securities
Laws.

(ii)      Assuming the accuracy of the Class A Units Member’s representations
and warranties set forth in this Agreement, the Company has complied in all
material respects with all applicable federal and state securities Laws in
connection with the issuance of the Class A Units.  Neither the Company nor any
Person acting on its behalf has taken or will take any other action (including
any offer, issuance or sale of any security of the Company under any
circumstances which might require the integration of such security with the
Class A Units under the Securities Act or the rules and regulations of the
Securities and Exchange Commission promulgated thereunder), in either case so as
to subject the issuance of the Class A Units to the registration provisions of
the Securities Act.  Neither the Company nor any Person acting on its behalf has
offered the Membership Interests to any Person by means of general or public
solicitation or general or public advertising, such as by newspaper or magazine
advertisements, by broadcast media, or at any seminar or meeting whose attendees
were solicited by such means.

(iii)      The Company has had no operations or business, incurred no debt or
liability, and has no assets, other than, in each case, in connection with the
transactions contemplated by the Purchase Agreement and the Interim Investors
Agreement and related matters. 

(c)      AMI Acquisitions.  The Company hereby covenants that any Acquisition
(as defined in the Joint Development Agreement) of AMI Properties shall be
subject to the following:

(i)      In the event that the Company, Blackstone or any Affiliate of
Blackstone elects to make any Core Acquisitions, such Core Acquisitions shall be
acquired directly or indirectly by the Company with the consent of the Class A
Units Member, or by an Affiliate of the Company with a capital structure similar
and limited liability company agreement substantially similar to those of the
Company, and in which only Sanchez and/or one or more of its designated
Affiliates that are reasonably acceptable to the Company holds a profits
interest

17

--------------------------------------------------------------------------------

 

 

with rights identical to the Class A Units, and distributions with respect to
such  Core Acquisition, including in connection with any exit event, shall be
applied in the same order of priority as set forth in Section 5.3(a); provided,
that the Class A Units (or such other profits interests) shall be entitled to
only 50% of the distributions that such Class A Units (or such other profits
interests) would be entitled to under clause (i) of Section 5.3(a) at each
distribution tier with respect to the portion of any Core Acquisitions that
result in the Company and its Affiliates owning, in the aggregate, greater than
a 35% working interest in the Leases (as defined in the Purchase Agreement).

(ii)      In the event that the Company, Blackstone or any Affiliate of
Blackstone elects to make any Non-Core Acquisitions in which Sanchez or any of
its Affiliates elects to participate, such Non-Core Acquisitions shall be
acquired directly or indirectly by the Company with the consent of the Class A
Units Member, or by an Affiliate of the Company; provided that such Affiliate
adopts a limited liability company agreement substantially similar to that of
the Company, and in which Sanchez and/or one or more of its designated
Affiliates that are reasonably acceptable to such Affiliate will hold a profits
interest with rights identical to the Class A Units, and distributions with
respect to such Core Acquisition, including in connection with any exit event,
shall be applied in the same order of priority as set forth in Section 5.3(a).
Notwithstanding the foregoing, Sanchez or such designated Affiliate will be
entitled to (A) 50% of the distributions that such Class A Units (or such other
profits interests) would be entitled to under clause (i) of Section 5.3(a) at
each distribution tier with respect to any Non-Core Acquisition that is
originally proprietary to the Company or any of its Affiliates and not operated
by Sanchez or any of its Affiliates, and (B) 100% of the distributions that such
Class A Units (or such other profits interests) would be entitled to under
clause (i) of Section 5.3(a) at each distribution tier with respect to any other
Non-Core Acquisition made by Blackstone or any of its Controlled Affiliates.   
 

(iii)      Sanchez shall cause its Affiliates and all Permitted Holders that are
members or shareholders in Sanchez, or such other designated Affiliate referred
to above, if applicable, or otherwise hold, directly or indirectly, incentive
equity units directly linked to the Class A Units or such other profits
interests, if applicable (and Affiliates of such Permitted Holders that are
Controlled by such Permitted Holders), to comply with the provisions of Section
5.2 of the Joint Development Agreement in the same manner as required by SN EF
Maverick, LLC and SN EF UnSub, LP thereunder.  Notwithstanding anything to the
contrary in this Agreement, the obligations set forth in this Section 3.3(c)
with respect to Blackstone and its Affiliates shall not apply to Excluded AMI
Transactions.

(iv)      Any Acquisitions made by Sanchez or any of its Affiliates, on the one
hand, or the Company, Blackstone or any of their Affiliates, on the other hand,
on or after the execution of the Purchase Agreement and prior to the Effective
Date, shall be subject to the provisions of this Section 3.3(c) as if such
Acquisition had occurred on or after the Effective Date.



18

--------------------------------------------------------------------------------

 

 

(d)      Available Cash. The Company hereby covenants that it will not maintain
excessive levels of Available Cash as determined in the reasonable business
judgment of the Board. 

3.4      Restrictions on the Transfer of Interests.

(a)      Permitted Transfers.  Any Member may Transfer all or part of such
Member’s Membership Interests (a “Transferring Member”) only in accordance with
applicable Law and the provisions of this Agreement, including this Article III
to a Person.  A Common Units Member may transfer its Common Units without the
prior written consent of any other Member, but subject to compliance with the
other provisions of this Section 3.4.  Except for Transfers pursuant to Section
3.6 or Section 3.7, no Class A Units Member may Transfer, directly or
indirectly, any Class A Units without the consent of the Common Units Member,
which consent may be given or withheld in the sole discretion of the Common
Units Member.    Any purported Transfer in breach of the terms of this Agreement
shall be null and void ab initio, and the Company shall not recognize any such
prohibited Transfer on its books and records.  Any Member who Transfers any
Membership Interests except in compliance herewith shall be liable to, and shall
indemnify and hold harmless, the Company and the other Members for all costs,
expenses, damages and other liabilities resulting therefrom.  For the avoidance
of doubt, all Transfers to Permitted Affiliates shall comply with Sections
3.4(b) through 3.4(e).

(b)      Securities Laws.  Notwithstanding anything in this Agreement to the
contrary, no Membership Interest shall be Transferred except pursuant to an
effective registration statement under the securities Laws or an applicable
exemption from registration and/or qualification under the Securities Act and
applicable state securities Laws.

(c)      Documentation; Validity of Permitted Transfer.  Any Transfer of a
Membership Interest that complies with Section 3.4(a) and Section 3.4(b) shall
be effective to assign the right to become a Member, and, without the need for
any action or consent of any other Person, a Transferee of such Membership
Interest shall automatically be admitted as a Member once the Company has
received a customary joinder agreement in a form reasonably acceptable to the
Board which has been executed by such Transferee (a “Joinder”), pursuant to
which such Transferee shall (i) become a party to this Agreement as a Member and
shall have the rights and obligations of a Member hereunder, (ii) expressly
assume all liabilities and obligations of the Transferring Member (or its
applicable Affiliates) to the Company or the other Members and (iii) if the
Transferee is to be admitted to the Company as a new Member, acknowledge the
representations and warranties in Section 3.3(a) are true and correct with
respect to such Transferee as of the date of the Joinder.  Each Transfer is
effective against the Company as of the first (1st) Business Day following
delivery of the Joinder to the Company.

(d)      Expenses.  Any costs incurred by the Company in connection with any
Transfer by a Member of all or a part of its Membership Interests shall be borne
by such Transferring Member.  Any transfer or similar taxes arising as a result
of the Transfer of a Member’s Membership Interest shall be paid by the
Transferring Member.

(e)      Distributions.  Any distribution or payment made by the Company to the
Transferring Member prior to such time as the Transferee was admitted as a
Member pursuant to

19

--------------------------------------------------------------------------------

 

 

the provisions of this Agreement with respect to the Transferred Membership
Interests shall constitute a release of the Company, the Managers authorizing
such distribution and the Members of all liability to such Assignee or new
Member who may be interested in such distribution or payment by reason of such
Transfer.

(f)      Certain Indirect Transfers.  Except for Transfers to Permitted
Affiliates thereof, no Member shall indirectly Transfer any Membership Interests
to the extent such Member is not permitted to sell Membership Interests directly
pursuant to the terms hereof and any indirect sale shall be structured and
consummated in such a manner that each other Member is given the same rights and
protections as it would have had if such Transfer were structured as a direct
sale of Membership Interests pursuant to the terms hereof.

3.5      Bankruptcy-Related Events.  Without the prior written consent of the
Common Units Member, no Member shall take any action to directly encumber the
assets of the Company, or subject such assets to a right of foreclosure in favor
of any Person.  To the extent that prior to the date hereof any Member has
entered into any contract, agreement or understanding with the effect of
directly encumbering such assets, or subjecting such assets to a right of
foreclosure in favor of any Person, such Member shall take all actions necessary
to release such assets from such contract, agreement or understanding as
promptly as practicable.

3.6      Tag-Along Rights.

(a)      If at any time following the Effective Date, the Common Units Member
proposes to Transfer in a transaction or series of related transactions greater
than sixty percent (60%) of the outstanding Common Units to a Third Party
purchaser (a “Proposed Sale”), then the Common Units Member (the “Tag-Along
Member”) shall furnish to the Class A Unit Members a written notice of such
Proposed Sale (the “Tag-Along Notice”) and provide them the opportunity to
participate in such Proposed Sale on the terms described in this Section
3.6.  The Tag-Along Notice will include:

(i)      the material terms and conditions of the Proposed Sale, including
(A) the number of Common Units proposed to be so Transferred, (B) the name of
the proposed Transferee (the “Proposed Transferee”), (C) the proposed amount and
form of consideration (including the consideration payable to each Common Units
Member and Class A Member assuming each Common Units Member and Class A Units
Member included the maximum percentage of Membership Interests it would be
entitled to sell in such Proposed Sale, such amounts calculated based on a
hypothetical application of Section 5.3) and all other material terms of the
Proposed Sale, (D) the proposed Transfer date, if known, which date shall not be
less than thirty (30) Business Days after delivery of such Tag-Along Notice and
(E) the fraction, expressed as a percentage, determined by dividing (I) the
number of Common Units to be Transferred by the Tag-Along Member, by (II) the
total number of Common Units held by the Tag-Along Member (the “Tag-Along Sale
Percentage”); and

(ii)      an invitation to each Class A Units Member to include a percentage of
its Class A Units in the Proposed Sale up to a number equal to (A) the Tag-Along

20

--------------------------------------------------------------------------------

 

 

Sale Percentage multiplied by (B) the total Class A Units held by such
Member.  The Tag-Along Member will deliver or cause to be delivered to the other
Members copies of all transaction documents relating to the Proposed Sale as
promptly as practicable after they become available.

(b)      Each other Member must exercise the tag-along rights provided by this
Section 3.6 within twenty one (21) calendar days following delivery of the
Tag-Along Notice by delivering a notice (the “Tag-Along Offer”) to the Tag-Along
Member indicating its desire to exercise its rights hereunder and specifying the
percentage of Class A Units it elects to include in the Proposed Sale pursuant
to Section 3.6(a)(ii).  If any other Member does not make a Tag-Along Offer
within twenty one (21) calendar days following delivery of the Tag-Along Notice,
such other Member shall be deemed to have waived its rights under this Section
3.6 with respect to such Proposed Sale, and the Tag-Along Member shall
thereafter be free to Transfer the Common Units to the Proposed Transferee
without the participation of such other Member, in the same amount and for the
same form of consideration set forth in the Tag-Along Notice, at a price no
greater than the price set forth in the Tag-Along Notice and on other terms and
conditions which are not more favorable to the Tag-Along Member than those set
forth in the Tag-Along Notice.  If any other Member elects to participate in the
Proposed Sale pursuant to this Section 3.6, such other Member shall agree to
make to the Proposed Transferee the same representations and warranties,
covenants and indemnities as the Tag-Along Member agrees to make in connection
with the Proposed Sale; provided, that (w) such other Member shall not be liable
for the breach of any covenant by the Tag-Along Member (or any other Member) and
vice versa, (x) in no event shall any Member be required to make representations
and warranties or provide indemnities as to any other Member or to make
representations or warranties or covenants (including indemnities) not required
by each other Member, (y) any liability relating to representations and
warranties (and related indemnities) or other indemnification obligations
regarding the business of the Company in connection with the Proposed Sale shall
be shared by the Members pro rata on a several but not joint basis in proportion
to the consideration to be received in the Proposed Sale by each Member and (z)
in no event shall any Member other than the Tag-Along Member be responsible for
any liabilities or indemnities in connection with such Proposed Sale in excess
of the proceeds received by such Member in the Proposed Sale.

(c)      In the event that the consideration received in connection with a
Proposed Sale consists of securities that are not registered under the
Securities Act, and one or more Members exercise their tag-along rights
hereunder in connection with such Proposed Sale, if the Tag-Along Member is
entitled to registration rights in respect of such securities, the Tag-Along
Member shall ensure that such  Members will receive piggy-back registration
rights on any registration in which the Tag-Along Member is entitled to register
such securities (including any demand registrations exercised by the Tag-Along
Member).

(d)      The offer of any Member contained in such Member’s Tag-Along Offer
shall be irrevocable, and, to the extent such offer is accepted, such Member
shall be bound and obligated to Transfer in the Proposed Sale on the same terms
and conditions (other than, for the avoidance of doubt, inside tax basis
associated with such interests), with respect to all of the Class A Units
Transferred, as the Tag-Along Member, up to such percentage of Class A Units as
such Member shall have specified in its Tag-Along Offer; provided,  however,
that if the material terms of the Proposed Sale change with the result that the
price applicable to the Class A Units shall be less

21

--------------------------------------------------------------------------------

 

 

than the price applicable to the Class A Units set forth in the Tag-Along
Notice, the form of consideration shall be different or the other terms and
conditions shall be less favorable to such Member than those set forth in the
Tag-Along Notice, such Member shall be permitted to withdraw the offer contained
in the applicable Tag-Along Offer by written notice to the Tag-Along Member and
upon such withdrawal shall be released from such holder’s obligations.

(e)      If a Member exercises its rights under this Section 3.6, the closing of
the sale of each Member’s Membership Interest in the Proposed Sale will take
place concurrently.  If the closing with the Proposed Transferee (whether or not
a Member has exercised its rights under this Section 3.6) shall not have
occurred by 5:00 p.m.  Eastern Time on the date that is ninety (90) days after
the date of the Tag-Along Notice, as such period may be extended to obtain any
required regulatory approvals or any other required consent (but in no event
later than one hundred eighty (180) days  after the date of the Tag-Along
Notice), and on terms and conditions not more favorable to the Tag-Along Member
than those set forth in the Tag-Along Notice, all the restrictions on Transfer
contained herein shall again be in effect with respect to such Common Units and
proposed Transfer.

(f)      Each Member shall bear its own costs in connection with the
transactions contemplated by this Section 3.6.

(g)      The aggregate consideration to be paid in connection with any sale
consummated pursuant to this Section 3.6 (a “Tag-Along Sale”) shall be allocated
among each Membership Interest included therein on a proportionate basis based
on such Membership Interest’s Pro Rata Share, which shall be determined based on
the Total Equity Value implied by the price offered in the Tag-Along Sale.

3.7      Drag-Along Rights.

(a)      Subject to the limitations and conditions set forth in this Section
3.7,  Section 6.14 and Article V and Article XI, (x) if the Common Units Member
elects to consummate, or to cause the Company to consummate, a sale of all of
the assets or all of the equity interests in the Company by whatever means
(including merger, consolidation, equity purchase, sale of assets or otherwise)
following the Effective Date or (y) if the Common Units Member elects to cause a
public offering of the Company (each, a “Drag-Along Transaction”), the other
Members will consent to such Drag-Along Transaction, and will take or cause to
be taken all other actions, reasonably necessary or desirable to cause the
consummation of such Drag-Along Transaction on the terms proposed by the Common
Units Member, including entering into a customary registration rights agreement
in connection with a public offering of the Company; provided, however, that
none of the transactions described in clauses (x) or (y) of this sentence shall
constitute a Drag-Along Transaction unless it is made to a Third Party on an
arm’s-length basis.  The Members will execute any applicable merger, asset
purchase, security purchase, recapitalization or other agreement negotiated by
the Common Units Member in connection with such Drag-Along Transaction;
provided, that (v) each Member shall make the same representations and
warranties, covenants and indemnities as the Common Units Member agrees to make
in connection with the Drag-Along Transaction, except that in no event shall any
Member be required to agree to any non-competition or non-solicitation covenant
in connection with the Drag-Along Transaction or to make any representation or
warranty that would be inaccurate when made

22

--------------------------------------------------------------------------------

 

 

without the ability to provide disclosure against such representation or
warranty; (v) no Member shall be liable for the breach of any covenants of any
other Member; (w) in no event shall any Member be required to make
representations and warranties or provide indemnities as to any other Member;
(x) any liability relating to representations and warranties (and related
indemnities) or other indemnification obligations regarding the business of the
Company in connection with the Drag-Along Transaction shall be shared by the
Members pro rata on a several but not joint basis in proportion to the proceeds
received by each Member in the Drag-Along Transaction, and in no event shall any
Member other than the Common Units Member be responsible for any liabilities or
indemnities in connection with such Drag-Along Transaction in excess of the
proceeds received by such Member in the Drag-Along Transaction; (y) each Class A
Member shall only be obligated to provide representations, warranties, covenants
or indemnities to the extent all other Members are similarly obligated; and (z)
any escrow or other holdback of proceeds shall be allocated on a pro rata basis
among the applicable Members.

(b)      In connection with a Drag-Along Transaction, (i) all of the Members
shall be allocated the same form of consideration, or if any Members are given
an option as to the form and amount of consideration to be received, all Members
will be given the same option, and (ii) the consideration to be received by the
Members in a Drag-Along Transaction will be calculated by taking the aggregate
proceeds from such Drag-Along Transaction and allocating such proceeds among the
Members in such relative amounts as would have resulted if the Company had
liquidated and sold its assets for a cash amount equal to such consideration,
valuing any non-cash consideration at its Fair Market Value, and immediately
distributed such proceeds to the Members in accordance with Section 10.2(d).

(c)      The Company shall bear the reasonable and documented costs incurred by
each Member arising pursuant to a Drag-Along Transaction; provided that costs
incurred by or on behalf of a Member for its sole benefit will not be considered
costs of the transaction hereunder.

(d)      Notwithstanding anything contained in this Section 3.7 to the contrary,
there shall be no liability or obligation on behalf of the Common Units Member
or its Affiliates or the Company if either determines, for any reason, not to
consummate a Drag-Along Transaction, and the Common Units Member shall be
permitted to, and shall have the authority to cause the Company to, discontinue
at any time any Drag-Along Transaction initiated by the Common Units Member by
providing written notice to the Company and the other Members.

(e)      In the event that the Common Units Member is entitled to registration
rights in respect of its securities in a Drag Along Transaction, the Common
Units Member shall ensure that the Class A Units Member will receive piggy-back
registration rights on any registration in which the Common Units Member is
entitled to register such securities (including any demand registrations
exercised by the Common Units Member).

3.8      Vesting of Class A Units; Forfeiture.    

(a)      Subject to the provisions of this Section 3.8, twenty percent (20%) of
the Class A Units shall become Vested Class A Units on each of the first five
(5) anniversaries of the Effective Date; provided,  however, that if (i) the
Company, directly or indirectly, disposes of all or substantially all of its
interests in the Assets (as defined in the Joint Development Agreement)

23

--------------------------------------------------------------------------------

 

 

in one or more transactions to a Person that is not a Member or an Affiliate of
a Member, (ii) Blackstone, together with its Affiliates, ceases to own at least
fifty percent (50)% of the Common Units, or (iii) a Change in Control occurs,
any Class A Units that remain unvested shall fully vest and become Vested Class
A Units.

(b)      In the event of a JDA Default, as a condition precedent to a forfeiture
event under Section 3.8(c), the Company must assert such JDA Default pursuant to
a JDA Default Notice within three (3) years of the date on which the alleged JDA
Default occurred (and to the extent any director or officer of the Company or
employee of Blackstone obtains actual knowledge of any such alleged JDA Default,
the Company must assert such JDA Default within sixty (60) days from such
date).  During the pendency of an alleged JDA Default, any distributions with
respect to Class A Units shall be retained by the Company and held in trust in a
segregated escrow account for the benefit of the Class A Unit Members until such
time that it is determined whether a JDA Default has occurred by a court of
competent jurisdiction pursuant to a final, nonappealable order. In the event it
is determined that a JDA Default has not occurred by a court of competent
jurisdiction pursuant to a final, nonappealable order, the monetary value of the
Vested Class A Units shall accrue interest at a rate of 5%, compounded annually,
from the date upon which the JDA Default is first alleged to have occurred.  For
the avoidance of doubt, the Company shall have the burden of proof for
determining whether a JDA Default has occurred.

(c)      In the event of the occurrence of a JDA Default (as determined by a
court of competent jurisdiction pursuant to a final, nonappealable order) that
results in material irreparable harm to the Company for which monetary damages
(or other remedy at Law) would be inadequate, all Class A Units shall be
cancelled and forfeited without payment of any kind with respect thereto.  In
the event such JDA Default is reasonably curable by monetary damages, the number
of Class A Units cancelled and forfeited in lieu thereof shall equal the amount
of monetary damages awarded plus accrued interest at a rate of 5% compounded
annually from the date upon which the JDA Default occurred.

(d)      The Company and its Subsidiaries shall not incur any material costs or
expenses not reasonably related to its business, as set forth in Section 2.4, or
incur any costs or expenses that disproportionately and adversely affect the
Class A Unit Members as compared to the other Members.

Article IV

CAPITAL CONTRIBUTIONS

4.1      Capital Contributions; Return of Cash. 

(a)      General.  No Member shall be required to make any additional Capital
Contributions to the Company, except as agreed to in writing by such Member. 

(b)      Allocation of Capital Contributions.  Unless otherwise agreed by the
Majority Consent of the Board, Capital Contributions made by the Common Units
Members under this Section 4.1 shall be deemed to be Capital Contributions made
with respect to such Common

24

--------------------------------------------------------------------------------

 

 

Units Members’ Common Units.  No additional Membership Interest shall be issued
to any Common Units Member in exchange for such Member making Capital
Contributions.

4.2      Capital Accounts.  The Company shall maintain a separate Capital
Account for each Member with respect to with respect to the Membership Interests
owned by such Member in accordance with the rules of Treasury Regulation section
1.704-1(b)(2)(iv) and in accordance with the following provisions:

(a)      Each Member’s Capital Account shall be increased by (i) the amount of
all Capital Contributions made to the Company by such Member pursuant to this
Agreement (net of any liabilities assumed by the Company in connection with such
Capital Contributions and any liabilities to which any property comprising such
Capital Contributions is subject), and (ii) all items of Company income and gain
(including Simulated Gain and income and gain exempt from tax) computed in
accordance with Section 4.2(b) and allocated with respect to such Member
pursuant to Section 5.1, and decreased by (x) the amount of cash or Agreed Value
of property actually or deemed distributed to such Member pursuant to this
Agreement (net of liabilities assumed by such Member and the liabilities to
which such property is subject), and (y) all items of Company deduction and loss
(including Simulated Loss and Simulated Depletion) computed in accordance with
Section 4.2(b) and allocated to such Member pursuant to Section 5.1.  The
initial Capital Accounts of the Members are listed on Exhibit B to this
Agreement.

(b)      For purposes of computing the amount of any item of income, gain, loss,
deduction, Simulated Depletion, Simulated Gain or Simulated Loss which is to be
allocated pursuant to Article V and is to be reflected in the Members’ Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes, provided, that:

(i)      All fees and other expenses incurred by the Company to promote the sale
of (or to sell) a Membership Interest that can neither be deducted nor amortized
under section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are incurred and shall be allocated among the Members pursuant to
Section 5.1.

(ii)      As to those items described in section 705(a)(1)(B) or 705(a)(2)(B) of
the Code, without regard to the fact that such items are not includable in gross
income or are neither currently deductible nor capitalized for federal income
tax purposes.  To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to section 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment in the
Capital Accounts shall be treated as an item of gain or loss.

(iii)      In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such items, there shall be taken into
account Depreciation, computed in accordance with the definition of

25

--------------------------------------------------------------------------------

 

 

“Depreciation.”  Simulated Depletion will be computed in accordance with the
definition of “Simulated Depletion.”

(iv)      For purposes of determining income, gain, loss, and deduction, or any
other item allocable to any period, such items will be determined on a daily,
monthly or other basis, as reasonably determined by the Board using any
permissible method under Code section 706 and the related Treasury Regulations.

(v)      If the Carrying Value of any asset differs from its adjusted tax basis
for U.S. federal income tax purposes, any gain, loss, Simulated Gain or
Simulated Loss resulting from a disposition of such asset shall be calculated
with reference to such Carrying Value.

(vi)      In the event an adjustment to the Carrying Value of the assets of the
Company occurs pursuant to Section 4.2(d), any Unrealized Gain or Unrealized
loss shall be treated as having been actually realized.

(c)      A Transferee shall succeed to the pro rata portion of the Capital
Account of the transferor relating to the Membership Interest so
transferred.  Except as otherwise provided herein, all items of income, gain,
expense, loss, deduction, and credit allocable to any Membership Interest that
may have been transferred during any calendar year shall, if permitted by law,
be allocated between the transferor and the transferee based on the portion of
the calendar year during which each was recognized as owning that Membership
Interest, based upon the interim closing of the books method or such other
method as agreed between the transferor and the transferee; provided,
however, that this allocation must be made in accordance with a method
permissible under section 706 of the Code and the Treasury Regulations
thereunder.

(d)      In accordance with Treasury Regulation section 1.704-1(b)(2)(iv)(f),
(i) on an issuance of additional Membership Interests for cash or Contributed
Property (including the issuance of Membership Interests), (ii) immediately
prior to any actual or deemed distribution to a Member of any Company property
(other than a distribution of cash that is not in redemption or retirement of a
Membership Interest) or (iii) upon the occurrence of any other event provided in
such Treasury Regulation, the Capital Accounts of all Members and the Carrying
Value of each Company property immediately prior to such issuance or adjustment
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance or adjustment and had been allocated
to the Members at such time pursuant to Section 5.1 in the same manner as any
item of gain or loss actually recognized during such period would have been
allocated, provided, however, that such adjustments shall be made only if the
Board reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company.  In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and Fair Market Value of all Company assets (including cash and cash
equivalents) immediately prior to the event triggering such adjustment shall be
determined by the Board using such method of valuation as it may reasonably
adopt.  The Board shall allocate such aggregate value among the assets of the
Company (in such manner as it determines) to arrive at a Fair Market Value for
individual properties.



26

--------------------------------------------------------------------------------

 

 

4.3      Contributions of Contributed Property.  All Capital Contributions
contemplated by this Agreement are to be made in readily available cash
funds.  To the extent that any subsequent Capital Contribution is made in the
form of Contributed Property, any costs or expenses associated with the
transfer, assignment, conveyance or recordation of such Contributed Property,
including any taxes in respect thereof, shall be borne by the Company, and any
such costs or expenses, whether paid directly by the Member or reimbursed to the
Company, shall not be deemed Capital Contributions.

Article V

ALLOCATIONS AND DISTRIBUTIONS

5.1      Allocations for Capital Account Purposes.  For purposes of maintaining
the Capital Accounts, the Company’s items of income, gain, loss and deduction
(computed in accordance with Section 4.2(b)) shall be allocated among the
Members in each taxable year (or portion thereof) as provided herein below.

(a)      General.  Except as otherwise provided in this Agreement, all items of
income, gain, loss and deduction for a Fiscal Year shall be allocated between
the Members in a manner such that, after giving effect to the special
allocations set forth in Section 5.1(c), the Capital Account of each Member,
immediately after making such allocation, is, as nearly as possible, equal
(proportionately) to (i) the distributions that would be made to such Member
pursuant to Section 10.2(d) if the Company were dissolved, its affairs wound up
and its assets sold for cash equal to their Carrying Value, all Company
liabilities were satisfied (limited with respect to each nonrecourse liability
to the Carrying Value of the assets securing such liability), and the net assets
of the Company were distributed in accordance with Section 10.2(d)(ii) to the
Members immediately after making such allocation minus (ii) such Member’s share
of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets, provided,  however, that
the allocations pursuant to this Section 5.1(a) may be adjusted to the extent
the Board determines that such adjustment is necessary to comply with the
provisions of Section 704(b) of the Code and the Treasury Regulations thereunder
or give economic effect to Sections 3.4,  5.3 and 10.2 and the other relevant
provisions of this Agreement.

(b)      Allocations on Liquidation.  Notwithstanding any other provisions of
this Article V, after taking into account the special allocations in Section
5.1(c), in the year in which the Company liquidates pursuant to Article X and
all subsequent years (and for any prior years with respect to which the due date
(without regard to extensions) for the filing of the Company’s federal income
tax return has not passed as of the date of the liquidation), all items of
income, gain, loss and deduction of the Company shall be allocated among the
Members in a manner reasonably determined by Board as shall cause to the nearest
extent possible the Capital Account of each Member to equal the amount to be
distributed to such Member pursuant to Section 10.2(d)(ii).

(c)      Special Allocations.  Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period in the following order and priority:



27

--------------------------------------------------------------------------------

 

 

(i)      Company Minimum Gain Chargeback.  Notwithstanding the other provisions
of this Section 5.1, if there is a net decrease in Company Minimum Gain during
any Fiscal Year, each Member shall be allocated items of Company income and gain
for such taxable period (and, if necessary, subsequent taxable periods) in the
manner and amounts provided in Treasury Regulation sections 1.704-2(f)(6) and
(g)(2) and section 1.704-2(j)(2)(i), or any successor provisions.  This Section
5.1(c)(i) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulation section 1.704-2(f) and shall be interpreted
consistently therewith.

(ii)      Chargeback of Minimum Gain Attributable to Member Nonrecourse
Debt.  Notwithstanding the other provisions of this Section 5.1 (other than
Section 5.1(c)(i)), except as provided in Treasury Regulation
section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain during any Fiscal Year, any Member with a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such Fiscal Year shall be
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent taxable periods) in the manner and amounts provided in
Treasury Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any
successor provisions.  This Section 5.1(c)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii)      Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation sections 1.704-1(b)(2)(ii)(d)(4) through (6), items of Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations
promulgated under section 704(b) of the Code, the deficit balance, if any, in
such Member’s Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible; provided, that an allocation pursuant
to this Section 5.1(c)(iii) shall be made only if and to the extent that such
Member would have a deficit in such Member’s Adjusted Capital Account after all
other allocations provided in this Article V have been tentatively made as if
this Section 5.1(c)(iii) were not a part of this Agreement.  This Section
5.1(c)(iii) is intended to be a “qualified income offset” as that term is used
in Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(iv)      Stop Loss.  No amount of loss or deduction shall be allocated pursuant
to Section 5.1(a) to the extent that such allocation would cause any Member to
have a deficit balance in its Adjusted Capital Account at the end of such Fiscal
Year (or increase any existing deficit balance in its Adjusted Capital
Account).  All loss and deductions in excess of the limitation set forth in the
preceding sentence shall be allocated among such other Members, who have
positive Adjusted Capital Account balances, in proportion thereto until each
Member’s Adjusted Capital Account balance is reduced to zero (0).



28

--------------------------------------------------------------------------------

 

 

(v)      Gross Income Allocations.  In the event any Member has a deficit
balance in its Capital Account at the end of any Fiscal Year, such Member shall
be specially allocated items of Company gross income and gain in the amount of
such excess as quickly as possible; provided, that an allocation pursuant to
this Section 5.1(c)(v) shall be made only if and to the extent that such Member
would have a deficit balance in its Capital Account after all other allocations
provided in this Section 5.1 have been tentatively made as if this Section
5.1(c)(v) and Section 5.1(c)(iii) were not in the Agreement.

(vi)      Nonrecourse Deductions.  Nonrecourse Deductions for any taxable period
shall be allocated to the Members in accordance with their respective Percentage
Interests.

(vii)      Member Nonrecourse Deductions.  Member Nonrecourse Deductions for any
Fiscal Year shall be allocated one hundred percent (100%) to the Member that
bears the Economic Risk of Loss with respect to such Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation section 1.704-2(i).  If more than one (1) Member bears the
Economic Risk of Loss with respect to a Member Nonrecourse Debt, such Member
Nonrecourse Deductions attributable thereto shall be allocated between or among
such Members in accordance with the ratios in which they share such Economic
Risk of Loss.

(viii)     Nonrecourse Liabilities.  For purposes of Treasury Regulation section
1.752-3(a)(3), the Members agree that Nonrecourse Liabilities of the Company in
excess of the sum of (A) the amount of Company Minimum Gain and (B) the total
amount of Nonrecourse Built-in Gain shall be allocated among the Members in
accordance with their relative Percentage Interests.

(ix)      Simulated Depletion, Simulated Loss and IDCs.  Simulated Depletion,
Simulated Loss and intangible drilling costs (“IDCs”) with respect to each oil
and gas property will be allocated in proportion to the manner in which the
Simulated Basis of such property is allocated among the Members.

(x)      Simulated Gains.  Simulated Gain with respect to any oil and gas
property will be treated as an item of income or gain and be allocated as
provided in Section 5.1(a).

(xi)      Curative Allocation.  Notwithstanding any other provision of this
Section 5.1, other than the Required Allocations, the Required Allocations shall
be taken into account in making the Agreed Allocations so that, to the extent
possible, the net amount of items of income, gain, loss or deduction allocated
to each Member pursuant to the Required Allocations and the Agreed Allocations,
together, shall be equal to the net amount of such items that would have been
allocated to each such Member under the Agreed Allocations had the Required
Allocations and the related Curative Allocations not otherwise been provided in
this Section 5.1.  It is the intention of the Members that allocations pursuant
to this Section 5.1(c)(xi) 

29

--------------------------------------------------------------------------------

 

 

be made among the Members in a manner that is likely to minimize economic
distortions.

5.2      Allocations for Tax Purposes.

(a)      Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Members in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 5.1.

(b)      Notwithstanding any provisions to the contrary, allocations of
depletion with respect to each oil and gas property (as defined in section 614
of the Code) and gain and losses therefrom shall be governed by the following:

(i)      For purposes of such computations, the federal income tax basis of each
oil and gas property shall be allocated to each Member in accordance with such
Member’s respective Percentage Interest as of the time such oil and gas property
is acquired by the Company, and shall be reallocated among the Members in
accordance with the Members’ respective Percentage Interests as determined
immediately following the occurrence of an event giving rise to an adjustment to
the Carrying Values of the Company’s oil and gas properties pursuant to the
terms of this Agreement (or at the time of any material additions to the federal
income tax basis of such oil and gas property).  Such allocations are intended
to be applied in accordance with the “partners’ interests in partnership
capital” under Section 613A(c)(7)(D) of the Code; provided, that the Members
understand and agree that the Board may authorize special allocations of tax
basis, income, gain, deduction or loss, as computed for federal income tax
purposes, in order to eliminate differences between Simulated Basis and adjusted
federal income tax basis with respect to any oil and gas properties, in such
manner as determined consistent with the principles of Section 704(c) of the
Code and Section 5.2(b)(iv) hereof.

(ii)      For purposes of the separate computation of gain or loss by each
Member on the taxable sale or other disposition of an oil and gas property, the
amount realized from such sale or disposition shall be allocated (i) first, to
the Members in an amount equal to the Simulated Basis in such oil and gas
property and in the same proportion as their shares thereof were allocated, and
(ii) second, consistent with the allocation of Simulated Gains; provided,
however, that the Members understand and agree that the Board may authorize
special allocations of tax basis, income, gain, deduction or loss, as computed
for federal income tax purposes, in order to eliminate differences between
Simulated Basis and adjusted federal income tax basis with respect to any oil
and gas properties, in such manner as determined consistent with the principles
of Section 704(c) of the Code and Section 5.2(b)(iv) hereof.

(iii)      Each Member shall separately keep records of its share of the
adjusted tax basis in each oil and gas property, adjust such share of the
adjusted tax basis for any cost or percentage depletion allowable with respect
to such property

30

--------------------------------------------------------------------------------

 

 

and use such adjusted tax basis in the computation of its cost depletion or in
the computation of its gain or loss on the disposition of such property by the
Company.  Upon the request of the Company, each Member shall advise the Company
of its adjusted tax basis in each oil and gas property and any depletion
computed with respect thereto, both as computed in accordance with the
provisions of this subsection.  The Company may rely on such information and, if
it is not provided by the Member, may make such reasonable assumptions as it
shall determine with respect thereto.

(iv)      The Members recognize that that with respect to Contributed Property
and Adjusted Property there will be a difference between the Carrying Value of
such property at the time of contribution or revaluation, as the case may be,
and the adjusted tax basis of such property at that time.  All items of tax
depreciation, cost recovery, amortization, adjusted tax basis of depletable
properties, amount realized and gain or loss with respect to such Contributed
Property and Adjusted Property shall be allocated among the Members to take into
account the disparities between the Carrying Values and the adjusted tax basis
with respect to such properties by applying whatever method(s) the Managers may
choose among those methods that are allowed under the principles of Treasury
Regulation section 1.704-3.  For the purposes of applying any such methods to
oil and gas properties (as defined in section 614 of the Code) (A) the amount by
which any Member’s Capital Account is adjusted for Simulated Depletion shall be
treated as an amount of book depletion allocated to such Member and (B) the
amount of cost depletion computed by such Member under section 613A(c)(7)(D) of
the Code shall be treated as an amount of tax depletion allocated to such
Member.

(c)      Notwithstanding any provisions contained herein to the contrary, solely
for federal (and applicable state and local) income tax purposes, items of
income, gain, depreciation, amortization, gain or loss with respect to property
for which a Book-Tax Disparity exists, other than oil and gas properties (as
defined in section 614 of the Code), shall be allocated so as to take into
account the variation between the Company’s tax basis in such property and its
Carrying Value consistent with whatever method(s) the Managers may choose among
those methods that are allowed under the principles of Treasury Regulations
section 1.704-3.

(d)      For the proper administration of the Company, the Board shall (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations for federal income tax purposes of income (including gross income or
deductions) to the extent necessary and consistent with the principles of
Section 704(c) of the Code; and (iii) amend the provisions of this Agreement as
appropriate to reflect the proposal or promulgation of Treasury Regulations
under section 704(b) or section 704(c) of the Code.  The Board may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 5.2(d) only if such conventions, allocations or
amendments are consistent with the principles of section 704 of the Code.

(e)      All recapture of income tax deductions resulting from the taxable sale
or other disposition of Company property shall, to the maximum extent possible,
be allocated to the

31

--------------------------------------------------------------------------------

 

 

Member to whom the deduction that gave rise to such recapture was allocated
hereunder to the extent that such Member is allocated any gain from the
disposition of such property.

(f)      All items of income, gain, loss, deduction and credit recognized by the
Company for federal income tax purposes and allocated to the Members in
accordance with the provisions hereof shall be determined without regard to the
election under section 754 of the Code that will be made by the Company;
provided,  however, that such allocations, once made, shall be adjusted (in any
manner determined by the Board) as necessary or appropriate to take into account
those adjustments permitted or required by sections 734 and 743 of the Code.

5.3      Requirement of Distributions.

(a)      Subject to Section 5.3(b) and Section 10.2(d) and the applicable
provisions of the Act, Available Cash (and other assets and properties of the
Company as contemplated by this Agreement if approved by Majority Consent),
shall be distributed by the Company to the Members upon the Majority Consent of
the Board.  Distributions of assets and properties other than cash and cash
equivalents shall be based upon the Fair Market Value of the applicable assets
or properties and in accordance with the terms of this Section 5.3 as if such
assets and properties were cash or cash equivalents equal to their Fair Market
Value.  Distributions of cash shall be made to the Members by wire transfer of
immediately available funds to the account designated by the relevant
Member.  Subject to Section 5.3(b), any distribution to the Members shall be
made to the Members as follows:

(i)      First, pro rata to the Common Units Members until each holder of the
Common Units has received cumulative distributions in an amount sufficient to
achieve a ten percent (10%) Internal Rate of Return with respect to each Common
Unit;

(ii)      Second, thereafter to the holders of Class A Units pro rata in
proportion to their ownership of the issued and authorized Class A Units in an
amount equal to fifteen percent (15%) of the portion of any distribution to
which this Section 5.3(a)(ii) applies and the remainder to the holders of Common
Units until (x) each Common Units Member has received cumulative distributions
in an amount sufficient to achieve a seventeen percent (17%) Internal Rate of
Return with respect to each Common Unit and (y) each holder of the Common Units
has received cumulative distributions in an amount equal to two (2) multiplied
by each such Member’s Aggregate Capital Contributions Amount;

(iii)      Third,  thereafter to the holders of Class A Units pro rata in
proportion to their ownership of the issued and authorized Class A Units in an
amount equal to twenty percent (20%) of the portion of any distribution to which
this Section 5.3(a)(ii) applies and the remainder to the Common Units Member
until (x) each holder of the Common Units has received cumulative distributions
in an amount sufficient to achieve a twenty-five percent (25%) Internal Rate of
Return with respect to each Common Unit and (y) each holder of the Common Units
has received cumulative distributions in an amount equal to three (3) multiplied
by each such Member’s Aggregate Capital Contributions Amount; and



32

--------------------------------------------------------------------------------

 

 

(iv)      Fourth,  thereafter to the holders of Class A Units pro rata in
proportion to their ownership of the issued and authorized Vested Class A Units
an amount equal to thirty percent (30%) of the portion of any distribution to
which this Section 5.3(a)(iv) applies and the remainder to the Common Units
Member. 

(b)      Notwithstanding the foregoing:

(i)      The Board shall cause Available Cash to be distributed on or prior to
each April 15, June 15, September 15 and December 15 (or the next succeeding
Business Day if such date falls on a date other than a Business Day) (each an
“Estimated Tax Payment Date”), with respect to the taxable period related to
each Estimated Tax Payment Date (each, an “Estimated Tax Period”), to each
Member.  Such distributions shall be made pro rata to each Member based on that
Member’s liability for income tax for such Estimated Tax Period, determined as
set forth in the next sentence.  The amount distributed pursuant to this Section
5.3(b) shall be in an amount such that, for every Member, the amount distributed
is equal to the excess, if any, of (A) the product of (x) the amount of net
taxable income allocable to such Member (determined taking into account the
allocations described in Section 5.2(c)) including for this purposes any income
treated as a distributive share of the income of the Company or as a “guaranteed
payment” under Section 707(c) of the Code for the use of capital but not
including any such “guaranteed payments” made for services in respect of such
Estimated Tax Period (net of (I) cumulative taxable losses allocated to such
Member for any taxable period beginning on or after the Effective Date and not
previously taken into account under this clause (b) and (II) any depletion
calculated at the Member level during such period, utilizing the cost depletion
method) times (y) an assumed tax rate equal to the highest maximum combined
marginal federal, state and local income tax rates applicable to an individual
or corporate taxpayer resident in New York, NY (taking into account the
character of such taxable income and the deductibility of state and local income
tax for federal income tax purposes) (the “Tax Rate”), over (B) distributions
previously made during such Estimated Tax Period pursuant to Section 5.3(a) to
such Member.  To the  extent that the amount actually distributed with respect
to an Estimated Tax Period is less than the amount specified in this Section
5.3(b), the shortfall in the amount actually distributed shall continue to the
next Estimated Tax Period (and to any subsequent Estimated Tax Periods as
required) and shall be distributed to the respective Members in that next
Estimated Tax Period under this this Section 5.3(b).

(ii)      Any distributions with respect to unvested Class A Units shall be
retained by the Company and held in trust in a segregated escrow account for the
benefit of the Class A Unit Members until such unvested Class A Units become
Vested Class A Units (the “Withheld Amounts”).  Withheld Amounts shall be
promptly distributed by the Company upon vesting of the Class A Units.  Prior to
making any distribution pursuant to Section 5.6, but subject to the first
sentence of this Section 5.3(b)(iii), the Company will distribute the Withheld
Amounts with respect to each Class A Unit that has become a Vested Class A Unit
to the holder of such Class A Unit.



33

--------------------------------------------------------------------------------

 

 

(iii)      Distributions pursuant to this Section 5.3(b) shall be treated as
advances against, and shall reduce, any Member’s entitlement to any subsequent
distributions made pursuant to Section 5.3(a) or Section 10.2(d)(ii)

5.4      Withholding.  To the extent the Company is required by law to withhold
or to make tax payments on behalf of or with respect to any Member (“Tax
Advances”), the Company may withhold such amounts and make such tax payments as
so required.  All Tax Advances made on behalf of a Member shall be repaid by
reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member.  If at the time of liquidation
of the Company, any such Tax Advances to a Member exceed the proceeds of
liquidation to the Member, such Member shall repay such excess to the
Company.  If a distribution to a Member is actually reduced as a result of a Tax
Advance, for all other purposes of this Agreement such Member shall be treated
as having received the amount of the distribution that is reduced by the Tax
Advance.  Each Member hereby agrees to indemnify and hold harmless the Company
and the other Members from and against any liability from such Member’s failure
to repay Tax Advances.  Each Member shall provide the Company with such
information that the Company reasonably requests in order to determine the
amount of any taxes required to be withheld with respect to such Member.

5.5      Deemed Distribution.  Notwithstanding anything in this Agreement to the
contrary, and without duplication, any withholding or other taxes, interest and
penalties directly or indirectly paid or incurred (including under any BBA
provision) by the Company with respect to income allocable to or distribution
to, or otherwise attributable to, any Member shall be treated as if the amounts
paid or incurred had been distributed to such Member, and amounts otherwise
distributable to such Member pursuant to Section 5.3 shall be reduced
accordingly. 

5.6      Distributions upon Merger, Sale or Similar Transaction. Each Member and
other Person made party hereto shall take all necessary or desirable actions in
connection with the distribution of the aggregate consideration from any sale of
all or substantially all of the Company’s assets or Member Interests, a merger
or consolidation of the Company or a similar transaction, or a transaction
giving rise to tag-along rights under Section 3.6 or drag-along rights under
Section 3.7, as necessary to implement the economics contemplated by this
Agreement, including, without limitation, executing and delivering a proceeds
sharing agreement to reflect the foregoing.    

Article VI

MANAGEMENT OF THE COMPANY

6.1      Management by Managers.

(a)      The Company shall be managed by a board of managers (the “Board”, each
member of the Board, a “Manager” and such members collectively, the “Managers”)
which Board shall collectively act as the “manager” of the Company (as such term
is used in the Act), according to this Article VI and, except with respect to
certain consent requirements required by the Act or provided in this Agreement
(and except with respect to any Member which is acting in its capacity

34

--------------------------------------------------------------------------------

 

 

as the manager under and in accordance with the provisions of the Management
Services Agreement), no Member, by virtue of having the status of a Member,
shall have any management power or control over the business and affairs of the
Company or actual or apparent authority to enter into contracts on behalf of, or
to otherwise bind, the Company, and the Members shall not have any control over
the day-to-day operation or management of the Company or its
Subsidiaries.  Except as described in the preceding sentence, (i) the powers of
the Company shall be exercised by or under the authority of, and the business
and affairs of the Company shall be managed under the direction of, the Board in
accordance with this Agreement and (ii) the Board shall exercise such powers in
compliance with this Agreement and ensure that all organizational formalities
are observed with respect to the Company.  Under the direction of the Board,
certain activities of the Company may be conducted on the Company’s behalf by
the Officers as specified and authorized by the Board, who shall be agents of
the Company, and the management and administration of the day-to-day business
and affairs of the Company will be provided by Sanchez under the Management
Services Agreement pursuant to Section 6.11.  In addition to the powers that now
or hereafter can be granted under the Act and to all other powers granted under
any other provision of this Agreement, the Board shall have (subject to the Act
and all consent rights and other limitations in this Agreement) full power and
authority to do all things on such terms as they may deem necessary or
appropriate to conduct, or cause to be conducted, the business and affairs of
the Company.  Any Person dealing with the Company, other than a Member or a
Member’s Affiliate, may rely on the authority of the Board or the Officers in
taking any action in the name of the Company without inquiry into the provisions
of this Agreement or compliance with it, regardless of whether that action
actually is taken in accordance with the provisions of this Agreement.

(b)      Except as otherwise provided in this Agreement, each Member hereby
(i) specifically delegates to the Board its rights and powers to manage and
control the business and affairs of the Company, and (ii) waives its right to
bind the Company, in each case as, and to the extent permitted by, the Act.

(c)      Subject to the Unanimous Consent requirements of Section 6.3(b), the
Board is specifically empowered to, acting by Majority Consent, authorize and
take any actions and activities that do not require Unanimous Consent under
Section 6.3(b).

6.2      Board.  

(a)      Composition.  Except as otherwise set forth herein:

(i)      The Board shall consist of three (3) natural persons, none of whom need
be Members or residents of the State of Delaware.  The initial Managers on the
Board are set forth on Schedule 6.2.

(ii)      The Common Units Member shall have the right to appoint the three (3)
Managers and the right to designate one (1) person to represent each Manager at
any Board meeting at which a Manager is unable to attend (the “Manager
Alternate”).



35

--------------------------------------------------------------------------------

 

 

(iii)      One Manager shall be the chairman of the Company (the “Chairman”) for
so long as such individual serves in such role.  The initial Chairman shall be
Angelo Acconcia.

(iv)      The term “Manager” shall also refer to any Manager Alternate that is
actually performing the duties of the applicable Manager in lieu of that
Manager.  The initial Managers and Manager Alternate are set forth on Schedule
6.2.

(b)      Each Manager may vote by delivering his written proxy to another
Manager.  A Manager shall serve until such Manager resigns or is removed as
provided in Section 6.6.

(c)      The Class A Unit Member, shall be entitled to designate one natural
person to attend all meetings of the Board or committee thereof (the
“Observer”).  It is agreed that the initial Observer shall be Antonio R.
Sanchez, III, who shall serve as the Observer until he ceases to serve in such
capacity, including as required by the Class A Units Member. The Company shall
provide to the Observer any notices delivered to the Managers and a copy of all
meeting materials concurrently with providing such notices and materials to the
Managers.  The Observer shall not have any voting rights with respect to any
action brought before the Board.  The Observer shall not be entitled to attend
any portion of a meeting of the Board or any committee thereof, or to receive
any meeting materials in connection therewith, that would constitute, or be
deemed to constitute, a waiver of the attorney-client privilege or for which the
Board determines in its reasonable judgment relates directly to a conflict
between the Company and Sanchez.  If requested by the Board, unless the Class A
Units Member requires the Observer to cease serving in such capacity, the Class
A Member shall execute a Members Agreement further providing for the rights of
the Observer substantially similar in form and substance to that certain
Shareholders Agreement, dated the Effective Date, between Sanchez Energy
Corporation and Aguila Production HoldCo, LLC.

6.3      Powers of the Board.    

(a)      Subject to Section 6.3(b) and Section 6.5, the Board (and any Officer
or committee duly authorized by the Board) shall have the power, right and
authority to take all actions by Majority Consent which the Board deems
necessary, useful or appropriate for the management and conduct of the Company’s
business or to the accomplishment of the purposes of the Company.

(b)      Without Unanimous Consent, the Company shall not (directly or through
any Subsidiaries), and the Board shall not approve (directly or through
committees), any action by the Company or its Subsidiaries to:

(i)      Amend or restate the Certificate or this Agreement (except pursuant to
the terms of Article XI or amendments or restatements of Exhibit A hereto) if
such amendment or restatement would result in a material, disproportionate and
adverse effect on any rights, preferences or privileges of the holders of the
Class A Units;



36

--------------------------------------------------------------------------------

 

 

(ii)      Enter into or modify any agreement or transaction with any Affiliate
(including Blackstone and its Subsidiaries or Affiliates) or any Affiliate
contract other than on arms’ length terms; provided, that any acquisition or
disposition of assets, merger, business combination or similar transaction with
an Affiliate of Blackstone shall require Unanimous Consent unless the Fair
Market Value of such transaction is determined by an Independent Expert;

(iii)      Fundamentally transform the Company Business; or

(iv)      Liquidate or dissolve the Company, commence a voluntary bankruptcy by
the Company, or consent to the appointment of a receiver, liquidator, assignor,
custodian or trustee for the purposes of winding up the affairs of the Company.

6.4      Meetings of the Board.

(a)      Regular meetings of the Board shall be held at least once each calendar
quarter, at the principal offices of the Company, or at such other times or
places as may be determined by the Board.  Special meetings of the Board may be
called by any of the Managers.  Each Member shall use commercially reasonable
efforts, in good faith, to cause its designated Managers to attend each regular
or special meeting of the Board.

(b)      Notice of the time and place of any regular meeting of the Board shall
be in accordance with the meeting schedule approved by the Board or by providing
notice at least ten (10) days but no more than thirty (30) days prior to the
meeting.  Special meetings of the Board may be called by providing at least
three (3) days’ notice prior to the meeting.  Special meetings of the Board to
deal with emergencies may be called by providing at least six (6) hours’ notice
prior to the meeting, so long as each Manager provides written confirmation of
receipt of notice or waives notice (including by attending the emergency
meeting).  Written notice of meetings of the Board, including the purpose of the
meeting, shall be given to each Manager with the notice of the meeting.  Any
Manager may waive notice of any meeting by the execution of a written waiver
prior or subsequent to such meeting.  The attendance of a Manager at any meeting
shall constitute a waiver of notice of such meeting, except where a Manager
attends a meeting for the express purpose of objecting to the transaction of any
business on the grounds that the meeting is not lawfully called or
convened.  Neither the business to be transacted at, nor the purpose of any
regular or special meeting of the Board, need be specified in the waiver of
notice of such meeting.  Notice may be given by electronic mail to an electronic
mail address provided in writing by a Manager, by facsimile to a facsimile
number provided in writing by a Manager, by personal delivery or by national
reputable courier service such as Federal Express or United Parcel Service to an
address specified in writing by a Manager.

(c)      The Company’s Secretary (or if such person is not available, the person
designated by a majority of the Managers of the Board to be the acting secretary
at a meeting) shall act as the secretary of the meeting who shall make a written
record of the proceedings of such meeting which shall be provided to the Members
promptly after the meeting.



37

--------------------------------------------------------------------------------

 

 

(d)      The Board may adopt whatever rules and procedures relating to its
activities as it may deem appropriate, provided, that such rules and procedures
shall not be inconsistent with or violate the provisions of this Agreement, and
provided, that such rules and regulations shall permit Managers to participate
in meetings by telephone or video conference or the like or by written proxy,
and such participation shall be deemed attendance for purposes of determining
whether a quorum is present.

6.5      Quorum and Voting.

(a)      Subject to Section 6.5(e), at all meetings of the Board, the presence
of a majority of the Managers shall be necessary and sufficient to constitute a
quorum of the Board for the transaction of business.

(b)      All actions and approvals of the Board shall be approved and passed at
a meeting at which a quorum is present by Majority Consent, except for matters
required to be approved by Unanimous Consent pursuant to Section 6.3(b).

(c)      Any Manager may participate in a meeting of the Board by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can communicate with each other.

(d)      Any action required or permitted to be taken at any meeting of the
Board may be taken without a meeting, without prior notice, and without a vote,
if consents in writing, setting forth the action so taken, are signed by the
number of Managers required to approve such action if a meeting of the Board
were to be called pursuant to this Article VI.  Each written consent shall bear
the date and signature of each Manager who signs the consent.

(e)      If a quorum shall not be present at any two (2) consecutive duly called
meetings of the Board, the Managers present thereat may reschedule such meeting
by duly called notice, and in such subsequent meeting any number of Managers
shall constitute quorum; provided,  however, the foregoing shall not in any way
limit the requirement that the matters set forth in Section 6.3(b) be approved
by Unanimous Consent.

6.6      Resignation; Removal and Vacancies.

(a)      Any Manager may resign at any time by giving written notice to the
Board.  The resignation of any Manager shall take effect upon receipt of notice
thereof or at such later time as shall be specified in such notice; and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.  If any Manager is the subject of civil or
criminal charges instituted by a Governmental Authority based upon allegations
of breach or violation of securities Laws or the Foreign Corrupt Practices Act,
15 U.S.C. §§ 78dd-1, et seq., or is indicted, convicted or enters a plea of no
contest or nolo contendere to any felony or other crime involving moral
turpitude, then such Manager shall immediately resign from the Board or the
Member(s) who appointed such Manager shall immediately remove such Manager from
serving as a Manager and shall appoint another Person to fill the vacancy on the
Board resulting from such Manager’s removal.



38

--------------------------------------------------------------------------------

 

 

(b)      Any Manager may be removed at any time, with or without cause, by (and
only by) the action of the Common Units Member.  The Chairman may be removed at
any time, with or without cause, by (and only by) the majority of the other
Managers.  The removal of a Manager shall be effective only upon receipt of
notice thereof by the remaining Managers.

(c)      Any vacancy in the number of Managers occurring for any reason shall be
filled promptly by the appointment of, as applicable, (i) new Manager(s) by the
Common Units Member or (ii) a new Chairman, by the majority of the Members.  The
appointment of a new Manager is effective upon receipt of notice thereof by or
at such time as shall be specified in such notice to the remaining Managers.

6.7      Discharge of Duties; Reliance on Reports.  Each Manager may rely and
shall be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture, or other paper or document believed by it in good faith
to be genuine and to have been signed or presented by the Board.  The Board may
consult with legal counsel, accountants, appraisers, management consultants,
investment bankers and other consultants and advisers selected by it and any act
taken or omitted in good faith reliance upon the opinion of such Persons as to
matters that the Managers reasonably believe to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.  Neither the
Board nor any individual Manager shall be responsible or liable to the Company
or any Member for any mistake, action, inaction, misconduct, negligence, fraud
or bad faith on the part of any Person delivering such document, advice or
opinion as provided in this Section 6.7 unless, with respect to an individual
Manager only, such Manager had knowledge that such Person was acting unlawfully
or engaging in fraud.

6.8      Officers.  Under the direction of the Board and except as provided in
Section 6.3, certain administrative activities of the Company shall be conducted
on the Company’s behalf by the Officers, who shall be agents of the Company.

(a)      The officers of the Company shall be such officers as the Board deems
necessary (the “Officers”).  The Officers shall be appointed by the Board.  The
initial Officer appointees are listed on Schedule 6.8.  The Officers shall
report to the Board as requested from time to time.

(b)      The Board may appoint such other Officers and agents as it shall deem
necessary, and the Officers shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board.

(c)      The authority of any Officers of the Company shall be restricted to
those actions specifically authorized by the Board in accordance with this
Agreement.  On the Effective Date, the Officers shall be authorized to execute
this Agreement and any agreement related to the transactions contemplated hereby
on behalf of the Company.



39

--------------------------------------------------------------------------------

 

 

6.9      Term of Officers.

(a)      An Officer shall serve until he resigns, his term expires or he is
removed as provided in Section 6.9(b).  Any Officer of the Company may resign at
any time by giving written notice to the Board.  The resignation of any Officer
shall take effect upon receipt of notice or at such later time as shall be
specified in such notice; and, unless otherwise specified in such notice, the
acceptance of such resignation shall not be necessary to make it effective.

(b)      An Officer may be removed from office at any time with or without cause
by the Board.  If any vacancy shall occur in any office, for any reason
whatsoever, then the Board shall have the right to appoint a new Officer to fill
the vacancy.

6.10      Compensation and Reimbursement.  The Managers may, at the discretion
of the Board, receive from the Company compensation for managing the affairs of
the Company.  Managers shall be reimbursed by the Company for all of the
Managers’ reasonable business expenses relating to the Company, provided, that
any reimbursed expenses are properly substantiated by the Manager.

6.11      Management Services.  Concurrently with the execution of this
Agreement, the Company will execute, deliver and be bound by the terms and
conditions of the Management Services Agreement, pursuant to which the Company
will engage Sanchez to manage and administer the day-to-day business and affairs
of the Company as provided therein.  The Members hereby acknowledge and agree
that, pursuant to the Management Services Agreement, Sanchez shall be
authorized, empowered and directed to take any and all actions required or
permitted by the terms of the Management Services Agreement, including actions
taken for and on behalf of the Company, without the requirement of any
additional authorization or approval, except to the extent specifically required
under the terms of such agreements or pursuant to Section 6.3(b).  Except for
the fees or other sums payable as provided under the Management Services
Agreement, neither Sanchez nor any Affiliate thereof (except as may be received
by virtue of holdings of Class A Units) shall receive any incentive fee or other
incentive compensation in connection with the performance by it of its
obligations under this Agreement.  Notwithstanding anything in this Agreement to
the contrary, to the extent approval of the Company is sought by Sanchez with
respect to any Affiliate agreement or arrangement in accordance with Section
5.5(b) of the Management Services Agreement, such approval shall be deemed given
if such agreement or arrangement is approved by Majority Consent, such consent
not to be unreasonably withheld, conditioned or delayed (and each Member shall
cause its appointed Manager to not unreasonably withhold, condition or delay
such consent).

6.12      Member Meetings.

(a)      Location; Quorum; Voting.  To the extent a meeting of the Members is
required by Law or this Agreement, Member meetings shall be held at the
principal office of the Company or at such other place within or without the
State of Delaware specified in the notice or waivers of notice thereof.  Except
as provided herein or under applicable Law, the presence of Members holding a
majority of the Common Units, present in person or represented by proxy and
entitled to vote, shall constitute a quorum at any meeting of the Members for
the transaction of business, and the affirmative vote of the Members holding a
majority of the Percentage Interests

40

--------------------------------------------------------------------------------

 

 

shall constitute the act of the Members.  Each Common Units Member shall be
entitled to one (1) vote for each percent of the Percentage Interests held by
such Member.  No Class A Units Member shall have any vote or any rights to
consent to or approve any matter except as otherwise provided in this Agreement
or as required by Law.  A Member may vote at a meeting by a written proxy
executed by that Member and delivered to a Manager, Member, or the Secretary.  A
proxy shall be revocable unless it is stated to be irrevocable.

(b)      Action by Class A Units Members.  Subject to the limitations contained
in Section 6.12(a) and any exceptions in this Agreement, any actions, consents,
or approvals required by the Class A Units Members shall be deemed given upon
the affirmative vote or consent of a majority of the then-Vested Class A
Units.  If there are no Vested Class A Units, then any action by the Class A
Units Members may be taken upon the affirmative vote or consent of a majority of
the Class A Units then issued and outstanding pursuant to this Agreement,
regardless of whether such Class A Units are “unvested” thereunder.

(c)      Waiver of Notice.  Attendance of a Member at a meeting shall constitute
a waiver of notice of such meeting, except where such Member attends the meeting
for the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.

(d)      Action by Written Consent.  Any action required or permitted to be
taken at a particular meeting may be taken without a meeting, without notice and
without a vote if a consent in writing setting forth the action so taken is
signed by all of the Members entitled to vote thereon.  A copy of such written
consent shall be provided within ten (10) Business Days to the Members who did
not sign such written consent.

6.13      VCOC Management Rights.  The Company and each Member agree that (x) on
the date hereof the Company shall enter into a letter agreement with each Common
Units Member substantially in the form of Annex A hereto, and (y) the Company
shall enter into a VCOC letter agreement with any Affiliate of any Common Units
Member on request of such Common Units Member substantially in the form of Annex
A hereto.

6.14      Affiliate Transactions.  Other than customary compensatory,
indemnification and similar arrangements with Managers and Officers, the Company
will not enter into (and shall not permit any of its Subsidiaries to enter into)
any agreement or arrangement, or any amendments or modifications to, or waivers
of, any agreement or arrangement, with any Member or an Affiliate of a Member
unless (i) approved by Members holding a majority of Class A Units, such consent
not to be unreasonably withheld, conditioned or delayed, or (ii) the terms of
any such agreement or arrangement (including any amendment, modification or
waiver) are on an arm’s-length basis and not materially less favorable, directly
or indirectly, to the Company and its Members than would be obtained in a
transaction with a Third Party. 



41

--------------------------------------------------------------------------------

 

 

Article VII

INDEMNIFICATION

7.1      Right to Indemnification.  Subject to the limitations and conditions as
provided herein or by Laws, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (hereinafter a “Proceeding”), or any appeal in such
a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he or she, or a Person of whom he or she
is the legal representative, is or was a Member of the Company or Affiliate
thereof or any of their respective representatives, a Manager, a member of a
committee of the Company or an Officer of the Company, or while such a Person is
or was serving at the request of the Company as a director, officer, partner,
venturer, member, trustee, employee, agent or similar functionary of another
foreign or domestic general partnership, corporation, limited partnership, joint
venture, limited liability company, trust, employee benefit plan or other
enterprise (each an “Indemnitee”), shall be indemnified by the Company to the
extent such Proceeding or other above-described process relates to any such
above-described relationships with, status with respect to, or representation of
any such Person to the fullest extent permitted by the Act, as the same exists
or may hereinafter be amended (but, in the case of any such amendment, only to
the extent that such amendment permits the Company to provide broader
indemnification rights than said Laws permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including
attorneys’ and experts’ fees) actually incurred by such Person in connection
with such Proceeding, and indemnification under this Article VII shall continue
as to a Person who has ceased to serve in the capacity which initially entitled
such Person to indemnity hereunder for any and all liabilities and damages
related to and arising from such Person’s activities while acting in such
capacity; provided, however, that no Person shall be entitled to indemnification
under this Section 7.1 if the Proceeding involves acts or omissions of such
Person which constitute an intentional breach of this Agreement or gross
negligence on the part of such Person.  The rights granted pursuant to this
Article VII shall be deemed contract rights, and no amendment, modification or
repeal of this Article VII shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings arising prior to any such
amendment, modification or repeal.  It is acknowledged that the indemnification
provided in this Article VII could involve indemnification for negligence or
under theories of strict liability.

7.2      Indemnification of Officers, Employees (if any) and Agents.  The
Company may indemnify and advance expenses to Persons who are not entitled to
indemnification under Section 7.1, including current and former employees (if
any) or agents of the Company, and those Persons who are or were serving at the
request of the Company as a manager, director, officer, partner, venturer,
member, trustee, employee (if any), agent or similar functionary of another
foreign or domestic general partnership, corporation, limited partnership, joint
venture, limited liability company, trust, employee (if any) benefit plan or
other enterprise against any liability asserted against such Person and incurred
by such Person in such a capacity or arising out of his status as such a Person
to the same extent that it may indemnify and advance expenses to a Member under
this Article VII.



42

--------------------------------------------------------------------------------

 

 

7.3      Advance Payment.  Any right to indemnification conferred in this
Article VII shall include a limited right to be paid or reimbursed by the
Company for any and all reasonable expenses as they are incurred by a Person
entitled or authorized to be indemnified under Sections 7.1 and 7.2 who was, or
is threatened, to be made a named defendant or respondent in a Proceeding in
advance of the final disposition of the Proceeding and without any determination
as to such Person’s ultimate entitlement to indemnification; provided, however,
that the payment of such expenses incurred by any such Person in advance of
final disposition of a Proceeding shall be made only upon delivery to the
Company of a written affirmation by such Person of his good faith belief that he
has met the requirements necessary for indemnification under this Article VII
and a written undertaking by or on behalf of such Person to repay all amounts so
advanced if it shall ultimately be determined that such indemnified Person is
not entitled to be indemnified under this Article VII or otherwise.

7.4      Appearance as a Witness.  Notwithstanding any other provision of this
Article VII, the Company shall pay or reimburse expenses incurred by any Person
entitled to be indemnified pursuant to this Article VII in connection with such
Person’s appearance as a witness or other participation in a Proceeding at a
time when he is not a named defendant or respondent in the Proceeding.

7.5      Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article VII shall not be
exclusive of any other right which a Person indemnified pursuant to Sections 7.1
and 7.2 may have or hereafter acquire under any Laws, this Agreement, or any
other agreement, vote of Members or otherwise.

7.6      Insurance.  The Company may purchase and maintain indemnification
insurance, at its expense, to protect itself and any other Persons from any
expenses, liabilities, or losses that may be indemnified under this Article VII.

7.7      Member Notification.  To the extent discretionary to the Company, the
Board by Majority Consent shall approve or disapprove of indemnification or
advancement of expenses under this Article VII.  Any indemnification of or
advance of expenses to any Person entitled or authorized to be indemnified under
this Article VII shall be reported in writing to the Board with or before the
notice or waiver of notice of the next Board meeting or with or before the next
submission to the Board of a consent to action without a meeting and, in any
case, within the twelve (12) month period immediately following the date the
indemnification or advance was made.

7.8      Savings Clause.  If this Article VII or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless any Person entitled to be
indemnified pursuant to this Article VII as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative to the full extent permitted by any applicable
portion of this Article VII that shall not have been invalidated and to the
fullest extent permitted by Laws.

7.9      Scope of Indemnity.  For the purposes of this Article VII, references
to the “Company” include all constituent entities, whether corporations or
otherwise, absorbed in a

43

--------------------------------------------------------------------------------

 

 

consolidation or merger as well as the resulting or surviving entity.  Thus, any
Person entitled to be indemnified or receive advances under this Article VII
shall stand in the same position under the provisions of this Article VII with
respect to the resulting or surviving entity as he would have if such merger,
consolidation, or other reorganization never occurred.

7.10      Other Indemnities.

(a)      The Company acknowledges and agrees that the obligation of the Company
under this Agreement to indemnify or advance expenses to any Indemnitee for the
matters covered thereby shall be the primary source of indemnification and
advancement of such Indemnitee in connection therewith and any obligation on the
part of any Indemnitee under any Other Indemnification Agreement to indemnify or
advance expenses to such Indemnitee shall be secondary to the Company’s
obligation and shall be reduced by any amount that the Indemnitee may collect as
indemnification or advancement from the Company.  If the Company fails to
indemnify or advance expenses to an Indemnitee as required or contemplated by
this Agreement, and any Person makes any payment to such Indemnitee in respect
of indemnification or advancement of expenses under any Other Indemnification
Agreement on account of such Unpaid Indemnity Amounts, such other Person shall
be subrogated to the rights of such Indemnitee under this Agreement in respect
of such Unpaid Indemnity Amounts.

(b)      The Company, as an indemnifying Party from time to time, agrees that,
to the fullest extent permitted by applicable Law, its obligation to indemnify
Indemnitees under this Agreement shall include any amounts expended by any other
Person under any Other Indemnification Agreement in respect of indemnification
or advancement of expenses to any Indemnitee in connection with any Proceedings
to the extent such amounts expended by such other Person are on account of any
Unpaid Indemnity Amounts.

7.11      Certain Limitations.  Notwithstanding anything to the contrary
contained herein, nothing in this Article VII shall provide indemnification for
the Class A Units Members other than in their capacity as Members. 

Article VIII

TAXES

8.1      Tax Returns.  The Company shall timely cause to be prepared and filed
all U.S. federal, state, local and foreign tax returns for the Company,
including making the elections described in Section 8.2.  Upon written request
by the Company, each Member shall furnish to the Company all pertinent
information in its possession relating to Company operations that is necessary
to enable the Company’s tax returns to be prepared and filed.

8.2      Tax Elections.  The Company shall be entitled to make the following
elections on the appropriate tax returns:

(a)      to adopt the accrual method of accounting;

(b)      to use the calendar year as the taxable year;



44

--------------------------------------------------------------------------------

 

 

(c)      an election pursuant to Section 754 of the Code;

(d)      to deduct and/or amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code;

(e)      to deduct and/or amortize the start-up expenditures of the Company as
permitted by Section 195(b) of the Code;

(f)      to deduct IDCs currently;

(g)      to use the safe harbor cost depletion method; and

(h)      any other election approved by Majority Consent.

It is the intention of the Members that the Company be treated as a partnership
for U.S. federal income tax purposes, and neither the Company nor any Member may
make any election to the contrary, including an election pursuant to Treasury
Regulation section 301.7701-3(c) or any similar provisions of applicable state
law, and no provision of this Agreement shall be construed to sanction or
approve such an election.

8.3      Tax Matters Member. 

(a)      By joining this Agreement, each Member appoints and designates
Blackstone (i) as the “tax matters partner,” within the meaning of Section
6231(a)(7) of the Code and (ii) for any BBA Effective Period, as the
“partnership representative” within the meaning of Section 6223 of the Code (as
applicable, the “Tax Matters Member”), or, in each case, under any similar state
or local law.  The Tax Matters Member shall have any powers necessary to perform
fully in such capacity, and shall be permitted to take any and all actions, to
the extent permitted by law, in consultation with Blackstone if Blackstone is
not the Tax Matters Member.  Blackstone shall have the exclusive authority to
appoint and designate a successor Tax Matters Member for any BBA Effective
Period.  The Tax Matters Member shall be reimbursed by the Company for all costs
and expenses incurred by it, and indemnified by the Company with respect to any
action brought against it, in its capacity as the Tax Matters Member.    

(b)      The Members agree that any and all actions taken by the Tax Matters
Member shall be binding on the Company and all of the Members (provided, that
the Tax Matters Member shall not bind any Member to a settlement agreement that
would reasonably be expected to materially affect such Member disproportionately
to the other Members without obtaining the consent of such Member, which consent
shall not be unreasonably delayed or withheld) and the Members shall reasonably
cooperate with the Company and the Tax Matters Member, and undertake any action
reasonably requested by the Company or the Tax Matters Member, in connection
with any elections made by the Tax Matters Member or as determined to be
reasonably necessary by the Tax Matters Member under any BBA provision.

(c)      Each Member further agrees that, except as otherwise required by
applicable law, such Member will not treat any Company item inconsistently on
such Member’s U.S.

45

--------------------------------------------------------------------------------

 

 

federal, state, local and/or non-U.S. tax returns or in any claim for a refund
with the treatment of the item on the Company’s tax returns, and will not
independently act with respect to tax audits or tax litigation affecting the
Company, unless the prior written consent of the Tax Matters Member has been
obtained.

(d)      The Tax Matters Member may in its sole discretion cause the Company to
make all elections not otherwise expressly provided for in this Agreement
required or permitted to be made by the Company under the Code and any state,
local or non-U.S. tax laws.

(e)      The obligations and covenants of the Members set forth in Sections
8.3(b) and 8.3(c) shall survive the Transfer or withdrawal by any Member of the
whole or any portion of its Membership Interests, the death or legal disability
of any Member, and the dissolution or termination of the Company.

8.4      PTP Qualifying Income.  The Company shall use its best efforts to avoid
making any investment, executing any contract or otherwise undertaking any
activity that would generate income which is not “qualifying income” (as such
term is defined in section 7704(d) of the Code).

8.5      Code Section 83 Safe Harbor Election.

(a)      Class A Units.  The Class A Units are intended to constitute “profit
interests” within the meaning of Internal Revenue Service Revenue Procedures
93-27 and 2001-43 and Internal Revenue Service Notice 2005-43.

(b)      Safe Harbor Election.  Notwithstanding Section 8.2, by executing this
Agreement, each Member authorizes and directs the Company to elect to have the
“Safe Harbor” described in the proposed Revenue Procedure set forth in Internal
Revenue Service Notice 2005-43 (the “Notice”) apply to any interest in the
Company transferred to a service provider or a Person who provides services for
the benefit of the Company (should such an election be applicable to a Person
who provides services for the benefit of the Company) on or after the effective
date of such Revenue Procedure (or any substantially similar Revenue Procedure
or other guidance issued by the Internal Revenue Service).  For purposes of
making such Safe Harbor election, Blackstone is hereby designated as the
“partner who has responsibility for federal income tax reporting” by the Company
and, accordingly, execution of such Safe Harbor election by Blackstone
constitutes execution of a “Safe Harbor Election” in accordance with Section
3.03(1) of the Notice.  The Company and each Member hereby agree to comply with
all requirements of the Safe Harbor described in the Notice (and any
substantially similar Revenue Procedure or other guidance issued by the Internal
Revenue Service) with respect to all Membership Interests transferred in
connection with the performance of services while the election remains
effective, including the requirement that each Member shall prepare and file all
federal income tax returns reporting the income tax effects of each Safe Harbor
Membership Interest issued by the Company in a manner consistent with the
requirements of the Notice (and any substantially similar Revenue Procedure or
other guidance issued by the Internal Revenue Service).

(c)      Certain Amendments.  Each Member authorizes the Board to amend Section
8.5(a) to the extent necessary to achieve substantially the same tax treatment
with respect to any

46

--------------------------------------------------------------------------------

 

 

interest in the Company transferred by the Company to a service provider in
connection with services provided to the Company or for the benefit of the
Company (should such an election be applicable to a person who provides services
for the benefit of the Company) to reflect changes from the rules set forth in
the Notice in subsequent Internal Revenue Service guidance, provided, that such
amendment is not adverse to any Member (as compared with the after-tax
consequences that would result if the provisions of the Notice applied to all
interests in the Company transferred to a service provider by the Company in
connection with services provided to or for the benefit of the Company).

Article IX

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

9.1      Maintenance of Books.  The Company shall keep books and records of
accounts (including a list of the names, addresses, Capital Contributions and
Membership Interests of all Members) and shall keep minutes of the proceedings
of its Board.  The books of account for the Company shall be maintained on an
accrual basis in accordance with the terms of this Agreement and GAAP, except
that the Capital Accounts of the Members shall be maintained in accordance with
Section 4.2.  The accounting year of the Company shall be the Fiscal Year.

9.2      Rights of Members.  In addition to other rights provided by this
Agreement or by applicable Law, each Member shall have the right, for a lawful
purpose reasonably related to such Member’s interest in the Company as a Member
in the Company, upon reasonable written demand containing a concise statement of
such purposes and at such Member’s own expense:

(a)      promptly after becoming available, to obtain a copy of the Company’s
federal, state and local income tax returns for each year;

(b)      to have furnished to such Member a current list of the name and last
known business, residence or mailing address of each Member;

(c)      to have furnished to it a copy of this Agreement and the Certificate
and all amendments thereto, together with copies of the executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed;

(d)      true and full information regarding the amount of cash and a
description and statement of the agreed value of any other property or services
contributed by each Member and which each Member has agreed to contribute in the
future, and the date on which each became a Member; and

(e)      to obtain such other information regarding the affairs of the Company
as is just and reasonable and consistent with the stated purposes of the written
demand.

9.3      Reports.  The Company shall provide each Member with the following
financial statements and reports at the times indicated below: 

(a)       Within one-hundred twenty (120) days after the end of such Fiscal
Year, (i) a statement of operations, a statement of cash flows and a statement
of Member’s capital for such

47

--------------------------------------------------------------------------------

 

 

Fiscal Year and (ii) a balance sheet as of the end of such Fiscal Year, in each
case setting forth in comparative form the figures from the previous Fiscal
Year, together with an auditor’s report thereon to the extent prepared by the
Company.

(b)      annually within one-hundred twenty (120) days after the end of each
Fiscal Year, a reserve report for the Company as of the last day of such Fiscal
Year prepared by an independent petroleum engineering firm that sets forth with
respect to the Company as a whole, proved reserves, future net revenues relating
thereto and the discounted present value of such future net revenues, in
accordance with the rules and regulations promulgated by the Securities and
Exchange Commission under the Securities Act and Securities Exchange Act of
1934, as amended;

(c)       From time to time, the Company shall provide (or cause to be provided)
to the Members any other financial or tax information regarding the Company
reasonably requested by a Member (or its Affiliates and designees).

(d)      The Company shall cause to be furnished to each Member all information
reasonably necessary or appropriate to file its respective tax reports within
forty-five (45) days after the financial statements are required to be issued by
the Company.

(e)      To the extent actually provided to the VCOC Investor (as defined in
Annex A hereto) not already provided pursuant to this Section 9.3, copies of all
financial statements or other reports referred to in clauses (ii), (iii) and
(iv) of the letter agreement attached as Annex A hereto. 

Article X

DISSOLUTION, LIQUIDATION, AND TERMINATION

10.1      Dissolution.  Subject to the provisions of Section 10.2 and any
applicable Laws, the Company shall wind up its affairs and dissolve only on the
first to occur of the following (each a “Dissolution Event”):

(a)      approval of dissolution pursuant to Section 6.3;

(b)      the consummation of a direct or indirect sale of all or substantially
all of the assets of the Company; or

(c)      entry of a decree of judicial dissolution of the Company in accordance
with the Act.

Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been liquidated and the assets distributed as
provided in Section 10.2 and the Certificate has been canceled.

10.2      Liquidation and Termination.  In connection with the winding up and
dissolution of the Company, Blackstone shall act as a liquidator (“Liquidator”),
unless the Board otherwise

48

--------------------------------------------------------------------------------

 

 

determines by Majority Consent.  The Liquidator shall proceed diligently to wind
up the affairs of the Company in an orderly manner and make final distributions
as provided herein and in the Act.  The Liquidator shall use commercially
reasonable efforts to complete the liquidation of the Company within two (2)
years after an applicable Dissolution Event; provided, that such period may be
extended for up to two (2) additional one-year periods by the Board upon
Majority Consent.  The costs of liquidation shall be borne as a Company expense
(including the costs and expenses of the Liquidator, in its capacity as
such).  Until final distribution, the Liquidator shall continue to operate the
Company properties for a reasonable period of time to allow for the sale of all
or a part of the assets thereof with all of the power and authority of the
Members.  The steps to be accomplished by the Liquidator are as follows:

(a)      as promptly as possible after approval of the winding up and
dissolution of the Company and again after final liquidation, the Liquidator
shall cause a proper accounting to be made of the Company’s assets, liabilities,
and operations through the last day of the calendar month in which the winding
up and dissolution is approved or the final liquidation is completed, as
applicable;

(b)      the Liquidator shall cause any notices required by applicable Law to be
sent to each known creditor of and claimant against the Company in the manner
described by applicable Law;

(c)      upon approval of the winding up and dissolution of the Company, the
Liquidator shall, unless the Board otherwise determines by Majority Consent, be
prohibited from distributing assets in kind and shall instead sell for cash the
equity of the Company or the assets of the Company at the best price
available.  The property of the Company shall be liquidated as promptly as is
consistent with obtaining the fair value thereof.  The Liquidator may sell all
of the Company property, including to one (1) or more of the Members; provided,
that any such sale to a Member must be made on an arm’s-length basis under terms
which are in the best interest of the Company and approved by the Common Units
Member.  If any assets are sold or otherwise liquidated for value, the
Liquidator shall proceed as promptly as practicable in a commercially reasonable
manner to implement the procedures of this Section 10.2(c); and

(d)      subject to the terms and conditions of this Agreement any applicable
Law (including the Act), the Liquidator shall distribute the assets of the
Company in the following order of priority:

(i)      First, the Liquidator shall pay, satisfy or discharge from Company
assets all of the debts, liabilities and obligations of the Company, or
otherwise make adequate provision for payment, satisfaction and discharge
thereof; provided, however, that such payments shall not include any Capital
Contributions described in Article IV or any other obligations of the Members
created by this Agreement; and

(ii)      Second, all remaining assets of the Company shall be distributed to
the Members in accordance with Section 5.3(a).



49

--------------------------------------------------------------------------------

 

 

(e)      All distributions to the Members pursuant to Section 10.2(d)(ii) above
shall be in the form of cash, unless the Board otherwise determines by Majority
Consent.

(f)      When the Liquidator has complied with the foregoing liquidation plan,
the Liquidator (or the Board), on behalf of all Members, shall execute,
acknowledge and cause to be filed a Certificate of Cancellation.

10.3      Provision for Contingent Claims.

(a)      The Liquidator shall make a reasonable provision to pay all claims and
obligations, including all contingent, conditional or unmatured claims and
obligations, actually known to the Company but for which the identity of the
claimant is unknown; and

(b)      If there are insufficient assets to both pay the creditors pursuant to
Section 10.2 and to establish the provision contemplated by Section 10.3(a),
subject to applicable Law, the claims shall be paid as provided for in
accordance to their priority and, among claims of equal priority, ratably to the
extent of assets therefor.

10.4      Deficit Capital Accounts.  Notwithstanding anything contained in this
Agreement or any custom or rule of law to the contrary, no Member shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Company.

10.5      Deemed Contribution and Distribution.  In the event the Company is
“liquidated” within the meaning of Treasury Regulation section
1.704-1(b)(2)(ii)(g) but no Dissolution Event has occurred, the Company’s
property shall not be liquidated, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up.  Instead, solely
for federal income tax purposes, the Company shall be deemed to have contributed
all Company property and liabilities to a new limited liability company in
exchange for an interest in such new limited liability company and, immediately
thereafter, the Company will be deemed to liquidate by distributing interests in
the new limited liability company to the Members.

Article XI

AMENDMENT OF THE AGREEMENT; OTHER TRANSACTIONS

11.1      Amendments to be Adopted by the Company.  Each Member agrees that an
appropriate Manager or Officer of the Company, in accordance with and subject to
the limitations contained in Article VI, may execute, swear to, acknowledge,
deliver, file and record whatever documents may be required to reflect:

(a)      a change in the name of the Company in accordance with this Agreement,
the location of the principal place of business of the Company or the registered
agent or office of the Company which has been approved by Majority Consent;

(b)      admission or substitution of Members whose admission or substitution
has been made in accordance with this Agreement;



50

--------------------------------------------------------------------------------

 

 

(c)      a change that the Board believes is reasonable and necessary or
appropriate to qualify or continue the qualification of the Company as a limited
liability company under the Laws of any state or that is necessary or advisable
in the opinion of the Board to ensure that the Company will not be taxable as a
corporation or otherwise taxed as an entity for federal income tax purposes; and

(d)      an amendment that is necessary, in the opinion of counsel, to prevent
the Company or its officers from in any manner being subjected to the provisions
of the Investment Company Act of 1940, as amended, or “plan asset” regulations
adopted under the Employee Retirement Income Security Act of 1974, as amended,
whether or not substantially similar to plan asset regulations currently applied
or proposed by the United States Department of Labor.

11.2      Amendment Procedures.  Except as provided in Section 11.1 and Section
11.3, all amendments to this Agreement must be in writing and signed by the
Common Units Member and, if required under Section 6.3(b), approved by the Board
with Unanimous Consent.

11.3      Decisions Requiring Additional Consents. In addition to any other vote
or consent of the Members required by applicable Law or this Agreement, the
Company shall not, directly or indirectly (including through merger,
consolidation, operation of Law or otherwise), do or agree to do, and shall not
permit any of its Subsidiaries to do or agree to do, any of the following,
without the consent of Members holding at least a majority of the Class A Units:

(a)      authorize or approve any amendment or modification to this Agreement
that materially, disproportionately and adversely affects the Class A Units
Members as a class;

(b)      amend or modify this Agreement (i) to increase the Capital Contribution
obligation (or any liability) of a Class A Units Member, (ii) in any other
manner that adversely affects any Class A Unit Member’s rights hereunder unless
such amendment or modification applies equally to all Members, or (iii) in any
other manner that adversely affects any Member’s rights as a Class A Unit Member
(except as permitted by Section 11.3(h);

(c)      authorize or approve the issuance of any Class A Units or the increase
or decrease in the number of authorized Class A Units;

(d)       amend or modify Section 2.4,  Section 3.3,  Section 3.6(c),  Section
3.7(e),  Section 3.8,  Section 6.2(c),  Section 6.14,  Section 9.2,  Section 9.3
or this Article XI;  

(e)      purchase, or agree to purchase, any oil and gas assets outside of the
Core Area or the Non-Core Area (which for the avoidance of doubt shall not
include the receipt of any form of equity security in connection with any sale
transaction effected by the Company);

(f)      approve the merger or consolidation of the Company with or into any
other Person (or the exchange or conversion of securities with or into those of
any other Person), unless the Class A Units Member would receive the same class
of Equity Interests as the Common Units Member to the extent the Class A Units
Member would be entitled to distributions pursuant to Section 5.3(a)    



51

--------------------------------------------------------------------------------

 

 

(g)      merge or consolidate the Company or any of its Subsidiaries with or
into a “special purpose acquisition company,” “shell company,” “blank check
company” or similar entity; or

(h)      issue any additional Equity Interests or accept any additional Capital
Contributions (or other capital contributions) unless, in the good faith
judgment of the Board, for valid business purposes consistent with the business
of the Company and not with the intent to adversely affect the rights of the
Class A Units Members or the Class A Units in any respect.    

Article XII

MEMBERSHIP INTERESTS

12.1      Certificates.  Membership Interests will not be certificated unless
otherwise approved by Majority Consent, and subject to the provisions set by
Majority Consent, of the Board.

12.2      Registered Holders.  The Company shall be entitled to recognize the
exclusive right of a Person registered on its books and records as the owner of
the indicated Membership Interest and shall not be bound to recognize any
equitable or other claim to or interest in such Membership Interest on the part
of any Person other than such registered owner, whether or not it shall have
express or other notice thereof, except as otherwise provided by Law.

12.3      Security.  For purposes of providing for Transfer of, perfecting a
Security Interest in, and other relevant matters related to, a Membership
Interest, the Membership Interest will be deemed to be a “security” subject to
the provisions of Articles 8 and 9 of the Delaware Uniform Commercial Code and
any similar Uniform Commercial Code provision adopted by the State of Delaware
or any other relevant jurisdiction.

Article XIII

GENERAL PROVISIONS

13.1      Offset.  Whenever the Company is to pay any sum to any Member or any
Member is to pay or contribute any sum to the Company, any amounts that a Member
or the Company owes the other for which it is due or past due may be deducted
from that sum before payment.

13.2      Entire Agreement.  This Agreement and the Management Services
Agreement (along with any exhibits or schedules to such documents and any other
agreement specifically referenced herein and therein) constitute the entire
agreement and supersedes (a) all prior oral or written proposals, term sheets or
agreements, (b) all contemporaneous oral proposals or agreements and (c) all
previous negotiations and all other communications or understandings between the
Members with respect to the subject matter hereof.  In the event of a conflict
between the terms of this Agreement and the terms of the Management Services
Agreement as between the Members hereto, the terms of this Agreement shall
control, except for the confidentiality and non-use provisions of such
agreements (in which event the terms of the Management Services Agreement shall
control.



52

--------------------------------------------------------------------------------

 

 

13.3      Waivers.  Neither action taken (including any investigation by or on
behalf of any Party) nor inaction pursuant to this Agreement shall be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the Party not committing such action or
inaction.  A waiver by any Member of a particular right, including breach of any
provision of this Agreement, shall not operate or be construed as a subsequent
waiver of that same right or a waiver of any other right.

13.4      Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and permitted assigns.

13.5      Governing Law; Severability.

(a)      THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND SHALL BE CONSTRUED,
INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES WHICH, IF
APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b)      In the event of a direct conflict between the provisions of this
Agreement and any mandatory provision of the Act or other Laws, the applicable
provision of the Act or such other Laws, as the case may be, shall control.  If
any provision of this Agreement, or the application thereof to any Person or
circumstance, is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances shall not be affected thereby and that provision shall be enforced
to the greatest extent permitted by the Act or other Laws, as the case may be.

13.6      Further Assurances.  Subject to the terms and conditions set forth in
this Agreement, each of the Parties agrees to use all reasonable efforts to
take, or to cause to be taken, all reasonable actions, and to do, or to cause to
be done, all reasonable things necessary, proper or advisable under applicable
Laws to consummate and make effective the transactions contemplated by this
Agreement.  In case, at any time after the execution of this Agreement, any
further action is necessary or desirable to carry out its purposes, the proper
officers or directors of the Parties shall take or cause to be taken all such
reasonably necessary action.

13.7      Exercise of Certain Rights.  Except for rights expressly provided in
this Agreement, no Member may maintain any action for partition of the property
of the Company.  The Members agree not to maintain any action for dissolution
and liquidation of the Company pursuant to Section 18-802 of the Act or any
similar applicable statutory or common law dissolution right without Majority
Consent.

13.8      Notice to Members of Provisions of this Agreement.  By executing this
Agreement, each Member acknowledges that it has actual notice of all of the
provisions of this Agreement.  Each Member hereby agrees that this Agreement
constitutes adequate notice of all such provisions.



53

--------------------------------------------------------------------------------

 

 

13.9      Counterparts.  This Agreement may be executed in multiple counterparts
and delivered by facsimile or portable document format, each of which, when
executed, shall be deemed an original, and all of which shall constitute but one
and the same instrument.

13.10    Books and Records.  The Officers of the Company shall keep correct and
complete books and records of account, including the names and addresses of all
Members and the number and class of the interest held by each at its registered
office or principal place of business, or at the office of its transfer agent or
registrar.

13.11    Information.

(a)      The Members acknowledge that they and their respective appointed
Managers shall receive information from or regarding the Company and its
Subsidiaries in the nature of trade secrets or that otherwise is confidential
information or proprietary information (as further defined below in this Section
13.11(a), “Confidential Information”), the release of which would be damaging to
the Company or Persons with which the Company conducts business.  Each Member
shall hold in strict confidence, and shall require that such Member’s appointed
Managers hold in strict confidence, any Confidential Information that such
Member or such Member’s appointed Managers receives, and each Member shall not,
and each Member shall require that such Member’s appointed Managers agree not
to, disclose such Confidential Information to any Person other than another
Member, Manager or officer of the Company, or use such information for any
purpose other than to evaluate, analyze, and keep apprised of the Company’s
assets and its interest therein, except for disclosures (i) to comply with any
Laws (including applicable stock exchange or quotation system requirements),
provided, that, if permitted by applicable Laws, a Member or Manager must notify
the Company promptly of any disclosure of Confidential Information which is
required by Law, and any such disclosure of Confidential Information shall be to
the minimum extent required by Law, (ii) to (A) Affiliates, partners,
stockholders, investors, directors, officers, employees, agents, attorneys,
consultants, lenders, professional advisers or representatives of the Member or
Manager or their respective Affiliates, in each case who have a reasonable need
to know such Confidential Information or (B) solely in connection with
disclosures of a general nature regarding general financial and operational
information, return on investment and similar information to partners (including
limited partners), members, partners, stockholders or investors of the Member
and its Affiliates (provided, that in each case such Member or Manager shall be
responsible for assuring such Affiliates’, partners’, members’, stockholders’,
investors’, directors’, officers’, employees’, agents’, attorneys’,
consultants’, lenders’, professional advisers’ and representatives’ compliance
with the terms hereof (and such Member or Manager, as applicable, shall be
liable for any non-compliance by such Persons as if such Persons were bound
as  a party hereto), except to the extent any such Person who is not an
Affiliate, partner, member, stockholder, director, officer or employee has
agreed in writing addressed to the Company to be bound by customary undertakings
with respect to confidential and proprietary information substantially similar
to this Section 13.11(a)), (iii) to Persons to which that Member’s Membership
Interest may be Transferred as permitted by this Agreement, but only if the
recipients of such information have agreed to be bound by customary
confidentiality and non-use undertakings substantially similar to this Section
13.11(a), (iv) of information that a Member also has received from a source
independent of the Company and that such Member reasonably believes such source
obtained such information without breach of any obligation of confidentiality to
the Company, another Member, Manager or any of their Affiliates, (v) of
information obtained prior to the formation of the

54

--------------------------------------------------------------------------------

 

 

Company, provided, that this clause (v) shall not relieve any Member or any of
its Affiliates from any obligations it may have to any other Member or any of
its Affiliates under any existing confidentiality agreement, (vi) that have been
or become independently developed by a Member, a Manager or its Affiliates or on
their behalf without using any of the Confidential Information, (vii) that are
or become generally available to the public (other than as a result of a
prohibited disclosure by such Member or Manager or its representatives), (viii)
in connection with any proposed Transfer of all or part of a Membership Interest
of a Member, or of working interests or other assets of such Member, or the
proposed sale of all or substantially all of a Member or its direct or indirect
parent or the proposed debt or equity financing of a Member or its direct or
indirect parent, to Persons to which such interest may be directly or indirectly
transferred or which may provide such debt or equity financing (and their
respective advisors or representatives), but only if the recipients of such
information have agreed to be bound by customary undertakings with respect to
confidential and proprietary information similar to this Section 13.11(a)
(unless, in the case of advisors or representatives, such Persons are otherwise
bound by a duty of non-disclosure and non-use with respect to confidential and
proprietary information), (ix) to Third Parties to the extent necessary for a
person to provide services under the Management Services Agreement or as
operator of any of the Company’s assets, as applicable, or (x) to the extent the
Company shall have consented to such disclosure in writing.  The Members agree
that breach of the provisions of this Section 13.11(a) by such Member or such
Member’s appointed Managers would cause irreparable injury to the Company for
which monetary damages (or other remedy at Law) would be inadequate in view of
(i) the complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a Member or Manager to comply
with such provisions and (ii) the uniqueness of the Company’s business and the
confidential nature of the Confidential Information.  Accordingly, the Members
agree that the provisions of this Section 13.11(a) may be enforced by the
Company (or any Member on behalf of the Company) by temporary or permanent
injunction (without the need to post bond or other security therefor), specific
performance or other equitable remedy and by any other rights or remedies that
may be available at law or in equity.  The term “Confidential Information” shall
include any information pertaining to the identity of the Members and the
Company’s (or its Subsidiaries’, if any) business which is not available to the
public, whether written, oral, electronic, visual form or in any other media,
including such information that is proprietary, confidential or concerning the
Company’s (or its Subsidiaries’, if any) ownership and operation of assets or
related matters, including any actual or proposed operations or development
project or strategies, other operations and business plans, actual or projected
revenues and expenses, finances, contracts and books and records.

(b)      The Members acknowledge that, from time to time, the Company may need
information from any or all of such Members for various reasons, including for
complying with various federal and state Laws.  Each Member shall provide to the
Company all information reasonably requested by the Company for purposes of
complying with federal or state Laws within a reasonable amount of time from the
date such Member receives such request; provided, however, that, except as
required by applicable Law, no Member shall be obligated to provide such
information to the Company to the extent such disclosure (i) could reasonably be
expected to result in the breach or violation of any contractual obligation (if
a waiver of such restriction cannot reasonably be obtained) or Law or (ii)
involves secret, confidential or proprietary information of such Member or its
Affiliates.



55

--------------------------------------------------------------------------------

 

 

(c)      The Members acknowledge and agree that none of the Members nor the
Company shall furnish or otherwise provide a copy of this Agreement (or any part
hereof) to any Person (other than the Members and their respective Affiliates,
representative(s) and adviser(s)), unless (i) otherwise agreed in writing by the
Members, (ii) required by applicable Laws (and if required by applicable Laws, a
copy of the applicable portions of this Agreement shall be furnished only to the
extent necessary to comply with such applicable Laws) and (iii) in compliance
with clauses (i) – (x) of Section 13.11(a), as if this Agreement were
Confidential Information.

(d)      No Class A Units Member shall be entitled to obtain any information
relating to the Company except as expressly provided in this Agreement or to the
extent required by Law; and to the extent a Class A Units Member is so entitled
to such information, such Class A Units Member shall be subject to the
provisions of this Section 13.11. Except as expressly provided in this
Agreement, no Class A Units Member shall be entitled to obtain any information
relating to the Company described in Section 18-305 of the Act.

13.12      Liability to Third Parties.  Except as required by applicable Law or
as otherwise expressly provided herein, no Member shall be liable to any Person
(including any Third Party, the Company or to another Member) (a) as the result
of any act or omission of another Member or (b) for Company losses, liabilities
or obligations (except as otherwise expressly agreed to in writing by such
Member or as a result of such Member having made available to the Company, for
its proportionate share equal to its Membership Interest, such Member’s
insurance program (commercial, self-funded, self-insured or other similar
programs)).

13.13      No Third Party Beneficiaries.  Except as set forth in Section 7.1
(with respect to Indemnitees) and Section 13.17, the provisions of this
Agreement are for the exclusive benefit of the Members and the Company and their
respective successors and permitted assigns and, solely with respect to Article
VII, the indemnified Persons described therein.  Except for the foregoing, this
Agreement is not intended to benefit or create rights in any other Person or
Governmental Authority, including (a) any Person or Governmental Authority to
whom any debts, liabilities or obligations are owed by the Company or any
Member, or (b) any liquidator, trustee or creditor acting on behalf of the
Company, and no such creditor or any other Person or Governmental Authority
shall have any rights under this Agreement, including rights with respect to
enforcing the payment of Capital Contributions.

13.14      Notices.  Except as otherwise provided in this Agreement to the
contrary, any notice or communication required or permitted to be given under
this Agreement shall be in writing and sent to the address of the Party set
forth below, or to such other more recent address of which the sending Party
actually has received written notice:

(a)      if to the Company:

c/o Blackstone Management Partners L.L.C.
345 Park Avenue, 31st Floor
New York, NY 10154
Attention:  Angelo Acconcia
Facsimile:  (212) 201-2874

 



56

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attn: Antonio R. Sanchez, III

Facsimile: (713) 756-2782

 

Kirkland & Ellis LLP
600 Travis Street, Suite 2400
Houston, Texas 77002
Attention:      Andrew Calder, P.C.
                       Rhett Van Syoc
Facsimile:      (713) 835-3601
Email:            andrew.calder@kirkland.com
                       rhett.vansyoc@kirkland.com

(b)      if to the Members, to each of the Members listed on Exhibit A at the
address set forth therein.

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
facsimile or electronic mail.

13.15    Disputes.

(a)      Consent to Jurisdiction and Service of Process; Appointment of Agent
for Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL
BE LITIGATED IN SUCH COURTS.  EACH PARTY (i) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (ii)
AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY
MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (iii) AGREES THAT IT
WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH
COURTS.  EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND
VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS,
AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS.  A COPY OF ANY SERVICE
OF PROCESS SERVED UPON THE PARTIES SHALL BE MAILED BY REGISTERED MAIL

57

--------------------------------------------------------------------------------

 

 

TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE
LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF SERVICE OF
PROCESS.  IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT SERVICE, EACH
PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED MAIL SHALL
CONSTITUTE SUFFICIENT SERVICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(b)      Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.  EACH PARTY ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP; THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT; AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION
CONTEMPLATED HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.16      Expenses.  The Company will promptly reimburse each of the Class A
Units Members and Common Units Member for all reasonable costs and expenses
incurred by or on behalf of such Members (including the fees and expenses of
attorneys, consultants, accountants, and other advisors, travel costs and
miscellaneous expenses) in connection with the negotiation, preparation,
execution and delivery of this Agreement and any other document or agreement
referred to herein or therein not to exceed $25,000 in the aggregate for the
Class A Units Members.

13.17      No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Member may be
a partnership or limited liability company, each Member hereto, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges
that no Persons other than the Members shall have any obligation hereunder and

58

--------------------------------------------------------------------------------

 

 

that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Member (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any Member
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any of the foregoing, but in each case not including the Members (each, but
excluding for the avoidance of doubt, the Members, a “Member Affiliate”),
whether by or through attempted piercing of the corporate veil, by or through a
claim (whether in tort, contract or otherwise) by or on behalf of such party
against the Member Affiliates, by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Member Affiliate, as such, for any obligations of the applicable
party under this Agreement or the transactions contemplated hereby, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.  Except to
the extent otherwise expressly set forth in, and subject in all cases to the
terms and conditions of and limitations herein, this Agreement may only be
enforced against, and any claim or cause of action of any kind based upon,
arising out of, or related to this Agreement, or the negotiation, execution or
performance of this Agreement, may only be brought against the entities that are
expressly named as parties hereto and then only with respect to the specific
obligations set forth herein with respect to such party.  Each Member Affiliate
is expressly intended as a third-party beneficiary of this Section 13.17.

13.18      Adjustments for Unit Splits.  Wherever in this Agreement there is a
reference to a specific number of Common Units, Class A Units or other units of
any class or series of Membership Interests (“Units”), or a price per Unit, or
consideration received in respect of such Unit, then, upon the occurrence of any
subdivision, combination or distribution of such class or series of Membership
Interests, the specific number of Units so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding Units of such class or series of Membership Interests by such
subdivision, combination or distribution.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



59

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Effective
Date.

 

 

 

THE COMPANY:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

By: Aguila Production Aggregator, LLC
its Managing Member

 

 

 

 

 

By:

 

Name: Angelo Acconcia

 

Title: President

 





[Signature page to Aguila Production HoldCo, LLC Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

CLASS A UNITS MEMBER:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

Name: Antonio R. Sanchez, III

 

Title: Chief Executive Officer

 





[Signature page to Aguila Production, LLC Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

COMMON UNITS MEMBER:

 

 

 

AGUILA PRODUCTION

 

AGGREGATOR, LLC

 

 

 

 

 

By:

 

Name: Angelo Acconcia

 

Title: President

 

 

 



[Signature page to Aguila Production, LLC Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

Ownership Information
(as of [●])

 

Common Units

 

 

Name and Address of Common Units Member

Common Units

Aguila Production Aggregator, LLC

Attn: Angelo Acconcia

c/o The Blackstone Group

345 Park Avenue, 31st Floor

New York, NY 10154

Attention:  Angelo Acconcia

Facsimile:  (212) 201-2874

 

[●]

Total Common Units Member Common Unit:

[●]

 

Class A Units

 

 

Name and Address of Class A Units Members

Class A Units

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, TX 77002

Attn: Antonio R. Sanchez, III

Facsimile: (713) 756-2782

100

Total Class A Units Issued:

100

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit B

Initial Capital Contributions
(as of [●])

Common Units Member:                  $[●]

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.2

Initial Board of Managers

Managers

Angelo Acconcia

Gary Levin

Chris Placca

Manager Alternate:

 



 

--------------------------------------------------------------------------------

 

 

Schedule 6.8

Initial Officers

Chief Executive Officer:       Dave Roberts

[●]                                         [●]

[●]                                         [●]

[●]                                         [●]

 



 

--------------------------------------------------------------------------------

 

 

Annex A

VCOC LETTER

[Company Name]

[Date]

[VCOC Partnership]
[Address]

Dear Sir/Madam:

Reference is made to the Limited Liability Company Agreement by and among
[_______], LLC (the “Company”), [Name of the VCOC Partnership] (the “VCOC
Investor”) and the other parties thereto, dated as of [*], 2016 (the “LLC
Agreement”).

The Company hereby agrees that for so long as the VCOC Investor, directly or
through one (1) or more subsidiaries, continues to hold any Common Units (or
other securities of the Company into which such Common Units may be converted or
for which such Common Units may be exchanged), without limitation or prejudice
of any the rights provided to the VCOC Investor under the LLC Agreement, the
Company shall:

☐      Provide the VCOC Investor or its designated representative with:

(i)        the right to visit and inspect any of the offices and properties of
the Company and its subsidiaries during normal business hours at the VCOC
Investor’s expense (and subject to, in the case of the Company’s oil and gas
properties, (a) the execution of an access agreement reasonably satisfactory to
the Company and (b) if the property is not operated by the Company or an
affiliate, subject to approval of the operator of the property) and inspect and
copy the books and records of the Company and its subsidiaries, at such times as
the VCOC Investor shall reasonably request;

(ii)       as soon as available and in any event within sixty (60) days after
the end of each of the first (1st) three (3) quarters of each fiscal year of the
Company, consolidated balance sheets of the Company and its subsidiaries as of
the end of such period, and consolidated statements of income and cash flows of
the Company and its subsidiaries for the period then ended prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except as otherwise noted therein, and subject to
the absence of footnotes and to year-end adjustments;

(iii)      as soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of the Company, a consolidated balance
sheet of the Company and its subsidiaries as of the end of such year, and
consolidated statements of income and cash flows of the Company and its
subsidiaries for the year then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise

 

--------------------------------------------------------------------------------

 

 

noted therein, together with an auditor’s report thereon of a firm of
established national reputation;

(iv)      to the extent the Company is required by law or pursuant to the terms
of any outstanding indebtedness of the Company to prepare such reports, any
annual reports, quarterly reports and other periodic reports pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934, actually prepared by the
Company as soon as available; and

(v)      copies of all materials provided to the Company’s Board at the same
time as provided to the directors of the Company and if requested, copies of all
materials provided to the board of directors of the Company’s subsidiaries.

Make appropriate officers and directors of the Company, and its subsidiaries,
available periodically and at such times as reasonably requested by the VCOC
Investor for consultation with the VCOC Investor or its designated
representative with respect to matters relating to the business and affairs of
the Company and its subsidiaries, including, without limitation, significant
changes in management personnel and compensation of employees, introduction of
new products or new lines of business, important acquisitions or dispositions of
plants and equipment, significant research and development programs, the
purchasing or selling of important trademarks, licenses or concessions or the
proposed commencement or compromise of significant litigation;

To the extent consistent with applicable law (and with respect to events which
require public disclosure, only following the Company’s public disclosure
thereof through applicable securities law filings or otherwise), inform the VCOC
Investor or its designated representative in advance with respect to any
significant corporate actions, including, without limitation, extraordinary
dividends, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the certificate
of incorporation or formation or other organizational documents of the Company
or any of its subsidiaries, and to provide the VCOC Investor or its designated
representative with the right to consult with the Company and its subsidiaries
with respect to such actions; and

Provide the VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine to be
reasonably necessary under applicable legal authorities promulgated after the
date hereof to qualify its investment in the Company as a “venture capital
investment” for purposes of the United States Department of Labor Regulation
published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”).

The Company agrees to consider, in good faith, the recommendations of the VCOC
Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

 



 

--------------------------------------------------------------------------------

 

 

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided, that the
VCOC Investor takes reasonable steps to minimize the extent of any such required
disclosure.

In the event the VCOC Investor or any of the other purchasers transfers all or
any portion of their investment in the Company to an affiliated entity (or to a
direct or indirect wholly-owned conduit subsidiary of any such affiliated
entity) that is intended to qualify as a venture capital operating company under
the Plan Asset Regulation, such affiliated entity shall be afforded the same
rights with respect to the Company afforded to the VCOC Investor  hereunder and
shall be treated, for such purposes, as a third party beneficiary hereunder.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

[COMPANY]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

Agreed and acknowledged as of the date first above written:

[VCOC PARTNERSHIP]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX E

 

FORM OF

WARRANT AGREEMENT

 



 

--------------------------------------------------------------------------------

 

 

SANCHEZ ENERGY CORPORATION

WARRANT TO PURCHASE COMMON SHARES

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE ISSUER AND, IF
APPLICABLE, THE TRANSFER AGENT FOR SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

 

THIS WARRANT AGREEMENT, dated as of [●], 2017 (this “Agreement”), is by and
between (a) SANCHEZ ENERGY CORPORATION, a Delaware corporation (the
“Corporation”), and (b) Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Holder”).  The Corporation and the Holder are sometimes
referred to herein collectively as the “Parties” or individually as a “Party.” 

 

R E C I T A L S:

 

WHEREAS, the Corporation and the other parties thereto have entered into an
Interim Investors Agreement, dated as of [●], 2016 (the “Investors Agreement”);
and

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Investors Agreement, the Corporation has agreed to issue to the Holder warrants
to purchase up to an aggregate of 6,500,000 shares of common stock, par value
$0.01 per share of the Corporation, subject to adjustment as set forth herein;
and

 

WHEREAS, this Agreement is intended to set forth the terms and conditions of the
Warrants (defined below).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 



1

--------------------------------------------------------------------------------

 

 

Article 1
Definitions and References

 

Section 1.01.      Definitions.  As used herein, the following terms have the
respective meanings:

 

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2.02, multiplied by (b) the Exercise Price.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Houston, Texas are authorized or
obligated by law or executive order to close.

 

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation, including a Right associated with each Common Share.

 

“Corporation” has the meaning set forth in the preamble.

 

“Equity Interests” means shares of capital stock (including, with respect to the
capital stock of the Corporation, Preferred Stock), partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“Exercise Agreement” has the meaning assigned to such term in Section 3.01(a).

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3.01 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Corporation of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Price” means $10.00 per Common Share, subject to adjustment as set
forth in this Agreement.



2

--------------------------------------------------------------------------------

 

 

 

“Expiration Date” means [•], 20224.

 

“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Shares for such day on all domestic securities exchanges on which the
Common Shares may at the time be listed; (b) if there have been no sales of the
Common Shares on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Shares on all such exchanges at the
end of such day; (c) if on any such day the Common Shares are not listed on a
domestic securities exchange, the VWAP Price of the Common Shares as quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association for such day; or (d) if there have been no sales of the Common
Shares on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for Common Shares quoted on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided that, if the Common Shares are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Shares are not listed on any domestic securities exchange or quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Shares shall be the fair
market value per Common Share as determined in good faith by the Board.

 

“GAAP” means generally accepted accounting principles in the United States,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards
Board, as in effect from time to time.

 

“Holder” has the meaning set forth in the preamble.

 

“Investors Agreement” has the meaning set forth in the recitals.

 

“NYSE” means New York Stock Exchange.

 

“Original Issue Date” means [●], 2016.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Parties” has the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------

4 NTD: Five years from issuance date to be inserted.

 



3

--------------------------------------------------------------------------------

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Right” has the meaning assigned to such term in the Rights Agreement.

 

“Rights Agreement” means that certain Rights Agreement, dated as of July 28,
2015, between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

 

“Securities” has the meaning assigned to such term in Section 5.01.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Share.

 

“Warrant” means this warrant and all warrants issued upon division or
combination of, or in substitution for, this warrant.

 

“Warrant Register” has the meaning assigned to such term in Section 6.06.

 

“Warrant Shares” means the Common Shares purchasable upon exercise of this
Warrant in accordance with the terms of this Agreement (without taking into
account any limitations or restrictions on the exercisability of this Warrant,
other than with respect to Section 2.02,  Section 2.03 or Section 3.01 of this
Warrant).  Each Warrant Share issued upon the exercise in whole or in part, of
this Warrant shall include a Right.

 

Section 1.02.      Rules of Construction.  Unless the context otherwise requires
or except as otherwise expressly provided:

 

 

(i)       an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP;

 

(ii)      “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision;

 

(iii)     all references to Sections or Articles or Exhibits refer to Sections
or Articles or Exhibits of or to this Agreement unless otherwise indicated; and

 



4

--------------------------------------------------------------------------------

 

 

(iv)     references to agreements or instruments, or to statutes or regulations,
are to such agreements or instruments, or statutes or regulations, as amended
from time to time (or to successor statutes and regulations).

 

Article 2
ISSUANCE, exercise and EXPIRATION of warrant

 

Section 2.01.      Issuance of Warrant.    Subject to the terms and conditions
hereof, this Warrant shall represent the right to purchase from the Corporation
6,500,000 Warrant Shares (subject to adjustment as provided herein) in whole or
in part.

 

 

Section 2.02.      Exercise of Warrant.    Subject to the terms and conditions
hereof, at any time on any Business Day and from time to time beginning on the
Original Issue Date and until 5:00 p.m., Central Time, on the Expiration Date,
the Holder may exercise this Warrant in whole or in part for any number of the
Warrant Shares purchasable hereunder in respect thereof (subject to adjustment
as provided herein) as provided in Section 3.01.

 

 

Section 2.03.      Expiration of Warrant.    This Warrant shall terminate and
become void as of 5:00 p.m., Central Time, on the Expiration Date.

 

 

Article 3
EXERCISE PROCEDURE

 

Section 3.01.      Conditions to Exercise.  The Holder may exercise this Warrant
only upon:

 

 

(a)      surrender of this Warrant to the Corporation at its then principal
executive offices, together with an Exercise Agreement in the form attached
hereto as Exhibit A (each, an “Exercise Agreement”), duly completed (including
specifying the number of Warrant Shares to which the Holder is entitled to
purchase hereunder and the number of Warrant Shares to be purchased) and
executed;

 

(b)      payment to the Corporation of the Aggregate Exercise Price in
accordance with Section 3.02; and

 

(c)      to the extent any withholding tax on the exercise of a Warrant is
required, the Holder shall nonetheless be entitled to exercise the Warrant;
provided that the Holder shall make a cash payment to the Corporation in an
amount sufficient to satisfy any such applicable withholding tax.

 

Section 3.02.      Payment of the Aggregate Exercise Price.    Payment of the
Aggregate Exercise Price shall be made by delivery to the Corporation of a
certified or official bank check payable to the order of the Corporation or by
wire transfer of immediately available funds to an account designated in writing
by the Corporation, in the amount of such Aggregate Exercise Price; provided,
that the Corporation may elect, within one Business Day of receipt of the duly
completed and executed Exercise Agreement, to (a) withhold from the Holder a
number of

5

--------------------------------------------------------------------------------

 

 

Warrant Shares then issuable upon exercise by the Holder of this Warrant with an
aggregate Fair Market Value as of the Exercise Date equal to such Aggregate
Exercise Price (and such withheld Warrant Shares shall no longer be issuable
under this Warrant) and (b) refund to the Holder (by delivery to the Holder of a
certified or official bank check payable to the order of the Holder or by wire
transfer of immediately available funds to an account designated in writing by
the Holder) the amount of such Aggregate Exercise Price that the Holder
delivered to the Corporation.

 

 

In the event of any withholding of Warrant Shares pursuant to this Section 3.02
where the number of Common Shares whose Fair Market Value is equal to the
Aggregate Exercise Price is not a whole number, the number of Common Shares
withheld by the Corporation shall be rounded up to the nearest whole Common
Share and the Corporation shall make a cash payment to the Holder (by delivery
of a certified or official bank check or by wire transfer of immediately
available funds) based on the incremental fraction of a Common Share being so
withheld by the Corporation from the Holder in an amount equal to the product of
(x) such incremental fraction of a Common Share being so withheld multiplied by
(y) the Fair Market Value of one Warrant Share on the Exercise Date.

 

Section 3.03.      Delivery of Certificates.  To the extent any Common Shares of
the Corporation are at the time of exercise represented in certificated form,
then, at the election of the Holder as set forth in the Exercise Agreement, the
Corporation shall, as promptly as practicable on or after the Exercise Date, and
in any event within three Business Days thereafter, execute (or cause to be
executed) and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the Warrant Shares issuable upon such exercise,
together with cash in lieu of any fraction of a Common Share, as provided in
Section 3.04 hereof.  Such certificate(s) shall be delivered to the address
specified by the Holder in the applicable Exercise Agreement.  The certificate
or certificates so delivered shall be, to the extent possible, in such
denomination or denominations as the Holder shall reasonably request in the
Exercise Agreement and shall be registered in the name of the Holder or, subject
to compliance with Section 3.06(f) and Section 6.05, such other Person’s name as
shall be designated in the Exercise Agreement.  Upon the exercise of this
Warrant by the Holder, this Warrant shall be deemed to have been exercised by
the Holder and such certificate or certificates for Warrant Shares shall be
deemed to have been issued, and the Holder or any other Person so designated to
be named therein in compliance with Section 3.06(f) and Section 6.05 shall be
deemed to have become the holder of record of such Warrant Shares for all
purposes, immediately prior to the close of business on the Exercise Date.

 

 

Section 3.04.      Fractional Shares.  The Corporation shall not be required to
issue a fractional Warrant Share upon exercise of any Warrant.  As to any
fraction of a Warrant Share that the Holder would otherwise be entitled to
purchase upon such exercise, the Corporation shall pay to the Holder an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction of a
Warrant Share multiplied by (ii) the Fair Market Value of one Warrant Share on
the Exercise Date.

 

 

Section 3.05.      Delivery of New Warrant.  Unless the purchase rights
represented by this Warrant shall have been fully exercised, the Corporation
shall, at the time of delivery of the Warrant Shares being issued in accordance
with this Article 3,  provide by notation in the Warrant

6

--------------------------------------------------------------------------------

 

 

Register the number, if any, of Warrant Shares that remain subject to purchase
by the Holder upon exercise.

 

 

Section 3.06.      Valid Issuance of Warrant and Warrant Shares; Payment of
Taxes.  With respect to each exercise of this Warrant, the Corporation hereby
represents, covenants and agrees:

 

 

(a)      This Warrant is, and any warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.

 

(b)      Each Warrant Share (including the Right associated therewith) issuable
upon the exercise of this Warrant pursuant to the terms hereof shall be, upon
issuance, and the Corporation shall take all such actions as may be necessary or
appropriate in order that each Warrant Share is, validly issued, fully paid and
non-assessable, issued without violation of any preemptive or similar rights of
any stockholder of the Corporation and free and clear of all taxes, liens and
charges.

 

(c)      The Corporation shall take all such actions as may be necessary to
ensure that all such Warrant Shares are issued without violation by the
Corporation of any applicable law or governmental regulation or any requirements
of any domestic securities exchange upon which Common Shares or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Corporation upon each such issuance).

 

(d)      The Corporation shall use commercially reasonable efforts to cause the
Warrant Shares, immediately upon such exercise, to be listed on the NYSE or any
domestic securities exchange upon which Common Shares or other securities
constituting Warrant Shares are listed at the time of such exercise.

 

(e)      The Corporation has taken such action as is necessary to reserve for
issuance such number of Common Shares as are subject to issuance upon the
exercise in whole of the Warrant.

 

(f)      The Corporation shall pay all expenses in connection with, and all
taxes (other than income taxes) and other governmental charges that may be
imposed with respect to, the issuance or delivery of Warrant Shares upon
exercise of this Warrant; provided that the Corporation shall not be required to
pay any tax or governmental charge that may be imposed with respect to any
applicable withholding or the issuance or delivery of the Warrant Shares to any
Person other than the Holder, and no such issuance or delivery shall be made
unless and until the Person requesting such issuance has paid to the Corporation
the amount of any such tax, or has established to the satisfaction of the
Corporation that such tax has been paid.

 

Section 3.07.      Conditional Exercise.  Notwithstanding any other provision
hereof, if an exercise of any portion of this Warrant by the Holder is to be
made in connection with a sale of the Corporation (pursuant to a merger, sale of
Common Shares, or otherwise), such exercise may

7

--------------------------------------------------------------------------------

 

 

at the election of the Holder be conditioned upon the consummation of such
transaction, in which case such exercise shall not be deemed to be effective
until immediately prior to the consummation of such transaction.

 

 

Article 4
Adjustment to NUMber of warrant shares

 

Section 4.01.      Adjustment to Number of Warrant Shares.  In order to prevent
dilution of the purchase rights granted under this Warrant, the number of
Warrant Shares issuable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as provided in this Article 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Article 4).  If, at any time as a result of the provisions of this Article
4, the Holder shall become entitled upon subsequent exercise to receive any
shares of Equity Interests of the Corporation other than Common Shares, the
number of such other Equity Interests so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

 

 

Section 4.02.      Adjustment to Number of Warrant Shares Upon Dividend,
Subdivision, Combination or Reclassification of Common Shares. 

 

 

(a)      If the Corporation shall, at any time or from time to time after the
Original Issue Date and prior to the exercise in whole or expiration of the
Warrant, (i) pay a dividend or make any other distribution upon the Common
Shares or any other capital stock of the Corporation payable in Common Shares,
(ii) subdivide (by any split, recapitalization or otherwise) its outstanding
Common Shares into a greater number of Common Shares, or (iii) combine (by
combination, reverse split or otherwise) its outstanding Common Shares into a
smaller number of Common Shares, then the number of Warrant Shares issuable upon
the exercise of this Warrant immediately prior to any such dividend,
distribution, subdivision or combination shall be proportionately adjusted so
the Holder will thereafter receive upon exercise of this Warrant the aggregate
number and kind of shares of Equity Interests of the Corporation that the Holder
would have owned immediately following such action if the Warrant had been
exercised immediately before the record date for such action.  Any adjustment
under this Section 4.02 shall become effective at the close of business on the
date the dividend, distribution, subdivision or combination becomes effective.

 

(b)      If the Corporation shall, at any time or from time to time after the
Original Issue Date and prior to the exercise in whole or expiration of the
Warrant, issue by reclassification of its Common Shares any shares of its
capital stock, then such a reclassification shall be deemed to be (i) a
distribution by the Corporation to the holders of its Common Shares of such
shares of such other class of capital stock for the purposes and within the
meaning of Section 4.04(a) and (ii) if the outstanding Common Shares shall be
changed into a larger or smaller number of Common Shares as part of such
reclassification, such change shall be deemed to be a subdivision or
combination, as the case may be, of the outstanding Common Shares for the
purposes and within in the meaning of Section 4.02(a). 

 



8

--------------------------------------------------------------------------------

 

 

Section 4.03.      Adjustment for Rights Issue. 

 

 

(a)      If the Corporation, prior to the exercise in whole or in part of this
Warrant, distributes any rights, options or warrants (excluding Rights issued
under the Rights Agreement) to all holders of its Common Shares entitling them
for a period expiring within 45 days after the record date specified below to
purchase Common Shares, at a price per share less than the Fair Market Value per
share on that record date, then the number of Warrant Shares issuable upon the
exercise of this Warrant shall be adjusted in accordance with the formula:

Picture 3 [sn20170331ex10854bbda002.jpg]

where: 

W' =       the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

 

W =       the number of Warrant Shares then issuable upon exercise of the
Warrant;

 

O =       the number of Common Shares outstanding on the applicable record date;

 

N =       the number of additional Common Shares issuable pursuant to such
rights, options or warrants;

 

P =       the price per share of the additional Common Shares issuable pursuant
to such rights, options or warrants; and

 

M =       the Fair Market Value per Common Share on the applicable record date.

 

(b)      The adjustment pursuant to this Section 4.03 shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive the rights, options or warrants.  If at the end
of the period during which such rights, options or warrants are exercisable, not
all rights, options or warrants shall have been exercised, the number of Warrant
Shares subject to issuance under the Warrant shall be immediately readjusted to
what it would have been if “N” in the above formula had been the number of
shares actually issued.

 

Section 4.04.      Adjustment for Other Distributions.

 

 

(a)      If the Corporation, prior to the exercise in whole or expiration of
this Warrant, pays a cash distribution to all holders of its Common Shares or
distributes to all holders of its Common Shares any shares of its capital stock,
evidences of its indebtedness, or any of its assets or any rights, warrants or
other securities of the Corporation (other than distributions to which Section

9

--------------------------------------------------------------------------------

 

 

4.02 or Section 4.03 apply), then the number of Warrant Shares issuable upon the
exercise of this Warrant shall be adjusted in accordance with the formula:

Picture 1 [sn20170331ex10854bbda003.jpg]

where:

W' =       the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

 

W =       the number of Warrant Shares then issuable upon exercise of the
Warrant;

 

M =      the Fair Market Value per Common Share on the record date specified
below; and

 

F =      the amount of cash or fair market value on the record date specified
below of the evidences of its indebtedness, assets, rights, warrants or other
securities to be distributed in respect of one Common Share as determined in
good faith by the Board.

 

(b)      The adjustment pursuant to this Section 4.04 shall be made successively
whenever any such distribution is made and shall become effective immediately
after the record date for the determination of holders entitled to receive the
distribution.

 

(c)      This Section 4.04 does not apply to rights, options or warrants
referred to in Section 4.03 hereof.

 

Section 4.05.      Dissolution, Liquidation or Winding Up

 

 If, on or prior to the Expiration Date, the Corporation (or any other Person
controlling the Corporation) shall propose a voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, the
Holder of this Warrant shall receive the kind and number of other securities or
assets which the Holder would have been entitled to receive if the Holder had
exercised this Warrant in full and acquired the applicable number of Warrant
Shares then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant)
immediately prior to the time of such dissolution, liquidation or winding up and
the right to exercise this Warrant shall terminate on the date on which the
holders of record of Common Shares shall be entitled to exchange their Common
Shares for securities or assets deliverable upon such dissolution, liquidation
or winding up.

 

Section 4.06.      When De Minimis Adjustment May Be Deferred.  No adjustment in
the number of Warrant Shares subject to a Warrant need be made unless the
adjustment would require an increase or decrease of at least 1% of the then
applicable number of Warrant Shares subject to a Warrant.  Any adjustments that
are not made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Article 4 shall be made to the nearest
1/10,000th of a whole Common Share, it being understood that no such rounding
shall be made under Section 4.12 (and, in calculations made pursuant to such
paragraph, the adjusted

10

--------------------------------------------------------------------------------

 

 

number of Warrant Shares subject to a Warrant shall refer to such adjusted
number before rounding).

 

 

Section 4.07.      When No Adjustment Required.  No adjustment need be made for
a transaction referred to in Sections 4.02 through 4.04, if the Holder is to
participate (without being required to exercise the Warrants) in the transaction
on a basis and with notice that the Board and the Holder determine to be fair
and appropriate in light of the basis and notice on which holders of Common
Shares participate in the transaction.  No adjustment need be made for rights to
purchase Common Shares pursuant to a Corporation plan for reinvestment of
dividends or interest.  To the extent the Warrants become convertible into cash,
no adjustment need be made thereafter as to the cash. Interest will not accrue
on the cash.

 

 

Section 4.08.      Notice of Adjustment.  Whenever the number of Warrant Shares
subject to the Warrant is adjusted, the Corporation shall provide the notices
required by Section 6.01.

 

 

Section 4.09.      Reorganization of Corporation.  If the Corporation, prior to
the exercise in whole or expiration of this Warrant, consolidates or merges with
or into, or transfers or leases all or substantially all its assets to, any
Person, upon consummation of such transaction, the Warrants shall automatically
become exercisable for the kind and amount of securities, cash or other assets
which the Holder of this Warrant would have owned immediately after the
consolidation, merger, transfer or lease if the Holder had exercised this
Warrant immediately before the effective date of the transaction, assuming that
the Holder failed to exercise its rights of election, if any, as to the kind of
amount of securities, cash or other assets receivable upon such a
transaction.  Concurrently with the consummation of such transaction, the Person
formed by or surviving any such consolidation or merger if other than the
Corporation, or the Person to which such transfer or lease shall have been made,
shall enter into a supplemental Agreement so providing and further providing for
adjustments that shall be as nearly equivalent as may be practical to the
adjustments provided for in this Article 4.  The successor to the Corporation
shall mail to the Holder a notice describing the supplemental Agreement.  If the
issuer of securities deliverable upon exercise of Warrants under the
supplemental Agreement is an Affiliate of the formed, surviving, transferee or
lessee Person, that issuer shall join in the supplemental Agreement.  If this
Section 4.09 applies to a transaction, Sections 4.02 through 4.04 shall not
apply.

 

 

Section 4.10.      Company Determination Final.  Any determination that the
Corporation or the Board must make pursuant to Sections 4.02 through 4.09 hereof
is conclusive in the absence of manifest error or bad faith.

 

 

Section 4.11.      When Issuance or Payment May Be Deferred.  In any case in
which this Article 4 shall require that an adjustment in number of Warrant
Shares subject to a Warrant be made effective as of a record date for a
specified event, the Corporation may elect to defer until the occurrence of such
event issuing to the Holder of any Warrant exercised after such record date the
Warrant Shares and other Equity Interests of the Corporation, if any, issuable
upon such exercise over and above the Warrant Shares and other Equity Interests
of the Corporation, if any, issuable upon such exercise on the basis of the then
applicable number of Warrant Shares subject to a Warrant; provided that the
Corporation shall deliver to the Holder a due bill or other

11

--------------------------------------------------------------------------------

 

 

appropriate instrument evidencing the Holder’s right to receive such additional
Warrant Shares, other capital stock and cash upon the occurrence of the event
requiring such adjustment.

 

 

Section 4.12.      Exercise Price in the Event of an Adjustment in Number of
Warrant Shares.  Upon any adjustment of the number of Warrant Shares subject to
the Warrant pursuant to this Article 4, the Exercise Price per Warrant Share
subject to issuance upon exercise of the Warrant shall be adjusted concurrently
thereto to equal the product of (a) $10.00 (or if the Exercise Price has been
previously adjusted, then such as adjusted Exercise Price) times (b) a fraction,
of which the numerator is the total number of Warrant Shares subject to issuance
upon the exercise of the Warrant before giving effect to the adjustment, and the
denominator is the total number of Warrant Shares subject to issuance upon the
exercise of the Warrants as so adjusted.

 

 

Article 5
Representations of Holder

 

Section 5.01.      Investment Intent.  The Holder is acquiring this Warrant and
the Common Shares underlying this Warrant (collectively, the “Securities”),
solely for its beneficial account, for investment purposes, and not with a view
to, or for resale in connection with, any distribution of the Securities in
violation of applicable securities laws.

 

 

Section 5.02.      Unregistered Securities.  The Holder understands that the
Securities have not been registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof,
the availability of which depend in part upon the bona fide nature of its
investment intent and upon the accuracy of its representations made herein.

 

 

Section 5.03.      Reliance.  The Holder understands that the Corporation is
relying in part upon the representations and agreements of the Holder contained
herein for the purpose of determining whether the offer, sale and issuance of
the Securities meet the requirements for such exemptions described in Section
5.03.

 

 

Section 5.04.      Accredited Investor.          The Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

 

 

Section 5.05.      Sophisticated Investor. The Holder has such knowledge, skill
and experience in business, financial and investment matters that it is capable
of evaluating the merits and risks of an investment in the Securities, including
experience in and knowledge of the oil, gas, and energy industry.

 

 

Section 5.06.      Restricted Securities.  The Holder understands that the
Securities will be “restricted securities” under applicable federal securities
laws and that the Securities Act and the rules of the U.S. Securities and
Exchange Commission provide in substance that it may dispose of the Securities
only pursuant to an effective registration statement under the Securities Act or
an exemption therefrom, and it understands that the Corporation has no
obligation or intention to

12

--------------------------------------------------------------------------------

 

 

register any of the Securities thereunder (except the Common Shares pursuant to
a Registration Rights Agreement entered into between the Corporation and the
Holder on the date hereof).

 

 

Section 5.07.      Information.      The Holder has been furnished by the
Corporation all information (or provided access to all information) regarding
the business and financial condition of the Corporation, its expected plans for
future business activities, the attributes of the Securities, and the merits and
risks of an investment in such Securities which it has requested or otherwise
needs to evaluate the investment in such Securities; that in making the proposed
investment decision, the Holder is relying solely on such information, the
representations, warranties and agreements of the Corporation contained herein
and on investigations made by it and its representatives; that the offer to sell
the Securities hereunder was communicated to the Holder in such a manner that it
was able to ask questions of and receive answers from the management of the
Corporation concerning the terms and conditions of the proposed transaction and
that at no time was it presented with or solicited by or through any leaflet,
public promotional meeting, television advertisement or any other form of
general or public advertising or solicitation; and the Holder recognizes that
the participation in the exploration and development of oil and gas properties
involves very high risks and can result in a total loss of all funds invested

 

 

Article 6
Notices To Warrant Holder

 

Section 6.01.      Notice of Adjustment.  (a) Upon any adjustment of the number
of Warrant Shares subject to a Warrant and the Exercise Price pursuant to
Article 4 hereof, the Corporation shall promptly thereafter cause to be given to
the Holder written notice of such adjustments by email or by first-class mail,
postage prepaid.  Where appropriate, such notice may be given in advance and
included as a part of the notice required to be mailed under the other
provisions of this Section 6.01.

 

 

(b)      In case:

 

(i)      the Corporation shall authorize the issuance to all holders of Common
Shares of rights, options or warrants to subscribe for or purchase shares of
Common Shares or of any other subscription rights or warrants;

 

(ii)      the Corporation shall authorize the distribution to all holders of
Common Shares of evidences of its indebtedness or assets;

 

(iii)      of any consolidation or merger to which the Corporation is a party,
or of the transfer or lease of all or substantially all assets of the
Corporation, or of any reclassification or change of Common Shares issuable upon
exercise of the Warrants, or any tender offer or exchange offer for shares of
Common Shares by the Corporation;

 

(iv)      of the voluntary or involuntary dissolution, liquidation or winding up
of the Corporation; or

 



13

--------------------------------------------------------------------------------

 

 

(v)      the Corporation proposes to take any action which would require an
adjustment of the number of Warrant Shares subject to a Warrant pursuant to
Article 4 hereof;

 

then the Corporation shall cause to be given to the Holder, at least 10 days
prior to any applicable record date, or promptly in the case of events for which
there is no record date, by first-class mail, postage prepaid, a written notice
stating (x) the date as of which the holder of record of Common Shares shall be
entitled to receive any such rights, options, warrants or distribution are to be
determined, (y) the initial expiration date set forth in any tender offer or
exchange offer for Common Shares, or (z) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of Common Shares shall be entitled to
exchange such shares for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up.  The failure to give the notice required by this
Section 6.01 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.

 

Section 6.02.      Transfer of Warrant.  Subject to Section 6.05, this Warrant
and all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Corporation
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B.  Notwithstanding
the foregoing, any such transferring Holder shall be liable for any and all
taxes, fees and third party expenses incurred by the Corporation as a result of
such transfer and the Holder shall pay the Corporation, in cash or by wire
transfer of immediately available funds any amounts necessary to pay any such
taxes, fees and third party expenses incurred by the Corporation in connection
with the making of such transfer.  Upon such compliance, surrender and delivery
and, if required, such payment, the Corporation shall execute and deliver a new
warrant or warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.

 

 

Section 6.03.      Holder Not Deemed a Stockholder; Limitations on
Liability.  Except as described in the certificate of incorporation or bylaws of
the Corporation, or otherwise specifically provided herein, prior to the
issuance to any Holder of any Warrant Shares upon the due exercise by the Holder
of this Warrant, the Holder shall not be entitled to vote or receive dividends
or be deemed the holder of Common Shares for any purpose, nor shall anything
contained in this Warrant be construed to confer upon any Holder, as such, any
of the rights of a stockholder of the Corporation or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
capital stock, reclassification of capital stock, consolidation, merger,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on any Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Corporation, whether such liabilities are asserted by the Corporation or
by creditors of the Corporation.  Notwithstanding this Section

14

--------------------------------------------------------------------------------

 

 

6.03, the Corporation shall provide the Holder with copies of the same notices
and other information given to the holders of Common Shares generally,
contemporaneously with the giving thereof to such holders.

 

 

Section 6.04.      Replacement on Loss; Division and Combination.

 

(a)      Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement with an affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Corporation, the
Corporation at its own expense shall execute and deliver to the Holder, in lieu
hereof, a new warrant of like tenor and exercisable for an equivalent number of
Warrant Shares as this Warrant so lost, stolen, mutilated or destroyed; provided
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Corporation for cancellation.

 

(b)      Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant and other warrants to
the Corporation at its then principal executive offices, together with a written
notice specifying the names and denominations in which new warrants are to be
issued, signed by the respective Holder or their agents or attorneys.  Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Corporation shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice.  Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Shares as the Warrant or Warrants so surrendered in
accordance with such notice.

 

Section 6.05.      Agreement to Comply with the Securities Act; Legend.  The
Holder, by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 6.05 and the restrictive legend requirements set
forth on the face of this Warrant and further agrees that the Holder shall not
offer, sell, assign, transfer, pledge or otherwise dispose of this Warrant or
any Warrant Shares to be issued upon exercise hereof except under circumstances
that will not result in a violation of the Securities Act.  The Holder will
cause any proposed purchaser, assignee, transferee or pledgee of this Warrant or
any Warrant Shares to agree to take and hold such securities subject to the
provisions of this Section 6.05.  All Warrant Shares issued upon exercise of
this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:

 

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective

15

--------------------------------------------------------------------------------

 

 

registration statement under the Securities Act or pursuant to an exemption from
registration thereunder, in each case in accordance with all applicable
securities laws of the states or other jurisdictions, and in the case of a
transaction exempt from registration, such securities may only be transferred if
the ISSUER AND, IF APPLICABLE, THE transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

Section 6.06.      Warrant Register.  The Corporation shall keep and properly
maintain at its principal executive offices books for the registration of this
Warrant and any transfers thereof (the “Warrant Register”).  The Corporation may
deem and treat the Person in whose name this Warrant is registered on the
Warrant Register as the holder thereof for all purposes, and the Corporation
shall not be affected by any notice to the contrary, except any assignment,
division, combination or other transfer of this Warrant effected in accordance
with the provisions of this Warrant.

 

 

Section 6.07.      Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given:  (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by e-mail of a PDF document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; or (d) on the third Business
Day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 6.07).

 

 

 

 

If to the Corporation:

Sanchez Energy Corporation

 

1000 Main Street, Suite 3000

 

Houston, Texas  77002

 

Attention:    Antonio R. Sanchez, III

 

Email:          tony@sanchezog.com

 

 

with a copy to (which shall not constitute notice):

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 3300

 

Houston, Texas  77002

 

Attention:    Matthew R. Pacey

 

Email:          matt.pacey@kirkland.com

 

 

If to the Holder:

Aguila Production HoldCo, LLC

 

c/o The Blackstone Group

16

--------------------------------------------------------------------------------

 

 

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention:    Angelo Acconcia

 

Email:           aacconcia@blackstone.com

 

 

 

Section 6.08.      Cumulative Remedies.  The rights and remedies provided in
this Warrant are cumulative and are not exclusive of, and are in addition to and
not in substitution for, any other rights or remedies available at law, in
equity or otherwise.

 

 

Section 6.09.      Equitable Relief.  Each of the Corporation and the Holder
acknowledges that a breach or threatened breach by such party of any of its
obligations under this Warrant would give rise to irreparable harm to the other
party hereto for which monetary damages would not be an adequate remedy and
hereby agrees that in the event of a breach or a threatened breach by such party
of any such obligations, the other party hereto shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

 

Section 6.10.      Entire Agreement.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

 

Section 6.11.      Successor and Assigns.  This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Corporation and the successors and permitted
assigns of the Holder.  Such successors and/or permitted assigns of the Holder
shall be deemed to be the Holder for all purposes hereunder.

 

 

Section 6.12.      No Third-Party Beneficiaries.  This Warrant is for the sole
benefit of the Corporation and the Holder and their respective successors and,
in the case of the Holder, permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Warrant.

 

 

Section 6.13.      Headings.  The headings in this Warrant are for reference
only and shall not affect the interpretation of this Warrant.

 

 

Section 6.14.      Amendment and Modification; Waiver.  Except as otherwise
provided herein, this Warrant may only be amended, modified or supplemented by
an agreement in writing signed by each party hereto.  No waiver by the
Corporation or the Holder of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the party so waiving.  No
waiver by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in

17

--------------------------------------------------------------------------------

 

 

exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

Section 6.15.      Severability.  Any term or provision of this Warrant is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Warrant or invalidate or render unenforceable such term or provision in any
other jurisdiction.

 

 

Section 6.16.      Governing Law.  This Warrant shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Delaware.

 

 

Section 6.17.      Submission to Jurisdiction.  The parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the State
of Delaware in any legal suit, action or proceeding arising out of or based upon
this Warrant or the transactions contemplated hereby, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.  Service of process, summons, notice or other document by certified
or registered mail to such party’s address for receipt of notices pursuant to
Section 6.07 shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

 

Section 6.18.      Waiver of Jury Trial.  Each party acknowledges and agrees
that any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

 

Section 6.19.      Counterparts.  This Warrant may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Warrant
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Warrant.

 

 

Section 6.20.      No Strict Construction.  This Warrant shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

[Signature pages follow.]

 



18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Corporation has duly executed this Warrant on the
Original Issue Date.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name: Antonio R. Sanchez, III

 

 

Title:   Chief Executive Officer

 

 

 



SIGNATURE PAGE
TO
WARRANT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

Accepted and agreed by:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 



SIGNATURE PAGE
TO
WARRANT AGREEMENT

--------------------------------------------------------------------------------

 

 

EXHIBIT A

sanchez energy corporation
WARRANT EXERCISE AGREEMENT

 

To [Name]:

 

As of the date hereof, the undersigned Holder has the right under the Warrant to
Purchase Common Shares, dated as of [•], 2016, by and between Sanchez Energy
Corporation and Aguila Production HoldCo, LLC (the “Warrant”) to purchase
__________ Warrant Shares (as defined in the Warrant).  Upon payment of the
applicable Aggregate Exercise Price (as defined in the Warrant) and surrender of
the Warrant included herewith, the undersigned Holder hereby irrevocably, except
as set forth  in Section 3.07 of the Agreement, elects to exercise its right
represented by the Warrant to purchase ___________________________ Warrant
Shares, and requests that the Warrant Shares be issued in the following name:

 

 

Name

 

 

 

 

Address

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

 

 

 

and delivered by

(certified mail to the above address, or

 

 

 

 

 

(other _______________) (specify);

 

 

 

 

Aggregate Exercise Price paid by:

___ Certified or official bank check

 

___ Wire transfer

 

 

A-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable by the undersigned Holder upon exercise of the Warrant, that the
Corporation make appropriate notation in the Warrant Register (as defined in the
Warrant) to reflect the Warrant Shares that remain subject to purchase upon
exercise of the Warrant after giving effect to this Warrant Exercise Agreement.

 

Yes / No (Please Circle):  The undersigned Holder requests that certificates be
issued for the Warrant Shares.

 

If the undersigned Holder would like more than one certificate, please indicate
the number of certificates and the number of shares to be represented by each
certificate:

 

Number of Certificates:  _________________________

 

Number of Warrant Shares to be represented by each certificate:

 

 

 

 

 

 

 

Certificate 1

Certificate 2

Certificate 3

Certificate 4

Number of Warrant Shares

 

 

 

 

 

 

Dated:      ________________, _____

 

Note:      The signature must correspond with the name of the Holder as set
forth on the signature page of the Warrant Agreement in every particular,
without alteration or enlargement or any change whatever, unless this Warrant
has been assigned.

 

Signature:

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

A-2

--------------------------------------------------------------------------------

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-3

--------------------------------------------------------------------------------

 

 

EXHIBIT B

sanchez energy corporation
ASSIGNMENT

 

For value received                                                hereby sells,
assigns and transfers unto                                     its rights under
the Warrant to Purchase Common Shares, dated as of [•], 2016, by and between
Sanchez Energy Corporation and Aguila Production HoldCo, LLC (the “Warrant”) to
purchase Warrant Shares (as defined in the Warrant) on the terms and subject to
the conditions set forth therein5, together with all right, title and interest
therein, and does hereby irrevocably constitute and appoint attorney, to
transfer said rights to purchase Warrant Shares under the Warrant on the books
of the within-named Corporation, with full power of substitution in the
premises.

 

The contact information of the assignee is as follows:

 

[●]

[Address]

[City, State,  Zip]

Attention:   [●]

Facsimile:   [●]

Email:         [●]


with a copy to (which shall not constitute notice):

 

[●]

[Address]

[City, State,  Zip]

Attention:   [●]

Facsimile:   [●]

Email:         [●]

 

Date:                                        

 

Signature:                                 

 

Note:  The above signature must correspond with the name as written upon the
face of the enclosed Warrant in every particular, without alteration or
enlargement or any change whatever.

 

--------------------------------------------------------------------------------

5 For partial assignment, indicate portion assigned.

 

 

 



B-1

--------------------------------------------------------------------------------

 

 

ANNEX F

 

FORM OF

STANDSTILL AND VOTING AGREEMENT

 

 



 

--------------------------------------------------------------------------------

 

Final Form

STANDSTILL AND VOTING AGREEMENT
BY AND AMONG
SANCHEZ ENERGY CORPORATION,
BLACKSTONE CAPITAL PARTNERS VII L.P.

AND

BLACKSTONE ENERGY PARTNERS II L.P.



 

--------------------------------------------------------------------------------

 

 

STANDSTILL and voting AGREEMENT

This STANDSTILL AND VOTING AGREEMENT (this “Agreement”) is made and entered into
as of [_________], [_____], by and among Sanchez Energy Corporation, a Delaware
corporation (the “Company”), Blackstone Capital Partners VII L.P. (“BCP VII”),
and Blackstone Energy Partners II L.P. (“BEP II” and, collectively with BCP VII,
the “Investors”).

RECITALS

WHEREAS, pursuant to (i) the Warrant Agreement, dated as of [_________], 2017,
by and between the Company and Aguila Production, LLC, an Affiliate (as defined
below) of the Investors (“Aguila”) (the “Warrant Agreement”),6 (ii) the
Securities Purchase Agreement, dated as of [_________],[_____] by and between
the Company and Aguila (the “Securities Purchase Agreement”)7 and (iii) the
Interim Investors Agreement, dated January 12, 2017 (the “Investors Agreement”),
among the Company, SN EF UnSub GP, LLC, a Delaware limited liability company and
a wholly owned subsidiary of the Company (the “General Partner”), SN EF UnSub,
LP, a Delaware limited partnership  of which the General Partner is the sole
general partner (the “Partnership”), SN EF UnSub Holdings, LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Company (“SN
Holdings”), Aguila and the Investors, among other things, the Company issued to
Aguila the Securities;8 and

WHEREAS, as a result of the issuances of the Securities to the Aguila, the
Investors are as of the date hereof deemed to Beneficially Own Common Stock
representing approximately [●]% of the outstanding Company Voting Securities;
and

WHEREAS, the parties hereto believe that it is desirable to establish certain
provisions with respect to the Voting Securities that are currently held, or may
be acquired, by the Investors; and

WHEREAS, the Board of Directors of the Company has approved this Agreement upon
the terms and subject to the conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

--------------------------------------------------------------------------------

6 NTD:  To be revised if Common Stock issued to Aguila upon exercise of its
preemptive rights before the APC closing.

7 NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing. 

8 NTD:  Agreement to be further updated if Aguila receives Common Stock upon
exercise of its preemptive rights before the APC closing – Agreement intended to
cover all Company securities issued in APC-related transactions, including upon
exercise of Aguila’s preemptive rights, and executed upon initial acquisition.



 

--------------------------------------------------------------------------------

 

 

Article I
DEFINITIONS

Section 1.1      Definitions.  Capitalized terms used herein without definition
shall have the meanings set forth below:

“Affiliate” means, with respect to the Investors, Aguila and any other Person
that is directly or indirectly Controlled by BCP VII or BEP II and, with respect
to any other specified Person, any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with, the Person specified; provided, that no portfolio company directly
or indirectly Controlled by BCP VII or BEP II shall be deemed an Affiliate of
the Investors; provided further, that, for purposes of this Agreement, GSO
Capital Partners LP, a Delaware limited partnership, or its Affiliates that are
part of the credit-related businesses of The Blackstone Group, LP shall not be
considered or otherwise deemed to be an “Affiliate” of the Investors or Aguila.


 “Agreement” has the meaning specified therefor in the introductory paragraph.

“Aguila” has the meaning specified therefor in the recitals of this Agreement.

“BCP VII” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“BEP II” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular

2

--------------------------------------------------------------------------------

 

 

“person” (as that term is used in Section 13(d)(3) of the Exchange Act), such
“person” will be deemed to have beneficial ownership of all securities that such
“person” has the right to acquire by conversion or exercise of other securities,
whether such right is currently exercisable or is exercisable only after the
passage of time.

“Beneficial Ownership” has a correlative meaning to Beneficially Own.

“Board” means the Board of Directors or similar governing body of any member of
the Company Group, as applicable.

“Common Stock”  means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any liquidation, dissolution or
winding up of the Company.  For purposes of this Agreement, references to a
share or shares of Common Stock shall be deemed to include the Right(s)
associated with such share or shares that are issued pursuant to the Rights Plan
or any similar successor plan hereafter adopted by the Company.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.

“Company Group” means the Company and its Affiliates.

“Control” (including the terms controlling, controlled by and under common
control with) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and
the rules and regulations of the SEC promulgated thereunder.

“General Partner” has the meaning specified therefor in the recitals of this
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Investor” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Investors Agreement” has the meaning specified therefor in the Recitals.

“Joint Development Agreement” has the meaning specified in the Investors
Agreement

“Partnership” has the meaning specified therefor in the recitals of this
Agreement.



3

--------------------------------------------------------------------------------

 

 

“Person” shall mean an individual, corporation, limited liability or unlimited
liability company, association, partnership, trust, estate, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof, or other entity of any kind or nature.

“Rights” has the meaning assigned to such term under the Rights Plan.

“Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Company and Continental Stock Transfer & Trust Company, as rights
agent, including the exhibits attached thereto, as such rights agreement may be
amended, modified or supplemented from time to time. 

“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).

“Securities” means (i) the warrant to purchase shares of Common Stock issued
pursuant to the Warrant Agreement, (ii) the shares of Common Stock issued
pursuant to the Securities Purchase Agreement or [otherwise] acquired in
connection with Aguila’s exercise of its preemptive rights under the Investors
Agreement, (iii) Common Stock issued or issuable pursuant to the Warrant
Agreement and (iv) Common Stock acquired pursuant to any right of first offer
under the Joint Development Agreement.9

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended and the
rules and regulations of the SEC promulgated thereunder.

“Securities Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.10 

“SN Holdings” has the meaning specified therefor in the recitals of this
Agreement.

“Standstill Termination Date” means the date on which Aguila, the Investors and
their respective Affiliates Beneficially Own less than 1.0% of the outstanding
Voting Securities.

“Votes” means votes entitled to be cast generally in the election of members of
the Board.

“Voting Power” means, as of any time, the ratio, expressed as a percentage, of
(x) the Votes (with respect to the Board of the Company) represented by the
Voting Securities Beneficially Owned by the Person in question and its
Affiliates to (y) the aggregate (A) Votes (with respect to the Board of the
Company) represented by all then outstanding Voting Securities plus (B) without
duplication the Votes (with respect to the Board of the Company) represented by
the Voting Securities underlying any other interests Beneficially Owned by the
Person in question and its Affiliates.

--------------------------------------------------------------------------------

9 NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing.

10 NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing.



4

--------------------------------------------------------------------------------

 

 

“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock or other equity interest (or other security or
interest) of any member of the Company Group other than the Common Stock that
are entitled to vote generally in the election of members of the Board.

“Warrant Agreement” has the meaning specified therefor in the recitals of this
Agreement.

Article II
STANDSTILL; VOTING

Section 2.1      Standstill.  During the period commencing on the date hereof
and ending on the Standstill Termination Date, without the prior consent of the
Company, each Investor agrees that neither it nor any of its Affiliates will
(and each Investor will cause its Affiliates to not), directly or indirectly:

(a)      [other than the acquisition of additional shares of Common Stock by
Aguila (i) pursuant to the the Warrant Agreement, (ii) as a result of the
exercise of its preemptive rights under the Investors Agreement,]11 (iii)
pursuant to any right of first offer under the Joint Development Agreement or
(iv) pursuant to the exercise of Rights associated with the Common Stock owned
by the Investors or their respective Affiliates, acquire (or propose or agree to
acquire), of record or beneficially, by purchase or otherwise, any of the
Company Group’s corporate loans, debt securities, Voting Securities, other
Company Group securities or all or substantially all of the assets of any member
of the Company Group, or rights or options to acquire interests in any of Voting
Securities or other Company Group securities of any member of the Company Group
or all or substantially all of the assets of any member of the Company Group;

(b)      (i) call a special meeting of the holders of Voting Securities of any
member of the Company Group including without limitation by written consent,
(ii) seek representation on the Board of any member of the Company Group, (iii)
seek the removal of any member of the Board of any member of the Company Group,
(iv) solicit consents from securityholders or otherwise act or seek to act by
written consent with respect to the Company Group, (v) conduct a referendum of
securityholders of any member of the Company Group or (vi) make a request for
any securityholder list or other Company Group books and records, whether
pursuant to Section 220 of the Delaware General Corporation Law or otherwise;

(c)      make any statement or proposal to the Board of any member of the
Company Group regarding, or make any public announcement, proposal or offer
(including without limitation any “solicitation” of “proxies” as such terms are
defined or used in Regulation 14A of the Exchange Act) with respect to, or
otherwise solicit, seek or offer to effect (including without limitation, for
the avoidance of doubt, indirectly by means of communication with the press or
media):

--------------------------------------------------------------------------------

11 NTD: To be updated based on whether executed before or at the time of the APC
closing.



5

--------------------------------------------------------------------------------

 

 

(i)      any acquisition of any of the securities or all or substantially all of
the assets of any member of the Company Group, or rights or options to acquire
interests in any of the securities or all or substantially all of the assets of
any member of the Company Group;

(ii)      any business combination, merger, tender offer, exchange offer,
similar transaction or other extraordinary transaction involving any member of
the Company Group;

(iii)      any restructuring, recapitalization, liquidation or similar
transaction involving any member of the Company Group;

(iv)      any proposal to seek representation on the Board of any member of the
Company Group or otherwise seek to control or influence the management, the
Board or policies of any member of the Company Group, including without
limitation (A) any plans or proposals to change the number or term of directors
or to fill any vacancies on the Board of any member of the Company Group, (B)
any material change in the capitalization or dividend policy of any member of
the Company Group, (C) any other material change in any member of the Company
Group’s management, business or corporate structure, (D) seeking to have any
member of the Company Group waive or make amendments or modifications to its
organizational documents, or other actions that may impede or facilitate the
acquisition of control of any member of the Company Group by any Person, (E)
causing a class of securities of the Company to be delisted from, or to cease to
be authorized to be quoted on, any securities exchange; or (F) causing a class
of equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(v)      any request or proposal to waive, terminate or amend the provisions of
this Agreement if such request or proposal would require the Investor or any
member of the Company Group to make a public announcement;

(vi)      any proposal, arrangement or other statement that is inconsistent with
the terms of this Agreement, including without limitation this Section 2.1; or

(d)      [reserved]

(e)      knowingly instigate, encourage or assist any third party (including
without limitation forming a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with any such third party) to do, or enter into any
discussions or agreements with any third party with respect to, any of the
actions set forth in Section 2.1(c); or

(f)      take any action which would require any member of the Company Group to
make a public announcement regarding any of the actions set forth in
Section 2.1(c).

Section 2.2     Standstill Exceptions. Notwithstanding any other provision
hereof, the parties hereto agree that the restrictions contained in Section 2.1
shall:

(a)      not apply to transactions in any equity or debt securities of any
member of the Company Group by any pension plan, 401(k) plan or other employee
benefit plan or

6

--------------------------------------------------------------------------------

 

 

discretionary investment fund administered for the benefit of an Investor’s
directors, officers or employees or its Affiliates; provided, that such
activities are not in connection with any intention, plan or arrangement to
influence or acquire control over any member of the Company Group’s management,
Board or policies;

(b)      not prohibit an Investor or its Affiliates from privately communicating
with, including without limitation making any offer or proposal to, the Board of
the Company, subject to Section 2.1(f);  

(c)      not prohibit any transfer which is otherwise permitted under Section
2.3 and/or Section 2.4 and

(d)      terminate and be of no further force and effect on the Standstill
Termination Date.

Section 2.3      Transfer Restrictions.  Without limiting the restrictions set
forth in Section 2.4, each Investor shall not (and each Investor shall cause its
Affiliates not to), without the prior written consent of the Company, transfer
any Voting Securities (or any securities convertible into or exercisable for
Voting Securities) directly or indirectly (by merger, consolidation, operation
of law or otherwise, including by transferring (or causing the transfer of)
equity interests in Aguila or other Affiliates that Beneficially Own Voting
Securities (or any securities convertible into or exercisable for Voting
Securities)):

(a)      to, or in a transaction with, any Person or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) where any such Person or “group” would
acquire in such transaction or, to the knowledge of the Investors after
reasonable inquiry, owns or would own, following such transaction, Beneficial
Ownership of an aggregate number of Voting Securities representing 4.9% or more
of the Voting Power or 4.9% or more of the issued and outstanding Common Stock;
or

(b)      to, or in a transaction with, any Person, or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) that, to the knowledge of the
Investors after reasonable inquiry, competes directly or indirectly with the
business of the Company in any material respect;

provided that the restrictions in this Section 2.3 shall (A) not apply to any
Voting Securities (or any securities convertible into or exercisable for Voting
Securities) transferred pursuant to a public distribution in compliance with any
applicable requirements of U.S. federal or state securities laws (including
without limitation Rule 144 under the Securities Act) and (B) in the case of an
investment fund, limited liability company or partnership which is an Affiliate
of the Investors, not apply to the transfer of any Voting Securities (or any
securities convertible into or exercisable for Voting Securities) to a limited
partner of such fund, member of such limited liability company or limited or
general partner of such general or limited partnership, or to any other
Affiliate of an Investor that in each case agrees to be bound by the provisions
contained in this Agreement. 

Section 2.4      Lockup.  Without the prior written consent of the Company,
except as specifically provided below, each Investor shall not (and each
Investor shall cause its Affiliates

7

--------------------------------------------------------------------------------

 

 

not to), (a) during the period commencing on the date hereof and ending on the
second anniversary of the date of the Acquisition (as defined in the Investors
Agreement), (x) offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of the Securities or (y) directly or indirectly engage in any
short sales or other derivative or hedging transactions with respect to the
Securities, regardless of whether any transaction described in clauses (x) or
(y) above is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  Notwithstanding the foregoing, and subject to the conditions
below, each Investor and its Affiliates may (a) transfer of any Securities (or
any securities convertible into or exercisable for Securities) to any limited
partner of any investment fund, member of any limited liability company or
limited or general partner of any general or limited partnership, in each case
which is an Affiliate of an Investor, or to any other Affiliate of an Investor,
provided, that that in each case such Person agrees to be bound by the
provisions contained in this Agreement, (b) transfer Securities to the Company
pursuant to any net exercise or net settlement of any Common Stock pursuant to
the terms of the Warrant Agreement and (c) transfer Securities in connection
with any foreclosure by a lender of borrowed money which was secured by a bona
fide pledge of the Securities.  [Notwithstanding the foregoing, if the
Acquisition is not consummated, the two year period referred to above shall
commence on the date hereof and end on the second anniversary of the date
hereof.]12    

Section 2.5      Voting.  During the period commencing on the date hereof and
ending on the Standstill Termination Date:

(a)      the Investors shall (and shall cause their respective Affiliates to)
take such action (including without limitation, if applicable, through the
execution of one or more written consents if stockholders of the Company are
requested to vote through the execution of an action by written consent in lieu
of any such annual or special meeting of stockholders of the Company) at each
meeting of the stockholders of the Company as may be required so that all shares
of issued and outstanding Voting Securities of the Company Beneficially Owned,
directly or indirectly, by it and/or by any of its Affiliates are voted in the
same manner (“for,” “against,” “withheld,” “abstain” or otherwise) as
recommended by the Board of the Company to the other holders of Voting
Securities (including without limitation with respect to director elections) of
the Company; provided, that the foregoing shall not apply in the event that the
Board of the Company recommends that the other holders of Voting Securities vote
against the Company’s approval of a “Sale Transaction” (as defined in the Joint
Development Agreement); and

--------------------------------------------------------------------------------

12 Include if preemptive rights exercised before the APC closing.

 



8

--------------------------------------------------------------------------------

 

 

(b)      the Investors shall (and shall cause their respective Affiliates to) be
present, in person or by proxy, at all meetings of the stockholders of the
Company so that all shares of issued and outstanding Voting Securities of the
Company Beneficially Owned by it or them from time to time may be counted for
the purposes of determining the presence of a quorum and voted in accordance
with Section 2.5(a) at such meetings (including without limitation at any
adjournments or postponements thereof). The foregoing provision shall also apply
to the execution by such Persons of any written consent in lieu of a meeting of
holders of Voting Securities of the Company.

(c)      subject to the proviso in Section 2.5(a), the Investors shall (and
shall cause their respective Affiliates to) vote (or cause to be voted) or to
act by written consent all securities of the Company Group Beneficially Owned by
it that are not Voting Securities as directed or recommended by the Board of the
Company and shall cause such other securities to be counted as present for the
purposes of establishing a quorum, to the extent applicable.

 

Section 2.6      Exceptions to Transfer Restrictions; Early
Termination.  Notwithstanding Section 2.3 and 2.4, the Investors and their
Affiliates shall be permitted to transfer Securities in any of the following
transactions to the counterparties in such transactions, but not otherwise:

(a)      the Company, with the approval of a majority of the Board of the
Company, enters into an agreement with any person or group (none of which is an
Affiliate (as defined in clause (i) or (ii) of the definition thereof) of the
Investors) providing for (i) an offer to be made to purchase 50% or more of the
outstanding shares of Common Stock or all or substantially all of the assets of
the Company; or (ii) the merger or consolidation of the Company with or into any
other person in which (A) either the Company's outstanding capital stock shall
be converted into cash or other property, or a majority of the outstanding
voting stock of the surviving corporation immediately following such merger or
consolidation will not be owned by Persons who were stockholders of the Company
immediately before the merger or consolidation, and (B) notice of a meeting of
shareholders of the Company called to consider such agreement shall be given by
or at the direction of the Board of the Company;

(b)      any tender offer or exchange offer made to the holders of the Company’s
outstanding Common Stock (so long as such offer is not made by the Investors or
any of their Affiliates (as defined in clause (i) or (ii) of the definition
thereof)) and with respect to which the Company, with the approval of a majority
of the Board of the Company, has recommended that the Company’s stockholders
accept such offer.

(c)      The restrictions in Sections 2.3 and 2.4 shall terminate (a) on the
occurrence of a Bankruptcy Event of the Company and (b) with respect to any
Securities which are the subject of the transactions referred to in Sections
2.6(a) or (b) which are transferred in accordance with the consummation of such
transactions.



9

--------------------------------------------------------------------------------

 

 

Article III
MISCELLANEOUS

Section 3.1      Communications.  All notices and other communications provided
for hereunder shall be in writing and shall be given by hand delivery,
electronic mail, registered or certified mail, return receipt requested, regular
mail, facsimile or air courier guaranteeing overnight delivery to the following
addresses:

if to the Company to:

Sanchez Energy Corporation
1000 Main Street

Suite 3000

Houston, Texas 77002
Attention:  Antonio R. Sanchez, III
Facsimile: (713) 756-2782
Email:       tony@sanchezog.com

 

with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com

if to the Investors to:

Blackstone Capital Partners VII L.P.
and Blackstone Energy Partners II L.P.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

and with copies to:

Blackstone Management Partners L.L.C.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

and with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

600 Travis St., Suite 3300



10

--------------------------------------------------------------------------------

 

 

Houston, Texas 77002

Attention:      Andrew Calder, P.C.

                      Rhett Van Syoc

Electronic Mail:      andrew.calder@kirkland.com

                                rhett.vansyoc@kirkland.com


All notices and communications shall be deemed to have been duly given: (i) at
the time delivered by hand, if personally delivered; (ii) when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) upon actual receipt if
received during recipient’s normal business hours, or at the beginning of the
recipient’s next business day if not received during recipient’s normal business
hours, if sent by facsimile and confirmed by appropriate answer-back; and (v)
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 3.2      Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties. All of the terms, covenants and agreements contained in this
Agreement are solely for the benefit of the parties hereto, and their respective
successors and assigns, and no other parties (including, without limitation, any
other stockholders or creditor of the Company, or any director, officer or
employee of the Company) are intended to be benefitted by, or entitled to
enforce, this Agreement.

Section 3.3      Assignment of Rights.  No party hereto may transfer or assign
any portion of its rights and obligations under this Agreement without the prior
written consent of the other party hereto.

Section 3.4      Recapitalization, Exchanges, etc. Affecting the Stock.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all interests of the Company Group or any successor or
assign of any member of the Company Group (whether by merger, consolidation,
sale of assets or otherwise), which may be issued in respect of, in exchange for
or in substitution of, such interests, and shall be appropriately adjusted for
combinations, stock or other splits, recapitalizations, pro rata distributions
and the like occurring after the date of this Agreement. 

Section 3.5      Aggregation of Securities.  All equity securities of the
Company Group held or acquired by Persons who are Affiliates of one another
shall be aggregated together for the purpose of determining the availability of
any rights and applicability of any obligations under this Agreement.

Section 3.6      Specific Performance.  Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The

11

--------------------------------------------------------------------------------

 

 

existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity which such Person may have.

Section 3.7      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. A signed copy of this Agreement delivered by facsimile,
portable document format (PDF) or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.  This Agreement and all of the provisions hereof shall be
binding upon and effective as to each Person who (i) executes this Agreement in
the appropriate space provided in the signature pages hereto notwithstanding the
fact that other Persons who have not executed this Agreement may be listed on
the signature pages hereto and (ii) may from time to time become a party to this
Agreement by executing a counterpart of or joinder to this Agreement.

Section 3.8      Headings.  The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.9      Governing Law.  This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any law other than the law of the State of Delaware.

Section 3.10     Jurisdiction.  Each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware or, if such Court does not have
subject matter jurisdiction, to the Superior Court of the State of Delaware or,
if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court, and
hereby irrevocably and unconditionally agree that all claims with respect to any
such claim shall be heard and determined in such Delaware court or in such
Federal court, as applicable.  The parties agree that a final judgment in any
such claim is conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law.  In addition, each of
the parties hereby irrevocably and unconditionally agrees (1) that it is and
shall continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (2)(A)
to the extent that such party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such party’s agent for acceptance of legal processes and notify the other
parties of the name and address of such agent, and (B) to the fullest extent
permitted by law, that service of process may also be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.

Section 3.11      WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER

12

--------------------------------------------------------------------------------

 

 

AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN WHOLE
OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION WITH, THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE.  ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 3.11 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 3.12      Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.13      Entire Agreement; Integrated Transactions.  This Agreement and
the other agreements and documents expressly referred to herein is intended by
the parties hereto as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and
therein.  This Agreement and the other agreements and documents expressly
referred to herein or therein supersede all prior agreements and understandings
between the parties with respect to such subject matter.

Section 3.14      Amendment.  This Agreement may be amended only by means of a
written amendment signed by the Company and the Investors.

Section 3.15      No Presumption.  In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

Section 3.16      Obligations Limited to Parties to Agreement.  Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Investors (and their transferees or assignees) and the Company shall have any
obligation hereunder and no recourse under this Agreement shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, securityholder or Affiliate of the Investors
or the Company or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, securityholder or Affiliate
of any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, securityholder or Affiliate of the Investors or the Company or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, securityholder or Affiliate of any of the foregoing,
as such, for any obligations of the Investors or the Company under this
Agreement or for any claim based on, in respect of or by reason of such
obligation or its creation.



13

--------------------------------------------------------------------------------

 

 

Section 3.17      Further Assurances.  The Company and the Investors shall
cooperate with each other and shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement. The
Investors agree that they shall not direct any Person to undermine or breach the
terms and conditions set forth herein.

Section 3.18      Cumulative Remedies.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

 

[Signature page follows]

 



14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS VII L.P.

 

 

 

 

 

By:

Blackstone Management Associates VII L.L.C.,

 

Its:

General Partner

 

 

 

 

 

By:

BMA VII L.L.C.,

 

Its:

Sole Member

 

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE ENERGY PARTNERS II L.P.

 

 

 

 

 

By:

Blackstone Energy Management Associates II L.L.C.,

 

Its:

General Partner

 

 

 

 

 

By:

BMA EMA II L.L.C.,

 

Its:

Sole Member

 

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

Senior Managing Director

 

 



[Signature Page to Standstill and Voting Agreement]

--------------------------------------------------------------------------------

 

 

ANNEX G

 

FORM OF

REGISTRATION RIGHTS AGREEMENT

 



 

--------------------------------------------------------------------------------

 

Final Form

 

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

SANCHEZ ENERGY CORPORATION

AND

AGUILA PRODUCTION HOLDCO, LLC

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2017, by and among Sanchez Energy Corporation, a Delaware corporation
(the “Corporation”), and Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Purchaser”).

WHEREAS, this Agreement is entered into in connection with the issuance of the
Warrants (as defined below) pursuant to the Interim Investors Agreement, dated
as of January 12, 2017 (the “Investors Agreement”), by and among the
Corporation, the Purchaser and the other parties thereto1; and

WHEREAS, the Corporation has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchaser pursuant to the
Investors Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and the
Corporation under the Investors Agreement that this Agreement be executed and
delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

Article I
DEFINITIONS 

Section 1.01      Definitions.  The terms set forth below are used herein as so
defined:

 

--------------------------------------------------------------------------------

1 Agreement to be updated to reference common shares if pre-emptive rights
exercised; will only cover securities issued in APC transactions (shares
underlying warrants or acquired upon exercise of preemptive rights).

 





 

--------------------------------------------------------------------------------

 

 

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular Person.
For purposes of this Agreement, (i) GSO or its Affiliates that are part of the
credit-related businesses of The Blackstone Group, LP shall not be considered or
otherwise deemed to be an “Affiliate” of the Purchaser, and (ii) none of the
Purchaser or its Affiliates or any fund or account managed, advised or
subadvised by the Purchaser or its Affiliates shall constitute an Affiliate of
the Corporation.  “Agreement” has the meaning specified therefor in the
introductory paragraph of this Agreement.

“Board” means the Board of Directors of the Corporation.

 “Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Closing Date” means the date of consummation of the Acquisition (as defined in
the Investors Agreement).  

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation (including the attached Rights).

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by The New York Stock Exchange or, if The New York Stock
Exchange is not the Corporation’s primary securities exchange or market, such
primary securities exchange or market) for the ten (10) trading days immediately
preceding the date on which the determination is made (or, if such price is not
available, as determined in good faith by the Board).

 “Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
though the ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.   

“Corporation” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

“Effectiveness Deadline” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.

“Electing Holders” has the meaning specified therefor in Section 2.04 of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations of the SEC promulgated thereunder.



2

--------------------------------------------------------------------------------

 

 

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of December 19, 2011, by and between Sanchez Energy
Corporation and Sanchez Energy Partners I, LP.

“Freely Tradable” means, with respect to any security, that such security is no
longer subject to the restrictions on trading under the provisions of Rule 144
under the Securities Act (or any successor rule or regulation to Rule 144 then
in force), including volume and manner of sale restrictions, and the current
public information requirement of Rule 144(e) (or any successor rule or
regulation to Rule 144 then in force) no longer applies.

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership. 

“Holder” means the record holder of any Registrable Securities. 

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Investors Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

 “Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Person” means an individual or a corporation, limited liability company,
corporation, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchaser” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Registrable Securities” means the Common Shares (including the attached Rights)
issued or issuable upon the exercise of the Warrants [and any shares acquired
upon exercise of preemptive rights pursuant to the Investors Agreement].



3

--------------------------------------------------------------------------------

 

 

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

 “Registration Expenses” has the meaning specified therefor in Section 2.08(b)
of this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Required Holders” means Holders of greater than 50% of the Registrable
Securities.

“Rights” means the preferred stock purchase rights that automatically attach to
each Common Share pursuant to the SN Rights Plan. 

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities under a
Registration Statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

“SN Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such rights agreement
may be amended, modified or supplemented from time to time.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“Underwritten Offering Notice” has the meaning specified therefor in Section
2.04 of this Agreement.

“Warrant” means the warrant, and all warrants issued upon division or
combination of, or in substitution for the warrant, issued pursuant to the
Warrant to Purchase Common Shares, dated as of [●], 2017, between the
Corporation and the Purchaser.



4

--------------------------------------------------------------------------------

 

 

Section 1.02      Registrable Securities.  Any Registrable Security shall cease
to be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the SEC and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of
Rule 144 (as then in effect) are met; (c) when such Registrable Security is held
by the Corporation or one of its Affiliates; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof. In addition, any Registrable
Security will cease to be a Registrable Security upon the date that such
security is Freely Tradeable.

 

Article II
REGISTRATION RIGHTS 

Section 2.01      Shelf Registration. 

 

Shelf Registration.  Within eighteen (18) months of the Closing Date (or the
date hereof, if the Acquisition is not consummated), the Corporation shall use
its reasonable best efforts to prepare and file a Shelf Registration Statement
with the SEC to permit the public resale of all Registrable Securities on the
terms and conditions specified in this Section 2.01 (a “Registration
Statement”).  The Registration Statement filed with the SEC pursuant to this
Section 2.01 shall be on Form S-3 or, if Form S-3 is not then available to the
Corporation, on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
covering the Registrable Securities, and shall contain a prospectus in such form
as to permit any Selling Holder covered by such Registration Statement to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect) at any
time beginning on the Effective Date for such Registration Statement.  The
Corporation shall use its reasonable best efforts to cause a Registration
Statement filed pursuant to this Section 2.01 to be declared effective no later
than two (2) years after the Closing Date (or the date hereof, if the
Acquisition is not consummated) (the “Effectiveness Deadline”).  A Registration
Statement shall provide for the resale pursuant to any method or combination of
methods legally available to, and requested by, the Selling Holders, including
by way of an Underwritten Offering, if such an election has been made pursuant
to Section 2.04 of this Agreement.  During the Effectiveness Period, the
Corporation shall use its reasonable best efforts to cause a Registration
Statement filed pursuant to this Section 2.01 to remain effective, and to be
supplemented and amended to the extent necessary to ensure that such
Registration Statement is available or, if not available, that another
registration statement is available for the resale of the Registrable Securities
until all Registrable Securities have ceased to be Registrable Securities.  The
Corporation shall prepare and file a supplemental listing application with the
NYSE (or such other national securities exchange on which the Registrable
Securities are then listed and traded) to list the Registrable Securities
covered by a Registration Statement and shall use its reasonable best efforts to
have such Registrable Securities approved for listing on the NYSE (or such other
national securities exchange on which the Registrable Securities are then

5

--------------------------------------------------------------------------------

 

 

listed and traded) by the Effective Date of such Registration Statement, subject
only to official notice of issuance.  As soon as practicable following the
Effective Date of a Registration Statement, but in any event within three
Business Days of such date, the Corporation shall notify the Holders of the
effectiveness of such Registration Statement.When effective, a Registration
Statement (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made).  If the Managing Underwriter of
any proposed Underwritten Offering of Registrable Securities advises the
Corporation that the inclusion of all of the Selling Holders’ Registrable
Securities that the Selling Holders intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Registrable
Securities offered or the market for the Registrable Securities, then the
Registrable Securities to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter
advises the Corporation can be sold without having such adverse effect, with
such number to be allocated (i) first, to the Selling Holders, allocated among
such Selling Holders pro rata on the basis of the number of Registrable
Securities held by each such Selling Holder or in such other manner as such
Selling Holders may agree, and (ii) second, to any other holder of securities of
the Corporation having rights of registration that are neither expressly senior
nor subordinated to the Holders in respect of the Registrable Securities.

Section 2.02      Piggyback Rights. 

 

(a)      Participation.  So long as a Holder has Registrable Securities, if the
Corporation proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01 and other than a
registration statement on Forms S-4 or S-8 and any successor forms, (ii) a
prospectus supplement to an effective shelf registration statement relating to
the sale of equity securities of the Corporation, other than a Registration
Statement contemplated by Section 2.01 and Holders may be included without the
filing of a post-effective amendment thereto, or (iii) a registration statement,
other than a shelf registration statement, and other than a registration
statement on Forms S-4 or S-8 and any successor forms, in each case, for the
sale of Common Shares in an Underwritten Offering for its own account or that of
another Person, or both, then promptly following the selection of the Managing
Underwriter for such Underwritten Offering, the Corporation shall give notice of
such Underwritten Offering to each Holder and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Corporation has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Shares in the Underwritten
Offering, then (x) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Corporation shall not be required to offer such opportunity to the Holders or
(y) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b).  Any notice

6

--------------------------------------------------------------------------------

 

 

required to be provided in this Section 2.02(a) to Holders shall be provided on
a Business Day and receipt of such notice shall be confirmed by the
Holder.  Each such Holder shall then have three Business Days (or two Business
Days in connection with any overnight or bought Underwritten Offering) after
notice has been delivered to request in writing the inclusion of Registrable
Securities in the Underwritten Offering.  If no written request for inclusion
from a Holder is received within the specified time, each such Holder shall have
no further right to participate in such Underwritten Offering.  If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Corporation
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Corporation may, at its election, give written notice of such
determination to the Selling Holders and, (1) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (2) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities as part of such Underwritten Offering for the same period
as the delay in the Underwritten Offering.  Any Selling Holder shall have the
right to withdraw such Selling Holder’s request for inclusion of such Selling
Holder’s Registrable Securities in such Underwritten Offering by giving written
notice to the Corporation of such withdrawal at or prior to one Business Day
before the time of pricing of such Underwritten Offering.  Any Holder may
deliver written notice (an “Opt-Out Notice”) to the Corporation requesting that
such Holder not receive notice from the Corporation of any proposed Underwritten
Offering; provided,  however, that such Holder may later revoke any such Opt-Out
Notice in writing prior to one Business Day before the time of pricing of such
underwritten offering.  Following receipt of an Opt-Out Notice from a Holder
(unless subsequently revoked), the Corporation shall not be required to deliver
any notice to such Holder pursuant to this Section 2.02(a) and such Holder shall
no longer be entitled to participate in Underwritten Offerings by the
Corporation pursuant to this Section 2.02(a).  

 

(b)      Priority.  Other than situations outlined in Section 2.01 of this
Agreement, if the Managing Underwriter of any proposed Underwritten Offering of
Common Shares included in an Underwritten Offering involving Included
Registrable Securities advises the Corporation that the total amount of Common
Shares that the Selling Holders and any other Persons intend to include in such
offering exceeds the number of Common Shares that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Shares offered or the market for the Common Shares,
then the Common Shares to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter
advises the Corporation can be sold without having such adverse effect, with
such number to be allocated (i) first, to the Corporation or other party or
parties requesting or initiating such registration, (ii) second, by the holders
of Corporation securities that have requested participation in such Underwritten
Offering under the Existing Registration Rights Agreement, and (iii) third, by
the Selling Holders who have requested participation in such Underwritten
Offering and by the other holders of Common Shares (other than holders of
Registrable Securities) with registration rights entitling them to participate
in such Underwritten Offering, allocated among such Selling Holders and other
holders pro rata on the basis of the number of Registrable Securities or Common
Shares held by each applicable Selling Holder or other holder or in such manner
as they may agree.

 



7

--------------------------------------------------------------------------------

 

 

Section 2.03      Delay Rights. 

 

Notwithstanding anything to the contrary contained herein, the Corporation may,
upon written notice to (i) all Holders, delay the filing of a Registration
Statement required under Section 2.01, or (ii) any Selling Holder whose
Registrable Securities are included in a Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus that is a part of such Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to such Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Corporation
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition or other similar transaction and the Board determines in good faith
that (A) the Corporation’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in such Registration Statement or other registration statement or
(B) such transaction renders the Company unable to comply with SEC requirements,
in each case under circumstances that would make it impractical or inadvisable
to cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post effective
basis, as applicable, or (y) has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
Board, would materially adversely affect the Corporation; provided, however, in
no event shall (A) such filing of such Registration Statement be delayed under
clauses (x) or (y) of this Section 2.03 for a period that exceeds 90 calendar
days or (B) such Selling Holders be suspended under clauses (x) or (y) of this
Section 2.03 from selling Registrable Securities pursuant to such Registration
Statement or other registration statement for a period that exceeds an aggregate
of 90 calendar days in any 365 calendar-day period, in each case, exclusive of
days covered by any lock-up agreement executed by a Selling Holder in connection
with any Underwritten Offering.  Upon disclosure of such information or the
termination of the condition described above, the Corporation shall provide
prompt notice, but in any event within one Business Day of such disclosure or
termination, to the Selling Holders whose Registrable Securities are included in
such Registration Statement and shall promptly terminate any suspension of sales
it has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

 

Section 2.04      Underwritten Offerings.  In the event that the Required
Holders elect to include, other than pursuant to Section 2.02 of this Agreement,
at least the lesser of (i) $25.0 million of Registrable Securities in the
aggregate (calculated based on the Registrable Securities Amount) and (ii) 100%
of the then outstanding Registrable Securities held by them under a Registration
Statement pursuant to an Underwritten Offering, the Corporation shall, upon
request by the Required Holders (such request, an “Underwritten Offering Notice”
and such electing Required Holders, the “Electing Holders”), retain underwriters
in order to permit the Electing Holders to effect such sale through an
Underwritten Offering; provided, however, that the Required Holders shall have
the option and right to require the Corporation to effect not more than
three Underwritten Offerings pursuant to and subject to the conditions of this
Section 2.04, subject to a maximum of two Underwritten Offerings during any
12-month period.  Upon delivery of such Underwritten Offering Notice to the
Corporation, the Corporation shall as soon

8

--------------------------------------------------------------------------------

 

 

as practicable (but in no event later than one Business Day following the date
of delivery of the Underwritten Offering Notice to the Corporation) deliver
notice of such Underwritten Offering Notice to all other Holders, who shall then
have two Business Days from the date that such notice is given to them to notify
the Corporation in writing of the number of Registrable Securities held by such
Holder that they want to be included in such Underwritten Offering.  For the
avoidance of doubt, any Holders notified about an Underwritten Offering by the
Corporation after the Corporation has received the corresponding Underwritten
Offering Notice may participate in such Underwritten Offering, but shall not
count toward the $25.0 million of Registrable Securities (calculated based on
the Registrable Securities Amount) required under clause (i) of this Section
2.04 to request an Underwritten Offering pursuant to an Underwritten Offering
Notice.  In connection with any Underwritten Offering under this Agreement, the
Corporation shall be entitled to select the Managing Underwriter or
Underwriters, but only with the consent of Holders of a majority of the
Registrable Securities being sold in such Underwritten Offering (not to be
unreasonably conditioned, withheld or delayed).  In connection with an
Underwritten Offering contemplated by this Agreement in which a Selling Holder
participates, each Selling Holder and the Corporation shall be obligated to
enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Corporation to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Corporation or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities whose offer and resale will be registered, on its behalf, its
intended method of distribution and any other representation required by
Law.  If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Corporation, the
Electing Holders and the Managing Underwriter; provided, however, that any such
withdrawal must be made no later than the time of pricing of such Underwritten
Offering.  If all Selling Holders withdraw from an Underwritten Offering prior
to the pricing of such Underwritten Offering or if the registration statement
relating to an Underwritten Offering is suspended pursuant to Section 2.03, the
events will not be considered an Underwritten Offering and will not decrease the
number of available Underwritten Offerings the Required Holders have the right
and option to request under this Section 2.04.  No such withdrawal or
abandonment shall affect the Corporation’s obligation to pay Registration
Expenses pursuant to Section 2.08.

 

Section 2.05      Sale Procedures. 

 

In connection with its obligations under this Article II, the Corporation shall,
as expeditiously as possible:



9

--------------------------------------------------------------------------------

 

 

(a)      use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement; 

(b)      if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from a Registration Statement and the
Managing Underwriter at any time shall notify the Corporation in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Corporation shall use its reasonable best efforts to include such information in
such prospectus supplement; 

(c)      furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the SEC other than annual or quarterly reports on Form 10-K or 10-Q,
respectively, current reports on Form 8-K or proxy statements; provided,
 however, that such reports or proxy statements shall be provided at least two
Business Days prior to filing in connection with any Underwritten Offering), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing a Registration Statement or
such other registration statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement; 

(d)      if applicable, use its reasonable best efforts to register or qualify
the Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Corporation shall not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject; 

(e)      promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the SEC
with respect to any filing referred to in clause (i) and any written

10

--------------------------------------------------------------------------------

 

 

request by the SEC for amendments or supplements to such Registration Statement
or any other registration statement or any prospectus or prospectus supplement
thereto; 

(f)      promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Corporation of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction.  Following the provision of
such notice, the Corporation agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, threat
thereof or proceedings related thereto; 

(g)      upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities; 

(h)      in the case of an Underwritten Offering, use its reasonable best
efforts to furnish to the underwriters upon request, (i) an opinion of counsel
for the Corporation dated the date of the closing under the underwriting
agreement and (ii) a “cold comfort” letter, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified the Corporation’s financial statements included
or incorporated by reference into the applicable registration statement, and
each of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Corporation and such other matters as such underwriters and
Selling Holders may reasonably request;

(i)      otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, covering a period of
twelve months beginning within three months after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder; 



11

--------------------------------------------------------------------------------

 

 

(j)      make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Corporation
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Corporation
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Corporation; 

(k)      use its reasonable best efforts to cause all such Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or nationally recognized quotation system on which the Common Shares
are then listed or quoted; 

(l)      use its reasonable best efforts to cause the Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Corporation to enable the Selling Holders to consummate the disposition of such
Registrable Securities; 

(m)      provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date of such
registration statement; 

(n)      enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
(including, in the case of Underwritten Offerings of $25.0 million or greater of
Registrable Securities (calculated based on the Registrable Securities Amount),
making appropriate officers of the Corporation available to participate in any
“road show” presentations before analysts, and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Securities)); and 

(o)      if requested by a Selling Holder, (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Selling Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including information with respect to the number of Registrable Securities being
offered or sold, the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering, and
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment. 

The Corporation shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent.  

Each Selling Holder, upon receipt of notice from the Corporation of the
happening of any event of the kind described in Section 2.05(f), shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 2.05(f)
or until it is advised in writing by the Corporation that the use of the
prospectus may be resumed and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Corporation, such Selling Holder shall, or shall request the
Managing Underwriter, if any, to deliver to the Corporation (at the
Corporation’s

12

--------------------------------------------------------------------------------

 

 

expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. 

Section 2.06      Cooperation by Holders. 

 

The Corporation shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Corporation such information that the Corporation determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.07      Restrictions on Public Sale by Holders of Registrable
Securities. 

 

To the extent requested by the Managing Underwriter, each Holder of Registrable
Securities that participates in an Underwritten Offering will enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the
60 calendar-day period beginning on the date of a prospectus or prospectus
supplement filed with the SEC with respect to the pricing of any Underwritten
Offering, provided that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Corporation or the officers, directors or any other
Affiliate of the Corporation on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.07 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder.  In
addition, this Section 2.07 shall not apply to any Holder that is not entitled
to participate in such Underwritten Offering, whether because such Holder
delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because the Registrable Securities held by such Holder may be
disposed of without restriction pursuant to Rule 144 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect).

Section 2.08      Expenses. 

 

(a)      Expenses.  The Corporation shall pay all reasonable Registration
Expenses as determined in good faith by the Board, including, in the case of an
Underwritten Offering, the Registration Expenses of an Underwritten Offering,
regardless of whether any sale is made pursuant to such Underwritten
Offering.  Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities
hereunder.  For the avoidance of doubt, each Selling Holder’s pro rata
allocation of Selling Expenses shall be the percentage derived by dividing
(i) the number of Registrable Securities sold by such Selling Holder in
connection with such sale by (ii) the aggregate number of Registrable Securities
sold by all Selling Holders in connection with such sale.  In addition, except
as otherwise provided in Sections 2.08 and 2.09 hereof, the Corporation shall
not be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder. 

 

(b)      Certain Definitions.  “Registration Expenses” means all expenses
incident to the Corporation’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on a Registration
Statement pursuant to Section 2.01 or an Underwritten

13

--------------------------------------------------------------------------------

 

 

Offering covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, Inc., fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes, and the fees and disbursements of counsel and independent public
accountants for the Corporation, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, and the reasonable fees and disbursements of one counsel for the
Selling Holders participating in such Registration Statement or Underwritten
Offering to effect the disposition of such Registrable Securities (not to exceed
$75,000 per filing or offering, as applicable), selected by the Holders of a
majority of the Registrable Securities initially being registered under such
Registration Statement or other registration statement as contemplated by this
Agreement, subject to the reasonable consent of the Corporation.  “Selling
Expenses” means all underwriting discounts and selling commissions or similar
fees or arrangements allocable to the sale of the Registrable Securities, and
fees and disbursements of counsel to the Selling Holders, except for the
reasonable fees and disbursements of counsel for the Selling Holders required to
be paid by the Corporation pursuant to Sections 2.08 and 2.09. 

 

Section 2.09      Indemnification. 

 

(a)      By the Corporation.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Corporation
shall indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees, agents and Affiliates and each Person, if any,
who controls such Selling Holder or its Affiliates within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) such
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, and shall
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating, defending
or resolving any such Loss or actions or proceedings; provided, however, that
the Corporation shall not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in such Registration Statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such

14

--------------------------------------------------------------------------------

 

 

Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder. 

 

(b)      By Each Selling Holder.  Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Corporation, its directors, officers,
employees and agents and each Person, if any, who controls the Corporation
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Corporation to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in such Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating
thereto; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification. 

 

(c)      Notice.  Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.09 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party. 

 



15

--------------------------------------------------------------------------------

 

 

(d)      Contribution.  If the indemnification provided for in this Section 2.09
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation. 

 

(e)      Other Indemnification.  The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise. 

 

Section 2.10      Rule 144 Reporting. 

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Corporation agrees to use its reasonable best efforts
to:

(a)      make and keep public information regarding the Corporation available,
as those terms are understood and defined in Rule 144 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect), at
all times from and after the date hereof; 

(b)      file with the SEC in a timely manner all reports and other documents
required of the Corporation under the Securities Act and the Exchange Act at all
times from and after the date hereof; and 

(c)      so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Corporation, and

16

--------------------------------------------------------------------------------

 

 

such other reports and documents as such Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing such Holder to
sell any such securities without registration. 

Section 2.11      Transfer or Assignment of Registration Rights. 

 

The rights to cause the Corporation to register Registrable Securities granted
to the Purchaser by the Corporation under this Article II may be transferred or
assigned by the Purchaser to one or more transferees or assignees of Registrable
Securities without the consent of the Corporation (but subject to the terms and
conditions of the Standstill and Voting Agreement, dated as of the date hereof,
by and among the Corporation, Blackstone Capital Partners VII L.P. and
Blackstone Energy Partners II L.P.); provided, however, that (a) the Corporation
is given written notice prior to any said transfer or assignment, stating the
name and address of each of the transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, (b) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of the Purchaser under this
Agreement and (c) other than in the case of transfers or assignments to funds or
accounts managed, advised or sub-advised by The Blackstone Group, LP, including
its limited partners, or its Affiliates, each such transferee or assignee
receives at least $1 million of Registrable Securities in the aggregate
(calculated based on the Registrable Securities Amount); provided, further, that
a holder of Registrable Securities may only participate in an offering under
Section 2.02 if it holds at least $1 million in Registrable Securities
(calculated based on the Registrable Securities Amount). 

Section 2.12      Limitation on Subsequent Registration Rights. 

 

From and after the date hereof, the Corporation shall not, without the prior
written consent of the Required Holders, enter into any agreement with any
current or future holder of any equity securities of the Corporation that would
allow such current or future holder to require the Corporation to include equity
securities in any registration statement filed by the Corporation on a basis
that is superior in any respect to the piggyback rights granted to the Holders
pursuant to Section 2.02. 

Article III
MISCELLANEOUS 

Section 3.01      Communications. 

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

(a)       if to the Purchaser:  

 

c/o Blackstone Management Partners L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention:  Angelo Acconcia

Facsimile:  (212) 201-2874

 



17

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas 77002
Attention:       Andrew Calder, P.C.
                        Rhett Van Syoc
Facsimile:       (713) 835-3601
Email:             andrew.calder@kirkland.com
                        rhett.vansyoc@kirkland.com

(b)      if to a transferee of a Purchaser, to such Holder at the address
provided pursuant to Section 2.11 above; and 

(c)       if to the Corporation: 

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Antonio R. Sanchez, III

Email:  tony@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via electronic mail; and when actually received, if sent by courier service
or any other means. 

Section 3.02      Successor and Assigns. 

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein. 

Section 3.03      Assignment of Rights. 

 

All or any portion of the rights and obligations of the Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof. 



18

--------------------------------------------------------------------------------

 

 

Section 3.04      Recapitalization, Exchanges, Etc. Affecting the Common Shares.
   

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Corporation or any successor
or assign of the Corporation (whether by merger, consolidation, sale of assets
or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, share splits, recapitalizations, pro rata distributions of
shares and the like occurring after the date of this Agreement. 

Section 3.05      Specific Performance. 

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right shall not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have. 

Section 3.06      Counterparts. 

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

Section 3.07      Headings. 

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.08      Governing Law. 

 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of Delaware.

Section 3.09      Severability of Provisions. 

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction. 



19

--------------------------------------------------------------------------------

 

 

Section 3.10      Entire Agreement. 

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Corporation set forth herein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matter. 

Section 3.11      Amendment. 

 

This Agreement may be amended only by means of a written amendment signed by the
Corporation and the Required Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the prior written consent of such Holder. 

Section 3.12      No Presumption. 

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel. 

Section 3.13      Obligations Limited to Parties to Agreement. 

 

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchaser (and its permitted transferees and assignees) and the
Corporation shall have any obligation hereunder.  No recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchaser or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate thereof, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of the Purchaser or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate thereof, as such, for any
obligations of the Purchaser under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder. 

Section 3.14      Interpretation. 

 

Article and Section references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “include,” “includes” and

20

--------------------------------------------------------------------------------

 

 

“including” or words of similar import shall be deemed to be followed by the
words “without limitation.” Whenever any determination, consent or approval is
to be made or given by the Purchaser (and its transferees or assignees) under
this Agreement, such action shall be in the Purchaser’s (and its transferees or
assignees) sole discretion unless otherwise specified.  Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “Trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.

(Signature pages follow)

 



21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written. 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 



Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

By: Aguila Production Aggregator, LLC

 

its Managing Member

 

 

 

 

 

By:

 

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 



Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------

 

 

ANNEX H

 

FORM OF

SHAREHOLDERS AGREEMENT

 

 



 

--------------------------------------------------------------------------------

 

Final Form

 

SHAREHOLDERS AGREEMENT

dated as of

[●], 2017

by and between

AGUILA PRODUCTION HOLDCO, LLC

and

SANCHEZ ENERGY CORPORATION

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

Article I Definitions


1

Section 1.01

Definitions


1

Section 1.02

Other Definitional and Interpretative Provisions.


2

Article II Board Representation


3

Section 2.01

Board Observer.


3

Article III Miscellaneous


4

Section 3.01

Successors and Assigns


4

Section 3.02

Notices


4

Section 3.03

Amendments and Waivers


5

Section 3.04

Governing Law


5

Section 3.05

Jurisdiction


5

Section 3.06

WAIVER OF JURY TRIAL


5

Section 3.07

Specific Performance


6

Section 3.08

Counterparts; Effectiveness; Third Party Beneficiaries


6

Section 3.09

Entire Agreement


6

Section 3.10

Severability


6

Section 3.11

Termination


7

Section 3.12

Independent Nature of Obligations


7

 

 

 



i

--------------------------------------------------------------------------------

 

 

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (this “Agreement”) dated as of [●], 2017, by and
between Sanchez Energy Corporation, a Delaware corporation (the “Company”) and
Aguila Production HoldCo, LLC, a Delaware limited liability company (“Aguila” or
the  “Investor”).

W I T N E S S E T H :

WHEREAS, the Company entered into that certain Purchase and Sale Agreement,
dated as of [●], by and between Anadarko E&P Onshore LLC and Kerr-McGee Oil &
Gas Onshore LP, [together with any purchase agreement entered into with Korea
National Oil Corporation pursuant to certain tag-along rights,]1 and SN EF
Maverick, LLC, a Delaware limited liability company (“SN”), SN EF UnSub, LP, a
Delaware limited partnership (“SN UnSub”) and Aguila (the “Purchase Agreement”);

WHEREAS, Investor and the Company desire to enter into this Agreement in order
to set forth their respective rights and responsibilities, and to establish
various arrangements and restrictions with respect to Investor’s ownership of
the Warrants, the governance of the Company and other related matters.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

Article I
Definitions

Section 1.01      Definitions.  As used herein, the following terms have the
following meanings:

 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that (i) no securityholder of the Company shall be deemed an Affiliate
of any other securityholder solely by reason of any investment in the Company,
(ii) no portfolio company in which Investor or any of its Affiliates have an
investment shall be deemed an Affiliate of Investor or any of its Affiliates and
(iii) the Company, its Subsidiaries and any of the Company’s other controlled
Affiliates shall not be deemed an Affiliate of Investor.  For the purpose of
this definition, the term “control” (including, with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Board” means the board of directors of the Company.

 “Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

--------------------------------------------------------------------------------

1       Note to Draft:  KNOC reference to be removed if KNOC elects not to tag.



 

--------------------------------------------------------------------------------

 

 

 “Closing” means the consummation of the transactions contemplated by the
Purchase Agreement.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any stock into which such Common Stock may thereafter be converted
or changed.

“Company Securities” means (i) the Common Stock, (ii) preferred stock, (iii)
securities convertible into or exchangeable for Common Stock, (iv) any other
equity or equity-linked security issued by the Company and (v) options, warrants
or other rights to acquire Common Stock or any other equity or equity-linked
security issued by the Company.

“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.

“Investor Parties” means Investor and any other Affiliate that holds Company
Securities and has executed and delivered to the Company a joinder to this
Agreement.

“Joint Development Agreement” means that certain [Joint Development Agreement]
by and between Sanchez, SN, SN UnSub and Aguila, dated as of [•], 2017.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Purchase Agreement” has the meaning given in the recitals.

“Representative” means, with respect to any Person, such Person’s Affiliates and
its and their respective directors, officers, employees, stockholders, members,
general or limited partners, agents, counsel, investment advisers or other
representatives.

Section 1.02      Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles and Sections are to Articles and Sections of
this Agreement unless otherwise specified.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.



2

--------------------------------------------------------------------------------

 

 

Article II
Board Representation

Section 2.01      Board Observer. 

(a) Following the Closing and until the earlier of (i) the termination of the
Joint Development Agreement, (ii) sale of all or substantially all of the
“Assets” (as defined in the Purchase Agreement) acquired by “AcqCo” (as defined
in the Purchase Agreement) and (iii) the consummation of a “Sale Transaction”
pursuant to Section 4.5 of the Joint Development Agreement, the Investor Parties
shall have the right, but not the obligation, exercisable by the delivery of
written notice to the Company, to appoint one observer representative (such
Person, the “Board Observer”) to be present (whether in person or by telephone)
at all regularly scheduled meetings of the full Board; provided,  however, that
(A) the initial Board Observer shall be Angelo Acconcia (provided, that the
Company shall be entitled to reject any Board Observer who is (1) not an officer
or employee of Investor or its Affiliates or (2) an officer or employee of a
business significantly engaged (other than by investment) in the exploration,
production, gathering, processing, transportation or storage of oil, gas and/or
other hydrocarbons or refined products, other than any private equity
professional of Blackstone Energy Partners II, L.P. or Blackstone Capital
Partners VII, L.P. and their successor funds); (B) the Board Observer shall
satisfy any character and fitness requirements of applicable law and stock
exchange rules that apply to board observers or regular members of the Board;
(C) the Board Observer shall have no voting rights or rights to participate in
Board or committee discussions; and (D) the Board Observer shall agree to abide
by the terms of the Company’s insider trading policy as if the Board Observer
were a member of the Board.

(b) Once appointed, the Company shall send such Board Observer all of the
notices, information and other materials (including meeting notices and agendas)
that are distributed to the members of the Board in such capacity for a regular
meeting, all at the same time and in the same manner as such notices, agenda,
information and other materials are provided to the members of the Board, as
applicable. The Company shall provide the Board Observer with the same travel
and expense reimbursement with respect to such Board Observer’s attendance at
regular Board meetings as is provided to the directors. The rights of the Board
Observer in this Agreement shall apply only with respect to meetings, notices,
information and other materials of the full Board for regularly scheduled
meetings and not any committee of the Board or any special meetings of the
Board.

(c) Notwithstanding anything to the contrary in this Section 2.01, the Investor
Parties agree that the Board Observer may be excluded from such portions of any
Board  meeting and that such information and other materials referred to in
Section 2.01(b) may be withheld from the Board Observer, in each case, as and
solely to the extent (i) relating to an executive session of the Board, (ii) the
Company reasonably determines that there is a competitive reason or other reason
of material importance to the Company for such exclusion or (iii) the Board
reasonably determines, based on the advice of counsel, (A) is necessary to avoid
any conflict of interest with respect to any potential transaction or matter
related to the Company or its Affiliates, on the one hand, and Investor, the
Board Observer or any of their respective Affiliates or portfolio companies, on
the other hand, (B) would adversely affect the attorney-client privilege between
the Board, the Company or the Company’s Affiliates and its or their counsel, (C)
is required to avoid any disclosure that is restricted by any material agreement
between the Company or its Affiliates, on the one hand, and another
non-Affiliated Person, on the other hand or (D) is appropriate to prevent the
Board Observer from being considered a member of the Board under applicable law
or stock exchange rules; provided that, before the Company may exclude the Board
Observer from any portion of any Board meeting or withhold from the Board

3

--------------------------------------------------------------------------------

 

 

Observer any Board materials pursuant to the foregoing provisions of this
sentence, the Company shall notify the Board Observer of its determination to do
so, and consult with the Board Observer to minimize or eliminate the need for
such exclusion or withholding.

(d) The Board Observer shall be entitled to provide to the Investor Parties any
and all information received by such Board Observer pursuant to this Section
2.01;  provided that, for the sake of clarity, in no event shall such
information be shared with any portfolio company of the Investor
Parties.  Notwithstanding the foregoing, the Investor Parties agree, and any
representative of the Investor Parties (including the Board Observer) will
agree, to hold in confidence and trust and not disclose any confidential
information provided to or learned by it in connection with its rights under
this Agreement and shall not use such information (i) in any litigation or
proceeding or (ii) otherwise except in connection with the Joint Development
Agreement and its investment in Company Securities, and the Investor Parties and
Board Observer shall execute a confidentiality agreement with respect to such
information as may be reasonably requested by the Company.

Article III
Miscellaneous

Section 3.01      Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the Investor Parties and the Company (each, a
“Party”) and their respective heirs, successors and permitted assigns. Neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by any Party.  Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto, and their respective heirs, successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

Section 3.02      Notices.  All notices, requests and other communications to
any Party (excluding, for the sake of clarity, the notices, information and
other materials to be provided to the Board Observer pursuant to Section 2.01)
shall be in writing (including facsimile transmission) and shall be given,

if to Investor, to:

c/o Blackstone Management Partners L.L.C.
345 Park Avenue, 31st Floor
New York, NY 10154
Attention:  Angelo Acconcia
Facsimile:  (212) 201-2874

with a copy to:

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas 77002
Attention:     Andrew T. Calder
                     Rhett A. Van Syoc
Email:          andrew.calder@kirkland.com
                     rhett.vansyoc@kirkland.com



4

--------------------------------------------------------------------------------

 

 

Facsimile:       (713) 835-3601

if to the Company, to:

Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Attention:   Antonio R. Sanchez, III

                   General Counsel

Email:        tony@sanchezog.com

 gkopel@sanchezog.com

Facsimile:  (713) 756-2782

with a copy to:

Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana, 44th Floor
Houston, Texas 77002
Attention:   David Elder

                   Patrick Hurley

Email:        delder@akingump.com

 phurley@akingump.com

Facsimile:  (713) 236-0822

or such other address, email address or facsimile number as such Party may
hereafter specify for the purpose by notice to the other parties hereto.  All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day; provided that all facsimiles and
emails shall be deemed received only upon confirmation of receipt.  Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

Section 3.03      Amendments and Waivers.  Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each Party to this Agreement, or in
the case of a waiver, by the Party against whom the waiver is to be
effective.  No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 3.04      Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws rules of such state.

Section 3.05      Jurisdiction.  The parties hereby agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with,

5

--------------------------------------------------------------------------------

 

 

this Agreement or the transactions contemplated hereby shall be brought in the
Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. 

Section 3.06      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 3.07      Specific Performance.  Each Party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any Party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 3.08      Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by all of the other parties
hereto.  Until and unless each Party has received a counterpart hereof signed by
the other parties hereto, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  Except as expressly set forth in
this Agreement, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

Section 3.09      Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, among the parties hereto with respect to the subject matter of this
Agreement.

Section 3.10      Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.



6

--------------------------------------------------------------------------------

 

 

Section 3.11      Termination.  This Agreement shall terminate with respect to
each Investor Party at the time at which the rights and restrictions granted in
Sections 2.01(a) are no longer in effect, except that such termination shall not
affect (a) the rights perfected or the obligations incurred by such Investor
Party under this Agreement prior to such termination (including any liability
for breach of this Agreement) and (b) the obligations expressly stated to
survive termination hereof and this Article 3.

Section 3.12      Independent Nature of Obligations.  Except with respect to the
Investor Parties amongst themselves, the obligations of each Investor Party are
several and not joint with the obligations of any other Party, and no Party
shall be responsible in any way for the performance or nonperformance of the
obligations of any other Party under this Agreement.  Nothing contained herein
and no action taken by any Party pursuant hereto, shall be deemed to constitute
the Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Parties are in any way acting in
concert or as a group with respect to such obligations.

[Signature page follows]

 

 



7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Angelo Acconcia

 

 

Title:   President

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Antonio R. Sanchez, III

 

 

Title:   Chief Executive Officer

 

 

 



[Signature Page to Shareholders Agreement]

--------------------------------------------------------------------------------

 

 

ANNEX I

 

FORM OF

CRUDE OIL PRODUCTION MARKETING AGREEMENT

 



[Signature Page to Shareholders Agreement]

--------------------------------------------------------------------------------

 

Final Form

 

CRUDE OIL PRODUCTION MARKETING AGREEMENT

This Crude Oil Production Marketing Agreement (“Agreement”) is entered into by
and among SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively,  the
foregoing entities may be referred to hereinafter as the “Sanchez Parties”)  and
AGUILA PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be
referred to hereinafter individually as a “Party” and collectively as the
“Parties”. This Agreement shall be effective as of the [●] day of January, 2017
(the “Effective Date”).

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the oil/condensate produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) (collectively, “Owner’s Oil
Production”) (the Sanchez Parties’ and the Sanchez Parties’ affiliates’, if any
(provided that SN Cotulla Assets, LLC, SN Catarina, LLC, SN Palmetto LLC and
Sanchez Production Partners (SEP IV) shall not be considered affiliates of any
Sanchez Party for purposes of this definition), and any other co-working
interest owner’s, including Owner’s and Owner’s affiliates’, if any, full
proportionate share and gross working interest of and in the oil/condensate
produced from all of the Wells being collectively referred to herein as “Oil
Production”) on the terms and conditions set forth in this Agreement; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s Oil Production at the same
marketing points and under the same marketing arrangements under which the Oil
Production attributable to the Sanchez Parties’ and the Sanchez Parties’
affiliates’, if any, full proportionate share and gross working interest
(hereinafter, collectively, “The Sanchez Parties’ Proportionate Share”) of and
in the oil/condensate produced from the Wells (collectively, “SN’s Oil
Production”) is marketed.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.      Sale of Owner’s Oil Production. Subject to the terms and provisions of
this Agreement, Owner hereby agrees to sell to one of the Sanchez Parties, as
designated from time to time by the Sanchez Parties, and the Party so designated
by the Sanchez Parties (the “Marketing Sanchez Party”) hereby agrees to receive
and purchase from Owner, at the specific points of delivery set forth on Exhibit
A, attached hereto and by this reference made a part hereof, as the same may be
amended from time to time by the Sanchez Parties (the “Delivery Points”), all of
Owner’s Oil Production from the Wells, for the term of this Agreement. The
specific Delivery Points hereunder, as designated on said Exhibit A, shall be at
the lease automatic custody transfer (“LACT”) meter/gauging system or other
metering device at the interconnection of the outlet flange of the lease storage
tanks or lease flow lines and the inlet flange of the particular transport
vehicle or oil pipeline in question or at such other Delivery Points as
designated by the Sanchez Parties and as set forth on Exhibit A, as the same may
be amended from time to time by the Sanchez Parties. Subject to the terms and
provisions of this Agreement, title to Owner’s Oil Production shall pass from
Owner to the Marketing Sanchez Party as the Oil Production in question passes

 

--------------------------------------------------------------------------------

 

 

through the designated Delivery Points. The Sanchez Parties shall give Owner
written notice of any amendment to Exhibit A made by the Sanchez Parties
pursuant to this Section 1 promptly (and, in any event, within five (5) days)
after such amendment is made.

2.      Marketing of Owner’s Oil Production.

a.      Owner acknowledges that Owner’s Oil Production from the Wells may be
marketed by either of the Sanchez Parties or by one or more of their respective
affiliates, and Owner hereby consents to the marketing of Owner’s Oil Production
under and/or pursuant to this Agreement by either Sanchez Party or by one or
more of their respective affiliates; provided, however, that the obligations to
Owner under this Agreement shall be the responsibility of the Sanchez Parties;
provided further, however, that the obligations and representations to the
Sanchez Parties under this Agreement shall be the responsibility of Owner
notwithstanding the fact that an affiliate, or affiliates, of Owner may have a
working interest or other interest, of whatever kind or type, in Owner’s Oil
Production.

b.      Subject to the other terms and provisions of this Agreement, the Sanchez
Parties or their affiliates shall obtain transport from the designated Delivery
Points for, and/or shall market Owner’s Oil Production in good faith and in a
manner commercially reasonable under the circumstances, and shall obtain
transport from the designated Delivery Points for, and/or shall market, Owner’s
Oil Production at no less favorable commercial terms and conditions to Owner
than the commercial terms and conditions under which the Sanchez Parties or
their affiliates obtain transport from the designated Delivery Points for,
and/or market, SN’s Oil Production; provided, however, that Owner and each of
the Sanchez Parties, including the Marketing Sanchez Party, hereby disclaim the
existence of, and any intent to create, any type of fiduciary, trust, agency or
partnership relationship with or between or among Owner, SN, SN Operating
Company or any other affiliate(s) of the Sanchez Parties pertaining to,
resulting from, arising out of, pursuant to or in connection with the execution
and/or performance of this Agreement.

c.      Owner acknowledges that (x) as of the Effective Date, one or both of the
Sanchez Parties or their affiliate(s) has (or have) entered into, or are in the
process of finalizing and entering into, the agreements set forth in Exhibit B,
attached hereto and by this reference made a part hereof, as said Exhibit B may
be amended from time to time by the Sanchez Parties (with Owner’s prior written
approval), covering, among other things, the gathering, treating,
transportation, marketing and/or sale of Oil Production from the Properties, and
(y) after the Effective Date, one or both of the Sanchez Parties or their
affiliate(s) shall have the right to enter into additional gathering, treating,
processing, transportation, marketing or similar or related agreements
applicable to Oil Production from the Properties (all such existing and future
agreements described in clauses (x) and (y) of this Section 2(c) of this
Agreement hereinafter being referred to as the “Commitment Agreements”), subject
to the following restrictions:

(i)      The Sanchez Parties shall be obligated to obtain the prior written
approval of Owner before entering into any future Commitment Agreement that (A)
involves a dedication of acreage, (B) includes a minimum throughput volume
requirement, throughput/deficiency payment requirement, minimum payment

2

--------------------------------------------------------------------------------

 

 

requirement or other financial obligation that could require a payment if the
physical delivery of any Oil Production is not made thereunder or if the
agreement is terminated, (C) has a term that ends later than (and is not
otherwise terminable without penalty of any kind on or before) the first to
occur of (w) the final day of the twelfth (12th) full month succeeding the date
of execution of such agreement and (x) the end of the Primary Term (as such
Primary Term may be extended pursuant to Section 15), or (D) is (y) proposed at
any time during the first five (5) years of the Term of this Agreement and is
for the gathering, treating, processing, transportation, sale and/or marketing
of more than an average (measured on a calendar month basis) of 10,000 barrels
(measured on an 8/8ths, as to Owner’s Proportionate Share and The Sanchez
Parties’ Proportionate Share, basis) of Oil Production per day, or (z) proposed
at any time after the first five (5) years but during the remaining Term of this
Agreement and is for the gathering, treating, processing, transportation, sale
and/or marketing of more than an average (measured on a calendar month basis) of
5,000 barrels (measured on an 8/8ths, as to Owner’s Proportionate Share and The
Sanchez Parties’ Proportionate Share, basis) of Oil Production per day (any such
agreement, a “Restricted Commitment Agreement”).

(ii)      From and after the date Owner gives notice of its intent to take any
amount of Owner’s Excess Oil Production in kind under Section 6 hereof, (A) the
Sanchez Parties shall not, without the prior written approval of Owner, enter
into any Commitment Agreement relating to the amount of Owner’s Excess Oil
Production to be taken in kind by Owner, per the provisions of Owner’s notice of
its intent to take in kind, that has a term extending beyond the date Owner will
begin taking such amount of Owner’s Excess Oil Production in kind, and (B) the
Sanchez Parties and Owner will communicate regularly and coordinate an orderly
transition of the marketing responsibility for the amount of Owner’s Excess Oil
Production to be taken in kind from the Sanchez Parties to Owner, including
coordinating any Commitment Agreements that have been entered into prior to such
period or will be entered into during such period.

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess Oil Production in kind, the Sanchez Parties shall have the right to enter
into any Commitment Agreements that are not Restricted Commitment Agreements
without the prior written approval of Owner and to gather, treat, process,
market, transport from the designated Delivery Points and sell any and all of
Owner’s Oil Production from the Properties.

 

d.      Owner acknowledges that during the term of this Agreement, Owner’s
Proportionate Share of the Oil Production from the Wells to be marketed
hereunder will be gathered, treated, transported and/or processed, and Owner’s
Oil Production to be marketed hereunder will be transported and/or resold, as
the case may be, under the Commitment Agreements entered into in compliance with
this Agreement throughout the respective

3

--------------------------------------------------------------------------------

 

 

terms thereof. The transportation and/or resale, as the case may be, of Owner’s
Oil Production under the terms of any of the existing or future Commitment
Agreements shall not give Owner any interest in or make Owner a party to said
Commitment Agreements. It is expressly agreed that the Sanchez Parties shall not
have any power or authority to contract in the name of or on behalf of Owner.

e.      Attached hereto as Exhibit C are full and complete copies of the
Commitment Agreements referenced in Exhibit B. The Sanchez Parties agree to keep
Owner reasonably informed about the negotiation of potential Restricted
Commitment Agreements through monthly (or, if mutually agreed, more frequent)
meetings and to provide Owner with copies of final, or as near-to-final as
commercially reasonable, proposed Restricted Commitment Agreements for Owner’s
review and approval. If Owner does not grant or reject in writing any written
request for approval of a Restricted Commitment Agreement within twenty (20)
days after its receipt thereof, Owner will be deemed to have rejected such
Restricted Commitment Agreement. Upon the execution of any new Commitment
Agreement, including any Commitment Agreement set forth in Exhibit B or the
execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

f.      If Owner rejects any agreement that would, if approved by Owner, become
a Restricted Commitment Agreement hereunder (“Sanchez Proposed Commitment”), (i)
Owner may, within fifteen (15) days of rejecting a Sanchez Proposed Commitment,
propose an alternate agreement (“Owner Proposed Commitment”) and (ii) one or
more of the Sanchez Parties or their affiliates shall be free to enter into such
Sanchez Proposed Commitment; provided, that such Sanchez Proposed Commitment
would not be and will not be a Commitment Agreement hereunder. The Sanchez
Parties shall use commercially reasonable efforts to support (i) Owner in taking
production that would otherwise be subject to the Sanchez Proposed Commitment in
kind and (ii) Owner’s negotiation, execution and implementation of the Owner
Proposed Commitment with the applicable third party, including, at the request
of Owner, acting as agent on behalf of Owner for the limited purpose of
transporting and/or selling such Owner volumes pursuant to the Owner Proposed
Commitment if the Parties negotiate and execute all necessary agreements
required for a Sanchez Party to serve as agent for such purposes that are
agreeable to the Sanchez Parties in their sole discretion.  Conversely, any of
Owner’s Oil Production that is not taken in kind by Owner and marketed by Owner
in accordance with the terms and

4

--------------------------------------------------------------------------------

 

 

provisions of this Agreement or marketed by a Sanchez Party on behalf of Owner
pursuant to this Agreement shall be marketed under the terms and provisions of
this Agreement by and among one or more of the Sanchez Parties or their
affiliates, subject to any applicable Commitment Agreement or Restricted
Commitment Agreement regardless of any rejections made by Owner.

g.      It is agreed by the Parties that, in the event of an emergency,
including (without limitation) the impending shut-in of one or more of the
Wells, the unanticipated unavailability of previously-contracted third party
services or the occurrence of any other event that could imminently impact the
production, transportation and/or sale of the Oil Production from one or more of
the Wells, one or both of the Sanchez Parties or their affiliate(s) shall have
the right, without obtaining the prior written approval of Owner, to enter into
new, short­ term (that is, not in excess of thirty-one (31) days) agreements
that are reasonably appropriate and necessary to fully respond to any such
emergency; provided, that the Sanchez Parties will provide notice to Owner as
soon as reasonably practicable (and in any event within five (5) business days)
that such emergency agreement(s) has/have been entered into and the terms
thereof. It is agreed that any such new agreements, whether or not ultimately
approved or executed by Owner, will be Commitment Agreements under the terms and
conditions of this Agreement.

3.      Proceeds Netback Price for Owner’s Oil Production.  Subject to the other
provisions of this Agreement, the consideration to be received by Owner
hereunder for Owner’s Oil Production from the Wells for any given calendar month
during the term of this Agreement shall be an amount equal to the total quantity
of Owner’s Oil Production (measured in barrels) multiplied by the weighted
average sales price per barrel received by the Sanchez Parties, or any of them,
for all Oil Production sold by the Sanchez Parties or their affiliates to
non-affiliated third parties from the Wells for such calendar month at all
points of sale to non-affiliated third parties (“Sales Points”), less Owner’s
Proportionate Share of the following (without duplication of any charges made by
the Sanchez Parties to Owner under this Agreement and without duplication of any
charges made by the Sanchez Parties to Owner under other marketing agreements
with Owner) (such calculation, including the deductions set forth in (a)-(c)
below, the “Owner Amount”):

a.      royalties, overriding royalties, production payments and other burdens
on Oil Production (“Royalties”) for such calendar month, it being understood
(and the Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf
of Owner, Owner’s share of such Royalties to the recipients thereof,

b.      severance taxes, if any, and all other taxes on or measured by Oil
Production (“Taxes”) for such calendar month, it being understood (and the
Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf of
Owner, Owner’s share of such Taxes, and

c.      any invoices or other charges, costs or fees payable by the Sanchez
Parties to third parties, including reasonable charges of affiliates of the
Sanchez Parties, at or prior to the Delivery Points and/or between the Delivery
Points and the Sales Points, for, without limitation, the following
(collectively, “Other Costs”): fees and costs charged by any gatherer, treater,
processor, transporter or purchaser, unutilized firm transportation charges,
penalties of any kind or character, minimum or deficiency payments or charges
associated

5

--------------------------------------------------------------------------------

 

 

with gathering agreements, processing agreements, treating agreements,
transportation agreements, including throughput and deficiency agreements, or
term sales agreements, and third-party operator marketing charges.

Subject to the other provisions of this Agreement, the Owner Amount for each
barrel of Owner’s Oil Production from each Well for such month pursuant to the
preceding provisions of this Section 3 shall not be less than the consideration
to be received by the Sanchez Parties for each barrel of SN’s Oil Production
from such Well for such month. Should the purchaser(s) of the Oil Production at
the Sales Points fail or refuse to pay for all or part of the Oil Production
sold and delivered for any reason, the Sanchez Parties will use reasonable
efforts to obtain payment but shall not be liable to Owner for any Oil
Production sold and delivered to such purchaser(s) unless and until the Sanchez
Parties receive payment for same; provided that in the event the Sanchez Parties
receive partial payment from the purchaser(s) of the Oil Production at the Sales
Points, the Sanchez Parties shall timely deliver to Owner Owner’s Proportionate
Share of such payment. If any such consideration paid by any such purchaser(s)
of the Oil Production at the Sales Points pursuant to the preceding provisions
of this Section 3 is in the form of a settlement payment or litigation proceeds
received by the Sanchez Parties, Owner shall be entitled to receive from the
Sanchez Parties Owner’s Proportionate Share of any such settlement payment or
litigation proceeds received by the Sanchez Parties, net of Owner’s
Proportionate Share of all costs incurred by the Sanchez Parties, or any of
them, or their affiliates, in connection with or pertaining or relating to any
such settlement or litigation. The Sanchez Parties shall have no liability under
this Agreement for any loss of Oil Production at or prior to the Delivery Points
and/or between the Delivery Points and the Sales Points and Owner shall have no
recourse against the Sanchez Parties for the same. Owner shall at any and all
times hereunder be responsible for Owner’s Proportionate Share of any and all
costs, including, without limitation, Other Costs, and losses, attributable to,
in connection with or pertaining in any way to the Oil Production, from the
wellhead to the Delivery Points and from the Delivery Points to the Sales
Points; provided, however, that, for the avoidance of doubt, Owner shall not be
responsible for, and neither of the Sanchez Parties (nor any of their
affiliates) shall be entitled to, the payment of any marketing fee with respect
to the services performed under this Agreement by either of the Sanchez Parties
or any of their affiliates.

4.      Payment to Owner. The consideration to be received by Owner pursuant to
Section 3 of this Agreement shall be paid by the Sanchez Parties to Owner for
any given month promptly after the Sanchez Parties actually receive funds for
Oil Production purchased by the Sanchez Parties and resold pursuant to this
agreement for such month, and in any event on or before the date that is ten
(10) days after the date upon which the Sanchez Parties actually receive funds
for Oil Production purchased by the Sanchez Parties and resold pursuant to this
agreement from the applicable purchasers of such Oil Production for a given
month, along with a detailed statement describing such amounts payable to Owner.

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”), then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest shall accrue on the amount of any such
payment not so paid at a rate equal to the lesser of (a) the then-applicable
prime rate (as then most recently published in The Wall Street Journal) plus
three percent (3%) and (b) the maximum rate permitted by applicable law and (ii)
if, within the one hundred and eighty (180) day period following the Payment Due
Date applicable to such payment,

6

--------------------------------------------------------------------------------

 

 

the owing Party(ies) has(have) failed to make such payment to the owed
Party(ies), then the owed Party(ies) shall have the right (in addition to all
other rights and remedies available to the owed Party(ies) at law or in equity
with respect to such non-payment), upon thirty (30) days’ written notice to the
owing Party(ies), to terminate this Agreement.

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

If to Owner:

[●]
[●]
[●]
[●]

If to the Sanchez Parties:

[●]
[●]
[●]
[●]

5.      Owner’s Responsibility For Owner’s Proportionate Share of
Obligations Under the Commitment Agreements. [In support of the obligations of
the Sanchez Parties set forth herein, Owner acknowledges that the Sanchez
Parties, the Marketing Sanchez Party and/or their affiliates have entered into,
are entering into and/or will be entering into the Commitment Agreements. Such
Commitment Agreements contain contractual obligations that may include, without
limitation, gathering fees, treating fees, minimum and/or throughput/deficiency
payment obligations, minimum volumetric supply commitments, demand charges,
reservation fees, indemnities, representations and warranties, and other
contractual obligations (collectively, “Commitments”). Owner hereby agrees that,
as of the Effective Date and at all times thereafter during the term of this
Agreement (including during the remaining term hereof following any partial
termination of this Agreement as provided in Section 15), and through the
remaining respective terms, if any, of the Commitment Agreements entered into in
compliance with this Agreement, Owner shall be liable and fully responsible to
the Sanchez Parties, the Marketing Sanchez Party and/or their affiliates for
Owner’s Proportionate Share of all Commitments incurred by the Sanchez Parties,
the Marketing Sanchez Party and/or their affiliates under or pursuant to such
Commitment Agreements. Owner’s Proportionate Share of any unmet Commitments
under any such Commitment Agreements shall be included as “Other Costs” under
Section 3(c), above, of this Agreement, eligible for deduction from the payment
to Owner of otherwise applicable proceeds thereunder. The Sanchez Parties, the
Marketing Sanchez Party and/or their affiliates, at their sole and exclusive
election, may invoice Owner for any excess amounts (such “excess” being the
amount by which the deduction for Owner’s Proportionate Share of any unmet
Commitments exceeds Owner’s Proportionate Share of the otherwise applicable
proceeds under the Commitment Agreements) owed with respect to such Commitments
or offset such excess amounts against future

7

--------------------------------------------------------------------------------

 

 

amounts that would otherwise be owed to Owner pursuant to Section 3 of this
Agreement. Owner shall pay any such invoice within ten (10) days after receipt
of such invoice.]15 Notwithstanding anything to the contrary contained in this
Agreement, Owner is not and will not be a third party beneficiary of any
contractual rights to which the Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates are entitled under the terms of any such Commitment
Agreements; provided, however, that upon any termination of this Agreement,
Owner shall be entitled, to the extent permitted (i) by applicable law and
regulation, (ii) by the regulated transporter(s) under any such Commitment
Agreements, (iii) under the terms of the applicable Commitment Agreements and
(iv) under any and all applicable tariffs, to receive from the Sanchez Parties a
transfer or allocation of shipper history arising under any such Commitment
Agreements and attributable to the transport of Owner’s Oil Production under
such Commitment Agreements.

6.      Right to Take in Kind.  If and to the extent a portion of Owner’s Oil
Production is not committed to the fulfillment of, or has been used to fulfill,
the Commitments under or pursuant to the Commitment Agreements (such portion of
Owner’s Oil Production hereinafter being referred to as “Owner’s Excess Oil
Production”), Owner shall have the right, upon the delivery thereof to the
applicable Delivery Point, to market Owner’s Excess Oil Production at and from
the Delivery Points; provided, however, such right may only be exercised by
Owner if and to the extent the same is not prohibited by applicable law or the
terms and conditions of the Commitment Agreements and if and to the extent
Owner’s exercise of such right will not cause the Sanchez Parties to fail to
meet any Commitments under any of the Commitment Agreements. Notice of Owner’s
intent to exercise such right to take in kind shall be in the form of a written
notice from Owner to the Sanchez Parties given at least twelve (12) months
before the date that Owner desires to take a specific amount of Owner’s Excess
Oil Production in kind. In the event of any such exercise of entitlement, Owner
will retain title to Owner’s Excess Oil Production at the Delivery Points,
transport and market such Owner’s Excess Oil Production, and be responsible for
the payment of royalty and severance taxes, and any other taxes based on
production, on such Owner’s Excess Oil Production, and all costs and expenses
associated with the transportation and marketing from such Delivery Points of
such Owner’s Excess Oil Production.

7.      Covenants by Owner.  Owner represents and warrants to the Sanchez
Parties that at all times during the term of this Agreement:

a.      It has, and will continue to have, the right to convey good and
merchantable title to all of Owner’s Oil Production, free and clear of all
liens, encumbrances and claims other than any customary liens arising under any
joint operating agreement; and

b.      Except as provided herein or pursuant to any Commitment Agreements, its
gross working interest is undedicated to or fully released from any marketing
agreement(s) related to the Wells and/or Owner’s Oil Production, and the Sanchez
Parties shall have the sole right to purchase and resell Owner’s Oil Production.

--------------------------------------------------------------------------------

15      NTD: Discuss - as constructed, BX is liable for its share of MVC
payments if Oil Production is not sufficient to cover such costs. This provision
generally seems acceptable.



8

--------------------------------------------------------------------------------

 

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES HARMLESS FROM AND
AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, DAMAGES (OF ANY KIND OR
TYPE), CHARGES, FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION) ARISING
FROM OR OUT OF ADVERSE CLAIMS OF ANY PARTY TO OWNER’S OIL PRODUCTION.

8.      Indemnification.          NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY RELEASES,
INDEMNIFIES, DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY, AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “SANCHEZ
INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE (“OWNER’S SECTION 8 INDEMNIFICATION
PERCENTAGE”), WHICH PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF
OWNER’S PROPORTIONATE SHARE OF ALL OIL PRODUCTION FROM THE WELLS ON THE
PROPERTIES, OF ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES,
DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL
INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD
PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES
AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS OF LITIGATION (INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUITS,
ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO
PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES),
FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION,
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO ANY COMMITMENT
AGREEMENT) (COLLECTIVELY, “CLAIMS”) ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH
CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF OWNER OR THE
WILLFUL MISCONDUCT OF OWNER ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR
RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE OWNER’S INDEMNITY OBLIGATION
UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM OWNER’S SECTION 8
INDEMNIFICATION PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED
PERCENT (100%) OF ANY SUCH CLAIM OR CLAIMS.



9

--------------------------------------------------------------------------------

 

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT JOINTLY AND SEVERALLY) LIABLE FOR, AND
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS OWNER, AND ALL OF ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “OWNER INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE
(“THE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE
SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH SANCHEZ PARTY’S
PROPORTIONATE SHARE OF ALL OIL PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF
ANY AND ALL CLAIMS ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING
TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS
RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE
WILLFUL MISCONDUCT OF SUCH SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ
PARTY’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL
INCREASE FROM THE APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION
PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF
ANY SUCH CLAIM OR CLAIMS.

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

9.      Disclaimer of Representations by Sanchez Parties. Owner hereby
acknowledges and agrees that no express or implied representation or warranty is
or has been made by the Sanchez Parties, the Marketing Sanchez Party or their
affiliates, or any of them, concerning or relating to the price to be paid for
Owner’s Oil Production from the Wells. Further, Owner hereby acknowledges and
agrees that (i) it has not relied upon any statements, representations or
warranties (whether written or oral) made by the Sanchez Parties, the Marketing
Sanchez Party or their affiliates, or any of them, when entering into this
Agreement, (ii) it has entered into this

10

--------------------------------------------------------------------------------

 

 

Agreement based upon its own independent business judgment and its own
experience in energy markets and the energy industry, and (iii) this Agreement
was and is a result of arm’s length negotiations between the Sanchez Parties and
Owner.

10.      Changes in Owner’s Ownership. Owner shall be solely responsible for
notifying the Sanchez Parties in writing of any changes in the ownership of, or
rights to, Owner’s Oil Production from the Wells or the proceeds derived from
the marketing thereof. The Sanchez Parties, the Marketing Sanchez Party and
their affiliates shall not be bound by any changes in such ownership or rights
until they are so notified as provided in this Agreement and any such notice has
actually been received.

11.      Miscellaneous. In the event a court of competent jurisdiction
determines that any provision contained in this Agreement is violative of any
law or regulation, such provision shall be deemed stricken from the Agreement
without affecting the enforceability of the remainder of the Agreement. This
Agreement may be amended only by a written instrument executed by all of the
Parties to this Agreement. This Agreement shall be governed by the laws of the
State of Texas, notwithstanding any conflicts of laws rules or principles that
might require the application of the laws of another jurisdiction. This
Agreement will extend to, inure to the benefit of, and be binding upon the
Parties and each of their permitted successors and permitted assigns. No Party
will have the right to assign or otherwise transfer this Agreement or any of its
rights and/or obligations under this Agreement without the express written
consent of the other Party, which consent may be withheld by the non-assigning
Party(ies) in its/their commercially reasonable judgment, and any purported
assignment or transfer without such consent shall be null and void; provided,
however, that a Party shall be permitted to assign this Agreement and its rights
and obligations hereunder without the consent of the other Party in connection
with a transfer of all its interest in the Assets to a Third Party, as those
terms are defined in the Joint Development Agreement, entered into as of January
[●], 2017, by and between SN, SN EF UnSub, LP, and Owner, provided that the
assignee thereof agrees in writing to be bound by and assumes all of the
obligations of the assigning Party hereunder arising from and after such
assignment. If any transfer or assignment of this Agreement pertains to only a
part, as opposed to the entirety, of the interest, rights and obligations of the
transferring/assigning Party (a “Partial Transfer”), the transferring/assigning
Party, as a condition precedent to any such transfer or assignment, will
specifically declare in writing to the non-transferring/assigning Party the
exact percentage of the transferring/assigning Party’s interest, rights and
obligations hereunder covered by any such Partial Transfer. Notwithstanding
anything to the contrary contained herein, if any of the royalty payment
provisions of the individual oil and gas leases pertaining to the Properties
conflict with the terms and conditions of this Agreement, the royalty payment
provisions of such leases will prevail. The headings contained in this Agreement
are for reference purposes only and shall not affect the interpretation of this
Agreement. Except as expressly set forth herein, this Agreement is intended only
to benefit the Parties hereto and their respective permitted successors and
assigns. Each Party shall bear its own expenses incident to the preparation of
this Agreement. This Agreement may be executed in duplicate originals or
counterparts, each of which, when taken with all other counterparts, shall
constitute a binding agreement between the Parties hereto. An executed facsimile
or .PDF counterpart of this Agreement shall be sufficient to bind a Party hereto
to the same extent as an original. Unless indicated in this Agreement otherwise,
all references to dates and times shall mean Houston, Texas, local date and
time.



11

--------------------------------------------------------------------------------

 

 

12.      Payment of Taxes and Royalties. Except as provided to the contrary in
this Agreement, the Sanchez Parties shall make payment of Owner’s Proportionate
Share of Taxes and Royalties on Owner’s Oil Production from the Wells, provided
that the SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR OWNER’S TAXES OR
ROYALTIES AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AN ASSUMPTION BY
THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR AFFILIATES OF SUCH
LIABILITY. Owner shall be responsible for any additional amounts owed for Taxes
or Royalties on Owner’s Oil Production by virtue of specific lease or other
contractual provisions or legal requirements. The Sanchez Parties, the Marketing
Sanchez Party and their affiliates make no representation or warranty regarding
their methods of payment of Taxes and Royalties and shall not be liable to Owner
or any third party(ies) for any Claims relating to such methods. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER AGREES TO INDEMNIFY,
DEFEND, AND HOLD THE SANCHEZ INDEMNITEES HARMLESS FROM AND AGAINST ALL CLAIMS
THAT ARISE FROM OR OUT OF, OR ARE RELATED TO, THE PAYMENT BY THE SANCHEZ PARTIES
OF OWNER’S PROPORTIONATE SHARE OF TAXES AND ROYALTIES ON OWNER’S OIL PRODUCTION
FROM THE WELLS, INCLUDING, BUT NOT LIMITED TO, CLAIMS BY GOVERNMENT AUTHORITIES,
OWNERS OF ROYALTY, OVERRIDING ROYALTY, OIL PRODUCTION PAYMENTS, WORKING
INTERESTS, TRANSPORTERS OR OTHER CLAIMANTS, REGARDLESS OF FAULT, UNLESS ANY SUCH
CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF ONE OR MORE
OF THE SANCHEZ PARTIES OR THE WILLFUL MISCONDUCT OF ONE OR MORE OF THE SANCHEZ
PARTIES ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS
AGREEMENT.

13.      Approvals and Authorities.  Each of the Parties to this Agreement
hereby represents and warrants to the other Party(ies) hereto that all approvals
and authorities necessary for such Party to enter into this Agreement and be
bound by its terms have been obtained. Each of the Parties to this Agreement
further represents and warrants to the other Party(ies) hereto that its
execution of this Agreement does not breach or violate any contract, agreement,
order or prohibition to which the Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates, or any of them, or Owner are/is a party or bound.

14.      Dispute Resolution.

a.      Dispute. The Parties will provide written notice to one another promptly
following the occurrence or discovery of any item or event which might
reasonably be expected to result in a claim, demand, cause of action, dispute,
or controversy arising out of, relating to or in connection with this Agreement,
including the interpretation, validity, termination or breach hereof (each a
“Dispute”). The Parties will attempt to resolve satisfactorily any such matters.

 

b.      Notice of Unresolved Dispute. Should a Dispute arise which the Parties
cannot resolve satisfactorily, either Party may deliver to the other Party a
written notice of the Dispute with supporting documentation as to the
circumstances leading to the Dispute (the “Notice of Dispute”). The Parties,
within fifteen (15) days from delivery of such

12

--------------------------------------------------------------------------------

 

 

notice, shall then each appoint a representative who has no prior direct
involvement with the subject matter of the Notice of Dispute and who is duly
authorized to investigate, negotiate and settle the Dispute. Representatives for
each Party shall meet and confer as often as they deem reasonably necessary
following the delivery of the Notice of Dispute in good faith negotiations to
seek to resolve the Dispute amicably.

 

c.      Mediation. Should the representatives of the Parties fail to amicably
resolve the Dispute within thirty (30) days following the receipt of the Notice
of Dispute, the Parties agree to utilize the services of a mutually agreeable
mediator, which such mediator will be licensed in Texas to practice law and
located in Houston, Texas, for a period of sixty (60) days, and longer if they
mutually agree, pursuant to a joint engagement. Such mediation will be
non-binding, and the costs of the mediator will be borne equally by the Parties.

d.      Arbitration. If the Parties are unable to resolve the Dispute within
ninety (90) days following the receipt of the Notice of Dispute, either Party
may submit the matter to be resolved by binding arbitration conducted by the
office of the American Arbitration Association in Houston, Texas (“AAA”). The
arbitration shall be conducted in accordance with the AAA’s Commercial
Arbitration Rules (the “Rules”) effective at the time of the Dispute. The
Expedited Procedures of the Rules shall apply to any Dispute in which no
disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of interest and
arbitration fees and costs. If the Expedited Procedures should apply, the
arbitration shall be heard and decided by a single arbitrator to be appointed by
the AAA. For all other Disputes, the arbitration shall be heard and decided by
three arbitrators, one to be designated by each Party and the third arbitrator
to be selected by the mutual agreement of the two arbitrators. Each Party shall
designate its arbitrator within twenty (20) days of the respondent receiving
notice of the arbitration. If either Party fails to select an arbitrator within
such twenty-day period, the AAA shall designate such arbitrator. The arbitrators
selected by the Parties shall select the third arbitrator within fifteen (15)
days of their appointment. If the arbitrators selected by the Parties are unable
or fail to agree upon the third arbitrator within such fifteen-day period, the
AAA shall select the third arbitrator. Each arbitrator selected hereunder shall
be knowledgeable in the oil and gas industry. The arbitrators shall make a
reasoned award in writing and may allocate costs and fees among the Parties in
connection with such award. The award shall be final and binding on each Party
and for all purposes. Judgment upon a final award may be entered in any court
having jurisdiction. This Section 14 shall survive any termination of this
Agreement. For the avoidance of doubt, for the purpose of designating
arbitrators in an arbitration tribunal consisting of three arbitrators, the
Sanchez Parties shall be treated as a single Party.

e.      Binding Award/Decision. Once an award or decision by the arbitration
tribunal shall become final, the Parties will comply with such final award or
decision. If either Party fails to comply or to commence compliance with said
award or decision within thirty (30) days following the date upon which the
award or decision becomes final, then the other Party shall have all rights,
powers and authority to enforce the award or decision to the maximum extent as
allowed by law and, for the avoidance of doubt, any such enforcement shall not
be subject to the terms and provisions of this Section 14.

 



13

--------------------------------------------------------------------------------

 

 

f.      Res Judicata.  To the extent permitted by law, any decision of the
arbitration tribunal shall be res judicata as between the Parties but shall not
have binding effect in any unrelated litigation or arbitration where any Party
to this Agreement may also be a party.

g.      Limitation of Damages Awarded. The arbitrator(s) is (are) not empowered
to and shall not award any damages not permitted to be recovered pursuant to
Section 17, but the arbitrator(s) may award reasonable attorneys’ fees, costs
and expenses, including those of the arbitrator(s), to the prevailing Party or
Parties.

15.      Term.  This Agreement shall commence as of the Effective Date and shall
remain in full force and effect through December 31, 2022 (the “Primary
Term”), and thereafter the Term of this Agreement shall continue on a
year-to-year basis unless terminated by either Party, effective at the end of
the Primary Term or at the end of any annual extension of the Primary Term, upon
the giving of a minimum of sixty (60) days prior written notice; provided,
however, that notwithstanding the foregoing, this Agreement, and all of the
rights and obligations of the Parties hereunder, shall, in any event, remain in
full force and effect (to the extent of any Oil Production subject to such
Commitment Agreements) and shall not terminate, until the termination date of
the last to terminate of all Commitment Agreements entered into in compliance
with this Agreement and covering such Oil Production. Notwithstanding any
termination of this Agreement as provided above in this Section 15, the terms
and provisions of Sections 14, 17 and 18 hereof, all indemnification obligations
arising hereunder in connection with or pertaining or relating to matters
occurring prior to the termination of this Agreement, and all payment
obligations arising hereunder in connection with or pertaining or relating to
matters occurring prior to the termination of this Agreement shall survive the
termination of this Agreement.

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

16.      Notices. All notices, requests, demands and other communications
permitted or required between the Parties by any of the provisions of this
Agreement, unless otherwise specifically provided, will be in writing and will
be deemed given if delivered by hand or transmitted by facsimile, or mailed by
certified mail or overnight mail carrier or courier (postage or other charges
prepaid), and directed to:

If to Owner:

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

If to the Sanchez Parties:



14

--------------------------------------------------------------------------------

 

 

SN EF Maverick LLC
1000 Main Street, Suite 3000
Houston, Texas 77002
Attention: Contract Administration
Electronic Mail: [●]

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00 A.M. to 5:00 P.M., local time
of the receiving Party, or if received after such hours, on the next Business
Day. No change of notice is binding on any Party until all Parties have received
notice containing the changed information.

17.      Disclaimer of Certain Damages.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER INDEMNITEES WILL
NOT BE LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF THEM, OR TO THE
SANCHEZ INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE OF THEM, AND THE
SANCHEZ INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO THE OWNER
INDEMNITEES, PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF, FOR ANY OF
THE OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION  DAMAGES,
HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS AGREEMENT,
AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED MATERIAL
BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

18.      Audit Rights.  A Party shall have the right, at its own expense, upon
reasonable notice and at reasonable times, to examine, to audit and to obtain
copies of the relevant portions of books and records of the other Party(ies) but
only to the extent reasonably necessary to verify (a) the accuracy of any
statement, charge, payment, deduction or computation made or rendered under or
pursuant to this Agreement and/or (b) the proper allocation and payment of all
Other Costs, Royalties and Taxes payable by a Party, and the proper allocation
and payment of all revenues received by a Party and payable to the other Party,
all as provided in this Agreement. This right to examine, audit and obtain
copies will not be available with respect to proprietary information not
directly relevant to matters arising under this Agreement. All statements,
charges, payments, deductions and computations made or rendered under or
pursuant to this Agreement shall be conclusively presumed final and accurate,
and all associated claims for under or overpayment(s) shall be deemed waived,
unless the particular statement, charge, payment, deduction or computation in
question is objected to in writing, with adequate explanation and documentation,
within two (2) years after the examination and/or audit thereof by the objecting
Party.



15

--------------------------------------------------------------------------------

 

 

19.      Entire Agreement.  This Agreement, including all Exhibits hereto,
contains the entire agreement and understanding between the Parties relating to
the matters covered hereby, and any representations, correspondence, or other
statements made by a Party prior to the Effective Date relating to the matters
covered hereby shall be superseded by the terms and conditions hereof.

20.      Relationship of the Parties.  The Parties shall at all times act
independently of each other in complying with the terms and conditions of this
Agreement. No partnership, joint venture, trust or other fiduciary relationship
or mining partnership is intended or created by this Agreement, and no act by
any of the Parties shall operate to create such a relationship.

21.      Waivers.  Either Party, by written instrument, may (i) waive compliance
by the other Party with, or modify any of, the covenants or agreements made by
the other Party in this Agreement or (ii) waive or modify performance of any of
the other obligations or other acts of the other Party. The delay or failure on
the part of a Party to insist, in any one instance or more, upon strict
performance of any term or condition of this Agreement, or to exercise any right
or privilege herein conferred, shall not be construed as a waiver of any such
term, condition, right or privilege, and the same shall continue and remain in
full force and effect. Except as expressly set forth herein, all rights and
remedies are cumulative.

Signature Page Follows



16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 



17

--------------------------------------------------------------------------------

 

 

Exhibit A

Crude Oil Production Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

POINTS OF DELIVERY

[●]



Exhibit A — Page 1

--------------------------------------------------------------------------------

 

 

Exhibit B

Crude Oil Production Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COMMITMENT AGREEMENTS

[●]



Exhibit B — Page 1

--------------------------------------------------------------------------------

 

 

Exhibit C

Crude Oil Production Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COPIES OF COMMITMENT AGREEMENTS

Attached.

 

 



Exhibit C – Page 1

--------------------------------------------------------------------------------

 

 

ANNEX J

 

FORM OF

NGL PRODUCTION MARKETING AGREEMENT

 



 

--------------------------------------------------------------------------------

 

Final Form

 

 

 

NATURAL GAS LIQUIDS MARKETING AGREEMENT

This Natural Gas Liquids Marketing Agreement (“Agreement”) is entered into by
and among SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively,  the
foregoing entities may be referred to hereinafter as the “Sanchez Parties”)  and
AGUILA PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be
referred to hereinafter individually as a “Party” and collectively as the
“Parties”. This Agreement shall be effective as of the [●] day of January, 2017
(the “Effective Date”).

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the natural gas produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) and processed at one or more
natural gas processing plants to extract the natural gas liquids therefrom
(Owner’s Proportionate Share of the natural gas liquids therefrom that is
attributable, as determined under the terms of the applicable gas processing
agreement(s), to the Wells, collectively, “Owner’s NGLs”) the Sanchez Parties’
and the Sanchez Parties’ affiliates’, if any (provided that SN Cotulla Assets,
LLC, SN Catarina, LLC, SN Palmetto LLC and Sanchez Production Partners (SEP IV)
shall not be considered affiliates of any Sanchez Party for purposes of this
definition), and any other co-working interest owner’s, including Owner’s and
Owner’s affiliates’, if any, full proportionate share and gross working interest
of and in the natural gas produced from all of the Wells being collectively
referred to herein as “NGLs”) on the terms and conditions set forth in this
Agreement; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s NGLs at the same marketing points
and under the same marketing arrangements under which the NGLs attributable to
the Sanchez Parties’ and the Sanchez Parties’ affiliates’, if any, full
proportionate share and gross working interest (hereinafter, collectively, “The
Sanchez Parties’ Proportionate Share”) of and in the natural gas produced from
the Wells (collectively, “SN’s NGLs”) is marketed.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.      Sale of Owner’s NGLs. Subject to the terms and provisions of this
Agreement, Owner hereby agrees to sell to one of the Sanchez Parties, as
designated from time to time by the Sanchez Parties and the Party so designated
by the Sanchez Parties (the “Marketing Sanchez Party”) hereby agrees to receive
and purchase from Owner, at the specific points of delivery set forth on Exhibit
A, attached hereto and by this reference made a part hereof, as the same may be
amended from time to time by the Sanchez Parties (the “Delivery Points”), all of
Owner’s NGLs extracted from the natural gas production from the Wells for the
term of this Agreement. The specific Delivery Points hereunder, as designated on
said Exhibit A, shall be at the tailgate of the gas processing plant(s) with
respect to which the relevant Commitment Agreement relates, or at such other
Delivery Points as designated by the Sanchez Parties and as set forth on Exhibit
A, as

 

--------------------------------------------------------------------------------

 

 

the same may be amended from time to time by the Sanchez Parties. Subject to the
terms and provisions of this Agreement, title to Owner’s NGLs shall pass from
Owner to the Marketing Sanchez Party as the NGLs in question passes through the
designated Delivery Points. The Sanchez Parties shall give Owner written notice
of any amendment to Exhibit A made by the Sanchez Parties pursuant to this
Section 1 promptly (and, in any event, within five (5) days) after such
amendment is made.

2.      Marketing of Owner’s NGLs. 

a.      Owner acknowledges that Owner’s NGLs may be marketed by either of the
Sanchez Parties or by one or more of their respective affiliates, and Owner
hereby consents to the marketing of Owner’s NGLs under and/or pursuant to this
Agreement by either Sanchez Party or by one or more of their respective
affiliates; provided, however, that the obligations to Owner under this
Agreement shall be the responsibility of the Sanchez Parties; provided further,
however, that the obligations and representations to the Sanchez Parties under
this Agreement shall be the responsibility of Owner notwithstanding the fact
that an affiliate, or affiliates, of Owner may have a working interest or other
interest, of whatever kind or type, in Owner’s NGLs.

b.      Subject to the other terms and provisions of this Agreement, the Sanchez
Parties or their affiliates shall obtain transport from the designated Delivery
Points for, and/or shall market Owner’s NGLs in good faith and in a manner
commercially reasonable under the circumstances, and shall obtain transport from
the designated Delivery Points for, and/or shall market, Owner’s NGLs at no less
favorable commercial terms and conditions to Owner than the commercial terms and
conditions under which the Sanchez Parties or their affiliates obtain transport
from the designated Delivery Points for, and/or market, SN’s NGLs; provided,
however, that Owner and each of the Sanchez Parties, including the Marketing
Sanchez Party, hereby disclaim the existence of, and any intent to create, any
type of fiduciary, trust, agency or partnership relationship with or between or
among Owner, SN, SN Operating Company or any other affiliate(s) of the Sanchez
Parties pertaining to, resulting from, arising out of, pursuant to or in
connection with the execution and/or performance of this Agreement.

c.      Owner acknowledges that (x) as of the Effective Date, one or both of the
Sanchez Parties or their affiliate(s) has (or have) entered into, or are in the
process of finalizing and entering into, the agreements set forth in Exhibit B,
attached hereto and by this reference made a part hereof, as said Exhibit B may
be amended from time to time by the Sanchez Parties (with Owner’s prior written
approval), covering, among other things, the gathering, treating,
transportation, and/or processing of the raw natural gas production stream from
the Wells and/or the transportation, marketing and/or sale of NGLs from, in each
case, the Properties, and (y) after the Effective Date, one or both of the
Sanchez Parties or their affiliate(s) shall have the right to enter into
additional gathering, treating, processing, transportation, marketing or similar
or related agreements applicable to NGLs extracted from natural gas production
from the Properties (all such existing and future agreements described in
clauses (x) and (y) of this Section 2(c) of this Agreement hereinafter being
referred to as the “Commitment Agreements”), subject to the following
restrictions:



2

--------------------------------------------------------------------------------

 

 

(i)      The Sanchez Parties shall be obligated to obtain the prior written
approval of Owner before entering into any future Commitment Agreement that (A)
involves a dedication of acreage, (B) includes a minimum throughput volume
requirement, throughput/deficiency payment requirement, minimum payment
requirement or other financial obligation that could require a payment if the
physical delivery of any natural gas production and/or NGLs is not made
thereunder or if the agreement is terminated, (C) has a term that ends later
than (and is not otherwise terminable without penalty of any kind on or before)
the first to occur of (w) the final day of the twelfth (12th) full month
succeeding the date of execution of such agreement and (x) the end of the
Primary Term (as such Primary Term may be extended pursuant to Section 15), or
(D) is (y) proposed at any time during the first five (5) years of the Term of
this Agreement and is for the gathering, treating, processing, transportation,
sale and/or marketing of more than an average (measured on a calendar month
basis) of 420.000 gallons (measured on an 8/8ths) as to Owner’s Proportionate
Share and The Sanchez Parties’ Proportionate Share basis) of NGLs per day, or
(z) proposed at any time after the first five (5) years but during the remaining
Term of this Agreement and is for the gathering,. treating, processing,
transportation, sale and/or marketing of more than an average (measured on a
calendar month basis) of 210,000 gallons (measured on an 8/8ths, as to Owner’s
Proportionate Share and The Sanchez Parties’ Proportionate Share, basis) of NGLs
per day (any such agreement, a “Restricted Commitment Agreement”).

(ii)      From and after the date Owner gives notice of its intent to take any
amount of Owner’s Excess NGLs in kind under Section 6 hereof, (A) the Sanchez
Parties shall not, without the prior written approval of Owner, enter into any
Commitment Agreement relating to the amount of Owner’s Excess NGLs to be taken
in kind by Owner, per the provisions of Owner’s notice of its intent to take in
kind, that has a term extending beyond the date Owner will begin taking such
amount of Owner’s Excess NGLs in kind, and (B) the Sanchez Parties and Owner
will communicate regularly and coordinate an orderly transition of the marketing
responsibility for the amount of Owner’s Excess NGLs to be taken in kind from
the Sanchez Parties to Owner, including coordinating any Commitment Agreements
that have been entered into prior to such period or will be entered into during
such period.

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess NGLs in kind, the Sanchez Parties shall have the right to enter into any
Commitment Agreements that are not Restricted Commitment Agreements without the
prior written approval of Owner and to gather, treat, process, market, transport
from the designated Delivery Points and sell any and all of Owner’s NGLs from
the Properties.

d.      Owner acknowledges that during the term of this Agreement, Owner’s
Proportionate Share of the raw natural gas production stream from the Wells to
be marketed

3

--------------------------------------------------------------------------------

 

 

hereunder will be gathered, treated, transported and/or processed, and Owner’s
NGLs to be marketed hereunder will be transported and/or resold, as the case may
be, under the Commitment Agreements entered into in compliance with this
Agreement throughout the respective terms thereof. The transportation and/or
resale, as the case may be, of Owner’s NGLs under the terms of any of the
existing or future Commitment Agreements shall not give Owner any interest in or
make Owner a party to said Commitment Agreements. It is expressly agreed that
the Sanchez Parties shall not have any power or authority to contract in the
name of or on behalf of Owner.

e.      Attached hereto as Exhibit C are full and complete copies of the
Commitment Agreements referenced in Exhibit B. The Sanchez Parties agree to keep
Owner reasonably informed about the negotiation of potential Restricted
Commitment Agreements through monthly (or, if mutually agreed, more frequent)
meetings and to provide Owner with copies of final, or as near-to-final as
commercially reasonable, proposed Restricted Commitment Agreements for Owner’s
review and approval. If Owner does not grant or reject in writing any written
request for approval of a Restricted Commitment Agreement within twenty (20)
days after its receipt thereof, Owner will be deemed to have rejected such
Restricted Commitment Agreement. Upon the execution of any new Commitment
Agreement, including any Commitment Agreement set forth in Exhibit B or the
execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

f.       If Owner rejects any agreement that would, if approved by Owner, become
a Restricted Commitment Agreement hereunder (“Sanchez Proposed Commitment”), (i)
Owner may, within fifteen (15) days of rejecting a Sanchez Proposed Commitment,
propose an alternate agreement (“Owner Proposed Commitment”) and (ii) one or
more of the Sanchez Parties or their affiliates shall be free to enter into such
Sanchez Proposed Commitment; provided, that such Sanchez Proposed Commitment
would not be and will not be a Commitment Agreement hereunder. The Sanchez
Parties shall use commercially reasonable efforts to support (i) Owner in taking
production that would otherwise be subject to the Sanchez Proposed Commitment in
kind and (ii) Owner’s negotiation, execution and implementation of the Owner
Proposed Commitment with the applicable third party, including, at the request
of Owner, acting as agent on behalf of Owner for the limited purpose of
transporting and/or selling such Owner volumes pursuant to the Owner Proposed
Commitment, if the Parties negotiate and execute all necessary agreements

4

--------------------------------------------------------------------------------

 

 

required for a Sanchez Party to serve as agent for such purposes that are
agreeable to the Sanchez Parties in their sole discretion).  Conversely, any of
Owner’s NGLs that is not taken in kind by Owner and marketed by Owner in
accordance with the terms and provisions of this Agreement or marketed by a
Sanchez Party on behalf of Owner pursuant to this Agreement shall be marketed
under the terms and provisions of this Agreement by and among one or more of the
Sanchez Parties or their affiliates, subject to any applicable Commitment
Agreement or Restricted Commitment Agreement regardless of any rejections made
by Owner.

g.      It is agreed by the Parties that, in the event of an emergency,
including (without limitation) the impending shut-in of one or more of the
Wells, the unanticipated unavailability of previously-contracted third party
services or the occurrence of any other event that could imminently impact the
production, transportation and/or sale of the NGLs from one or more of the
Wells, one or both of the Sanchez Parties or their affiliate(s) shall have the
right, without obtaining the prior written approval of Owner, to enter into new,
short-term (that is, not in excess of thirty-one (31) days) agreements that are
reasonably appropriate and necessary to fully respond to any such emergency;
provided, that the Sanchez Parties will provide notice to Owner as soon as
reasonably practicable (and in any event within five (5) business days) that
such emergency agreement(s) has/have been entered into and the terms thereof. It
is agreed that any such new agreements, whether or not ultimately approved or
executed by Owner, will be Commitment Agreements under the terms and conditions
of this Agreement.

3.      Proceeds Netback Price for Owner’s NGLs. Subject to the other provisions
of this Agreement, the consideration to be received by Owner hereunder for
Owner’s NGLs from the Wells for any given calendar month during the term of this
Agreement shall be an amount equal to the total quantity of Owner’s NGLs
(measured in gallons) multiplied by the weighted average sales price per gallon
received by the Sanchez Parties, or any of them, for all NGLs sold by the
Sanchez Parties or their affiliates to non-affiliated third parties from the
Wells for such calendar month at all points of sale to non-affiliated third
parties (“Sales Points”), less Owner’s Proportionate Share of the following
(without duplication of any charges made by the Sanchez Parties to Owner under
this Agreement and without duplication of any charges made by the Sanchez
Parties to Owner under other marketing agreements with Owner) (such calculation,
including the deductions set forth in (a)-(c) below, the “Owner Amount”):

a.      royalties, overriding royalties, production payments and other burdens
on NGLs (“Royalties”) for such calendar month, it being understood (and the
Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf of
Owner, Owner’s share of such Royalties to the recipients thereof,

b.      severance taxes, if any, and all other taxes on or measured by NGLs
(“Taxes”) for such calendar month, it being understood (and the Sanchez Parties
agreeing) that the Sanchez Parties shall pay, on behalf of Owner, Owner’s share
of such Taxes, and

c.      any invoices or other charges, costs or fees payable by the Sanchez
Parties to third parties, including reasonable charges of affiliates of the
Sanchez Parties, at or prior to the Delivery Points and/or between the Delivery
Points and the Sales Points, for, without

5

--------------------------------------------------------------------------------

 

 

limitation, the following (collectively, “Other Costs”): fees and costs charged
by any gatherer, treater, processor, transporter or purchaser, unutilized firm
transportation charges, penalties of any kind or character, minimum or
deficiency payments or charges associated with gathering agreements, processing
agreements, treating agreements, transportation agreements, including throughput
and deficiency agreements, or term sales agreements, and third-party operator
marketing charges.

Subject to the other provisions of this Agreement, the Owner Amount for each
gallon of Owner’s NGLs from each Well for such month pursuant to the preceding
provisions of this Section 3 shall not be less than the consideration to be
received by the Sanchez Parties for each gallon of SN’s NGLs from such Well for
such month. Should the purchaser(s) of the NGLs at the Sales Points fail or
refuse to pay for all or part of the NGLs sold and delivered for any reason, the
Sanchez Parties will use reasonable efforts to obtain payment but shall not be
liable to Owner for any NGLs sold and delivered to such purchaser(s) unless and
until the Sanchez Parties receive payment for same; provided that in the event
the Sanchez Parties receive partial payment from the purchaser(s) of the NGLs at
the Sales Points, the Sanchez Parties shall timely deliver to Owner Owner’s
Proportionate Share of such payment. If any such consideration paid by any such
purchaser(s) of the NGLs at the Sales Points pursuant to the preceding
provisions of this Section 3 is in the form of a settlement payment or
litigation proceeds received by the Sanchez Parties, Owner shall be entitled to
receive from the Sanchez Parties Owner’s Proportionate Share of any such
settlement payment or litigation proceeds received by the Sanchez Parties, net
of Owner’s Proportionate Share of all costs incurred by the Sanchez Parties, or
any of them, or their affiliates, in connection with or pertaining or relating
to any such settlement or litigation. The Sanchez Parties shall have no
liability under this Agreement for any loss of NGLs at or prior to the Delivery
Points and/or between the Delivery Points and the Sales Points and Owner shall
have no recourse against the Sanchez Parties for the same. Owner shall at any
and all times hereunder be responsible for Owner’s Proportionate Share of any
and all costs, including, without limitation, Other Costs, and losses,
attributable to, in connection with or pertaining in any way to the NGLs, from
the wellhead to the Delivery Points and from the Delivery Points to the Sales
Points; provided, however, that, for the avoidance of doubt, Owner shall not be
responsible for, and neither of the Sanchez Parties (nor any of their
affiliates) shall be entitled to, the payment of any marketing fee with respect
to the services performed under this Agreement by either of the Sanchez Parties
or any of their affiliates.

4.      Payment to Owner. The consideration to be received by Owner pursuant to
Section 3 of this Agreement shall be paid by the Sanchez Parties to Owner for
any given month promptly after the Sanchez Parties actually receive funds for
NGLs purchased by the Sanchez Parties and resold pursuant to this agreement for
such month, and in any event on or before the date that is ten (10) days after
the date upon which the Sanchez Parties actually receive funds for NGLs
purchased by the Sanchez Parties and resold pursuant to this agreement from the
applicable purchasers of such NGLs for a given month, along with a detailed
statement describing such amounts payable to Owner.

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”) then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest shall accrue on the amount of any such
payment not so paid at a rate equal to the lesser of (a) the then-

6

--------------------------------------------------------------------------------

 

 

applicable prime rate (as then most recently published in The Wall Street
Journal) plus three percent (3%) and (b) the maximum rate permitted by
applicable law and (ii) if, within the one hundred and eighty (180) day period
following the Payment Due Date applicable to such payment, the owing Party(ies)
has(have) failed to make such payment to the owed Party(ies), then the owed
Party(ies) shall have the right (in addition to all other rights and remedies
available to the owed Party(ies) at law or in equity with respect to such
non-payment), upon thirty (30) days’ written notice to the owing Party(ies), to
terminate this Agreement.

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

If to Owner:

[●]
[●]
[●]
[●]

If to the Sanchez Parties:

[●]
[●]
[●]
[●]

5.      Owner’s Responsibility For Owner’s Proportionate Share of Obligations
Under the Commitment Agreements. In support of the obligations of the Sanchez
Parties set forth herein, Owner acknowledges that the Sanchez Parties, the
Marketing Sanchez Party and/or their affiliates have entered into, are entering
into and/or will be entering into the Commitment Agreements. Such Commitment
Agreements contain contractual obligations that may include, without limitation,
gathering fees, treating fees, minimum and/or throughput/deficiency payment
obligations, minimum volumetric supply commitments, demand charges, reservation
fees, indemnities, representations and warranties, and other contractual
obligations (collectively, “Commitments”). Owner hereby agrees that, as of the
Effective Date and at all times thereafter during the term of this Agreement
(including during the remaining term hereof following any partial termination of
this Agreement as provided in Section 15), and through the remaining respective
terms, if any, of the Commitment Agreements entered into in compliance with this
Agreement, Owner shall be liable and fully responsible to the Sanchez Parties,
the Marketing Sanchez Party and/or their affiliates for Owner’s Proportionate
Share of all Commitments incurred by the Sanchez Parties, the Marketing Sanchez
Party and/or their affiliates under or pursuant to such Commitment Agreements.
Owner’s Proportionate Share of any unmet Commitments under any such Commitment
Agreements shall be included as “Other Costs” under Section 3(c), above, of this
Agreement, eligible for deduction from the payment to Owner of otherwise
applicable proceeds thereunder. The Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates, at their sole and exclusive election, may invoice Owner
for any excess amounts (such “excess” being

7

--------------------------------------------------------------------------------

 

 

the amount by which the deduction for Owner’s Proportionate Share of any unmet
Commitments exceeds Owner’s Proportionate Share of the otherwise applicable
proceeds under the Commitment Agreements) owed with respect to such Commitments
or offset such excess amounts against future amounts that would otherwise be
owed to Owner pursuant to Section 3 of this Agreement. Owner shall pay any such
invoice within ten (10) days after receipt of such invoice. Notwithstanding
anything to the contrary contained in this Agreement, Owner is not and will not
be a third party beneficiary of any contractual rights to which the Sanchez
Parties, the Marketing Sanchez Party and/or their affiliates are entitled under
the terms of any such Commitment Agreements; provided, however, that upon any
termination of this Agreement, Owner shall be entitled, to the extent permitted
(i) by applicable law and regulation, (ii) by the regulated transporter(s) under
any such Commitment Agreements, (iii) under the terms of the applicable
Commitment Agreements and (iv) under any and all applicable tariffs, to receive
from the Sanchez Parties a transfer or allocation of shipper history arising
under any such Commitment Agreements and attributable to the transport of
Owner’s NGLs under such Commitment Agreements.

6.      Right to Take in Kind. If and to the extent a portion of Owner’s NGLs is
not committed to the fulfillment of, or has been used to fulfill, the
Commitments under or pursuant to the Commitment Agreements (such portion of
Owner’s NGLs hereinafter being referred to as “Owner’s Excess NGLs”), Owner
shall have the right, upon the delivery thereof to the applicable Delivery
Point, to market Owner’s Excess NGLs at and from the Delivery Points; provided,
however, such right may only be exercised by Owner if and to the extent the same
is not prohibited by applicable law or the terms and conditions of the
Commitment Agreements and if and to the extent Owner’s exercise of such right
will not cause the Sanchez Parties to fail to meet any Commitments under any of
the Commitment Agreements. Notice of Owner’s intent to exercise such right to
take in kind shall be in the form of a written notice from Owner to the Sanchez
Parties given at least twelve (12) months before the date that Owner desires to
take a specific amount of Owner’s Excess NGLs in kind. In the event of any such
exercise of entitlement, Owner will retain title to Owner’s Excess NGLs at the
Delivery Points, transport and market such Owner’s Excess NGLs, and be
responsible for the payment of royalty and severance taxes, and any other taxes
based on production, on such Owner’s Excess NGLs, and all costs and expenses
associated with the transportation and marketing from such Delivery Points of
such Owner’s Excess NGLs.

7.      Covenants by Owner. Owner represents and warrants to the Sanchez Parties
that at all times during the term of this Agreement:

a.      It has, and will continue to have, the right to convey good and
merchantable title to all of Owner’s Proportionate Share of and in the raw
natural gas production stream from the Wells or to all of Owner’s NGLs,
whichever is applicable, free and clear of all liens, encumbrances and claims
other than any customary liens arising under any joint operating agreement; and

b.      Except as provided herein or pursuant to any Commitment Agreements, its
gross working interest is undedicated to or fully released from any marketing
agreement(s) related to the Wells and/or Owner’s NGLs, and the Sanchez Parties
shall have the sole right to purchase and resell Owner’s NGLs.



8

--------------------------------------------------------------------------------

 

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES HARMLESS FROM AND
AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, DAMAGES (OF ANY KIND OR
TYPE), CHARGES, FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION) ARISING
FROM OR OUT OF ADVERSE CLAIMS OF ANY PARTY TO OWNER’S NGLS.

8.      Indemnification.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY RELEASES, INDEMNIFIES,
DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY, AND
ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “SANCHEZ INDEMNITEES”) FROM AND
AGAINST, A PERCENTAGE (“OWNER’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH
PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF OWNER’S PROPORTIONATE
SHARE OF ALL NATURAL GAS PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF ANY AND
ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO
PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES),
FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION
(INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS,
COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR
OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES,
JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION, ARISING UNDER, IN CONNECTION WITH
OR PERTAINING OR RELATING TO ANY COMMITMENT AGREEMENT) (COLLECTIVELY, “CLAIMS”)
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT,
REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE
UNCURED MATERIAL BREACH OF OWNER OR THE WILLFUL MISCONDUCT OF OWNER ARISING
UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER
OF WHICH CASE OWNER’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS
AGREEMENT SHALL INCREASE FROM OWNER’S SECTION 8 INDEMNIFICATION PERCENTAGE, AS
DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF ANY SUCH CLAIM
OR CLAIMS.



9

--------------------------------------------------------------------------------

 

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT JOINTLY AND SEVERALLY) LIABLE FOR, AND
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS OWNER, AND ALL OF ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “OWNER INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE
(“THE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE
SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH SANCHEZ PARTY’S
PROPORTIONATE SHARE OF ALL NGL PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF
ANY AND ALL CLAIMS ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING
TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS
RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE
WILLFUL MISCONDUCT OF SUCH SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ
PARTY’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL
INCREASE FROM THE APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION
PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF
ANY SUCH CLAIM OR CLAIMS.

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

9.      Disclaimer of Representations by Sanchez Parties. Owner hereby
acknowledges and agrees that no express or implied representation or warranty is
or has been made by the Sanchez Parties, the Marketing Sanchez Party or their
affiliates, or any of them. concerning or relating to the price to be paid for
Owner’s NGLs from the Wells. Further, Owner hereby acknowledges and agrees that
(i) it has not relied upon any statements, representations or warranties
(whether written or oral) made by the Sanchez Parties, the Marketing Sanchez
Party or their affiliates, or any of them, when entering into this Agreement,
(ii) it has entered into this

10

--------------------------------------------------------------------------------

 

 

Agreement based upon its own independent business judgment and its own
experience in energy markets and the energy industry, and (iii) this Agreement
was and is a result of arm’s length negotiations between the Sanchez Parties and
Owner.

10.      Changes in Owner’s Ownership. Owner shall be solely responsible for
notifying the Sanchez Parties in writing of any changes in the ownership of, or
rights to. Owner’s NGLs from the Wells or the proceeds derived from the
marketing thereof. The Sanchez Parties, the Marketing Sanchez Party and their
affiliates shall not be bound by any changes in such ownership or rights until
they are so notified as provided in this Agreement and any such notice has
actually been received.

11.      Miscellaneous. In the event a court of competent jurisdiction
determines that any provision contained in this Agreement is violative of any
law or regulation, such provision shall be deemed stricken from the Agreement
without affecting the enforceability of the remainder of the Agreement. This
Agreement may be amended only by a written instrument executed by all of the
Parties to this Agreement. This Agreement shall be governed by the laws of the
State of Texas, notwithstanding any conflicts of laws rules or principles that
might require the application of the laws of another jurisdiction. This
Agreement will extend to, inure to the benefit of, and be binding upon the
Parties and each of their permitted successors and permitted assigns. No Party
will have the right to assign or otherwise transfer this Agreement or any of its
rights and/or obligations under this Agreement without the express written
consent of the other Party, which consent may be withheld by the non-assigning
Party(ies) in its/their commercially reasonable judgment, and any purported
assignment or transfer without such consent shall be null and void; provided,
however, that a Party shall be permitted to assign this Agreement and its rights
and obligations hereunder without the consent of the other Party in connection
with a transfer of all its interest in the Assets to a Third Party, as those
terms are defined in the Joint Development Agreement, entered into as of January
[●], 2017, by and between SN, SN EF UnSub, LP, and Owner, provided that the
assignee thereof agrees in writing to be bound by and assumes all of the
obligations of the assigning Party hereunder arising from and after such
assignment. If any transfer or assignment of this Agreement pertains to only a
part, as opposed to the entirety, of the interest, rights and obligations of the
transferring/assigning Party (a “Partial Transfer”), the transferring/assigning
Party, as a condition precedent to any such transfer or assignment, will
specifically declare in writing to the non-transferring/assigning Party the
exact percentage of the transferring/assigning Party’s interest, rights and
obligations hereunder covered by any such Partial Transfer. Notwithstanding
anything to the contrary contained herein, if any of the royalty payment
provisions of the individual oil and gas leases pertaining to the Properties
conflict with the terms and conditions of this Agreement, the royalty payment
provisions of such leases will prevail. The headings contained in this Agreement
are for reference purposes only and shall not affect the interpretation of this
Agreement. Except as expressly set forth herein, this Agreement is intended only
to benefit the Parties hereto and their respective permitted successors and
assigns. Each Party shall bear its own expenses incident to the preparation of
this Agreement. This Agreement may be executed in duplicate originals or
counterparts, each of which, when taken with all other counterparts, shall
constitute a binding agreement between the Parties hereto. An executed facsimile
or .PDF counterpart of this Agreement shall be sufficient to bind a Party hereto
to the same extent as an original. Unless indicated in this Agreement otherwise,
all references to dates and times shall mean Houston, Texas, local date and
time.



11

--------------------------------------------------------------------------------

 

 

12.      Payment of Taxes and Royalties. Except as provided to the contrary in
this Agreement, the Sanchez Parties shall make payment of Owner’s Proportionate
Share of Taxes and Royalties on Owner’s NGLs from the Wells, provided that the
SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR OWNER’S TAXES OR ROYALTIES
AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AN ASSUMPTION BY THE SANCHEZ
PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR AFFILIATES OF SUCH LIABILITY.
Owner shall be responsible for any additional amounts owed for Taxes or
Royalties on Owner’s NGLs by virtue of specific lease or other contractual
provisions or legal requirements. The Sanchez Parties, the Marketing Sanchez
Party and their affiliates make no representation or warranty regarding their
methods of payment of Taxes and Royalties and shall not be liable to Owner or
any third party(ies) for any Claims relating to such methods. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER AGREES TO INDEMNIFY,
DEFEND, AND HOLD THE SANCHEZ INDEMNITEES HARMLESS FROM AND AGAINST ALL CLAIMS
THAT ARISE FROM OR OUT OF, OR ARE RELATED TO, THE PAYMENT BY THE SANCHEZ PARTIES
OF OWNER’S PROPORTIONATE SHARE OF TAXES AND ROYALTIES ON OWNER’S NGLS FROM THE
WELLS, INCLUDING, BUT NOT LIMITED TO, CLAIMS BY GOVERNMENT AUTHORITIES, OWNERS
OF ROYALTY, OVERRIDING ROYALTY, NGL PAYMENTS, WORKING INTERESTS, TRANSPORTERS OR
OTHER CLAIMANTS, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S)
FROM THE SOLE UNCURED MATERIAL BREACH OF ONE OR MORE OF THE SANCHEZ PARTIES OR
THE WILLFUL MISCONDUCT OF ONE OR MORE OF THE SANCHEZ PARTIES ARISING UNDER, IN
CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT.

13.      Approvals and Authorities. Each of the Parties to this Agreement hereby
represents and warrants to the other Party(ies) hereto that all approvals and
authorities necessary for such Party to enter into this Agreement and be bound
by its terms have been obtained. Each of the Parties to this Agreement further
represents and warrants to the other Party(ies) hereto that its execution of
this Agreement does not breach or violate any contract, agreement, order or
prohibition to which the Sanchez Parties, the Marketing Sanchez Party and/or
their affiliates, or any of them, or Owner are/is a party or bound.

14.      Dispute Resolution.

a.      Dispute. The Parties will provide written notice to one another promptly
following the occurrence or discovery of any item or event which might
reasonably be expected to result in a claim, demand, cause of action, dispute,
or controversy arising out of, relating to or in connection with this Agreement,
including the interpretation, validity, termination or breach hereof (each a
“Dispute”). The Parties will attempt to resolve satisfactorily any such matters.

b.      Notice of Unresolved Dispute. Should a Dispute arise which the Parties
cannot resolve satisfactorily, either Party may deliver to the other Party a
written notice of the Dispute with supporting documentation as to the
circumstances leading to the Dispute (the “Notice of Dispute”). The Parties,
within fifteen (15) days from delivery of such notice, shall then each appoint a
representative who has no prior direct involvement with

12

--------------------------------------------------------------------------------

 

 

the subject matter of the Notice of Dispute and who is duly authorized to
investigate, negotiate and settle the Dispute. Representatives for each Party
shall meet and confer as often as they deem reasonably necessary following the
delivery of the Notice of Dispute in good faith negotiations to seek to resolve
the Dispute amicably.

c.      Mediation. Should the representatives of the Parties fail to amicably
resolve the Dispute within thirty (30) days following the receipt of the Notice
of Dispute, the Parties agree to utilize the services of a mutually agreeable
mediator, which such mediator will be licensed in Texas to practice law and
located in Houston, Texas, for a period of sixty (60) days, and longer if they
mutually agree, pursuant to a joint engagement. Such mediation will be
non-binding, and the costs of the mediator will be borne equally by the Parties.

d.      Arbitration. If the Parties are unable to resolve the Dispute within
ninety (90) days following the receipt of the Notice of Dispute, either Party
may submit the matter to be resolved by binding arbitration conducted by the
office of the American Arbitration Association in Houston, Texas (“AAA”). The
arbitration shall be conducted in accordance with the AAA’s Commercial
Arbitration Rules (the “Rules”) effective at the time of the Dispute. The
Expedited Procedures of the Rules shall apply to any Dispute in which no
disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of interest and
arbitration fees and costs. If the Expedited Procedures should apply, the
arbitration shall be heard and decided by a single arbitrator to be appointed by
the AAA. For all other Disputes, the arbitration shall be heard and decided by
three arbitrators, one to be designated by each Party and the third arbitrator
to be selected by the mutual agreement of the two arbitrators. Each Party shall
designate its arbitrator within twenty (20) days of the respondent receiving
notice of the arbitration. If either Party fails to select an arbitrator within
such twenty-day period, the AAA shall designate such arbitrator. The arbitrators
selected by the Parties shall select the third arbitrator within fifteen (15)
days of their appointment. If the arbitrators selected by the Parties are unable
or fail to agree upon the third arbitrator within such fifteen-day period, the
AAA shall select the third arbitrator. Each arbitrator selected hereunder shall
be knowledgeable in the oil and gas industry. The arbitrators shall make a
reasoned award in writing and may allocate costs and fees among the Parties in
connection with such award. The award shall be final and binding on each Party
and for all purposes. Judgment upon a final award may be entered in any court
having jurisdiction. This Section 14 shall survive any termination of this
Agreement. For the avoidance of doubt, for the purpose of designating
arbitrators in an arbitration tribunal consisting of three arbitrators, the
Sanchez Parties shall be treated as a single Party.

e.      Binding Award/Decision. Once an award or decision by the arbitration
tribunal shall become final, the Parties will comply with such final award or
decision. If either Party fails to comply or to commence compliance with said
award or decision within thirty (30) days following the date upon which the
award or decision becomes final, then the other Party shall have all rights,
powers and authority to enforce the award or decision to the maximum extent as
allowed by law and, for the avoidance of doubt, any such enforcement shall not
be subject to the terms and provisions of this Section 14.



13

--------------------------------------------------------------------------------

 

 

f.      Res Judicata. To the extent permitted by law, any decision of the
arbitration tribunal shall be res judicata as between the Parties but shall not
have binding effect in any unrelated litigation or arbitration where any Party
to this Agreement may also be a party.

g.      Limitation of Damages Awarded. The arbitrator(s) is (are) not empowered
to and shall not award any damages not permitted to be recovered pursuant to
Section 17, but the arbitrator(s) may award reasonable attorneys’ fees, costs
and expenses, including those of the arbitrator(s), to the prevailing Party or
Parties.

15.      Term. This Agreement shall commence as of the Effective Date and shall
remain in full force and effect through December 31, 2022 (the “Primary Term”),
and thereafter the Term of this Agreement shall continue on a year-to-year basis
unless terminated by either Party, effective at the end of the Primary Term or
at the end of any annual extension of the Primary Term, upon the giving of a
minimum of sixty (60) days prior written notice; provided, however, that
notwithstanding the foregoing, this Agreement, and all of the rights and
obligations of the Parties hereunder, shall, in any event, remain in full force
and effect (to the extent of any NGLs subject to such Commitment Agreements) and
shall not terminate, until the termination date of the last to terminate of all
Commitment Agreements entered into in compliance with this Agreement and
covering such NGLs. Notwithstanding any termination of this Agreement as
provided above in this Section 15, the terms and provisions of Sections 14, 17
and 18 hereof, all indemnification obligations arising hereunder in connection
with or pertaining or relating to matters occurring prior to the termination of
this Agreement, and all payment obligations arising hereunder in connection with
or pertaining or relating to matters occurring prior to the termination of this
Agreement shall survive the termination of this Agreement.

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

16.      Notices. All notices, requests, demands and other communications
permitted or required between the Parties by any of the provisions of this
Agreement, unless otherwise specifically provided, will be in writing and will
be deemed given if delivered by hand or transmitted by facsimile, or mailed by
certified mail or overnight mail carrier or courier (postage or other charges
prepaid), and directed to:

If to Owner:

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

If to the Sanchez Parties:



14

--------------------------------------------------------------------------------

 

 

SN EF Maverick LLC
1000 Main Street, Suite 3000
Houston, Texas 77002
Attention: Contract Administration
Electronic Mail: [●]

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00 A.M. to 5:00 P.M., local time
of the receiving Party, or if received after such hours, on the next Business
Day. No change of notice is binding on any Party until all Parties have received
notice containing the changed information.

17.      Disclaimer of Certain Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER INDEMNITEES WILL NOT BE
LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF THEM, OR TO THE SANCHEZ
INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE OF THEM, AND THE SANCHEZ
INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO THE OWNER INDEMNITEES,
PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF, FOR ANY OF THE
OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS AGREEMENT,
AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED MATERIAL
BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

18.      Audit Rights. A Party shall have the right, at its own expense, upon
reasonable notice and at reasonable times, to examine, to audit and to obtain
copies of the relevant portions of books and records of the other Party(ies) but
only to the extent reasonably necessary to verify (a) the accuracy of any
statement, charge, payment, deduction or computation made or rendered under or
pursuant to this Agreement and/or (b) the proper allocation and payment of all
Other Costs, Royalties and Taxes payable by a Party, and the proper allocation
and payment of all revenues received by a Party and payable to the other Party,
all as provided in this Agreement. This right to examine, audit and obtain
copies will not be available with respect to proprietary information not
directly relevant to matters arising under this Agreement. All statements,
charges, payments, deductions and computations made or rendered under or
pursuant to this Agreement shall be conclusively presumed final and accurate,
and all associated claims for under or overpayment(s) shall be deemed waived,
unless the particular statement, charge, payment, deduction or computation in
question is objected to in writing, with adequate explanation and documentation,
within two (2) years after the examination and/or audit thereof by the objecting
Party.



15

--------------------------------------------------------------------------------

 

 

19.      Entire Agreement. This Agreement, including all Exhibits hereto,
contains the entire agreement and understanding between the Parties relating to
the matters covered hereby, and any representations, correspondence, or other
statements made by a Party prior to the Effective Date relating to the matters
covered hereby shall be superseded by the terms and conditions hereof.

20.      Relationship of the Parties. The Parties shall at all times act
independently of each other in complying with the terms and conditions of this
Agreement. No partnership, joint venture, trust or other fiduciary relationship
or mining partnership is intended or created by this Agreement, and no act by
any of the Parties shall operate to create such a relationship.

21.      Waivers. Either Party, by written instrument, may (i) waive compliance
by the other Party with, or modify any of, the covenants or agreements made by
the other Party in this Agreement or (ii) waive or modify performance of any of
the other obligations or other acts of the other Party. The delay or failure on
the part of a Party to insist, in any one instance or more, upon strict
performance of any term or condition of this Agreement, or to exercise any right
or privilege herein conferred, shall not be construed as a waiver of any such
term, condition, right or privilege, and the same shall continue and remain in
full force and effect. Except as expressly set forth herein, all rights and
remedies are cumulative.

Signature Page Follows

 



16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

Maverick Natural Gas Liquids Marketing Agreement
Dated Effective As Of January [●], 2017
By And Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

POINTS OF DELIVERY

[●]



Exhibit A – Page 1

--------------------------------------------------------------------------------

 

 

Exhibit B

Ngls Marketing Agreement
Dated Effective As Of January [●], 2017
By And Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COMMITMENT AGREEMENTS

Attached.

 



Exhibit B – Page 1

--------------------------------------------------------------------------------

 

 

Exhibit C

NGLs Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COPIES OF COMMITMENT AGREEMENTS

 

Attached.

 

 

 

 

 



Exhibit C – Page 1

--------------------------------------------------------------------------------

 

 

ANNEX K

 

FORM OF

RESIDUE GAS PRODUCTION MARKETING AGREEMENT

 

 



 

--------------------------------------------------------------------------------

 

Final Form

 

RESIDUE GAS MARKETING AGREEMENT

This Residue Gas Marketing Agreement (“Agreement”) is entered into by and among
SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively, the foregoing
entities may be referred to hereinafter as the “Sanchez Parties”) and AGUILA
PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be referred
to hereinafter individually as a “Party” and collectively as the “Parties”. This
Agreement shall be effective as of the [●] day of January, 2017 (the “Effective
Date”).

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the natural gas produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) and processed at one or more
natural gas processing plants to extract the natural gas liquids therefrom
(Owner’s Proportionate Share of any residue gas remaining after such processing
that is attributable, as determined under the terms of the applicable gas
processing agreement(s), to the Wells, collectively, “Owner’s Residue Gas”) (the
Sanchez Parties’ and the Sanchez Parties’ affiliates’, if any (provided that SN
Cotulla Assets, LLC, SN Catarina, LLC, SN Palmetto LLC and Sanchez Production
Partners (SEP IV) shall not be considered affiliates of any Sanchez Party for
purposes of this definition), and any other co-working interest owner’s,
including Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest of and in the natural gas produced from all of the Wells
being collectively referred to herein as “Residue Gas”) on the terms and
conditions set forth in this Agreement; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s Residue Gas at the same marketing
points and under the same marketing arrangements under which the Residue Gas
attributable to the Sanchez Parties’ and the Sanchez Parties’ affiliates’, if
any, full proportionate share and gross working interest (hereinafter,
collectively, “The Sanchez Parties’ Proportionate Share”) of and in the natural
gas produced from the Wells (collectively, “SN’s Residue Gas”) is marketed.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.      Sale of Owner’s Residue Gas.  Subject to the terms and provisions of
this Agreement, Owner hereby agrees to sell to one of the Sanchez Parties, as
designated from time to time by the Sanchez Parties, and the Party so designated
by the Sanchez Parties (the “Marketing Sanchez Party”) hereby agrees to receive
and purchase from Owner, at the specific points of delivery set forth on Exhibit
A, attached hereto and by this reference made a part hereof, as the same may be
amended from time to time by the Sanchez Parties (the “Delivery Points”), all of
Owner’s Residue Gas from the Wells for the term of this Agreement. The specific
Delivery Points hereunder, as designated on said Exhibit A, shall be at the
tailgate of the gas processing plant(s) with respect to which the relevant
Commitment Agreement relates, or at such other Delivery Points as designated by
the Sanchez Parties and as set forth on Exhibit A, as the same may be amended
from time to time by the Sanchez Parties. Subject to the terms and provisions of
this Agreement,

 

--------------------------------------------------------------------------------

 

 

title to Owner’s Residue Gas shall pass from Owner to the Marketing Sanchez
Party as the Residue Gas in question passes through the designated Delivery
Points. The Sanchez Parties shall give Owner written notice of any amendment to
Exhibit A made by the Sanchez Parties pursuant to this Section 1 promptly (and,
in any event, within five (5) days) after such amendment is made.

2.      Marketing of Owner’s Residue Gas. 

a.      Owner acknowledges that Owner’s Residue Gas from the Wells may be
marketed by either of the Sanchez Parties or by one or more of their respective
affiliates, and Owner hereby consents to the marketing of Owner’s Residue Gas
under and/or pursuant to this Agreement by either Sanchez Party or by one or
more of their respective affiliates; provided, however, that the obligations to
Owner under this Agreement shall be the responsibility of the Sanchez Parties;
provided further, however, that the obligations and representations to the
Sanchez Parties under this Agreement shall be the responsibility of Owner
notwithstanding the fact that an affiliate, or affiliates, of Owner may have a
working interest or other interest, of whatever kind or type, in Owner’s Residue
Gas.

b.      Subject to the other terms and provisions of this Agreement, the Sanchez
Parties or their affiliates shall obtain transport from the designated Delivery
Points for, and/or shall market Owner’s Residue Gas in good faith and in a
manner commercially reasonable under the circumstances, and shall obtain
transport from the designated Delivery Points for, and/or shall market, Owner’s
Residue Gas at no less favorable commercial terms and conditions to Owner than
the commercial terms and conditions under which the Sanchez Parties or their
affiliates obtain transport from the designated Delivery Points for, and/or
market, SN’s Residue Gas; provided, however, that Owner and each of the Sanchez
Parties, including the Marketing Sanchez Party, hereby disclaim the existence
of, and any intent to create, any type of fiduciary, trust, agency or
partnership relationship with or between or among Owner, SN, SN Operating
Company or any other affiliate(s) of the Sanchez Parties pertaining to,
resulting from, arising out of, pursuant to or in connection with the execution
and/or performance of this Agreement.

c.      Owner acknowledges that (x) as of the Effective Date, one or both of the
Sanchez Parties or their affiliate(s) has (or have) entered into, or are in the
process of finalizing and entering into, the agreements set forth in Exhibit B,
attached hereto and by this reference made a part hereof, as said Exhibit B may
be amended from time to time by the Sanchez Parties (with Owner’s prior written
approval), covering, among other things, the gathering, treating,
transportation, marketing and/or sale of Residue Gas from the Properties, and
(y) after the Effective Date, one or both of the Sanchez Parties or their
affiliate(s) shall have the right to enter into additional gathering, treating,
processing, transportation, marketing or similar or related agreements
applicable to Residue Gas from the Properties (all such existing and future
agreements described in clauses (x) and (y) of this Section 2(c) of this
Agreement hereinafter being referred to as the “Commitment Agreements”), subject
to the following restrictions:

(i)      The Sanchez Parties shall be obligated to obtain the prior written
approval of Owner before entering into any future Commitment Agreement that (A)
involves a dedication of acreage, (B) includes a minimum throughput volume

2

--------------------------------------------------------------------------------

 

 

requirement, throughput/deficiency payment requirement, minimum payment
requirement or other financial obligation that could require a payment if the
physical delivery of any natural gas production and/or Residue Gas is not made
thereunder or if the agreement is terminated, (C) has a term that ends later
than (and is not otherwise terminable without penalty of any kind on or before)
the first to occur of (w) the final day of the twelfth (12th) full month
succeeding the date of execution of such agreement and (x) the end of the
Primary Term (as such Primary Term may be extended pursuant to Section 15), or
(D) is for the gathering, treating, processing, transportation, sale and/or
marketing of more than an average (measured on a calendar month basis) of 25,000
MMBtus (measured on an 8/8ths, as to Owner’s Proportionate Share and The Sanchez
Parties’ Proportionate Share, basis) of Residue Gas per day (any such agreement,
a “Restricted Commitment Agreement”).

(ii)      From and after the date Owner gives notice of its intent to take any
amount of Owner’s Excess Residue Gas in kind under Section 6 hereof, (A) the
Sanchez Parties shall not, without the prior written approval of Owner, enter
into any Commitment Agreement relating to the amount of Owner’s Excess Residue
Gas to be taken in kind by Owner, per the provisions of Owner’s notice of its
intent to take in kind, that has a term extending beyond the date Owner will
begin taking such amount of Owner’s Excess Residue Gas in kind, and (B) the
Sanchez Parties and Owner will communicate regularly and coordinate an orderly
transition of the marketing responsibility for the amount of Owner’s Excess
Residue Gas to be taken in kind from the Sanchez Parties to Owner, including
coordinating any Commitment Agreements that have been entered into prior to such
period or will be entered into during such period.

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess Residue Gas in kind, the Sanchez Parties shall have the right to enter
into any Commitment Agreements that are not Restricted Commitment Agreements
without the prior written approval of Owner and to gather, treat, process,
market, transport from the designated Delivery Points and sell any and all of
Owner’s Residue Gas from the Properties.

d.      Owner acknowledges that during the term of this Agreement, Owner’s
Proportionate Share of the raw natural gas production stream from the Wells to
be marketed hereunder will be gathered, treated, transported and/or processed,
and Owner’s Residue Gas to be marketed hereunder will be transported and/or
resold, as the case may be, under the Commitment Agreements entered into in
compliance with this Agreement throughout the respective terms thereof. The
transportation and/or resale, as the case may be, of Owner’s Residue Gas under
the terms of any of the existing or future Commitment Agreements shall not give
Owner any interest in or make Owner a party to said Commitment Agreements. It is
expressly agreed that the Sanchez Parties shall not have any power or authority
to contract in the name of or on behalf of Owner.



3

--------------------------------------------------------------------------------

 

 

e.      Attached hereto as Exhibit C are full and complete copies of the
Commitment Agreements referenced in Exhibit B. The Sanchez Parties agree to keep
Owner reasonably informed about the negotiation of potential Restricted
Commitment Agreements through monthly (or, if mutually agreed, more frequent)
meetings and to provide Owner with copies of final, or as near-to-final as
commercially reasonable, proposed Restricted Commitment Agreements for Owner’s
review and approval. If Owner does not grant or reject in writing any written
request for approval of a Restricted Commitment Agreement within twenty (20)
days after its receipt thereof, Owner will be deemed to have rejected such
Restricted Commitment Agreement. Upon the execution of any new Commitment
Agreement, including any Commitment Agreement set forth in Exhibit B or the
execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

f.      If Owner rejects any agreement that would, if approved by Owner, become
a Restricted Commitment Agreement hereunder (“Sanchez Proposed Commitment”), (i)
Owner may, within fifteen (15) days of rejecting a Sanchez Proposed Commitment,
propose an alternate agreement (“Owner Proposed Commitment”) and (ii) one or
more of the Sanchez Parties or their affiliates shall be free to enter into such
Sanchez Proposed Commitment; provided, that such Sanchez Proposed Commitment
would not be and will not be a Commitment Agreement hereunder. The Sanchez
Parties shall use commercially reasonable efforts to support (i) Owner in taking
production that would otherwise be subject to the Sanchez Proposed Commitment in
kind and (ii) Owner’s negotiation, execution and implementation of the Owner
Proposed Commitment with the applicable third party, including, at the request
of Owner, acting as agent on behalf of Owner for the limited purpose of
transporting and/or selling such Owner volumes pursuant to the Owner Proposed
Commitment, if the Parties negotiate and execute all necessary agreements
required for a Sanchez Party to serve as agent for such purposes that are
agreeable to the Sanchez Parties in their sole discretion).  Conversely, any of
Owner’s Residue Gas that is not taken in kind by Owner and marketed by Owner in
accordance with the terms and provisions of this Agreement or marketed by a
Sanchez Party on behalf of Owner pursuant to this Agreement shall be marketed
under the terms and provisions of this Agreement by and among one or more of the
Sanchez Parties or their affiliates, subject to any applicable Commitment
Agreement or Restricted Commitment Agreement regardless of any rejections made
by Owner.



4

--------------------------------------------------------------------------------

 

 

g.      It is agreed by the Parties that, in the event of an emergency,
including (without limitation) the impending shut-in of one or more of the
Wells, the unanticipated unavailability of previously-contracted third party
services or the occurrence of any other event that could imminently impact the
production, transportation and/or sale of the Residue Gas from one or more of
the Wells, one or both of the Sanchez Parties or their affiliate(s) shall have
the right, without obtaining the prior written approval of Owner, to enter into
new, short-term (that is, not in excess of thirty-one (31) days) agreements that
are reasonably appropriate and necessary to fully respond to any such emergency;
provided, that the Sanchez Parties will provide notice to Owner as soon as
reasonably practicable (and in any event within five (5) business days) that
such emergency agreement(s) has/have been entered into and the terms thereof. It
is agreed that any such new agreements, whether or not ultimately approved or
executed by Owner, will be Commitment Agreements under the terms and conditions
of this Agreement.

3.      Proceeds Netback Price for Owner’s Residue Gas.  Subject to the other
provisions of this Agreement, the consideration to be received by Owner
hereunder for Owner’s Residue Gas from the Wells for any given calendar month
during the term of this Agreement shall be an amount equal to the total quantity
of Owner’s Residue Gas (measured in MMBtus) multiplied by the weighted average
sales price per MMBtu received by the Sanchez Parties, or any of them, for all
Residue Gas sold by the Sanchez Parties or their affiliates to non-affiliated
third parties from the Wells for such calendar month at all points of sale to
non-affiliated third parties (“Sales Points”), less Owner’s Proportionate Share
of the following (without duplication of any charges made by the Sanchez Parties
to Owner under this Agreement and without duplication of any charges made by the
Sanchez Parties to Owner under other marketing agreements with Owner) (such
calculation, including the deductions set forth in (a)-(c) below, the “Owner
Amount”):

a.      royalties, overriding royalties, production payments and other burdens
on Residue Gas (“Royalties”) for such calendar month, it being understood (and
the Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf of
Owner, Owner’s share of such Royalties to the recipients thereof,

b.      severance taxes, if any, and all other taxes on or measured by Residue
Gas (“Taxes”) for such calendar month, it being understood (and the Sanchez
Parties agreeing) that the Sanchez Parties shall pay, on behalf of Owner,
Owner’s share of such Taxes, and

c.      any invoices or other charges, costs or fees payable by the Sanchez
Parties to third parties, including reasonable charges of affiliates of the
Sanchez Parties, at or prior to the Delivery Points and/or between the Delivery
Points and the Sales Points, for, without limitation, the following
(collectively, “Other Costs”): fees and costs charged by any gatherer, treater,
processor, transporter or purchaser, unutilized firm transportation charges,
penalties of any kind or character, minimum or deficiency payments or charges
associated with gathering agreements, processing agreements, treating
agreements, transportation agreements, including throughput and deficiency
agreements, or term sales agreements, and third-party operator marketing
charges.

Subject to the other provisions of this Agreement, the Owner Amount for each
MMBtu of Owner’s Residue Gas from each Well for such month pursuant to the
preceding provisions of this Section

5

--------------------------------------------------------------------------------

 

 

3 shall not be less than the consideration to be received by the Sanchez Parties
for each MMBtu of SN’s Residue Gas from such Well for such month. Should the
purchaser(s) of the Residue Gas at the Sales Points fail or refuse to pay for
all or part of the Residue Gas sold and delivered for any reason, the Sanchez
Parties will use reasonable efforts to obtain payment but shall not be liable to
Owner for any Residue Gas sold and delivered to such purchaser(s) unless and
until the Sanchez Parties receive payment for same; provided that in the event
the Sanchez Parties receive partial payment from the purchaser(s) of the Residue
Gas at the Sales Points, the Sanchez Parties shall timely deliver to Owner
Owner’s Proportionate Share of such payment. If any such consideration paid by
any such purchaser(s) of the Residue Gas at the Sales Points pursuant to the
preceding provisions of this Section 3 is in the form of a settlement payment or
litigation proceeds received by the Sanchez Parties, Owner shall be entitled to
receive from the Sanchez Parties Owner’s Proportionate Share of any such
settlement payment or litigation proceeds received by the Sanchez Parties, net
of Owner’s Proportionate Share of all costs incurred by the Sanchez Parties, or
any of them, or their affiliates, in connection with or pertaining or relating
to any such settlement or litigation. The Sanchez Parties shall have no
liability under this Agreement for any loss of Residue Gas at or prior to the
Delivery Points and/or between the Delivery Points and the Sales Points and
Owner shall have no recourse against the Sanchez Parties for the same. Owner
shall at any and all times hereunder be responsible for Owner’s Proportionate
Share of any and all costs, including, without limitation, Other Costs, and
losses, attributable to, in connection with or pertaining in any way to the
Residue Gas, from the wellhead to the Delivery Points and from the Delivery
Points to the Sales Points; provided, however, that, for the avoidance of doubt,
Owner shall not be responsible for, and neither of the Sanchez Parties (nor any
of their affiliates) shall be entitled to, the payment of any marketing fee with
respect to the services performed under this Agreement by either of the Sanchez
Parties or any of their affiliates.

4.      Payment to Owner.  The consideration to be received by Owner pursuant to
Section 3 of this Agreement shall be paid by the Sanchez Parties to Owner for
any given month promptly after the Sanchez Parties actually receive funds for
Residue Gas purchased by the Sanchez Parties and resold pursuant to this
agreement for such month, and in any event on or before the date that is ten
(10) days after the date upon which the Sanchez Parties actually receive funds
for Residue Gas purchased by the Sanchez Parties and resold pursuant to this
agreement from the applicable purchasers of such Residue Gas for a given month,
along with a detailed statement describing such amounts payable to Owner.

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”), then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest shall accrue on the amount of any such
payment not so paid at a rate equal to the lesser of (a) the then-applicable
prime rate (as then most recently published in The Wall Street Journal) plus
three percent (3%) and (b) the maximum rate permitted by applicable law and (ii)
if, within the one hundred and eighty (180) day period following the Payment Due
Date applicable to such payment, the owing Party(ies) has(have) failed to make
such payment to the owed Party(ies), then the owed Party(ies) shall have the
right (in addition to all other rights and remedies available to the owed
Party(ies) at law or in equity with respect to such non-payment), upon thirty
(30) days’ written notice to the owing Party(ies), to terminate this Agreement.



6

--------------------------------------------------------------------------------

 

 

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

If to Owner:

[●]
[●]
[●]
[●]

If to the Sanchez Parties:

[●]
[●]
[●]
[●]

5.      Owner’s Responsibility For Owner’s Proportionate Share of Obligations
Under the Commitment Agreements. In support of the obligations of the Sanchez
Parties set forth herein, Owner acknowledges that the Sanchez Parties, the
Marketing Sanchez Party and/or their affiliates have entered into, are entering
into and/or will be entering into the Commitment Agreements. Such Commitment
Agreements contain contractual obligations that may include, without limitation,
gathering fees, treating fees, minimum and/or throughput/deficiency payment
obligations, minimum volumetric supply commitments, demand charges, reservation
fees, indemnities, representations and warranties, and other contractual
obligations (collectively, “Commitments”). Owner hereby agrees that, as of the
Effective Date and at all times thereafter during the term of this Agreement
(including during the remaining term hereof following any partial termination of
this Agreement as provided in Section 15), and through the remaining respective
terms, if any, of the Commitment Agreements entered into in compliance with this
Agreement, Owner shall be liable and fully responsible to the Sanchez Parties,
the Marketing Sanchez Party and/or their affiliates for Owner’s Proportionate
Share of all Commitments incurred by the Sanchez Parties, the Marketing Sanchez
Party and/or their affiliates under or pursuant to such Commitment Agreements.
Owner’s Proportionate Share of any unmet Commitments under any such Commitment
Agreements shall be included as “Other Costs” under Section 3(c), above, of this
Agreement, eligible for deduction from the payment to Owner of otherwise
applicable proceeds thereunder. The Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates, at their sole and exclusive election, may invoice Owner
for any excess amounts (such “excess” being the amount by which the deduction
for Owner’s Proportionate Share of any unmet Commitments exceeds Owner’s
Proportionate Share of the otherwise applicable proceeds under the Commitment
Agreements) owed with respect to such Commitments or offset such excess amounts
against future amounts that would otherwise be owed to Owner pursuant to Section
3 of this Agreement. Owner shall pay any such invoice within ten (10) days after
receipt of such invoice. Notwithstanding anything to the contrary contained in
this Agreement, Owner is not and will not be a third party beneficiary of any
contractual rights to which the Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates are entitled under the terms of any such Commitment
Agreements; provided,

7

--------------------------------------------------------------------------------

 

 

however, that upon any termination of this Agreement, Owner shall be entitled,
to the extent permitted (i) by applicable law and regulation, (ii) by the
regulated transporter(s) under any such Commitment Agreements, (iii) under the
terms of the applicable Commitment Agreements and (iv) under any and all
applicable tariffs, to receive from the Sanchez Parties a transfer or allocation
of shipper history arising under any such Commitment Agreements and attributable
to the transport of Owner’s Residue Gas under such Commitment Agreements.

6.      Right to Take in Kind. If and to the extent a portion of Owner’s Residue
Gas is not committed to the fulfillment of, or has been used to fulfill, the
Commitments under or pursuant to the Commitment Agreements (such portion of
Owner’s Residue Gas hereinafter being referred to as “Owner’s Excess Residue
Gas”), Owner shall have the right, upon the delivery thereof to the applicable
Delivery Point, to market Owner’s Excess Residue Gas at and from the Delivery
Points; provided, however, such right may only be exercised by Owner if and to
the extent the same is not prohibited by applicable law or the terms and
conditions of the Commitment Agreements and if and to the extent Owner’s
exercise of such right will not cause the Sanchez Parties to fail to meet any
Commitments under any of the Commitment Agreements. Notice of Owner’s intent to
exercise such right to take in kind shall be in the form of a written notice
from Owner to the Sanchez Parties given at least twelve (12) months before the
date that Owner desires to take a specific amount of Owner’s Excess Residue Gas
in kind. In the event of any such exercise of entitlement, Owner will retain
title to Owner’s Excess Residue Gas at the Delivery Points, transport and market
such Owner’s Excess Residue Gas, and be responsible for the payment of royalty
and severance taxes, and any other taxes based on production, on such Owner’s
Excess Residue Gas, and all costs and expenses associated with the
transportation and marketing from such Delivery Points of such Owner’s Excess
Residue Gas.

7.      Covenants by Owner. Owner represents and warrants to the Sanchez Parties
that at all times during the term of this Agreement:

a.      It has, and will continue to have, the right to convey good and
merchantable title to all of Owner’s Proportionate Share of and in the raw
natural gas production stream from the Wells or to all of Owner’s Residue Gas,
whichever is applicable, free and clear of all liens, encumbrances and claims
other than any customary liens arising under any joint operating agreement; and

b.      Except as provided herein or pursuant to any Commitment Agreements, its
gross working interest is undedicated to or fully released from any marketing
agreement(s) related to the Wells and/or Owner’s Residue Gas, and the Sanchez
Parties shall have the sole right to purchase and resell Owner’s Residue Gas.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES HARMLESS FROM AND
AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, DAMAGES (OF ANY KIND OR
TYPE), CHARGES, FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES

8

--------------------------------------------------------------------------------

 

 

AND OTHER COSTS OF LITIGATION) ARISING FROM OR OUT OF ADVERSE CLAIMS OF ANY
PARTY TO OWNER’S RESIDUE GAS.

8.      Indemnification.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY RELEASES, INDEMNIFIES,
DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY, AND
ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “SANCHEZ INDEMNITEES”) FROM AND
AGAINST, A PERCENTAGE (“OWNER’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH
PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF OWNER’S PROPORTIONATE
SHARE OF ALL NATURAL GAS PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF ANY AND
ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO
PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES),
FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION
(INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS,
COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR
OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES,
JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION, ARISING UNDER, IN CONNECTION WITH
OR PERTAINING OR RELATING TO ANY COMMITMENT AGREEMENT) (COLLECTIVELY, “CLAIMS”)
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT,
REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE
UNCURED MATERIAL BREACH OF OWNER OR THE WILLFUL MISCONDUCT OF OWNER ARISING
UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER
OF WHICH CASE OWNER’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS
AGREEMENT SHALL INCREASE FROM OWNER’S SECTION 8 INDEMNIFICATION PERCENTAGE, AS
DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF ANY SUCH CLAIM
OR CLAIMS.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT JOINTLY AND SEVERALLY) LIABLE FOR, AND
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS OWNER, AND ALL OF ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “OWNER INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE
(“THE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE
SHALL BE EQUAL

9

--------------------------------------------------------------------------------

 

 

TO ONE HUNDRED PERCENT (100%) OF SUCH SANCHEZ PARTY’S PROPORTIONATE SHARE OF ALL
RESIDUE GAS PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF ANY AND ALL CLAIMS
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT,
REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE
UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE WILLFUL MISCONDUCT OF SUCH
SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO
THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ PARTY’S INDEMNITY
OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM THE
APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE, AS DEFINED
ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF ANY SUCH CLAIM OR
CLAIMS.

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

9.      Disclaimer of Representations by Sanchez Parties.  Owner hereby
acknowledges and agrees that no express or implied representation or warranty is
or has been made by the Sanchez Parties, the Marketing Sanchez Party or their
affiliates, or any of them, concerning or relating to the price to be paid for
Owner’s Residue Gas from the Wells. Further, Owner hereby acknowledges and
agrees that (i) it has not relied upon any statements, representations or
warranties (whether written or oral) made by the Sanchez Parties, the Marketing
Sanchez Party or their affiliates, or any of them, when entering into this
Agreement, (ii) it has entered into this Agreement based upon its own
independent business judgment and its own experience in energy markets and the
energy industry, and (iii) this Agreement was and is a result of arm’s length
negotiations between the Sanchez Parties and Owner.

10.      Changes in Owner’s Ownership.  Owner shall be solely responsible for
notifying the Sanchez Parties in writing of any changes in the ownership of, or
rights to, Owner’s Residue Gas from the Wells or the proceeds derived from the
marketing thereof. The Sanchez Parties, the Marketing Sanchez Party and their
affiliates shall not be bound by any changes in such ownership

10

--------------------------------------------------------------------------------

 

 

or rights until they are so notified as provided in this Agreement and any such
notice has actually been received.

11.      Miscellaneous.  In the event a court of competent jurisdiction
determines that any provision contained in this Agreement is violative of any
law or regulation, such provision shall be deemed stricken from the Agreement
without affecting the enforceability of the remainder of the Agreement. This
Agreement may be amended only by a written instrument executed by all of the
Parties to this Agreement. This Agreement shall be governed by the laws of the
State of Texas, notwithstanding any conflicts of laws rules or principles that
might require the application of the laws of another jurisdiction. This
Agreement will extend to, inure to the benefit of, and be binding upon the
Parties and each of their permitted successors and permitted assigns. No Party
will have the right to assign or otherwise transfer this Agreement or any of its
rights and/or obligations under this Agreement without the express written
consent of the other Party, which consent may be withheld by the non-assigning
Party(ies) in its/their commercially reasonable judgment, and any purported
assignment or transfer without such consent shall be null and void; provided,
however, that a Party shall be permitted to assign this Agreement and its rights
and obligations hereunder without the consent of the other Party in connection
with a transfer of all its interest in the Assets to a Third Party, as those
terms are defined in the Joint Development Agreement, entered into as of January
[●], 2017, by and between SN, SN EF UnSub, LP, and Owner, provided that the
assignee thereof agrees in writing to be bound by and assumes all of the
obligations of the assigning Party hereunder arising from and after such
assignment. If any transfer or assignment of this Agreement pertains to only a
part, as opposed to the entirety, of the interest, rights and obligations of the
transferring/assigning Party (a “Partial Transfer”), the transferring/assigning
Party, as a condition precedent to any such transfer or assignment, will
specifically declare in writing to the non-transferring/assigning Party the
exact percentage of the transferring/assigning Party’s interest, rights and
obligations hereunder covered by any such Partial Transfer. Notwithstanding
anything to the contrary contained herein, if any of the royalty payment
provisions of the individual oil and gas leases pertaining to the Properties
conflict with the terms and conditions of this Agreement, the royalty payment
provisions of such leases will prevail. The headings contained in this Agreement
are for reference purposes only and shall not affect the interpretation of this
Agreement. Except as expressly set forth herein, this Agreement is intended only
to benefit the Parties hereto and their respective permitted successors and
assigns. Each Party shall bear its own expenses incident to the preparation of
this Agreement. This Agreement may be executed in duplicate originals or
counterparts, each of which, when taken with all other counterparts, shall
constitute a binding agreement between the Parties hereto. An executed facsimile
or .PDF counterpart of this Agreement shall be sufficient to bind a Party hereto
to the same extent as an original. Unless indicated in this Agreement otherwise,
all references to dates and times shall mean Houston, Texas, local date and
time.

12.      Payment of Taxes and Royalties.  Except as provided to the contrary in
this Agreement, the Sanchez Parties shall make payment of Owner’s Proportionate
Share of Taxes and Royalties on Owner’s Residue Gas from the Wells, provided
that the SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR OWNER’S TAXES OR
ROYALTIES AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AN ASSUMPTION BY
THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR AFFILIATES OF SUCH
LIABILITY. Owner shall be responsible for any additional amounts owed for Taxes
or Royalties on Owner’s Residue Gas by virtue of specific lease or other

11

--------------------------------------------------------------------------------

 

 

contractual provisions or legal requirements. The Sanchez Parties, the Marketing
Sanchez Party and their affiliates make no representation or warranty regarding
their methods of payment of Taxes and Royalties and shall not be liable to Owner
or any third party(ies) for any Claims relating to such methods. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER AGREES TO INDEMNIFY,
DEFEND, AND HOLD THE SANCHEZ INDEMNITEES HARMLESS FROM AND AGAINST ALL CLAIMS
THAT ARISE FROM OR OUT OF, OR ARE RELATED TO, THE PAYMENT BY THE SANCHEZ PARTIES
OF OWNER’S PROPORTIONATE SHARE OF TAXES AND ROYALTIES ON OWNER’S RESIDUE GAS
FROM THE WELLS, INCLUDING, BUT NOT LIMITED TO, CLAIMS BY GOVERNMENT AUTHORITIES,
OWNERS OF ROYALTY, OVERRIDING ROYALTY, RESIDUE GAS PAYMENTS, WORKING INTERESTS,
TRANSPORTERS OR OTHER CLAIMANTS, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR
CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF ONE OR MORE OF THE
SANCHEZ PARTIES OR THE WILLFUL MISCONDUCT OF ONE OR MORE OF THE SANCHEZ PARTIES
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT.

13.      Approvals and Authorities Each of the Parties to this Agreement hereby
represents and warrants to the other Party(ies) hereto that all approvals and
authorities necessary for such Party to enter into this Agreement and be bound
by its terms have been obtained. Each of the Parties to this Agreement further
represents and warrants to the other Party(ies) hereto that its execution of
this Agreement does not breach or violate any contract, agreement, order or
prohibition to which the Sanchez Parties, the Marketing Sanchez Party and/or
their affiliates, or any of them, or Owner are/is a party or bound.

14.      Dispute Resolution.

a.      Dispute. The Parties will provide written notice to one another promptly
following the occurrence or discovery of any item or event which might
reasonably be expected to result in a claim, demand, cause of action, dispute,
or controversy arising out of, relating to or in connection with this Agreement,
including the interpretation, validity, termination or breach hereof (each a
“Dispute”). The Parties will attempt to resolve satisfactorily any such matters.

b.      Notice of Unresolved Dispute. Should a Dispute arise which the Parties
cannot resolve satisfactorily, either Party may deliver to the other Party a
written notice of the Dispute with supporting documentation as to the
circumstances leading to the Dispute (the “Notice of Dispute”). The Parties,
within fifteen (15) days from delivery of such notice, shall then each appoint a
representative who has no prior direct involvement with the subject matter of
the Notice of Dispute and who is duly authorized to investigate, negotiate and
settle the Dispute. Representatives for each Party shall meet and confer as
often as they deem reasonably necessary following the delivery of the Notice of
Dispute in good faith negotiations to seek to resolve the Dispute amicably.

c.      Mediation. Should the representatives of the Parties fail to amicably
resolve the Dispute within thirty (30) days following the receipt of the Notice
of Dispute, the

12

--------------------------------------------------------------------------------

 

 

Parties agree to utilize the services of a mutually agreeable mediator, which
such mediator will be licensed in Texas to practice law and located in Houston,
Texas, for a period of sixty (60) days, and longer if they mutually agree,
pursuant to a joint engagement. Such mediation will be non-binding, and the
costs of the mediator will be borne equally by the Parties.

d.      Arbitration. If the Parties are unable to resolve the Dispute within
ninety (90) days following the receipt of the Notice of Dispute, either Party
may submit the matter to be resolved by binding arbitration conducted by the
office of the American Arbitration Association in Houston, Texas (“AAA”). The
arbitration shall be conducted in accordance with the AAA’s Commercial
Arbitration Rules (the “Rules”) effective at the time of the Dispute, The
Expedited Procedures of the Rules shall apply to any Dispute in which no
disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of interest and
arbitration fees and costs. If the Expedited Procedures should apply, the
arbitration shall be heard and decided by a single arbitrator to be appointed by
the AAA. For all other Disputes, the arbitration shall be heard and decided by
three arbitrators, one to be designated by each Party and the third arbitrator
to be selected by the mutual agreement of the two arbitrators. Each Party shall
designate its arbitrator within twenty (20) days of the respondent receiving
notice of the arbitration. If either Party fails to select an arbitrator within
such twenty-day period, the AAA shall designate such arbitrator. The arbitrators
selected by the Parties shall select the third arbitrator within fifteen (15)
days of their appointment. If the arbitrators selected by the Parties are unable
or fail to agree upon the third arbitrator within such fifteen-day period, the
AAA shall select the third arbitrator. Each arbitrator selected hereunder shall
be knowledgeable in the oil and gas industry. The arbitrators shall make a
reasoned award in writing and may allocate costs and fees among the Parties in
connection with such award. The award shall be final and binding on each Party
and for all purposes. Judgment upon a final award may be entered in any court
having jurisdiction. This Section 14 shall survive any termination of this
Agreement. For the avoidance of doubt, for the purpose of designating
arbitrators in an arbitration tribunal consisting of three arbitrators, the
Sanchez Parties shall be treated as a single Party.

e.      Binding Award/Decision. Once an award or decision by the arbitration
tribunal shall become final, the Parties will comply with such final award or
decision. If either Party fails to comply or to commence compliance with said
award or decision within thirty (30) days following the date upon which the
award or decision becomes final, then the other Party shall have all rights,
powers and authority to enforce the award or decision to the maximum extent as
allowed by law and, for the avoidance of doubt, any such enforcement shall not
be subject to the terms and provisions of this Section 14.

f.      Res Judicata. To the extent permitted by law, any decision of the
arbitration tribunal shall be res judicata as between the Parties but shall not
have binding effect in any unrelated litigation or arbitration where any Party
to this Agreement may also be a party.

g.      Limitation of Damages Awarded. The arbitrator(s) is (are) not empowered
to and shall not award any damages not permitted to be recovered pursuant to
Section 17, but the arbitrator(s) may award reasonable attorneys’ fees, costs
and expenses, including those of the arbitrator(s), to the prevailing Party or
Parties.



13

--------------------------------------------------------------------------------

 

 

15.      Term.  This Agreement shall commence as of the Effective Date and shall
remain in full force and effect through December 31, 2022 (the “Primary
Term”), and thereafter the Term of this Agreement shall continue on a
year-to-year basis unless terminated by either Party, effective at the end of
the Primary Term or at the end of any annual extension of the Primary Term, upon
the giving of a minimum of sixty (60) days prior written notice; provided,
however, that notwithstanding the foregoing, this Agreement, and all of the
rights and obligations of the Parties hereunder, shall, in any event, remain in
full force and effect (to the extent of any Residue Gas subject to such
Commitment Agreements) and shall not terminate, until the termination date of
the last to terminate of all Commitment Agreements entered into in compliance
with this Agreement and covering such Residue Gas. Notwithstanding any
termination of this Agreement as provided above in this Section 15, the terms
and provisions of Sections 14, 17 and 18 hereof, all indemnification obligations
arising hereunder in connection with or pertaining or relating to matters
occurring prior to the termination of this Agreement, and all payment
obligations arising hereunder in connection with or pertaining or relating to
matters occurring prior to the termination of this Agreement shall survive the
termination of this Agreement,

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

16.      Notices. All notices, requests, demands and other communications
permitted or required between the Parties by any of the provisions of this
Agreement, unless otherwise specifically provided, will be in writing and will
be deemed given if delivered by hand or transmitted by facsimile, or mailed by
certified mail or overnight mail carrier or courier (postage or other charges
prepaid), and directed to:

If to Owner:

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

      Electronic Mail: acconcia@blackstone.com 

If to the Sanchez Parties:

SN EF Maverick LLC
1000 Main Street, Suite 3000
Houston, Texas 77002
Attention: Contract Administration
Electronic Mail: [●]

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00

14

--------------------------------------------------------------------------------

 

 

A.M. to 5:00 P.M., local time of the receiving Party, or if received after such
hours, on the next Business Day. No change of notice is binding on any Party
until all Parties have received notice containing the changed information.

17.      Disclaimer of Certain Damages.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER INDEMNITEES WILL
NOT BE LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF THEM, OR TO THE
SANCHEZ INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE OF THEM, AND THE
SANCHEZ INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO THE OWNER
INDEMNITEES, PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF, FOR ANY OF
THE OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS AGREEMENT,
AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED MATERIAL
BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

18.      Audit Rights.  A Party shall have the right, at its own expense, upon
reasonable notice and at reasonable times, to examine, to audit and to obtain
copies of the relevant portions of books and records of the other Party(ies) but
only to the extent reasonably necessary to verify (a) the accuracy of any
statement, charge, payment, deduction or computation made or rendered under or
pursuant to this Agreement and/or (b) the proper allocation and payment of all
Other Costs, Royalties and Taxes payable by a Party, and the proper allocation
and payment of all revenues received by a Party and payable to the other Party,
all as provided in this Agreement. This right to examine, audit and obtain
copies will not be available with respect to proprietary information not
directly relevant to matters arising under this Agreement. All statements,
charges, payments, deductions and computations made or rendered under or
pursuant to this Agreement shall be conclusively presumed final and accurate,
and all associated claims for under or overpayment(s) shall be deemed waived,
unless the particular statement, charge, payment, deduction or computation in
question is objected to in writing, with adequate explanation and documentation,
within two (2) years after the examination and/or audit thereof by the objecting
Party.

19.      Entire Agreement.   This Agreement, including all Exhibits hereto,
contains the entire agreement and understanding between the Parties relating to
the matters covered hereby, and any representations, correspondence, or other
statements made by a Party prior to the Effective Date relating to the matters
covered hereby shall be superseded by the terms and conditions hereof.

20.      Relationship of the Parties.   The Parties shall at all times act
independently of each other in complying with the terms and conditions of this
Agreement. No partnership, joint venture, trust or other fiduciary relationship
or mining partnership is intended or created by this Agreement, and no act by
any of the Parties shall operate to create such a relationship.



15

--------------------------------------------------------------------------------

 

 

21.      Waivers.  Either Party, by written instrument, may (i) waive compliance
by the other Party with, or modify any of, the covenants or agreements made by
the other Party in this Agreement or (ii) waive or modify performance of any of
the other obligations or other acts of the other Party. The delay or failure on
the part of a Party to insist, in any one instance or more, upon strict
performance of any term or condition of this Agreement, or to exercise any right
or privilege herein conferred, shall not be construed as a waiver of any such
term, condition, right or privilege, and the same shall continue and remain in
full force and effect. Except as expressly set forth herein, all rights and
remedies are cumulative.

Signature Page Follows

 



16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 



17

--------------------------------------------------------------------------------

 

 

Exhibit A

Residue Gas Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

POINTS OF DELIVERY

[●]

 



Exhibit A - Page 1

--------------------------------------------------------------------------------

 

 

Exhibit B

Residue Gas Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COMMITMENT AGREEMENTS

[●]

 



Exhibit B - Page 1

--------------------------------------------------------------------------------

 

 

Exhibit C

Residue Gas Marketing Agreement
Dated Effective as of January [●], 2017
By and Among

SN EF MAVERICK, LLC (“SN”),
[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and
AGUILA PRODUCTION, LLC (“Owner”)

COPIES OF COMMITMENT AGREEMENTS

Attached.

 

 

 

 

Exhibit C - Page 1

--------------------------------------------------------------------------------